--------------------------------------------------------------------------------

EXHIBIT 10.9
 
Execution Version
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$819,000,000




CREDIT AGREEMENT




dated as of March 29, 2007




among




PLUM POINT ENERGY ASSOCIATES, LLC,
as Borrower




THE LENDERS PARTY HERETO FROM TIME TO TIME




AMBAC ASSURANCE CORPORATION,
as Loan Insurer




THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent and Issuing Bank




THE BANK OF NEW YORK,
as Collateral Agent




and




RBS SECURITIES CORPORATION,
as Sole Lead Arranger and Sole Lead Bookrunner





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Construction, Term and Liquidity Financing for the Plum Point Energy Station, an
approximately 665 MW coal-fired power generation facility to be located in
Osceola, Arkansas

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




ARTICLE I.


Definitions


SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
54
SECTION 1.03.
Classification of Loans and Borrowings
55
     
ARTICLE II.
     
The Credits
     
SECTION 2.01.
Commitments
56
SECTION 2.02.
Loans
57
SECTION 2.03.
Borrowing Procedure
59
SECTION 2.04.
Repayment of Loans; Evidence of Debt
60
SECTION 2.05.
Fees
61
SECTION 2.06.
Interest on Loans
63
SECTION 2.07.
Default Interest
63
SECTION 2.08.
Alternate Rate of Interest
63
SECTION 2.09.
Termination and Reduction of Commitments
64
SECTION 2.10.
Conversion and Continuation of Borrowings
65
SECTION 2.11.
Repayment of Term Borrowings and Backstop LC Borrowings
66
SECTION 2.12.
Prepayment
67
SECTION 2.13.
Mandatory Prepayments and Reductions of Revolving Credit Commitments
68
SECTION 2.14.
Reserve Requirements; Change in Circumstances
70
SECTION 2.15.
Change in Legality
71
SECTION 2.16.
Indemnity
72
SECTION 2.17.
Pro Rata Treatment
72
SECTION 2.18.
Sharing of Setoffs
73
SECTION 2.19.
Payments
73
SECTION 2.20.
Taxes
74
SECTION 2.21.
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
75
SECTION 2.22.
Revolving Letters of Credit
76
SECTION 2.23.
Backstop Letter of Credit
82
SECTION 2.24.
Revolving Credit Facility Extension
88
     
ARTICLE III.
     
Representations and Warranties
     
SECTION 3.01.
Organization; Powers; Corporate Structure
89


 
i

--------------------------------------------------------------------------------

 
 
SECTION 3.02.
Authorization; No Conflicts
90
SECTION 3.03.
Enforceability; No Amendments
90
SECTION 3.04.
Governmental Approvals
91
SECTION 3.05.
No Material Adverse Change
91
SECTION 3.06.
Title to Properties; Possession Under Leases; Real Estate Matters
91
SECTION 3.07.
Compliance with Laws
92
SECTION 3.08.
Federal Reserve Regulations
93
SECTION 3.09.
Investment Company Act
93
SECTION 3.10.
Employee Benefit Plans
93
SECTION 3.11.
Business, Debt, Contracts, Joint Ventures; Separateness
93
SECTION 3.12.
Permits
94
SECTION 3.13.
Environmental Matters
95
SECTION 3.14.
Litigation
96
SECTION 3.15.
Labor Disputes
96
SECTION 3.16.
Project Contracts
96
SECTION 3.17.
Taxes
97
SECTION 3.18.
Energy Regulation
97
SECTION 3.19.
Construction Budget; Construction Schedule; Projections
97
SECTION 3.20.
Financial Statements
97
SECTION 3.21.
No Default
97
SECTION 3.22.
Offices, Location of Collateral
98
SECTION 3.23.
Intellectual Property
98
SECTION 3.24.
Collateral
98
SECTION 3.25.
Sufficiency of Project Contracts
99
SECTION 3.26.
Utilities; Fuel Supply
99
SECTION 3.27.
Interconnection Facilities
99
SECTION 3.28.
Disclosure
99
SECTION 3.29.
Solvency
100
SECTION 3.30.
Insurance
100
SECTION 3.31.
Foreign Assets Control Regulations, Etc.
100
     
ARTICLE IV.
     
Conditions of Lending
     
SECTION 4.01.
Closing Date; First Borrowing
101
SECTION 4.02.
Borrowings of Construction Loans
108
SECTION 4.03.
All Borrowings
111
SECTION 4.04.
Term-Conversion
112
     
ARTICLE V.
     
Affirmative Covenants


 
ii

--------------------------------------------------------------------------------

 
 
SECTION 5.01.
Use of Proceeds and Operating Revenues
114
SECTION 5.02.
Warranty of Title
115
SECTION 5.03.
Notices
115
SECTION 5.04.
Financial Statements
118
SECTION 5.05.
Books, Records, Access
118
SECTION 5.06.
Compliance with Laws.
119
SECTION 5.07.
Existence; Construction of Project
119
SECTION 5.08.
Delivery of Certain Project Contracts
120
SECTION 5.09.
Operation of Project; Annual Operating Budget; Annual Operating Report
120
SECTION 5.10.
Preservation of Rights; Further Assurances; Excess Cash Flow; Consents
121
SECTION 5.11.
Maintenance of Insurance
122
SECTION 5.12.
Taxes, Other Government Charges and Utility Charges
122
SECTION 5.13.
Event of Eminent Domain
123
SECTION 5.14.
Interest Rate Protection
123
SECTION 5.15.
Independent Engineer
124
SECTION 5.16.
Energy Regulation
125
SECTION 5.17.
Separate Existence
125
SECTION 5.18.
Maintain Ratings
126
SECTION 5.19.
Mandatory Tender
126
     
ARTICLE VI.
     
Negative Covenants
     
SECTION 6.01.
Contingent Liabilities
127
SECTION 6.02.
Limitations on Liens
127
SECTION 6.03.
Debt
128
SECTION 6.04.
Restricted Payments
128
SECTION 6.05.
Sale or Lease of Assets
128
SECTION 6.06.
Activities
128
SECTION 6.07.
Pre-payments, Redemptions and Repurchases of Debt
128
SECTION 6.08.
Creation or Formation of Subsidiaries
128
SECTION 6.09.
Dissolution; Mergers and Consolidations; Organizational Documents
128
SECTION 6.10.
Lease Transactions
129
SECTION 6.11.
Investments
129
SECTION 6.12.
Transactions With Affiliates
129
SECTION 6.13.
Regulations
129
SECTION 6.14.
ERISA
129
SECTION 6.15.
Partnerships, Etc
129
SECTION 6.16.
Speculative Transactions
130
SECTION 6.17.
Capital Expenditures
130
SECTION 6.18.
Amendments of Project Contracts and Debt Documents
130


 
iii

--------------------------------------------------------------------------------

 
 
SECTION 6.19.
Name and Location; Fiscal Year
131
SECTION 6.20.
Use of Project Site
131
SECTION 6.21.
Assignment; Creditworthy
132
SECTION 6.22.
Abandonment of Project
132
SECTION 6.23.
Hazardous Substances
132
SECTION 6.24.
Additional Project Contracts
133
     
ARTICLE VII.
     
Events of Default
     
SECTION 7.01.
Events of Default
133
SECTION 7.02.
Remedies
140
SECTION 7.03.
Cumulative Remedies
142
ARTICLE VIII. The Agents and the Arranger
SECTION 8.01.
Appointment
142
SECTION 8.02.
Right and Powers
142
SECTION 8.03.
Duties, Responsibilities and Obligations
142
SECTION 8.04.
Reliance
143
SECTION 8.05.
Sub-Agents
143
SECTION 8.06.
Resignation
144
SECTION 8.07.
Arranger and Sole Bookrunner
144
SECTION 8.08.
Independent Credit Analysis
144
SECTION 8.09.
Withholding
145
SECTION 8.10.
Collateral Agent
145
     
ARTICLE IX.
Miscellaneous
     
SECTION 9.01.
Notices
145
SECTION 9.02.
Survival of Agreement
147
SECTION 9.03.
Binding Effect
147
SECTION 9.04.
Successors and Assigns
147
SECTION 9.05.
Expenses; Indemnity
151
SECTION 9.06.
Right of Setoff
153
SECTION 9.07.
APPLICABLE LAW
153
SECTION 9.08.
Waivers; Amendment
153
SECTION 9.09.
Interest Rate Limitation
154
SECTION 9.10.
Entire Agreement
154
SECTION 9.11.
WAIVER OF JURY TRIAL
155
SECTION 9.12.
Severability
155
SECTION 9.13.
Counterparts
155
SECTION 9.14.
Headings
156
SECTION 9.15.
Jurisdiction; Consent to Service of Process
156


 
iv

--------------------------------------------------------------------------------

 
 
SECTION 9.16.
Confidentiality
156
SECTION 9.17.
Collateral Agency Agreement
157
SECTION 9.18.
Borrower Voting
157
SECTION 9.19.
Scope of Liability
158
SECTION 9.20.
Patriot Act
159
     
ARTICLE X.
Controlling Party Agreements
     
SECTION 10.01.
Voting Rights
159
SECTION 10.02.
Other Matters
162
SECTION 10.03.
Return of Loan Insurance Policy and DSR Surety
163



 
Appendices:


 
Appendix A-1
Construction Loan Commitments

 
Appendix A-2
Term Loan Commitments

 
Appendix A-3
Revolving Commitments

 
Appendix A-4
Backstop LC Commitments

 
Appendix B
Notice Addresses



Exhibits:


 
Exhibit A
Form of Administrative Questionnaire

 
Exhibit B
Form of Assignment and Acceptance

 
Exhibit C-1
Form of Borrowing Request

 
Exhibit C-2
Form of Term-Conversion Borrowing Request

 
Exhibit C-3
Form of Request for Revolving Letter of Credit

 
Exhibit C-4
Form of Request for Backstop Letter of Credit

 
Exhibit D-1
List of Closing Date Consents

 
Exhibit D-2
Form of Acknowledgment Letter

 
Exhibit D-3
Form of Third Party Consent

 
Exhibit E
Form of Progress Report

 
Exhibit F
Form of Security Agreement

 
Exhibit G
Form of Pledge Agreement

 
Exhibit H
Form of Mortgage

 
Exhibit I
Form of Non-Bank Certificate

 
Exhibit J
Form of Certificate of Insurance Consultant

 
Exhibit K-1
Form of Initial Credit Event Certificate of Independent Engineer

 
Exhibit K-2
Form of Credit Event Certificate of Independent Engineer

 
Exhibit L
Form of Construction Budget

 
Exhibit M
Form of Construction Schedule

 
Exhibit N
Form of Base Case Projections

 
Exhibit O
Form of Construction Loan Note

 
Exhibit P
Form of Term Note

 
Exhibit Q
Form of Revolving Credit Note

 
Exhibit R
Form of Backstop LC Note

 
Exhibit S-1
Form of Backstop Letter of Credit (Credit Suisse)

 
Exhibit S-2
Form of Backstop Letter of Credit (Trustee)

 
Exhibit T
Form of Revolving Letter of Credit

 
 
v

--------------------------------------------------------------------------------

 
 
Schedules:
 
 
Schedule 1.01(a)
Excluded Collateral

 
Schedule 1.01(b)
Mortgaged Properties

 
Schedule 2.11(b)
Term Loan Amortization Schedule

 
Schedule 2.11(c)
Backstop LC Loan Amortization Schedule

 
Schedule 3.12
Permits

 
Schedule 3.13
Hazardous Substances

 
Schedule 3.14
Litigation

 
Schedule 3.16
Contracts

 
Schedule 3.24
Collateral

 
Schedule 4.01(y)
Permitted Debt

 
Schedule 4.02(d)
Legal Opinions

 
Schedule 5.11
Required Insurance

 
Schedule 6.12
Affiliate Transactions


 
vi

--------------------------------------------------------------------------------

 
 
This CREDIT AGREEMENT, dated as of March 29, 2007 (this “Agreement”), is entered
into by and among PLUM POINT ENERGY ASSOCIATES, LLC, a Delaware limited
liability company (the “Borrower”), the LENDERS from time to time party hereto,
AMBAC ASSURANCE CORPORATION, as the Loan Insurer, THE ROYAL BANK OF SCOTLAND
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), THE BANK OF NEW YORK, not in its individual capacity
but solely as collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent”), THE ROYAL BANK OF SCOTLAND PLC, as Issuing Bank, and RBS
SECURITIES CORPORATION, as sole bookrunner (in such capacity, the “Sole
Bookrunner”) and as sole lead arranger (in such capacity, the “Arranger”).


RECITALS


A.             The Borrower is developing, constructing, installing and
financing the Project referred to herein and, in connection therewith, the
Borrower has requested that the Lenders provide the credit facilities described
herein.


B.             The Lenders are willing to provide such credit facilities upon
the terms and subject to the conditions set forth herein and in the other Credit
Documents.


C.             The Loan Insurer is guaranteeing the payment of certain of the
Borrower’s obligations in respect of such credit facilities pursuant to the
terms of the Loan Insurance Policy.


AGREEMENT


ARTICLE I.


Definitions


SECTION 1.01.      Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:


“Abandon” shall mean:


(a) the suspension for more than thirty (30) consecutive days (as such period
may be extended on a day-for-day basis corresponding with the occurrence and
continuance of any event of force majeure under the EPC Contract or other event
which is not caused by or due to the fault of the Borrower under the EPC
Contract so long as the Borrower is diligently proceeding to mitigate the
consequences of such event) of all or substantially all of the construction of
the Project (other than by reason of the occurrence of an Event of Loss or Event
of Eminent Domain);


(b) the suspension for more than forty-five (45) consecutive days (as such
period may be extended on a day-for-day basis corresponding with the occurrence
and continuance of any event of force majeure under a Project Contract (as
defined in the relevant Project Contract) or other event which is not caused by
or due to the fault of the Borrower under a Project Contract so long as the
Borrower is diligently proceeding to mitigate the consequences of such event) of
all or substantially all of the operation of the Project (other than by reason
of the occurrence of an Event of Loss or Event of Eminent Domain); or


 
1

--------------------------------------------------------------------------------

 


(c) the announcement by the Borrower of a decision to permanently cease
construction or operation of the Project, retire the Project or vote its
interests in the Project to retire the Project in accordance with Section 2.3 of
the Participation Agreement.


“ABR” shall, when used in reference to any Loan or Borrowing, refer to whether
such Loan or Loans, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.


“Acceptable Credit Provider” shall mean a bank or trust company authorized to
engage in the banking business having a combined capital and surplus of at least
$500,000,000 or the equivalent thereof whose long-term unsecured debt is rated
“AA-” or higher by S&P and “Aa3” or higher by Moody’s; provided if any of such
rating agencies are no longer in business or are no longer rating unsecured debt
of banks or trust companies, such bank or trust company shall have a comparable
rating of another nationally recognized rating service.


“Acceptable Sponsor Support Letter of Credit Provider” shall mean a bank or
trust company authorized to engage in the banking business having a combined
capital and surplus of at least $500,000,000 or the equivalent thereof whose
long-term unsecured debt is rated (a) if the Sponsor Support Letter of Credit is
issued by WestLB AG, New York Branch under that certain Revolving Credit
Agreement, dated December 1, 2005, among WestLB AG, New York Branch, LS Power
Equity Partners, L.P. and LS Power Equity Partners PIE, L.P. and an Affiliate of
the Sponsor (other than Dynegy or any of its Affiliates) is the account party,
“A-” or higher by S&P and “A3” or higher by Moody’s, (b) if the Borrower is an
Affiliate or direct or indirect subsidiary of Dynegy or any of its subsidiaries,
“AA-” or higher by S&P and “Aa3” or higher by Moody’s or (c) otherwise, “A+” or
higher by S&P and “A1” or higher by Moody’s; provided if any of such rating
agencies are no longer in business or are no longer rating unsecured debt of
banks or trust companies, such bank or trust company shall have a comparable
rating of another nationally recognized rating service.


“Acceptance Tests” shall mean all performance and guarantee related tests to be
performed under and in accordance with the EPC Contract, including, without
limitation, the “Acceptance Tests”, “Availability Tests”, “Reliability Tests”,
“Final Completion Test” and “Sound Level Test” (each as defined in the EPC
Contract).


“Additional Project Contracts” shall mean any material contracts or agreements
related to the construction, testing, operation, maintenance, repairs or
improvement of the Project, the sale of power from the Project, supply or
transportation of fuel to the Project or the lease or ownership of the Site, in
each case, either entered into by the Borrower and any other person, or assigned
to the Borrower, subsequent to the Closing Date (other than Project Contracts,
without regard to clause (n) of the definition of such term); provided, however,
that such contract or agreement shall not constitute an Additional Project
Contract if (a) it is (i) entered into by the Borrower in the ordinary course of
business in connection with the furnishing of goods or the performance of
services and the costs thereof are reimbursable costs to the Borrower under each
of the Power Purchase Agreements or (ii) entered into under emergency
circumstances requiring immediate action to resume or maintain operation of the
Project in accordance with Prudent Utility Practices, (b) it can be readily
replaced by other contracts or agreements having substantially similar terms and
conditions without material cost or materially burdensome conditions to the
Borrower, (c) it commits the Borrower to spend less than $2,000,000 individually
within any given fiscal year or $5,000,000 within any given fiscal year when
taken together with all other agreements which would be Additional Project
Contracts but for the operation of this proviso, (d) it is entered into by the
Project Manager (on behalf of the Borrower and the Co-Participants), and not the
Borrower, in accordance with the terms of the Participation Agreement or (e) the
Borrower is expressly permitted pursuant to the terms of this Agreement to enter
into such contract or agreement (including the Shared Facilities Agreements and
the contracts and agreements referred to in Section 6.24(a)).


 
2

--------------------------------------------------------------------------------

 


“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.


“Administrative Agent” shall have the meaning assigned to such term in the
preamble.


“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).


“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.


“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.12, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified or that is an officer or
director of the person specified.


“Agents” shall have the meaning assigned to such term in Article VIII.


“Aggregate Backstop LC Credit Exposure” shall mean the aggregate amount of the
Backstop LC Lenders’ Backstop LC Credit Exposures.


“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Exposures.


“Agreement” shall have the meaning assigned to such term in the preamble.


“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.


 
3

--------------------------------------------------------------------------------

 


“Annual Operating Budget” shall have the meaning assigned to such term in
Section 5.09(b).


“Applicable Margin” shall mean, for any day, (a) with respect to each ABR Loan,
a rate per annum equal to 0%, and (b) with respect to each Eurodollar Loan, a
rate per annum equal to 0.35%.


“Applicable Permit” shall mean at any time any Permit that is (a) necessary to
be obtained by or on behalf of the Borrower or the Project at such time in light
of the stage of development, construction or operation of the Project to enable
the Borrower to construct, test, operate, maintain, repair, own its interest in,
control or use the Project as contemplated by the Operative Documents, sell
electricity from the Project, enter into any Operative Document or consummate
and/or perform any transaction or obligation contemplated hereby or thereby,
including, without limitation, all environmental, regulatory and other permits
and approvals, (b) necessary so that none of the Administrative Agent, the
Arranger, the Collateral Agent, the Issuing Bank, the Loan Insurer or any other
Secured Party nor any Affiliate of any of them may be deemed by any Governmental
Authority to be subject to regulation under the FPA or PUHCA 2005 or under any
state laws or regulations respecting the rates of, or the financial or
organizational regulation of, electric utilities solely as a result of the
Borrower’s construction, ownership, operation or control of the Project or the
sale of electricity therefrom, or necessary for any transfer of Control in the
Borrower or any entity upstream from the Borrower, pursuant to the FPA and
applicable state laws, or (c) listed as such on Schedule 3.12.


“AR PSC” shall mean the Arkansas Public Service Commission and its successors.


“Arranger” shall have the meaning assigned to such term in the preamble.


“Asset Sale” shall mean the sale, lease, sub-lease, sale and leaseback,
assignment, conveyance, transfer, issuance or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower to any person of
any assets of the Borrower, including Equity Interests of any person, other
than:


(a)            inventory, obsolete or worn out assets, scrap and Permitted
Investments, in each case disposed of in the ordinary course of business;


(b)            any asset sale or series of related asset sales having a fair
market value not in excess of $500,000;


(c)            any sales of energy and capacity products pursuant to Power
Purchase Agreements (other than, in the case of this clause (c), any such sale
when payments are made more than 60 days in advance of the date such payments
are due thereunder for capacity and/or energy); and


 
4

--------------------------------------------------------------------------------

 


(d)            any Excluded Collateral.


“Asset Sale Proceeds Sub-Account” shall have the meaning assigned to such term
in the Depositary Agreement.


“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any person whose consent is
required pursuant to the terms of this Agreement), and accepted by the
Administrative Agent, in the form of Exhibit B or such other form as shall be
approved by the Administrative Agent.


“Available Construction Loan Commitment” means (a) at any time during the
Construction Loan Availability Period, the aggregate Construction Loan
Commitments at such time minus the aggregate principal amount of all
Construction Loans outstanding at such time and (b) at any time after the
Construction Loan Availability Period, zero.


“Backstop LC Borrowing” shall mean a Borrowing composed of Backstop LC Loans.


“Backstop LC Commitment” shall mean, with respect to each Backstop LC Lender,
the commitment, if any, of such Backstop LC Lender to make Backstop LC Loans
(and to acquire participations in each Backstop Letter of Credit) hereunder as
set forth on Appendix A-4 or in the Assignment and Acceptance pursuant to which
such Backstop LC Lender assumed its Backstop LC Commitment, as applicable, as
the same may be reduced from time to time in accordance with the terms hereof.


“Backstop LC Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of the Backstop Letters of Credit at such time and (b)
the aggregate amount of all Backstop LC Disbursements that have not been
reimbursed at such time. The Backstop LC Credit Exposure of any Backstop LC
Lender at any time shall equal its Pro Rata Percentage of the aggregate Backstop
LC Credit Exposure at such time.


“Backstop LC Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to any of the Backstop Letters of Credit.


“Backstop LC Facility” shall mean the Backstop LC Commitments and the extensions
of credit thereunder.


“Backstop LC Facility Commitment Availability Period” shall mean the period from
the Closing Date to the date which is the fifth (5th) Business Day prior to the
fifth (5th) anniversary of the Closing Date.


“Backstop LC Fee Payment Date” shall have the meaning assigned to such term in
Section 2.05(d)(i).


“Backstop LC Lender” shall mean a Backstop LC Lender with a Backstop LC
Commitment or an outstanding Backstop LC Loan.


 
5

--------------------------------------------------------------------------------

 


“Backstop LC Loans” shall mean the loans made by the Backstop LC Lenders to the
Borrower pursuant to Section 2.02(f).


“Backstop LC Maturity Date” shall mean the seventeenth (17th) anniversary of the
Closing Date or, if earlier, (a) the date of the acceleration of the Obligations
upon and during the occurrence and continuance of an Event of Default, and (b)
if no Backstop LC Loans are outstanding on the fifth (5th) anniversary of the
Closing Date, the fifth (5th) anniversary of the Closing Date.


 “Backstop LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(d)(i).


“Backstop Letter of Credit” shall mean (a) on the Closing Date, the letter of
credit issued by the Issuing Bank under the Backstop LC Facility to Credit
Suisse, in the form attached hereto as Exhibit S-1, as contemplated by the
Pay-off Agreement and (b) thereafter and as a replacement for the letter of
credit referred to in clause (a) and as contemplated by the Mandatory Tender,
the letter of credit issued by the Issuing Bank under the Backstop LC Facility
to the Trustee, in the form attached hereto as Exhibit S-2.


“Bankruptcy Event” shall be deemed to occur, with respect to any person, if that
person shall institute a voluntary case seeking liquidation or reorganization
under the Bankruptcy Law, or shall consent to the institution of an involuntary
case thereunder against it; or such person shall file a petition or shall
otherwise institute any similar proceeding under any other applicable Federal or
state law, or shall consent thereto; or such person shall apply for the
appointment, or by consent or acquiescence there shall be an appointment, of a
receiver, liquidator, sequestrator, trustee or other officer or custodian with
similar powers for itself or any substantial part of its property or assets; or
such person shall make an assignment for the benefit of its creditors; or such
person shall become insolvent, or admit in writing its inability or
unwillingness to pay its debts generally as they become due; or if an
involuntary case shall be commenced seeking liquidation or reorganization of
such person under the Bankruptcy Law or any similar proceedings shall be
commenced against such person under any other applicable Federal or state law
and (i) the petition commencing the involuntary case is not timely controverted,
(ii) the petition commencing the involuntary case is not dismissed within sixty
(60) days of its filing, (iii) an interim trustee is appointed to take
possession of all or a portion of the property, and/or to operate all or any
part of the business, of such person and such appointment is not vacated within
sixty (60) days, or (iv) an order for relief shall have been issued or entered
therein; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee or other
officer having similar powers, of such person or all or a part of its property
shall have been entered; or any other similar relief shall be granted against
such person under any applicable federal or state law.


“Bankruptcy Law” shall mean Title 11, United States Code, and any other state or
federal insolvency, reorganization, moratorium or similar law for the relief of
debtors, or any successor statute.


 
6

--------------------------------------------------------------------------------

 


“Base Case Projections” shall mean a projection of the Borrower’s operating
results for the Project over a period commencing on March 1, 2007 and ending no
sooner than December 31, 2040, which projections are attached in the form of
Exhibit N hereto.


“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) that is a defined benefit plan, as defined in Section 3(3)
of ERISA, and that is subject to the provisions of Title IV of ERISA or Section
412 of the Tax Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.


“BNSF” shall mean BNSF Railway Company, a Delaware corporation.


“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.


“Bond Indenture” shall mean (a) the Trust Indenture, dated as of April 1, 2006,
between the City, as issuer, and the Trustee, and (b) any trust indenture
between the City, as issuer, and the applicable trustee, pursuant to which the
City will issue tax-exempt bonds pursuant to a Permitted Tax-Exempt Bond
Refinancing (which indenture shall be in form and substance reasonably
satisfactory to the Controlling Party).


“Bond Loan Agreement” shall mean (a) the Loan Agreement, dated as of April 1,
2006, between the Borrower and the City and (b) any loan agreement between the
City and the Borrower, pursuant to which the City will on-lend to the Borrower
the proceeds of the Tax-Exempt Bond Offering consummated pursuant to a Permitted
Tax-Exempt Bond Refinancing to the Borrower.


“Borrower” shall have the meaning assigned to such term in the preamble.


“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.


“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1 or C-2 (as
applicable).


“Breakage Event” shall have the meaning assigned to such term in Section 2.16.


“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.


 
7

--------------------------------------------------------------------------------

 


“Call Premium” shall mean, with respect to any applicable prepayment under
Section 2.12(a) an amount equal to 1.00% of the aggregate principal amount of
such prepayment.


“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures of the Borrower during such period determined on a consolidated
basis and without duplication that, in accordance with GAAP, are or should be
included in “purchase of property and equipment” or similar items reflected in
the statement of cash flows of the Borrower, but excluding to the extent they
would otherwise be included:


(a)            expenditures made in connection with the replacement,
substitution, restoration or repair of property to the extent financed with (i)
Insurance Proceeds paid to the Borrower on account of the Event of Loss in
respect of the property being replaced, restored or repaired or (ii) Eminent
Domain Proceeds paid to the Borrower on account of an Event of Eminent Domain,
in each case in accordance with the terms of the Credit Documents;


(b)            payments under Capital Lease Obligations to the extent such
Capital Lease Obligations are permitted under the terms of the Credit Documents;


(c)            the purchase of plant, property or equipment to the extent
financed (directly or indirectly) with the proceeds of cash equity contributions
received by the Borrower from the Pledgor prior to the consummation of such
purchase, which cash equity contributions have been contributed by the Pledgor
specifically for the purpose of the purchase of such plant, property or
equipment; and


(d)            O&M Costs.


“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.


“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or
Issuing Bank or by such Lender’s or Issuing Bank’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement.


A “Change of Control” shall be deemed to have occurred if any of the following
events occurs: (a) the Sponsor, United States Power Fund II, L.P., USPFII
Institutional Fund, LP and Dynegy shall collectively fail to own, directly or
indirectly, beneficially and of record, at least 50% of the Equity Interests in
the Borrower, (b) from and after the consummation of the transactions
contemplated by the Plan of Merger, Contribution and Sale Agreement dated as of
September 14, 2006 among LS Power Associates, L.P., LS Power Partners, L.P., LS
Power Equity Partners, L.P., LS Power Equity Partners PIE I, L.P., LSP Gen
Investors, L.P. (collectively the “LS Entities”), Dynegy, Dynegy Acquisition
Inc. (“New Dynegy”) and Falcon Merger Sub Co. (“Merger Sub”), such transactions
to include (i) Merger Sub’s merger with and into Dynegy and Dynegy becoming a
wholly owned subsidiary of New Dynegy; (ii) the LS Entities’ contribution of
certain interests in power generation entities (including the Project) to New
Dynegy in exchange for certain shares of New Dynegy stock and certain notes to
be issued by New Dynegy; and (iii) the LS Entities’ sale of LSP Kendall Holding,
LLC and LSP Kendall Blocker, Inc. to New Dynegy (collectively, the “Dynegy
Transaction”), New Dynegy, Dynegy or any of its subsidiaries shall collectively
own, directly or indirectly, Equity Interests in the Borrower representing more
Equity Interests in the Borrower than New Dynegy, Dynegy or such subsidiaries
collectively owned on the date of the consummation of the Dynegy Transaction,
(c) any person shall own, directly or indirectly, more than the Attributed
Member Percentage in the Borrower as of the date of such event; provided that
any such event shall not be a Change of Control if (1) any person (and its
Affiliates) aggregate direct and indirect ownership percentage in the Borrower
changes solely by operation of the provisions of Section 9.1 of the Limited
Liability Company Agreement of the Pledgor dated as of March 14, 2006 in effect
as of the date hereof, (2) (A) the Borrower receives a Ratings Reaffirmation
prior to such event and (B) such event, and the resulting limited liability
company structure of the Borrower, complies with S&P’s and Moody’s (if Moody’s
shall have rated the Facilities) then in effect criteria and guidelines with
respect to separateness and bankruptcy-remoteness (including, as of the date
hereof, the criteria and guidelines set forth in Standard & Poor’s, Structured
Finance, Legal Criteria for U.S. Structured Finance Transactions, Chapter 3,
published in October 2006) or (3) S&P and Moody’s (if Moody’s shall have rated
the Facilities) shall have delivered a written confirmation prior to such event
that the credit ratings assigned by S&P and Moody’s (if Moody’s shall have rated
the Facilities) to the Debt of the Borrower hereunder, under the Tax-Exempt
Bonds and under any other Debt insured or guaranteed by the Loan Insurer under
any of the Insurance Policies shall be at least BBB- (with a stable outlook) in
the case of S&P and Baa3 (with a stable outlook) in the case of Moody’s after
giving effect to the occurrence of such proposed event and all transactions
related thereto (and without giving effect to any of the Insurance Policies).
“Attributed Member Percentage” as used herein shall equal, as of the date of
such event, the aggregate direct and indirect ownership percentage of the LS
Entities (and its Affiliates) in the Borrower when calculated based on the flip
structure and distribution provisions contained in Section 9.1 of the Limited
Liability Company Agreement of the Pledgor dated as of March 14, 2006 in effect
as of the date hereof.


 
8

--------------------------------------------------------------------------------

 


“Charges” shall have the meaning assigned to such term in Section 9.09.


“City” shall mean the City of Osceola, Arkansas.


“Class” shall, when used in reference to any Loan or Borrowing, refer to whether
such Loan, or the Loans comprising such Borrowing, are Backstop LC Loans,
Construction Loans, Revolving Loans or Term Loans and, when used in reference to
any Commitment, refers to whether such Commitment is a Backstop LC Commitment,
Construction Loan Commitment, Revolving Credit Commitment or Term Loan
Commitment.


 
9

--------------------------------------------------------------------------------

 


“Closing Date” shall mean the date on or before April 2, 2007 on which each of
the conditions set forth in Section 4.01 below has been satisfied or waived and
the initial Construction Loans are made and the initial Backstop Letter of
Credit is issued.


“Coal Transportation Agreement” shall mean the Coal Transportation Contract
BNSF-C-12469, dated as of December 9, 2005, between the Borrower and BNSF.


“Collateral” shall mean the Equity Interests in and all property and assets of
the Borrower (other than any property and assets which are specifically excluded
from the Collateral pursuant to the Collateral Documents, including, from and
after the disposition thereof, any Excluded Collateral), now owned or
hereinafter acquired.


“Collateral Agency Agreement” shall mean that certain Collateral Agency and
Intercreditor Agreement, dated as of the date hereof, by and among the Borrower,
the Pledgor, the Administrative Agent, the Issuing Bank, the Loan Insurer, the
Collateral Agent and the other parties thereto from time to time.


“Collateral Agent” shall have the meaning assigned to such term in the preamble.


“Collateral Agent Fees” shall have the meaning assigned to such term in Section
2.05(c).


“Collateral Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgage, the Consents, the Depositary Agreement, the Collateral Agency
Agreement, and any financing statements filed or recorded in connection with the
foregoing.


“Commercial Operations Date” shall mean the later of (a) the date on which
Substantial Completion has occurred and (b) the first “Commercial Operation
Date” to occur under any of the Power Purchase Agreements, as certified by the
Borrower to the Administrative Agent, the Lenders and the Loan Insurer and as
verified by the Independent Engineer.


“Commitment” shall mean, with respect to any Lender, such Lender’s Backstop LC
Commitment, Construction Loan Commitment, Revolving Credit Commitment and Term
Loan Commitment.


“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).


“Commitment Fee Rate” shall mean a rate per annum equal to 0.125%.


“Commitment Reduction Premium” shall mean, with respect to any applicable
Commitment reduction or termination pursuant to Section 2.09(f), an amount equal
to 1.00% of the aggregate principal amount of such Commitment reduction or
termination.


“Communications” shall have the meaning assigned to such term in Section 9.01.


“Completion” shall be deemed to have occurred upon the satisfaction of each the
following conditions:


 
10

--------------------------------------------------------------------------------

 


(a)            all necessary facilities for the transportation and receipt of
the appropriate fuels to and by the Project have been completed in accordance
with the terms of the applicable Operative Documents;


(b)            (i) the Commercial Operations Date has occurred and (ii) the
Acceptance Tests have been successfully completed as provided in the EPC
Contract and Section 5.15 (including delivery of the Preliminary Acceptance Test
Results);


(c)            performance liquidated damages (if any) as provided in the EPC
Contract have been paid in full and applied to the prepayment of the Term Loans
(to the extent required under Section 3.11 of the Depositary Agreement) or a
letter of credit in form and substance reasonably satisfactory to the
Controlling Party has been issued on behalf of the EPC Contractor in accordance
with the terms of the EPC Contract;


(d)            all required Sponsor Support Payments have been funded and
applied in accordance with the Sponsor Support Agreement;


(e)            the Administrative Agent and the Loan Insurer have received all
Additional Project Contracts then required to have been delivered (together with
related Consents in respect of such Additional Project Contracts, provided that
if the Borrower is unable to deliver to the Administrative Agent and the Loan
Insurer any such Consents despite its commercially reasonable efforts to do so,
then the Borrower shall not be obligated to so deliver such Consents);


(f)            all facilities, authorizations, approvals and permits necessary
for the procurement, transportation and discharge of water to the Project and
wastewater from the Project have been obtained or completed in accordance with
the applicable Operative Documents;


(g)            necessary interconnection facilities sufficient to transmit all
power generated by the Project have been completed in accordance with the
Electrical Interconnection Agreement and the other Project Contracts;


(h)            all environmental, regulatory and other Permits then required for
the operation and maintenance of the Project are in place and all applicable
appeal and waiting periods have expired;


(i)             all real estate rights necessary for completion of the foregoing
and continued operations of the Project have been obtained (including an A.L.T.A
as built survey and title policy endorsement);


(j)             the EPC Contractor has provided a certified Lien waiver in
accordance with Section 10.4(vi) of the EPC Contract (and in the form set forth
in Exhibit L or M, as applicable, to the EPC Contract) and the Borrower and EPC
Contractor shall have certified such waiver statement as true and correct and
complete;


(k)            all Project Costs (other than punch list items) have been
satisfied or paid for, and an amount equal to the Punch List Reserve Amount (as
defined in the Depositary Agreement) shall be on deposit in the Construction
Account (after giving effect to the withdrawals and transfers from the
Construction Account to be made on the Term Period Commencement Date);


 
11

--------------------------------------------------------------------------------

 


(l)             the Independent Engineer has provided a certificate such that
the conditions (a) through (h) and (k) have been met; and


(m)           the Lenders Debt Service Reserve Account has been funded (whether
by cash, a DSR Letter of Credit (as defined in the Depositary Agreement), a Debt
Service Reserve Surety or any combination thereof) to its required level as
provided in the Depositary Agreement.


“Completion Date” shall mean the date on which the Project shall have achieved
Completion.


“Consents” shall mean (a) each Consent and Agreement specified in Exhibit D-1
(including the “acknowledgment letters” in the form of Exhibit D-2 hereto
delivered by the applicable counterparties on or before the Closing Date with
respect to any Consent and Agreements entered into prior to the Closing Date)
and (b) with respect to any Additional Project Contract, a consent and agreement
of each such party to such Additional Project Contract (other than the
Borrower), substantially in the form of Exhibit D-3, with such modifications as
may be reasonably acceptable to the Controlling Party, to the extent such
consent can be obtained by the Borrower using its commercially reasonable
efforts.


“Construction Account” shall have the meaning assigned to such term in the
Depositary Agreement.


“Construction Budget” shall have the meaning assigned to such term in Section
4.01(p), which budget is attached in the form of Exhibit L hereto.


“Construction Borrowing” shall mean a Borrowing comprised of Construction Loans.


“Construction Loan” shall have the meaning assigned to such term in Section
2.01(a).


“Construction Loan Availability Period” shall mean the period from the Closing
Date to the earlier of (a) full utilization of the aggregate Construction Loan
Commitments and (b) the Construction Loan Maturity Date.


“Construction Loan Commitment” shall mean, with respect to each Term Lender, the
commitment, if any, of such Term Lender to make Construction Loans hereunder as
set forth on Appendix A-1 or in the Assignment and Acceptance pursuant to which
such Term Lender assumed its Construction Loan Commitment, as applicable, as the
same may be reduced from time to time in accordance with the terms hereof. The
aggregate amount of the Construction Loan Commitments as of the Closing Date is
$700,000,000.


“Construction Loan Credit Event” shall have the meaning assigned to such term in
Section 4.02.


 
12

--------------------------------------------------------------------------------

 


“Construction Loan Maturity Date” shall mean the date that is the earliest to
occur of (a) the Term Period Commencement Date, (b) the date of the acceleration
of the Obligations upon and during the occurrence and continuance of an Event of
Default and (c) the Date Certain.


“Construction Schedule” shall mean the Project Schedule (as defined in the EPC
Contract), a copy of which schedule is attached in the form of Exhibit M hereto.


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” and “under common control with” shall have
meanings correlative thereto.


“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Tax Code.


“Controlling Party” shall mean (a) the Loan Insurer for so long as the Loan
Insurance Policy shall be in full force and effect and there shall not have
occurred and be continuing an Insurer Default or (b) otherwise, the
Administrative Agent (subject to the Required Lenders’ or the Lenders’ as the
case may be, rights to approve matters pursuant to Section 9.08(b)).


“Co-Participants” shall mean ETEC, MJMEUC, MEAM and Empire.


“Credit Documents” shall mean this Agreement, the Collateral Documents, the
Sponsor Support Documents, each Interest Rate Protection Agreement (including
all interest hedge transactions thereunder), the Loan Insurance Agreement, the
Fee Letter and any other loan or security agreements or letter agreement or
similar document, entered into by any Secured Party, on the one hand, and the
Borrower, the Sponsor, the Pledgor or any other Major Participant that may be
party thereto, on the other, in connection with the transactions contemplated by
the Credit Documents.


“Credit Event” shall have the meaning assigned to such term in Section 4.03


“Credit Ratings” shall mean the ratings assigned to the Facilities (and without
giving effect to any of the Insurance Policies) from time to time by each of
Moody’s (if any) and S&P.


“Credit Suisse” means Credit Suisse, Cayman Islands Branch and/or Credit Suisse,
New York Branch, as the context may require.


“CS Letter of Credit” means a letter of credit in the original stated amount of
$101,472,603, originally issued by Credit Suisse to the Trustee under the
Existing Credit Facilities and being continued pursuant to the Pay-off
Agreement, to serve as Alternate Credit Enhancement for the Tax Exempt Bonds
from the Closing Date until the date the Mandatory Tender is consummated.


 
13

--------------------------------------------------------------------------------

 


“Date Certain” shall mean December 14, 2010; provided that if (a) the Commercial
Operations Date has not been achieved on or before December 14, 2010 and (b) the
Borrower has prepared a recovery plan (which plan shall set forth, among other
things, the Borrower’s (i) detailed plan for ensuring that the Commercial
Operations Date will be achieved on or before March 14, 2011, (ii) detailed plan
for ensuring that the Borrower will have sufficient funds available to it to pay
for all Project Costs associated with the delay in the achievement of the
Commercial Operations Date and the implementation of such recovery plan, (iii)
detailed plan for ensuring that the Borrower is and will be in compliance with
the Power Purchase Agreements, (iv) proposed updated Construction Schedule and
Construction Budget and (v) detailed plan which covers any other matters related
to Completion reasonably requested by the Controlling Party or the Independent
Engineer) and delivered such recovery plan to the Controlling Party, the
Administrative Agent and the Independent Engineer on or before December 1, 2010,
and the Controlling Party, in consultation with the Independent Engineer, has,
upon timely review acting reasonably, approved such recovery plan prior to
December 14, 2010, then the Date Certain shall be deemed to be extended to March
14, 2011.


“Debt” of any person at any date shall mean, without duplication:


(a)            indebtedness created, issued or incurred by such person for
borrowed money (whether by loan or the issuance and sale of debt securities or
the sale of property of such person to another person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
of such person from such person);


(b)            notes payable and drafts accepted by such person representing
extensions of credit whether or not representing obligations for borrowed money;


(c)            any obligation owed by such person for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA), which purchase price is due more than six months from the
date of incurrence of the obligation in respect thereof;


(d)            the face amount of any letter of credit or similar instrument
issued for the account of such person or as to which such person is otherwise
liable for reimbursement of drawings;


(e)            the direct or indirect Guarantee, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such person of the obligation
of another (provided that such obligation of such person shall be “Debt”
hereunder only if and to the extent that the assurance such person is providing
to such obligee is in respect of an obligation that otherwise constitutes “Debt”
hereunder);


(f)            any obligation of such person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged or the holders thereof will be protected (in
whole or in part) against loss in respect thereof (provided that such obligation
of such person shall be “Debt” hereunder only if and to the extent that the
assurance such person is providing to such obligee is in respect of an
obligation that otherwise constitutes “Debt” hereunder);


 
14

--------------------------------------------------------------------------------

 


(g)            any liability of such person for an obligation of another through
any agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (ii) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (i) or (ii)
of this clause (g), the primary purpose or intent thereof is as described in
clause (f) above (provided that such liability of such person shall be “Debt”
hereunder only if and to the extent that the related obligation otherwise
constitutes “Debt” hereunder);


(h)            all ordinary course trade payables which are more than 90 days
overdue;


(i)            all obligations of such person in respect of any exchange traded
or over the counter derivative transaction or any interest rate protection or
commodity hedging transaction, including any transaction under any Hedging
Agreement (including any Interest Rate Protection Agreement), whether entered
into for hedging or speculative purposes; and


(j)             Capital Lease Obligations.


“Debt Service” shall mean, for any period, without duplication, all fees of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Secured Parties (other than the Loan Insurer), interest on and principal of the
Secured Obligations, Breakage Costs (as defined in the Collateral Agency
Agreement) and expenses in connection with a Breakage Event in respect of any
Interest Rate Protection Agreement payable during such period, net of any amount
payable to or by the Borrower under any Interest Rate Protection Agreement
during such period.


“Debt Service Coverage Ratio” shall mean, as of any of date of determination,
the ratio of (a) (i) the sum of the aggregate of all Operating Revenues for the
four-fiscal quarter period ending on such date minus (ii) all payments made by
the Borrower to the Loan Insurer pursuant to the Loan Insurance Agreement during
such four-fiscal quarter period ending on such date minus (iii) all deposits
into the Major Maintenance Reserve Account during such four-fiscal quarter
period ending on such date minus (iv) the sum of the aggregate of all O&M Costs
for the four-fiscal quarter period ending on such date to (b) scheduled Debt
Service for the four-fiscal quarter period ending on such date; provided that
for purposes of determining the amount of any item included in the calculation
of the Debt Service Coverage Ratio for any determination date which occurs on or
before the last Business Day of the fourth fiscal quarter which occurs after the
Term Period Commencement Date, such amount shall equal the amount of such item
for the one, two or three (as applicable) fiscal quarters then ended.


 “Debt Service Reserve Surety” shall mean a surety bond, in substantially the
form attached as Exhibit A to the Forward Commitment Letter, issued by the Loan
Insurer on the Term Period Commencement Date to the Collateral Agent for the
purpose of satisfying the Borrower’s obligations hereunder and under the
Depositary Agreement to fund the Lenders Debt Service Reserve Account.


 
15

--------------------------------------------------------------------------------

 


“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.


“Default Rate” shall mean the interest rate then applicable to the Construction
Loans or Term Loans, as applicable, plus two percent (2.00%). Interest computed
with reference to the Default Rate shall be adjusted and calculated in the same
manner as interest computed with reference to the ABR.


“Depositary” shall mean The Bank of New York, or any successor thereto in each
case acting as the Depositary under the Depositary Agreement.


“Depositary Agreement” shall mean that certain Depositary Agreement, dated as of
the date hereof, among the Borrower, the Collateral Agent, the Administrative
Agent and the Depositary.


“Developer Conversion Payment” shall mean a fee in an amount, at Borrower’s
election, of up to the undrawn amount of the Construction Loan Commitment
remaining after the payment of all Project Costs required to achieve
Term-Conversion (other than punch list amounts), after giving effect to the
funding of (a) the Lenders Debt Service Reserve Account (to the extent such
Account is at Borrower’s election funded in cash) to the Lenders Required Amount
(as defined in the Depositary Agreement), (b) the Maintenance Reserve Account to
the Minimum Maintenance Account Balance (as defined in the Depositary Agreement)
and (c) the Punch List Reserve Amount (as defined in the Depositary Agreement),
all pursuant to Section 3.1(d) of the Depositary Agreement), payable by the
Borrower to the Pledgor on the Term Period Commencement Date.


“Discretionary Capital Expenditures” shall mean all Capital Expenditures which
are not Required Capital Expenditures.


“Distribution Suspense Account” shall have the meaning assigned to such term in
the Depositary Agreement.


“dollars” or “$” shall mean Unites States dollars or such coin or currency of
the United States of America as at the time of payment shall be legal tender for
the payment of public and private debts in the United States of America.


“Dynegy” shall mean Dynegy Inc., a Delaware corporation.


“Dynegy Transaction” shall have the meaning assigned to such term in the
definition of “Change of Control.”


 
16

--------------------------------------------------------------------------------

 


“Easements” shall mean the easements appurtenant, easements in gross, license
agreements and other rights running in favor of the Borrower and/or appurtenant
to the Site, including without limitation those certain easements and licenses
described in the Title Policy.


“Eminent Domain Proceeds” shall mean all amounts and proceeds (including
instruments) received by the Borrower in accordance with the Participation
Agreement in respect of any Event of Eminent Domain.


“Empire” shall mean The Empire District Electric Company, a Kansas corporation.


“Empire Asset Purchase Agreement” shall mean the Agreement Regarding Asset
Purchase Agreement, dated as of March 3, 2006, between the Borrower and Empire.


“Empire Buy-In” shall have the meaning assigned to such term in the Depositary
Agreement.


“Empire Escrow Agreement” shall mean the Escrow Agreement, dated as of March 14,
2006, among the Borrower, ETEC, MJMEUC and the Project Manager (as escrow
agent).


“Empire HOPA” shall mean the Home Office Payment Agreement, dated as of March 1,
2006, among the Borrower, Empire and Regions Bank.


“Empire Participating Co-Tenant Agreement” shall mean the Participating
Co-Tenant Agreement, dated as of March 14, 2006, between the Borrower and
Empire.


“Empire PPA” shall mean the Power Purchase Agreement, dated as of March 3, 2006,
between the Borrower and Empire.


“Entergy” shall mean Entergy Arkansas, Inc., an Arkansas corporation.


“Environmental Claim” shall mean any and all liabilities, losses,
administrative, regulatory or judicial actions, suits, written demands, decrees,
written claims, liens, judgments, warning notices, notices of noncompliance or
violation, governmental investigations, governmental proceedings, orders to
conduct removal or remedial actions, or damages (foreseeable and unforeseeable,
including consequential and punitive damages), penalties, fees, out-of-pocket
costs, expenses, disbursements, attorneys’ or consultants’ fees, relating in any
way to any Environmental Law or any Permit issued under any such Environmental
Law (hereafter “Claims”), including (a) any and all Claims by Governmental
Authorities for enforcement, investigation, cleanup, removal, response, remedial
or other actions or fines, penalties or damages pursuant to any applicable
Hazardous Substance Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Substances or arising from alleged
injury or threat of injury to health, safety (with respect to Hazardous
Substances) or the environment.


“Environmental Law” shall mean any federal, state and local governmental law
(including common law), treaty, regulation, rule, ordinance, code, decree,
judgment, directive, order (including consent orders), and agreements in each
case, relating to protection of the environment, natural resources, human health
and safety (with respect to Hazardous Substances) or the presence, Release of,
threatened Release of, or exposure to, Hazardous Substances, or the generation,
manufacture, processing, distribution, use, treatment, storage, transport,
recycling or handling of, or the arrangement for such activities with respect
to, Hazardous Substances, including, but not limited to, any Hazardous
Substances Law.


 
17

--------------------------------------------------------------------------------

 


“Environmental Site Assessments” shall mean the Phase I environmental site
assessment reports and Phase I update reports listed on Part III of Schedule
3.13.


“EPC Contract” shall mean the Amended and Restated Turnkey Engineering,
Procurement and Construction Agreement, dated as of February 15, 2006, by and
between the Borrower and the EPC Contractor, together with those certain change
orders numbered 1, 2 and 3 and dated July 18, 2006, October 10, 2006 and
November 22, 2006.


“EPC Contractor” shall mean Plum Point Power Partners, a joint venture among
Zachry Construction Corporation, Overland Contracting Inc. and Gilbert Central
Corp.


“EPC Guarantees” shall mean (a) the Engineering Procurement and Construction
Contract Guaranty, dated as of December 1, 2005, by Black & Veatch Holding
Company in favor of the Borrower, (b) the Engineering Procurement and
Construction Contract Guaranty, dated as of December 30, 2005, by Kiewit
Construction Company in favor of the Borrower and (c) the Engineering
Procurement and Construction Contract Guaranty, dated as of December 30, 2005,
by Zachry Construction Corporation in favor of the Borrower.


“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations.


“Equity Issuance” shall mean any issuance or sale by the Pledgor or the Borrower
of any Equity Interests of the Borrower, as applicable, or the receipt by the
Borrower of any capital contribution, except for (a) in the case of the
Borrower, any issuance or any receipt of any capital contribution from the
Pledgor, (b) any issuance of directors’ qualifying shares and (c) sales or
issuances of membership interests of the Pledgor to management or employees of
the Pledgor or the Borrower under any employee stock option or stock purchase
plan or employee benefit plan in existence from time to time in the ordinary
course of business.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of ERISA
and Section 412 of the Tax Code, is treated as a single employer under Section
414 of the Tax Code.


 
18

--------------------------------------------------------------------------------

 


“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Benefit Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Tax Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Borrower of
any liability under Title IV of ERISA with respect to the termination of any
Benefit Plan or the withdrawal or partial withdrawal of the Borrower or any of
its ERISA Affiliates from any Benefit Plan or Multiemployer Plan; (e) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Benefit
Plan or to appoint a trustee to administer any Benefit Plan; (f) the adoption of
any amendment to a Benefit Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Tax Code or Section 307 of ERISA; (g) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the occurrence
of a “prohibited transaction” with respect to which the Borrower is a
“disqualified person” (within the meaning of Section 4975 of the Tax Code) or
with respect to which the Borrower could otherwise be liable; or (i) any other
event or condition with respect to a Benefit Plan or Multiemployer Plan that
could result or reasonably be expected to result in liability of the Borrower.


“ETEC” shall mean East Texas Electric Cooperative, Inc., a generation and
transmission electric cooperative existing under the laws of the State of Texas.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” shall have the meaning assigned to such term in Article VII.


“Event of Eminent Domain” shall have the meaning assigned to such term in the
Depositary Agreement.


“Event of Loss” shall have the meaning assigned to such term in the Depositary
Agreement.


“Excluded Collateral” shall mean any of the Borrower’s assets and properties set
forth on Schedule 1.01(a) hereto.


“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) net income or
franchise Taxes imposed on (or measured by) its net income or capital as a
result of a present or former connection between such recipient and the
jurisdiction imposing such tax (or any political subdivision thereof), other
than any such connection arising solely from such recipient having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Credit Document, (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
2.21(a)), any United States withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.20(d), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.20(a) and (c) any United States withholding tax that applies due to a
Lender’s failure to comply with Section 2.20(e).


 
19

--------------------------------------------------------------------------------

 


“Existing Credit Facilities” shall mean the Borrower’s existing $575,000,000
senior secured first credit facility and the Borrower’s existing $175,000,000
senior secured second lien credit facility, each dated as of March 14, 2006.


“Facility” shall mean the Backstop LC Facility, the Construction Loan Facility,
the Term Loan Facility and/or the Revolving Credit Facility, as the context may
require.


“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by the Administrative
Agent.


“Fee Letter” shall mean that certain fee letter, dated as of March 29, 2007,
between the Arranger and the Borrower.


“Fees” shall mean the Commitment Fees, the Administrative Agent Fee, the
Collateral Agent Fees, the Backstop LC Participation Fees, the Revolving L/C
Participation Fees, the Issuing Bank Fee and the Loan Insurer’s Payments.


“FERC” shall mean the Federal Energy Regulatory Commission and its successors.


“Final Completion” shall have the meaning assigned to such term in the EPC
Contract.


“Final Completion Date” shall mean the date that Final Completion has occurred
in accordance with the terms of the EPC Contract.


“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such person.


“Foreign Lender” shall mean any Lender that is not a United States person as
defined under Section 7701(a)(30) of the Tax Code.


 
20

--------------------------------------------------------------------------------

 


“Forward Commitment Letter” shall mean that certain Commitment Letter, dated as
of the date hereof, between the Loan Insurer and the Borrower.


“FPA” shall mean the Federal Power Act, as amended.


“Fuel Supply Plan” shall mean the fuel supply plan in respect of projected coal
supply needs of the Borrower and the Project, which fuel supply plan shall
specify in reasonable detail the contracts, financial hedges (if any), quality,
cost, location and logistics (including transportation) to obtain such fuel, as
approved in accordance with Section 6.1 of the Participation Agreement.


“GAAP” shall mean generally accepted accounting principles in the United States.


“GDP-IPD Index” shall mean the ratio of the Gross Domestic Product — Implicit
Price Deflator published in the National Income Product Account by the United
States Department of Commerce on the date of determination relative to the
published index value on such date in the immediately preceding year.


“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Governmental Rule” shall mean, with respect to any person, any law, rule,
regulation, ordinance, order, code, treaty, judgment, decree, directive,
guideline, policy or similar form of decision of any Governmental Authority
binding on such person.


“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).


“Guarantee” of or by any person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of (a) the guarantor or (b) another person (including
any bank under a letter of credit) to induce the creation of which the guarantor
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or having the economic effect of guaranteeing any Debt or
other obligation of any other person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation, contingent or
otherwise, of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Debt or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Debt or other obligation of the payment of such Debt or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt or other obligation, (iv) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Debt or obligation or (v) to otherwise assure or hold harmless the
owner of such Debt or other obligation against loss in respect thereof;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.


 
21

--------------------------------------------------------------------------------

 


“Guaranteed Completion Date” shall have the meaning assigned to such term in the
EPC Contract.


“Hazardous Substances” shall mean any waste or other substance that is defined,
listed or regulated as a pollutant or contaminant, or as “hazardous” or “toxic”
(or words of similar meaning) under any Hazardous Substances Law, including
petroleum or petroleum by-products, radioactive materials and substances defined
“industrial waste” or “other waste” pursuant the Arkansas Air and Water
Pollution Control Law.


“Hazardous Substances Law” shall mean any of:


(i)             the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”);


(ii)            the Federal Water Pollution Control Act (33 U.S.C. Section 1251
et seq.) (“Clean Water Act” or “CWA”);


(iii)           the Resource Conservation and Recovery Act (42 U.S.C. Section
6901 et seq.) (“RCRA”);


(iv)           the Atomic Energy Act of 1954 (42 U.S.C. Section 2011 et seq.)
(“AEA”);


(v)            the Clean Air Act (42 U.S.C. Section 7401 et seq.);


(vi)           the Emergency Planning and Community Right to Know Act (42 U.S.C.
Section 11001 et seq.);


(vii)          the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Section 136 et seq.) (“FIFRA”);


(viii)         the Oil Pollution Act of 1990 (P.L. 101-380, 104 Stat. 486);


(ix)            the Safe Drinking Water Act (42 U.S.C. Sections 300(f) et seq.)
(“SDWA”);


(x)             the Surface Mining Control and Reclamation Act of 1974 (30
U.S.C. Sections 1201 et seq.);


(xi)            the Toxic Substances Control Act (15 U.S.C. Section 2601 et
seq.) (“TSCA”);


(xii)           the Hazardous Materials Transportation Act (49 U.S.C. Section
5101 et seq.) (“HMTA”);


(xiii)          the Uranium Mill Tailings Radiation Control Act of 1978 (42
U.S.C. Section 7901 et seq.) (“UMTRCA”);


 
22

--------------------------------------------------------------------------------

 


(xiv)         the Occupational Safety and Health Act (29 U.S.C. Section 651 el.
seq.) (“OSHA”);


(xv)          the Arkansas Hazardous Waste Management Act of 1979; and


(xvi)         all other Federal, state and local Governmental Rules which govern
Hazardous Substances, and the regulations adopted pursuant to all such foregoing
laws.


“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, fuel or other
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided,
however, that no phantom stock or similar plan providing for payments and on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or any Affiliate of the Borrower shall be a
Hedging Agreement.


“Home Office Payment Agreement” shall mean the Home Office Payment Agreement,
dated as of March 1, 2006 between the Borrower and Regions Bank.


“HOPA Agreements” shall mean the Home Office Payment Agreement and the Empire
HOPA.


“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.


“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).


“Independent Engineer” shall mean Stone & Webster Management Consultants, Inc.,
or its successor appointed pursuant to this Agreement.


“Independent Engineer’s Report” shall mean the updated Independent Technical
Review, dated as of March 27, 2007, prepared by the Independent Engineer.


 “Independent Member” shall mean an individual (i) who, except in his or her
capacity as an Independent Member, is not an employee, director or officer, or a
former employee, director or officer, of the Borrower or any Affiliate thereof,
(ii) who is not a direct, indirect or beneficial holder of any outstanding
stock, membership interests or other equity interests in the Borrower or any
Affiliate thereof, (iii) who is not an officer, director or employee of a major
creditor of the Borrower or any Affiliate thereof, and has not been an officer,
director or employee of a major creditor of the Borrower or any Affiliate
thereof, within the five (5) years prior to such appointment as an Independent
Member, (iv) who is not a spouse, parent, child, grandchild or sibling of any
individual encompassed within clause (i), (ii) or (iii) above, (v) who is not a
trustee in bankruptcy of the Borrower or any Affiliate thereof, and (vi) who has
not received, and was not a member or employee of a firm or business that
received, in any year within the five (5) years immediately preceding such
individual’s appointment as an Independent Member, fees or other income from the
Borrower or any Affiliate thereof in the aggregate in excess of 5% of the gross
income, for any applicable year, of such individual, firm or business. For
purposes of the foregoing clause (iii), a “major creditor of the Borrower or any
Affiliate thereof” means a financial institution to which the Borrower or such
Affiliate owes outstanding indebtedness for borrowed money in a sum sufficiently
large as would reasonably be expected to influence the judgment of such
financial institution adversely to the interests of the Borrower when its
interests are adverse to the Borrower or any Affiliate thereof.


 
23

--------------------------------------------------------------------------------

 


“Information” shall have the meaning assigned to such term in Section 9.16.


“Initial Credit Event” shall have the meaning assigned to such term in Section
4.01.


“Insurance Consultant” shall mean Moore-McNeil, LLC, or its successor appointed
pursuant to this Agreement.


“Insurance Consultant’s Report” shall mean the updated Insurance Report in
respect of the Project, dated as of March 20, 2007, prepared by the Insurance
Consultant.


“Insurance Policies” shall mean the Loan Insurance Policy, the Debt Service
Reserve Surety, the Tax-Exempt Bond Policy, the Tax-Exempt Bond Debt Service
Reserve Surety and/or the Interest Rate Swap Surety, as the context may require.


“Insurance Proceeds” shall mean, to the extent payable to the Borrower, all
amounts and proceeds (including instruments) in respect of the proceeds of any
casualty insurance policy maintained in respect of the Project.


“Insurer Default” shall mean the existence and continuance of any of the
following: (a) the failure of the Loan Insurer to pay when, as and in the
amounts required any amount payable under the Loan Insurance Policy, (b) the
Loan Insurer (i) files any petition or commences any case, proceeding or other
action under any provision or chapter of the Bankruptcy Law or any other similar
federal or state law relating to insolvency, bankruptcy, rehabilitation,
dissolution, winding-up, arrangement, adjustment, composition, liquidation,
reorganization or similar relief, (ii) makes a general assignment for the
benefit of its creditors, or (iii) has an order for relief entered against it
under the Bankruptcy Law or any other similar federal or state law relating to
insolvency, bankruptcy, rehabilitation, dissolution, winding-up, arrangement,
adjustment, composition, liquidation, reorganization or similar relief which
shall not have been dismissed, stayed or bonded (pending appeal) within sixty
(60) days after the entry thereof, (c) a court of competent jurisdiction, the
Office of the Commissioner of Insurance of the State of Wisconsin or other
competent regulatory authority enters an order, judgment or decree (i)
appointing a custodian, trustee, agent or receiver for the Loan Insurer or for
all or any material portion of its property or (ii) authorizing the taking of
possession by a custodian, trustee, agent or receiver of the Loan Insurer (or
the taking of possession of all or any material portion of the property of the
Loan Insurer), which in each case shall not have been dismissed, stayed or
bonded (pending appeal) within sixty (60) days after the entry thereof or (d)
the Loan Insurance Policy shall cease (or the Loan Insurer shall claim in
writing that it has ceased) to be in full force and effect.


 
24

--------------------------------------------------------------------------------

 


“Interconnection and Operating Agreement” shall mean that certain
Interconnection and Operating Agreement, dated as of April 29, 2004, between the
Borrower and Entergy Arkansas, Inc. and the Generator Imbalance Agreement
between the Borrower and Entergy Services, Inc. as agent for Entergy Arkansas,
Inc. filed at FERC on April 29, 2004 attached thereto.


“Interest Hedge Provider” shall mean any party to any Interest Rate Protection
Agreement, provided that (a) such party’s long-term unsecured debt is rated at
least “AA-” by S&P and “Aa3” by Moody’s at the time such party enters into an
Interest Rate Protection Agreement (including the applicable confirmation
thereunder) with the Borrower and (b) to the extent such party is intended to be
a Secured Party, such party becomes bound by the Collateral Agency Agreement in
accordance with the terms thereof.


“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December commencing on June 30,
2007, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three-months’
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three-months’ duration been applicable to such Borrowing.


“Interest Period” shall mean the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is 1,
2, 3 or 6 months thereafter (or 9 or 12 months thereafter if, at the time of the
relevant Borrowing, an interest period of such duration is available to all
Lenders participating therein), as the Borrower may elect; provided, however,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


“Interest Rate Protection Agreement” shall mean any interest rate exchange,
hedge or protection agreement entered into between an Interest Hedge Provider
and the Borrower for the purpose of hedging the Loans, the Tax-Exempt Bonds or
other Debt for borrowed money that bear interest at a variable rate and each
schedule and confirmation entered into pursuant thereto.


“Interest Rate Swap Surety” shall mean a surety bond, in substantially the form
attached as Exhibit E to the Forward Commitment Letter, issued by the Loan
Insurer to the applicable Interest Rate Hedge Provider for the purpose of
guaranteeing the Borrower’s scheduled payment obligations under Interest Rate
Protection Agreements which are entered into pursuant to Section 5.14.


 
25

--------------------------------------------------------------------------------

 


“Investment” means, for any person: (a) the acquisition (whether for cash,
property of such person, services or securities or otherwise) of capital stock,
bonds, notes, debentures, membership, partnership, investments or other Equity
Interests or other securities of any other person or any agreement to make any
such acquisition (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the person entering into such short
sale); (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other person (including the purchase of property from another
person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such person, but excluding any such deposit, advance,
loan or extension of credit having a term not exceeding 90 days representing the
purchase price of inventory or supplies sold in the ordinary course of
business); and (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other person
and (without duplication) any amount committed to be advanced, lent or extended
to such person.


“Issuing Bank” shall mean, as the context may require, (a) The Royal Bank of
Scotland PLC, in its capacity as the issuer of Letters of Credit hereunder, and
(b) any other Lender that may become an Issuing Bank pursuant to Section 2.22 or
Section 2.23, with respect to Letters of Credit issued by such Lender. The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.


“Issuing Bank Fee” shall have the meaning assigned to such term in Section
2.05(d).


“L/C Disbursement” shall mean a Backstop LC Disbursement and/or a Revolving L/C
Disbursement, as the context may require.


“Legal Requirements” shall mean, as to any person, any requirement under a
Permit, and any Governmental Rules, in each case applicable to or binding upon
such person or any of its properties or to which such person or any of its
property is subject.


“Lenders” shall mean (a) each person listed on the signature pages hereto as a
Lender (other than any such person that has ceased to be a party hereto pursuant
to an Assignment and Acceptance), (b) any person that has become a party hereto
pursuant to an Assignment and Acceptance and (c) any SPC to which a Granting
Lender provides the option to provide to the Borrower all or any portion of the
Loans pursuant to Section 9.04(i).


“Lenders Debt Service Reserve Account” shall have the meaning assigned to such
term in the Depositary Agreement.


“Letter of Credit” shall mean each Revolving Letter of Credit and each Backstop
Letter of Credit.


“Letter of Credit Fee Payment Date” shall mean the last Business Day of each
March, June, September and December, commencing June 30, 2007 and the last day
of the Revolving Facility Commitment Period with respect to the Revolving
Letters of Credit or the last day of the Backstop LC Facility Commitment Period
with respect to the Backstop Letters of Credit (as applicable).


 
26

--------------------------------------------------------------------------------

 


“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing, for any
Interest Period, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100th of 1%) determined by the Administrative Agent at approximately
11:00 a.m., London time, on the date that is two (2) Business Days prior to the
commencement of such Interest Period as calculated by the British Bankers’
Association and obtained by the Administrative Agent through a nationally
recognized service such as the Dow Jones Market Service (Telerate) or Reuters
(the “Service”) (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum (rounded upwards, if necessary, to the next 1/100th of 1%)
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the beginning of such Interest Period.


“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.


“Loan Insurance Agreement” shall mean the Loan Insurance Agreement, dated as of
the date hereof, between the Loan Insurer and the Borrower.


“Loan Insurance Policy” shall mean the Financial Guaranty Insurance Policy No.
SF0881BE, dated as of the date hereof, made by the Loan Insurer to the
Administrative Agent, for the benefit of the Lenders, as beneficiary.


“Loan Insurer” shall mean Ambac Assurance Corporation, a Wisconsin-domiciled
stock insurance company, in its capacity as the issuer of the Insurance
Policies.


“Loan Insurer Payments” shall have the meaning assigned to such term in the Loan
Insurance Agreement.


“Loans” shall mean the Backstop LC Loans, the Construction Loans, Revolving
Loans and/or the Term Loans, as the context may require.


 
27

--------------------------------------------------------------------------------

 


“Locomotive Use Agreement” shall mean the Locomotive Use and Liability
Agreement, dated as of February 28, 2006, between the Borrower and BNSF.


“Loss Proceeds” shall mean Insurance Proceeds (excluding Insurance Proceeds
relating to liabilities to any third party and relating to business interruption
or delay in start-up) and Eminent Domain Proceeds.


“Loss Proceeds Account” shall have the meaning assigned to such term in the
Depositary Agreement.


“Maintenance Reserve Account” shall have the meaning assigned to such term in
the Depositary Agreement.


“Major Maintenance” shall mean all expenditures by the Borrower for major
maintenance of the Project in accordance with Prudent Utility Practices, the
Project Contracts and vendor and supplier requirements and recommendations
(including overhauls and replacements of major components of the Project). For
the avoidance of doubt, “Major Maintenance” excludes any ordinary course
expenditures by the Borrower related to the operation and maintenance of the
Project.


“Majority Facility Lenders” shall mean, with respect to any Facility, the
holders of a majority of the aggregate unpaid principal amount of the
Construction Loans, the Term Loans, the Aggregate Backstop LC Credit Exposure or
the Aggregate Revolving Credit Exposure, as the case may be, outstanding under
such Facility (or (a) in the case of the Backstop LC Facility, prior to the
termination of the Backstop LC Commitments, the holders of a majority of the
Total Backstop LC Commitment and (b) in the case of the Revolving Credit
Facility, prior to the termination of the Revolving Credit Commitments, the
holders of a majority of the Total Revolving Credit Commitment).


“Major Participants” shall mean the Borrower, the City, each Co-Participant,
BNSF, Entergy Arkansas, Inc., the Project Manager, Black & Veatch Holding
Company, Kiewit Construction Company, Zachry Construction Corporation, Overland
Contracting Inc., Gilbert Central Corp., the EPC Contractor, each counterparty
to a Power Purchase Agreement, and each Replacement Obligor for any such person,
for so long as each such person has material unperformed rights or obligations
under an Operative Document.


“Management Committee” shall have the meaning assigned to such term in the
Participation Agreement.


“Management Fee” shall mean an operating period management fee payable to the
Project Manager in accordance with Section 6.2.2 of the Project Management
Agreement in an aggregate amount not to exceed the Borrower’s portion of such
operating period management fee in accordance with Section 6.2.2 of the Project
Management Agreement (as in effect on the date hereof), which Management Fee
shall at all times be subordinate to the Obligations. For the avoidance of
doubt, the Management Fee shall not include (a) any costs or expenses
reimbursable to the Project Manager under Section 6.1 of the Project Management
Agreement (as in effect on the date hereof) or (b) any construction period
management fee payable to the Project Manager in accordance with Section 6.2.1
of the Project Management Agreement (as in effect on the date hereof).


 
28

--------------------------------------------------------------------------------

 


“Management Services Agreement” shall mean the Management Services Agreement,
dated as of March 28, 2007, between Plum Point Management Company, LLC and the
Borrower.


“Mandatory Tender” shall have the meaning assigned to such term in Section 5.19.


“Mandatory Tender Date” shall have the meaning assigned to such term in Section
5.19.


“Margin Stock” shall have the meaning assigned to such term in Regulation U.


“Material Adverse Effect” shall mean a material adverse condition or material
adverse change in or affect on (a) the business, assets, liabilities, operations
or condition (financial or otherwise) of the Borrower or (b) the validity or
enforceability of any of the Credit Documents or the rights and remedies of the
Administrative Agent, the Collateral Agent, the Loan Insurer or the Secured
Parties thereunder or, the perfection, validity or priority of the Secured
Parties’ security interests in the Collateral.


“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.


“MEAM” shall mean Municipal Energy Agency of Mississippi, a public body
corporate and politic and a joint agency organized under the laws of
Mississippi.


“MEAM Assignment Agreement” shall mean the Assignment and Assumption Agreement,
dated as of June 8, 2006, between the Borrower and MEAM.


“MJMEUC” shall mean Missouri Joint Municipal Electric Utility Commission, a body
public and corporate of the State of Missouri.


“MJMEUC PPA” shall mean the Power Purchase Agreement, dated as of December 4,
2006, between the Borrower and MJMEUC.


“Minimum Control Thresholds” shall have the meaning assigned to such term in
7.01(s).


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgaged Properties” shall mean, initially, each parcel of real property and
the improvements thereto owned or leased by the Borrower and specified on
Schedule 1.01(b), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.10.


“Mortgages” shall mean the fee or leasehold mortgages or deeds of trust,
assignments of leases and rents and other security documents granting a Lien on
any Mortgaged Property to secure the Obligations, in the form of Exhibit H with
such changes as shall be advisable under the law of the jurisdiction in which
such Mortgage is to be recorded and as are reasonably satisfactory to the
Collateral Agent, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.


 
29

--------------------------------------------------------------------------------

 


“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or Recovery
Event, the proceeds thereof in the form of cash and cash equivalents (including
any such proceeds subsequently received (as and when received) in respect of
noncash consideration initially received), net of (i) selling expenses
(including reasonable and customary broker’s fees or commissions, legal fees,
transfer and similar Taxes incurred by the Borrower in connection therewith and
the Borrower’s good faith estimate of income Taxes paid or payable in connection
with such sale, after taking into account any available tax credits or
deductions and any tax sharing arrangements), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Debt for borrowed money (other than the Secured Obligations)
which is secured by the asset sold in such Asset Sale and which is required to
be repaid with such proceeds (other than any such Debt assumed by the purchaser
of such asset).


“O&M Account” shall have the meaning provided in the Depositary Agreement.


“O&M Costs” shall mean all actual cash maintenance and operation costs incurred
and paid for the Project on account of the Borrower’s interest in the Project
(or any other Co-Participant’s interest that the Borrower has chosen to fund in
accordance with the Participation Agreement) in any particular calendar or
fiscal year or period to which said term is applicable (provided, that if the
Borrower elects to accrue property Taxes or amortize insurance premiums on a
monthly basis and insurance premiums and such property Taxes are shown as a
separate line item in the Annual Operating Budget, such property Taxes or
insurance shall be factored into the Debt Service Coverage Ratio as accrued
instead of according to when such property Taxes or insurance premiums are
actually paid), including payments made by the Borrower:


(a)            for fuel and/or guaranteed heat rate payments made by the
Borrower under the Power Purchase Agreements;


(b)            under the PILOT Agreements;


(c)            under Permitted Rail Car Leases;


(d)            for coal, additives or chemicals and transportation costs related
thereto;


(e)            for its Taxes (other than those based upon the Borrower’s
income);


 
30

--------------------------------------------------------------------------------

 


(f)             for insurance, consumables, spare parts, equipment, material,
repair and maintenance services;


(g)            lease payments;


(h)            under the Permitted O&M Agreement;


(i)             under Additional Project Contracts;


(j)             under the Management Services Agreement;


(k)            under any parts or combustion turbine services agreement;


(l)             for legal fees and consulting fees and expenses paid by the
Borrower in connection with the financing, management, maintenance or operation
of the Project;


(m)           Loan Insurer Payments and interest payments contemplated by
Section 2.01 of the Loan Insurance Agreement;


(n)            fees paid in connection with obtaining, transferring, maintaining
or amending any Permits;


(o)            Investments by the Borrower in any Permitted Project Company,
provided that (i) such Investments are made in accordance with the terms hereof
and (ii) the proceeds of such Investments are applied to pay for items which
would be “O&M Costs” if the Borrower purchased such items; and


(p)            reasonable general and administrative expenses, including all
expenditures incurred to prevent the occurrence of any default under any
Operative Document or any Default or Event of Default hereunder, and/or to keep
the Collateral free and clear of all Liens (other than Permitted Liens).


Notwithstanding anything to the contrary herein, O&M Costs shall not include (i)
Major Maintenance expenditures, (ii) Restricted Payments of any kind to the
Borrower or its Affiliates, (iii) non-cash charges, including depreciation or
obsolescence charges or reserves therefore, amortization of intangibles or other
bookkeeping entries of a similar nature, (iv) Capital Expenditures, (v) payments
for restoration or repair of the Project from the Loss Proceeds Account in
accordance with the terms of this Agreement and the Depositary Agreement, (vi)
payments in respect of Debt of the Borrower (other than Debt of the type
referred to in clauses (h) and (j) of the definition thereof), (vii) the
Management Fee and (viii) the Borrower’s income taxes.


“Obligations” shall mean all obligations of every nature of the Borrower under
the Credit Documents, including obligations from time to time owed to the Agents
(including former Agents), the Lenders, the Loan Insurer or any of them and
Interest Hedge Providers, under any Credit Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to the Borrower, would have accrued on any Obligation,
whether or not a claim is allowed against the Borrower for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Interest Rate Protection Agreements,
fees, premiums, expenses, indemnification, reimbursement of amounts paid by the
Loan Insurer under any of the Insurance Policies or otherwise.


 
31

--------------------------------------------------------------------------------

 


“Operating Agreement” shall mean the Amended and Restated Limited Liability
Company Operating Agreement of the Borrower, dated as of March 14, 2006.


“Operating Revenues” shall mean all of the following, without duplication,
received by the Borrower: all payments received by the Borrower under any Power
Purchase Agreement (including with respect to fuel), proceeds of any business
interruption insurance, income derived from the sale or use of electric capacity
or energy produced, transmitted or distributed by the Project, and all other
revenues from the operation of the Project or incidental to the operation of the
Project, and the investment income on amounts in the Project Accounts (but
solely to the extent deposited in the Revenue Account) and all as determined in
conformity with cash accounting principles; provided, that Asset Sale Proceeds,
Eminent Domain Proceeds, Insurance Proceeds, Termination Payments and other
Damage Payments (as defined in the Depositary Agreement), proceeds from sales,
leases, transfers or other dispositions described in clauses (a) through (d) of
the definition of “Asset Sales”, and proceeds from Debt or Equity Issuances
shall, in each case, be deemed not to be Operating Revenue.


“Operative Documents” shall mean the Credit Documents, the Tax-Exempt Bond
Documents and the Project Contracts.


“Operator” shall mean the operator of the Project pursuant to a Permitted O&M
Agreement and reasonably acceptable to the Controlling Party.


“Organizational Documents” shall mean, as to any person, the articles of
incorporation, bylaws, partnership agreement, or other organizational or
governing documents of such person including, in the case of the Borrower, the
Operating Agreement.


“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made under any Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Credit Document.


“Participation Agreement” shall mean that certain Participation Agreement, dated
as of March 3, 2006 by and between the Borrower, ETEC, MJMEUC, Empire and MEAM
(pursuant to the Joinder to Participation Agreement, dated as of June 8, 2006).


“Parts” shall mean any part, appliance, instrument, appurtenance or accessory
necessary or useful to the operation, maintenance, service or repair of the
Project.


“Patriot Act” shall have the meaning assigned to such term in Section 3.31(a).


 
32

--------------------------------------------------------------------------------

 


“Pay-off Agreement” shall mean the Pay-off Letter Agreement, dated as of March
27, 2007, among Credit Suisse, in its capacity as collateral agent and
administrative agent under the Existing Credit Facilities, and as issuing bank
of the CS Letter of Credit, and the Borrower, pursuant to which the parties
thereto agree on the terms of the payoff of the obligations under the Existing
Credit Facilities, the continuance of the CS Letter of Credit and the terms of
the pay-off and termination of the CS Letter of Credit.


“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.


“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required under any Governmental Rule.


“Permitted Debt” shall mean:


(a)            (i) Debt incurred by the Borrower under the Credit Documents, as
in effect on the Closing Date or as amended in accordance with the terms thereof
(it being acknowledged that (A) the Revolving Credit Facility may not be
Refinanced in whole or in part unless it is Refinanced pursuant to a Permitted
Working Capital Facility and (B) the Backstop LC Facility may not be Refinanced
in whole or in part), or (ii) Debt incurred by the Borrower pursuant to a
Permitted Working Capital Facility;


(b)            (i) Debt incurred by the Borrower under the Tax-Exempt Bond
Documents (including the Bond Loan Agreement) as in effect on the Closing Date
or (ii) Debt incurred by the Borrower pursuant to a Permitted Tax-Exempt Bond
Refinancing, in each case as amended in accordance with the terms thereof and
hereof;


(c)            trade or other similar indebtedness incurred in the ordinary
course of business (but not for borrowed money) and (i) not more than ninety
(90) days past due or (ii) being contested in good faith by appropriate
proceedings and the Borrower or the applicable Permitted Project Company (as the
case may be) shall have adequate reserves for the payment of such contested
amounts;


(d)            contingent liabilities permitted pursuant to Section 6.01 of this
Agreement;


(e)            leases of property by the Borrower as lessee that are accounted
for as capital leases on the balance sheet of the Borrower with rents paid
thereunder (whether calculated on a fixed or percentage basis) not in excess of
$5,000,000 in the aggregate;


(f)             obligations of the Borrower under Interest Rate Protection
Agreements enter into in accordance with the terms hereof;


(g)            Debt incurred by the Borrower under the PILOT Lease;


 
33

--------------------------------------------------------------------------------

 


(h)            Debt incurred by the Borrower in an aggregate amount not to
exceed $25,000,000 at any time outstanding; provided that the proceeds thereof
are not applied by the Borrower, directly or indirectly, to fund any Restricted
Payments;


(i)             Debt incurred by the Borrower or the applicable Permitted
Project Company under Permitted Rail Car Leases to the extent such Debt is
treated as a Capital Lease Obligation;


(j)             Debt incurred by the Borrower for the purpose of funding any
Required Capital Expenditures; provided that (i) such Required Capital
Expenditures are reimbursable by the counterparties to each of the Power
Purchase Agreements to the Borrower in accordance with the terms of such Power
Purchase Agreements or (ii) the Borrower shall have received a Ratings
Reaffirmation prior to the incurrence of such Debt;


(k)            Debt incurred by the Borrower for the purpose of funding any
Discretionary Capital Expenditures; provided that (i) such Discretionary Capital
Expenditures are reimbursable by the counterparties to each of the Power
Purchase Agreements to the Borrower in accordance with the terms of such Power
Purchase Agreements and (ii) the Borrower shall have received a Ratings
Reaffirmation prior to the incurrence of such Debt;


(l)             Debt incurred by the Borrower for the purpose of funding any
Discretionary Capital Expenditures to the extent not permitted by clause (k)
above; provided that (i) S&P and Moody’s (if Moody’s shall have rated the
Facilities) shall have delivered a written confirmation prior to the incurrence
of such Debt that the credit ratings assigned by S&P and Moody’s (if Moody’s
shall have rated the Facilities) to the Debt of the Borrower hereunder, under
the Tax-Exempt Bonds and under any other Debt insured or guaranteed by the Loan
Insurer under the Insurance Policies shall be at least “BBB-” (with a stable
outlook) in the case of S&P and “Baa3” (with a stable outlook) in the case of
Moody’s after giving effect to the occurrence of such proposed Debt (and without
giving effect to any of the Insurance Policies) and (ii) after giving effect to
the incurrence of such Debt, the minimum Debt Service Coverage Ratio during each
year of the Facilities after Term-Conversion is projected to be no less than
1.30:1.0 and the average Debt Service Coverage Ratio during the scheduled term
of the Facilities after Term-Conversion is projected to be no less than 1.50:1.0
(as certified to by the Borrower and as verified by the Controlling Party), in
each case after giving pro forma effect to the incurrence of such Debt and to
any other event occurring after the Closing Date as to which pro forma
recalculation is appropriate as if such incurrence of Debt had occurred as of
the first day of the calendar quarter in which such Debt was incurred; and


(m)           any Refinancing of any Debt specified in clause (h), (j), (k) or
(l); provided, that (i) the principal amount of such Debt is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension plus the reasonable, documented and
out-of-pocket cost of investment banking, financing, consultancy, legal, agency,
and other similar and customary fees and transaction expenses incurred in
connection with the incurrence of such Refinancing Debt, (ii) the final maturity
of such Refinancing Debt is no earlier than the existing scheduled maturity date
of the Debt being Refinanced, (iii) the terms of such Refinancing Debt do not
require the amortization, scheduled mandatory prepayment or redemption, or the
making of any sinking fund type payments, in an individual or aggregate amount
greater than, or more frequently than, the Debt being Refinanced (it being
acknowledged that such Refinancing Debt may require cash sweeps as contemplated
by the Depositary Agreement) and (iv) the interest rate margin applicable to
such Refinancing Debt (if such Refinancing Debt is floating-rate Debt) or the
interest rate applicable to such Refinancing Debt (if such Refinancing Debt is
fixed-rate Debt) shall not exceed the then current interest rate margin
applicable or interest rate (as applicable) to the Debt being Refinanced plus 50
basis points.


 
34

--------------------------------------------------------------------------------

 


“Permitted Development Rights Transfer Agreement” shall mean a Development
Rights Transfer Agreement between Borrower and Plum Point Energy Associates II,
LLC (“PPEA II”), pursuant to which Borrower will transfer its Unit II
development rights under the Participation Agreement to PPEA II, which shall be
either (a) substantially in the form attached as Exhibit __ hereto or (b)
otherwise in form and substance reasonably acceptable to the Controlling Party.


“Permitted Encumbrances” shall have the meaning assigned to such term in Section
4.01(t)(i).


“Permitted Fuel Supply Agreement” shall mean any coal and other supply
agreements relating to the Project which contains terms and conditions
reasonably acceptable to the Controlling Party, in consultation with the
Independent Engineer, other than any fuel supply arrangement entered into by a
Co-Participant with respect to the fuel requirements for its generation of
electricity; provided, however, any such agreement that (a) has a term of no
more than three (3) years, (b) would not result in payments by the Borrower of
more than $16,000,000 in the aggregate per year and (c) is consistent with the
Base Case Projections shall be deemed a Permitted Fuel Supply Agreement, without
the need for any approval by the Controlling Party.


“Permitted Industrial Track Agreement” shall mean an Industrial Track Agreement
between Borrower and BNSF pursuant to which Borrower will construct and, upon
completion, own and maintain, the Industry Track, as defined in said Industrial
Track Agreement, for the purpose of transporting construction materials and fuel
to and from the Project Site, which shall be either (i) substantially in the
form attached as Exhibit __ hereto or (ii) otherwise in form and substance
reasonably acceptable to the Controlling Party.


“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, payable on
demand or, unless otherwise specified below, having a maturity date not later
than the Business Day immediately prior to the first Interest Payment Date
following the date of acquiring such Investment and meeting one of the
appropriate standards set forth below:


(a)            cash;


(b)            obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof, provided such obligations are backed by the full faith and credit of
the United States of America, including obligations of: the U.S. Treasury (all
direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates) and the U.S. Department of
Housing and Urban Development (local authority bonds); provided, however, that
the investments described in this clause (b) must (i) have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change, (ii) with
respect to its S&P rating, not have an “r” highlighter affixed to their rating,
and (iii) if such investments have a variable rate of interest, have an interest
rate tied to a single interest rate index plus a fixed spread (if any) and must
move proportionately with that index;


 
35

--------------------------------------------------------------------------------

 


(c)            obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated senior debt obligations), the Federal National Mortgage
Association (senior debt obligations) and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
(c) must (i) have a predetermined fixed dollar amount of principal due at
maturity that cannot vary or change, (ii) with respect to its S&P rating, not
have an “r” highlighter affixed to their rating, and (iii) if such investments
have a variable rate of interest, have an interest rate tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index;


(d)            federal funds, unsecured certificates of deposit, time deposits
and bankers’ acceptances with maturities of not more than 360 days after the
date of acquisition of any bank, the short term obligations of which at all
times are rated at least “P-1” by Moody’s and at least “A-1” by S&P; provided,
however, that the investments described in this clause (d) must (i) have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change, (ii) with respect to its S&P rating, not have an “r” highlighter
affixed to their rating, and (iii) if such investments have a variable rate of
interest, have an interest rate tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index;


(e)            fully Federal Deposit Insurance Corporation-insured demand and
time deposits in, or certificates of deposit of, or bankers’ acceptances issued
by, any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated at least “P-1” by Moody’s
and at least “A-1” by S&P; provided, however, that the investments described in
this clause (e) must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) with respect to its S&P rating, not
have an “r” highlighter affixed to their rating, and (iii) if such investments
have a variable rate of interest, have an interest rate tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index;


(f)             commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 270 days after the date of acquisition and that at all times at
are rated at least “P-1” by Moody’s and at least “A-1+” by S&P; provided,
however, that the investments described in this clause (f) must (i) have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change, (ii) with respect to its S&P rating, not have an “r” highlighter
affixed to their rating, and (iii) if such investments have a variable rate of
interest, have an interest rate tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index;


 
36

--------------------------------------------------------------------------------

 


(g)            units of taxable money market funds or mutual funds, which funds
are regulated investment companies, seek to maintain a constant net asset value
per share and are rated at least “AAAm” or “AAAm-G” by S&P;


(h)            obligations of, or obligations fully guaranteed as to payment of
principal and interest by, any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof with maturities of not more than 360 days after the date of acquisition
thereof and at all times are rated at least “A2” by Moody’s and at least “A” by
S&P; provided, however, that the investments described in this clause (h) must
(i) have a predetermined fixed dollar amount of principal due at maturity that
cannot vary or change, and (ii) if such investments have a variable rate of
interest, have an interest rate tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index; and


(i)             any other security, obligation or investment which has been
approved as a Permitted Investment by the Controlling Party.


“Permitted Liens” shall mean:


(a)            (i) the rights and interests of the Administrative Agent, the
Collateral Agent, the Loan Insurer, the Issuing Bank, the Depositary and the
Lenders as provided in the Collateral Documents and (ii) from and after a
Permitted Tax-Exempt Bond Refinancing, the holders of the Tax-Exempt Bonds and
the agent(s) and trustee(s) therefor (provided, the case of this clause (a)(ii),
(A) such Liens are created under the Collateral Documents and (B) the holders
thereof are bound by, and such Liens are governed by, the Collateral Agency
Agreement);


(b)            Liens for any tax, assessment or other governmental charge to the
extent being contested or reserved against as provided under Section 5.12 of
this Agreement;


(c)            materialmen’s, mechanics’, workers’, repairmen’s, employees’ or
other like Liens, junior in right of payment to the Lien of the Collateral
Documents or for which the Secured Parties are otherwise insured under the Title
Policies, arising in the ordinary course of business or in connection with the
construction of the Project, either for amounts not yet due or for amounts being
contested in good faith by appropriate proceedings, so long as (i) such
proceedings shall not involve any substantial danger of the sale, forfeiture or
loss of the affected property or the related Site or any related Easements, as
the case may be, title thereto or any interest therein and such Liens shall not
interfere in any material respect with the use or disposition of the affected
property, Site or Easements, or (ii) a bond or other security reasonably
acceptable to the Controlling Party has been posted or provided in such manner
and amount as to assure the Controlling Party that any amounts determined to be
due will be promptly paid in full when such contest is determined;


 
37

--------------------------------------------------------------------------------

 


(d)            Liens arising out of judgments or awards so long (i) as an appeal
or proceeding for review is being prosecuted in good faith, (ii) the payment of
which adequate reserves, bonds or other security reasonably acceptable to the
Controlling Party have been provided or are fully covered by insurance and (iii)
such judgments or awards have not caused a Default or Event of Default
hereunder;


(e)            Permitted Encumbrances;


(f)             Liens, deposits or pledges junior to the Liens of the Collateral
Documents to secure statutory obligations or performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases, or for
purposes of like general nature in the ordinary course of its business, not to
exceed $2,500,000 in the aggregate at any time, and with any such Lien to be
released within 270 days of its attachment;


(g)            involuntary Liens junior to the Liens of the Collateral Documents
as contemplated by the Operative Documents (including a lien of an attachment,
judgment or execution) securing a charge or obligation, on any of the Borrower’s
property, either real or personal, whether now or hereafter owned in the
aggregate sum of less than $1,000,000;


(h)            Liens under capital leases that are Permitted Debt specified in
clause (e) of the definition thereof (only to the extent such Liens attach to
the assets subject to the respective lease);


(i)             Liens under capital leases that are Permitted Debt specified in
clause (i) of the definition thereof (only to the extent such Liens attach to
the applicable Permitted Rail Car Leases);


(j)             to the extent not included in (a) through (i) above, other Liens
junior to the Liens of the Collateral Documents incident to the ordinary course
of business that are not incurred in connection with any Debt and that do not,
or would not if such Lien is foreclosed on or otherwise realized upon by the
beneficiary thereof, in the aggregate materially impair the use of the property
or assets of the Borrower or the value of such property or assets for the
purposes of such business;


(k)            to the extent not included in (a) through (j) above, Liens to
secure Permitted Debt specified in clauses (a), (b) and (f) of the definition
thereof; provided (i) such Liens are created under the Collateral Documents and
(ii) the holders thereof are bound by, and such Liens are governed by, the
Collateral Agency Agreement;


(l)             obligations under any Shared Facilities Agreement, to the extent
such obligations constitute Liens, and Liens on the Shared Facilities (if any)
securing the Borrower’s obligations under any Shared Facilities Agreement;


(m)           to the extent not included in (a) through (l) above, Liens to
secure Permitted Debt specified in clauses (h), (j), (k) and (l) of the
definition thereof; provided (i) such Liens are created under the Collateral
Documents and (ii) the holders thereof are bound by, and such Liens are governed
by, the Collateral Agency Agreement;


 
38

--------------------------------------------------------------------------------

 


(n)            to the extent not included in (a) through (m) above, Liens to
secure Permitted Debt specified in clause (m) of the definition thereof;
provided (i) such Liens are created under the Collateral Documents, (ii) the
holders thereof are bound by, and such Liens are governed by, the Collateral
Agency Agreement and (iii) such Liens attach to the same or less assets and
properties as the Liens being replaced in connection with the applicable
Refinancing;


(o)            non-exclusive outbound licenses of patents, copyrights,
trademarks and other intellectual property rights granted by the Borrower in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of or materially detracting from the value of the business of the
Borrower or the rights or remedies of the Secured Parties under the Collateral
Documents;


(p)            Liens arising by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights in an amount not
to exceed $100,000;


(q)            Liens or pledges of deposits of cash securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers or property, casualty or liability insurance in the ordinary course of
business; and


(r)             Liens granted to any counterparty under any Permitted Fuel
Supply Agreement; provided that (i) such Liens only attach to all or any portion
of the Collateral (including any of the Borrower’s rights, titles and interests
to, in and under the coal provided under any such Permitted Fuel Supply
Agreement), (ii) each such counterparty is bound by, and such Liens are governed
by, the Collateral Agency Agreement and (iii) such Liens only secure amounts
which the Borrower owes to such counterparty under such Permitted Fuel Supply
Agreement in respect of coal actually delivered to the Project under such
Permitted Fuel Supply Agreement (and not, for the avoidance of doubt, any
termination payments, mark-to-market payments or consequential, special,
punitive, liquidated or indirect damage payments);


provided, however, as a condition to the incurrence of any Permitted Debt
described in clauses (a)(ii), (b)(ii), (h), (j), (k), (l) or (m)(to the extent
such Refinancing Debt Refinances Debt originally incurred under such clauses)
above, (A) the Mortgage shall have been amended to reflect the incurrence of
such Debt (including any amendments necessary to increase the maximum amount of
Secured Obligations secured by the Mortgage to the then current maximum amount
of Secured Obligations) and (B) the Title Insurers shall have delivered any
customary title date-down endorsements, in each case to the extent reasonably
requested by the Controlling Party.


 “Permitted O&M Agreement” shall mean any operation and maintenance agreement
with a third party contractor or an Affiliate of Dynegy to provide day-to-day
operation and maintenance services to the Project which contains terms and
conditions reasonably acceptable to the Controlling Party, in consultation with
the Independent Engineer.


 
39

--------------------------------------------------------------------------------

 


“Permitted Prior Liens” means (a) the Permitted Liens described in clauses (e),
(h), (i), (p) and (q) of the definition thereof shall be superior to the Liens
granted to the Collateral Agent (for the benefit of the Secured Parties) in the
relevant assets and properties, (b) to the extent superior priority is required
or otherwise provided for by Legal Requirements, the Permitted Liens described
in clauses (b) and (c) of the definition thereof shall be superior to the Liens
granted to the Collateral Agent (for the benefit of the Secured Parties) in the
relevant assets and properties, (c) the Permitted Liens described in clauses
(k), (l) and (m) of the definition thereof shall be pari passu with the Liens
granted to the Collateral Agent (for the benefit of the Secured Parties) in the
Collateral and (d) the Permitted Liens described in clause (n) of the definition
thereof shall have the same priority as the Permitted Liens being replaced in
connection with the applicable Refinancing.


“Permitted Project Company” shall mean any subsidiary of the Borrower formed in
accordance with the Participation Agreement; provided that:


(a)            as soon as reasonably practicable after the formation thereof,
but in any event within fifteen (15) days after the formation thereof, the
Borrower shall have delivered certificates (together with transfer powers
executed in blank) representing all of the Borrower’s Equity Interests in such
Permitted Project Company and shall have taken such other action, at the
Borrower’s sole cost and expense, that the Controlling Party may request as may
be necessary to maintain the Collateral Agent’s Lien on and security interest in
the Collateral (for the benefit of the Secured Parties), together with an
opinion of counsel, in form and substance reasonably satisfactory to the
Controlling Party, confirming (i) customary corporate matters related to such
Permitted Project Company and (ii) the validity, enforceability and priority of
the Lien on the Equity Interests in such Permitted Project Company; and


(b)            such subsidiary may only be formed for the purpose of developing,
owning, operating, managing and/or administering the Shared Facilities, the
Permitted Rail Car Leases and related rail cars, the Permitted Fuel Supply
Agreements and related fuel management contracts (including the development of a
barge unloading facility, other coal handling facilities and other similar
facilities) and, thereafter, shall not engage in any other lines of business.


“Permitted Rail Car Leases” shall mean any lease agreement for the supply of
railcars for fuel supply which contains terms and conditions reasonably
acceptable to the Controlling Party, in consultation with the Independent
Engineer.


“Permitted Tax-Exempt Bond Refinancing” shall mean:


(a)            Debt incurred by the Borrower, the proceeds of which are only
applied to (1) Refinance in full (and terminate all outstanding commitments
under) the outstanding Tax-Exempt Bonds on or before the fifth (5th) anniversary
of the Closing Date, (2) pay transaction fees, costs and expenses and (3) reduce
the Construction Loan Commitment and the Term Loan Commitment and/or prepay
Construction Loans or Term Loans; provided that the following conditions are
satisfied:


 
40

--------------------------------------------------------------------------------

 


(i)         the maturity date in respect of such Debt shall be no later than
August 14, 2040 (provided, that if the earliest Commercial Operations Date under
any of the Power Purchase Agreements is earlier than August 14, 2010, then (A)
such maturity date shall be no earlier than the thirtieth (30th) anniversary of
such earlier Commercial Operations Date or (B) Section 3.2(c) of the Depositary
Agreement (and, to the extent necessary, Schedule 2.11(b)) shall have been
amended to provide for mandatory prepayments of the Secured Obligations
(commencing no later than June 30, 2037) to ensure that all of the Loans and
Tax-Exempt Bonds are fully repaid in full in cash prior to such earlier maturity
date);


(ii)        the Weighted Average Life to Maturity of such Debt shall be no less
than nineteen (19) years and such Refinanced Tax-Exempt Bonds may amortize for a
period of up to 7 years, such amortization period commencing 7 years prior to
the maturity date;


(iii)       after giving effect to the incurrence of such Debt, the minimum
projected Debt Service Coverage Ratio during each year of the Facilities after
Term-Conversion shall be no less than 1.30:1.0 (as certified to by the Borrower
and as verified by the Controlling Party), after giving pro forma effect to the
incurrence of such Debt and to any other event occurring after the Closing Date
as to which pro forma recalculation is appropriate as if such incurrence of Debt
had occurred as of the first day of the calendar quarter in which such Debt was
incurred;


(iv)       such Debt shall only be secured by (A) the Liens created by the
Collateral Documents (so long as the holders thereof shall be bound by the
Collateral Agency Agreement) and (B) the monies held in the accounts established
under the Bond Indenture;


(v)        the covenants, events of default, remedies, Loan Insurer rights and
acceleration rights applicable to such Debt shall be substantially similar to
the covenants, events of default, remedies, Loan Insurer rights and acceleration
rights applicable to the Facilities;


(vi)       the Borrower shall have received a Ratings Reaffirmation prior to the
incurrence of such Debt;


(vii)      the aggregate principal amount of such Debt shall not exceed
$100,000,000;


(viii)     (A) the interest rate applicable to such Debt shall be fixed and
shall not exceed 6.50% per annum, or (B) (1) the interest rate applicable to
such Debt shall be floating and shall be determined pursuant to the so-called
“auction procedure” generally used to set such interest rates for tax-exempt
bonds and (2) concurrently with the incurrence of such Debt, the Borrower shall
have complied with its obligations under Section 5.14; and


 
41

--------------------------------------------------------------------------------

 


(ix)        the Backstop LC Facility shall have been terminated in full, the
Backstop LC Loans shall have been repaid in full in cash, the Backstop Letters
of Credit shall have been returned for cancellation (or cash collateralized at
102.5% of the stated amount thereof pursuant to a cash collateral agreement
reasonably satisfactory to the Controlling Party and the Issuing Bank), and all
amounts payable by the Borrower to the Issuing Bank and the Backstop LC Lenders
in connection therewith shall have been paid in accordance with the terms
hereof; or


(b)            Debt incurred by the Borrower, the proceeds of which are applied
to Refinance in full the outstanding Tax-Exempt Bonds incurred pursuant to
clause (a) above; provided that (i) the principal amount of such Debt is not
increased above the principal amount thereof outstanding immediately prior to
such Refinancing, (ii) the final maturity date in respect of such Debt shall be
no later than August 14, 2040 (provided, that if the earliest Commercial
Operations Date under any of the Power Purchase Agreements is earlier than
August 14, 2010, then (A) such maturity date shall be no earlier than the
thirtieth (30th) anniversary of such earlier Commercial Operations Date or (B)
Section 3.2(c) of the Depositary Agreement (and, to the extent necessary,
Schedule 2.11(b)) shall have been amended to provide for mandatory prepayments
of the Secured Obligations (commencing no later than June 30, 2037) to ensure
that all of the Loans and Tax-Exempt Bonds are fully repaid in full in cash
prior to such earlier maturity date), (iii) the terms of such Refinancing Debt
do not require the amortization, scheduled mandatory prepayment or redemption,
or the making of any sinking fund type payments, in an individual or aggregate
amount greater than, or more frequently than, the Debt being Refinanced and (iv)
(A) the interest rate applicable to such Debt shall be fixed and shall not
exceed 6.50% per annum, or (B) (1) the interest rate applicable to such Debt
shall be floating and shall be determined pursuant to the so-called “auction
procedure” generally used to set such interest rates for tax-exempt bonds and
(2) concurrently with the incurrence of such Debt, the Borrower shall have
complied with its obligations under Section 5.14.


“Permitted Working Capital Facility” shall mean Debt incurred by the Borrower,
the proceeds of which are applied to Refinance in full (and terminate all
outstanding commitments under) the Revolving Credit Facility; provided that the
following conditions are satisfied:


(a)            the maturity date in respect of such Debt shall be no earlier
than the then current scheduled maturity date of the Revolving Credit Facility;


(b)            the terms of such Debt do not require the amortization, scheduled
mandatory prepayment or redemption, or the making of any sinking fund type
payments, in an individual or aggregate amount greater than, or more frequently
than, the Debt being Refinanced;


(c)            such Debt shall only be secured by the Liens created by the
Collateral Documents and the holders thereof shall be bound by the Collateral
Agency Agreement;


(d)            the covenants, events of default, remedies, Loan Insurer rights
and acceleration rights applicable to such Debt shall be substantially similar
to the covenants, events of default, remedies, Loan Insurer rights and
acceleration rights applicable to the Revolving Credit Facility;


 
42

--------------------------------------------------------------------------------

 


(e)            the aggregate principal amount of such Debt shall not exceed
$17,000,000; and


(f)             the interest rate margin applicable to such Debt shall not
exceed the then current interest rate margin applicable to the Revolving Credit
Facility plus 100 basis points.


“person” shall mean any natural person, corporation, trust, business trust,
joint venture, joint stock company, association, company, limited liability
company, partnership, Governmental Authority or other entity.


“PILOT” shall mean the letter agreement regarding payment in lieu of taxes,
dated as of June 26, 2001, among the Borrower, the City of Osceola, Arkansas,
Osceola School District No. 1 of Mississippi County, Mississippi Community
College District and Mississippi County.


“PILOT Agreements” shall mean (i) the PILOT Lease, (ii) that certain PILOT Bond
Trust Indenture, dated as of March 1, 2006, by and between the City and the
PILOT Bond Trustee, (iii) the HOPA Agreements, (iv) the PILOT, (v) the Guaranty
Agreement, dated as of March 1, 2006, made by the Borrower in favor of the PILOT
Bond Trustee, (vi) the Empire Participating Co-Tenant Agreement, (vii) the
Empire Asset Purchase Agreement, (viii) the Assignment of Undivided
Tenancy-In-Common Interest, by the Borrower in favor of Empire, (ix) the
Assignment of Undivided Tenancy-In-Common Interest, by the Borrower in favor of
ETEC, (x) the Assignment of Undivided Tenancy-In-Common Interest, by the
Borrower in favor of MJMEUC, (xi) the Assignment of Undivided Tenancy-In-Common
Interest, by the Borrower in favor of MEAM, and (xii) any other agreement
related thereto.


“PILOT Bond Indenture” means that certain Trust Indenture, dated as of March 1,
2006, between the City and the PILOT Bond Trustee, respecting the issuance of up
to $980,000,000 principal amount of Arkansas Taxable Industrial Development
Revenue Bonds (Series 2006) in connection with the PILOT Agreements.


“PILOT Lease” shall mean that certain Lease Agreement, dated as of March 1,
2006, by and between the City and the Borrower.


“PILOT Bond Trustee” means Regions Bank, in its capacity as trustee under the
PILOT Bond Indenture.


“Platform” shall have the meaning assigned to such term in Section 9.01.


“Pledge Agreement” shall mean that certain Pledge and Security Agreement, dated
as of the date hereof, by the Pledgor in favor of Collateral Agent,
substantially in the form attached hereto as Exhibit G.


“Pledgor” shall mean PPEA Holding Company, LLC, a limited liability company
formed and existing under the laws of the State of Delaware.


“Policy Return Event” shall mean, as of any date, (a) an Insurer Default shall
have occurred and be continuing as of such date, or (b) (i) the credit ratings
assigned to the Loan Insurer’s claims paying ability shall be less than “A” in
the case of S&P or less than “A2” in the case of Moody’s, (ii) (A) an Event of
Default shall have occurred and be continuing as of such date, (B) the Borrower
shall be unable to satisfy a condition precedent set forth in Article IV to the
making of Loans hereunder as of such date or (C) there shall be proposed any
amendment or modification to Section 3.2(c) of the Depositary Agreement that
adversely impacts the payment priority of any amount due (or which may become
due) to any of the Agents or any of the Lenders under any of the Credit
Documents, and (iii) the Administrative Agent (acting at the direction of the
Supermajority Lenders) has objected in writing to the Loan Insurer in respect of
any proposed action to be undertaken by the Loan Insurer as a result of such
Event of Default or failure to satisfy such condition precedent, or any proposed
amendment or modification to Section 3.2(c) of the Depositary Agreement that
adversely impacts the payment priority of any amount due (or which may become
due) to any of the Agents or any of the Lenders under any of the Credit
Documents, and the Loan Insurer has not notified the Administrative Agent of its
withdrawal such proposed action within five (5) Business Days after the date the
Loan Insurer received such objection notice.


 
43

--------------------------------------------------------------------------------

 


“Power Purchase Agreements” shall mean the Empire PPA, the MJMEUC PPA, the SMEPA
PPA, the SWECI PPA and any Replacement Project Contract therefor.


“Preliminary Acceptance Test Results” shall mean the results delivered by the
EPC Contractor to the Borrower pursuant to Sections 10.4(ii) and (v) of the EPC
Contract.


“Prepayment Account” shall have the meaning assigned to such term in the
Depositary Agreement.


“Prime Rate” shall mean the rate of interest per annum announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in the United States; each change in the Prime Rate shall be effective as
of the opening of business on the date such change is announced as being
effective. The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually available.


“Pro Rata Percentage” shall mean (a) with respect to any Revolving Credit
Lender, at any time, the percentage of the Total Revolving Credit Commitment
represented by such Lender’s Revolving Credit Commitment, (b) with respect to
any Backstop LC Lender, at any time, the percentage of the Total Backstop LC
Commitment represented by such Lender’s Backstop LC Commitment or (c) with
respect to any Term Lender, the percentage obtained by dividing (i) the
outstanding principal amount of the Construction Loans (or, after
Term-Conversion, the Term Loans) of such Term Lender (provided that prior to the
making of the Construction Loans, the outstanding principal amount of such Term
Lender’s Construction Loans shall be deemed to be equal to such Term Lender’s
Construction Loan Commitment) by (ii) the aggregate outstanding principal of the
Construction Loans (or, after Term-Conversion, the Term Loans) of all Term
Lenders. In the event the Backstop LC Commitments shall have expired or been
terminated, the Pro Rata Percentages of any such person shall be determined on
the basis of the Backstop LC Commitments most recently in effect prior thereto.
In the event the Revolving Credit Commitments shall have expired or been
terminated, the Pro Rata Percentages of any such person shall be determined on
the basis of the Revolving Credit Commitments most recently in effect prior
thereto.


 
44

--------------------------------------------------------------------------------

 


“Proceeds” shall mean Insurance Proceeds and Eminent Domain Proceeds.


“Project” shall mean the Plum Point Energy Station, which is an approximately
665 MW coal-fired power generation facility to be developed and constructed by
or behalf of the Borrower pursuant to and in accordance with the applicable
Operative Documents in Osceola, Arkansas, together with all buildings,
structures or improvements erected on the Site and the Easements, all
alterations thereto or replacements thereof, all fixtures, attachments,
appliances, equipment, machinery and other articles attached thereto or used in
connection therewith and all Parts which may from time to time be incorporated
or installed in or attached thereto, all contracts and agreements for the
purchase or sale of commodities or other personal property related thereto, all
leases of real or personal property related thereto, all other real and tangible
and intangible personal property owned by the Borrower and placed upon the Site
and the Easements (or used in connection with the electric generating facility
located thereon), the Site, the Easements, the Permits required in connection
with (or otherwise related to) the Project, any electrical or gas
interconnections, water intake structure or pipelines owned by the Borrower, and
to the extent not included in the foregoing, all Collateral, upon execution and
delivery thereof. For the avoidance of doubt, the Project does not include Unit
II. As of the Closing Date, the Borrower will have an ownership interest in 378
MW of the Project.


“Project Accounts” shall mean all “Accounts” as defined and set forth in Section
2.2 of the Depositary Agreement.


“Project Contracts” shall mean (a) the Power Purchase Agreements, (b) the
Interconnection and Operating Agreement, (c) the Operating Agreement, (d) the
PILOT Agreements, (e) the Project Management Agreement, (f) the Participation
Agreement, (g) the EPC Contract, (h) the Switchyard EPC Contracts, (i) the
Transmission Service Agreements, (j) the Coal Transportation Agreement, (k) the
Locomotive Use Agreement, (l) the EPC Guarantees, (m) the Empire Escrow
Agreement, (n) any Additional Project Contract and (o) each Replacement Project
Contract.


“Project Costs” shall mean costs and expenses incurred by the Borrower on or
prior to the Term Period Commencement Date in connection with the development,
construction, financing, installation, start-up and testing of the Project,
including an adequate contingency, interest during construction, Loan Insurer
Payments and interest payments contemplated by Section 2.01 of the Loan
Insurance Agreement, pre-completion O&M costs, payments under the Management
Services Agreement and up to 1.75% per annum of the aggregate stated amount of
any letter of credit issued to support the Sponsor’s obligations under the
Sponsor Support Agreement (to the extent payable by the Sponsor or an Affiliate
thereof). For the avoidance of doubt, Project Costs shall not include (a) the
Management Fee, but shall include the Borrower’s portion of the construction
period management fee payable to the Project Manager in accordance with Section
6.2.1 of the Project Management Agreement (as in effect on the date hereof), (b)
Major Maintenance expenditures (other than the initial funding of the Major
Maintenance Reserve Account with Construction Loan proceeds at Term-Conversion),
(c) Restricted Payments of any kind to the Borrower or its Affiliates, (d)
non-cash charges, including depreciation or obsolescence charges or reserves
therefore, amortization of intangibles or other bookkeeping entries of a similar
nature, (e) payments for restoration or repair of the Project from the Loss
Proceeds Account in accordance with the terms of this Agreement and the
Depositary Agreement, (f) the Borrower’s income taxes and (g) other amounts
which are not provided for in the Construction Budget (and not paid from the
contingency line-item therein).


 
45

--------------------------------------------------------------------------------

 


“Project Management Agreement” shall mean that certain project management
agreement, dated as of March 3, 2006, among the Borrower, the Co-Participants
and the Project Manager.


“Project Management Company” shall have the meaning assigned to such term in the
Participation Agreement.


“Project Management Entity” shall have the meaning assigned to such term in the
Participation Agreement.


“Project Manager” shall mean LSP Services Plum Point, LLC, in its role as
project manager pursuant to the Project Management Agreement.


“Prudent Utility Practices” shall mean, as to the Project, those practices,
methods, equipment, specifications and standards of safety and performance, as
the same may change from time to time, as are commonly used by electric
generation stations in the United States of a type and size similar to the
Project, including as to fuel type and configuration of the Project, as good,
safe and prudent engineering practices in connection with operation,
maintenance, repair, improvement and use of electrical and other equipment,
facilities and improvements of such electrical station, with commensurate
standards of safety, performance, dependability, efficiency and economy. Prudent
Utility Practices does not necessarily mean one particular practice, method,
equipment specification or standard in all cases, but is instead intended to
encompass a broad range of acceptable practices, methods, equipment
specifications and standards.


“PUHCA” shall mean the Public Utility Holding Company Act of 2005 and all rules
and regulations adopted thereunder.


“Ratings Reaffirmation” shall mean, with respect to any applicable transaction,
that S&P and Moody’s (if Moody’s shall have assigned Credit Ratings to the
Facilities) shall have delivered a written confirmation that the credit ratings
assigned by S&P and Moody’s (if Moody’s shall have assigned Credit Ratings to
the Facilities) to the Facilities and under the Tax-Exempt Bonds shall be no
lower than such ratings assigned by S&P and Moody’s (if Moody’s shall have
assigned Credit Ratings to the Facilities) to each of the Facilities and the
Tax-Exempt Bonds immediately prior to the time that S&P and Moody’s (if Moody’s
shall have assigned Credit Ratings to the Facilities) became aware of the
proposed occurrence of such event and all transactions related thereto
(including, in the case of the incurrence of any Debt, the use of proceeds
thereof), in each case after giving effect to the occurrence of such proposed
transaction and all transactions related thereto (and without giving effect to
any of the Insurance Policies).


 
46

--------------------------------------------------------------------------------

 


“Real Property” shall mean all Mortgaged Property and all other real property
owned or leased from time to time by the Borrower.


“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking under power of eminent domain
or by condemnation or similar proceeding of or relating to any property or asset
of the Borrower, in each case, if not used to repair or rebuild the Project in
accordance with the Participation Agreement.


“Refinanced” shall mean, in respect of any Debt, or the agreement or contract
pursuant to which such Debt is incurred, (a) such Debt (or more than 20% of the
principal amount thereof) or related agreement or contract is extended, renewed,
defeased, refinanced, replaced, refunded or repaid, and (b) any other Debt
issued in exchange or replacement for or to refinance such Debt (or more than
20% of the principal amount thereof), in whole or in part, whether with the same
or different lenders, arrangers and/or agents and whether with a larger or
smaller aggregate principal amount and/or a longer or shorter maturity, in each
case to the extent permitted under the terms of the Credit Documents.


“Register” shall have the meaning assigned to such term in Section 9.04(d).


“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.


“Release” shall mean any release, spill, seepage, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping, leaching, or migration into, onto or through the environment or within
or upon any building, structure, facility or fixture.


“Repayment Date” shall have the meaning given such term in Section 2.11(b).


“Replacement Obligor” shall mean, with respect to any person party to a
Replacement Project Contract, any person reasonably satisfactory to the
Controlling Party (it being acknowledged that with respect to any Replacement
Obligor for a counterparty to a Power Purchase Agreement, the Controlling Party
may withhold its approval of any such proposed Replacement Obligor if such
proposed Replacement Obligor is not a load-serving entity).


 
47

--------------------------------------------------------------------------------

 


“Replacement Project Contract” shall mean any contract entered into in
replacement of an existing Project Contract which is reasonably satisfactory to
the Controlling Party (it being acknowledged that with respect to any
Replacement Project Contract for a Power Purchase Agreement, the Controlling
Party may withhold its approval of any such proposed Replacement Project
Contract if such proposed Replacement Project Contract is not, taken as a whole,
in all material respects similar to the Power Purchase Agreement such
Replacement Project Contract is intended to replace).


 “Required Capital Expenditures” shall mean all Capital Expenditures necessary
in accordance with Prudent Utility Practices to permit the Borrower and the
Project to comply with applicable Legal Requirements (including any
Environmental Laws), in each case (a) as certified by the Borrower to the
Administrative Agent and the Loan Insurer and as verified by the Independent
Engineer and (b) to the extent such Capital Expenditure will allow the Borrower
and the Project to comply with such Legal Requirement (as verified by the
Independent Engineer).


“Required Lenders” shall mean, at any time but subject to Section 9.04, Lenders
having Loans, Revolving L/C Exposure, Backstop LC Credit Exposure and unused
Backstop LC Commitments, Revolving Credit Commitments and Term Loan Commitments
representing at least a majority of the sum of all Loans outstanding, Revolving
L/C Exposure, Backstop LC Credit Exposure and unused Backstop LC Commitments,
Revolving Credit Commitments and Term Loan Commitments at such time.


“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement and the other Credit Documents, as identified to the
Administrative Agent in an incumbency certificate.


“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, defeasance, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower, in any case, excluding (a)
the Developer Conversion Payment, (b) any reimbursement of the Sponsor pursuant
to Section 2.02(g) of the Sponsor Support Agreement and (c) to the extent
contemplated by Section 3.8(c) of the Depositary Agreement any payments in
respect of the Empire Buy-In after application of the Net Proceeds thereof
pursuant to Section 3.11 of the Depositary Agreement.


“Retained Easement” shall have the meaning assigned to such term in Section
6.20.


“Revenue Account” shall have the meaning assigned to such term in the Depositary
Agreement.


“Revolving Credit Borrowing” shall mean a Borrowing composed of Revolving Loans.


 
48

--------------------------------------------------------------------------------

 


“Revolving Credit Commitment” shall mean, with respect to each Revolving Credit
Lender, the commitment, if any, of such Revolving Credit Lender to make
Revolving Loans (and to acquire participations in Letters of Credit) hereunder
as set forth on Appendix A-3 or in the Assignment and Acceptance pursuant to
which such Revolving Credit Lender assumed its Revolving Credit Commitment, as
applicable, as the same may be reduced from time to time in accordance with the
terms hereof.


“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender, at any time, the aggregate principal amount at such time of all
outstanding Revolving Loans of such Revolving Credit Lender, plus the aggregate
amount at such time of such Revolving Credit Lender’s Revolving L/C Exposure.


“Revolving Credit Facility” shall mean the Revolving Credit Commitments and the
extensions of credit thereunder.


“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.


“Revolving Credit Maturity Date” shall mean, subject to Section 2.24, the
seventh (7th) anniversary of the Closing Date, or, if earlier, the date of the
acceleration of the Obligations upon and during the occurrence and continuance
of an Event of Default.


 “Revolving Facility Commitment Availability Period” shall mean the period from
the Closing Date to the Revolving Credit Maturity Date.


“Revolving L/C Commitment” shall mean the commitment of the Issuing Bank to
issue Revolving Letters of Credit pursuant to Section 2.22.


“Revolving L/C Commitment Period” shall mean the period from and including the
Closing Date to the date which is the fifth (5th) Business Day prior to the
fifth (5th) anniversary of the Closing Date.


“Revolving L/C Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Revolving Letter of Credit.


“Revolving L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Revolving Letters of Credit at such time and (b) the
aggregate amount of all Revolving L/C Disbursements that have not been
reimbursed at such time. The Revolving L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate
Revolving L/C Exposure at such time.


“Revolving L/C Fee Payment Date” shall have the meaning assigned to such term in
Section 2.05(d).


“Revolving L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.05(d).


 
49

--------------------------------------------------------------------------------

 


“Revolving Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.22.


“Revolving Loans” shall mean the revolving loans made by the Revolving Credit
Lenders to the Borrower pursuant to Section 2.01(c).


“S&P” shall mean Standard & Poor’s Ratings Group, Inc.


“Secured Obligations” shall mean have the meaning assigned to such term in the
Collateral Agency Agreement.


“Secured Parties” shall have the meaning given to such term in the Collateral
Agency Agreement.


“Security Agreement” shall mean that certain Security Agreement, dated as of the
date hereof, between the Borrower and the Collateral Agent substantially in the
form attached hereto as Exhibit F.


“Shared Facilities” shall mean any equipment, facilities, pipelines, permits,
real estate rights, entitlements or other property consisting of Collateral that
are reasonably necessary and are required in connection with joint operation of
such assets and the assets comprising Unit II, as reasonably determined by the
Borrower with the consent of the Controlling Party (in consultation with the
Independent Engineer), which consent shall not be unreasonably withheld or
delayed; provided that the Borrower shall have certified (and the Independent
Engineer shall have confirmed) that (i) the construction, ownership, operation,
leasing or use of such Shared Facilities will not unreasonably interfere with or
otherwise materially and adversely affect the construction, operation and
maintenance of the Project (or the distribution or sale of power therefrom),
(ii) the Project Management Entity continues to manage the operations of such
Shared Facilities (subject to Section 7.01(h)), (iii) the costs of operating and
maintaining such Shared Facilities are divided equitably among the owners
thereof, and (iv) the Shared Facilities and the entitlements related thereto are
sufficient to fully serve both the Project and Unit II.


“Shared Facilities Agreement” shall mean any agreement or arrangement that
provides for the sharing, joint operation or use, common ownership, leasing or
contingent use of Shared Facilities between the Borrower and the
Co-Participants, on the one hand, and the permitted participants in Unit II
(which shall not include the Borrower) under and as defined in the Participation
Agreement and/or their respective lenders, on the other hand, in form and
substance reasonably satisfactory to the Controlling Party, in consultation with
the Independent Engineer.


“Site” shall mean the land located in Osceola, Arkansas, on which the Project is
located.


“SMEPA PPA” shall mean the Power Purchase Agreement, dated as of July 31, 2006,
between the Borrower and SMEPA.


 “Sole Bookrunner” shall have the meaning assigned to such term in the preamble.


 
50

--------------------------------------------------------------------------------

 


“SPC” shall have the meaning assigned to such term in Section 9.04(i).


“Sponsor” shall mean LSP Plum Point Holdings, LLC, a Delaware limited liability
company.


“Sponsor Support Agreement” shall mean the Sponsor Support Agreement, dated as
of the date hereof, by and among the Sponsor, EIF Plum Point, LLC, the Borrower,
the Collateral Agent, the Administrative Agent and the Loan Insurer.


“Sponsor Support Documents” shall mean the Sponsor Support Agreement, together
with any letter of credit provided or cash collateral agreement entered into in
accordance with the terms thereof.


“Sponsor Support Payments” shall have the meaning assigned to such term in the
Sponsor Support Agreement.


“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.


“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.


“Substantial Completion” shall have the meaning assigned to such term in the EPC
Contract.


“Supermajority Lenders” shall mean, at any time but subject to Section 9.04,
Lenders having Loans, Revolving L/C Exposure, Backstop LC Credit Exposure and
unused Backstop LC Commitments, Revolving Credit Commitments and Term Loan
Commitments representing at least sixty-six and two-thirds (66 2/3%) percent of
the sum of all Loans outstanding, Revolving L/C Exposure, Backstop LC Credit
Exposure and unused Backstop LC Commitments, Revolving Credit Commitments and
Term Loan Commitments at such time.


 
51

--------------------------------------------------------------------------------

 


“Surveyor” shall mean Caster Engineering & Survey Co.


“SWECI PPA” shall mean the Amended and Restated Power Purchase Agreement, dated
as of March 28, 2007, between the Borrower and SWECI.


“Switchyard Easement” shall mean an easement over that certain parcel of land
identified on Schedule 1.01(a) hereto.


“Switchyard EPC Contracts” shall mean (a) the Agreement for Engineering,
Procurement and Construction Agreement for the Sans Souci Switchyard, dated
November 10, 2006, between Entergy, the Borrower, the Co-Participants and the
Project Manager and (b) the Switchyard Turnkey Engineering, Procurement and
Construction Agreement, dated as of November 13, 2006, by and between National
Conductor Constructors, the Borrower, the Co-Participants and the Project
Manager.


“Tax-Exempt Bond Debt Service Reserve Surety” shall mean a surety bond, in
substantially the form attached as Exhibit B-2 to the Forward Commitment Letter,
issued by the Loan Insurer to the Collateral Agent for the purpose of satisfying
the Borrower’s obligations under the Tax-Exempt Bonds to fund the Tax-Exempt
Bonds Debt Service Reserve Account (as defined in the Depositary Agreement).


 “Tax-Exempt Bond Documents” shall mean the Bond Indenture, the Bond Loan
Agreement and related documents governing the issuance of the Tax-Exempt Bonds,
which Bond Indenture, Bond Loan Agreement and documents shall be substantially
in the form delivered by the Borrower on the Closing Date or otherwise
reasonably satisfactory to the Controlling Party.


“Tax-Exempt Bond Offering” shall mean the offering of the Tax-Exempt Bonds
(including pursuant to any Permitted Tax-Exempt Bond Refinancing).


“Tax-Exempt Bond Policy” shall mean a financial guaranty insurance policy, in
substantially the form attached as Exhibit D to the Forward Commitment Letter,
issued by the Loan Insurer to the applicable trustee for the purpose of
guaranteeing the Borrower’s obligations to pay principal and interest when due
on the Tax-Exempt Bonds issued in connection with a Permitted Tax-Exempt Bond
Refinancing.


“Tax-Exempt Bonds” shall mean the tax-exempt bonds issued by the City pursuant
to the Bond Indenture.


“Tax Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority and any and all interest and penalties related thereto.


 
52

--------------------------------------------------------------------------------

 


“Term Borrowing” shall mean a Borrowing composed of Term Loans.


“Term-Conversion” shall mean the satisfaction or waiver of the conditions set
forth in Section 4.04, causing conversion of the Construction Loans to Term
Loans. “Term-Convert” is the verb form of “Term-Conversion.”


“Term Lender” shall mean a Lender with (a) prior to the date of Term-Conversion,
a Construction Loan Commitment or an outstanding Construction Loan or (b) after
the date of Term-Conversion, a Term Loan Commitment or an outstanding Term Loan.


“Term Loan” shall have the meaning assigned to such term in Section 2.01(b).


“Term Loan Commitment” shall mean, with respect to each Term Lender, the
commitment, if any, of such Term Lender to make Term Loans hereunder as set
forth on Appendix A-2 or in the Assignment and Acceptance pursuant to which such
Term Lender assumed its Term Loan Commitment, as applicable, as the same may be
reduced from time to time in accordance with the terms hereof. The aggregate
amount of the Term Loan Commitments shall not exceed $700,000,000.


“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans
made thereunder.


“Term Loan Maturity Date” shall mean the thirtieth (30th) anniversary of the
earliest “Commercial Operation Date” under any of the Power Purchase Agreements
or, if earlier, the date of the acceleration of the Obligations upon and during
the occurrence and continuance of an Event of Default.


 “Term Period Commencement Date” shall have the meaning assigned to such term in
Section 4.04.


“Termination Payment” shall mean any amount paid or payable to the Borrower in
connection with a termination (whether as a result of the occurrence of an event
of default or other termination event) of any Power Purchase Agreement.


“Terrorism Order” shall have the meaning assigned to such term in Section
3.31(a).


“Title Event” shall have the meaning assigned to such term in the Depositary
Agreement.


“Title Insurers” shall mean Fidelity National Title Insurance Company.


“Title Policies” shall have the meaning assigned to such term in Section
4.01(t).


“Total Backstop LC Commitment” shall mean, at any time, the aggregate amount of
the Backstop LC Commitments, as in effect at such time. The initial Total
Backstop LC Commitment is $102,000,000.


 
53

--------------------------------------------------------------------------------

 


“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $17,000,000.


“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Borrower of the Operative Documents to which it is a party,
(b) the borrowings hereunder, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing, (c) the granting of Liens pursuant to the
Collateral Documents, and (d) any other transactions entered into by the
Borrower related to or in connection with any of the foregoing.


“Transmission Line Easement” shall mean the Transmission Line Easement
identified on Schedule 1.01(a) hereto.


“Transmission Service Agreements” shall mean the Non-Firm Point-To-Point
Transmission Service Agreement and the Short-Term Firm Point-To-Point
Transmission Service Agreement, each of which is between Entergy Services, Inc.
and the Borrower.


“Trustee” shall mean Regions Bank, in its capacity as trustee under the Bond
Indenture.


“Type” shall mean the type of Loan, whether an ABR or LIBO Rate Loan.


“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions related to such provisions.


 “Uniform Customs” shall have the meaning assigned to such term in Section 9.07.


“Unit II” shall mean the development, construction, financing, operation and
maintenance of an approximately 665 MW coal-fired power generation facility to
be located on a portion of the Site, the Borrower’s interests in which portion
of the Site will be transferred to the owners of Unit II for such purpose;
provided that (a) the Independent Engineer shall have certified that such
project (and the development, construction, operation and maintenance thereof)
would not reasonably be expected to materially and adversely impact the
construction or operation of the Project or the generation, sale and
distribution of electricity from the Project (both during and after construction
of such expansion facilities), (b) the Borrower shall not be the person who
owns, develops, constructs, finances, maintains or operates or is liable for the
development, ownership, financing, maintenance or operation of Unit II, and (c)
no Loan proceeds, Letters of Credit or Operating Revenues shall be used for the
construction or operation of Unit II.


“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years and partial years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (b) the then outstanding principal
amount of such Debt


 
54

--------------------------------------------------------------------------------

 


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.       Terms Generally.


(a)            The definitions in Section 1.01 shall apply equally to both the
singular and plural forms of the terms defined.


(b)            Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.


(c)            The words “include”, “includes” and “including”, and words of
similar import, shall not be limiting and shall be deemed to be followed by the
phrase “without limitation”.


(d)            The word “will” shall be construed to have the same meaning and
effect as the word “shall”.


(e)            The words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all rights and interests in
tangible and intangible assets and properties of any kind whatsoever, whether
real, personal or mixed, including cash, securities, Equity Interests, accounts
and contract rights.


(f)             The words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision of this Agreement unless the context shall
otherwise require.


(g)            All references herein to Articles, Sections, Exhibits, Appendices
and Schedules shall be deemed references to Articles and Sections of, and
Exhibits, Appendices and Schedules to, this Agreement unless the context shall
otherwise require.


(h)            Except as otherwise expressly provided herein, (a) any definition
of, or reference to, any Credit Document or any other agreement, instrument or
document in this Agreement shall mean such Credit Document or other agreement,
instrument or document as amended, restated, supplemented or otherwise modified
from time to time (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein) and (b) all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that if the Borrower notifies the
Administrative Agent and the Loan Insurer that the Borrower wishes to amend any
covenant in Article VI or any related definition to eliminate the effect of any
change in GAAP occurring after the date of this Agreement on the operation of
such covenant (or if the Controlling Party notifies the Borrower that it wishes
to amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Controlling Party.


 
55

--------------------------------------------------------------------------------

 


(i)             Any reference to any person shall include its successors and
permitted assigns in the capacity indicated, and in the case of any Governmental
Authority, any person succeeding to its functions and capacities.


(j)             Except as otherwise expressly provided herein, any reference to
any Debt shall mean such Debt as Refinanced from time to time in accordance with
the terms of the Credit Documents.


SECTION 1.03.      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


ARTICLE II.


The Credits


SECTION 2.01.      Commitments. (a) Subject to the terms and conditions hereof
and relying upon the representations and warranties set forth herein, each Term
Lender agrees, severally and not jointly, to advance to the Borrower from time
to time during the Construction Loan Availability Period such loans as Borrower
may request pursuant to this Section 2.01(a) (individually, a “Construction
Loan” and, collectively, the “Construction Loans”), in an aggregate principal
amount which, when added to such Term Lender’s Pro Rata Percentage of the
aggregate principal amount of all prior Construction Loans made under this
Agreement, does not exceed such Term Lender’s Construction Loan Commitment.
Amounts paid or prepaid in respect of Construction Loans may not be reborrowed.


(b)            Subject to the terms and conditions hereof and relying upon the
representations and warranties set forth herein, each Term Lender agrees,
severally and not jointly, to make to the Borrower on the Term Period
Commencement Date, at the request of Borrower, a term loan under this Section
2.01(b) (individually a “Term Loan” and, collectively, the “Term Loans”) in an
aggregate principal amount not to exceed the lesser of (i) the sum of the
aggregate principal amount of outstanding Construction Loans made by such Term
Lender and (ii) such Term Lender’s Term Loan Commitment. Each Term Lender shall
make its Term Loan by converting the principal amount of outstanding
Construction Loans made by such Term Lender to a Term Loan. Amounts paid or
prepaid in respect of Term Loans may not be reborrowed.


 
56

--------------------------------------------------------------------------------

 


(c)            Subject to the terms and conditions hereof and relying upon the
representations and warranties set forth herein, each Revolving Credit Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower, at
any time and from time to time on or after the Closing Date and until the
earlier of the end of the Revolving Credit Facility Commitment Availability
Period and the termination of the Revolving Credit Commitment of such Revolving
Credit Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Revolving Credit
Lender’s Revolving Credit Exposure exceeding such Revolving Credit Lender’s
Revolving Credit Commitment. Within the limits set forth in this clause (c) and
subject to the terms, conditions and limitations set forth herein, the Borrower
may borrow, pay or prepay and reborrow Revolving Loans.


(d)            Subject to the terms and conditions hereof and relying upon the
representations and warranties set forth herein, each Backstop LC Lender agrees,
severally and not jointly, to make Backstop LC Loans to the Borrower as
contemplated by Section 2.02(f), at any time and from time to time on or after
the Closing Date and until the earlier of the end of the Backstop LC Facility
Commitment Availability Period and the termination of the Backstop LC Commitment
of such Backstop LC Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Backstop
LC Lender’s Credit Exposure exceeding such Backstop LC Lender’s Backstop LC
Commitment. For the avoidance of doubt, Backstop LC Loans may only be made as
contemplated by Section 2.02(f).


SECTION 2.02.      Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the applicable Lenders
ratably in accordance with their respective Commitments of the applicable Class;
provided, however, that the failure of any Lender to make any Loan required to
be made by it shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to Section
2.02(f), the Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $100,000 and not less than $1,000,000
or (ii) equal to the remaining available balance of the applicable Commitments.


(b)            Subject to Section 2.08 and Section 2.15, each Borrowing shall be
composed entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03; provided that all Borrowings made on the Closing Date
must be made as ABR Borrowings. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than ten (10)
Eurodollar Borrowings outstanding hereunder at any time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.


 
57

--------------------------------------------------------------------------------

 


(c)            Except with respect to Loans made pursuant to Section 2.02(f),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 12:00 p.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account in the name of the Borrower, maintained with
the Depositary and designated by the Borrower in the applicable Borrowing
Request or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.


(d)            Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) of this Section and the Administrative Agent may
(in its sole discretion and without any obligation to do so), in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount. If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing or (ii) in the
case of such Lender, a rate determined by the Administrative Agent to represent
its cost of overnight or short-term funds (which determination shall be
conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.


(e)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Revolving Credit Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date.


(f)            If the Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.22(e) or Section 2.23(e) with respect
to a Letter of Credit within the time specified in either such Section, the
Issuing Bank will promptly notify the Administrative Agent of the Revolving L/C
Disbursement or the Backstop LC Disbursement, as the case may be, and the
Administrative Agent will promptly notify each Revolving Credit Lender of such
Revolving L/C Disbursement or each Backstop LC Lender of such Backstop LC
Disbursement, as the case may be, and its Pro Rata Percentage thereof. Each
Revolving Credit Lender or each Backstop LC Lender, as the case may be, shall
pay by wire transfer of immediately available funds to the Administrative Agent
not later than 2:00 p.m., New York City time, on such date (or, if such
Revolving Credit Lender or Backstop LC Lender shall have received such notice
later than 12:00 p.m., New York City time, on any day, not later than 10:00
a.m., New York City time, on the immediately following Business Day), an amount
equal to such Lender’s Pro Rata Percentage of any such Revolving L/C
Disbursement or the Backstop LC Disbursement, as the case may be (it being
understood that such amount shall be deemed to constitute an ABR Revolving Loan
(unless and until converted to a Eurodollar Revolving Loan in accordance with
Section 2.10) of such Lender and such payment shall be deemed to have reduced
the Revolving L/C Exposure or the Backstop LC Exposure, as the case may be), and
the Administrative Agent will promptly pay to the Issuing Bank amounts so
received by it from the Revolving Credit Lenders or the Backstop LC Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.22(e) or Section 2.23(e) prior to
the time that any Revolving Credit Lender or any Backstop LC Lender, as the case
may be, makes any payment pursuant to this paragraph; any such amounts received
by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Credit Lenders or Backstop LC Lenders, as
the case may be, that shall have made such payments and to the Issuing Bank, as
their interests may appear. If any Revolving Credit Lender or Backstop LC
Lender, as the case may be, shall not have made its Pro Rata Percentage of any
such Revolving L/C Disbursement or Backstop LC Disbursement, as the case may be,
available to the Administrative Agent as provided above, such Lender and the
Borrower severally agree to pay interest on such amount, for each day from and
including the date such amount is required to be paid in accordance with this
paragraph to but excluding the date such amount is paid, to the Administrative
Agent for the account of the Issuing Bank at (i) in the case of the Borrower, a
rate per annum equal to the interest rate applicable to Revolving Loans pursuant
to Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.


 
58

--------------------------------------------------------------------------------

 


SECTION 2.03.      Borrowing Procedure (a) In order to request a Borrowing
(other than a deemed Borrowing pursuant to Section 2.02(f), as to which this
Section 2.03 shall not apply), the Borrower shall hand deliver or fax to the
Administrative Agent a duly completed Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 12:00 p.m., New York City time, three (3)
Business Days before a proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 12:00 p.m., New York City time, one (1) Business Day
before a proposed Borrowing. Each Borrowing Request shall be irrevocable, shall
be signed by or on behalf of the Borrower by a Responsible Officer and shall
specify the following information: (i) whether the Borrowing then being
requested is to be a Construction Borrowing, a Term Borrowing or a Revolving
Credit Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or
an ABR Borrowing; (ii) the date of such Borrowing (which shall be a Business
Day); (iii) the number and location of the account to which funds are to be
disbursed (which shall be an account that complies with the requirements of
Section 2.02(c) and the Credit Documents); (iv) the amount of such Borrowing;
and (v) if such Borrowing is to be a Eurodollar Borrowing, the initial Interest
Period with respect thereto; provided, however, that, notwithstanding any
contrary specification in any Borrowing Request, each requested Borrowing shall
comply with the requirements set forth in Section 2.01(a).


(b)            The Borrower shall request no more than one Construction Loan per
month and such Construction Loan shall only be made on any of the last five (5)
Business Days of such month; provided that (i) the Borrower shall be permitted
to request up to an additional four (4) Construction Loans during any calendar
year (but no more than two (2) Construction Loans per month and no more than
sixteen (16) Construction Loans, in the aggregate, during any calendar year)
which may be made on any Business Day during a month and (ii) if a condition
precedent to the making of such Construction Loan is not satisfied as of such
monthly date, a Construction Loan may be made after all such conditions have
been satisfied (or waived by the Controlling Party) on any date up to ten (10)
Business Days after such conditions precedent have been so satisfied or waived
or such later date as may be directed by the Controlling Party.


 
59

--------------------------------------------------------------------------------

 


(c)            Upon satisfaction of the conditions set forth in Section
4.04 (other than any such conditions which can only be satisfied through the
funding of a Term Loan) or a waiver of such conditions in accordance with the
terms thereof, the Borrower shall request Term-Conversion by delivering to the
Administrative Agent a written notice in the form of Exhibit C-2, appropriately
completed, which specifies, among other things: (i) whether the Borrowing is to
be a Eurodollar Borrowing or an ABR Borrowing; (ii) the proposed date of
Term-Conversion (which shall be a Business Day); (iii) the number and location
of the account to which funds are to be disbursed (which shall be an account
that complies with the requirements of Section 2.02(c) and the Credit
Documents); (iv) the amount of such Borrowing, which shall not exceed the lesser
of (1) the aggregate Term Loan Commitments and (2) the aggregate principal
amount of all Construction Loans outstanding on the date of Term-Conversion
(which amount shall be calculated immediately prior to Term-Conversion, and the
application of all amounts required to be applied to the prepayment of
Construction Loans pursuant to Section 2.13 and the payment of all fees and
expenses incurred by the Borrower in connection with Term-Conversion); and (v)
if such Borrowing is to be a Eurodollar Borrowing, the Interest Period(s) with
respect thereto.


(d)            If no election as to the Type of Borrowing is specified in any
Borrowing Request, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
Borrowing Request, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall promptly
advise the applicable Lenders of any notice given in accordance with this
Section 2.03 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.


SECTION 2.04.      Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Construction Loan (or, after
Term-Conversion, each Term Loan) of such Lender made to the Borrower as provided
in Section 2.11, (ii) the then unpaid principal amount of each Revolving Loan of
such Lender made to the Borrower on the Revolving Credit Maturity Date and (iii)
the then unpaid principal amount of each Backstop LC Loan of such Lender made to
the Borrower on the Backstop LC Maturity Date.


(b)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender to the Borrower from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.


(c)            The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of the sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.


 
60

--------------------------------------------------------------------------------

 


(d)            The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Loans made to the Borrower in accordance with the
terms of this Agreement.


(e)            Any Lender may request that Loans made by it hereunder be
evidenced by a promissory note. In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in the form attached as Exhibit O, P, Q or R hereto, as
applicable. Notwithstanding any other provision of this Agreement, in the event
any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.


SECTION 2.05.      Fees. (a) The Borrower agrees to pay to each Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December in each year, commencing on June 30, 2007, and on each date on which
any Commitment of such Lender shall expire or be terminated as provided herein,
a commitment fee (a “Commitment Fee”) equal to:


(i)             with respect to the Backstop LC Lenders, the Commitment Fee Rate
on the average daily unused amount of the Backstop LC Commitment of such Lender
during the preceding quarter (or other period commencing with the date hereof or
ending with the Backstop LC Maturity Date or the date on which the Backstop LC
Commitment of such Lender shall expire or be terminated);


(ii)            with respect to the Revolving Credit Lenders, the Commitment Fee
Rate on the average daily unused amount of the Revolving Credit Commitment of
such Lender during the preceding quarter (or other period commencing with the
date hereof or ending with the Revolving Credit Maturity Date or the date on
which the Revolving Credit Commitment of such Lender shall expire or be
terminated); and


(iii)           with respect to the Term Lenders, the Commitment Fee Rate on the
average daily unused amount of the Available Construction Loan Commitment of
such Lender during the preceding quarter (or other period commencing with the
date hereof or ending with the Construction Loan Maturity Date or the date on
which the Construction Loan Commitment of such Lender shall expire or be
terminated).


All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Commitment Fee due to each Lender shall
commence to accrue on the date hereof and shall cease to accrue on the date on
which the Backstop LC Commitment, Revolving Credit Commitment or the
Construction Loan Commitment, as applicable, of such Lender shall expire or be
terminated as provided herein.


 
61

--------------------------------------------------------------------------------

 


(b)            The Borrower agrees to pay to the Administrative Agent, for its
own account, an administrative agency fee in the amount of $75,000 per annum
through the Term Period Conversion Date and $50,000 per annum from the Term
Period Conversion Date (as adjusted, the “Administrative Agent Fee”), which
Administrative Agent Fee shall be adjusted upward by 10% cumulatively on each
fifth (5th), tenth (10th), fifteenth (15th), twentieth (20th) and twenty-fifth
(25th) anniversary of the Term Period Commencement Period (and every five years
thereafter until the Loans have been repaid in full and the Commitments have
been terminated). The Administrative Agent Fee shall be payable on the Closing
Date and on each anniversary of the Closing Date. The Administrative Agent Fee
shall not be pro-rated for part of a year and shall be deemed to be earned in
full as of the first day of each annual pay period therefor, except that the
Administrative Agent Fee shall be pro-rated if the Administrative Agent is
removed or resigns in accordance with the terms hereof for the applicable year
in which such removal or resignation occurs.


(c)            The Borrower agrees to pay to the Collateral Agent (including its
agents and counsels), for its own account, the fees in the amounts and at the
times from time to time agreed to in writing by the Borrower (or any Affiliate)
and the Collateral Agent (the “Collateral Agent Fees”).


(d)            The Borrower agrees to pay:


(i)             to each Backstop LC Lender, through the Administrative Agent, on
the last Business Day of March, June, September and December of each year,
commencing on June 30, 2007, and on the date on which the Backstop LC Commitment
of such Lender shall be terminated as provided herein (each, a “Backstop LC Fee
Payment Date”) a fee (a “Backstop LC Participation Fee”) calculated on such
Lender’s Pro Rata Percentage of the daily aggregate Backstop LC Credit Exposure
(excluding the portion thereof attributable to unreimbursed Backstop LC
Disbursements which are earning interim interest pursuant to Section 2.22(h))
during the immediately preceding quarter (or shorter period commencing with the
date hereof or ending with the Backstop LC Maturity Date or the date on which
the Backstop Letters of Credit have been canceled or have expired and the
Backstop LC Commitments of all Backstop LC Lenders shall have been terminated)
at a rate per annum equal to (A) from and after the Closing Date to and
including the first (1st) anniversary of the Closing Date, 0.18% per annum, (b)
after the first (1st) anniversary of the Closing Date to and including the
second (2nd) anniversary of the Closing Date, 0.35% per annum, (c) after the
second (2nd) anniversary of the Closing Date to and including the third (3rd)
anniversary of the Closing Date, 0.475% per annum, (d) after the third (3rd)
anniversary of the Closing Date to and including the fourth (4th) anniversary of
the Closing Date, 0.60% per annum and (e) thereafter, 0.725% per annum


(ii)            to each Revolving Credit Lender, through the Administrative
Agent, on the last Business Day of March, June, September and December of each
year, commencing on June 30, 2007, and on the date on which the Revolving Credit
Commitment of such Lender shall be terminated as provided herein (each, a
“Revolving L/C Fee Payment Date”) a fee (a “Revolving L/C Participation Fee”)
calculated on such Lender’s Pro Rata Percentage of the daily aggregate Revolving
L/C Exposure (excluding the portion thereof attributable to unreimbursed
Revolving L/C Disbursements which are earning interim interest pursuant to
Section 2.22(h)) during the immediately preceding quarter (or shorter period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which all Revolving Letters of Credit have been canceled or
have expired and the Revolving Credit Commitments of all Revolving Credit
Lenders shall have been terminated) at a rate per annum equal to the Applicable
Margin described in clause (b) of the definition thereof; and


 
62

--------------------------------------------------------------------------------

 


(iii)           to the Issuing Bank with respect to each outstanding Backstop
Letter of Credit issued for the account of (or at the request of) the Borrower a
fronting fee (the “Issuing Bank Fee”), which fee shall: (A) from and after the
first anniversary of the Closing Date, accrue at the rate of 0.125% per annum or
such other lower rate as shall be separately agreed upon between the Borrower
and the Issuing Bank, on the drawable amount of such Backstop Letter of Credit;
and (B) be payable quarterly in arrears on each Backstop L/C Fee Payment Date to
occur from and after the first anniversary of the Closing Date.


All fees under this clause (d) shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.


(e)            All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fee shall be paid directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.


SECTION 2.06.      Interest on Loans. (a) Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, when the Alternate Base Rate is determined by reference to
the Prime Rate and over a year of 360 days at all other times) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin in effect from
time to time.


(b)            Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.


(c)            Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
The applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.


 
63

--------------------------------------------------------------------------------

 


SECTION 2.07.      Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder or under any other Credit Document, by acceleration or otherwise,
then, upon the request of the Controlling Party, the Borrower shall on demand
from time to time pay interest, to the extent permitted by law, on such
defaulted amount to but excluding the date of actual payment (after as well as
before judgment) at the Default Rate; provided that so long as no Insurer
Default shall have occurred or be continuing, the incremental 2.00% shall be
paid to the Controlling Party.


SECTION 2.08.      Alternate Rate of Interest. In the event, and on each
occasion, that prior to the commencement of any Interest Period for a Eurodollar
Borrowing (a) the Administrative Agent shall have determined that adequate and
reasonable means do not exist for determining the Adjusted LIBO Rate for such
Interest Period or (b) the Administrative Agent is advised by the Majority
Facility Lenders in respect of the relevant Facility that the Adjusted LIBO Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period, in each case as reasonably verified by the Controlling Party,
then the Administrative Agent shall, as soon as practicable thereafter, give
written or fax notice of such determination to the Borrower, the Loan Insurer
and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower, the Loan Insurer and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any request by the Borrower for a Eurodollar Borrowing pursuant to Section 2.03
or Section 2.10 shall be deemed to be a request for an ABR Borrowing and (ii)
any Interest Period election that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective. Each determination by the Administrative Agent under this Section
2.08 shall be conclusive absent manifest error.


SECTION 2.09.      Termination and Reduction of Commitments. (a) Unless
previously terminated in accordance with the terms hereof, (i) the Construction
Loan Commitments shall automatically terminate at 5:00 p.m., New York City time,
on the Construction Loan Maturity Date, (ii) the Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Term Loan
Maturity Date, (iii) the Revolving Credit Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Revolving Credit Maturity
Date and (iv) the Backstop LC Commitments shall automatically terminate at 5:00
p.m., New York City time, on the Backstop LC Maturity Date. Notwithstanding the
foregoing, all the Commitments shall automatically terminate at 5:00 p.m., New
York City time, on April 2, 2007, if the Initial Credit Event shall not have
occurred by such time.


(b)            On the date of the Permitted Tax-Exempt Bond Refinancing, all of
the Backstop LC Commitments shall automatically terminate.


(c)            On the date of any Change of Control, all Commitments shall
automatically terminate.


(d)            [Intentionally Reserved].


 
64

--------------------------------------------------------------------------------

 


(e)            Concurrent with the application of the proceeds of any mandatory
prepayment pursuant to Section 2.13(g) below, the Commitment corresponding to
the principal amount of the applicable Loan being repaid shall automatically
terminate.


(f)            Upon at least three (3) Business Days’ prior irrevocable written
or fax notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Backstop LC Commitments, the Construction Loan Commitments, the Term Loan
Commitments and the Revolving Credit Commitments; provided, however, that (i)
each partial reduction of the Construction Loan Commitments, the Term Loan
Commitments and the Revolving Credit Commitments shall be in an integral
multiple of $100,000 and in a minimum amount of $1,000,000, (ii) the aggregate
Construction Loan Commitments and the aggregate Term Loan Commitments, as
applicable, shall not be reduced to an amount that is less than the outstanding
aggregate Construction Loan Commitments then in effect, (iii) the Total
Revolving Credit Commitment shall not be reduced to an amount that is less than
the Aggregate Revolving Credit Exposure then in effect, (iv) the Borrower shall
have demonstrated to the reasonable satisfaction of the Controlling Party (and
shall have certified to the Administrative Agent, the Lenders and the Loan
Insurer) that it has sufficient funds available to it (taking into remaining
Commitments available to it and amounts on deposit in the Construction Account)
to achieve Completion by the Date Certain, and the Independent Engineer shall
have verified the same, (v) the Borrower may only terminate all (but not part)
of the Backstop LC Commitments and such termination may only occur concurrently
with the consummation of the Permitted Tax-Exempt Bond Refinancing and (vi) in
connection with any such reduction or termination of any of the Commitments
under this clause (f) (other than (A) the reduction of any of the Backstop LC
Commitments, (B) the reduction of any of the Revolving Credit Commitments and
(C) in connection with the first $20,000,000 in aggregate reductions in the
Construction Loan Commitments on account of (x) Project Cost underruns incurred
prior to Term-Conversion and (y) prepayments of Construction Loans with
Tax-Exempt Bond proceeds remaining unused at Term-Conversion to the extent such
Construction Loans have been used for purposes otherwise eligible for funding
with Tax-Exempt Bond proceeds) the Commitment Reduction Premium shall be payable
by the Borrower if such Commitments are reduced or terminated on or before the
fifth (5th) anniversary of the Closing Date.


(g)            Each reduction in the Backstop LC Commitments, the Construction
Loan Commitments, the Term Loan Commitments and the Revolving Credit Commitments
hereunder shall be made ratably among the applicable Lenders in accordance with
their Pro Rata Percentages. The Borrower shall pay to the Administrative Agent
for the account of the applicable Lenders, on the date of each termination or
reduction, the Commitment Fees on the amount of the Commitments so terminated or
reduced accrued to but excluding the date of such termination or reduction.


SECTION 2.10.      Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 12:00 p.m., New York City time, one (1) Business Day
prior to conversion, to convert any Eurodollar Borrowing of the Borrower into an
ABR Borrowing, (b) not later than 12:00 p.m., New York City time, three (3)
Business Days prior to conversion or continuation, to convert any ABR Borrowing
of the Borrower into a Eurodollar Borrowing or to continue any Eurodollar
Borrowing of the Borrower as a Eurodollar Borrowing for an additional Interest
Period and (c) not later than 12:00 p.m., New York City time, three (3) Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Borrowing of the Borrower to another permissible Interest Period,
subject in each case to the following:


 
65

--------------------------------------------------------------------------------

 


(i)             each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;


(ii)            if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Section 2.02(a) and Section 2.02(b)
regarding the principal amount and maximum number of Borrowings of the relevant
Type;


(iii)           each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;


(iv)           if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;


(v)           any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;


(vi)           any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing;


(vii)          no Interest Period may be selected for any Eurodollar Term
Borrowing that would end later than a Repayment Date occurring on or after the
first day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings with Interest
Periods ending on or prior to such Repayment Date and (B) the ABR Term
Borrowings would not be at least equal to the principal amount of Term
Borrowings to be paid on such Repayment Date; and


(viii)         after the occurrence and during the continuance of an Event of
Default and only if the Administrative Agent is the Controlling Party, no
outstanding Loan may be converted into, or continued as, a Eurodollar Loan.


Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one-month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted or continued into an ABR Borrowing.


 
66

--------------------------------------------------------------------------------

 


SECTION 2.11.      Repayment of Term Borrowings and Backstop LC Borrowings. (a)
The Borrower shall repay to the Administrative Agent, for the account of each
Term Lenders, in full on the Construction Loan Maturity Date, the unpaid
principal amount of all Construction Loans made by such Term Lender which will
not be Term-Converted to Term Loans at such time as provided in Section 2.01(b).
The Borrower may not reborrow the principal amount of any Construction Loan so
repaid.


(b)            From and after the first day of the fourth full fiscal quarter
after the Term Period Commencement Date, on the last Business Day of each fiscal
quarter (each such date being called a “Repayment Date”), the Borrower shall pay
to the Administrative Agent, for the account of the Term Lenders, a principal
amount of the Term Loans (as adjusted from time to time pursuant to Sections
2.09, 2.12 and 2.13) equal to the amounts set forth on Schedule 2.11(b) hereto.
To the extent not previously paid, all Term Loans shall be due and payable on
the Term Loan Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment. The Borrower
may not reborrow the principal amount of any Term Loan so repaid.


(c)            On each Repayment Date which occurs after the fifth (5th)
anniversary of the Closing Date, the Borrower shall pay to the Administrative
Agent, for the account of the Backstop LC Lenders, a principal amount of the
Backstop LC Loans (as adjusted from time to time pursuant to Sections 2.09, 2.12
and 2.13) equal to the amounts set forth on Schedule 2.11(c) hereto. To the
extent not previously paid, all Backstop LC Loans shall be due and payable on
the Backstop LC Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment. The Borrower
may reborrow the principal amount of any Backstop LC Loan so repaid prior to the
fifth (5th) anniversary of the Closing Date and, thereafter, the Borrower may
not reborrow the principal amount of any Backstop LC Loan so repaid.


(d)            All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.


 
67

--------------------------------------------------------------------------------

 


SECTION 2.12.      Prepayment. (a) The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, upon at
least three (3) Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one (1) Business Day prior to the date of prepayment in the
case of ABR Loans, to the Administrative Agent before 12:00 p.m., New York City
time; provided, however, that (i) each partial prepayment shall be in an amount
that is an integral multiple of $100,000 and not less than $1,000,000, and (ii)
with respect to each such optional prepayment of the Construction Loans (or,
after Term-Conversion, the Term Loans), the Borrower shall pay to the
Administrative Agent, for the benefit of the Term Lenders, the sum of (i) the
principal amount of such prepayment, (ii) if such prepayment is on or before the
fifth (5th) anniversary of the Closing Date and to the extent such prepayment is
of or relates to the Construction Loans or the Term Loans, the Call Premium and
(iii) accrued and unpaid interest thereon to the date of prepayment; provided
further that, if the Construction Loans (or, after Term-Conversion, the Term
Loans) are prepaid in full, then each of the Backstop LC Lenders (or the
Controlling Party) and the Revolving Credit Lenders (or the Controlling Party)
shall have the right to cancel the Backstop LC Facility and/or the Revolving
Credit Facility and require the Borrower to prepay all outstanding Backstop LC
Loans and/or Revolving Loans thereunder, return for cancellation all Backstop
Letters of Credit and/or Revolving Letters of Credit (or cash collateralize all
such Letters of Credit not so returned for cancellation at 102.5% of the stated
amount thereof pursuant to a cash collateral agreement reasonably satisfactory
to the Controlling Party and the Issuing Bank) and all other amounts due and
payable in connection therewith.


(b)            Optional prepayments of the Term Loans and the Backstop LC Loans
shall be applied pro rata against the remaining scheduled installments of
principal due in respect of the Term Loans or the Backstop LC Loans, as the case
may be.


(c)            Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the Borrower to prepay such Borrowing by the
amount stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.16, but otherwise without premium or
penalty except as provided in Section 2.12(a) above. All prepayments under this
Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.


SECTION 2.13.      Mandatory Prepayments and Reductions of Revolving Credit
Commitments. The Loans shall be prepaid in the manner provided in clauses
(a)-(f) of this Section 2.13.


(a)            In the event of any termination of all the Backstop LC
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Backstop LC Borrowings, return for cancellation all
Backstop Letters of Credit (or cash collateralize all such Backstop Letters of
Credit not so returned for cancellation at 102.5% of the stated amount thereof
pursuant to a cash collateral agreement reasonably satisfactory to the
Controlling Party and the Issuing Bank) pay all accrued and unpaid fees and
interest thereon and pay any amounts due pursuant to Section 2.16. If the
Aggregate Backstop LC Credit Exposure would exceed the Total Backstop LC
Commitment after giving effect thereto, then the Borrower shall immediately
repay or prepay Backstop LC Borrowings and/or cash collateralize the Backstop
Letters of Credit in an amount sufficient to eliminate such excess.


 
68

--------------------------------------------------------------------------------

 


(b)            In the event of any termination of all the Revolving Credit
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Credit Borrowings, return for cancellation
all Revolving Letters of Credit (or cash collateralize all such Revolving
Letters of Credit not so returned for cancellation at 102.5% of the stated
amount thereof pursuant to a cash collateral agreement reasonably satisfactory
to the Controlling Party and the Issuing Bank), pay all accrued and unpaid fees
and interest thereon and pay any amounts due pursuant to Section 2.16. If the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment after giving effect thereto, then the Borrower shall immediately
repay or prepay Revolving Credit Borrowings and/or cash collateralize Letters of
Credit in an amount sufficient to eliminate such excess.


(c)            On the date of the Permitted Tax-Exempt Bond Refinancing, the
Borrower shall repay or prepay all its outstanding Backstop LC Loans, return for
cancellation all Backstop Letters of Credit (or cash collateralize all such
Backstop Letters of Credit not so returned for cancellation at 102.5% of the
stated amount thereof pursuant to a cash collateral agreement reasonably
satisfactory to the Controlling Party and the Issuing Bank), pay all accrued and
unpaid fees and interest thereon and pay any amounts due pursuant to Section
2.16.


(d)            The Borrower shall also prepay the Construction Loans (or, after
Term-Conversion, the Term Loans) in accordance with (and to the extent provided
under) the Depositary Agreement (including Sections 3.8(b) and 3.11 of the
Depositary Agreement) and the Sponsor Support Agreement (together, in each case,
with all accrued and unpaid fees and interest thereon and pay any amounts due
pursuant to Section 2.16).


(e)            On or before the date of any Change of Control, the Borrower
shall prepay all of the Loans, return for cancellation all Letters of Credit (or
cash collateralize all such Letters of Credit not so returned for cancellation
at 102.5% of the stated amount thereof pursuant to a cash collateral agreement
reasonably satisfactory to the Controlling Party and the Issuing Bank), pay all
accrued and unpaid fees and interest thereon, pay any amounts due pursuant to
Section 2.16, and all of the Facilities shall be terminated.


(f)             [Intentionally Reserved].


(g)            Mandatory prepayments under this Agreement shall be applied:


(i)             In the case of any prepayment made prior to the fifth (5th)
anniversary of the Closing Date, first, pro rata to prepay, as applicable, (i)
the Construction Loans or (ii) Term Loans, against the remaining scheduled
installments due in respect of such Term Loans under Section 2.11(b); second,
pro rata to the cash collateralization at 102.5% of the stated amount thereof of
all outstanding Letters of Credit hereunder; third, to the prepayment of
outstanding Revolving Loans; and fourth, to the prepayment of outstanding
Backstop LC Loans; and


 
69

--------------------------------------------------------------------------------

 


(ii)            In the case of any prepayment made from and after the fifth
(5th) anniversary of the Closing Date, first, pro rata to prepay Terms Loans,
against the remaining scheduled installments due in respect of such Term Loans
under Section 2.11(b); second, pro rata to prepay the Backstop LC Loans, against
the remaining scheduled installments due in respect of such Backstop LC Loans
under Section 2.11(c); third, pro rata to the cash collateralization at 102.5%
of the stated amount thereof of all outstanding Letters of Credit hereunder; and
fourth, to the prepayment of outstanding Revolving Loans.


(h)            The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.13, (i) a certificate
signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three (3) Business Days prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. All prepayments of Borrowings pursuant to this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty.


SECTION 2.14.       Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision of this Agreement, if any Change in Law
shall:


(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, or similar requirement against assets of, deposits with or for
the, or otherwise in, account of, or credit extended by, any Lender, the
Administrative Agent or the Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or


(ii)            impose on any Lender, the Administrative Agent or the Issuing
Bank or the London interbank market any other condition affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein,


and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank of making, converting into, continuing or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to any Lender, the Administrative Agent or the Issuing Bank
of issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender, the Administrative Agent or the
Issuing Bank to be material, then the Borrower will pay to such Lender, the
Administrative Agent or the Issuing Bank, as the case may be, upon demand such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.


 
70

--------------------------------------------------------------------------------

 


(b)            If any Lender, the Administrative Agent or the Issuing Bank shall
have determined that any Change in Law regarding capital adequacy has or would
have the effect of reducing the rate of return on such Lender’s, the
Administrative Agent’s or the Issuing Bank’s capital or on the capital of such
Lender’s, the Administrative Agent’s or the Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit purchased by, such Lender or the Letters of Credit issued
by the Issuing Bank to a level below that which such Lender, the Administrative
Agent or the Issuing Bank or such Lender’s, the Administrative Agent’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s, the Administrative Agent’s or the
Issuing Bank’s policies and the policies of such Lender’s, the Administrative
Agent’s or the Issuing Bank’s holding company with respect to capital adequacy)
by an amount deemed by such Lender, the Administrative Agent or the Issuing Bank
to be material, then from time to time the Borrower shall pay to such Lender,
the Administrative Agent or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender, the Administrative
Agent or the Issuing Bank or such Lender’s, the Administrative Agent’s or the
Issuing Bank’s holding company for any such reduction suffered.


(c)            A certificate of a Lender, the Administrative Agent or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender, the Administrative Agent or the Issuing Bank or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender, the Administrative Agent or the Issuing Bank, as
the case may be, the amount or amounts shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.


(d)            Failure or delay on the part of any Lender, the Administrative
Agent or the Issuing Bank to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s, the Administrative Agent’s or the
Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be under any obligation to compensate any Lender, the Administrative
Agent or the Issuing Bank under paragraph (a) or (b) above for increased costs
or reductions with respect to any period prior to the date that is 90 days prior
to such request if such Lender, the Administrative Agent or the Issuing Bank
knew or could reasonably have been expected to know of the circumstances giving
rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 90-day period. The
protection of this Section shall be available to each Lender, the Administrative
Agent and the Issuing Bank regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.


SECTION 2.15.      Change in Legality. (a) Notwithstanding any other provision
of this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:


 
71

--------------------------------------------------------------------------------

 


(i)             such Lender may declare that Eurodollar Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods and ABR Loans will
not thereafter (for such duration) be converted into Eurodollar Loans),
whereupon any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as the case
may be), unless such declaration shall be subsequently withdrawn; and


(ii)            such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.


In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans. Any such conversion of a Eurodollar Loan under (i) above
shall be subject to Section 2.16.


(b)            For purposes of this Section 2.15, a notice to the Borrower by
any Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.


SECTION 2.16.      Indemnity. The Borrower shall indemnify each Lender and the
Loan Insurer against any loss or expense that such Lender or Loan Insurer may
sustain or incur as a consequence of (a) any event, other than a default by such
Lender or Loan Insurer (as applicable) in the performance of its obligations
hereunder, which results in (i) such Lender or Loan Insurer (as applicable)
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor or (iii) any
Eurodollar Loan to be made by such Lender or Loan Insurer (as applicable)
(including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by the Borrower hereunder (any of the events referred to in this
clause (a) being called a “Breakage Event”) or (b) any default in the making of
any payment or prepayment required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender or Loan Insurer (as applicable), of (i) its
cost of obtaining funds for the Eurodollar Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over (ii) the amount of interest likely to be realized by such Lender
or Loan Insurer (as applicable) in redeploying the funds released or not
utilized by reason of such Breakage Event for such period. A certificate of any
Lender or Loan Insurer (as applicable) setting forth any amount or amounts which
such Lender or Loan Insurer (as applicable) is entitled to receive pursuant to
this Section 2.16 shall be delivered to the Borrower and shall be conclusive
absent manifest error.


 
72

--------------------------------------------------------------------------------

 


SECTION 2.17.      Pro Rata Treatment. Except as required under Section 2.15,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Construction Loan Commitments, the Term Loan Commitments or the
Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.


SECTION 2.18.      Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan or L/C Disbursement deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.


 
73

--------------------------------------------------------------------------------

 


SECTION 2.19.      Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing, any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Credit Document not later than
12:00 p.m., New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
the Issuing Bank Fees, which shall be paid directly to the Issuing Bank,
Collateral Agent Fees, which shall be paid directly to the Collateral Agent, and
Loan Insurer Payments, which shall be paid directly to the Loan Insurer) shall
be made to the Administrative Agent at its offices. All payments hereunder and
under each other Credit Document shall be made in dollars.


(b)            Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Credit Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.


SECTION 2.20.      Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Indemnified Taxes or Other Taxes are required to be
withheld or deducted from such payments, then (i) the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions or withholding (including deductions or withholdings applicable to
additional sums payable under this Section 2.20) the Administrative Agent, such
Lender, the Loan Insurer or the Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make (or cause to be made) such deductions and (iii) the
Borrower shall pay (or cause to be paid) the full amount deducted to the
relevant Governmental Authority in accordance with applicable law. In addition,
the Borrower shall pay (or cause to be paid) any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(b)            The Borrower shall indemnify the Administrative Agent, each
Lender, the Loan Insurer and the Issuing Bank, within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender, the Loan Insurer or the
Issuing Bank, as the case may be, or any of their respective Affiliates, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder or under any other Credit Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) and any penalties, interest and expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, the Loan Insurer or the Issuing Bank, or by the
Administrative Agent on its behalf or on behalf of a Lender, the Loan Insurer or
the Issuing Bank, shall be conclusive absent manifest error.


 
74

--------------------------------------------------------------------------------

 


(c)            As soon as practicable after any payment of Indemnified Taxes or
Other Taxes pursuant to Section 2.20(a), and in any event within thirty (30)
days of any such payment being due, the Borrower shall deliver (or cause to be
delivered) to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d)            Any Foreign Lender that is entitled to an exemption from or
reduction of United States withholding tax shall deliver to the Borrower (with a
copy to the Administrative Agent), at the reasonable written request of the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or delivery would not materially prejudice the legal
position of such Lender. In addition, each Foreign Lender shall (i) furnish on
or before it becomes a party to the Agreement either (a) two accurate and
complete originally executed U.S. Internal Revenue Service Form W-8BEN (or
successor form) or (b) an accurate and complete U.S. Internal Revenue Service
Form W-8ECI (or successor form), certifying, in either case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all interest payments hereunder, and (ii)
provide a new Form W-8BEN (or successor form) or Form W-8ECI (or successor form)
upon the expiration or obsolescence of any previously delivered form to
reconfirm any complete exemption from, or any entitlement to a reduction in,
U.S. federal withholding tax with respect to any interest payment hereunder;
provided that any Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Tax Code and is relying on the so-called “portfolio
interest exemption” shall also furnish a “Non-Bank Certificate” in the form of
Exhibit I together with a Form W-8BEN (or successor form). Notwithstanding any
other provision of this paragraph, a Foreign Lender shall not be required to
deliver any form pursuant to this paragraph that such Foreign Lender is not
legally able to deliver.


(e)            Any Lender and the Issuing Bank that is a United States person,
as defined in Section 7701(a)(30) of the Tax Code, and is not an exempt
recipient within the meaning of Treasury Regulations Section 1.6049-4(c) shall
deliver to the Borrower (with a copy to the Administrative Agent) two accurate
and complete original signed copies of Internal Revenue Service Form W-9, or any
successor form that such person is entitled to provide at such time in order to
comply with United States back-up withholding requirements.


(f)             Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.20 shall survive the payment in full of all amounts due
hereunder.


SECTION 2.21.      Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20 or (iv) any Lender does not consent to a proposed amendment,
modification or waiver of this Agreement requested by the Borrower which
requires the consent of all of the Lenders or all of the Lenders under any
Facility to become effective (and which is approved by at least the Required
Lenders), the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender or the Issuing Bank and the Administrative Agent,
require such Lender or the Issuing Bank to transfer and assign, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all of its interests, rights and obligations under this Agreement to an assignee
that shall assume such assigned obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) solely with respect to
replacements of Lenders pursuant to clauses (i), (ii) or (iii) of this Section,
the Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment and/or Backstop LC Commitment is
being assigned, of the Issuing Bank) and the Loan Insurer, which consent shall
not unreasonably be withheld, and (z) the Borrower or such assignee shall have
paid to the affected Lender or the Issuing Bank in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans or L/C Disbursements of such Lender or
the Issuing Bank, respectively, plus all Fees and other amounts accrued for the
account of such Lender or the Issuing Bank hereunder (including any amounts
under Section 2.14 and Section 2.16); provided further that, if prior to any
such transfer and assignment the circumstances or event that resulted in such
Lender’s or the Issuing Bank’s claim for compensation under Section 2.14 or
notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as the
case may be, cease to cause such Lender or the Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender or the Issuing Bank
pursuant to paragraph (b) below), or if such Lender or the Issuing Bank shall
waive its right to claim further compensation under Section 2.14 in respect of
such circumstances or event or shall withdraw its notice under Section 2.15 or
shall waive its right to further payments under Section 2.20 in respect of such
circumstances or event, as the case may be, then such Lender or the Issuing Bank
shall not thereafter be required to make any such transfer and assignment
hereunder. In connection with any such replacement, if the replaced Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Acceptance, substantially in the form of Exhibit B, reflecting such
replacement within five (5) Business Days of the date on which the replacement
Lender executes and delivers such Assignment and Acceptance to the replaced
Lender, then such replaced Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.


 
75

--------------------------------------------------------------------------------

 


(b)            If (i) any Lender or the Issuing Bank shall request compensation
under Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice
described in Section 2.15 or (iii) the Borrower is required to pay any
additional amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank, pursuant to Section
2.20, then such Lender or the Issuing Bank shall use reasonable efforts (which
shall not require such Lender or the Issuing Bank to incur an unreimbursed loss
or unreimbursed cost or expense or otherwise take any action inconsistent with
its internal policies or legal or regulatory restrictions or suffer any
disadvantage or burden deemed by it to be significant) (x) to file any
certificate or document reasonably requested in writing by the Borrower or (y)
to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or the
Issuing Bank in connection with any such filing or assignment, delegation and
transfer.


 
76

--------------------------------------------------------------------------------

 


SECTION 2.22.      Revolving Letters of Credit.


(a)            General.


(i)             Subject to the terms and conditions hereof, the Borrower may
request the issuance of a Revolving Letter of Credit at any time from and after
the Closing Date and from time to time until the date which is thirty (30) days
prior to the Revolving Credit Maturity Date for its own account, in
substantially the form of Exhibit T hereto; provided that the aggregate face
amount of all Revolving Letters of Credit at any time shall not exceed the
difference between (A) the Revolving Credit Commitment of all Revolving Credit
Lenders and (B) the aggregate outstanding amount of Revolving Loans. This
Section shall not be construed to impose an obligation upon the Issuing Bank to
issue any Revolving Letter of Credit that is inconsistent with the terms and
conditions of this Agreement.


(ii)            The Issuing Bank shall be under no obligation to issue any
Revolving Letter of Credit if:


           (A)            any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Bank from issuing such Revolving Letter of Credit, or any Governmental
Rule applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of Letters of Credit generally or such Revolving Letter of Credit
in particular or shall impose upon the Issuing Bank with respect to such
Revolving letter of Credit any restriction, reserve or capital requirement (for
which the Issuing Bank is not otherwise compensated hereunder) not in effect of
the date of issuance, or shall impose upon the Issuing Bank any unreimbursed
loss, cost or expense which was not applicable on the date of issuance and which
the Issuing Bank in good faith deems material to it;


           (B)             the expiry date of such requested Revolving Letter of
Credit would occur after the date that is (5) Business days prior to the
Revolving Credit Maturity Date; or


 
77

--------------------------------------------------------------------------------

 


(C)           such Letter of Credit is denominated in a currency other than
dollars.


(b)            Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.


(i)             In order to request the issuance of a Revolving Letter of Credit
or to amend, renew or extend an existing Revolving Letter of Credit (other than
any Revolving Letter of Credits issued on the Closing Date), the Borrower shall
hand deliver or fax to the Issuing Bank, the Loan Insurer and the Administrative
Agent (no less than three (3) Business Days (or such shorter period of time
acceptable to the Issuing Bank) in advance of the requested date of issuance,
amendment, renewal or extension) a notice, substantially in the form of Exhibit
C-3, requesting the issuance of a Revolving Letter of Credit, or identifying the
Revolving Letter of Credit to be amended, renewed or extended, the date of
issuance (which shall be a Business Day), amendment, renewal or extension, the
date on which such Revolving Letter of Credit is to expire (which shall comply
with paragraph (c) below), the amount of such Revolving Letter of Credit, the
name and address of the beneficiary thereof, the documents to be presented by
such beneficiary in case of any drawing thereunder and such other information as
shall be necessary to prepare such Revolving Letter of Credit. A Revolving
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Revolving Letter of Credit the
Borrower shall be deemed to represent and warrant that, after giving effect to
such issuance, amendment, renewal or extension, the Aggregate Revolving Credit
Exposure shall not exceed the Total Revolving Credit Commitment.


(ii)        The Issuing Bank shall be under no obligation to amend any Revolving
Letter of Credit if (A) the Issuing Bank would have no obligation at such time
to issue such Revolving Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Revolving Letter of Credit does not
accept the proposed amendment to such Revolving Letter of Credit.


(iii)       Promptly after receipt of any such notice described in clause (i)
above the Issuing Bank will confirm with the Administrative Agent (in writing or
by telephone and promptly thereafter in writing) that the Administrative Agent
has received a copy of such notice from the Borrower and, if not, the Issuing
Bank will provide the Administrative Agent with a copy thereof. Upon receipt by
the Issuing Bank of confirmation from the Administrative Agent that the
requested issuance, amendment, renewal or extension is permitted in accordance
with the terms hereof, then, subject to the terms and conditions hereof, the
Issuing Bank shall, on the requested date, issue a Revolving Letter of Credit
for the account of the Borrower or enter into the applicable amendment, renewal
or extension, as the case may be, in each case in accordance with the Issuing
Bank’s usual and customary business practices. Immediately upon the issuance of
each Revolving Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing bank a participation in such Revolving Letter of Credit in an amount
equal to such Revolving Credit Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Revolving Letter of Credit as set forth
in Section 2.22(d).


 
78

--------------------------------------------------------------------------------

 


(iv)       In the event of any conflict between the terms hereof and the terms
of any notice delivered pursuant to clause (i) above, the terms hereof shall
control


(c)            Expiration Date. Each Revolving Letter of Credit shall expire at
the close of business no later than the date that is five (5) Business Days
prior to the Revolving Credit Maturity Date, unless such Revolving Letter of
Credit expires by its terms on an earlier date. Without limiting the foregoing,
upon the request of the Borrower, a Revolving Letter of Credit may include a
provision whereby such Revolving Letter of Credit shall expire prior to such
date but be renewed automatically for additional consecutive periods of 12
months or less (but not beyond the date that is five (5) Business Days prior to
the Revolving Credit Maturity Date) unless the Issuing Bank notifies the
Borrower and the beneficiary thereof at least forty-five (45) days prior to the
then-applicable expiration date that such Revolving Letter of Credit will not be
renewed.


(d)            Participations. By the issuance of a Revolving Letter of Credit
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Revolving Credit Lender, and each such
Lender hereby acquires from the Issuing Bank, a participation in such Revolving
Letter of Credit equal to such Revolving Credit Lender’s Pro Rata Percentage of
the aggregate amount available to be drawn under such Revolving Letter of
Credit, effective upon the issuance of such Revolving Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Pro Rata Percentage of each
Revolving L/C Disbursement made by the Issuing Bank and not reimbursed by the
Borrower (or, if applicable, another party pursuant to its obligations under any
other Credit Document) forthwith on the date due as provided in Section 2.02(f).
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Revolving
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.


(e)            Reimbursement. If any Issuing Bank shall make any Revolving L/C
Disbursement in respect of a Revolving Letter of Credit, the Borrower shall pay
to the Issuing Bank an amount equal to such Revolving L/C Disbursement not later
than two hours after the Borrower shall have received notice from the Issuing
Bank that payment of such draft will be made, or, if the Borrower shall have
received such notice later than 10:00 a.m., New York City time, on any Business
Day, not later than 10:00 a.m., New York City time, on the immediately following
Business Day. If the Borrower fails to make any payment due under this paragraph
(e) with respect to a Revolving Letter of Credit as contemplated by the
preceding sentence, the Revolving Credit Lenders shall reimburse the Issuing
Bank in an aggregate amount equal to such Revolving L/C Disbursement as
contemplated in Section 2.02(f).


 
79

--------------------------------------------------------------------------------

 


(f)            Obligations Absolute. The Borrower’s obligations to reimburse
Revolving L/C Disbursements as provided in paragraph (e) above shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under any and all circumstances
whatsoever, and irrespective of:


(i)             any lack of validity or enforceability of any Revolving Letter
of Credit or any Credit Document, any term or provision therein or any other
agreement or instrument relating thereto;


(ii)            any amendment or waiver of, or any consent to departure from,
all or any of the provisions of any Revolving Letter of Credit or any Credit
Document;


(iii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower, any other party guaranteeing, or otherwise
obligated with, the Borrower, any subsidiary or other Affiliate thereof or any
other person may at any time have against the beneficiary under any Revolving
Letter of Credit, the Issuing Bank, the Administrative Agent or any Revolving
Lender or any other person, whether in connection with this Agreement, any other
Credit Document or any other related or unrelated agreement or transaction;


(iv)           any draft, demand, certificate or other document presented under
a Revolving Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise or any
document required in order to make a drawing under such Revolving Letter of
Credit;


(v)            any payment by the Issuing Bank under a Revolving Letter of
Credit against presentation of a draft, demand, certificate or other document
that does not comply with the terms of such Revolving Letter of Credit, or any
payment made by the Issuing Bank under such Revolving Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Revolving Letter of
Credit, including any arising in connection with any proceeding under any
Bankruptcy Law; and


(vi)           any other act or omission to act or delay of any kind of the
Issuing Bank, any Revolving Credit Lender, the Administrative Agent or any other
person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.


Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse Revolving L/C Disbursements will not be excused by the gross
negligence or willful misconduct of the Issuing Bank. However, the foregoing
shall not be construed to excuse the Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Revolving Letter of Credit comply with the terms
thereof; it is understood that the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, it being agreed by each
Revolving Credit Lender and the Borrower that in paying any drawing under a
Revolving Letter of Credit, the Issuing Bank shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the applicable Revolving Letter of Credit) or to ascertain
or inquire as to the validity or accuracy of any such document or the authority
of the Person executing or delivering any such document and, in making any
payment under any Revolving Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Revolving Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Revolving Letter of Credit, whether or not the
amount due to the beneficiary thereunder equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Revolving Letter of Credit proves to be forged or invalid or
any statement therein proves to be inaccurate or untrue in any respect
whatsoever and (ii) any noncompliance in any immaterial respect of the documents
presented under such Revolving Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuing Bank.


 
80

--------------------------------------------------------------------------------

 


(g)            Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Revolving Letter of Credit. The Issuing Bank shall as
promptly as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made or will make a Revolving L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
applicable Lenders with respect to any such Revolving L/C Disbursement. The
Administrative Agent shall promptly give each Revolving Credit Lender notice
thereof.


(h)            Interim Interest. If the Issuing Bank shall make any Revolving
L/C Disbursement in respect of a Revolving Letter of Credit, then, unless the
Borrower shall reimburse such Revolving L/C Disbursement in full on such date,
the unpaid amount thereof shall bear interest for the account of the Issuing
Bank, for each day from and including the date of such Revolving L/C
Disbursement to but excluding the earlier of the date of payment by the Borrower
or the date on which interest shall commence to accrue thereon as provided in
Section 2.02(f), at the rate per annum that would apply to such amount if such
amount were an ABR Revolving Loan, unless and until converted into a Eurodollar
Revolving Loan in accordance with Section 2.10.


(i)             Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign at any time by giving thirty (30) days’ prior written notice to the
Administrative Agent, the Revolving Credit Lenders, the Loan Insurer and the
Borrower. Subject to the next succeeding paragraph, upon the acceptance of any
appointment as the Issuing Bank hereunder by a Revolving Credit Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank and the retiring Issuing Bank shall be discharged from its
obligations to issue additional Revolving Letters of Credit hereunder. At the
time such removal or resignation shall become effective, the Borrower shall pay
all accrued and unpaid fees pursuant to Section 2.05(d)(ii). The acceptance of
any appointment as the Issuing Bank hereunder by a successor Revolving Credit
Lender shall be subject to the reasonable approval of the Borrower and the
Controlling Party and be evidenced by an agreement entered into by such
successor, in a form reasonably satisfactory to the Borrower and the Controlling
Party, and, from and after the effective date of such agreement, (i) such
successor Revolving Credit Lender shall have all the rights and obligations of
the previous Issuing Bank under this Agreement and the other Credit Documents
and (ii) references herein and in the other Credit Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Credit Documents with respect to Revolving Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Revolving Letters of Credit.


 
81

--------------------------------------------------------------------------------

 


(j)             Cash Collateralization. If any Event of Default shall occur and
be continuing, the Borrower shall, on the Business Day it receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Credit Lenders representing greater than
50% of the Aggregate Revolving L/C Exposure) thereof and of the amount to be
deposited, deposit in an account with the Collateral Agent, for the ratable
benefit of the Revolving Credit Lenders, an amount in cash equal to the
Aggregate Revolving L/C Exposure as of such date. Such deposit shall be held by
the Collateral Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including, subject to the Loan Insurer’s
rights under Article X, the exclusive right of withdrawal, over such account.
Other than any interest earned on the investment of such deposits in Permitted
Investments, which investments shall be made at the option and sole discretion
of the Controlling Party, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall (i) automatically be applied by the Collateral Agent to
reimburse the Issuing Bank for Revolving L/C Disbursements for which it has not
been reimbursed, (ii) be held for the satisfaction of the reimbursement
obligations of the Borrower for the Revolving L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Credit Lenders representing greater than 50% of the total
L/C Exposure), be applied to satisfy the obligations under the Revolving
Facility. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.


 
82

--------------------------------------------------------------------------------

 


(k)            Additional Issuing Banks. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent and the Controlling
Party (which consents shall not be unreasonably withheld or delayed) and such
Revolving Credit Lender, designate one or more additional Revolving Credit
Lenders to act as an issuing bank under the terms of the Agreement. Any
Revolving Credit Lender designated as an issuing bank pursuant to this paragraph
shall be deemed to be an “Issuing Bank” (in addition to being a Revolving Credit
Lender) in respect of Revolving Letters of Credit issued or to be issued by such
Revolving Credit Lender, and, with respect to such Revolving Letters of Credit,
such term shall thereafter apply to the other Issuing Bank and such Revolving
Credit Lender.


SECTION 2.23.      Backstop Letter of Credit.


(a)            General.


(i)             Subject to the terms and conditions hereof, the Borrower may
request the issuance of a Backstop Letter of Credit on the Closing Date for its
own account and, thereafter, as contemplated by the Mandatory Tender; provided
that the aggregate face amount of all Backstop Letters of Credit at any time
shall not exceed the difference between (A) the Backstop LC Commitment of all
Backstop LC Lenders and (B) the aggregate outstanding amount of Backstop LC
Loans. This Section shall not be construed to impose an obligation upon the
Issuing Bank to issue any Backstop Letter of Credit that is inconsistent with
the terms and conditions of this Agreement.


(ii)            The Issuing Bank shall be under no obligation to issue any
Backstop Letter of Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Backstop Letter of Credit, or any Governmental Rule applicable
to the Issuing Bank or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
Letters of Credit generally or such Backstop Letter of Credit in particular or
shall impose upon the Issuing Bank with respect to such Backstop letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect of the date of
issuance, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the date of issuance and which the Issuing
Bank in good faith deems material to it;


(B)           the expiry date of such requested Backstop Letter of Credit would
occur after the date that is (5) Business days prior to the Backstop Credit
Maturity Date; or


(C)           such Backstop Letter of Credit is denominated in a currency other
than dollars.


(b)            Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.


 
83

--------------------------------------------------------------------------------

 


(i)             In order to request the issuance of a Backstop Letter of Credit
or to amend, renew, replace or extend an existing Backstop Letter of Credit
(other than the issuance of a Backstop Letter of Credit on the Closing Date),
the Borrower shall hand deliver or fax to the Issuing Bank, the Loan Insurer and
the Administrative Agent (no less than three (3) Business Days (or such shorter
period of time acceptable to the Issuing Bank) in advance of the requested date
of issuance, amendment, renewal or extension) a notice, substantially in the
form of Exhibit C-4, requesting the issuance of a Backstop Letter of Credit, or
identifying the Backstop Letter of Credit to be amended, renewed, replaced or
extended, the date of issuance (which date shall be a Business Day), amendment,
renewal or extension, the date on which such Backstop Letter of Credit is to
expire (which shall comply with paragraph (c) below), the amount of such
Backstop Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare such Backstop Letter of
Credit.


(ii)            The Issuing Bank shall be under no obligation to amend any
Backstop Letter of Credit if (A) the Issuing Bank would have no obligation at
such time to issue such Backstop Letter of Credit in its amended form under the
terms hereof, or (B) the beneficiary of such Backstop Letter of Credit does not
accept the proposed amendment to such Backstop Letter of Credit.


(iii)           Promptly after receipt of any such notice described in clause
(i) above the Issuing Bank will confirm with the Administrative Agent (in
writing or by telephone and promptly thereafter in writing) that the
Administrative Agent has received a copy of such notice from the Borrower and,
if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Upon receipt by the Issuing Bank of confirmation from the
Administrative Agent that the requested issuance, amendment, renewal or
extension is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Backstop Letter of Credit for the account of the Borrower or enter into
the applicable amendment, renewal or extension, as the case may be, in each case
in accordance with the Issuing Bank’s usual and customary business practices.
Immediately upon the issuance of each Backstop Letter of Credit, each Backstop
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing bank a participation in such Backstop
Letter of Credit in an amount equal to such Backstop Credit Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Backstop
Letter of Credit as set forth in Section 2.22(d).


(v)            In the event of any conflict between the terms hereof and the
terms of any notice delivered pursuant to clause (i) above, the terms hereof
shall control.


(c)            Expiration Date. Each Backstop Letter of Credit shall expire at
the close of business on the date that is five (5) Business Days prior to the
Backstop LC Maturity Date.


(d)            Participations. By the issuance of each Backstop Letter of Credit
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Backstop LC Lender, and each such Lender
hereby acquires from the Issuing Bank, a participation in such Backstop Letter
of Credit equal to such Backstop LC Lender’s Pro Rata Percentage of the
aggregate amount available to be drawn under such Backstop Letter of Credit,
effective upon the issuance of such Backstop Letter of Credit. In consideration
and in furtherance of the foregoing, each Backstop LC Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Pro Rata Percentage of each Backstop LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower (or, if
applicable, another party pursuant to its obligations under any other Credit
Document) forthwith on the date due as provided in Section 2.02(f). Each
Backstop LC Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of each Backstop Letter of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.


 
84

--------------------------------------------------------------------------------

 


(e)            Reimbursement. If any Issuing Bank shall make any Backstop LC
Disbursement in respect of Backstop Letter of Credit, the Borrower shall pay to
the Issuing Bank an amount equal to such Backstop LC Disbursement not later than
two hours after the Borrower shall have received notice from the Issuing Bank
that payment of such draft will be made, or, if the Borrower shall have received
such notice later than 10:00 a.m., New York City time, on any Business Day, not
later than 10:00 a.m., New York City time, on the immediately following Business
Day. If the Borrower fails to make any payment due under this paragraph (e) with
respect to a Backstop Letter of Credit as contemplated by the preceding
sentence, the Backstop LC Lenders shall reimburse the Issuing Bank in an
aggregate amount equal to such Backstop LC Disbursement as contemplated in
Section 2.02(f).


(f)            Obligations Absolute. The Borrower’s obligations to reimburse
Backstop LC Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:


(i)             any lack of validity or enforceability of any Backstop Letter of
Credit or any Credit Document, any term or provision therein or any other
agreement or instrument relating thereto;


(ii)            any amendment or waiver of, or any consent to departure from,
all or any of the provisions of any Backstop Letter of Credit or any Credit
Document;


(iii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower, any other party guaranteeing, or otherwise
obligated with, the Borrower, any subsidiary or other Affiliate thereof or any
other person may at any time have against the beneficiary under any Backstop
Letter of Credit, the Issuing Bank, the Administrative Agent or any Backstop
Lender or any other person, whether in connection with this Agreement, any other
Credit Document or any other related or unrelated agreement or transaction;


 
85

--------------------------------------------------------------------------------

 


(iv)           any draft, demand, certificate or other document presented under
a Backstop Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise or any
document required in order to make a drawing under such Backstop Letter of
Credit;


(v)           any payment by the Issuing Bank under a Backstop Letter of Credit
against presentation of a draft, demand, certificate or other document that does
not comply with the terms of such Backstop Letter of Credit, or any payment made
by the Issuing Bank under such Backstop Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Backstop Letter of
Credit, including any arising in connection with any proceeding under any
Bankruptcy Law; and


(vi)           any other act or omission to act or delay of any kind of the
Issuing Bank, any Backstop Credit Lender, the Administrative Agent or any other
person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.


Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse Backstop LC Disbursements will not be excused by the gross
negligence or willful misconduct of the Issuing Bank. However, the foregoing
shall not be construed to excuse the Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under the applicable Backstop Letter of Credit comply with
the terms thereof; it is understood that the Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; it being
agreed by each Backstop LC Lender and the Borrower that in paying any drawing
under a Backstop Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Backstop Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document and, in making
any payment under such Backstop Letter of Credit (i) the Issuing Bank’s
exclusive reliance on the documents presented to it under such Backstop Letter
of Credit as to any and all matters set forth therein, including reliance on the
amount of any draft presented under such Backstop Letter of Credit, whether or
not the amount due to the beneficiary thereunder equals the amount of such draft
and whether or not any document presented pursuant to such Backstop Letter of
Credit proves to be insufficient in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Backstop Letter of Credit proves to be
forged or invalid or any statement therein proves to be inaccurate or untrue in
any respect whatsoever and (ii) any noncompliance in any immaterial respect of
the documents presented under such Backstop Letter of Credit with the terms
thereof shall, in each case, be deemed not to constitute willful misconduct or
gross negligence of the Issuing Bank.


 
86

--------------------------------------------------------------------------------

 


(g)            Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under the applicable Backstop Letter of Credit. The Issuing
Bank shall as promptly as possible give telephonic notification, confirmed by
fax, to the Administrative Agent and the Borrower of such demand for payment and
whether the Issuing Bank has made or will make a Backstop LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the applicable Lenders with respect to any such Backstop LC Disbursement.
The Administrative Agent shall promptly give each Backstop LC Lender notice
thereof.


(h)            Interim Interest. If the Issuing Bank shall make any Backstop LC
Disbursement in respect of a Backstop Letter of Credit, then, unless the
Borrower shall reimburse such Backstop LC Disbursement in full on such date, the
unpaid amount thereof shall bear interest for the account of the Issuing Bank,
for each day from and including the date of such Backstop LC Disbursement to but
excluding the earlier of the date of payment by the Borrower or the date on
which interest shall commence to accrue thereon as provided in Section 2.02(f),
at the rate per annum that would apply to such amount if such amount were an ABR
Backstop LC Loan, unless and until converted into a Eurodollar Backstop LC Loan
in accordance with Section 2.10.


(i)             Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign at any time by giving thirty (30) days’ prior written notice to the
Administrative Agent, the Backstop LC Lenders, the Loan Insurer and the
Borrower. Subject to the next succeeding paragraph, upon the acceptance of any
appointment as the Issuing Bank hereunder by a Backstop LC Lender that shall
agree to serve as successor Issuing Bank, such successor shall succeed to and
become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to Section
2.05(d)(ii). The acceptance of any appointment as the Issuing Bank hereunder by
a successor Backstop LC Lender shall be subject to the reasonable approval of
the Borrower and the Controlling Party and be evidenced by an agreement entered
into by such successor, in a form satisfactory to the Borrower and the
Controlling Party, and, from and after the effective date of such agreement, (i)
such successor Backstop LC Lender shall have all the rights and obligations of
the previous Issuing Bank under this Agreement and the other Credit Documents
and (ii) references herein and in the other Credit Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Credit Documents with respect to the Backstop Letters of
Credit issued by it prior to such resignation or removal.


 
87

--------------------------------------------------------------------------------

 


(j)             Cash Collateralization. If any Event of Default shall occur and
be continuing, the Borrower shall, on the Business Day it receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Backstop LC Lenders representing greater than 50% of
the Backstop LC Exposure) thereof and of the amount to be deposited, deposit in
an account with the Collateral Agent, for the ratable benefit of the Backstop LC
Lenders, an amount in cash equal to the Backstop LC Credit Exposure as of such
date. Such deposit shall be held by the Collateral Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Collateral Agent shall have exclusive dominion and control, including,
subject to the Loan Insurer’s rights under Article X, the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in Permitted Investments, which investments shall be made at
the option and sole discretion of the Controlling Party, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall (i) automatically be applied by
the Collateral Agent to reimburse the Issuing Bank for Backstop LC Disbursements
for which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the Backstop LC Credit Exposure at
such time and (iii) if the maturity of the Loans has been accelerated (but
subject to the consent of Backstop LC Lenders representing greater than 50% of
the total Backstop LC Credit Exposure), be applied to satisfy the obligations
under the Backstop LC Facility. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.


SECTION 2.24.      Revolving Credit Facility Extension. The Borrower may, by
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Revolving Credit Lenders and the Controlling Party) given not less than
30 days and not more than 90 days prior to any anniversary of the Closing Date
(a “Maturity Extension Request”), request that the Revolving Credit Lenders
extend the Revolving Credit Maturity Date for an additional one-year period;
provided, that the Revolving Credit Maturity Date shall not be extended to date
which is later than the Term Loan Maturity Date. Each Revolving Credit Lender
shall, by notice to the Borrower, the Loan Insurer and the Administrative Agent
given not later than the 20th day after the date of the Administrative Agent’s
receipt of the Borrower’s Maturity Extension Request, advise the Borrower and
the Loan Insurer whether or not it agrees to the requested extension (each
Revolving Credit Lender agreeing to a requested extension being called a
“Consenting Lender” and each Revolving Credit Lender declining to agree to a
requested extension being called a “Declining Lender”). Any Revolving Credit
Lender that has not so advised the Borrower, the Loan Insurer and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender. If Revolving Credit Lenders
holding at least a majority of the Aggregate Revolving Credit Exposure shall
have agreed to a Maturity Extension Request, then the Revolving Credit Maturity
Date shall, as to the Consenting Lenders, be extended by one year to the
anniversary of the Revolving Credit Maturity Date theretofore in effect. The
decision to agree or withhold agreement to any Maturity Extension Request shall
be at the sole discretion of each Revolving Credit Lender. The Revolving Credit
Commitment and Revolving L/C Commitment of any Declining Lender shall terminate
on the Revolving Credit Maturity Date in effect prior to giving effect to any
such extension (such Revolving Credit Maturity Date being called the “Existing
Maturity Date”). The principal amount of any outstanding Revolving Credit Loans
made by Declining Lenders, together with any accrued interest thereon and any
accrued fees and other amounts payable to or for the account of such Declining
Lenders hereunder, shall be due and payable on the Existing Maturity Date, and
on the Existing Maturity Date the Borrower shall also make such other
prepayments of its Revolving Credit Loans pursuant to this Agreement as shall be
required in order that, after giving effect to the termination of the Revolving
Credit Commitments and Revolving L/C Commitment of, and all payments to,
Declining Lenders pursuant to this sentence, (a) no Revolving Credit Lender’s
Revolving Credit Exposure shall exceed such Revolving Credit Lender’s Revolving
Credit Commitment and (b) the aggregate sum of the Revolving Credit Exposures of
all the Revolving Credit Lenders shall not exceed the sum of the Revolving
Credit Commitments of all Revolving Credit Lenders. Notwithstanding the
foregoing provisions of this Section 2.24, the Borrower shall have the right, at
any time prior to the Existing Maturity Date, to replace a Declining Lender with
a Revolving Credit Lender or other financial institution that meets the
requirements for assignees set forth in Section 9.04(b) that will agree to a
Maturity Extension Request, and any such replacement Revolving Credit Lender
shall for all purposes constitute a Consenting Lender. Notwithstanding the
foregoing, no extension of the Revolving Credit Maturity Date pursuant to this
Section 2.24 shall become effective unless (i) no Default or Event of Default
shall have occurred and be continuing as of the date of such extension, (ii) the
representations and warranties of the Borrower and the Pledgor set forth in each
Credit Document shall be true and correct in all material respects on and as of
the date of such extension with the same effect as though made on and as of such
date (except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date), (iii)
the Administrative Agent and the Loan Insurer shall have received a certificate,
duly executed by a Responsible Officer of the Borrower or the Pledgor, as
applicable, confirming the matters specified in clauses (i) and (ii), and (iii)
if an Issuing Bank is a Declining Lender, then the Borrower shall cause the
Revolving Credit Letters of Credit to be issued by such Issuing Bank to be
replaced with Revolving Credit Letters of Credit issued by another Issuing Bank
and the Borrower shall pay all unpaid fees accrued for the account of such
Issuing Bank pursuant to this Agreement.


 
88

--------------------------------------------------------------------------------

 


ARTICLE III.


Representations and Warranties


The Borrower represents and warrants to the Arranger, the Administrative Agent,
the Collateral Agent, each of the Lenders, the Issuing Bank and the Loan Insurer
that:


SECTION 3.01.      Organization; Powers; Corporate Structure. (a) The Borrower:


(i)             is a limited liability company duly formed, validly existing and
in good standing under the laws of the jurisdiction of its formation;


(ii)            has all requisite limited liability company power and authority,
and the legal right, to own and operate its property and assets, to lease the
property it operates as lessee and to carry on its business as now conducted and
as proposed to be conducted in respect of the Project;


 
89

--------------------------------------------------------------------------------

 


(iii)           is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required except where the failure to so
qualify would not reasonably be expected to result in a Material Adverse Effect;
and


(iv)           has the limited liability company power and authority, and the
legal right, to execute, deliver and perform its obligations under this
Agreement, each of the other Operative Documents and each other agreement or
instrument contemplated hereby or thereby to which it is or will be a party,
including, to borrow hereunder.


(b)            The capital structure of the Borrower is as follows: (i) The
membership interests in the Borrower are duly authorized, validly issued and
fully paid and nonassessable; (ii) the Pledgor directly owns all of the
membership interests in the Borrower; and (iii) there no options, warrants,
convertible securities or other rights to acquire any membership interests in
the Borrower.


SECTION 3.02.      Authorization; No Conflicts. (a) The Transactions and the
execution, delivery and performance of the Operative Documents by the Borrower:


(i)             have been duly authorized by all requisite limited liability
company and, if required, member action; and


(ii)            do not and will not:


(A)           (1) violate in any material respect any provision of law, statute,
rule or regulation, or of the certificate of formation or limited liability
company operating agreements of the Borrower, (2) violate in any material
respect any order of any Governmental Authority or arbitrator, (3) violate in
any material respect any provision of any contract or any agreement to which the
Borrower is a party or by which it or any of its property is or may be bound, or
(4) give rise to any right of prepayment under any agreement evidencing Debt of
the Borrower


(B)           be in conflict with, result in a material breach of or constitute
(alone or with notice or lapse of time or both) a material default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such Project Contract or any agreement
evidencing Debt to which the Borrower is a party or by which it or any of its
property is or may be bound; or


(C)           result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Borrower (other than Liens created under the Collateral Documents).


 
90

--------------------------------------------------------------------------------

 


(b)            The execution, delivery and performance by the Borrower of each
Operative Document to which it is a party does not require the approval or
consent of any holder or trustee of any Debt or other Secured Obligations of the
Borrower which has not been obtained and are in full force and effect.


(c)            The execution, delivery and performance by the Borrower of each
Operative Document to which it is a party does not require the approval or
consent of any Person (other than any Governmental Authority as contemplated by
Section 3.04 and Section 3.12 below), except (i) such as have been obtained and
are in full force and effect or (ii) such as to which the failure to obtain
would not reasonably be expected to have a Material Adverse Effect


SECTION 3.03.      Enforceability; No Amendments. (a) This Agreement and each
other Operative Document has been duly executed and delivered by the Borrower,
and each of this Agreement and each other Operative Document constitutes a
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


(b)           None of the Operative Documents to which the Borrower is a party
have been amended or modified subsequent to having been delivered to the
Arranger, except as permitted under this Agreement and the other Credit
Documents.


SECTION 3.04.      Governmental Approvals. No action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is or will be required in connection with:


(a)            the due execution, delivery and performance by the Borrower of
the Operative Documents to which it is a party;


(b)            the construction and operation of the Project as contemplated by
the Operative Documents (other than any such action, consent, approval,
registration, filing, Permit or notice which is not material);


(c)            the consummation of the Transactions by the Borrower; or


(d)            the grant by the Borrower of the Liens granted under the
Collateral Documents or the validity, perfection and enforceability thereof or
for the exercise by the Collateral Agent of its rights and remedies thereunder,


except, in each case, (i) the filing of UCC financing statements, (ii) such as
have been made or obtained and are in full force and effect, (iii) any Permits
referred to in Section 3.12 and (iv) as provided in Section 5.16.


SECTION 3.05.      No Material Adverse Change. (a) As of the Closing Date, to
the knowledge of the Borrower (after due inquiry), since January 31, 2007 there
has not occurred any change, development or event that has had, or would
reasonably be expected to have, a Material Adverse Effect; and (b) to the
knowledge of the Borrower (after due inquiry), since the Closing Date, there has
not occurred any change, development or event that has had, or would reasonably
be expected to have, a Material Adverse Effect.


 
91

--------------------------------------------------------------------------------

 


SECTION 3.06.      Title to Properties; Possession Under Leases; Real Estate
Matters. (a) The Borrower has good and insurable title to, or valid
tenancy-in-common leasehold interests in, all its material properties and assets
(including all Real Property) and such properties and assets are not subject to
any Liens, except for (i) Permitted Liens or (ii) minor defects in title that,
in the aggregate, are not substantial in amount and do not materially detract
from the value of the property subject thereto or interfere in any material
respect with the Borrower’s ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes.


(b)           At all times following Substantial Completion, the Project is free
from material structural defects and all material systems contained therein are
in good working order and condition, ordinary wear and tear excepted, suitable
for the purposes for which they are currently being used.


(c)            No portion of the Real Property has suffered any material damage
by fire or other casualty loss that has not heretofore been completely repaired
and restored to good working condition to the extent required by the Credit
Documents.


(d)           The Borrower, and, to the knowledge of the Borrower, each other
party thereto, has complied in all material respects with all obligations under
all material leases to which it is a party and all such leases are legal, valid,
binding and in full force and effect and are enforceable in accordance with
their terms. The Borrower enjoys peaceful and undisturbed possession under all
such material leases. No landlord Lien has been filed, and, to the knowledge of
the Borrower, no claim is being asserted, with respect to any lease payment
under any material lease. Other than as contemplated by the PILOT Agreements and
the Participation Agreement, none of the Real Property is subject to any lease,
sublease, license or other agreement granting to any person (other than the
Borrower and the Co-Participants) any right to the use, occupancy, possession or
enjoyment of the Real Property or any portion thereof.


(e)            The Borrower has not received any notice of, nor has any
knowledge of, any pending or contemplated condemnation proceeding affecting the
Real Properties or any sale or disposition thereof in lieu of condemnation.


(f)             Except as otherwise contemplated by the Empire PPA or the
Participation Agreement, the Borrower is not obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Real Property or any interest therein or in the Project.


(g)            There are no pending or, to the knowledge of the Borrower,
proposed special or other assessments for public improvements or otherwise
affecting any material portion of the owned Real Property, nor are there any
contemplated improvements to such owned Real Property that may result in such
special or other assessments. The Borrower has not suffered, permitted or
initiated the joint assessment of any owned Real Property with any other real
property constituting a separate tax lot. Each owned parcel of Real Property is
composed of one or more parcels, each of which constitutes a separate tax lot
and none of which constitutes a portion of any other tax lot.


 
92

--------------------------------------------------------------------------------

 


SECTION 3.07.      Compliance with Laws. None of the Borrower, the Project, any
Permitted Project Company or any of their respective material properties or
assets (including, without limitation, the Site) is in violation of, nor will
the continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.


SECTION 3.08.      Federal Reserve Regulations. (a) The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.


(b)           No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for
purchasing or carrying Margin Stock or for the purpose of purchasing, carrying
or trading in any securities under such circumstances as to involve the Borrower
in a violation of Regulation X or to involve any broker or dealer in a violation
of Regulation T. No Debt being reduced or retired out of the proceeds of any
Loans was or will be incurred for the purpose of purchasing or carrying any
Margin Stock. Following the application of the proceeds of the Loans, Margin
Stock will not constitute more than 25% of the value of the assets of the
Borrower. None of the transactions contemplated by this Agreement will violate
or result in the violation of any of the provisions of the Regulations of the
Board, including Regulation T, U or X. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.


SECTION 3.09.      Investment Company Act. Neither the Borrower nor any
Permitted Project Company is an “investment company”, as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.


SECTION 3.10.      Employee Benefit Plans. (a) There are no collective
bargaining agreements covering the employees of the Borrower or any Permitted
Project Company.


(b)           The Borrower and each ERISA Affiliate is in compliance in all
material respects with all applicable provisions and requirements of ERISA and
the Tax Code and the regulations and published interpretations thereunder with
respect to each Benefit Plan and with respect to any Multiemployer Plan to which
it contributes. Each Benefit Plan that is intended to qualify under Section
401(a) of the Tax Code has received a favorable determination letter from the
Internal Revenue Service indicating such Benefit Plan is so qualified, and
nothing has occurred subsequent to the issuance of such determination letter
that would cause such Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Benefit Plan or any trust established under Title IV of ERISA has been or is
expected to be incurred by the Borrower or any ERISA Affiliate. Except to the
extent required under Section 4980B of the Tax Code or similar state laws, no
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower or
ERISA Affiliate. Except as could not reasonably be expected to result in a
material liability of the Borrower, no ERISA Event has occurred or is reasonably
expected to occur


 
93

--------------------------------------------------------------------------------

 


SECTION 3.11.      Business, Debt, Contracts, Joint Ventures; Separateness. (a)
The Borrower has not conducted any business other than the business contemplated
by the Operative Documents, has no outstanding Debt or other material
liabilities other than pursuant to or allowed by the Operative Documents, and is
not a party to or bound by any material contract other than the Operative
Documents to which it is a party.


(b)            Neither the Borrower nor any Permitted Project Company is (i) a
general partner or a limited partner in any general or limited partnership or
(ii) a joint venturer in any joint venture, other than in the case of the
Borrower, in any Permitted Project Company.


(c)            The Borrower has no subsidiaries, other than any Permitted
Project Company.


(d)            The Borrower maintains separate bank accounts and separate books
of account from the Pledgor, the Sponsor, each Permitted Project Company and
each of its Affiliates.


(e)            The separate liabilities of the Borrower are readily
distinguishable from the liabilities of the Pledgor, the Sponsor, each Permitted
Project Company and each of the Borrower’s Affiliates.


(f)             The Borrower does not commingle its funds with those of the
Pledgor, each Permitted Project Company or any of its upstream Affiliates


(g)            The Borrower conducts its business solely in its own name in a
manner not misleading to other persons as to its identity (provided that nothing
in this clause (g) shall limit the right of the Project Manager to act on behalf
of the Borrower and the Co-Participants in accordance with the Participation
Agreement).


(h)            The Borrower acts solely in its name and through its duly
authorized officers, managers, representatives or agents in the conduct of its
businesses (provided that nothing in this clause (h) shall limit the right of
the Project Manager to act on behalf of the Borrower and the Co-Participants in
accordance with the Participation Agreement). The Borrower obtains proper
authorization for all of its actions in accordance with the requirements of its
Organizational Documents.


 
94

--------------------------------------------------------------------------------

 


(i)             Except to the extent that any of the Pledge Agreement or the
Sponsor Support Agreement may be construed as a guarantee to the extent of the
assets pledged or funds committed thereunder, none of the Pledgor, the Sponsor
or any of the Borrower’s Affiliates guarantees any of the obligations of the
Borrower.


SECTION 3.12.      Permits. (a) There are no Permits under existing Governmental
Rules (including Environmental Laws) as the Project is currently designed and
contemplated to be operated that are or will become Applicable Permits other
than the Permits with respect to each Project described in Parts I and II of
Schedule 3.12 hereto.


(b)        Part I of Schedule 3.12 sets forth each Permit which, as of the
Closing Date, is an Applicable Permit or is not yet an Applicable Permit but has
nonetheless been obtained by the Borrower. Each Permit so listed on Part I of
Schedule 3.12 has been issued to Borrower, is in full force and effect and,
except as disclosed therein, is not subject to any current legal proceeding
(including administrative or judicial appeal, permit, renewals or modification)
or after the Closing Date to any unsatisfied condition that could reasonably be
expected to have a Material Adverse Effect, and, except as disclosed therein,
all statutorily prescribed appeal periods with respect to the issuance of such
Permits have expired. The Borrower and the Project (as applicable) is in
compliance in all material respects with all Applicable Permits.


(c)        Part II of Schedule 3.12 sets forth each Permit that has not yet been
obtained and that will become an Applicable Permit at a future date (each such
Permit, a “Deferred Applicable Permit”). Each Deferred Applicable Permit is of a
type that is reasonably expected to be granted upon application and would not
normally be obtained prior to the time it is anticipated to be obtained by the
Borrower. Each Deferred Applicable Permit is obtainable on a timely basis
without material cost, difficulty or delay prior to the time that it will become
an Applicable Permit, and there is no legal proceeding (including administrative
or judicial proceeding) pending or, to the Borrower’s knowledge, threatened, to
deny the grant or issuance of any such Permit.


SECTION 3.13.      Environmental Matters. (a) The Borrower has previously
delivered to the Administrative Agent and the Loan Insurer the Independent
Engineer’s Report and the Environmental Site Assessments and the Administrative
Agent and the Loan Insurer acknowledge receipt thereof. Except as set forth in
the Independent Engineer’s Report or in Part I of Schedule 3.13, to the
knowledge of the Borrower solely with respect to the Site and the Improvements:
(i) neither the Borrower nor the Pledgor (the “Subject Companies”) is or has in
the past been in violation of (or received any notice that it is in violation
of) any Environmental Law which violation would reasonably be expected to
subject any Secured Party to liability or to result in a liability to any of the
Subject Companies or their respective properties and assets; (ii) none of the
Subject Companies has (or has received any notice that it or any third party
has) used, released, discharged, generated, manufactured, produced, stored, or
disposed of in, on, under or about the Site or the Improvements, or transported
thereto or therefrom, any Hazardous Substances that would reasonably be expected
to subject any Secured Party to liability or the Subject Companies to liability,
under any Environmental Law; (iii) there are no underground tanks, whether
operative or temporarily or permanently closed, located on the Site or the
Improvements; and (iv) there are no Hazardous Substances used, stored or present
at, on or near the Site or the Improvements, except as used, stored or present
in the ordinary course of business and in material compliance with Hazardous
Substances Laws, in each case of (i) through (iv) above that would reasonably be
expected to have a Material Adverse Effect.


 
95

--------------------------------------------------------------------------------

 


(b)            Except as set forth on Part II of Schedule 3.13, there is no
pending or, to the knowledge of the Borrower, threatened action or proceeding by
any Governmental Authority (including the U.S. Environmental Protection Agency)
or any non-governmental third party with respect to the presence or Release of
Hazardous Substances in, on, from or to the Site or the Improvements, that would
reasonably be expected to have a Material Adverse Effect.


(c)            After due inquiry, except as set forth in the Environmental Site
Assessment, the Borrower does not have knowledge of any past or existing
violations of any Environmental Laws by any person relating in any way to the
Site or the Improvements that, in the Borrower’s reasonable judgment, would
reasonably be expected to have a Material Adverse Effect.


SECTION 3.14.      Litigation. (a) As of the Closing Date, there are no pending
or, to the knowledge of the Borrower, threatened actions or proceedings of any
kind, including actions or proceedings of or before any Governmental Authority,
to which the Borrower or, to the knowledge of the Borrower, the Pledgor, the
Project or the Site is a party or is subject, or by which any of them or any of
their properties or the Project are bound, except as set forth on Schedule 3.14


(b)            After the Closing Date, there are no pending or, to the knowledge
of the Borrower, threatened actions or proceedings of any kind, including
actions or proceedings of or before any Governmental Authority, to which the
Borrower or, to the knowledge of the Borrower, the Pledgor, the Project or the
Site is a party or is subject, or by which any of them or any of their
properties or the Project are bound, which would reasonably be expected to have
a Material Adverse Effect.


(c)            There are no pending or, to the knowledge of the Borrower,
threatened actions or proceedings of any kind, including actions or proceedings
of or before any Governmental Authority, which seek to enjoin, restrain, declare
illegal or otherwise purport or seek to restrict or declare illegal the
transactions contemplated by the Credit Documents.


SECTION 3.15.      Labor Disputes. (a) As of the Closing Date, neither the
business (including the construction or operation of the Project) nor the
properties of the Borrower are subject to or affected by any strike, lockout or
other labor dispute.


(b)            After the Closing Date, neither the business (including the
construction or operation of the Project) nor the properties of the Borrower are
subject to or affected by any strike, lockout or other labor dispute which would
reasonably be expected to have a Material Adverse Effect.


SECTION 3.16.      Project Contracts. (a) As of the Closing Date, Schedule 3.16
sets forth all of the material agreements, contracts and instruments to which
the Borrower is a party or which relate to the development, financing,
construction, operation, maintenance, ownership or use of its undivided interest
in the Project.


 
96

--------------------------------------------------------------------------------

 


(b)            Copies of all Project Contracts (including all amendments,
modifications and waivers thereto) as in effect on the date this representation
and warranty is made have been delivered to the Administrative Agent and the
Loan Insurer by the Borrower.


(c)            As of the Closing Date, each of the Project Contracts is in full
force and effect and, to the Borrower’s knowledge, no defaults have occurred and
are continuing thereunder.


(d)            After the Closing Date, each of the Project Contracts is in full
force and effect and, to the Borrower’s knowledge, no material defaults have
occurred and are continuing thereunder.


SECTION 3.17.      Taxes. (a) The Borrower has filed all federal, state and
local tax returns that it is required to file, has paid all Taxes that it is
required to pay to the extent due (other than those Taxes that it is contesting
in good faith and by appropriate proceedings, with adequate, segregated reserves
established on its books for such Taxes in accordance with GAAP, and as to which
no Lien has arisen) and, to the extent such Taxes are not due, has established
reserves that are adequate for the payment thereof and are required by GAAP.


(b)            For federal income tax purposes, the Borrower is not treated as
an association, or publicly traded partnership taxable as a corporation. No
Internal Revenue Service Form 8832 has ever been filed with respect to the
Borrower as other than a disregarded entity and no such election shall have been
made, and the Borrower is not a party to any tax sharing agreement.


SECTION 3.18.       Energy Regulation. (a) As of the Closing Date, the Borrower
is in compliance in all material respects with the FPA and PUHCA 2005 and all
Governmental Rules with respect to the ownership, operation, Control and sale of
electricity from the Project.


(b)            After the Closing Date, the Borrower and each Permitted Project
Company are in compliance with the FPA and PUHCA 2005 and all Governmental Rules
with respect to the ownership, operation, Control and sale of electricity from
the Project, except where failure to be in such compliance would not reasonably
be expected to have a Material Adverse Effect.


(c)            Except as provided in Section 5.16, no approval is required to be
obtained by the Borrower or any Permitted Project Company from the AR PSC, the
FERC or any other state or federal Governmental Authority with jurisdiction over
the energy sales or financing agreements of the Borrower for the ownership,
operation, Control and sale of electricity form the Project, or in connection
with any of the transactions contemplated hereby or by any other Operative
Document.


SECTION 3.19.      Construction Budget; Construction Schedule; Projections. As
of the Closing Date, the Construction Budget, the Construction Schedule and the
Base Case Projections (a) are based on reasonable assumptions, (b) are made in
good faith, and (c) are consistent with the provisions of the Project Contracts.


 
97

--------------------------------------------------------------------------------

 


SECTION 3.20.      Financial Statements. (a) The Borrower has heretofore
furnished to the Administrative Agent and the Loan Insurer its unaudited
financial statements for the fiscal quarter ended December 31, 2006. Such
financial statement has been prepared in accordance with GAAP applied on a
consistent basis and presents fairly in all material respects the financial
condition of the Borrower as of such date.


(b)            As of the Closing Date, the Borrower has no material liabilities,
direct or contingent, except as are disclosed in such financial statements (or
in this Agreement) or Schedule 4.01(y).


SECTION 3.21.      No Default. No Default or Event of Default has occurred and
is continuing. The Borrower has disclosed all Defaults and Events of Defaults to
the Administrative Agent and the Loan Insurer in writing.


SECTION 3.22.      Offices, Location of Collateral. (a) The chief executive
office or chief place of business (as such term is used in Article 9 of the
Uniform Commercial Code as in effect in the State of Delaware from time to time)
of the Borrower is located at Plum Point Energy Associates, LLC, Two Tower
Center, 11th Floor, East Brunswick, New Jersey 08816 or at such other address as
may be designated by the Borrower pursuant to Section 6.19. The Borrower’s
federal employer identification number is 22-3767646.


(b)            All of the Collateral (other than the Project Accounts, the
Equity Interests in the Borrower delivered to the Collateral Agent and general
intangibles), including all property covered by the Mortgages, is located on the
Site and/or the Easements or at the address set forth in Section 3.22(a).


SECTION 3.23.      Intellectual Property. The Borrower, as tenant-in-common with
the Co-Participants, owns or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights which are
necessary for the development, construction, ownership and operation of the
Project in accordance with the Operative Documents, in each case, as to which
the failure of the Borrower to so own or have the right to use would reasonably
be expected to result in a Material Adverse Effect. No material product,
process, method, substance, part or other material presently contemplated to be
sold or employed by the Borrower in connection with its business will infringe
any patent, trademark, service mark, trade name, copyright, license or other
right owned by any other person.


SECTION 3.24.      Collateral. (a) The Liens granted to the Collateral Agent
(for the benefit of the Secured Parties) pursuant to the Collateral Documents
constitute a valid Lien on the Collateral. The Liens granted to the Collateral
Agent (for the benefit of the Secured Parties) pursuant to the Collateral
Documents in the Collateral consisting of personal property will be perfected
(i) with respect to any property that can be perfected by filing, upon the
filing of the financing statements referred to in Schedule 3.24 hereto, (ii)
with respect to any property that can be perfected by control, upon execution of
the Depositary Agreement by each of the parties thereto, (iii) with respect to
any property (if any) that can be perfected by possession, upon the Collateral
Agent receiving possession thereof, and (iv) with respect to the real property
that is subject to the Mortgages, the recording of such Mortgage in the
respective local real property records referred to in Schedule 3.24 hereto, and
in each case such Lien will be superior and prior to the rights of all third
Persons now existing or hereafter arising whether by way of Lien or otherwise,
except for Permitted Prior Liens.


 
98

--------------------------------------------------------------------------------

 


(b)            Except to the extent possession of portions of the Collateral is
required for perfection, upon the filing of the financing statements and the
Mortgages referred to in Schedule 3.24 hereto, all such action as is necessary
has been taken to establish and perfect the Collateral Agent’s and the other
Secured Party’s rights in and to the Collateral to the extent the Collateral
Agent’s Lien can be perfected by filing, including any recording, filing,
registration, giving of notice or other similar action. Each of the Borrower and
the Pledgor has delivered or caused to be delivered, or provided control of, to
the Collateral Agent or the Depositary all Collateral that permits perfection of
the Lien described above in clause (a)(ii) or (a)(iii) above by possession or
control.


SECTION 3.25.      Sufficiency of Project Contracts. To the knowledge of the
Borrower, other than (a) services, materials, real property interests and other
rights that can be reasonably expected to be commercially available when and as
required and (b) services, materials, real property interests and other rights
which are not material to the Borrower or the construction, operation,
maintenance or use of the Project, the services to be performed, the materials
to be supplied and the real property interests, the Easements and other property
and rights owned by or otherwise granted to the Borrower, as tenant-in-common
with the Co-Participants:


(i)             comprise all of the property interests necessary to secure any
right material to the development, construction, operation and maintenance of
the Project in accordance in all material respects with all Legal Requirements,
all without reference to any proprietary information not owned by the Borrower;


(ii)            are sufficient to enable the Project to be located and operated
on the Site and the Easements in all material respects in accordance with the
Operative Documents; and


(iii)           provide adequate ingress and egress to and from the Site for any
reasonable purpose in connection with the development, construction, operation
and maintenance of the Project.


SECTION 3.26.      Utilities; Fuel Supply. Pursuant to the Participation
Agreement or otherwise (a) the Borrower has (or will have as and when necessary
for the construction and operation of the Project) access to (i) all utility
services and other materials necessary for the development, construction,
operation and maintenance of the Project and (ii) sufficient supplies of water
to enable the Project to operate at design capacity and (b) the Borrower has (or
will have as and when necessary for the construction and operation of the
Project) sufficient supplies of coal to enable the Project to operate at design
capacity in accordance with the Base Case Projections.


SECTION 3.27.      Interconnection Facilities. The Project is (or will be as and
when necessary for the construction and operation of the Project) interconnected
with Entergy’s transmission system pursuant to the Interconnection and Operating
Agreement and the Project has the right to transmit the energy generated by the
Project over Entergy’s transmission facilities pursuant to the Transmission
Service Agreements. To the knowledge or the Borrower, all necessary easements,
rights of way and other material real property rights (to the extent required to
be provided by Borrower) for the development, construction, operation and
maintenance of the waste-water lines, the water pipeline, the electrical
interconnection facilities and the facilities as provided in the applicable
Project Contracts have been acquired (or will be as and when necessary for the
operation and maintenance of the Project) by the Borrower.


 
99

--------------------------------------------------------------------------------

 


SECTION 3.28.      Disclosure. (a) As of the Closing Date, to the Borrower’s
knowledge, there is no fact, which has had or would reasonably be expected to
have a Material Adverse Effect which has not been set forth in this Agreement,
the Project Contracts or in the other documents, certificates and written
statements furnished to the Arranger and the Loan Insurer by the Borrower prior
to the Closing Date in connection with the transactions contemplated hereby or
thereby.


(b)            As of the Closing Date, no written information or documentation
furnished to the Arranger, the Administrative Agent, the Loan Insurer or any
other Secured Party or to any consultant submitting a report to the Arranger,
the Administrative Agent, the Loan Insurer or any other Secured Party on or
before the Closing Date contained (at the time of delivery thereof) any untrue
statement of a material fact or omitted (at the time of delivery thereof) to
state a material fact necessary in order to make the statements contained herein
or therein not misleading under the circumstances in which they were made at the
time such statements were made (other than (i) financial information, (ii) any
information that was corrected or updated in writing by the Borrower to the
Arranger and the Loan Insurer prior to the Closing Date, and (iii) any
information which was provided by the Borrower to any such consultants prior to
the Closing Date and which contains “forward looking statements”).


SECTION 3.29.      Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan (or other extension of credit hereunder) and after giving effect to
the application of the proceeds of each Loan (or other extension of credit
hereunder), (a) the fair value of the assets of the Borrower, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of the Borrower
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
the Borrower will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, and (d) the Borrower will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.


SECTION 3.30.       Insurance. All insurance required to be maintained by the
Borrower pursuant to Section 5.11 is in full force and effect.


SECTION 3.31.      Foreign Assets Control Regulations, Etc. (a) None of the
Borrower’s borrowing of the Loans, its use of the proceeds thereof or any of the
other transactions contemplated hereby will violate in any material respect (i)
the United States Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, (iii) Executive Order No. 13224, 66 Fed Reg 49,079
(2001), issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit or Support Terrorism) (the “Terrorism Order”) or (iv) the anti-money
laundering provisions of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Public Law 107-56 (October 26, 2001) amending the Bank Secrecy Act,
31 U.S.C. Section 5311 et seq (the “Patriot Act”). No part of the proceeds from
the Loans or Letters of Credit hereunder will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in material violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


 
100

--------------------------------------------------------------------------------

 


(b)            Neither the Borrower nor any Permitted Project Company (i) is a
“blocked person” as described in Section 1 of the Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.


(c)            Each of the Borrower and each Permitted Project Company is in
compliance in all material respects with the anti-money laundering provisions of
the Patriot Act.


ARTICLE IV.


Conditions of Lending


The obligations of the Lenders to make Loans and/or issue Letters of Credit are
subject to the satisfaction of the following conditions:


SECTION 4.01.      Closing Date; First Borrowing. The occurrence of the Closing
Date, the obligation of each Term Lender to make the initial Construction Loans
(the “Initial Credit Event”), the obligation of the Issuing Bank to issue any
Letter of Credit, the obligation of the Lenders to make Loans and the obligation
of the Loan Insurer to issue the Insurance Policies is subject to the prior
satisfaction of each of the following, in each case, in form and substance
reasonably satisfactory to the Arranger and the Loan Insurer.


(a)            Governing Documents. The Administrative Agent and the Loan
Insurer shall have received:


(i)             (I) a copy of the certificate or articles of incorporation or
other formation documents, including all amendments thereto, of the Borrower,
certified as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing of the Borrower as of a
recent date, from such Secretary of State; (II) a certificate of the Secretary
or Assistant Secretary of the Borrower dated the Closing Date and certifying (A)
that attached thereto is a true and complete copy of the limited liability
company operating agreement of the Borrower, as in effect on the Closing Date
and at all times since a date prior to the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Pledgor, as sole member of the Borrower,
authorizing the execution, delivery and performance of the Operative Documents
to which the Borrower is a party, the borrowings hereunder, the granting of the
Liens contemplated to be granted by the Borrower under the Collateral Documents
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the certificate or articles of incorporation
or other formation documents of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (I) above and (D) as to the incumbency and specimen
signature of each officer executing any Credit Document or any other document
delivered in connection herewith on behalf of the Borrower; (III) a certificate
of another officer as to the incumbency and specimen signature of the Secretary
or Assistant Secretary executing the certificate pursuant to clause (II) above;
and (IV) such other documents as the Administrative Agent or the Loan Insurer
may reasonably request; and


 
101

--------------------------------------------------------------------------------

 


(ii)            (I) a copy of the certificate or articles of incorporation or
other formation documents, including all amendments thereto, of the Pledgor,
certified as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing of the Pledgor as of a
recent date, from such Secretary of State; (II) a certificate of the Secretary
or Assistant Secretary of the Pledgor dated the Closing Date and certifying (A)
that attached thereto is a true and complete copy of the limited liability
company operating agreement of the Pledgor, as in effect on the Closing Date and
at all times since a date prior to the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the members of the Pledgor authorizing the
execution, delivery and performance of the Operative Documents to which the
Pledgor is a party and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (C) that the certificate or
articles of incorporation or other formation documents of the Pledgor have not
been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (I) above and (D) as
to the incumbency and specimen signature of each officer executing any Credit
Document or any other document delivered in connection herewith on behalf of the
Pledgor; (III) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (II) above; and (IV) such other documents as the
Administrative Agent or the Loan Insurer may reasonably request.


(iii)           (I) a copy of the certificate or articles of incorporation or
other formation documents, including all amendments thereto, of the Project
Manager, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of the Project
Manager as of a recent date, from such Secretary of State; (II) a certificate of
the Secretary or Assistant Secretary of the Project Manager dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
limited liability company operating agreement of the Project Manager, as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the members of the Project
Manager authorizing the execution, delivery and performance of the Operative
Documents to which the Project Manager is a party and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, (C)
that the certificate or articles of incorporation or other formation documents
of the Project Manager have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (I) above and (D) as to the incumbency and specimen signature of each
officer executing any Credit Document or any other document delivered in
connection herewith on behalf of the Project Manager; (III) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (II) above; and
(IV) such other documents as the Administrative Agent or the Loan Insurer may
reasonably request.


 
102

--------------------------------------------------------------------------------

 


(b)            Officer’s Certificate. The Administrative Agent and the Loan
Insurer shall have received a certificate, dated the Closing Date and signed by
a Financial Officer of the Borrower, confirming compliance with the conditions
precedent set forth in paragraphs (b) and (c) of Section 4.03 and that each of
the conditions precedent set forth in this Section 4.01 has been satisfied or
waived in accordance with the terms and conditions hereof.


(c)            Credit Documents. The Administrative Agent and the Loan Insurer
shall have received duly authorized and executed (i) originals of this
Agreement, (ii) originals of the Collateral Documents, the Sponsor Support
Documents and each other Credit Document, (iii) if requested by any Lender
pursuant to Section 2.04(e), a promissory note or notes conforming to the
requirements of such Section and (iv) copies of the Tax-Exempt Bond Documents,
in each case, in form and substance satisfactory to the Arranger and the Loan
Insurer.


(d)            Opinion of Borrower’s Counsel. The Administrative Agent and the
Loan Insurer shall have received, in the case of the Administrative Agent, on
behalf of itself, the Collateral Agent and the Lenders, favorable written
opinions from counsel listed on Schedule 4.02(d), in form and substance
reasonably satisfactory to the Administrative Agent, the Loan Insurer and their
respective counsel, (i) dated the Closing Date, (ii) addressed to the
Administrative Agent, the Loan Insurer, the Arranger and the Lenders and (iii)
covering such matters relating to the Operative Documents to which the Borrower,
the Pledgor or the Sponsor are a party and the Transactions as the
Administrative Agent or the Loan Insurer shall reasonably request and which are
customary for transactions of the type contemplated herein.


(e)            Liens.


(i)             The Collateral Agent, for the ratable benefit of the Secured
Parties, shall have been granted on the Closing Date first priority perfected
Liens on the Collateral (subject only to Permitted Liens) and shall have
received such other reports, documents and agreements as the Collateral Agent or
the Loan Insurer shall reasonably request and which are customarily delivered in
connection with security interests in real property assets.


 
103

--------------------------------------------------------------------------------

 


(ii)            The Pledged Collateral (under and as defined in the Pledge
Agreement) shall have been duly and validly pledged under the Pledge Agreement
to the Collateral Agent, for the ratable benefit of the applicable Secured
Parties, and certificates representing such Pledged Collateral, accompanied by
instruments of transfer endorsed in blank, shall be in the actual possession of
the Collateral Agent (for the benefit of the Secured Parties).


(f)             Ratings Letters.


(i)             The Borrower shall have received and delivered to the Arranger
and the Loan Insurer satisfactory evidence of a public or private rating of the
Facilities of at least BBB- (with a stable outlook) by S&P and, if a rating is
obtained from Moody’s, at least Baa3 (with a stable outlook) by Moody’s, in each
case, before giving effect to the guarantee of the Loan Insurer pursuant to the
Loan Insurance Policy on a “stand-alone” basis.


(ii)            The Loan Insurer shall have received and delivered to the
Arranger and the Borrower satisfactory evidence of a public or private rating of
the Facilities of at least AAA (with a stable outlook) by S&P and, if a rating
is obtained from Moody’s, at least Aaa (with a stable outlook) by Moody’s, in
each case, after giving effect to the guarantee of the Loan Insurer pursuant to
the Loan Insurance Policy on a “wrapped” basis.


(g)            Project Contracts. The Administrative Agent and the Loan Insurer
shall have received a certified list of, and certified true and correct copies
of, each Project Contract, including any supplements or amendments thereto
executed on or before the Closing Date, all of which shall be in form and
substance reasonably satisfactory to the Arranger and the Loan Insurer and shall
have been duly authorized, executed and delivered by the parties thereto, and
each Project Contract to which the Borrower is a party shall be certified by a
Secretary or Assistant Secretary of the Borrower pursuant to the certificate
delivered pursuant to Section 4.02(a), together with confirmation of the
continuing application of (and the accuracy of the representations under) each
Consent specified in Exhibit D-1, in each case, in form and substance reasonably
satisfactory to the Arranger and the Loan Insurer.


(h)            Certificate from Insurance Consultant. Delivery to the
Administrative Agent and the Loan Insurer of a certificate from the Insurance
Consultant in substantially the form of Exhibit J, with the updated Insurance
Consultant’s Report, in form and substance reasonably satisfactory to the
Arranger and the Loan Insurer, attached thereto.


(i)             Insurance. Insurance complying with Schedule 5.11 shall be in
full force and effect and the Administrative Agent and the Loan Insurer shall
have received:


 
104

--------------------------------------------------------------------------------

 


(i)             a certificate from the Borrower’s or the EPC Contractor’s
insurance broker(s), dated as of the Closing Date and identifying underwriters,
type of insurance, insurance limits and policy terms, listing the special
provisions required as set forth in Schedule 5.11, describing the insurance
obtained and stating that such insurance is in full force and effect and that
all premiums then due thereon have been paid and that, in the opinion of such
broker(s), such insurance complies with Schedule 5.11, and


(ii)            certified copies of all policies evidencing such insurance (or a
binder, commitment or certificates signed by the insurer or a broker authorized
to bind the insurer, evidencing such insurance policies), in form and substance
reasonably satisfactory to the Arranger and the Loan Insurer.


The Borrower shall thereafter make available in a timely manner following the
Administrative Agent’s, the Loan Insurer’s or the Insurance Consultant’s request
certified copies of such insurance policies.


(j)             Certificate of the Independent Engineer. Delivery to the
Administrative Agent and the Loan Insurer of a certificate of the Independent
Engineer in substantially the form of Exhibit K, with the updated Independent
Engineer’s Report, in form and substance reasonably satisfactory to the Arranger
and the Loan Insurer, attached thereto.


(k)            Schedule of Applicable Permits. Delivery to the Administrative
Agent and the Loan Insurer of copies of each Applicable Permit listed on Part 1
of Schedule 3.12. Except as set forth in Part 1 of Schedule 3.12, the Borrower
shall have duly obtained or been assigned and there shall be in full force and
effect in the name of the Borrower or other appropriate permit holder, and not
subject to any current legal proceeding, waiting period or appeal or to any
unsatisfied condition that would reasonably be expected to allow material
modification, expiration or revocation of, and all applicable appeal periods
shall have expired with respect to, the Applicable Permits listed in Part 1 of
Schedule 3.12.


(l)             Payment of Fees and Expenses. All amounts required to be paid to
or deposited with the Agents or the Loan Insurer (including payment of their
respective fees, expenses and costs, and the fees, expenses and costs of their
counsel, their consultants and the Title Insurer), and all Taxes, fees and other
costs then due and payable in connection with the Facilities and the Insurance
Policies shall have been paid in full or shall be paid in full on the Closing
Date, out of the proceeds of the initial drawing of the Construction Loans.


(m)           Financial Statements. The Administrative Agent and the Loan
Insurer shall have received correct and complete copies of the Borrower’s
unaudited financial statements for the fiscal quarter ended December 31, 2006.


(n)            UCC Reports; Filings. The Collateral Agent shall have received
(with a copy to the Administrative Agent and the Loan Insurer):


(i)             copies of proper financing statements (Form UCC-l) duly filed in
the proper filing office of each jurisdiction as may be necessary or, in the
opinion of the Administrative Agent or the Loan Insurer, desirable, to perfect
the security interests purported to be created by the Collateral Documents;


 
105

--------------------------------------------------------------------------------

 


(ii)            copies of all necessary UCC termination statements and other
instruments as may be necessary or, in the opinion of the Administrative Agent
or the Loan Insurer, desirable, to terminate and release the Liens of the
secured parties under the Borrower’s Existing Credit Facilities;


(iii)           certified copies of UCC search reports in each jurisdiction
specified by the Administrative Agent or the Loan Insurer listing all effective
financing statements that name the Borrower or the Pledgor, as debtor and that
are filed in such jurisdictions, together with copies of such financing
statements (none of which shall cover the Collateral except to the extent
evidencing Permitted Liens or to be released on the Closing Date);


(iv)           evidence of the completion of all other recordings and filings
of, or with respect to, the Collateral Documents as may be necessary or, in the
reasonable opinion of the Administrative Agent or the Loan Insurer, desirable,
to perfect the security interests purported to be created by the Collateral
Documents; and


(v)            evidence that all other actions necessary or, in the reasonable
opinion of the Administrative Agent or the Loan Insurer, desirable, to perfect
and protect the security interests purported to be created by the Collateral
Documents have been taken.


(o)            Base Case Projections. The Administrative Agent and the Loan
Insurer shall have received the Base Case Projections (as confirmed by the
Independent Engineer) demonstrating minimum Debt Service Coverage Ratio during
each year of the Facilities after Term-Conversion of no less than 1.37:1.0 and
the average Debt Service Coverage Ratio during the scheduled term of the
Facilities after Term-Conversion of no less than 1.53:1.0.


(p)            Construction Budget; Construction Schedule.


(i)             The Borrower shall have furnished to the Administrative Agent
and the Loan Insurer an updated budget that sets forth all items of costs and
expenses required in connection with the development, construction, start-up,
and testing of the Project, including all construction and non-construction
costs, all costs under the EPC Contract, all interest, Taxes and other carrying
costs, costs related to the construction of the facilities described under the
Project Documents, all other Project Costs, adequate contingency of at least
$39,000,000 and such other information as the Administrative Agent or the Loan
Insurer may reasonably request (the “Construction Budget”), certified as
complete and accurate in all material respects by a Financial Officer of the
Borrower and reasonably satisfactory in form and substance to the Arranger, the
Loan Insurer and the Independent Engineer.


(ii)            The Borrower shall have furnished to the Administrative Agent
and the Loan Insurer a Construction Schedule, certified as complete and accurate
in all material respects by a Financial Officer of the Borrower and reasonably
satisfactory in form and substance to the Arranger, the Loan Insurer and the
Independent Engineer.


 
106

--------------------------------------------------------------------------------

 


(q)            Loan Insurance Policy. The Loan Insurer shall have furnished to
the Administrative Agent the Loan Insurance Policy, which Loan Insurance Policy
shall be in form and substance reasonably satisfactory to the Arranger.


(r)            No Material Adverse Change. There shall not have occurred (i)
since January 31, 2007, any Material Adverse Effect or (ii) any change in the
Base Case Projections, any change in the economics or feasibility of
construction or operating the Project, or any change in the financial condition,
business or property of any Major Participant, in each such case, which would
reasonably be expected to have a Material Adverse Effect.


(s)            Surveys; Surveyor’s Certificate. The Collateral Agent shall have
received A.L.T.A. surveys (or other surveys approved by the Arranger and the
Loan Insurer) of the Site, reasonably satisfactory in form and substance to the
Arranger, the Loan Insurer and the Title Insurers, reasonably current and
certified to the Collateral Agent (for the benefit of the Secured Parties) by
the Surveyor showing (i) as to the Site, the exact location and dimensions
thereof, including the location of all means of access thereto and all easements
relating thereto and showing the perimeter within which all foundations are or
are to be located; (ii) the existing utility facilities servicing the Project
(including water, electricity, gas, telephone, sanitary sewer and storm water
distribution and detention facilities); (iii) that the location of the Project
is in compliance with all applicable building and setback lines, that the
improvements are in compliance with all applicable building and setback lines
and do not encroach or interfere with adjacent property or existing easements or
other rights (whether on, above or below ground), and that there are no gaps,
gores, projections, protrusions or other survey defects; (iv) whether the Site
or any portion thereof is located in a special earthquake or flood hazard zone;
and (v) that there are no other matters constituting a defect in title other
than Permitted Encumbrances. With respect to the previously existing surveys of
the Easements, the Borrower shall have delivered to the Title Insurers “no
change affidavits” in form and substance required by the Title Insurers for
removal of any “general survey exception” from the Title Policies.


(t)            Title Policy. The Borrower shall have delivered to the Collateral
Agent a lender’s A.L.T.A. policy or policies of title insurance, together with
such endorsements as are required by the Arranger or the Loan Insurer including,
but not limited to, contiguity endorsements, and which are available in the
State of Arkansas (such policies and endorsements or commitment being
hereinafter referred to as the “Title Policies”), in a form reasonably
satisfactory to the Arranger and the Loan Insurer, in the amount of
$607,500,000, issued by the Title Insurers in form and substance satisfactory to
the Arranger and the Loan Insurer, insuring (or agreeing to insure) that:


(i)             as of the Closing Date, the Borrower has a good
tenancy-in-common leasehold estate in the Site and the Easements free and clear
of liens, encumbrances or other exceptions to title except those exceptions
specified on Schedule B to the Title Policies and those Liens securing the Debt
permitted under clauses (a) and (b) of the definition of Permitted Debt
(“Permitted Encumbrances”); and


 
107

--------------------------------------------------------------------------------

 


(ii)            the Mortgages are (or will be when recorded) a valid lien on the
Mortgaged Property, free and clear of all liens, encumbrances and exceptions to
title whatsoever, other than Permitted Encumbrances.


(u)            Establishment of Project Accounts. The Project Accounts shall
have been established to the satisfaction of the Administrative Agent and the
Loan Insurer.


(v)            The Patriot Act. The Administrative Agent and the Loan Insurer
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.


(w)           Initial Operating Projection. To the extent prepared in accordance
with Section 5.2.1 of the Participation Agreement, the Borrower shall have
delivered to the Administrative Agent and the Loan Insurer an operating
projection for the initial operating year of the Project, in form and substance
satisfactory to the Arranger and the Loan Insurer. The Independent Engineer
shall have reviewed such operating projection and advised the Administrative
Agent and the Loan Insurer that such projection is reasonable for an electric
generation facility of the size and design of the Project.


(x)            Environmental Site Assessments. The Borrower shall have furnished
to the the Administrative Agent and the Loan Insurer the applicable
Environmental Site Assessments (and any updates in respect thereof to the extent
reasonably requested by the Arranger or the Loan Insurer), each of which shall
be reasonably satisfactory to the Arranger and the Loan Insurer


(y)            Existing Indebtedness; Interest Rate Protection Agreements. The
Administrative Agent and the Loan Insurer shall have received satisfactory
evidence that (i) all of the amounts owing and other obligations to be performed
under the Existing Credit Facilities have been repaid and preformed in full,
that all letters of credit issued and outstanding under the Existing Credit
Facilities have been terminated (other than the CS Letter of Credit issued to
the Trustee as liquidity support under the Tax-Exempt Bonds, as contemplated by
the Pay-off Agreement, which shall remain outstanding until replaced upon the
consummation of the Mandatory Tender) and that all related liens and security
interests in respect of the Existing Credit Facilities have been terminated and
released to the satisfaction of the Arranger and the Loan Insurer, (ii) all
existing Interest Rate Protection Agreements and all obligations thereunder
shall, unless and to the extent that such Interest Rate Protection Agreements
relate to the Facilities, have been terminated and the related liens and
security interest in respect thereof, if any, shall have been terminated and
released to the satisfaction of the Administrative Agent and the Loan Insurer,
and (iii) all other Debt, other than Permitted Debt set forth on Schedule
4.01(y) hereto and Permitted Debt described in clause (c) of the definition
thereof, shall have been terminated, repaid or discharged in full to the
satisfaction of the Arranger and the Loan Insurer.


(z)            Funds Flow Memorandum. The Administrative Agent and the Loan
Insurer shall have received a duly executed letter of direction from the
Borrower, which letter of direction (including the contemplated payments and
funds-flow described therein) shall be reasonably satisfactory to the
Administrative Agent and the Loan Insurer.


 
108

--------------------------------------------------------------------------------

 


SECTION 4.02.      Borrowings of Construction Loans. On the date of each
Borrowing of Construction Loans (each such event being called a “Construction
Loan Credit Event”):


(a)            Construction Loan Borrowing Request. The Administrative Agent and
the Loan Insurer shall have received a notice of such Borrowing as required by
Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.03).


(b)            Operative Documents. Each of the Operative Documents (including
each Project Contract with warranty or indemnification obligations then in
effect) shall remain in full force and effect in accordance with its terms
(except for any Project Contract that has expired or been terminated in
accordance with the terms thereof and, if applicable, the relevant Consent).


(c)            Commercial Operation Date; Completion. A Responsible Officer of
the Borrower shall have certified to the Administrative Agent, the Lenders and
the Loan Insurer that it has no reason to believe that Completion will not occur
on or prior to the Date Certain.


(d)            No Material Adverse Change. Since the Closing Date, there shall
not have occurred any event, development or circumstance which would reasonably
be expected to have Material Adverse Effect.


(e)            Available Amounts. After taking into consideration the making of
the applicable Construction Loan and Sponsor Support Payments, the funds
available to the Borrower shall not be less than the aggregate unpaid amount
required to cause the Commercial Operations Date to occur in accordance with all
Legal Requirements, the Project Contracts and the Credit Documents prior to the
Date Certain and to pay or provide for all anticipated non-construction Project
Costs, all as set forth in the then current Project Budget, as confirmed by the
Independent Engineer.


(f)             Independent Engineer’s Certificate. The Administrative Agent and
the Loan Insurer shall have received: (i) an Independent Engineer’s Certificate
with respect to such Borrowing, substantially in the form of Exhibit K-2, with
all blanks appropriately filled in to the satisfaction of the Controlling Party;
(ii) a Progress Invoice (as defined in the EPC Contract) from the EPC Contractor
in accordance with Section 7.5 of the EPC Contract and a corresponding invoice
approved by the Project Management Entity as provided in Section 5.1.2(b) of the
Participation Agreement (which corresponding invoice shall specify the
Borrower’s portion of the applicable Progress Invoice); (iii) a certified Lien
waiver by the EPC Contractor in the form of Exhibit K to the EPC Contract; and
(iv) a list of all change orders not theretofore submitted to the Administrative
Agent and the Loan Insurer, together with a statement by the Borrower that
copies of the same have been submitted to the Independent Engineer prior to the
date of such Borrowing and a list of all change orders to date and a list of all
proposed change orders.


(g)            Title Policy Endorsements. The Borrower shall provide, or the
Controlling Party shall be adequately assured, that the Title Insurer is
committed at the time of each Borrowing of a Construction Loan to issue to the
Collateral Agent a date-down endorsement of the Title Policy to the date of
Borrowing of such Construction Loan, insuring the continuing first priority of
the Mortgages, indicating that, since the immediately preceding Construction
Loan Credit Event, there has been no change adverse to the Secured Parties in
the state of title to any Mortgaged Properties and no Liens or survey exceptions
not theretofore approved by the Controlling Party as provided herein have been
filed against the Mortgaged Properties, which endorsements shall contain no
exception for inchoate mechanic’s liens and shall have the effect of continuing
the Title Policies to the date of the Lien waiver by the EPC Contractor under
Section 4.02(f)(iii) above, and otherwise in form and substance reasonably
satisfactory to the Controlling Party.


 
109

--------------------------------------------------------------------------------

 


(h)            Applicable Permits. The Borrower shall have delivered to the
Administrative Agent and the Loan Insurer a certified addendum to Schedule 3.12,
updating such Schedule 3.12 through the date of such Borrowing to reflect all
Applicable Permits (if any) received since the later of the Closing Date and the
date of the immediately preceding Borrowing. All Applicable Permits required to
have been obtained by the Borrower or any other Major Participant by the date of
such Borrowing shall have been issued and shall be in full force and effect, all
such Applicable Permits shall not be subject to current legal proceeding,
waiting period or appeal or to any unsatisfied condition that would reasonably
be expected to allow material modification, expiration or revocation thereof,
and all applicable appeal periods with respect to any such Applicable Permit
shall have expired. With respect to any of the Applicable Permits not yet
obtained and listed in Schedule 3.12, no fact or circumstance shall exist which
indicates that any such Applicable Permit will not be timely obtainable without
material difficulty or delay, or expense in excess of the then current Project
Budget or the then current Annual Operating Budget prior to the time that such
Applicable Permit will be required.


(i)             Casualty. If at the time of any Credit Event the Project shall
have been materially injured or damaged by flood, fire or other casualty, the
Collateral Agent shall have received insurance proceeds or money or other
assurances sufficient in the reasonable judgment of the Controlling Party and
the Independent Engineer to assure restoration and Completion of the Project
prior to the Date Certain and each of the applicable conditions set forth in
Section 3.9 of the Depositary Agreement shall have been satisfied.


(j)             Absence of Litigation. A Responsible Officer of the Borrower
shall have certified to the Administrative Agent, the Lenders and the Loan
Insurer that no action, suit, proceeding or investigation by or before any
Governmental Authority or any arbitrator shall be pending or, to the Borrower's
knowledge, threatened in writing against or affecting the Borrower or the
Project which could reasonably be expected to have a Material Adverse Effect.


(k)            Insurance. Insurance complying with Schedule 5.11 shall be in
full force and effect, and, upon the reasonable request of the Administrative
Agent or the Loan Insurer, evidence thereof shall have been provided to the
Administrative Agent or the Loan Insurer (as applicable).


(l)             Use of Proceeds. A Responsible Officer of the Borrower shall
have certified to the Administrative Agent, the Lenders and the Loan Insurer
that the proceeds of such Construction Loan shall be used solely to pay for
Project Costs (including by paying a portion of the purchase price of the
Taxable Bonds in connection with a requisition under the PILOT Agreements for
Taxable Bond proceeds to be used to pay for such Project Costs), except (i) the
proceeds of the initial Construction Loan Borrowing shall be applied as
contemplated by Section 5.01(a) and (ii) the proceeds of the final Construction
Loan Borrowing may also be applied for the payment of the Developer Conversion
Payment.


 
110

--------------------------------------------------------------------------------

 


(m)           Foundation Drawings. After construction has advanced to the point
where the foundations and footings for the Project’s turbine and boiler are in
place, the Administrative Agent and the Controlling Party shall have received:
(i) one or more drawings depicting the location of such foundations and footings
(the “Foundation Drawings”), which Foundation Drawings shall (A) be sized and
formatted so as to overlay the relevant survey(s) delivered by the Borrower on
the Closing Date under Section 4.01(s) and (B) when so overlaid, show the
location of such foundations and footings relative to the Site and all easements
and Permits identified on such survey(s), which location shall be within the
Site and shall not encroach in any material respects upon or violate any
easement or Permit so identified, and (ii) confirmation from the Independent
Engineer, the Surveyor (or any replacement surveyor) or another person
reasonably acceptable to the Controlling Party that the foundations and footings
were actually placed or constructed in the locations depicted in the Foundation
Drawings.


SECTION 4.03.      All Borrowings. On the date of each Borrowing, including the
Initial Credit Event, each Construction Loan Credit Event and each Revolving
Credit Borrowing, but excluding any reimbursement of Backstop LC Disbursements
and Revolving L/C Disbursements pursuant to Section 2.02(f) (each such event
being called a “Credit Event”):


(a)            Borrowing Notice. The Administrative Agent shall have received a
notice of such Borrowing as required by Section 2.03 (or such notice shall have
been deemed given in accordance with Section 2.03).


(b)            Representations and Warranties.


(i)             The representations and warranties of the Borrower and the
Pledgor set forth in each Credit Document shall be true and correct in all
material respects on and as of the date of such Borrowing with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date, as certified by a Responsible Officer
of the Borrower or the Pledgor, as applicable.


(ii)            With respect to the Initial Credit Event only, the
representations and warranties of the Sponsors under and as defined in the
Sponsor Support Agreement shall be true and correct in all material respects on
and as of the date of such Initial Credit Event, as certified by a Responsible
Officer of such Sponsor.


(c)            No Default. No Event of Default or Default shall have occurred
and be continuing both before and after giving effect to such Borrowing, as
certified to the Administrative Agent, the Lenders and the Loan Insurer by a
Responsible Officer of the Borrower.


 
111

--------------------------------------------------------------------------------

 


(d)            No Material Adverse Effect. Since the Closing Date, there shall
not have occurred any event, development or circumstance which would reasonably
be expected to have Material Adverse Effect.


(e)            Use of Proceeds. A Responsible Officer of the Borrower shall have
certified to the Administrative Agent, the Lenders and the Loan Insurer that the
proceeds of the applicable Borrowing shall be used solely in accordance with
Section 5.01.


SECTION 4.04.      Term-Conversion. No Construction Loan shall Term-Convert
unless the following conditions shall have been satisfied or waived in writing
by the Controlling Party (the date of such satisfaction or waiver of the
following conditions being referred to herein as the “Term Period Commencement
Date”).


(a)            Representations and Warranties. The representations and
warranties of the Borrower and the Pledgor set forth in each Credit Document
shall be true and correct in all material respects on and as of the date of such
Term-Conversion with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date, as
certified by a by a Responsible Officer of the Borrower or the Pledgor, as
applicable.


(b)            No Default. No Event of Default or Default shall have occurred
and be continuing, both before and after giving effect to such Term-Conversion,
as certified to the Administrative Agent, the Lenders and the Loan Insurer by a
Responsible Officer of the Borrower.


(c)            Operative Documents. Each of the Operative Documents (including
each Project Contract with warranty or indemnification obligations then in
effect) shall remain in full force and effect in accordance with its terms
(except for any Project Contract that has expired or been terminated in
accordance with the terms thereof and, if applicable, the relevant Consent). The
Administrative Agent and the Loan Insurer shall have received executed copies of
each Additional Project Contract required to have been entered into or obtained
or transferred on or prior to the date of Term-Conversion, together with (i)
such matters as are described in Section 4.01(g) and (ii) to the extent
reasonably requested by the Controlling Party, such matters as are described in
Section 4.01(a) and Section 4.01(d).


(d)            No Material Adverse Effect. Since the Closing Date, there shall
not have occurred any event, development or circumstance which would reasonably
be expected to have Material Adverse Effect.


(e)            As-Built Surveys; Surveyor’s Certificate. The Collateral Agent
shall have received as-built A.L.T.A. surveys of the Site, reasonably
satisfactory in form and substance to the Controlling Party and the Title
Insurer, certified to the Collateral Agent (for the benefit of the Secured
Parties) as to completeness and accuracy as of not more than two weeks prior to
the Term Period Commencement Date by the Surveyor, showing, among other things
(i) as to the Site, the exact location and dimensions thereof, including the
location of all means of access thereto and all easements relating thereto and
showing the perimeter within which all foundations are or are to be located;
(ii) the existing utility facilities servicing the Project (including water,
electricity, gas, telephone, sanitary sewer and storm water distribution and
detention facilities); (iii) that the location of the Project is in compliance
with all applicable building and setback lines, that the improvements are in
compliance with all applicable building and setback lines and do not encroach or
interfere with adjacent property or existing easements or other rights (whether
on, above or below ground), and that there are no gaps, gores, projections,
protrusions or other survey defects; (iv) whether the Site or any portion
thereof is located in a special earthquake or flood hazard zone; and (v) that
there are no other matters constituting a defect in title other than Permitted
Encumbrances. With respect to the previously existing surveys of the Easements,
the Borrower shall have delivered to the Title Insurers “no change affidavits”
in form and substance required by the Title Insurers for removal of any “general
survey exception” from the Title Policies.


 
112

--------------------------------------------------------------------------------

 


(f)             Term-Conversion Title Policy. The Borrower shall have delivered
final Title Policies to the Collateral Agent, in a form reasonably satisfactory
to the Controlling Party, in the amount of $607,500,000 with such reinsurance as
is satisfactory to the Controlling Party, issued by the Title Insurers in form
and substance satisfactory to Controlling Party, insuring as to all matters
described in Section 4.01(t), the continued first priority of the lien on the
Mortgaged Properties evidenced by the Mortgages (without a mechanics’ and
materialmen’s exception included in the Title Policies) and as to such other
matters as the Controlling Party may reasonably request, and containing only the
Permitted Encumbrances, such Permitted Encumbrances as are junior and
subordinate to the Mortgage and any other exceptions relating to the boundaries
of the Site, the Easements and encroachments and matters disclosed or
discoverable by a survey or inspection as are reasonably acceptable to the
Controlling Party.


(g)            Applicable Permits. The Borrower shall have delivered to the
Administrative Agent and the Loan Insurer a certified addendum to Schedule 3.12,
updating such Schedule 3.12 through the date of Term-Conversion to reflect all
Applicable Permits (if any) received since the date of the immediately preceding
Borrowing. All Applicable Permits required to have been obtained by the Borrower
or any other Major Participant on or prior to the date of Term-Conversion shall
have been issued and shall be in full force and effect, all such Applicable
Permits shall not be subject to current legal proceeding, waiting period or
appeal or to any unsatisfied condition that would reasonably be expected to
allow material modification, expiration or revocation thereof, and all
applicable appeal periods with respect to any such Applicable Permit shall have
expired. With respect to any of the Applicable Permits not yet obtained and
listed in Schedule 3.12, no fact or circumstance shall exist which indicates
that any such Applicable Permit will not be timely obtainable without material
difficulty or delay, or expense in excess of the then current Project Budget or
the then current Annual Operating Budget prior to the time that such Applicable
Permit will be required.


(h)            Annual Budget. The Administrative Agent and the Loan Insurer
shall have received the initial Annual Operating Budget as required under
Section 5.09(b) for the period from the Term Period Commencement Date through
the end of the calendar year in which Term-Conversion is to occur; provided that
if such period is less than three (3) months, the Administrative Agent and the
Loan Insurer shall have also received the Annual Operating Budget for the first
full calendar year thereafter. In the event that such Annual Operating Budget
does not, in the Controlling Party’s reasonable opinion, acting in consultation
with the Independent Engineer, properly reflect the operation of the Project
during such calendar year as a result of the actual date of Term-Conversion
being different from the date anticipated therefor and set forth in such Annual
Operating Budget, the Administrative Agent and the Loan Insurer shall have
received an amendment to such Annual Operating Budget properly reflecting the
actual date of Term-Conversion.


 
113

--------------------------------------------------------------------------------

 


(i)             Insurance. Insurance complying with Schedule 5.11 shall be in
full force and effect, and, upon the reasonable request of the Controlling
Party, evidence thereof shall have been provided to the Controlling Party.


(j)             Delivery of Documents. Delivery to Administrative Agent and the
Loan Insurer on or before the Term Period Commencement Date, in form and
substance reasonably satisfactory to Controlling Party, of such date-down
opinions, resolutions, certificates and other evidence as the Administrative
Agent or the Loan Insurer may reasonably request.


(k)            Debt Service Reserve Account. On or prior to the date of
Term-Conversion, the Lenders Debt Service Reserve Account shall have been funded
(whether by cash, a DSR Letter of Credit, the Debt Service Reserve Surety or any
combination of the foregoing) to the extent required in the Depositary
Agreement.


(l)             Completion. Completion shall have occurred, as certified to the
Administrative Agent, the Lenders and the Loan Insurer by a Responsible Officer
of the Borrower.


ARTICLE V.


Affirmative Covenants


The Borrower covenants and agrees with each Lender, the Loan Insurer and the
Issuing Bank that so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Credit Document
shall have been paid in full in cash, the Borrower shall abide by the following
affirmative covenants.


SECTION 5.01.      Use of Proceeds and Operating Revenues


(a)            Construction Loan Proceeds.


(i)             On the Closing Date, (A) up to $_____________ of the proceeds of
the Construction Loans may be applied by the Borrower to the payment of costs,
fees and expenses related to the transactions contemplated hereby, (B) up to
[$210,000,000] of the proceeds of the Construction Loans shall be applied by the
Borrower to the repayment and payment of all amounts outstanding under the
Borrower’s Existing Facilities as of the Closing Date, and (C) the proceeds of
the Construction Loans shall be applied by the Borrower to the payment of the
Loan Insurer Payments then due and payable.


 
114

--------------------------------------------------------------------------------

 


(ii)            Unless otherwise applied by the Administrative Agent and subject
to clause (a)(i) above, the Borrower shall deposit the proceeds of the
Construction Loans in the Construction Account and apply such amounts solely to
the payment of Project Costs (or, in connection with the final Construction Loan
Borrowing, the payment of the Developer Conversion Payment), subject to the
conditions to disbursement set forth in Section 3.1 of the Depositary Agreement
or as otherwise permitted by the Depositary Agreement.


(b)            Revolving Loans; Revenues. Unless otherwise applied by the
Collateral Agent pursuant to the Collateral Documents or as contemplated by
Section 2.02(f), the Borrower shall deposit the proceeds of all Revolving Loans
and all Operating Revenues in accordance with the Depositary Agreement and apply
the same for general working capital purposes in accordance with the Depositary
Agreement.


(c)            Backstop LC Facility. The Borrower shall only use Backstop
Letters of Credit as contemplated by the Pay-off Agreement and, upon
consummation thereof, the Mandatory Tender. The Borrower shall only use the
proceeds of Backstop LC Loans as contemplated by Section 2.02(f).


(d)            Bond Proceeds. If and to the extent that funds are deposited into
the Construction Fund under and as defined in the Tax-Exempt Bond Documents, the
Borrower shall requisition funds from time to time in accordance with the
provisions of the Tax-Exempt Bond Documents and shall cause such funds to be
deposited into the Tax-Exempt Bond Proceeds Sub-Account and shall thereafter
apply such amounts solely to the payment of Project Costs (subject to the
conditions to disbursement set forth in Section 3.1 of the Depositary
Agreement).


(e)            Additional Debt. The Borrower shall use the proceeds of any Debt
incurred pursuant to clauses (g), (i), (j), (k), (l) and (m) of the definition
of “Permitted Debt” as contemplated by such clauses.


SECTION 5.02.      Warranty of Title. The Borrower shall maintain (a) good,
marketable (subject to the terms of the Operative Documents) and insurable title
in its real property (including fee and leasehold) interest in the Site and
easement interest in the related Easements, subject only to Permitted
Encumbrances and (b) good, marketable (subject to the terms of the Operative
Documents) and insurable title to all of its respective properties and assets
(other than properties and assets disposed of pursuant to Section 6.05), subject
only to Permitted Liens.


SECTION 5.03.      Notices. The Borrower shall promptly, upon acquiring notice
or giving notice, as the case may be, or obtaining knowledge thereof, give
written notice to the Administrative Agent and the Loan Insurer of:


(a)            any litigation pending or, to the knowledge of the Borrower,
threatened against the Borrower involving claims against the Borrower or the
Project in excess of $2,000,000 individually and $10,000,000 in the aggregate or
involving any injunctive, declaratory or other equitable relief, such notice to
be supplemented thereafter to include, if requested by the Administrative Agent
or the Loan Insurer, copies of all papers filed in such litigation and to be
given monthly if any such papers have been filed since the last notice given;


 
115

--------------------------------------------------------------------------------

 


(b)            any dispute or disputes which may exist between the Borrower and
any Governmental Authority and which involve (i) claims against the Borrower
which exceed $2,000,000 individually and $10,000,000 in the aggregate, (ii)
injunctive or declaratory relief, (iii) revocation, modification, failure to
renew or the like of any Applicable Permit or imposition of additional material
conditions with respect thereto, or (iv) any Liens for material Taxes due but
not paid, such notice to be supplemented thereafter to include, if requested by
the Administrative Agent or the Loan Insurer, copies of all papers filed in such
dispute and to be given monthly if any such papers have been filed since the
last notice given;


(c)            any Event of Default or Default, together with a statement of a
Responsible Officer of the Borrower setting forth details of such Event of
Default or Default and the action that the Borrower has taken and proposes to
take with respect thereto;


(d)            any casualty, damage or loss to the Project, whether or not
insured, through fire, theft, other hazard or casualty, or any act or omission
of the Borrower, its employees, agents, contractors, consultants or
representatives, or of any other person, if such casualty, damage or loss
affects the Borrower or the Project in excess of $1,000,000 for any one casualty
or loss or in the aggregate in any policy period;


(e)            any early cancellation or material change in the terms, coverage
or amounts of any insurance described in Schedule 5.11;


(f)            any matter which, to the knowledge of the Borrower (after due
inquiry), has had, or would reasonably be expected to have, a Material Adverse
Effect, including any proceeding to which the Borrower or the Pledgor is a
party, conducted by the FERC or the AR PSC affecting the Project, which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect (provided that this Section 5.03(f) shall not require the Borrower to
notify the Administrative Agent or the Loan Insurer or otherwise keep the
Administrative Agent or the Loan Insurer apprised of legal, regulatory,
economic, market, or other developments, circumstances or conditions not
directly related to or involving the Borrower or the Project);


(g)            any contractual obligations incurred by the Borrower exceeding
$2,000,000 per year in the aggregate for the Project, not including any
obligations incurred pursuant to the Credit Documents, the Project Contracts or
any obligation contemplated in the then-current Annual Operating Budget;


(h)            any amendment, termination, material default or notice thereof
and any other material notice given to or by the Borrower under any Project
Contract (including any change order or request for any change order under the
EPC Contract) and monthly progress reports from the EPC Contractor (in form and
substance reasonably satisfactory to the Administrative Agent, the Loan Insurer
and the Independent Engineer substantially in the form of Exhibit E);


 
116

--------------------------------------------------------------------------------

 


(i)             any material event of force majeure asserted under any Project
Contract to which the Borrower is a party and, to the extent reasonably
requested by the Administrative Agent or the Loan Insurer and reasonably
available to the Borrower, copies of related invoices, statements, supporting
documentation, schedules, data or affidavits delivered under the relevant
Project Contract;


(j)             any (i) fact, circumstance, condition or occurrence at, on or
arising from, the Site or the Improvements that results in material
noncompliance with any Environmental Law or any Release of Hazardous Substances
on or from the Site, the Improvements or any other part of the Mortgaged
Property that has resulted in material personal injury or material property
damage or has a Material Adverse Effect, and (ii) pending or, to the Borrower’s
knowledge, threatened, material Environmental Claim against the Borrower or, to
the Borrower’s knowledge, any of its Affiliates, contractors, lessees or any
other persons, arising in connection with its or their occupying or conducting
operations on or at the Project, the Site or the Improvements;


(k)            the occurrence of any ERISA Event described in clause (b) of the
definition thereof or any other ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$5,000,000;


(l)             in no event later than fifteen (15) days prior to the time any
person will become a member of the Borrower or the occurrence of any other
change in or transfer of ownership interests in the Borrower or of the
Borrower’s interest in the Project, notice thereof, which notice shall identify
such member and such member’s interest in the Borrower or shall describe, in
reasonable detail, such other change or transfer;


(m)           any indenture, loan or credit or similar agreement, and any
related security agreements, guarantees or other collateral documents entered
into by the Borrower after the Closing Date in connection with the incurrence of
any Permitted Debt;


(n)           any revision or change in status by Moody’s or S&P in the Credit
Ratings;


(o)           initiation of any condemnation proceedings involving the Project,
the Site or any material portion thereof;


(p)           copies of each Fuel Supply Plan and amendments, waivers or
modifications thereto;


(q)           within twenty (20) days after the end of each fiscal quarter after
Term-Conversion and, in any event, prior to making any Restricted Payment, a
reasonably detailed calculation of the Debt Service Coverage Ratio for the
preceding four fiscal quarter period (or, during the first four fiscal quarters
to occur after Term-Conversion, the preceding fiscal quarters to occur after
Term-Conversion); and


(r)            such other information respecting the business, condition
(financial or otherwise), operations, performance or properties of the Borrower,
the Project or any Permitted Project Company as the Administrative Agent or the
Loan Insurer may from time to time reasonably request.


 
117

--------------------------------------------------------------------------------

 


Without limiting the foregoing, upon the reasonable request of the
Administrative Agent or the Loan Insurer, the Borrower shall provide copies of
all requested documentation related to any of the foregoing to the
Administrative Agent or the Loan Insurer (as the case may be).


SECTION 5.04.      Financial Statements. (a) The Borrower shall deliver or cause
to be delivered to the Administrative Agent and the Loan Insurer in form and
detail reasonably satisfactory to the Administrative Agent and the Controlling
Party:


(i)             as soon as practicable and in any event within forty-five (45)
days after the end of the first, second and third quarterly accounting periods
of its fiscal year (commencing with the quarter ending March 31, 2007), an
unaudited balance sheet of the Borrower as of the last day of such quarterly
period and the related statements of income, cash flows and members’ capital
(where applicable) for such quarterly period and for the portion of the fiscal
year ending with the last day of such quarterly period, all prepared in
accordance with GAAP and setting forth in each case in comparative form
corresponding unaudited figures from the preceding fiscal year; and


(ii)            as soon as available but no later than one hundred twenty (120)
days after the close of each applicable fiscal year, commencing with the fiscal
year ending December 31, 2006, audited consolidated financial statements of the
Borrower and its subsidiaries, including a balance sheet of the Borrower and its
subsidiaries as of the close of such year, and the related statements of income,
cash flows and members’ capital, all prepared in accordance with GAAP, certified
by a nationally recognized firm of independent certified public accountants
selected by the Borrower. Such certificate and related accountants report shall
be unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Borrower and its subsidiaries as at the
dates indicated and the results of its operations and its cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with GAAP.


(b)            Each time the financial statements are delivered under Section
5.04(a), the Borrower shall cause to be delivered, along with such financial
statements, a certificate signed by a Financial Officer of the Borrower
certifying that such officer has made or caused to be made a review of the
transactions and financial condition of the Borrower during the relevant fiscal
period and that such review has not, to the best of such Financial Officer’s
knowledge, disclosed the existence of any event or condition which constitutes
an Event of Default or Default, or if any such event or condition existed or
exists, the nature thereof and the corrective actions that the Borrower has
taken or proposes to take with respect thereto.


 
118

--------------------------------------------------------------------------------

 


SECTION 5.05.      Books, Records, Access. (a) The Borrower shall maintain
adequate books, accounts and records with respect to the Borrower and the
Project and prepare all financial statements required hereunder in accordance
with GAAP, and, subject to requirements of Governmental Rules and safety
requirements, after pre-scheduling with the Borrower, permit employees or agents
of the Administrative Agent, the Loan Insurer and the Independent Engineer at
any reasonable time and upon reasonable prior notice to inspect all of the
Borrower’s properties pertaining or related to the Project, including the Site,
to examine or audit all of the Borrower’s books, accounts and records pertaining
or related to the Project and make copies and memoranda thereof.


(b)            Upon the request of the Administrative Agent or the Loan Insurer,
participate in a meeting of the Administrative Agent and the Lenders or the Loan
Insurer (as applicable) once during each calendar year or, if reasonably
requested by the Administrative Agent or the Loan Insurer, more frequently (in
person or via telephone), at such time and place as may be reasonably agreed to
by the Borrower and the Administrative Agent or the Loan Insurer (as applicable)
(provided that the Borrower shall only be obligated to pay for one such
in-person meeting per year, unless a Default or Event of Default shall have
occurred and be continuing, in which case the Borrower shall pay for all such
meetings during the pendency of any such Default or Event of Default).


SECTION 5.06.      Compliance with Laws.


 The Borrower shall comply, cause each Permitted Project Company to comply, and
cause the Project to be constructed, operated and maintained in compliance, with
all Legal Requirements (including Legal Requirements relating to pollution
control, environmental protection, equal employment opportunity or employee
benefit plans, Benefit Plans and employee safety, with respect to the Borrower
or the Project), and exercise diligent good faith efforts to make such
alterations to the Project and the Site as may be required for such compliance,
except such non-compliance as would not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.


SECTION 5.07.      Existence; Construction of Project. (a) Except as otherwise
expressly permitted under this Agreement, the Borrower shall (i) maintain and
preserve its existence as a Delaware limited liability company, (ii) maintain
all material rights, privileges and franchises necessary or desirable in the
normal conduct of its business and (iii) engage only in the business consistent
with the Operative Documents.


(b)            The Borrower shall use all commercially reasonable efforts to
cause the EPC Contractor to construct and complete the Project and cause Final
Completion to occur substantially in accordance with the scope of work and other
specifications set forth in the EPC Contract.


(c)            The Borrower shall use commercially reasonable efforts to cause
Final Completion to occur as soon as practicable after the Substantial
Completion Date.


(d)            The Borrower shall deliver to the Administrative Agent and the
Loan Insurer, and the Controlling Party shall be afforded a reasonable
opportunity to review and comment on, all plans, calculations, specifications
and drawings with respect to the Project that are submitted for such review by
the EPC Contractor in accordance with Section 3.38.1 of the EPC Contract. The
Borrower shall submit any such comments as are provided by the Controlling Party
for review as provided in Section 3.38.1 of the EPC Contract.


 
119

--------------------------------------------------------------------------------

 


(e)            The Borrower shall comply in all material respects with any
recovery plan approved by the Controlling Party, as contemplated by the
definition of “Date Certain”.


SECTION 5.08.      Delivery of Certain Project Contracts. On or before the
earlier of (a) the date that is six months prior to the scheduled Commercial
Operations Date and (b) the applicable date required under the EPC Contract, the
Borrower shall deliver to the Administrative Agent, the Independent Engineer and
the Controlling Party (i) a Permitted O&M Agreement, (ii) one or more Permitted
Fuel Supply Agreements in respect of coal supplies in a manner consistent with
the Fuel Supply Plan and (iii) one or more Permitted Rail Car Leases, in each
case, together with a related Consent in respect thereof to the extent the
Borrower is able to obtain such Consent using its commercially reasonable
efforts.


SECTION 5.09.      Operation of Project; Annual Operating Budget; Annual
Operating Report. (a) The Borrower shall (i) keep the Project, or cause the same
to be kept, in good operating condition consistent in all material respects with
all Applicable Permits, this Agreement, Prudent Utility Practices and the
material provisions of the Project Contracts, and make or cause to be made all
repairs (structural and non-structural, extraordinary or ordinary) necessary to
keep the Project in such condition, and (ii) at all times from and after the
Commercial Operations Date, operate the Project, or cause the same to be
operated, in a manner consistent with a Permitted O&M Agreement and Prudent
Utility Practices, and in compliance with the material terms of each Power
Purchase Agreement and the other Project Contracts to which the Borrower is a
party.


(b)            On or before the date that is sixty (60) days prior to the
Commercial Operations Date and thereafter sixty (60) days prior to any fiscal
year of the Borrower, the Borrower shall adopt an operating plan and a budget
for such year with respect to the operation and maintenance of the Project
(including a breakdown of the Borrower’s portion thereof), detailed by month, of
anticipated revenues, anticipated revenue allocations under all waterfall levels
set forth in Section 3.2(c) of the Depositary Agreement and anticipated
expenditures from the O&M Account, such budget to include debt service,
maintenance, repair and operation expenses under the Permitted O&M Agreement
(including reasonable allowance for contingencies), reimbursable management
expenses and fees, reserves and all other anticipated O&M Costs, Major
Maintenance expenditures and Capital Expenditures for the Project (including a
breakdown of the Borrower’s portion thereof) for the period, to the conclusion
of the subsequent full fiscal year thereafter, and for the corresponding periods
with respect to each subsequent annual operating budget, which shall be based on
projections prepared in good faith by the Borrower and upon the operating budget
for the applicable year approved under the Participation Agreement, and the
Borrower shall obtain approval thereof from the Controlling Party, after
consultation with the Independent Engineer (such budget and plan, as approved by
the Controlling Party, the “Annual Operating Budget”) which approval shall not
be unreasonably withheld or delayed. If the Annual Operating Budget is not
prepared, or cannot be agreed between the Borrower and the Controlling Party,
before the commencement of the relevant fiscal year, the Annual Operating Budget
in effect for the prior year as adjusted for inflation in accordance with the
GDP-IPD Index shall remain in effect until such time as an Annual Operating
Budget for such new fiscal year is prepared and approved.


 
120

--------------------------------------------------------------------------------

 


(c)            If the O&M Costs (to the extent not reimbursable to the Borrower
under the Power Purchase Agreements) during any calendar year exceed the O&M
Costs set forth in the Annual Operating Budget by the greater of (i) $4,000,000
or (ii) 25% or more, the Borrower shall be required to obtain the approval of
the Controlling Party for such increased O&M Costs, which approval shall not be
unreasonably withheld or delayed.


(d)            The Borrower shall deliver to the Administrative Agent and the
Loan Insurer within sixty (60) days of the end of each fiscal year after the
Commercial Operations Date, a report, in form and substance to be mutually
developed by the Controlling Party and the Borrower, with respect to such fiscal
year summarizing (i) any Project Contract or Additional Project Contract entered
into or terminated during such year (whether by expiration of their respective
terms or otherwise), (ii) revenue, fuel, emissions and operating data, (iii) the
actual level of dispatch and duration of the Project, capacity factors, outages
and other operating and performance data and (iv) a summary of the O&M Costs,
Major Maintenance expenditures and Capital Expenditures incurred (including a
breakdown of the Borrower’s portion thereof) during such period with a
comparison to budgeted amounts for such costs.


SECTION 5.10.      Preservation of Rights; Further Assurances; Excess Cash Flow;
Consents. (a) The Borrower shall preserve, protect and defend its rights under
each and every Project Contract, including prosecution of suits to enforce any
right of the Borrower thereunder and enforcement of any claims with respect
thereto, except where failure to do so would not reasonably be expected to have
a Material Adverse Effect.


(b)            From time to time, the Borrower shall, promptly upon request by
the Administrative Agent, the Collateral Agent or the Loan Insurer, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements, mortgages,
deeds of trust, trust deeds, assignments, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, the Collateral
Agent or the Loan Insurer may reasonably require from time to time in order to
(i) carry out more effectively the purposes and intent of the Credit Documents,
(ii) to the fullest extent permitted by applicable law, subject any of its
assets or property to the Liens now or hereafter intended to be covered by any
of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Credit Document or under any other instrument executed
in connection with any Credit Document to which the Borrower is or is to be a
party in each case in such form and at such times as shall be reasonably
satisfactory to the Controlling Party, and pay all reasonable fees and expenses
(including reasonable attorneys’ fees) incident to compliance with this Section
5.10(b).


 
121

--------------------------------------------------------------------------------

 


(c)            If the Borrower shall at any time acquire any real property or
leasehold or other interest in real property not covered by the Mortgages,
promptly upon such acquisition (or on the Closing Date if such acquisition
occurred prior thereto) and any transfer of undivided interests therein to the
Co-Participants required under the Empire Power Purchase Agreement, the
Participation Agreement or the PILOT Lease, the Borrower shall execute, deliver
and record a supplement to the Mortgages, as applicable, reasonably satisfactory
in form and substance to the Controlling Party, subjecting such real property or
leasehold or other interests to the lien and security interest created by the
Mortgages. If requested by the Administrative Agent or the Loan Insurer, the
Borrower shall obtain an appropriate endorsement or supplement to the Title
Policy insuring the Lien of the Collateral Agent in such additional property,
subject only to the Permitted Liens and other exceptions to title approved by
the Controlling Party (which exceptions, one approved, shall be deemed to be
Permitted Encumbrances hereunder).


(d)            Prior to May 1, 2007, the Controlling Party shall have received a
copy of each of the acknowledgment letters referred to in the definition of
“Consents” with respect to each of the Consents set forth on Exhibit D-1 hereto
to the extent not received by the Controlling Party on the Closing Date (which
acknowledgment letters shall have been duly executed and delivered by each of
the parties thereto and be in full force and effect).


(e)            Prior to each Funding Date (as defined in the Depositary
Agreement) and to the maximum extent permitted by law, the Borrower shall cause
each Permitted Project Company to distribute any amounts which are available for
distribution to the Borrower for deposit into the Construction Account (prior to
Term Conversion) or the Revenue Account (from and after Term Conversion), other
than amounts which such Permitted Project Company has reserved in accordance
with Prudent Utility Practices for (i) the payment of amounts which it owes or
is reasonably anticipated to owe during the next Funding Period (as defined in
the Depositary Agreement) and (ii) general working capital and liquidity
purposes.


SECTION 5.11.      Maintenance of Insurance. The Borrower shall, without cost to
the Secured Parties, maintain or cause to be maintained on its behalf in effect
at all times the types of insurance required pursuant to Schedule 5.11, in the
amounts and on the terms and conditions specified therein and apply any
Insurance Proceeds received in accordance with the Credit Documents and the
Participation Agreement. The Borrower shall obtain and maintain such other
insurance as may be required under the terms and conditions of any Project
Contract. In the event that the Borrower fails to take out or maintain the full
insurance coverage required by this Section, the Controlling Party, upon ten
(10) days’ prior notice (unless the aforementioned insurance would lapse within
such period, in which event notice shall not be required) of any such failure,
may (but shall not be obligated to) take out the required policies of insurance
and pay the premiums on the same. All amounts so advanced by the Controlling
Party shall become a Secured Obligation and the Borrower shall forthwith pay
such amounts to the Controlling Party together with interest from the date of
payment by the Controlling Party at the Default Rate.


 
122

--------------------------------------------------------------------------------

 


SECTION 5.12.      Taxes, Other Government Charges and Utility Charges. (a) The
Borrower shall pay, or cause to be paid, as and when due and prior to
delinquency, all Taxes, assessments and governmental charges of any kind that
may at any time be lawfully assessed or levied against or with respect to the
Borrower or its interest in the Project (including all assessments and charges
lawfully made by any Governmental Authority for public improvements that may be
secured by a Lien its interest in the Project), and all utility and other
charges incurred in the operation, maintenance, use, occupancy and upkeep of the
Project; provided, however, the Borrower may contest or cause to be contested in
good faith any such Taxes, assessments and other charges and, in such event, may
permit the Taxes, assessments or other charges so contested to remain unpaid
during any period, including appeals, when the Borrower is in good faith
contesting or causing to be contested the same by appropriate proceedings, so
long as (i) reserves reasonably satisfactory to the Controlling Party have been
established on the Borrower’s books in an amount sufficient to pay any such
Taxes, assessments or other charges, accrued interest thereon and potential
penalties or other costs relating thereto, or other provision for the payment
thereof reasonably satisfactory to the Controlling Party shall have been made,
(ii) enforcement of the contested Tax, assessment or other charge is effectively
stayed for the entire duration of such contest and (iii) any Tax, assessment or
other charge determined to be due, together with any interest or penalties
thereon, is immediately paid after resolution of such contest.


(b)            The Borrower shall at all times remain a disregarded entity for
federal income tax purposes.


SECTION 5.13.      Event of Eminent Domain. If an Event of Eminent Domain shall
occur with respect to any part of the Collateral, the Borrower shall (a)
promptly upon discovery or receipt of notice of any such occurrence provide
written notice thereof to the Administrative Agent and the Loan Insurer, (b)
diligently pursue all of its rights to compensation against the relevant
Governmental Authority in respect of such Event of Eminent Domain, (c) if such
Event of Eminent Domain shall affect any material part of the Collateral,
without the written consent of the Controlling Party, which consent shall not be
unreasonably withheld or delayed, not compromise or settle any claim against
such Governmental Authority, and (d) pay or apply all Eminent Domain Proceeds
(not applied to the restoration of the Project in accordance with the
Participation Agreement) in accordance with the Depositary Agreement. The
Borrower consents to the participation of the Controlling Party (but the
Controlling Party shall not be required to so participate) in any eminent domain
proceedings, and the Borrower shall from time to time, if the Controlling Party
is not so participating, deliver to the Controlling Party each document filed or
served by or upon the Borrower in such proceeding.


SECTION 5.14.      Interest Rate Protection. (a) Within 60 days after the
Closing Date, the Borrower shall enter into one or more Interest Rate Protection
Agreements with one or more Interest Hedge Providers for a period commencing on
June 30, 2007 and ending on June 30, 2030 in a notional amount equal to at least
75% (but not more than 100%) of the reasonably anticipated amount of the Loans
projected to be outstanding during such period (which anticipated amount (i)
shall be determined by reference to the Base Case Projections, and (ii) shall
take into account any scheduled or projected repayments or prepayments of Loans
contemplated thereunder).


 
123

--------------------------------------------------------------------------------

 


(b)            On or before the first anniversary of the Closing Date and to the
extent that the interest rate under the Tax-Exempt Bonds is not fixed, the
Borrower shall enter into one or more Interest Rate Protection Agreements with
one or more Interest Hedge Providers which effectively fixes for the tenor of
such Tax-Exempt Bonds the interest rate applicable to a notional amount equal to
at least 75% (but not more than 100%) of the reasonably anticipated amount of
the floating-rate Tax-Exempt Bonds projected to be outstanding during such
period (which anticipated amount (i) shall be determined by reference to the
Base Case Projections, and (ii) shall take into account any scheduled or
projected repayments or prepayments of Tax-Exempt Bonds contemplated
thereunder).


(c)            Furthermore, the Borrower shall at all times thereafter (i)
comply with and maintain in full force and effect through the end of such period
such Interest Rate Protection Agreements or replacements thereof and (ii) enter
into additional Interest Rate Protection Agreements with one or more Interest
Hedge Providers such that at least 75% (but not more than 100%) of the then
current outstanding amount of the Loans, Tax-Exempt Bonds and any other Debt for
borrowed money during such period is effectively fixed-rated Debt.


(d)            All such Interest Rate Protection Agreements (including any
replacements thereof) shall be on terms and conditions reasonably satisfactory
to the Controlling Party.


(e)            To the extent required pursuant to the terms of any Interest Rate
Protection Agreement, the Borrower shall pay all reasonable costs, fees and
expenses incurred by the Borrower in connection with any unwinding, breach or
termination of any Interest Rate Protection Agreement (“Hedge Breaking
Expenses”), all as calculated pursuant to the applicable Interest Rate
Protection Agreements.


(f)             The Borrower shall in connection with any prepayment made by the
Borrower pursuant to the Credit Agreement, terminate an aggregate notional
amount under the Interest Rate Protection Agreements at least equal to the
amount (if any) by which the aggregate notional amount under the Interest Rate
Protection Agreements would exceed the aggregate outstanding principal amount of
the Construction Loans or Term Loans, as the case may be, immediately after
giving effect to such prepayment; and in each case, such termination shall be
made within fifteen (15) days of the date of such prepayment.


SECTION 5.15.      Independent Engineer. (a) The Borrower shall (i) permit the
Independent Engineer to make an inspection of the Project and the Site at the
end of every quarter (prior to Term-Conversion) or year (from and after
Term-Conversion), and (ii) deliver to the Administrative Agent and the Loan
Insurer within seven (7) days of each such inspection a report, in form and
substance satisfactory to the Controlling Party, describing the findings made by
the Independent Engineer during such inspection and reflecting any changes since
the last prior report.


 
124

--------------------------------------------------------------------------------

 


(b)            The Administrative Agent, the Loan Insurer and the Independent
Engineer have the right to witness and verify the Acceptance Tests (provided,
that the Borrower shall only be required to pay for the costs, fees and expenses
of the Independent Engineer in respect of any such Acceptance Tests). The
Borrower shall give the Administrative Agent, the Loan Insurer and the
Independent Engineer notice regarding any proposed Acceptance Test promptly
following the Borrower’s receipt of such notice. If, upon completion of any
Acceptance Test, the Borrower is of the belief that such Acceptance Test has
been satisfied, it shall so notify the Administrative Agent, the Loan Insurer
and the Independent Engineer and shall deliver a copy of all test results
supporting such conclusion, accompanied by supporting data and calculations,
evidencing the belief that the Borrower and the EPC Contractor have satisfied
their respective obligations with respect to such Acceptance Test. If the
Acceptance Tests have been satisfactorily completed, the Borrower shall deliver
to the Administrative Agent and the Loan Insurer the Preliminary Acceptance Test
Results and the Independent Engineer will, upon a thorough review of such
Preliminary Acceptance Test Results, certify in writing to the Administrative
Agent, the Lenders and the Loan Insurer, within five (5) Business Days of the
receipt of such Preliminary Acceptance Test Results, the satisfactory
achievement of the Acceptance Tests.


SECTION 5.16.      Energy Regulation. (a) The Borrower shall obtain market-based
rate authority under Section 205 of the FPA and blanket approval to issue
securities under Section 204 of the FPA from the FERC in a final and binding
order no longer subject to rehearing or appeal prior to the earlier of (i)
September 1, 2007 (or, so long as the Borrower has properly filed all necessary
applications with the FERC for the procurement of market-based rate authority by
June 1, 2007 and, thereafter, is diligently pursuing the obtainment of
market-based rate authority, then December 1, 2007) and (ii) the date the
Project generates any electric energy, including for any testing prior to the
Commercial Operation Date.


(b)            The Borrower shall take all actions necessary to remain in
compliance with, or exempt from, the FPA, PUHCA 2005, applicable state energy
regulatory laws and all Governmental Rules, except where failure to be in
compliance with such laws and Governmental Rules would not reasonably be
expected to have a Material Adverse Effect.


SECTION 5.17.       Separate Existence. The Borrower shall:


(a)            maintain entity records and books of account separate from those
of any other entity (including any entity which is an Affiliate of the
Borrower);


(b)            not commingle its funds or assets with those of any other entity
(including any entity which is an Affiliate of the Borrower);


(c)            provide that its board of directors or other analogous governing
body will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities;


(d)           comply in all material respects with its Organizational Documents;


 
125

--------------------------------------------------------------------------------

 


(e)            ensure that the Borrower’s Organizational Documents contains a
statement that all interests in the Borrower shall be securities governed by
Article 8 of the Uniform Commercial Code and shall be evidenced by certificates,
and that such certificated interests shall be in registered form within the
meaning of Article 8 of the Uniform Commercial Code;


(f)             ensure that the Borrower’s Organizational Documents contains a
statement that the only Debt the Borrower is allowed to incur is Permitted Debt;


(g)            ensure that the Borrower’s Organizational Documents contain a
requirement that any agreements the Borrower enters into with an Affiliate is on
arm’s length terms (other than the Sponsor Support Agreement);


(h)            ensure that the Borrower’s Organizational Documents contain a
requirement to maintain at least one Independent Member, other than during one
or more periods not in any one case to exceed thirty (30) consecutive days;
provided that, during the vacancy, no action may be taken which requires the
approval of the Independent Member (including bankruptcy actions); and


(i)             ensure that the Borrower’s Organizational Documents contain a
requirement for an affirmative vote or written consent of the Independent Member
in connection with any of the following matters: in order to authorize (i) the
filing of any insolvency or reorganization case or proceeding, instituting
proceedings to have the Borrower adjudicated bankrupt or insolvent, instituting
proceedings under any applicable insolvency law, seeking any relief under any
law relating to relief from debts or the protection of debtors, consenting to
the filing or institution of bankruptcy or insolvency proceedings against the
Borrower, filing a petition seeking or consenting to reorganization, liquidation
or relief with respect to the Borrower under any applicable federal or state law
relating to bankruptcy, reorganization or insolvency, seeking or consenting to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official for the Borrower or a substantial part of its
property, making any assignment for the benefit of creditors, admitting in
writing the Borrower’s inability to pay its debts as they become due, or taking
action in furtherance of any of the foregoing, or (ii) merging, consolidating or
combining the Borrower or any subsidiary of the Borrower with any other entity,
dissolving or winding-up the Borrower, selling, transferring or otherwise
disposing of all or substantially all of the Borrower’s assets or approving any
plan or agreement to engage in any of the foregoing actions.


SECTION 5.18.      Maintain Ratings. The Borrower shall use its best efforts to
maintain two ratings on the Facilities from S&P: one which gives effect to the
Loan Insurance Policy and one which does not give effect to the Loan Insurance
Policy; in each case for so long as S&P is in the business of rating loans and
securities of a type similar to the Facilities. If, at the request of the
Borrower, the Facilities are at any time rated by Moody’s, then from and after
the date of such rating, the Borrower shall use its best efforts to maintain two
ratings on the Facilities from Moody’s: one which gives effect to the Loan
Insurance Policy and one which does not give effect to the Loan Insurance
Policy; in each case for so long as Moody’s is in the business of rating loans
and securities of a type similar to the Facilities.


 
126

--------------------------------------------------------------------------------

 


SECTION 5.19.      Mandatory Tender. On or before April 30, 2007 (the date of
the delivery of the items referred to in clauses (a)-(c) below being referred to
herein as the “Mandatory Tender Date”), the Borrower shall have delivered to the
Administrative Agent and the Loan Insurer (a) a copy of a fully executed notice
from the Borrower to the Notice Parties (as defined in the Bond Indenture) and a
copy of a fully executed notice from the Tender Agent to all Owners (each as
defined in the Bond Indenture) of the Tax-Exempt Bonds, which notices shall
state the Borrower’s intention to provide Alternate Credit Enhancement and
Alternate Liquidity Facility (each as defined in the Bond Indenture) and shall
otherwise be in compliance with the requirements set forth in Sections 4.8(b)
and 4.2 of the Bond Indenture, respectively (the “Mandatory Tender”), (b) a copy
of such Alternate Credit Enhancement and an Alternate Liquidity Facility,
together with a favorable opinion of bond counsel and an opinion of counsel to
the issuer of such Alternate Credit Enhancement and Alternate Liquidity
Facility, in each case, in compliance with the requirements of clauses (i)
through (iii) of Section 4.8 of the Bond Indenture and (c) written evidence of
(i) the provision for the purchase from the Liquidity Provider of all Liquidity
Provider Bonds (each as defined in the Bond Indenture) and (ii) that all
obligations under the Existing Credit Facilities have been satisfied in full in
cash in accordance with the Pay-off Agreement, in each case in form and
substance reasonably satisfactory the Controlling Party. On the Mandatory Tender
Date, more or less simultaneously, (A) the CS Letter of Credit in favor of the
Trustee shall be canceled and returned by the Trustee to Credit Suisse, (B) the
Backstop Letter of Credit in favor of Credit Suisse shall be canceled and
returned by Credit Suisse to the Issuing Bank, (C) the Issuing Bank shall issue
a Backstop Letter of Credit to the Trustee in replacement of the CS Letter of
Credit and (D) the Trustee, the Issuing Bank, Credit Suisse and the Borrower
shall cooperate fully with each other to effectuate the more or less
simultaneous exchange of all such letters of credit.


ARTICLE VI.


Negative Covenants


The Borrower covenants and agrees with each Lender, the Loan Insurer and the
Issuing Bank that so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Credit Document
shall have been paid in full in cash, the Borrower shall abide by the following
negative covenants.


SECTION 6.01.      Contingent Liabilities. Except as provided in or permitted
under this Agreement, the Borrower shall not become liable under contract as a
surety, guarantor or accommodation endorser for or upon the obligation of any
other person: provided, however, that this Section 6.01 shall not be deemed to
prohibit (i) the acquisition or sale of goods, supplies or merchandise in the
normal course of its business, (ii) normal trade credit which is Permitted Debt,
(iii) the endorsement of negotiable instruments received in the normal course of
its business, (iv) indemnities provided under the Operative Documents, (v) joint
and several liability under Project Contracts (to the extent in effect as of the
Closing Date or otherwise approved by the Controlling Party, such approval not
to be unreasonably withheld or delayed), and (vi) ordinary course indemnities
under agreements that are not Operative Documents.


 
127

--------------------------------------------------------------------------------

 


SECTION 6.02.      Limitations on Liens. Neither the Borrower nor any Permitted
Project Company shall create, assume or suffer to exist any Lien on its assets
or properties (including its interest in the Project), except Permitted Liens.


SECTION 6.03.      Debt. Neither the Borrower nor any Permitted Project Company
shall incur, create, assume or permit to exist or become liable for any Debt,
except Permitted Debt.


SECTION 6.04.      Restricted Payments. Neither the Borrower nor any Permitted
Project Company shall make payments which are Restricted Payments, other than
(a) as expressly permitted under Section 3.8 of the Depositary Agreement and (b)
Restricted Payments by a Permitted Project Company to the Borrower.


SECTION 6.05.      Sale or Lease of Assets. Neither the Borrower nor any
Permitted Project Company shall conduct any Asset Sale except:


(a)            in the case of the Borrower, the Empire Buy-In;


(b)            sales of coal, spare parts, or other rights or assets not
required in connection with the Project; or


(c)            in the case of the Borrower, any Shared Facilities or development
rights in connection with Unit II being transferred by the Borrower to the
owners of Unit II pursuant to the Permitted Development Rights Transfer
Agreement (provided that as a condition to any such Asset Sales in respect of
Shared Facilities (i) the applicable parties shall have entered into all
necessary Shared Facilities Agreements (including as is necessary to protect the
rights and remedies of the Borrower and the Secured Parties in respect of such
Shared Facilities) and (ii) the co-owners of the Shared Facilities will have
entered into non-disturbance arrangements reasonably satisfactory to the
Controlling Party (such that each co-owner shall be entitled to the quiet
enjoyment of the Shared Facilities at all times during the effectiveness of the
Shared Facilities Agreement).


SECTION 6.06.      Activities. The Borrower shall not engage in activities other
than those directly related to the Project; it being understood and agreed that
the Borrower’s activities relating to the development and administration of the
Shared Facilities and assignment of rights to the owners of Unit II are
expressly agreed to be so related. No Permitted Project Company shall engage in
activities not contemplated by the definition of “Permitted Project Company”.


SECTION 6.07.      Pre-payments, Redemptions and Repurchases of Debt. The
Borrower shall not prepay, redeem or repurchase any of the Debt described in
clause (g) of the definition of “Permitted Debt” prior to the regularly
scheduled maturity thereof.


SECTION 6.08.      Creation or Formation of Subsidiaries. Neither the Borrower
nor any Permitted Project Company shall create or form subsidiaries, other than
a Permitted Project Company.


 
128

--------------------------------------------------------------------------------

 


SECTION 6.09.      Dissolution; Mergers and Consolidations; Organizational
Documents. The Borrower shall not:


(a)            liquidate, wind-up or dissolve or combine, merge or consolidate
with or into any other entity,


(b)            change its legal form,


(c)            purchase or otherwise acquire all or substantially all of the
assets of any person; or


(d)            materially modify its Organizational Documents.


SECTION 6.10.      Lease Transactions. Neither the Borrower nor any Permitted
Project Company shall enter into any transaction for the lease of any assets,
whether operating leases, capital leases or otherwise, other than the
transactions contemplated by the PILOT Agreements and Permitted Rail Car Leases,
pursuant to any lease constituting Permitted Debt or pursuant to leases of
automobiles, office equipment or the like pursuant to which the aggregate annual
lease payments by the Borrower do not exceed $100,000 per calendar year (in year
2007 Dollars adjusted for inflation in accordance with GDP-IPD Index).


SECTION 6.11.     Investments. The Borrower shall not make any Investments other
than (a) Permitted Investments, (b) up to $980,000,000 of Arkansas Taxable
Industrial Development Revenue Bonds (Series 2006) as contemplated by the PILOT
Agreements and (c) the Borrower may make Investments in Permitted Project
Companies, provided that (i) (A) such Investments are in accordance with and
contemplated by the Construction Budget or the Annual Operating Budget (as
applicable) or (B) such Investments are in an aggregate amount less than
$100,000, (ii) such Investments are necessary for the Permitted Project
Companies to perform their respective obligations under the agreements to which
they are a party and (iii) such Investments would not reasonably be expected to
have a Material Adverse Effect.


SECTION 6.12.      Transactions With Affiliates. The Borrower shall not directly
or indirectly enter into any transaction or series of transactions with or for
the benefit of an Affiliate of the Borrower (including any Permitted Project
Company) without the prior written approval of the Controlling Party, which
approval shall not be unreasonably withheld or delayed, except for (a) the
Project Contracts disclosed on Schedule 6.12 and the transactions permitted
thereby, (b) arm’s-length transactions in the ordinary course of business not to
exceed in the aggregate $1,000,000 per calendar year (in year 2007 Dollars and
adjusted for inflation in accordance with the GDP-IPD Index), or (c) as
otherwise expressly permitted by this Agreement and the other Credit Documents.


SECTION 6.13.      Regulations. The Borrower shall not directly or indirectly
apply any part of the proceeds of any Loan or other extensions of credit
hereunder or other revenues to the purchasing or carrying of any margin stock
within the meaning of Regulation T, U or X of the Federal Reserve Board, or any
regulations, interpretations or rulings thereunder.


 
129

--------------------------------------------------------------------------------

 


SECTION 6.14.      ERISA. Neither the Borrower nor any Permitted Project Company
shall establish, maintain, contribute to or become obligated to contribute to
any Benefit Plan.


SECTION 6.15.      Partnerships, Etc. Neither the Borrower nor any Permitted
Project Company shall execute a binding agreement to (a) become a general or
limited partner in any partnership, (b) become a joint venturer in any joint
venture or (c) create or hold stock or other equity interests in any person,
other than in the case of clauses (b) and (c) and with respect to the Borrower
only, a Permitted Project Company.


SECTION 6.16.      Speculative Transactions. The Borrower shall not engage in
any transaction involving interest rate hedging, commodity hedging, swaps,
options, futures contracts, derivative transactions, or any similar transactions
(including take-or-pay contracts, long term fixed price off take contracts and
contracts for the sale of power on either a financial or physical basis) other
than in the ordinary course of business consistent with prudent business
practice and not for speculative purposes.


SECTION 6.17.      Capital Expenditures. The Borrower shall not (other than (a)
in connection with a Required Capital Expenditure, (b) in connection with the
construction of the Project in accordance with the Construction Budget or (c) to
the extent funded solely with the proceeds of equity contributions from the
Pledgor (other than pursuant to the Sponsor Support Agreement)) make any Capital
Expenditures in any calendar year prior to the Term Loan Maturity Date in an
amount greater than $500,000 in the aggregate for any such calendar year;
provided that Capital Expenditures during any calendar year may exceed $500,000
(up to $2,500,000) if the Independent Engineer certifies to the Administrative
Agent, the Lenders and the Loan Insurer that such expenditure will enhance the
value, efficiency or generation capacity of the Project and will not have a
Material Adverse Effect; provided further that Capital Expenditures during any
calendar year shall not exceed $2,500,000 without the prior consent of the
Controlling Party. Notwithstanding the foregoing, Capital Expenditures shall
exclude any expenditures by the Borrower for Major Maintenance expenditures paid
with proceeds on deposit in the Major Maintenance Reserve Account in accordance
with the Depositary Agreement.


SECTION 6.18.      Amendments of Project Contracts and Debt Documents. (a)
Subject to clause (b), the Borrower shall not directly or indirectly terminate,
materially amend, materially modify, materially supplement or materially waive,
or permit or consent to the termination, material amendment, material
modification, material supplement or material waiver of, any of the provisions
of, or give any consent (except to the extent such action could not reasonably
be expected to affect the rights and obligations of the respective parties
thereunder in any material respect) under any of the Project Contracts without
the consent of the Controlling Party (such consent not to be unreasonably
withheld or delayed); provided that the Borrower may amend or modify any of the
PILOT Agreements in connection with any Permitted Tax-Exempt Bond Refinancing
and/or the development of Unit II if and to the extent that such amendments or
modifications are not materially adverse to the Borrower or the Secured Parties.


(b)            The Borrower shall not enter into or approve any change orders
under the EPC Contract without the approval of the Controlling Party (in
consultation with the Independent Engineer), such approval not to be
unreasonably withheld or delayed, unless each of the following conditions is
satisfied:


 
130

--------------------------------------------------------------------------------

 


(i)             the cost of such change order results in increases in Project
Costs of less than $5,000,000 or, when taken together with all change orders
since the Closing Date, less than $25,000,000;


(ii)            such change order would not reasonably be expected to prevent
the Project from achieving the Commercial Operations Date on or before the Date
Certain;


(iii)           such change order would not reasonably be expected to present a
material risk of revocation or material modification of any Applicable Permit,
or a material breach or default under any Project Contract;


(iv)           such change order does not modify the liquidated damage,
guarantee, limitations of liability, testing, warranty, retainage, guaranteed
completion dates, or other material terms of the EPC Contract;


(v)            such change order does not materially alter the fundamental
nature of the Project;


(vi)           such change order could not reasonably be expected to result in a
Default or an Event of Default; and


(vii)          the Administrative Agent and the Loan Insurer have received a
certificate, duly executed by an authorized officer of the Borrower, confirming
that the proposed change order will comply with each of the conditions set forth
in clauses (i)-(vi) above.


(c)            The Borrower shall not direct the EPC Contractor to demobilize
under the EPC Contract for a period of fifteen (15) or more days (other than in
connection with an event of force majeure under the EPC Contract) without the
prior consent of the Controlling Party.


(d)            The Borrower shall not extend any cure period or remedial period
under the EPC Contract without the prior consent of the Controlling Party.


(e)            The Borrower shall not directly or indirectly terminate,
materially amend, materially modify, materially supplement or materially waive,
or permit or consent to the termination, material amendment, material
modification, material supplement or material waiver of, any of the provisions
of, or give any consent (except to the extent such action could not reasonably
be expected to affect the rights and obligations of the respective parties
thereunder in any material respect) under any agreement evidencing Debt (other
than Permitted Debt described in clauses (c), (d), and (e) of the definition
thereof and in connection with any Permitted Tax-Exempt Bond Refinancing or any
Permitted Working Capital Facility) without the consent of the Controlling Party
(such consent not to be unreasonably withheld or delayed).


 
131

--------------------------------------------------------------------------------

 


SECTION 6.19.      Name and Location; Fiscal Year. The Borrower shall not change
its name, the location of its principal place of business (other than a change
in such location from and after the effective date of the Dynegy Transaction as
disclosed to the Administrative Agent and the Loan Insurer prior to the Closing
Date) or its federal employer identification number without notice to the
Administrative Agent, the Loan Insurer and the Collateral Agent at least sixty
(60) days prior to such change, or change its fiscal year (which, as of the
Closing Date, commences each January 1) without the Controlling Party’s consent.


SECTION 6.20.      Use of Project Site. The Borrower shall not use, or grant
consent for any third party to use, the Site for any purpose other than for the
construction, operation and maintenance of the Project as contemplated by the
Operative Documents, without the prior written approval of the Controlling
Party. Notwithstanding the foregoing, the Borrower shall have the right to amend
the PILOT Agreements (a) to delete the Switchyard Easement and the Transmission
Line Easement from the premises leased thereunder; (b) to direct the City to
convey the Switchyard Easement and the Transmission Line Easement to Entergy at
such time as the switchyard and related transmission facilities have been
constructed pursuant to the Interconnection and Operation Agreement provided the
City retains a nonexclusive easement (the “Retained Easement”) over the
Switchyard Easement and grants the Borrower and the Co-Participants the right to
use such easement pursuant to such amendments to the PILOT Agreements; and (c)
to provide for the development, construction, ownership, operation and
maintenance of Unit II and the Shared Facilities (to the extent such amendments
are not materially adverse to the Borrower or the Secured Parties). At the
Borrower’s request and subject to the procedures set forth in Article V of the
Collateral Agency Agreement, the Collateral Agent shall execute and deliver such
documents as may be reasonably required to release the Switchyard Easement,
Transmission Line Easement, and the Unit II and the Shared Facilities parcels
from the Lien of the Mortgage encumbering such property. Upon the execution and
delivery of such amendment to the PILOT Agreements, the Borrower shall execute
such documents as may be reasonably required to subject the Borrower’s interest
in the Retained Easement to the Lien of the Mortgage and provide any reasonably
requested date-down endorsements.


SECTION 6.21.      Assignment; Creditworthy. The Borrower shall not assign its
rights hereunder or under any of the other Operative Documents (or consent to
the assignment of any Major Participant’s rights under any Project Contract) to
any person, other than an assignment of its development rights under the
Participation Agreement in connection with Unit II pursuant to the Permitted
Development Rights Transfer Agreement and such other assignments or partial
assignments as are necessary in connection with the Shared Facilities or Unit II
(to the extent such assignments or partial assignments are not materially
adverse to the Borrower or the Secured Parties), as contemplated by the
Participation Agreement and as otherwise permitted under Sections 6.05, 6.18 and
6.20 hereof and under the other Operative Documents. The Borrower shall not
approve any person as being “Creditworthy” under and as defined in the
Participation Agreement in connection with any proposed transfer thereunder
without having first obtained the prior written approval of the Controlling
Party (such approval not to be unreasonably withheld or delayed).


SECTION 6.22.      Abandonment of Project. The Borrower shall not Abandon the
Project.


SECTION 6.23.      Hazardous Substances. The Borrower shall not Release any
Hazardous Substances in violation of any Environmental Laws, Legal Requirements
or Applicable Permits or in a manner that would reasonably be expected to
subject the Secured Parties to material liability or would reasonably be
expected to result in liability to the Borrower in excess of $15,000,000.


 
132

--------------------------------------------------------------------------------

 


SECTION 6.24.      Additional Project Contracts. The Borrower shall not enter
into, become a party to, or become liable under (through the Participation
Agreement, the Project Management Agreement or otherwise) any Additional Project
Contract, unless (a) such Additional Project Contract is a Permitted Fuel Supply
Agreement, Permitted O&M Agreement, Permitted Rail Car Lease, Permitted
Industrial Track Agreement, Permitted Development Rights Agreement (whether or
not such agreement meets the definition of an Additional Project Contract) or is
otherwise entered into with the prior written consent of the Controlling Party
in consultation with the Independent Engineer, such consent not to be
unreasonably withheld or delayed, (b) such Additional Project Contract is in the
name of the Borrower (provided that it may also be in the name of the Project
Manager on behalf of the Borrower and Co-Participations) and (c) if required by
the Controlling Party and only if available to the Borrower after the Borrower
uses its commercially reasonable efforts to procure such consent, upon delivery
to the Controlling Party of a Consent from such third party in substantially the
form of Exhibit D (with such changes as are reasonably acceptable to the
Controlling Party).


ARTICLE VII.


Events of Default


SECTION 7.01.      Events of Default. The occurrence of any of the following
events shall constitute an event of default (“Events of Default”):


(a)            Payments; Loan Insurance Policy.


(i)             The Borrower or the Pledgor shall (A) fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise, (B) fail to pay any interest on any Loan or pay any Fee or
pay any other amount due under any Credit Document, when and as the same shall
become due and payable, and, in case of clause (B), such default shall continue
unremedied for a period of five (5) Business Days or (C) fail to pay any amount
due and payable (after giving effect to any cure periods) under any Interest
Rate Protection Agreement which is insured or guaranteed pursuant to an
Insurance Policy when and as the same shall be come due and payable.


(ii)            The Loan Insurer shall have made a payment under any of the
Insurance Policies (other than the Debt Service Reserve Surety) and, if the Loan
Insurer had not made such payment, a Default or Event of Default would have
occurred pursuant to Section 7.01(a)(i) or Section 7.01(e).


(iii)           The Borrower shall fail to perform or observe any of its
agreements in the Loan Insurance Agreement in accordance with the terms thereof.


 
133

--------------------------------------------------------------------------------

 


(b)            Judgment. (i) One or more judgments or orders for the payment of
money shall be rendered against the Borrower (A) in an aggregate amount in
excess of $5,000,000 or (B) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower to
enforce any such judgment, or (ii) one or more non-monetary judgment or order
shall be rendered against the Borrower that could reasonably be expected to
result in a Material Adverse Effect, and there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect


(c)            Misstatements; Omissions. Any representation or warranty by the
Sponsor, the Pledgor or the Borrower in any Credit Document to which such Person
is a party, or any certification contained in any certificate delivered by the
Sponsor, the Pledgor or the Borrower under any Credit Document, proves to have
been false or incorrect in any material respect as of the date made or deemed
made; provided, however, that if (i) the Sponsor, the Pledgor or the Borrower
was not aware (after due inquiry) that such representation or warranty was false
or incorrect at the time such representation or warranty was made, (ii) the
fact, event or circumstance resulting in such false or incorrect representation
or warranty is capable of being cured, corrected or otherwise remedied and (iii)
such fact, event or circumstance resulting in such false or incorrect
representation or warranty shall have been cured, corrected or otherwise
remedied, within thirty (30) days from the date on which the Sponsor, the
Pledgor or the Borrower or any officer thereof first obtains knowledge thereof
(after due inquiry) such that such incorrect or false representation or warranty
(as cured, corrected or remedied) could not reasonably be expected to result in
a Material Adverse Effect, then such incorrect or false representation or
warranty shall not constitute a Default or Event of Default.


(d)            Bankruptcy; Insolvency. Any of the Borrower, the Pledgor or any
Major Participant shall become subject to a Bankruptcy Event; provided that,
with respect to any Major Participant, no Event of Default shall occur as a
result of such circumstance if:


(i)             such Major Participant is BNSF, the City, Entergy Arkansas,
Inc., the Project Manager, Zachry Construction Corporation, the O&M Operator, or
any Replacement Obligor for any such person, and such Major Participant is
performing its material obligations under the relevant Project Contract during
the period of time in which it is the subject of a Bankruptcy Event;


(ii)            such Major Participant is a counterparty to a Power Purchase
Agreement, and such Bankruptcy Event occurs and is continuing prior to (but not
following) the Commercial Operations Date;


(iii)           such Major Participant is a Co-Participant, Black & Veatch
Holding Company, Kiewit Construction Company, Overland Contracting Inc., Gilbert
Central Corp., the EPC Contractor, a counterparty to a Power Purchase Agreement
or any Replacement Obligor for any such person, and (A) with respect to any such
Major Participant (other than a counterparty to a Power Purchase Agreement or
any Replacement Obligor for any such counterparty), such Bankruptcy Event occurs
after the Commercial Operations Date, (B) such Major Participant is performing
its material obligations under the relevant Project Contract during the period
of time in which it is the subject of a Bankruptcy Event and (C) S&P and Moody’s
(if Moody’s shall have rated the Facilities) shall have delivered a written
confirmation within twenty (20) Business Days of such Bankruptcy Event that the
credit ratings assigned by S&P and Moody’s (if Moody’s shall have rated the
Facilities) to the Debt of the Borrower hereunder, under the Tax-Exempt Bonds
and under any other Debt insured or guaranteed by the Loan Insurer under the
Insurance Policies shall be at least “BBB-” (with a stable outlook) in the case
of S&P and “Baa3” (with a stable outlook) in the case of Moody’s after giving
effect to such Bankruptcy Event (and without giving effect to any of the
Insurance Policies); or


 
134

--------------------------------------------------------------------------------

 


(iv)           the Borrower obtains a Replacement Obligor within a reasonable
period of time not to exceed ninety (90) days and such circumstance has not had
and does not have, prior to so obtaining such Replacement Obligor, a Material
Adverse Effect.


(e)            Debt Cross Default. With respect to any Debt (other than the Debt
under the Credit Documents, but including Debt under Interest Rate Protection
Agreements) in a principal amount or agreement value in excess of $15,000,000,
individually or in the aggregate, the Borrower shall default for any period
beyond any applicable grace period (i) in the payment of any amount or
performance of any obligation due under any guarantee or other agreement
governing any such Debt, whether by acceleration or otherwise, or (ii) in the
payment of any amount or performance of any obligation due under any guarantee
or other agreement governing any such Debt if, in the case of this clause (ii),
pursuant to such default, the holder of the obligation concerned has accelerated
the maturity of such Debt.


(f)             ERISA. If the Borrower or any ERISA Affiliate should establish,
maintain, contribute to or become obligated to contribute to any Benefit Plan
and (i) a reportable event (as defined in Section 4043(b) of ERISA other than an
event for which the notice period has been waived) shall have occurred with
respect to any Benefit Plan and, within thirty (30) days after the reporting of
such reportable event to the Administrative Agent and the Loan Insurer by the
Borrower and the furnishing of such information as the Administrative Agent or
the Loan Insurer may reasonably request with respect thereto, the Controlling
Party shall have notified the Borrower in writing that (A) Controlling Party has
made a determination that, on the basis of such reportable event, there are
reasonable grounds for the termination of such Benefit Plan by the PBGC or for
the appointment by the appropriate United States District Court of a trustee to
administer such Benefit Plan, and (B) as a result thereof, an Event of Default
exists hereunder; or (ii) a trustee shall be appointed by a United States
District Court to administer any Benefit Plan; or (iii) the PBGC shall institute
proceedings to terminate any Benefit Plan; or (iv) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from any Multiemployer Plan
shall have occurred, or any Multiemployer Plan shall enter reorganization
status, become insolvent or terminate (or notify the Borrower or ERISA Affiliate
of its intent to terminate) under Section 4041A of ERISA and, within thirty (30)
days after the reporting of any such occurrence to the Administrative Agent or
the Loan Insurer by the Borrower and the furnishing of such information as the
Administrative Agent or the Loan Insurer may reasonably request with respect
thereto, the Controlling Party shall have notified the Borrower in writing that
the Controlling Party has made a determination that, on the basis of such
occurrence, an Event of Default exists hereunder, provided that the events
described in this Section 7.01(f) will not result in an Event of Default unless
the subject event involves (x) one or more Benefit Plans that are
single-employer plans (as defined in Section 4001(a)(l5) of ERISA) and under
which the aggregate gross amount of unfunded benefit liabilities (as defined in
Section 400l(a)(16) of ERISA), including vested unfunded liabilities which arise
or might arise as the result of the termination of such Benefit Plans, exceeds
$5,000,000, (y) one or more Multiemployer Plans to which the aggregate
liabilities of the Borrower and all ERISA Affiliates exceeds $500,000, and (z)
the Borrower or any subsidiary thereof is reasonably expected to incur liability
in excess of $5,000,000.


 
135

--------------------------------------------------------------------------------

 


(g)            Project Contracts.


(i)             The Borrower. The Borrower shall be in breach of any material
obligation, or a material default by the Borrower shall have occurred and be
continuing, under a Project Contract, and such breach or default shall not be
remediable or, if remediable, shall continue unremedied for a period equal to
the lesser of the cure period provided under the Project Contract or thirty (30)
days; provided that if (A) such breach cannot be cured within such period, (B)
such breach is susceptible of cure, (C) the Borrower is proceeding with
diligence and in good faith to cure such breach, (D) the existence of such
breach has not resulted in, and would not after considering the nature of the
cure be reasonably expected to give rise to, a termination by the counterparty
to the Project Contract which is subject to breach or to otherwise have a
Material Adverse Effect and (E) the Administrative Agent and the Loan Insurer
shall have received an officer’s certificate signed by a Responsible Officer of
the Borrower to the effect of clauses (A), (B), (C) and (D) above and stating
what action the Borrower is taking to cure such breach, then, so long as no
Material Adverse Effect occurs, such 30-day cure period shall be extended to
such date, not to exceed ninety (90) days in the aggregate, as shall be
necessary for the Borrower diligently to cure such breach.


(ii)            Third Party. Any party other than the Borrower shall be in
breach of any obligation under a Project Contract or a default by a party other
than the Borrower shall have occurred and be continuing under a Project Contract
and such breach or default shall not be remediable or, if remediable, shall
continue unremedied by such party for a period equal to the lesser of the cure
period provided under the Project Contract or thirty (30) days (unless waived by
the appropriate party; provided that the Borrower, prior to waiving any such
material breach or material default, shall have obtained the written consent of
the Controlling Party) and has had or would reasonably be expected to have a
Material Adverse Effect; provided that if (A) such breach cannot be cured within
such 30-day period, (B) such breach is susceptible of cure, (C) the breaching
party is proceeding with diligence and in good faith to cure such breach and (D)
an extension of the time to cure would not reasonably be expected to exacerbate
an existing Material Adverse Effect or cause any new Material Adverse Effect,
then, such 30-day cure period shall be extended to such date (not to exceed
90-days in the aggregate) as shall be necessary for such third party diligently
to cure such breach; provided further that no Event of Default shall be declared
as a result of any such action if the Borrower obtains a Replacement Obligor for
the affected party within the cure period referred to in this paragraph
(including the 30-day cure period, if no extension is given) and such extension
of time to cure has not, and would not reasonably be expected to, exacerbate an
existing Material Adverse Effect or cause any new Material Adverse Effect.


 
136

--------------------------------------------------------------------------------

 


(iii)           Termination. Any material provision in any Project Contract
shall for any reason cease to be valid and binding on any party thereto (other
than the Borrower) except upon fulfillment of such party’s obligations
thereunder (or any party to a Project Contract pursues a right of termination
that could reasonably have merit), provided that no Event of Default shall occur
as a result of such circumstance if the Borrower obtains a Replacement Obligor
for the affected party and such circumstance has not had and does not have,
prior to the Borrower’s so obtaining such Replacement Obligor, a Material
Adverse Effect.


(h)            Participation Agreement; Project Management. Either (i) any
Co-Participant (other than the Borrower) shall fail to pay, when due, any
payment or payments required under the Participation Agreement in excess of
$1,000,000 in the aggregate at any time outstanding, to the extent such failure
constitutes a Payment Default, as defined in the Participation Agreement;
provided that no Event of Default shall occur as a result of such circumstance
if such Co-Participant, one or more of the other Co-Participants, an Affiliate
of the Borrower or the Borrower (in the case of the Borrower, only to the extent
funded solely with the proceeds of a capital contribution that is not made in
satisfaction of all or any part of the Equity Commitment and not funded with
Operating Revenues), or any combination of the foregoing, shall fund an amount
equal to such Payment Default within thirty (30) days following the occurrence
of such Payment Default; or (ii) the Borrower or one or more of its Affiliates
shall fail to Control the Project Manager, or the Project Manager (or another
entity reasonably satisfactory to the Controlling Party) shall cease to be the
Project Management Entity in accordance with the terms of the Participation
Agreement and on the terms (or substantially similar terms) set forth in the
Project Management Agreement.


(i)             Breach of Terms of Agreement.


(i)             The Borrower shall fail to perform or observe any of the
covenants set forth in (A) Section 5.01 (other than Section 5.01(d)), 5.03(c),
5.05, 5.07(a)(i), 5.07(a)(iii), 5.08, 5.09(c), 5.11, 5.14, 5.15 or 5.17, 6.01
through 6.07, 6.09, 6.10, 6.11, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.21, 6.22,
6.23 or 6.24 or (B) Section 3.9, Section 3.10, Section 3.11 or Section 3.14(a)
of the Depositary Agreement.


(ii)            The Borrower or the Pledgor shall fail to perform or observe any
other covenant to be observed or performed by it hereunder or any other Credit
Document not otherwise specifically provided for in Section 7.01(i)(i) or
elsewhere in this Article VII, and such failure shall continue unremedied for a
period of thirty (30) days after the Borrower or the Pledgor either has
knowledge (after due inquiry) of such failure and the fact that such failure
constitutes a Default hereunder or receives written notice thereof from the
Administrative Agent or the Loan Insurer; provided, however, that if (A) such
failure cannot be cured within such 30-day period, (B) such failure is
susceptible of cure, (C) the Borrower or the Pledgor is proceeding with
diligence and in good faith to cure such failure, (D) the existence of such
failure has not had and would not after considering the nature of the cure
reasonably be expected to have a Material Adverse Effect and (E) the
Administrative Agent and the Loan Insurer shall have received an officer’s
certificate signed by a Responsible Officer of the Borrower to the effect of
clauses (A), (B), (C) and (D) above and stating what action the Borrower is
taking to cure such failure, then such 30-day cure period shall be extended to
such date, not to exceed a total of ninety (90) days, as shall be necessary for
the Borrower or the Pledgor diligently to cure such failure.


 
137

--------------------------------------------------------------------------------

 


(j)             Security. (i) Any of the Collateral Documents in any material
respect cease to be in full force and effect, or fail to provide the
Administrative Agent, the Arranger, the Collateral Agent, the Issuing Bank, the
Loan Insurer or the other Secured Parties the first priority security interests
and Liens and associated rights and remedies permitted by law, powers or
privileges intended to be created thereby or purported to be created thereby or
(ii) the Liens on the Collateral granted to the Collateral Agent (for the
benefit of Secured Parties) cease to be superior and prior to the rights of all
third Persons now existing or hereafter arising whether by way of Lien or
otherwise, except for Permitted Prior Liens.


(k)            Loss of or Failure to Obtain Applicable Permits.


(i)             The Borrower or, in the case of the Project, any other person
responsible for obtaining a Permit required for the operation of the Project,
shall fail to obtain any Permit (including, without limitation, any necessary
state and federal energy regulatory authorizations, including those required
pursuant to Section 203 of the FPA) on or before the date that such Permit
becomes an Applicable Permit and such failure would reasonably be expected to
have a Material Adverse Effect; provided that no Event of Default shall occur
for a period of up to ninety (90) days following any such failure so long as (x)
the Borrower or such other person is diligently seeking to remedy such failure,
(y) the Borrower continues to operate the Project, or the Project is otherwise
operated, as contemplated by the Credit Documents and the Project Contracts and
(z) at all times during such 90-day period there has not occurred, nor after
consideration of the nature of the Borrower’s efforts or such other person’s
efforts to remedy such failure, would there reasonably be expected to occur, a
Material Adverse Effect.


(ii)            Any Applicable Permit necessary for operation of the Project
shall expire or be materially modified (other than modifications requested by
the Borrower or any other person responsible for the operation of the Project
and approved in writing in advance of such modification by the Controlling
Party, which approval shall not be unreasonably withheld or delayed), revoked,
cancelled, or not extended or renewed by the issuing agency or other
Governmental Authority having jurisdiction and the loss of such Permit would
reasonably be expected to have a Material Adverse Effect; provided that no Event
of Default shall occur for a period up to ninety (90) days following any such
modification, revocation, cancellation or non-renewal so long as (x) the
Borrower or such other person is diligently appealing (or causing to be
appealed) such modification, revocation or cancellation, (y) the Borrower or
such other person continues to operate the Project as contemplated by the Credit
Documents and the Project Contracts and the enforcement of such modification,
revocation or cancellation is effectively stayed during such period of
operation, and (z) at all times during the pendency of such appeal, there has
not occurred, nor after consideration of the nature of the Borrower’s efforts or
such other person’s efforts in respect of such appeal, would there reasonably be
expected to occur, a Material Adverse Effect.


 
138

--------------------------------------------------------------------------------

 


(l)             Loss of Collateral. Any material portion of the Borrower’s
property or the Collateral is damaged, seized or appropriated without fair value
being paid therefor such as to allow replacement of such property and/or
prepayment of Secured Obligations and to allow the Borrower, in the Controlling
Party’s reasonable judgment, to continue satisfying its obligations hereunder
and under the other Operative Documents.


(m)           Destruction of the Project. All or a material portion of the
assets or operations of the Project are destroyed, or suffer an actual or
constructive loss or material damage, and thereafter (a) the following
conditions are not met within one hundred twenty (120) days of the occurrence of
such destruction, loss or damage:


(i)             a decision has been made in accordance with the Participation
Agreement (or the Borrower is otherwise obligated pursuant to the Participation
Agreement) to repair or restore the Project by the Borrower and each of the
Co-Participants;


(ii)            the Borrower’s Percentage (as defined in the Participation
Agreement) of all Insurance Proceeds and/or Eminent Domain Proceeds received in
respect of the Project shall be deposited into the Loss Proceeds Account;


(iii)           the Borrower certifies, and the Controlling Party determines in
its reasonable judgment (after consultation with the Independent Engineer) that
a sufficient amount of funds is or will be available to make repairs and
restorations (and to make all payments of Debt Service which will become due
during and following such repair period); and


(iv)           the Borrower certifies that it reasonably believes that each of
the other Co-Participants has sufficient funds available to fund their
respective portions of the repairs and restorations;


or (b) the Project ceases to operate for a period beyond the later of (i) sixty
(60) days after the receipt of Loss Proceeds or (ii) one hundred twenty (120)
days after the event of loss unless restoration or repair shall have been
approved in accordance with clause (a) above.


(n)            Eminent Domain. Any Governmental Authority or any person acting
under any Governmental Authority shall have condemned, seized or appropriated
all or any substantial part of the Project, or displaced permanently the
management of the Borrower or any other entity managing the operations of the
Project or curtailed the Borrower’s authority to conduct its business.


 
139

--------------------------------------------------------------------------------

 


(o)            Commercial Operations Date. The Commercial Operations Date shall
not have occurred by the Date Certain.


(p)            Sponsor Support Payments. Either (i) a Sponsor Support Payment
has not been funded when required in accordance with the Sponsor Support
Agreement; or (ii) any portion of the Sponsor’s obligations under the Sponsor
Support Agreement is not supported by credit support from an Acceptable Sponsor
Support Letter of Credit Provider or funded into a cash collateral account, the
Prepayment Account or the Construction Account (as applicable) as contemplated
by the Sponsor Support Agreement for a period of fifteen (15) consecutive days.


(q)            Term-Conversion. Term-Conversion shall not have occurred by June
14, 2011.


(r)            Unenforceability. (i) Any material provision of any Credit
Document shall cease to be in full force and effect or any Credit Document shall
be declared null and void by a Governmental Authority, (ii) the Borrower shall
contest the validity or enforceability of any Credit Document in writing or deny
in writing that it has any further liability prior to the payment in full of all
obligations of the Borrower under the Credit Documents or (iii) the Pledgor
shall contest the validity or enforceability of the Pledge Agreement in writing
or deny in writing that it has any further liability under the Pledge Agreement
prior to the payment in full of all obligations of the Borrower under the Credit
Documents other than surviving inchoate indemnities.


(s)            Minimum Ownership Interest Requirement. The Borrower shall at any
time fail to (i) own at least 25.1% of the outstanding Ownership Interest under
and as defined in the Participation Agreement, (ii) control the vote of at least
25.1% of the board of directors of any Permitted Project Company or (iii) in the
case of any matter related to any Transaction Agreement under and as defined in
the Participation Agreement, control the vote of at least 25.1% of the
Percentages under and as defined in the Participation Agreement held by the
parties to such Transaction Agreement (collectively, the “Minimum Control
Thresholds”), or the Borrower shall enter into any agreement the effect of which
is to cause (on either the date of the agreement, the date of the closing of the
transactions thereunder or at another future date) the Borrower to fail to
maintain the Minimum Control Thresholds.


SECTION 7.02.      Remedies. Upon the occurrence and during the continuation of
an Event of Default, the Controlling Party may, without any obligation to do so
and without further notice of default, presentment or demand for payment,
protest or notice of non-payment or dishonor, or other notices or demands of any
kind, all such further notices and demands being waived, exercise any or all of
the following rights and remedies, in any combination or order, in addition (but
without prejudice to its rights as Controlling Party pursuant to Article X) to
such other rights or remedies as the Secured Parties may have hereunder or under
the Credit Documents or at law or in equity:


 
140

--------------------------------------------------------------------------------

 


(a)            No Further Loans. Cancel all Commitments and elect not to make
(and upon such election the Lenders shall not be obligated to make) any
additional Loans or other extensions of credit, and the Secured Parties shall
not be obligated to make any payments, or permit the making of payments, from
any Account or any Proceeds or other funds held by the Administrative Agent, the
Collateral Agent or the Depositary under the Credit Documents or on behalf of
the Borrower.


(b)            Cure. Without any obligation to do so, make Loans, other
extensions of credit or disbursements to or on behalf of the Borrower to cure
any Event of Default hereunder and to cure any default or render any performance
under any Project Contract as the Controlling Party in its absolute discretion
may consider necessary or appropriate, whether to preserve and protect the
Collateral or any of the Secured Parties’ interests therein or for any other
reason, and all sums so expended, together with interest on such total amount at
the Default Rate (but in no event shall the rate exceed the maximum lawful
rate), shall be repaid by the Borrower to the Controlling Party promptly upon
demand therefor and shall be secured by the Credit Documents


(c)            Acceleration. Declare and make all sums of outstanding principal,
accrued but unpaid interest and accrued but unpaid premium remaining under this
Agreement, together with all unpaid amounts, fees, costs and charges due
hereunder or under any other Credit Document immediately due and payable, and
require the Borrower immediately, without presentment, demand, protest or other
notice of any kind, all of which the Borrower hereby expressly waives, to pay to
the Administrative Agent or the Loan Insurer (as applicable) an amount in
immediately available funds equal to the aggregate amount of any such
outstanding accelerated obligations; provided, that in the event of an Event of
Default occurring under Section 7.01(d) in respect of the Borrower, all such
amounts shall become immediately due and payable without further act of any
Secured Party.


(d)            Cash Collateral. Subject to the Collateral Agency Agreement,
apply to, set-off or execute upon any Obligation then due any amounts on deposit
in any Account, any Proceeds, any drawings made under any Letter of Credit or
any proceeds or any other monies of the Borrower on deposit with the
Administrative Agent, the Collateral Agent, the Depositary or any Secured Party
in the manner provided in this Agreement or in the UCC and other relevant
statutes and decisions and interpretations thereunder with respect to cash
collateral.


(e)            Possession of Projects. Subject to the Collateral Agency
Agreement, enter into possession of the Project and perform any and all work and
labor necessary to complete such Project or to operate and maintain such
Project, and all sums expended in so doing, together with interest on such total
amount at the Default Rate, shall be repaid by the Borrower to the Secured
Parties expending such sums promptly upon demand and shall be secured by the
Credit Documents to the extent provided herein.


(f)             Insurance Proceeds. Subject to the Collateral Agency Agreement,
liquidate Insurance Proceeds (including any Permitted Investments made with such
proceeds) in such manner as the Controlling Party shall deem reasonable and
prudent under the circumstances and apply the same (i) to curing such Event of
Default, and any Insurance Proceeds remaining thereafter shall be applied as
provided in the Depositary Agreement, or (ii) toward payment of all other
Secured Obligations of the Borrower in connection with exercise of the Secured
Parties’ remedies pursuant to this Section.


 
141

--------------------------------------------------------------------------------

 


(g)            Remedies Under Collateral Documents. Subject to the Collateral
Agency Agreement, exercise any and all rights and remedies available to the
Secured Parties under any of the Collateral Documents, including judicial or
non-judicial foreclosure or public or private sale of any of the Collateral
pursuant to the Collateral Documents.


SECTION 7.03.      Cumulative Remedies. The rights provided for in the Credit
Documents are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided to the Secured Parties by law or in equity, or
under any other instrument, document or agreement now existing or hereafter
arising.


ARTICLE VIII.
The Agents and the Arranger


SECTION 8.01.      Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints each of the Administrative Agent and the Collateral Agent
(for purposes of this Article VIII, the Administrative Agent and the Collateral
Agent are referred to collectively as the “Agents” and each an “Agent”) its
agent and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Credit
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized by the Lenders and the Issuing Bank to execute any and all
documents (including releases and the Collateral Documents) with respect to the
Collateral and the rights of the Lenders and the Issuing Bank with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents. Each of the Agents is further authorized
by the Lenders and the Issuing Bank to enter into agreements supplemental hereto
for the purpose of curing any formal defect, inconsistency, omission or
ambiguity in this Agreement and the Collateral Documents.


SECTION 8.02.      Right and Powers. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its respective Affiliates as
if it were not an Agent hereunder.


SECTION 8.03.      Duties, Responsibilities and Obligations. No Agent shall have
any duties, responsibilities or obligations except those expressly set forth in
the Credit Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to or be deemed to be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) no Agent shall have or be deemed to have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08); provided, that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law, (c)
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into any Credit Document or otherwise exist against
the Agents, and (d) except as expressly set forth in the Credit Documents, no
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower (or any Affiliate thereof)
that is communicated to or obtained by the bank serving as any Agent or any of
its Affiliates in any capacity. The Administrative Agent and the Collateral
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct. Neither any Agent nor the Loan Insurer shall be deemed to
have knowledge of any Material Adverse Effect, Default or Event of Default
unless and until written notice thereof is given to such Agent by the Borrower,
the Loan Insurer, the Issuing Bank or a Lender, and none of the Loan Insurer or
any of the Agents shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Credit Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Credit Document or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Credit Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Credit Document, other than to confirm receipt of items
expressly required to be delivered to such Agent or the Loan Insurer.


 
142

--------------------------------------------------------------------------------

 


SECTION 8.04.      Reliance. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise communicated by the proper person. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Agents may presume that such condition is satisfactory to
such Lender or the Issuing Bank unless such Agent shall have received notice to
the contrary from such Lender or the Issuing Bank prior to the making of such
Loan or the issuance of such Letter of Credit. Each Agent may also rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon.
Each Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


SECTION 8.05.      Sub-Agents. Each Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it, with or without a written agency appointment. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory and
indemnification provisions of this Agreement shall apply to any such sub-agent
and to the Related Parties of each Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.


 
143

--------------------------------------------------------------------------------

 


SECTION 8.06.      Resignation. The Administrative Agent may resign at any time
by notifying the Lenders, the Issuing Bank, the Loan Insurer and the Borrower.
Upon any such resignation of the Administrative Agent, the Required Lenders
shall have the right, in consultation with the Borrower and subject to the prior
written approval of the Loan Insurer (such approval not to be unreasonably
withheld or delayed) so long as no Insurer Default has occurred and is
continuing, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within sixty
(60) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and in consultation with the Borrower and subject to the prior written
approval of the Loan Insurer (such approval not to be unreasonably withheld or
delayed) so long as no Insurer Default has occurred and is continuing, appoint a
successor Administrative Agent; provided, that if Administrative Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations under the Credit Documents and (b)
all payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender and
Issuing Bank directly, until such time as the Required Lenders with the prior
written approval of the Loan Insurer (so long as no Insurer Default has occurred
and is continuing) appoint a successor Administrative Agent as provided for
above in this Section; and provided further, that, where the resignation of the
Administrative Agent is due to illegality, any such resignation will become
effective immediately upon notice to the Lenders, the Issuing Bank, the Loan
Insurer and the Borrower. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and upon such acceptance or notification as given
above, the retiring or retired Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor and at any such
time as Administrative Agent resigns, retires or is removed or replaced, such
Administrative Agent shall return to Borrower (i) a percentage of the
Administrative Agent Fee equal to the remaining percentage of the calendar year
during which Administrative Agent will no longer serve as Administrative Agent
minus (ii) the net amount of any unpaid expenses payable by Borrower to
Administrative Agent at the time of its resignation, replacement or removal..
After an Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Administrative Agent.


 
144

--------------------------------------------------------------------------------

 


SECTION 8.07.      Arranger and Sole Bookrunner. Each of the Arranger and the
Sole Bookrunner, in its capacity as such, shall have no duties, responsibilities
or fiduciary relationship to any Lender, and shall incur no liability, under
this Agreement or any other Credit Document.


SECTION 8.08.      Independent Credit Analysis. Each Lender and the Issuing Bank
acknowledges that it has, independently and without reliance upon the Agents,
the Arranger, the Sole Bookrunner, any Lender or the Issuing Bank and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Agents, the Arranger, the Sole Bookrunner, any Lender or the Issuing Bank and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Credit Document, any related
agreement or any document furnished hereunder or thereunder.


SECTION 8.09.      Withholding. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.


SECTION 8.10.      Collateral Agent. Each of the parties hereto acknowledges the
Collateral Agent’s rights under, and the provisions of, Article VII of the
Collateral Agency Agreement.


ARTICLE IX.
Miscellaneous


SECTION 9.01.      Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or electronic mail, as
follows:


(a)            if to the Borrower, to Plum Point Energy Associates, LLC, Two
Tower Center, 11th Floor, East Brunswick, New Jersey 08816, Attention: General
Counsel, Fax: (732) 249-7290;


(b)            if to the Administrative Agent, to The Royal Bank of Scotland
plc, 101 Park Avenue – 6th Floor, New York, NY 10178, Attn: Luis Montanti, Tel.
(212) 401-1402, Fax. (212) 401-1478, email gbmnaagency@rbos.com;


 
145

--------------------------------------------------------------------------------

 


(c)            if to the Collateral Agent, to The Bank of New York, 101 Barclay
Street, Floor 8W, New York, NY 10286, Fax. (212) 815-5707 or (212) 815-5074,
Attention: Corporate Trust Administration - Corporate Finance


(d)            if to the Issuing Bank, Attn: Letter of Credit Department, Tel:
(212) 401-3411, Fax: (212) 401-1494;


(e)            if to the Loan Insurer, to it at its address (or fax number) set
forth on Appendix B; and


(f)             if to a Lender, to it at its address (or fax number) set forth
on Appendix B or the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.


All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five (5) Business Days after dispatch by certified or registered
mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.


The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent, the Lenders or the Issuing Bank pursuant to the Credit
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice of
continuation or conversion provided pursuant to Section 2.10, (ii) relates to
the payment of any principal or other amount due under this Agreement prior to
the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Credit Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or the Borrowing (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an address as directed by the
Administrative Agent. In addition, the Borrower agrees, and agrees to cause its
subsidiaries, to continue to provide the Communications to the Administrative
Agent, the Lenders or the Issuing Bank, as the case may be, in the manner
specified in the Credit Documents but only to the extent requested by the
Administrative Agent.


The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the Issuing Bank by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).


THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENTS DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF ANY NOTICES OR COMMUNICATIONS OR THE ADEQUACY OF
THE PLATFORM, AND THE AGENTS EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN ANY NOTICES OR COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH ANY
NOTICES OR COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE
AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES HAVE ANY LIABILITY TO THE
PLEDGOR, ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF SUCH AGENT OR OTHER PERSON’S TRANSMISSION OF ANY NOTICES OR COMMUNICATIONS
THROUGH THE PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED FROM SUCH PERSON’S BREACH OF OBLIGATIONS UNDER A CREDIT DOCUMENT,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 
146

--------------------------------------------------------------------------------

 


SECTION 9.02.      Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Credit Document shall be considered to
have been relied upon by the Lenders, the Loan Insurer and the Issuing Bank and
shall survive the making by the Lenders of the Loans and the issuance by the
Issuing Bank of the Letters of Credit, regardless of any investigation made by
the Lenders, the Loan Insurer or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement or any other Credit
Document is outstanding and unpaid and so long as the Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05, 10.02 and 10.03
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the termination of the Letters of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Credit Document or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, the Arranger, any Lender, the Loan Insurer or the Issuing Bank.


SECTION 9.03.      Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the parties hereto and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.


SECTION 9.04.      Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Loan Insurer or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.


 
147

--------------------------------------------------------------------------------

 


(b)            Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) the Administrative Agent, the Borrower and the Loan Insurer
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld or delayed) (it being acknowledged and agreed that,
subject to clause (i) below, the Loan Insurer may withhold its consent if the
proposed Lender does not have at the time of the proposed assignment a credit
rating of “AA-” or higher by S&P and “Aa3” or higher by Moody’s), (ii) in the
case of any assignment of a Backstop LC Commitment or a Revolving Credit
Commitment, the Issuing Bank must also give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed)
(provided that, in each case, the consent of the Borrower shall not be required
to any such assignment during the continuance of any Event of Default), (iii)
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000, in the case of the Backstop LC Facility, $2,000,000 in the case
of the Revolving Credit Facility, and $5,000,000, in the case of the
Construction Loan Facility (or, after Term-Conversion, the Term Loan Facility)
(or, if less, the entire remaining amount of such Lender’s Commitment) and
shall, unless otherwise approved by the Administrative Agent, be in an amount
that is an integral multiple of $1,000,000 in excess thereof (or the entire
remaining amount of such Lender’s Commitment), including assignments to multiple
affiliates that in the aggregate equal such amounts, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent or the Loan
Insurer, as applicable, an Assignment and Acceptance, substantially in the form
of Exhibit B, via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Agent, manually),
together with a processing and recordation fee of $3,500 (or as otherwise agreed
by the Administrative Agent), and (v) the assignee, if it shall not be a Lender
immediately prior to the assignment, shall deliver to the Administrative Agent
an Administrative Questionnaire, attached in the form of Exhibit A hereto, and
any required tax forms, as applicable. Upon acceptance and recording pursuant to
paragraph (e) of this Section 9.04, from and after the effective date specified
in each Assignment and Acceptance, (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05,
as well as to any Fees accrued for its account and not yet paid).


 
148

--------------------------------------------------------------------------------

 


(c)            By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Construction Loan Commitment (or, after Term-Conversion, the Term Loan
Commitment), Backstop LC Commitment and Revolving Facility Commitment, and the
outstanding balances of its Loans under each of the Construction Loan Facility
(or, after Term-Conversion, the Term Loan Facility), the Backstop LC Facility
and the Revolving Facility, in each case without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Credit Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement, any other Credit Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 4.01(m) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, the Arranger, such assigning Lender, any other Lender or
the Issuing Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof, together with such powers as are reasonably incidental
thereto; (vii) such assignee has reviewed and is familiar with Article X and
agrees to be bound in all respects by the terms and conditions thereof and the
Loan Insurer’s rights thereunder; and (viii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.


(d)            The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Collateral Agent and
the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.


 
149

--------------------------------------------------------------------------------

 


(e)            Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
any applicable tax-related deliverables specified in Section 2.20, as
applicable, completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder) and the written consent of the Administrative
Agent to such assignment, the Administrative Agent shall (i) accept such
Assignment and Acceptance, and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).


(f)             Each Lender may without the consent of the Borrower, the Loan
Insurer or the Administrative Agent sell participations to one or more banks or
other entities in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.18 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the Administrative Agent, the Loan Insurer and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable hereunder or the amount of principal of
or the rate at which interest is payable on the Loans, extending any scheduled
principal payment date or date fixed for the payment of interest on the Loans,
increasing or extending the Commitments or releasing any Collateral).


(g)            Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.


(h)            Any Lender may at any time assign all or any portion of its
rights under this Agreement to secure extensions of credit to such Lender or in
support of obligations owed by such Lender; provided that no such assignment
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.


(i)             Notwithstanding anything to the contrary contained herein, any
Lender described in clause (a) or (b) of the definition of “Lender” (a “Granting
Lender”) may grant to a special purpose funding vehicle (an “SPC”), identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one (1) year and one (1) day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
9.04, any SPC may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Administrative
Agent and, in the case of the Revolving Credit Facility, the Borrower) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.


 
150

--------------------------------------------------------------------------------

 


(j)             The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Controlling Party, and
any attempted assignment without such consent shall be null and void.


(k)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 9.05.      Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent, the Loan Insurer, the Arranger and the Sole
Bookrunner in connection with the preparation and administration of this
Agreement and the other Credit Documents or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated) and shall pay
all out-of pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent, the Loan Insurer, the Arranger, the Sole Bookrunner, the
Issuing Bank and any Lender in connection with the enforcement or protection of
their respective rights in connection with this Agreement and the other Credit
Documents or in connection with the Loans made or the Letters of Credit issued,
including in each case the fees, disbursements and other charges of Dewey
Ballantine LLP, counsel for the Administrative Agent and the Arranger, Nixon
Peabody LLP, counsel for the Collateral Agent, and Latham & Watkins LLP, counsel
for the Loan Insurer, and, in connection with any such enforcement or
protection, the fees, disbursements and other charges of (i) if the Loan Insurer
is at the time of the incurrence of such fees, disbursements and other charges
the Controlling Party, a single special and a single Arkansas counsel for the
Controlling Party and (ii) a single special and a single Arkansas counsel for
the Administrative Agent, the Collateral Agent, the Sole Bookrunner, the Issuing
Bank and the Lenders.


 
151

--------------------------------------------------------------------------------

 


(b)            The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Loan Insurer, the Arranger, the Sole Bookrunner, each
Lender, the Issuing Bank and each Related Party of any of the foregoing persons
(each such person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related costs and expenses, including reasonable counsel fees, disbursements and
other charges, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Credit Document or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated thereby, (ii) the use of the proceeds of the Loans or
the Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, or (iv) any actual or alleged presence or Release of Hazardous
Substances on any property owned or operated by the Borrower or any
Environmental Claim related in any way to the Borrower; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related costs and expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from primarily the gross negligence or willful
misconduct of such Indemnitee (and, upon any such determination, any
indemnification payments with respect to such losses, claims, damages,
liabilities or related costs and expenses previously received by such Indemnitee
shall be subject to reimbursement by such Indemnitee).


(c)            To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Collateral Agent, the Sole
Bookrunner or the Arranger under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, the Sole Bookrunner or the Arranger, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Sole Bookrunner, or the Arranger
in its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the Aggregate Revolving Credit
Facility Exposure, Aggregate Backstop LC Credit Exposure, outstanding
Construction Loans (or, after Term-Conversion, Term Loans) and unused
Commitments at the time.


(d)            To the extent permitted by applicable law, the Borrower shall not
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or other extensions of credit thereunder or the use
of the proceeds thereof.


 
152

--------------------------------------------------------------------------------

 


(e)            The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions or the other transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the termination of the Letters of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Credit
Document, or any investigation made by or on behalf of the Controlling Party,
the Administrative Agent, the Collateral Agent, the Sole Bookrunner, the
Arranger, the Issuing Bank or any Lender. All amounts due under this Section
9.05 shall be payable on written demand therefor.


SECTION 9.06.      Right of Setoff. If an Event of Default shall have occurred
and be continuing and subject to the prior approval of the Controlling Party,
each Lender is hereby authorized at any time and from time to time, except to
the extent prohibited by law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account the Borrower against any of and all the obligations of the Borrower now
or hereafter existing under this Agreement and other Credit Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Credit Document and although such
obligations may be unmatured. The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have, but are subject to Article X.


SECTION 9.07.      APPLICABLE LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER CREDIT
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. ALL LETTERS OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.


SECTION 9.08.      Waivers; Amendment(a) No failure or delay of the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Loan Insurer
or any Secured Party in exercising any power or right hereunder or under any
other Credit Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Loan Insurer and the Secured Parties hereunder and under the other
Credit Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Credit Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by clause (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.


 
153

--------------------------------------------------------------------------------

 


(b)            If, and only if, the Loan Insurer is not the Controlling Party,
then, except as set forth in Section 8.01 or as otherwise expressly provided for
herein, (i) this Agreement nor any provision hereof may not be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by, the Borrower and the Required Lenders and (ii) the Administrative Agent
shall not provide any direction or instruction to the Collateral Agent under the
Collateral Agency Agreement without the prior consent of the Required Lenders;
provided, however, that no such agreement or direction shall (A) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan, without the prior written consent of each Lender affected thereby, (B)
increase or extend the Commitment or decrease or extend the date for payment of
any Fees of any Lender without the prior written consent of such Lender, (C)
amend or modify the pro rata requirements of Section 2.17, the provisions of
Section 9.04(j), the provisions of this Section or the definition of the term
“Required Lenders,” without the prior written consent of each Lender, (D)
release all or any substantial part of the Collateral without the prior written
consent of each Lender, (E) change the provisions of any Credit Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of one Class differently from the rights of Lenders
holding Loans of any other Class without the prior written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each adversely affected Class or (F) modify the protections afforded to a SPC
pursuant to the provisions of Section 9.04(i) without the written consent of
such SPC; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Collateral Agent hereunder or under any other Credit Document
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Collateral Agent as applicable.


(c)            Each Lender and Agent acknowledges that its voting rights with
respect to matters hereunder and under the other Collateral Documents are
limited to the extent provided in Article X hereof and the terms of the
Collateral Agency Agreement.


SECTION 9.09.      Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


 
154

--------------------------------------------------------------------------------

 


SECTION 9.10.      Entire Agreement. This Agreement, the Fee Letter and the
other Credit Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Credit Documents. Nothing in this Agreement or in the
other Credit Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Arranger, the Sole Bookrunner, the Issuing Bank, the Loan Insurer and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Credit Documents. Notwithstanding anything to the
contrary herein or in any other Credit Document, the Borrower is not, and shall
not be, a beneficiary of any of the Insurance Policies.


SECTION 9.11.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.


SECTION 9.12.      Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


 
155

--------------------------------------------------------------------------------

 


SECTION 9.13.      Counterparts. (a) This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in Section
9.03. Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.


(b)            The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


SECTION 9.14.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 9.15.      Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably appoints CT Corporation System, 111 8th Avenue, 13th Floor,
New York, New York 10011 as its agent for service of process in relation to any
proceedings before any courts located in the State of New York in connection
with this Agreement and the other Credit Documents. The Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Credit Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Arranger, the Sole Bookrunner,
the Issuing Bank, the Loan Insurer or any Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or the other Credit
Documents against the Borrower or its properties in the courts of any
jurisdiction.


(b)            The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Credit
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


 
156

--------------------------------------------------------------------------------

 


(c)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


SECTION 9.16.      Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Loan Insurer and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its and its Affiliates’ officers, directors, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Credit Documents or
any suit, action or proceeding relating to the enforcement of its rights
hereunder or thereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section 9.16, to (i) any actual or
prospective assignee of or participant in or reinsurer of any of its rights or
obligations under this Agreement and the other Credit Documents, (ii) any
pledgee referred to in Section 9.04(h) or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or its obligations, (f) with the consent of the Borrower or (g) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 9.16. For the purposes of this Section, “Information”
shall mean all information received from the Borrower and related to the
Borrower or its business (including, for the avoidance of doubt, the existence
or contents of any private rating letters issued by S&P and Moody’s in
connection with the Facilities), other than any such information that was
available to the Administrative Agent, the Collateral Agent, the Arranger, the
Issuing Bank, or any Lender on a nonconfidential basis prior to its disclosure
by the Borrower; provided that, in the case of Information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.
Notwithstanding any other express or implied agreement, arrangement or
understanding to the contrary, each of the parties hereto agrees that each other
party hereto (and each of its employees, representatives or agents) are
permitted to disclose to any persons, without limitation, the tax treatment and
tax structure of the Loans and the other transactions contemplated by the Credit
Documents and all materials of any kind (including opinions and tax analyses)
that are provided to the Borrower, the Lenders, the Loan Insurer, the Issuing
Bank, the Arranger or any Agent related to such tax treatment and tax aspects.
To the extent not inconsistent with the immediately preceding sentence, this
authorization does not extend to disclosure of any other information or any
other term or detail not related to the tax treatment or tax aspects of the
Loans or the transactions contemplated by the Credit Documents.


SECTION 9.17.      Collateral Agency Agreement. Each Secured Party hereby
acknowledges and agrees on behalf of itself that the Lien priorities and other
matters related to the Credit Documents and the Collateral shall be subject to
and governed by the Collateral Agency Agreement. Each Secured Party, by
delivering its signature page hereto, funding its Loans and/or executing an
Assignment and Acceptance (as applicable) (a) shall be deemed to have
acknowledged receipt of, consented to and approved of such Collateral Agency
Agreement when entered into and (b) hereby authorizes each Agent to execute and
deliver, and to perform their respective obligations thereunder and the other
Collateral Documents to which it is a party.


 
157

--------------------------------------------------------------------------------

 


SECTION 9.18.      Borrower Voting. In this Agreement and the other Credit
Documents, where the Borrower is obligated to (a) take (or cause any Major
Participant to take) any action or (b) cause a specified result with respect to
the Project, a Project Contract or an Additional Project Contract, which action
or the procurement of such result is subject to the action of the Management
Committee or of the Borrower and the Co-Participants under the Participation
Agreement, the Borrower shall be deemed to have satisfied such obligation in
full if it has exercised (and, if applicable, caused any and all of its
Affiliates to have exercised) any and all rights that the Borrower (and, if
applicable, such Affiliate) may have under the Participation Agreement to vote
in favor of a proposed action by the Project Manager or by or on behalf of the
Borrower and the Co-Participants in accordance with the Participation Agreement
or otherwise in a manner consistent with such obligation; provided, however,
that this Section 9.18 shall not be applicable with respect to (i) any payment
or reimbursement obligations hereunder or under any other Credit Document (other
than any obligation of Borrower to deposit or apply the Net Cash Proceeds of any
Asset Sale insofar as such Net Cash Proceeds are required to be reinvested in
replacement assets, or otherwise used to repair or rebuild the Project, in
accordance with the Participation Agreement) or (ii) the Borrower’s compliance
with Articles IV, Article V (other than Sections 5.07(b)-(e) and 5.09), Article
VI and Article VII.


SECTION 9.19.      Scope of Liability. Notwithstanding anything to the contrary
in this Agreement, any other Operative Document, or any other document,
certificate or instrument executed by the Borrower, the Pledgor or the Sponsor
pursuant hereto or thereto, none of the Secured Parties shall have any claims
with respect to the transactions contemplated by the Operative Documents against
the Sponsor or the Pledgor or any past, present or future holder (whether direct
or indirect) of any Equity Interests in the Borrower, the Sponsor or the Pledgor
or, in each case, any of their respective Affiliates (other than Borrower),
shareholders, officers, directors, employees representatives, Controlling
persons, executives or agents (collectively, the “Non-Recourse Persons”), such
claims against such Non-Recourse Persons (including as may arise by operation of
law) being expressly waived hereby; provided that the foregoing provision of
this Section 9.19 shall not (a) constitute a waiver, release or discharge (or
otherwise impair the enforceability) of any of the Obligations, or of any of the
terms, covenants, conditions, or provisions of this Agreement or any other
Credit Document and the same shall continue (but without personal liability to
the Non-Recourse Persons) until fully paid, discharged, observed, or performed;
(b) constitute a waiver, release or discharge of any lien or security interest
purported to be created pursuant to the Collateral Documents (or otherwise
impair the ability of any Secured Party to realize or foreclose upon any
Collateral, (c) limit or restrict the right of the Administrative Agent, the
Collateral Agent, the Loan Insurer or any other Secured Party (or any assignee,
beneficiary or successor to any of them) to name the Borrower or any other
person as a defendant in any action or suit for a judicial foreclosure or for
the exercise of any other remedy under or with respect to this Agreement or any
other Credit Document, or for injunction or specific performance, so long as no
judgment in the nature of a deficiency judgment shall be enforced against any
Non-Recourse Person, except as set forth in this Section 9.19; (d) in any way
limit or restrict any right or remedy of the Administrative Agent, the
Collateral Agent, the Loan Insurer or any other Secured Party (or any assignee
or beneficiary thereof or successor thereto) with respect to, and each of the
Non-Recourse Persons shall remain fully liable to the extent that it would
otherwise be liable for its own actions with respect to, any fraud (which shall
not include innocent or negligent misrepresentation), willful misrepresentation,
or misappropriation of Operating Revenues or any other earnings, revenues,
rents, issues, profits or proceeds from or of the Project or any Collateral,
that should or would have been paid as provided herein or paid or delivered to
the Administrative Agent, the Collateral Agent, the Loan Insurer or any other
Secured Party (or any assignee or beneficiary thereof or successor thereto)
towards any payment required under this Agreement or any other Credit Document;
(e) affect or diminish or constitute a waiver, release or discharge of any
specific written obligation, covenant, or agreement made by any of the
Non-Recourse Persons (or any security granted by the Non-Recourse Persons in
support of the obligations of any person) under or in connection with any
Collateral Document (or as security for the obligations of the Borrower), the
Sponsor Support Agreement, or the Pledge Agreements; or (f) limit the liability
of (i) any person who is a party to any Operative Document or has issued any
certificate or other statement in connection therewith with respect to such
liability as may arise by reason of the terms and conditions of such Operative
Document (but subject to any limitation of liability, if any, in such Operative
Document), certificate or statement, or (ii) any Person rendering a legal
opinion pursuant to the terms of any Credit Document, in each case under this
clause (f) relating solely to such liability of such person as may arise under
such referenced agreement, instrument or opinion. The limitations on recourse
set forth in this Section 9.19 shall survive the termination of this Agreement,
the termination of all Commitments and the full payment and performance of the
Obligations hereunder and under the other Operative Documents.


 
158

--------------------------------------------------------------------------------

 


SECTION 9.20.      Patriot Act. Each Secured Party hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Secured Party to identify the Borrower in accordance with the Patriot
Act.


ARTICLE X.
Controlling Party Agreements


SECTION 10.01.     Voting Rights. Notwithstanding anything to the contrary in
this Agreement or in any other Credit Document:


(a)            Each party to this Agreement agrees that the Controlling Party
shall have the exclusive power after the Closing Date to determine, control and
direct any request, demand, authorization, direction, notice, consent, waiver,
funding decision, determination to cancel any Commitments, or other action to be
given, made or taken by any party to any Credit Document (including any decision
to fund Loans or issue Letters of Credit), other than the Borrower, the Pledgor
or the Sponsor. Notwithstanding anything to the contrary in any Credit Document,
each of the Arranger, the Administrative Agent, the Collateral Agent, the
Issuing Bank and the Lenders agrees not to give, make or take any such request,
demand, authorization, direction, notice, consent, waiver or other action for so
long as the Loan Insurer is the Controlling Party (unless, in each such case, it
is directed to do so by the Loan Insurer). Nothing in this Section 10.01 shall,
however, limit the Administrative Agent’s rights and obligations under Section
3.1(b)(iii) of the Depositary Agreement with respect to instructions to the
Collateral Agent (subject to the provisions of Section 3.1(b)(v) of the
Depositary Agreement).


 
159

--------------------------------------------------------------------------------

 


(b)            Each party to this Agreement agrees that the Controlling Party
shall have the exclusive power to determine the exercise of, and otherwise
control and direct the enforcement of, all rights and remedies in respect of any
Event of Default or any Default howsoever arising. Without limiting the
foregoing, the Controlling Party shall be entitled to make all decisions related
to (i) the right to accelerate the principal of the Obligations, and (ii) the
right to annul any declaration of acceleration, and the Controlling Party shall
also be entitled to determine whether to grant any waivers of Defaults or Events
of Default or any other provision herein. Notwithstanding anything to the
contrary in any Credit Document, each of the Arranger, the Administrative Agent,
the Collateral Agent, the Issuing Bank and the Lenders agrees not to exercise
any rights or remedies granted in, or pursuant to or in respect of any, Credit
Document or available to it at law or in equity in respect of any Defaults or
Events of Default under any Credit Document for so long as the Loan Insurer is
the Controlling Party (unless, in each such case, it is directed to exercise
such rights and remedies by the Loan Insurer).


(c)            Each party to this Agreement agrees that the Controlling Party’s
consent shall be required in lieu of any other Secured Party’s consent, when
required, for the following purposes: (i) execution and delivery of any Credit
Document after the Closing Date or any amendment, supplement or change to or
modification of any Credit Document after the Closing Date; (ii) removal of the
Collateral Agent, the Depositary, the Independent Engineer or the Insurance
Consultant, and selection and appointment of any successor Administrative Agent,
Collateral Agent, Depositary, Independent Engineer or Insurance Consultant; and
(iii) initiation or approval of any action not described in (i) or (ii) above
which requires any other Secured Party’s consent.


(d)            Each party to this Agreement agrees that any reorganization or
liquidation plan with respect to the Borrower must be acceptable to the
Controlling Party and, if the Loan Insurer is not the Controlling Party but the
Borrower owes the Loan Insurer payments under Section 2.01 of the Loan Insurance
Agreement, the Loan Insurer. In the event of any reorganization or liquidation,
the Loan Insurer shall have the right to vote on behalf of all Secured Parties
who hold Loan Insurer-insured Obligations absent an Insurer Default.


(e)            Notwithstanding anything to the contrary contained in clauses
(a)-(d) above, the Controlling Party may not:


(i)             decrease the principal amount of, or extend the stated maturity
of or any scheduled principal payment date or date for the payment of any
interest on any Loan, or waive or excuse any such payment or any part thereof,
or decrease the rate of interest on any Loan (other than default interest
payable to the Lenders), without the prior consent of each Lender affected
thereby;


 
160

--------------------------------------------------------------------------------

 


(ii)            increase or extend the Commitments beyond the applicable
scheduled termination date thereof or decrease or extend the date for payment of
any Fees of any Lender or Agent, without the prior consent of each Lender or
Agent affected thereby;


(iii)           amend or modify the pro rata requirements of Section 2.17, the
provisions of Section 9.04(j), the provisions of this Section or the definition
of the term “Required Lenders” or “Supermajority Lenders”, without the prior
consent of each Lender affected thereby;


(iv)           release all or any substantial part of the Collateral, without
the prior consent of each Lender;


(v)            amend or modify the provisions of any Credit Document in a manner
that by its terms adversely affects the rights in respect of payments due to
Lenders holding Loans of one Class differently from the rights of Lenders
holding Loans of any other Class without the prior written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each adversely affected Class;


(vi)           amend or modify the protections afforded to a SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC;


(vii)          amend or modify the provisions of Article II (other than Sections
2.01, 2.09 (excluding Section 2.09(b) and Section 2.09(f)(vi)), 2.12, 2.13, 2.17
(other than as set forth in clause (iii) of this Section 10.1(e)) and any other
provision in Article II which, if amended or modified, would not, individually
or in the aggregate, (A) prejudice the Agents or the Lenders, (B) with respect
to the Agents, be inconsistent with their internal credit and administrative
policies or (C) prejudice the Lenders’ rights or remedies hereunder), without
the prior consent of the Required Lenders or Agent affected thereby;


(viii)         amend, modify or grant any waivers under Section 4.01; or


(ix)           amend, modify or grant any waivers in respect of the Borrower’s
express obligations hereunder to deliver information, notices or other
documentation to the Administrative Agent, the Lenders or their respective
counsel (provided that (A) if the Borrower fails to provide any such
information, notices or other documentation to the Administrative Agent, the
Lenders or their respective counsel, then the Loan Insurer, so long as it is the
Controlling Party, shall have the sole right to grant any waivers as a result of
any related Default or Event of Default and (B) if the Borrower fails to deliver
any information, notices or other documentation to the Administrative Agent, the
Lenders or their respective counsel as and when required by this Agreement, then
such failure shall be deemed to be cured or remedied on the date such
information, notices or other documentation are delivered to the Administrative
Agent, the Lenders or their respective counsel, as applicable);


 
161

--------------------------------------------------------------------------------

 


provided, that nothing in this clause (e) shall limit the Loan Insurer’s rights
(so long as no Insurer Default has occurred and is continuing) (A) to amend or
modify any provision (including Sections 3.1, 3.2 and 3.11) of the Depositary
Agreement, (B) to amend or modify any of the Controlling Party’s rights to
direct the Collateral Agent to take any action pursuant to Articles II, III and
V or Sections 9.3 and 9.4 of the Collateral Agency Agreement, (C) to amend or
modify the definition of “Permitted Debt”, “Permitted Lien” or “Permitted Prior
Liens” in this Agreement or any other Credit Document (however so defined), and
(D) subject to clause (e)(viii) above, to direct the applicable Lenders to make
any Loans to, or direct the Issuing Bank to issue Letters of Credit in favor of,
the Borrower.


(f)             Each party to this Agreement shall be bound by any and all
decisions, approvals, waivers, consents or other actions or omissions by the
Controlling Party under this Article X.


SECTION 10.02.    Other Matters. Notwithstanding anything to the contrary in
this Agreement or in any other Credit Document:


(a)            In the event that the principal, interest, fees and/or any other
amount due on the Obligations shall be paid by the Loan Insurer pursuant to any
of the Insurance Policies, such Obligations shall remain outstanding for all
purposes under the Credit Documents, not be defeased or otherwise satisfied and
not be considered paid by the Borrower, and the assignment and pledge of the
Collateral by the Borrower and the Pledgor and all covenants, agreements and
other obligations of the Borrower to the Lenders shall continue to exist and
shall run to the benefit of the Loan Insurer to the extent of the Obligations
paid by the Loan Insurer. In the event that the Administrative Agent, the
Issuing Bank, the Collateral Agent or any Lender receives any amounts from the
Pledgor or the Borrower or in respect of the Collateral that pursuant to the
terms of the Credit Documents should have been paid to the Loan Insurer, then
the Administrative Agent, the Issuing Bank, the Collateral Agent or such
applicable Lender (as the case may be) shall promptly (and, in any event, within
two (2) Business Days) turn-over all such amounts to the Loan Insurer (in the
form received and with any appropriate endorsements).


(b)            In the event that the principal, interest, fees and/or any other
amount due on the Obligations shall be paid by the Loan Insurer (or a claim made
by the Administrative Agent) pursuant to the Loan Insurance Policy, the
applicable Lenders must surrender their Obligations or the applicable portion
thereof (along with an appropriate and duly executed Assignment and Acceptance
and an assignment of any related Note to permit ownership of such Obligations to
be registered in the name of Ambac Assurance Corporation) for ultimate payment
by the Borrower to the Loan Insurer as contemplated by clause (a) above, and not
the Administrative Agent, the Collateral Agent or such Lender. Any such
assignment shall not be subject to any person’s (including the Borrower’s or the
Administrative Agent’s) approval.


(c)            In addition to those rights granted to the Loan Insurer under the
Credit Documents and the Loan Insurance Policy, the Loan Insurer shall, to the
extent it makes payment of principal, interest, fees and/or any other amount due
on the Obligations, become subrogated to the rights of the recipients of such
payments in accordance with the terms of the Loan Insurance Policy to the extent
of the Obligations paid by the Loan Insurer, and the Administrative Agent shall
note the Loan Insurer’s rights as subrogee in the Register.


 
162

--------------------------------------------------------------------------------

 


(d)            With respect to each proposed Credit Event to occur after the
Closing Date and Term-Conversion and subject to Section 10.01(e)(ix), (i) the
Administrative Agent shall review each of the documents, certificates, requests
and other deliverables actually submitted by the Borrower to it pursuant to
Section 4.02, 4.03 or 4.04 (as the case may be) in accordance with its customary
practices, (ii) the Administrative Agent shall promptly advise the Controlling
Party if it reasonably believes (but without any requirement or duty of
investigation) that the Borrower has not satisfied a condition precedent to such
Credit Event or Term-Conversion (as applicable), (iii) the Administrative Agent
shall approve such Credit Event or Term-Conversion (as applicable) if each of
the documents, certificates, requests and other deliverables submitted by the
Borrower to it pursuant to Section 4.02, 4.03 or 4.04 (as the case may be)
appears on its face (but without any requirement or duty of investigation) to
conform to the requirements of such Section(s), unless the Controlling Party
shall have notified the Administrative Agent not to so approve such Credit Event
or Term-Conversion (as applicable) on or before the date which is three (3)
Business Days after the date the Administrative Agent and the Loan Insurer
received such documents, certificates, requests and other deliverables submitted
by the Borrower to each of them pursuant to Section 4.02, 4.03 or 4.04 (as the
case may be) and (iv) the Administrative Agent shall not be liable for any
action taken or not taken by it pursuant to this clause (d) in the absence of
its own gross negligence or willful misconduct. The agreements contained in this
clause (d) are solely for the benefit of the Administrative Agent, the Lenders
and the Loan Insurer, and the Borrower shall have no rights under this clause
whatsoever. For the avoidance of doubt, nothing done or not done by the
Administrative Agent pursuant to this Section 10.02(d) shall in any way affect
the Loan Insurance Policy or the Debt Service Reserve Surety (whether as to
their validity, enforceability or otherwise) or the Loan Insurer’s obligations
under the Loan Insurance Policy or the Debt Service Reserve Surety.


SECTION 10.03.    Return of Loan Insurance Policy and DSR Surety.


(a)            Notwithstanding anything to the contrary in this Agreement or in
any other Credit Document, if a Policy Return Event has occurred and is
continuing, then the Administrative Agent (on behalf of the Lenders) may (at the
direction of the Supermajority Lenders), deliver to the Loan Insurer: (A) an
original copy of the Loan Insurance Policy and the Debt Service Reserve Surety;
(B) a duly executed notice from an authorized officer of the Administrative
Agent (1) stating that the Administrative Agent and the Supermajority Lenders
desire to cancel the Loan Insurance Policy and the Debt Service Reserve Surety
in accordance with their respective terms and this Agreement and (2) confirming
the matters in clause (c) below; and (C) written evidence of such consent of the
Supermajority Lenders to the delivery back to the Loan Insurer of the Loan
Insurance Policy and the Debt Service Reserve Surety. In connection with the
foregoing, the Collateral Agent acknowledges its obligations under, and subject
to the conditions specified in, Section 3.6(f) of the Depositary Agreement to
return the Debt Service Reserve Surety to the Administrative Agent. If, as of
the time of delivery to the Loan Insurer of the original copy of the Loan
Insurance Policy and the Debt Service Reserve Surety contemplated by this clause
(a), the Loan Insurance Policy and/or the Debt Service Reserve Surety is or are
lost, stolen, mutilated, misplaced or destroyed, the Administrative Agent or the
Collateral Agent, as applicable, shall provide in lieu of an original copy of
the Loan Insurance Policy and/or the Debt Service Reserve Surety (as applicable)
a customary indemnity and affidavit to that effect (which indemnity shall, among
other things, hold the Loan Insurer harmless for any losses, claims or damages
arising out of such lost, stolen, mutilated, misplaced or destroyed Loan
Insurance Policy and/or the Debt Service Reserve Surety (as applicable)) and
otherwise in form and substance reasonably satisfactory to the Loan Insurer.


 
163

--------------------------------------------------------------------------------

 


(b)            Upon completion of the items referred to in clauses (a)(i)-(iii)
above and subject to the provisions of the Loan Insurance Agreement which
survive the cancellation or termination of such Insurance Policies and solely
with respect to the Loan Insurance Policy and the Debt Service Reserve Surety,
the Loan Insurer shall cease to have any rights or obligations under this
Agreement or any other Credit Documents (provided that if the Borrower owes any
obligations to the Loan Insurer, then (i) the Loan Insurer shall continue to
have all rights and obligations as a Secured Party as provided for under the
Collateral Documents, (ii) the Loan Insurer shall continue to have all rights
under the Depositary Agreement (including Section 3.2(c) thereof) and the
Collateral Agency Agreement (including Section 4.1 thereof) and (iii) none of
the Credit Documents may be amended or modified in any manner which could
reasonably be expected to impair the Borrower’s obligations to the Loan Insurer
under the Loan Insurance Agreement without the Loan Insurer’s consent) and the
Loan Insurance Policy and the Debt Service Reserve Surety shall be deemed to be
cancelled and terminated. For the avoidance of doubt, nothing in this Section
10.03 shall impair the Borrower’s obligations or the Loan Insurer’s rights under
any Insurance Policy which is not so cancelled or terminated.


(c)            UPON COMPLETION OF THE ITEMS REFERRED TO IN CLAUSES (A)(I)-(III)
ABOVE, THE AGENTS AND THE LENDERS HEREBY AGREE, FOR THE BENEFIT OF THE LOAN
INSURER, THAT (I) THE LOAN INSURER SHALL BE FOREVER RELEASED FROM ALL OF ITS
OBLIGATIONS UNDER THE LOAN INSURANCE POLICY, THE DEBT SERVICE RESERVE SURETY AND
THIS AGREEMENT, (II) NONE OF THE AGENTS NOR ANY OF THE LENDERS WILL MAKE ANY
DEMANDS OR CLAIMS FOR PAYMENT UNDER THE LOAN INSURANCE POLICY AND THE DEBT
SERVICE RESERVE SURETY, (III) NONE OF THE AGENTS NOR ANY OF THE LENDERS SHALL
HAVE ANY RIGHT TO MAKE ANY SUCH DEMANDS OR CLAIMS AND (IV) THE AGENTS AND THE
LENDERS DISAVOW ALL COVERAGE UNDER THE LOAN INSURANCE POLICY AND THE DEBT
SERVICE RESERVE SURETY.


(d)            In the event one of the Facilities is repaid in full and all
Commitments thereunder terminated, then, upon the request of the Loan Insurer,
the Administrative Agent and the Loan Insurer shall promptly exchange the then
existing Loan Insurance Policy and/or the then existing Debt Service Reserve
Surety Policy for a new Loan Insurance Policy and/or a new Debt Service Reserve
Surety Policy for the purpose of removing all references to the Facility so
repaid and terminated.


(e)            EACH AGENT AND EACH LENDER HEREBY ACKNOWLEDGES AND AGREES THAT IT
SHALL BE IRREVOCABLY AND UNCONDITIONALLY BOUND BY THE PROVISIONS OF THIS ARTICLE
X (INCLUDING SECTION 10.03(C) ABOVE) IN ALL RESPECTS AND AT ALL TIMES.


 
164

--------------------------------------------------------------------------------

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
165

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.



 
PLUM POINT ENERGY ASSOCIATES, LLC, as Borrower
                         
By:
       
Name:
     
Title:
                           
THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent and Issuing Bank
                         
By:
       
Name:
     
Title:
                           
By:
       
Name:
     
Title:
                           
THE BANK OF NEW YORK, not in its individual capacity but solely as Collateral
Agent
                         
By:
       
Name:
     
Title:
                           
AMBAC ASSURANCE CORPORATION, as Loan Insurer
                         
By:
       
Name:
     
Title:
 



 
166

--------------------------------------------------------------------------------

 


[Insert Lender Signature Pages]


 
167

--------------------------------------------------------------------------------

 


Appendix A-1: Construction Loan Commitments


Institution
Facility
Amount
     
The Royal Bank of Scotland plc
Construction Loan Commitments
USD 700,000,000
     



 
168

--------------------------------------------------------------------------------

 


Appendix A-2: Term Loan Commitments


Institution
Facility
Amount
     
The Royal Bank of Scotland plc
Term Loan Commitments
USD 700,000,000
     



 
169

--------------------------------------------------------------------------------

 


Appendix A-3: Revolving Credit Commitments


Institution
Facility
Amount
     
The Royal Bank of Scotland plc
Revolving Credit Commitments
USD 17,000,000
     



 
170

--------------------------------------------------------------------------------

 


Appendix A-4: Backstop LC Commitments


Institution
Facility
Amount
     
The Royal Bank of Scotland plc
Backstop LC Commitments
USD 102,000,000
     



 
171

--------------------------------------------------------------------------------

 


Appendix B: Notice Addresses


Lender:


The Royal Bank of Scotland plc
101 Park Avenue – 6th Floor
New York, NY 10178
Attn: Luis Montanti
Tel. (212) 401-1402
Fax. (212) 401-1478
email gbmnaagency@rbos.com


The Loan Insurer:


Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attn: Surveillance - Utilities
Tel. (212) 668-0340
Fax. (212) 363-1459 and (212) 509-9190


 
172

--------------------------------------------------------------------------------

 


Exhibit A – Form of Administrative Questionnaire


ADMINISTRATIVE QUESTIONNAIRE


ADMINISTRATIVE QUESTIONNAIRE— PLUM POINT ENERGY ASSOCIATES, LLC



                         
Lending Institution:
           
Name for Signature Pages:
           
Will sign Credit Agreement:
£
     
Will come via Assignment:
£
Number of Days post-closing:
   
Name for Signature Blocks:
         
Name for Publicity:
         
Address:
         
Main Telephone:
       
Telex No./Answer back:
                                             
CONTACT-Credit
Name:
           
Address:
                       
Telephone:
           
Fax:
                       
CONTACT-Operations
Name:
           
Address:
                       
Telephone:
           
Fax:
                     
PAYMENT INSTRUCTIONS
                 
Bank Name:
         
ABA/Routing No.:
         
Account Name:
         
Account No.:
         
For further credit:
         
Account No.:
         
Attention:
         
Reference:
         



 
173

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE DETAILS
     
Account Administrator
The Royal Bank of Scotland plc
Attn: Luis Montanti
101 Park Avenue
Tel: (212) 401-1402
New York, NY 10178
Fax: (212) 401-1478
Main Telephone: (212) 401-3200
E-mail: Luis.Montanti@rbos.com
   
Wire Instructions:
JP Morgan Chase Bank
     
ABA: 021-000-021
     
Account Name: Royal Bank of Scotland plc
     
A/C #: 400-931-052
     
Reference: Plum Point Energy Associates, LLC



 
A-2

--------------------------------------------------------------------------------

 


Exhibit B – Form of Assignment and Acceptance


FORM OF ASSIGNMENT
AND ACCEPTANCE AGREEMENT


This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee or, to the
extent of any payments made by the loan insurer, (the “Loan Insurer”)] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”)[, receipt of a copy of which is hereby acknowledged by the
Assignee]1. The Standard Terms and Conditions for Assignment and Acceptance set
forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights [and
obligations]2 in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights [and obligations]3 of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
[and obligations]4 sold and assigned pursuant to clause (i) above (the rights
[and
____________________


1
Bracketed language not applicable if the Assignee is the Loan Insurer, in its
capacity as such, but only to the extent of the obligations of the Assignor
already paid by the Loan Insurer to the Assignor prior to the Loan Insurer
becoming the Assignee and not for future obligations.



2
Bracketed language not applicable if the Assignee is the Loan Insurer, in its
capacity as such, but only to the extent of the obligations of the Assignor
already paid by the Loan Insurer to the Assignor prior to the Loan Insurer
becoming the Assignee and not for future obligations.



3
Bracketed language not applicable if the Assignee is the Loan Insurer, in its
capacity as such, but only to the extent of the obligations of the Assignor
already paid by the Loan Insurer to the Assignor prior to the Loan Insurer
becoming the Assignee and not for future obligations.



4
Bracketed language not applicable if the Assignee is the Loan Insurer, in its
capacity as such, but only to the extent of the obligations of the Assignor
already paid by the Loan Insurer to the Assignor prior to the Loan Insurer
becoming the Assignee and not for future obligations.



 
 

--------------------------------------------------------------------------------

 


obligations]5 sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.


1.
Assignor:
               
2.
Assignee:
             
3.
Borrower:
 
Plum Point Energy Associates, LLC
       
4.
Administrative Agent:
 
The Royal Bank of Scotland plc, as the administrative agent under the Credit
Agreement
       
5.
Credit Agreement:
 
The Credit Agreement dated as of March 29, 2007 among the Borrower, the Lenders
from time to time party thereto, Ambac Assurance Corporation, as Loan Insurer,
the Administrative Agent, The Royal Bank of Scotland plc, as Issuing Bank, The
Bank of New York, as Collateral Agent, and RBS Securities Corporation, as Sole
Lead Arranger and Sole Bookrunner.
       
6.
Assigned Interest:
   



Facility
Assigned
[Assigned
Fees and
Interest]6
Aggregate
Amount of
Commitment/
Loans for all
Lenders*
Amount of
Commitment/
Loans Assigned*
Percentage
Assigned of
Commitment/Lo
ans7
CUSIP
Number
(if any)
   
$
$
%
     
$
$
%
     
$
$
%
 

____________________


5
Bracketed language not applicable if the Assignee is the Loan Insurer, in its
capacity as such, but only to the extent of the obligations of the Assignor
already paid by the Loan Insurer to the Assignor prior to the Loan Insurer
becoming the Assignee and not for future obligations.



6
If the Assignee is the Loan Insurer, the chart should include information
describing the assigned fees and interest.



*
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.



7
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



 
 

--------------------------------------------------------------------------------

 
 
[7.
Trade Date:
 
_________________]8



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] [LOAN INSURER TO INSERT EFFECTIVE DATE OF ANY ASSIGNMENT HEREUNDER]


The terms set forth in this Assignment and Acceptance are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
     
By:
     
Name:
 
Title:
     
ASSIGNEE
 
[NAME OF ASSIGNEE]
     
By:
     
Name:
 
Title:

____________________


8 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date. Not applicable if
the Assignee is the Loan Insurer, in its capacity as such, but only to the
extent of the obligations of the Assignor already paid by the Loan Insurer to
the Assignor prior to the Loan Insurer becoming the Assignee and not for future
obligations.


 
 

--------------------------------------------------------------------------------

 
 
[Consented to and Accepted:
 
THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent
 
By:
   
Name:
Title:
 
Consented to:
 
Plum Point Energy Associates, LLC
 
By:
   
Name:
Title:]9
 
[Consented to:
 
Ambac Assurance Corporation,
as Loan Insurer]10
 
By:
   
Name:
Title:

____________________


9
The Administrative Agent and the Borrower do not consent to any assignment to
the Loan Insurer.



10
Only for so long as the Loan Insurer is the Controlling Party.



 
 

--------------------------------------------------------------------------------

 


ANNEX 1


STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower Affiliates or any other person obligated in respect of any Credit
Document or (iv) the performance or observance by the Borrower, or any other
person of any of their respective obligations under any Credit Document.


1.2. [Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), [(iii)
has a credit rating of “AA-” or higher by S&P and “Aa3” or higher by Moody’s,]11
(iv) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (v) it has received
and reviewed a copy of the Credit Agreement (including Article X thereof), and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, (vi) if it is a Foreign Lender, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, (vii) it has received current financial statements of the Borrower
and (viii) it is sophisticated with respect to decisions to acquire assets of
the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type; and (b) agrees that (i) it
will, independently
____________________


11
Only if the Loan Insurer is the Controlling Party at the time of the assignment.



 
 

--------------------------------------------------------------------------------

 


and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, (ii) to be bound in all respects by the terms
and conditions of Article X of the Credit Agreement and the Loan Insurer’s
rights thereunder and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.]12


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.
____________________


12
Bracketed language not applicable if the Assignee is the Loan Insurer, in its
capacity as such, but only to the extent of the obligations of the Assignor
already paid by the Loan Insurer to the Assignor prior to the Loan Insurer
becoming the Assignee and not for future obligations.



 
 

--------------------------------------------------------------------------------

 


Exhibit C – 1 Form of Borrowing Request for Construction Loan, Term Loan and
Revolving Loan


Plum Point Energy Associates, LLC


BORROWING REQUEST FOR LOAN


The Royal Bank of Scotland plc
as Administrative Agent for the Lenders under the Credit Agreement,
101 Park Avenue
New York, NY 10178
Attention: Luis Montanti



 
[Date]1



Ladies and Gentlemen:


The undersigned, Plum Point Energy Associates, LLC, a Delaware limited liability
company (the “Borrower”), refers to that certain Credit Agreement, dated as of
March 29, 2007 (the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto (the “Lenders”), Ambac Assurance Corporation, as loan
insurer (in such capacity, the “Loan Insurer”), The Royal Bank of Scotland plc,
as Administrative Agent (in such capacity and together with its permitted
successors and assigns, the “Administrative Agent”), The Royal Bank of Scotland
plc, as Issuing Bank, The Bank of New York, as Collateral Agent, RBS Securities
Corporation, as Sole Bookrunner and as Sole Lead Arranger. Capitalized terms
used herein without definition have the meanings given to such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section 2.03
of the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:


(A)
Date of Borrowing
     
(which is a Business Day)
           
(B)
Principal Amount of Borrowing2
           
(C)
Class and Type of Borrowing3
   

____________________


1 For all Borowings on a Credit Event, other than on the Initial Credit Even,
the Borrowing Request must be delivered to the Administrative Agent not later
than 12:00 p.m., New York City time, (i) three (3) Business Days, in the case of
a Eurodollar Borrowing or (ii) one (1) Business Day, in the case of an ABR
Borrowing, before the proposed Date of Borrowing described in (A).


2 Specify amount not less than $1,000,000 and in an integral multiple of
$100,000, but in any event not exceeding, as applicable, the available Total
Construction Loan Commitment, Total Revolving Credit Commitment or the aggregate
amount of the Term Loan Commitments.


3 Specify (a) Construction Borrowing, Term Borrowing or Revolving Credit
Borrowing and (b) Eurodollar Borrowing or ABR Borrowing. If no election as to
the Type of Borrowing is specified, then the Borrowing shall be an ABR
Borrowing.


 
C-1-1

--------------------------------------------------------------------------------

 
 

       
(D)
Interest Period and the last day
     
thereof4
           
(E)
Funds are requested to be disbursed to the Borrower’s account with The Royal
Bank of Scotland plc [Insert reference to Construction Account or Revenue
Account, as applicable].



The Borrower hereby represents and warrants to the Administrative Agent, the
Loan Insurer and the Lenders that, on the date of this Borrowing Request and on
the date of the related Borrowing, the conditions to lending specified in
Section 4.03 of the Credit Agreement, in the case of Construction Borrowings,
the conditions to lending specified in Section 4.02 of the Credit Agreement,
and, in the case of the Initial Credit Event, the conditions to lending
specified in Section 4.01 of the Credit Agreement have been satisfied.



 
Plum Point Energy Associates, LLC
     
By:
     
Name:
 
Title: [Responsible Officer]

____________________


4 Which shall be subject to the definition of “Interest Period” and end not
later than the respective Maturity date. This information is only required for a
Eurodollar Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.


 
C-1-2

--------------------------------------------------------------------------------

 


Exhibit C – 2 Form of Term-Conversion Borrowing Request


Plum Point Energy Associates, LLC


BORROWING REQUEST FOR LOAN


The Royal Bank of Scotland plc
as Administrative Agent for the Lenders under the Credit Agreement,
101 Park Avenue
New York, NY 10178
Attention: Luis Montanti



 
[Date]



Ladies and Gentlemen:


The undersigned, Plum Point Energy Associates, LLC, a Delaware limited liability
company (the “Borrower”), refers to that certain Credit Agreement, dated as of
March 29, 2007 (the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto (the “Lenders”), Ambac Assurance Corporation, as loan
insurer (in such capacity, the “Loan Insurer”), The Royal Bank of Scotland plc,
as Administrative Agent (in such capacity and together with its permitted
successors and assigns, the “Administrative Agent”), The Royal Bank of Scotland
plc, as Issuing Bank, The Bank of New York, as Collateral Agent, RBS Securities
Corporation, as Sole Bookrunner and as Sole Lead Arranger. Capitalized terms
used herein without definition have the meanings given to such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section
2.03(c) of the Credit Agreement that it requests a Term-Conversion under the
Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:


(A)
Date of Term-Conversion
     
(which is a Business Day)
           
(B)
Principal Amount of Borrowing
     
and/or Loans to be converted 1
           
(C)
Types of Loans to be converted
     
and Type of Borrowing2
   

____________________


1 Specify amount not less than $1,000,000 and in an integral multiple of
$100,000, but in any event not exceeding the lesser of (i) the aggregate amount
of the Term Loan Commitments and (ii) the aggregate principal amount of all
Construction Loans outstanding on the applicable Date of Term-Conversion (which
amount shall be calculated immediately prior to Term-Conversion, and the
application of all amounts required to be applied to the prepayment of
Construction Loans pursuant to Section 2.13(d) of the Credit Agreement and the
payment of all fees and expenses incurred by the Borrower in connection with the
Term-Conversion).


 
C-2-1

--------------------------------------------------------------------------------

 
 
(D)
Interest Period and the last day
   
thereof3
         
(E)
Funds are requested to be disbursed to the Borrower’s account with The Royal
Bank of Scotland plc [Insert reference to Construction Account or Revenue
Account, as applicable].



The Borrower hereby represents and warrants to the Loan Insurer, Administrative
Agent and the Lenders that, on the date of this Term-Conversion Borrowing
Request and on the date of the related Term-Conversion, the conditions specified
in Section 4.04 of the Credit Agreement have been satisfied.



 
Plum Point Energy Associates, LLC
     
By:
     
Name:
 
Title: [Responsible Officer]

 
 

--------------------------------------------------------------------------------

 
2 Specify (i) Eurodollar Borrowing or ABR Borrowing, and (ii) whether types of
loans will be identical to loans before conversion. If no election as to the
type of Borrowing is specified, then the Borrowing shall be an ABR Borrowing.


3 Which shall be subject to the definition of “Interest Period” and end not
later than the respective Maturity date. This information is only required for a
Eurodollar Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.


 
C-2-2

--------------------------------------------------------------------------------

 


Exhibit C – 3 Form of Request for Issuance, Amendment, Renewal or Extension of
Revolving Letters of Credit


Plum Point Energy Associates, LLC


REQUEST FOR ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
REVOLVING LETTER OF CREDIT



 
[Date]1



The Royal Bank of Scotland plc,
as Administrative Agent for the Lenders under the Credit Agreement,
101 Park Avenue
New York, NY 10178
Attention: Luis Montanti
Fax: (212) 401-1478


The Royal Bank of Scotland plc,
as Issuing Bank under the Credit Agreement
101 Park Avenue
New York, NY 10178
Attention: Letter of Credit Department
Fax: (212) 401-1494


Ambac Assurance Corporation,
as Loan Insurer under the Credit Agreement
One State Street Plaza
New York, NY 10004
Attention of: Surveillance-Utilities
Fax: (212) []


Ladies and Gentlemen:


The undersigned, Plum Point Energy Associates, LLC, a Delaware limited liability
company (the “Borrower”), refers to that certain Credit Agreement, dated as of
March 29, 2007 (the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto (the “Lenders”), Ambac Assurance Corporation, as loan
insurer (in such capacity, the “Loan Insurer”), The Royal Bank of Scotland plc,
as Administrative Agent (in such capacity and together with its permitted
successors and assigns, the “Administrative Agent”), The Royal Bank of Scotland
plc, as issuing bank (in such capacity, the “Issuing Bank”), The Bank of New
York, as Collateral Agent, RBS Securities Corporation, as Sole Bookrunner and as
Sole Lead Arranger. Capitalized terms used herein without definition have the
meanings given to such terms in the Credit
____________________


1
The request shall be delivered not less than three (3) Business Days in advance
of the date specified in (A) below.



 
C-3-1

--------------------------------------------------------------------------------

 


Agreement. The Borrower hereby gives you notice pursuant to [Section 2.22(b)] of
the Credit Agreement that it requests [the issuance of a Revolving Letter of
Credit][the [amendment][renewal][extension] of an existing Revolving Letter of
Credit] and in that connection sets forth below the terms on which such action
is requested to be made:


(A)
Date of [issuance][amendment][renewal][extension]
         
(which is a Business Day)
                   
(B)
[Number of Revolving Letter of Credit to be amended,
 
[
 
]
 
renewed or extended]
                   
(C)
Date of expiration of Revolving Letter of Credit2
                   
(D)
Amount of Revolving Letter of Credit3
                   
(E)
Name of beneficiary of Revolving Letter of Credit
                   
(F)
Address of beneficiary of Revolving Letter of Credit
                                           
(G)
The documents to be presented by such beneficiary in case of any drawing under
the Revolving Letter of Credit
       



Upon request, the Borrower will make available any other information as shall be
necessary to prepare such Revolving Letter of Credit.


The Borrower hereby represents and warrants to the Administrative Agent, the
Issuing Bank, the Loan Insurer and the Lenders that, on the date of this Request
[and on the date of the related issuance, amendment, renewal or extension, after
giving effect to such issuance, amendment, renewal or extension], the Aggregate
Revolving Credit Exposure does not exceed the Total Revolving Credit Commitment.



 
Plum Point Energy Associates, LLC
     
By:
       
Name:
       
Title:
 
[Responsible
Officer]

____________________


2
Which shall be in compliance with Section 2.22(c) of the Credit Agreement.



3
After giving effect to the amount specified in (D), the Aggregate Revolving
Credit Exposure shall not exceed the Total Revolving Credit Commitment.



 
C-3-2

--------------------------------------------------------------------------------

 


Exhibit C – 4 Form of Request for Issuance, Amendment, Renewal or Extension of
Backstop Letter of Credit


Plum Point Energy Associates, LLC


REQUEST FOR ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
BACKSTOP LETTER OF CREDIT


[Date]1


The Royal Bank of Scotland plc,
as Administrative Agent for the Lenders under the Credit Agreement,
101 Park Avenue
New York, NY 10178
Attention: Luis Montanti
Fax: (212) 401-1478


The Royal Bank of Scotland plc,
as Issuing Bank under the Credit Agreement
101 Park Avenue
New York, NY 10178
Attention: Letter of Credit Department
Fax: (212) 401-1494


Ambac Assurance Corporation,
as Loan Insurer under the Credit Agreement
One State Street Plaza
New York, NY 10004
Attention of: Surveillance-Utilities
Fax: (212) []


Ladies and Gentlemen:


The undersigned, Plum Point Energy Associates, LLC, a Delaware limited liability
company (the “Borrower”), refers to that certain Credit Agreement, dated as of
March 29, 2007 (the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto (the “Lenders”), Ambac Assurance Corporation, as loan
insurer (in such capacity, the “Loan Insurer”), The Royal Bank of Scotland plc,
as Administrative Agent (in such capacity and together with its permitted
successors and assigns, the “Administrative Agent”), The Royal Bank of Scotland
plc, as issuing bank (in such capacity, the “Issuing Bank”), The Bank of New
York, as Collateral Agent, RBS Securities Corporation, as Sole Bookrunner and as
Sole Lead Arranger. Capitalized terms used herein without definition have the
meanings given to such terms in the Credit
____________________


1
The request shall be delivered not less than three (3) Business Days in advance
of the date specified in (A) below.



 
C-4-1

--------------------------------------------------------------------------------

 


Agreement. The Borrower hereby gives you notice pursuant to Section 2.23(b) of
the Credit Agreement that it requests [the issuance of a Backstop Letter of
Credit][the [amendment][renewal][extension] of an existing Backstop Letter of
Credit] and in that connection sets forth below the terms on which such action
is requested to be made:


(A)
Date of [issuance][amendment][renewal][extension]
         
(which is a Business Day)
                   
(B)
[Number of Backstop Letter of Credit to be amended, renewed or extended]
 
[
 
]
           
(C)
Date of expiration of Backstop Letter of Credit2
                   
(D)
Amount of Backstop Letter of Credit3
                   
(E)
Name of beneficiary of Backstop Letter of Credit
                   
(F)
Address of beneficiary of Backstop Letter of Credit
       



Upon request, the Borrower will make available any other information as shall be
necessary to prepare such Backstop Letter of Credit.


The Borrower hereby represents and warrants to the Administrative Agent, the
Issuing Bank, the Loan Insurer and the Lenders that, on the date of this Request
[and on the date of the related issuance, amendment, renewal or extension, after
giving effect to such issuance, amendment, renewal or extension], the Aggregate
Backstop LC Credit Exposure does not exceed the Total Backstop LC Commitment.



 
Plum Point Energy Associates, LLC
     
By:
     
Name:
 
Title: [Responsible Officer]

____________________


2
Which shall be in compliance with Section 2.23(c) of the Credit Agreement.



3
After giving effect to the amount specified in (D), the Aggregate Backstop LC
Credit Exposure shall not exceed the Total Backstop LC Commitment.



 
C-4-2

--------------------------------------------------------------------------------

 


Exhibit D-1 – List of Closing Date Consents


1.
Lessor Acknowledgement of the City of Osceola, Arkansas



2.
Co-Tenant Consent of East Texas Electric Cooperative, Inc.



3.
Co-Tenant Consent of Missouri Joint Municipal Electric Utility Commission



4.
Co-Tenant Consent of The Empire District Electric Company



5.
Co-Tenant Consent of Municipal Energy Agency of Mississippi



6.
Third Party Consent of Entergy Arkansas, Inc.



7.
Third Party Consent of LSP Services Plum Point, LLC



8.
Third Party Consent of Plum Point Partners, Zachry Construction Corporation,
Overland Contracting Inc., Gilbert Central Corp., Black & Veatch Holding Company
and Kiewit Construction Company



9.
Third Party Consent of BNSF Railway Company



10.
Consent of The Empire District Electric Company (Power Purchase Agreement)



11.
Consent of Missouri Joint Municipal Electric Utility Commission (Power Purchase
Agreement)



12.
Consent of South Mississippi Electric Utility Commission (Power Purchase
Agreement)



13.
Consent of Southwest Electric Cooperative Inc. (Power Purchase Agreement)



 
D-1-1

--------------------------------------------------------------------------------

 


Exhibit D-2 – Form of Acknowledgement Letter


March __, 2007


[Address]


_________


_________


_________


Re: Plum Point Energy Associates, LLC (the “Company”) - Notice and
Acknowledgement of Refinancing.


Ladies and Gentlemen:


This Notice and Acknowledgment (this “Letter Agreement”), is being given in
accordance with Section [__] of the [Consent and Agreement], dated as of
[____________], 2006 (the “Consent”), among [_________], a [_________]
corporation (the “Contracting Party”), the Company and Credit Suisse, as
collateral agent for the secured parties described thereunder (the “Original
Collateral Agent”), pursuant to which, among other things, the Contracting Party
has consented to the assignment of the [Assigned Agreement] (as defined in the
Consent) and, pursuant to Section [___] thereof, has agreed that the Consent
shall inure to the benefit of, among others, any entity that refinances,
replaces or supplements all or any portion of the secured obligations under the
[Credit Documents] (as defined in the Consent). Words used herein that are not
otherwise defined have the meanings set forth in the Consent.


Pursuant to Section [___] of the Consent, the undersigned hereby notifies the
Contracting Party as follows.


THE REFINANCING


Pursuant to (a) the Credit Agreement, dated as of March 29, 2007 (the
“Replacement Credit Agreement”), among the Company, the financial institutions
party thereto from time to time as lenders (the “Replacement Lenders”), Ambac
Assurance Corporation, as loan insurer (the “Loan Insurer”), The Royal Bank of
Scotland plc, as administrative agent (together with its successors and assigns
in such capacity, the “Replacement Administrative Agent”) and issuing bank, The
Bank of New York, as collateral agent (together with its successors and assigns
in such capacity, the “Replacement Collateral Agent”), and the financial
institutions party thereto, and (b) the other financing documents relating to
the Replacement Credit Agreement (such documents together with the Replacement
Credit Agreement, the “Replacement Credit Documents”), the Replacement Lenders
have agreed to make loans and extend certain other credit to the Company for the
purpose of refinancing its obligations under the [Credit Documents] (the
“Refinancing”). The Replacement Lenders and the Company expect that the Company
will refinance a portion of its obligations respecting certain tax exempt bonds
issued by the City of Osceola, Arkansas (the “City”) by entering into a loan
agreement (the “Bond Loan Agreement”) with the City, pursuant to which the City
would provide financing for the Company with the net proceeds of one or more
series of its replacement tax exempt


 
D-2-2

--------------------------------------------------------------------------------

 


revenue bonds (the “Replacement Bond Financing”). For purposes of this
Agreement, upon the consummation of a Replacement Bond Financing, the Bond Loan
Agreement and the other financing documents relating to the Replacement Bond
Financing shall also be considered Replacement Credit Documents.


Pursuant to the Security Agreement, dated as of March 29, 2007 (the “Replacement
Security Agreement”), between the Company and the Replacement Collateral Agent,
as security for the Company’s obligations under the Replacement Credit Agreement
the Company has assigned all of its right, title and interest in, to and under,
and granted a security interest in, among other things, the [Assigned Agreement]
and all of its rights to receive payment under or with respect to such [Assigned
Agreement] and all payments due and to become due to the Company under or with
respect to such [Assigned Agreement], whether as contractual obligations,
damages, indemnity payments or otherwise, to the Replacement Collateral Agent
for the benefit of the secured parties under the Replacement Security Agreement.
If a Replacement Bond Financing occurs, the obligations of the Company in
connection therewith shall also be secured under the Replacement Security
Agreement.


ACKNOWLEDGMENT


Each of the parties to this Letter Agreement hereby acknowledges and agrees
that, in accordance with Section [____] of the Consent, (a) the Consent is (and,
after giving effect to the transactions contemplated by the Replacement Credit
Documents, will continue to be) in full force and effect and binding upon the
Contracting Party in accordance with its terms, as modified hereby, and (b) the
Consent shall, from and after the date hereof, be binding upon and inure to the
benefit of the Replacement Collateral Agent for the benefit of the secured
parties under the Replacement Credit Documents in accordance with its terms, as
modified hereby.


AMENDMENTS TO CONSENT


As a result of the refinancing, the Contracting Party, the Company and the
Replacement Collateral Agent agree that the Consent is hereby amended, effective
as of the date of the Refinancing, as follows:


Certain Defined Terms. The parties agree that from and after the date hereof (a)
all references to “Collateral Agent” in the Consent shall be deemed to be
references to the Replacement Collateral Agent, (b) all references to [“Credit
Agreement”] in the Consent shall be deemed to be references to the Replacement
Credit Agreement, (c) all references to [“Credit Documents”] in the Consent
shall be deemed to be references to the Replacement Credit Documents, (d) all
references to “Security Agreement” in the Consent shall be deemed to be
references to the Replacement Security Agreement, (e) all references to “Secured
Parties” in the Consent shall be deemed to be references to the secured parties
under the Replacement Credit Documents (including the trustee on behalf of the
bondholders and the City under and in connection with a Replacement Bond
Financing), and (f) all references to “Loans” and “Letters of Credit” in the
Consent shall be deemed to be references to loans and letters of credit,
respectively, made or issued under the Replacement Credit Agreement.


 
D-2-3

--------------------------------------------------------------------------------

 


Notices. For purposes of Section [__] of the Consent, notices and other
communications to the Collateral Agent shall henceforth be sent to the
Replacement Collateral Agent at the address listed in Schedule A hereto.


Location of Payment. The text set forth in Exhibit A of the Consent shall be
deleted and replaced with the information set forth on Schedule A hereto.


STATUS OF MATTERS UNDER THE CONSENT


The Contracting Party hereby confirms and agrees that, as of the date hereof,
(a) neither the Contracting Party nor, to the Contracting Party’s knowledge, the
Company is in default of any of its obligations thereunder, (b) to the
Contracting Party’s knowledge, no event or condition exists which would either
immediately or with the passage of any applicable grace period or giving of
notice, or both, enable either the Contracting Party or the Company to cancel or
suspend its obligations under the [Assigned Agreement], (c) the [Assigned
Agreement] has not been amended, modified or supplemented in any manner except
as set forth in the Consent [and [Insert other applicable amendments, if any]],
and (d) the representations and warranties of the Contracting Party made under
the Consent are true and correct in all material respects on and as of the date
hereof as though made on and as of such date, except to the extent the same
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date.


This Letter Agreement and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the laws of the State
of New York (without giving effect to the principles thereof relating to
conflicts of law except Section 5-1401 of the New York General Obligations Law).
This Letter Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.



 
THE BANK OF NEW YORK,
   
as Replacement Collateral Agent
         
By:
     
Name:
   
Title:
 



 
D-2-4

--------------------------------------------------------------------------------

 


Accepted and Agreed to:


[                ],


By:
     
Name:
   
Title:
 



CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Original Collateral Agent


By:
   
Name:
 
Title:
 



PLUM POINT ENERGY ASSOCIATES, LLC


By:
   
Name:
 
Title:
 



 
D-2-5

--------------------------------------------------------------------------------

 


SCHEDULE A


1.
Notices: Notices and other communications to the Replacement Collateral Agent
shall be addressed as follows:



[______]


[______]


2.
Location of Payments: The following text replaces Exhibit A of the Consent in
its entirety to read:



All amounts payable by the Contracting Party under the Redesignated Assigned
Agreement shall be paid as follows:


Bank:


ABA #:


A/C Name:


A/C #:


F/F/C:


Ref:


 
D-2-6

--------------------------------------------------------------------------------

 


Exhibit D-3 – Form of Third Party Consent


This CONSENT AND AGREEMENT (this “Consent”), dated as of [________] [__],
[____], is executed by [Insert Name of Third Party], a [_____________]
corporation (“Third Party”), and Plum Point Energy Associates, LLC, a Delaware
limited liability company (“Borrower”) for the benefit of The Bank of New York,
as collateral agent (together with its successors in such capacity, the
“Collateral Agent”), for the Secured Parties under the Collateral Agency
Agreement (as such terms are defined below). Unless otherwise defined, all
capitalized terms have the meaning given in the Contract (as defined below).


Borrower proposes to engineer, develop, construct, own and operate an
approximately 665 MW coal-fired power generation facility to be located in
Osceola, Arkansas (the “Project”).


Third Party, Borrower [and ______ ] have entered into that certain [Insert Name
of Agreement] dated as [__________] [__], [____] [List Amendments, if any] (as
[further] amended, supplemented or modified from time to time in accordance with
the terms hereof and thereof, the “Contract”).


Borrower is party to certain credit agreements, loan agreements, indentures and
other financing documents, pursuant to which Borrower has, among other things,
borrowed money from certain creditors and has secured its obligations to repay
such indebtedness with a lien on certain of its assets, including the Contract.


Pursuant to the Security Agreement dated as of March 29, 2007 [List Amendments,
if any] (as [further] amended, supplemented or modified from time to time, the
“Security Agreement”), between Borrower and the Collateral Agent, for the
benefit of the secured parties thereunder (collectively, the “Secured Parties”),
Borrower has assigned all of its right, title and interest in, to and under, and
granted a first priority security interest in, the Contract and all of its
rights to receive payment under or with respect to the Contract and all payments
due to Borrower under or with respect to the Contract, whether as contractual
obligations, damages, indemnity payments or otherwise, to the Collateral Agent
for the benefit of the Secured Parties.


Pursuant to the Collateral Agency and Intercreditor Agreement dated as of March
29, 2007 [List Amendments, if any] (as [further] amended, supplemented or
modified from time to time, the “Collateral Agency Agreement”), among Borrower,
the Collateral Agent and other Secured Parties party thereto, the Collateral
Agent has agreed to act at the direction of the applicable Secured Parties as
provided in the Collateral Agency Agreement in enforcing the Secured Parties’
rights with respect to the Collateral (as defined in the Collateral Agency
Agreement), including, without limitation, the Contract.


NOW THEREFORE, Third Party hereby agrees as follows:


I.
ACKNOWLEDGMENT; CONSENT TO ASSIGNMENT



Third Party acknowledges that the Secured Parties are entering into the
applicable credit documents, making loans, issuing letters of credit and
extending certain other credit to Borrower


 
D-3-1

--------------------------------------------------------------------------------

 


in reliance upon the execution and delivery by Third Party of the Contract and
this Consent. Third Party consents in all respects to the pledge and assignment
to the Collateral Agent, pursuant to the Security Agreement, of all of
Borrower’s right, title and interest in, to and under the Contract, including,
without limitation, all of Borrower’s rights to receive payment under or with
respect to the Contract and all payments due to Borrower under or with respect
to the Contract, whether as contractual obligations, damages, indemnity payments
or otherwise (collectively, the “Assigned Interests”). Third Party agrees with
the Collateral Agent, for the benefit of the Secured Parties, as follows:


A.            Subject to the terms of the Collateral Agency Agreement and the
other Transaction Documents (as defined below), the Collateral Agent or its
designee shall be entitled to exercise all rights and to cure any defaults of
Borrower under the Contract. Upon receipt of notice from the Collateral Agent,
Third Party agrees to accept such exercise and cure by the Collateral Agent or
its designee and to render to the Secured Parties or the Collateral Agent all
performance due by Third Party to Borrower under the Contract and this Consent.
As used herein, the term “Transaction Documents” shall mean (i) the documents in
the definition of such term set forth in the Collateral Agency Agreement and
(ii) any additional documents that may from time to time govern any credit
arrangements, indebtedness or other obligations that refinance, replace or
supplement, in whole or in part, the credit arrangements, indebtedness or other
obligations made available or outstanding under the documents referred to in
clause (i) above or in this clause (ii).


B.            Third Party will not, without the prior written consent of the
Collateral Agent (such consent not to be unreasonably withheld), (i) cancel or
terminate the Contract except as provided in the Contract and in accordance with
Section I(C) hereof, or consent to or accept any cancellation or termination
thereof by Borrower, (ii) sell, assign or otherwise dispose (by operation of law
or otherwise) of any part of its interest in the Contract, or (iii) amend,
supplement, restate, novate or enter into any other modification of the
Contract. Third Party agrees to deliver duplicates or copies of all notices of
default and all other material notices delivered by Third Party under or
pursuant to the Contract to the Collateral Agent, simultaneously with delivery
thereof to Borrower under the Contract.


C.            Third Party will not terminate the Contract on account of any
default or breach of Borrower thereunder without prior written notice to the
Collateral Agent and first providing to the Collateral Agent (i) not less than
thirty (30) days from the date notice of default or breach is delivered to the
Collateral Agent to cure such default or breach if such default or breach is the
failure to pay amounts to Third Party which are due and payable by Borrower
under the Contract or (ii) a reasonable period of time, but not less than ninety
(90) days, to cure such default or breach if such default or breach cannot be
cured by the payment of money to Third Party so long as the Collateral Agent or
its designee shall have commenced to cure the breach or default within such
ninety-day period and thereafter diligently pursues such cure to completion and
continues to perform any monetary obligations under the Contract and all other
obligations under the Contract are performed by Borrower or the Collateral Agent
(directly or indirectly through its designee). If possession of the Project is
necessary to cure such default or breach, and the Collateral Agent or its
designee declares Borrower in default and commence foreclosure proceedings, the
Collateral Agent or its designee will be allowed a reasonable period to complete
such proceedings. If the Collateral Agent or its designee is prohibited by any
court order or


 
D-3-2

--------------------------------------------------------------------------------

 


bankruptcy or insolvency proceedings from curing such default or breach or from
commencing or prosecuting foreclosure proceedings, the foregoing time periods
shall be extended by the period of such prohibition. Third Party consents to the
transfer of Borrower’s interest under the Contract to the Secured Parties, the
Collateral Agent, or any of them or a purchaser or grantee at a foreclosure sale
by judicial or nonjudicial foreclosure and sale or by a conveyance by Borrower
in lieu of foreclosure and agrees that upon such foreclosure, sale or
conveyance, Third Party shall recognize the Secured Parties or the Collateral
Agent or any of them or other purchaser or grantee as the applicable party under
the Contract (provided that such purchaser or grantee assumes the obligations of
Borrower under the Contract).


D.             In the event that the Contract is rejected by a trustee or
debtor-in-possession in any bankruptcy or insolvency proceeding, or if the
Contract is terminated for any reason other than a default which could have been
but was not cured by the Collateral Agent as provided in Section I(C) hereof,
and if, within sixty (60) days after such rejection or termination, the Secured
Parties or their successors or assigns shall so request, Third Party will
execute and deliver to the Collateral Agent a new contract, which contract shall
be on the terms and conditions as the original Contract for the remaining term
of the Contract before giving effect to such termination.


E.             In the event the Secured Parties or their designee(s) or
assignee(s) elect to perform Borrower’s obligations under the Contract or to
enter into a new contract as provided in subparagraph (C) or (D), respectively,
above, the Secured Parties, their designee(s) and assignee(s), shall not have
personal liability to Third Party for the performance of such obligations, and
the sole recourse of Third Party in seeking the enforcement of such obligations
shall be to such parties’ interest in the Project.


F.             In the event the Secured Parties or their designee(s) or
assignee(s) succeed to Borrower’s interest under the Contract, the Secured
Parties or their designee(s) or assignee(s) shall cure any defaults for failure
to pay amounts owed under the Contract, but shall not otherwise be required to
perform or be subject to any defenses or offsets by reason of any of Borrower’s
other obligations under the Contract that were unperformed at such time. The
Secured Parties shall have the right to assign all or a pro rata interest in the
Contract or a new contract entered into pursuant to subparagraph (e) to a person
or entity to whom the Project is transferred, provided such transferee assumes
the obligations of Borrower under the Contract. Upon such assignment, the
Collateral Agent and, if applicable, the Secured Parties shall be released from
any further liability thereunder to the extent of the interest assigned.


II.
PAYMENT; CONTRACT STIPULATIONS AND MODIFICATIONS



Notwithstanding any provision contained in the Contract to the contrary, Third
Party agrees as follows:


A.             Third Party will pay all amounts payable by it under the Contract
in the manner and as and when required under the terms of the Contract directly
into the appropriate account specified on Exhibit A hereto, or to such other
person or account as shall be specified from time to time by the Collateral
Agent to Third Party in writing.


 
D-3-3

--------------------------------------------------------------------------------

 


B.             All payments required to be made by Third Party under the
Contract shall be made without any offset, recoupment, abatement, withholding,
reduction or defense whatsoever, other than that expressly allowed by the terms
of the Contract.


C.             [Additional provisions to be added upon completion of due
diligence review of Contract]


III.
REPRESENTATIONS AND WARRANTIES



In order to induce the Secured Parties to enter into the Transaction Documents
and to make loans, issue letters of credit and extend certain other credit to
Borrower, Third Party makes the following representations and warranties (such
representations and warranties being made as of the date of this Consent):


A.             The Contracting Party is a [__________] duly organized and
validly existing under the laws of the state of its [incorporation][formation],
and is duly qualified, authorized to business and in good standing as a foreign
[_________] in every jurisdiction in which the nature of its business requires
it to be so qualified and authorized, and has all requisite power and authority,
[corporate][limited liability company] and otherwise, to enter into and to
perform its obligations hereunder and under the Contract, and to carry out the
terms hereof and thereof and the transactions contemplated hereby and thereby.


B.             The execution, delivery and performance by Third Party of the
Contract and this Consent have been duly authorized by all necessary
[__________] action on the part of Third Party. The execution, delivery and
performance by Third Party of the Contract and this Consent do not and will not
require any approval or consent of any holder (or any trustee for any holder) of
any indebtedness or other obligation of Third Party or any other person or
entity, other than such approvals or consents as have already been obtained and
are in full force and effect.


C.             Each of this Consent and the Contract is in full force and
effect, has been duly executed and delivered on behalf of Third Party by the
appropriate officers of Third Party, and constitutes the legal, valid and
binding obligation of Third Party, enforceable against Third Party in accordance
with its terms, except as the enforceability thereof may be limited by (i)
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights laws generally and (ii) general equitable
principles (whether considered in a proceeding in equity or at law).


D.             There is no litigation, action, suit, proceeding or investigation
pending or (to the best of Third Party’s knowledge) threatened against Third
Party before or by any court, administrative agency, arbitrator or governmental
authority, body or agency, which, (i) if adversely determined, individually or
in the aggregate, could adversely affect the performance by Third Party of its
obligations hereunder or under the Contract, or which could modify or otherwise
adversely affect any consent or approval referred to in Section I(B) hereof or
(ii) questions the validity, binding effect or enforceability hereof or of the
Contract, any action taken or to be taken pursuant hereto or thereto or any of
the transactions contemplated hereby or thereby.


 
D-3-4

--------------------------------------------------------------------------------

 


E.             Neither Third Party nor (to the best of Third Party’s knowledge)
any other party to the Contract is in default of its obligations thereunder.
Third Party and (to the best of Third Party’s knowledge) each other party to the
Contract has complied with all conditions precedent to the respective
obligations of such party to perform under the Contract. To the best of Third
Party’s knowledge, no event or condition exists which would either immediately
or with the passage of any applicable grace period or giving of notice, or both,
enable Third Party or Borrower to cancel or suspend its obligations under the
Contract. The Contract has not been amended, modified or supplemented in any
manner.


F.             Third Party has no notice of, and has not consented to, any
previous assignment by Borrower of all or any part of its rights under the
Contract.


G.             All representations, warranties and other statements made by
Third Party to Borrower in the Contract were true and correct as the date made
thereunder and are true and correct as of the date of this Consent.


IV.
NOTICES



All Notices required or permitted hereunder shall be in writing and shall be
effective (a) upon receipt if hand delivered, (b) upon telephonic verification
of receipt if sent by facsimile and (c) if otherwise delivered, upon the earlier
of receipt or two (2) Banking Days after being sent registered or certified
mail, return receipt requested, with proper postage affixed thereto, or by
private courier or delivery service with charges prepaid, and addressed as
specified below:





   
If to Third Party:
 
___________________________________
 
___________________________________
 
___________________________________
 
Attn:
 
Tel:
 
Fax:
   
If to Collateral Agent:
     
The Bank of New York
 
101 Barclay Street, Floor 8W
 
New York, NY 10286
 
Attn: Corporate Trust Administration-Corporate Finance
 
Fax: (212) 815- 5707 or (212) 815- 5074
   
If to Borrower:
 
Plum Point Energy Associates, LLC
 
Two Tower Center, 11th Floor
 
East Brunswick, New Jersey 08816
 
Attn:
 
Tel:
 
Fax:



 
D-3-5

--------------------------------------------------------------------------------

 


V.
ASSIGNMENT, TERMINATION, AMENDMENT AND GOVERNING LAW



This Consent shall be binding upon and benefit the successors and assigns of
Third Party, Borrower, the Collateral Agent, for the benefit of the Secured
Parties, and their respective successors, transferees and assigns (including
without limitation, any lender, lessor, collateral agent and/or other entity
that purchases, refinances, replaces or supplements all or any portion of any
credit arrangements, indebtedness or other obligations made available or
outstanding under any Transaction Document). Third Party agrees (a) upon the
reasonable request of Borrower, the Collateral Agent, the Secured Parties or any
of their respective successors, transferees or assigns, to confirm the
continuing application of this Consent to any such successor, transferee or
assign (and if, as a part of the transaction in question, the credit
arrangements, indebtedness or other obligations made available or outstanding
under any Transaction Document are being refinanced, replaced or supplemented,
to confirm that the term “Transaction Documents”, as used herein, will include
any documents or agreements that govern any such new credit arrangements,
indebtedness or other obligations) and (b) to cause any successor-in-interest to
Third Party with respect to its interest in the Contract to assume, in writing
in form and substance reasonably satisfactory to the Collateral Agent, the
obligations of Third Party hereunder. Any purported assignment or transfer of
the Contract not in conjunction with the written instrument of assumption
contemplated by the foregoing clause (b) shall be null and void. No termination,
amendment, variation or waiver of any provisions of this Consent shall be
effective unless in writing and signed by Third Party, the Collateral Agent and,
if with respect to Section 2 hereof, Borrower. This Consent shall be governed by
the laws of the State of New York. Any legal action or proceeding with respect
to this Consent and any action for enforcement of any judgment in respect
thereof may be brought in the courts of the State of New York, in and for the
County of New York, or of the United States of America for the Southern District
of New York, and, by execution and delivery of this Consent, Third Party hereby
accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any appeal thereof.


VI.
COUNTERPARTS



This Consent may be executed in one or more duplicate counterparts, and when
executed and delivered by all the parties listed below, shall constitute a
single binding agreement. Delivery of an executed counterpart of a signature
page to this Consent by facsimile shall be effective as delivery of a manually
executed counterpart of this Consent.


VII.
SEVERABILITY



In case any provision of this Consent, or the obligations of any of the parties
hereto, shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions, or the obligations of the other
parties hereto, shall not in any way be affected or impaired thereby.


 
D-3-6

--------------------------------------------------------------------------------

 


VIII.
TERMINATION



Third Party’s and Borrower’s obligations hereunder are absolute and
unconditional, and neither Third Party nor Borrower has, or shall have, a right
to terminate this Consent or to be released, relieved or discharged from any
obligation hereunder until the earliest to occur of (a) the termination or
cancellation of the Contract in accordance with its terms and in accordance with
this Consent, (b) the expiration of the [Term] (as defined in the Contract) and
(c) the date on which all commitments under all Transaction Documents have been
cancelled, expired or terminated and all obligations under all Transaction
Documents have been indefeasibly repaid in cash in full.


IX.
FURTHER ASSURANCES



Third Party hereby agrees to execute and deliver all such instruments and take
all such action as may be necessary to effectuate fully the purposes of this
Consent.


X.
WAIVER OF JURY TRIAL



TO THE EXTENT PERMITTED BY APPLICABLE LAW, THIRD PARTY, BORROWER AND THE
COLLATERAL AGENT HEREBY IRREVOCABLY WAIVE ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
CONSENT AND AGREEMENT OR ANY MATTER ARISING HEREUNDER.


XI.
ENTIRE AGREEMENT



This Consent and any agreement, document or instrument attached hereto or
referred to herein integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral negotiations and prior writings in
respect of the subject matter hereof. In the event of any conflict between the
terms, conditions and provisions of this Consent and any such agreement,
document or instrument (including, without limitation, the Contract), the terms,
conditions and provisions of this Consent shall prevail.


XII.
HEADINGS



The headings of the several sections and subsections of this Consent are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Consent.


 
D-3-7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Third Party by its officer thereunto duly authorized, has
duly executed this Consent as of the date set forth below.


Dated as of: ______________ __, ____





 
[THIRD PARTY],
 a [_______________] corporation
     
By: __________________________________
 
Name: __________________________
 
Title: ___________________________
     
THE BANK OF NEW YORK, as Collateral Agent
     
By: __________________________________
 
Name: __________________________
 
Title: ___________________________
     
PLUM POINT ENERGY ASSOCIATES, LLC,
a Delaware limited liability company
     
By: __________________________________
 
Name: __________________________
 
Title: ___________________________



 
D-3-8

--------------------------------------------------------------------------------

 


Exhibit A


Payment Instructions


[Insert payment instructions, upon receipt of applicable account information.]


 
D-3-9

--------------------------------------------------------------------------------

 


Exhibit E - Form of Progress Report


A.
Executive Summary



B.
Summary of major activities completed since last progress report:



C.
Summary of significant activities planned for the upcoming period:



D.
Procurement status including an aggregate list of purchase orders and contracts
executed, including date of execution:



E.
Expediting status including an aggregate list of equipment delivered to the
Site, including date of delivery and acceptance by the EPC Contractor:



F.
Schedule analysis and overview:



 
1.
The most current project schedule



 
2.
Milestones met, milestones not met, and reasons why



 
3.
Targeted milestones for the next month



 
4.
Targeted milestones for the next ninety (90) days



 
5.
Slipped dates



 
6.
Plan to recover slippages



G.
Identification of any construction quality problems:



H.
Identification of any safety accidents and events:



 I.
List of any problem areas and a plan for correction:



J.
Updated list of significant action items for EPC Contractor and Borrower:



K.
List of approved and pending change orders under the EPC Contract:



L.
Construction photos with captions:



M.
On site labor statistics, including EPC Contractor and subcontractor craft
manhours, broken down by craft (craft breakdown may be reported on a delayed
basis if current statistics are not available at the time of report submittal):



N.
Status of EPC Contractor and Borrower permits:



 
E-1

--------------------------------------------------------------------------------

 
 
Exhibit F
EXECUTION VERSION

 

     
SECURITY AGREEMENT
 
dated as of
 
March 29, 2007
 
between
 
PLUM POINT ENERGY ASSOCIATES, LLC
 
and
 
THE BANK OF NEW YORK,
not in its individual capacity, but solely as Collateral Agent
   


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



       
Page
         
ARTICLE I DEFINITIONS AND INTERPRETIVE MATTERS
 
2
 
Section 1.01
Definitions
 
2
 
Section 1.02
Rules of Interpretation
 
4
 
Section 1.03
Uniform Commercial Code Definitions
 
5
         
ARTICLE II REPRESENTATIONS AND WARRANTIES
 
5
 
Section 2.01
Inventory and Equipment
 
5
 
Section 2.02
Records
 
5
 
Section 2.03
Certificated Securities and Instruments
 
5
 
Section 2.04
Changes in Circumstances
 
5
         
ARTICLE III PLEDGED COLLATERAL
 
6
     
ARTICLE IV CERTAIN ASSURANCES; REMEDIES
 
9
 
Section 4.01
Delivery and Other Perfection
 
9
 
Section 4.02
Other Financing Statements and Liens
 
10
 
Section 4.03
Preservation of Rights
 
10
 
Section 4.04
Special Provisions Relating to Certain Pledged Collateral
 
10
 
Section 4.05
Custody and Preservation
 
11
 
Section 4.06
Rights of Certain Secured Parties
 
12
 
Section 4.07
Remedies Generally
 
12
 
Section 4.08
Deficiency
 
14
 
Section 4.09
Change of Name or Location
 
14
 
Section 4.10
Private Sale
 
14
 
Section 4.11
Application of Proceeds
 
14
 
Section 4.12
Attorney-in-Fact
 
15
 
Section 4.13
Perfection
 
16
 
Section 4.14
Termination
 
17
         
ARTICLE V MISCELLANEOUS
 
17
 
Section 5.01
Collateral Agent’s Right to Perform on Company’s Behalf
 
17
 
Section 5.02
Waivers of Rights Inhibiting Enforcement
 
18
 
Section 5.03
No Waiver; Remedies Cumulative
 
18
 
Section 5.04
Notices
 
19
 
Section 5.05
Amendments, Etc.
 
19
 
Section 5.06
Successors and Assigns
 
19
 
Section 5.07
Survival, Etc.
 
19
 
Section 5.08
Counterparts; Effectiveness
 
19
 
Section 5.09
Severability
 
20
 
Section 5.10
Headings
 
20
 
Section 5.11
Limitation of Liability
 
20
 
Section 5.12
Security Interest Absolute
 
20
 
Section 5.13
Release
 
22


 
i

--------------------------------------------------------------------------------

 
 

 
Section 5.14
Reinstatement
 
22
 
Section 5.15
NO THIRD PARTY BENEFICIARIES
 
22
 
Section 5.16
GOVERNING LAW; SUBMISSION TO JURISDICTION, WAIVER OF JURY TRIAL
 
23
 
Section 5.17
Collateral Agent
 
23
 
Section 5.18
Collateral Agency Agreement Controls
 
24
 
Section 5.19
Force Majeure
 
24
         
ANNEXES
   

 

ANNEX 1 -  
Instruments
   


 
ii

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT


This SECURITY AGREEMENT (this “Agreement”), dated as of March 29, 2007, by and
between PLUM POINT ENERGY ASSOCIATES, LLC, a limited liability company formed
and existing under the laws of the State of Delaware (the “Company”) and THE
BANK OF NEW YORK, not in its individual capacity, but solely as collateral agent
for the Secured Parties (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”). Capitalized terms used in this
Agreement have the meanings assigned to them in Section 1.01 or Section 1.03
below.


RECITALS


WHEREAS, the Company proposes to develop, construct, operate and maintain an
approximately 665 MW coal-fired electric power generation facility to be located
in Osceola, Arkansas (the “Project”);


WHEREAS, in order to finance the development, construction, operation and
maintenance of its interests in the Project, the Company has entered into that
certain Credit Agreement, dated as of the date hereof (the “Credit Agreement”),
among the Company, the lenders from time party thereto, the Collateral Agent,
The Royal Bank of Scotland plc, as the Administrative Agent (in such capacity,
together with its successors and permitted assigns, the “Administrative Agent”),
Ambac Assurance Corporation, as Loan Insurer, and the other parties thereto from
time to time;


WHEREAS, pursuant to the Credit Agreement, the Company has agreed to pledge and
grant a security interest in and lien on the Pledged Collateral (as defined
below) to the Collateral Agent, for the benefit of the Secured Parties;


WHEREAS, the Company, the Administrative Agent, the Collateral Agent, the Loan
Insurer and the other parties thereto from time to time have entered into the
Collateral Agency and Intercreditor Agreement, dated as of the date hereof (the
“Collateral Agency Agreement”), which, among other things, sets forth the terms
on which the Company, the Loan Insurer and the Administrative Agent, among
others, have appointed the Collateral Agent as agent for the present and future
holders of the Secured Obligations to (a) receive, hold, maintain, administer
and enforce all Collateral Documents and all interests, rights, powers and
remedies of the Collateral Agent hereunder and thereunder and (b) distribute the
proceeds of the Pledged Collateral in a manner consistent with the priority of
liens established by the Collateral Agency Agreement and the other Collateral
Documents (including this Agreement); and


WHEREAS, it is a condition precedent to the transactions contemplated by the
Transaction Documents that the Company shall have executed and delivered this
Agreement to the Collateral Agent for the benefit of the Secured Parties, and
the Company wishes to grant security interests in favor of the Collateral Agent
as herein provided.


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 

ARTICLE I


DEFINITIONS AND INTERPRETIVE MATTERS


Section 1.01 Definitions. Each capitalized term used and not otherwise defined
herein (including the preamble and recitals) shall have the meaning assigned to
such term (whether directly or by reference to another agreement or document) in
the Collateral Agency Agreement. In addition to the terms defined in the
Collateral Agency Agreement, the following terms shall have the following
respective meanings:


“Accounts” shall have the meaning given such term in Article III(a)(iii).


“Administrative Agent” shall have the meaning given such term in the recitals.


“Assigned Agreement” shall have the meaning given such term in Article
III(a)(i).


“Collateral Accounts” shall have the meaning given the term “Accounts” in
Section 2.2 of the Depositary Agreement.


“Collateral Agency Agreement” shall have the meaning given such term in the
recitals.


“Company” shall have the meaning given such term in the preamble.


“Copyright Collateral” shall mean all Copyrights, whether now owned or hereafter
acquired by the Company.


“Copyrights” shall mean all domestic and foreign copyrights, copyright
registrations and applications for copyright registrations, including, without
limitation, all renewals and extensions thereof, the right to recover for all
past, present and future infringements thereof, and all other rights of any kind
whatsoever accruing thereunder or pertaining thereto.


“Credit Agreement” shall have the meaning given such term in the recitals.


“Equipment” shall have the meaning given such term in Article III(a)(vii).


“Empire L/C” shall mean the letter of credit issued for the account of Empire to
support the funding obligations under the Participation Agreement; provided that
application of the proceeds thereof shall at all times be subject to the Empire
L/C Escrow Agreement.


“Empire L/C Escrow Agreement” shall mean the Escrow Agreement, dated as of March
14, 2006, among the Borrower, the Co-Participants and the Project Manager,
governing the application of the proceeds of the Empire L/C.


“Excluded Assets” shall mean (a) any Pledged Collateral that by its terms
validly prohibits the creation by the Company of a security interest therein, to
the extent that any Governmental Rule prohibits the creation by the Company of a
security interest therein, or that would be rendered invalid, abandoned, void or
unenforceable by reason of its being included as

 
2

--------------------------------------------------------------------------------

 

part of the Pledged Collateral (in each case, other than to the extent that any
such term or restriction would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408, or 9-409 of the UCC), (b) any Governmental Action which by
its terms or by operation of law would become void, voidable, terminable or
revocable if mortgaged, pledged or assigned hereunder or if a security interest
therein were granted hereunder, solely to the extent necessary so as to avoid
such voidness, voidability, terminability or revocability and (c) from and after
the disposition by the Borrower thereof, the Excluded Collateral.


“Financing Statements” shall mean all financing statements, continuation
statements, recordings, filings or other instruments of registration necessary
or appropriate to perfect a Lien by filing in any appropriate filing or
recording office in accordance with the UCC or any other relevant applicable
law.


“Governmental Action” shall mean all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Governmental Rule, and shall include all environmental and
operating permits and licenses that are required for the full use, occupancy,
zoning and operation of the Project.


“Instruments” shall have the meaning given such term in Article III(a)(iv).


“Intellectual Property” shall mean, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to the
Company with respect to any of the foregoing, in each case whether now or
hereafter owned or used including, without limitation, the contracts, licenses
or other agreements with respect to the Copyright Collateral, the Patent
Collateral or the Trademark Collateral; (c) computer and software programs
including all source code, object code, specifications, designs and
documentation related to such programs; (d) all licenses, consents, permits,
variances, certifications and approvals of governmental agencies now or
hereafter held by the Company; and (e) all causes of action, claims and
warranties now or hereafter owned or acquired by the Company in respect of any
of the items listed above.


“Inventory” shall have the meaning given such term in Article III(a)(v).


“Investment Accounts” has the meaning given in Article III(a)(iv)


“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.


“Non-Delivered Instruments” shall have the meaning given such term in Section
2.03.


“Operation” shall mean the ownership, leasing, occupation, repair, operation,
maintenance or use of the Project and all activities necessary or desirable in
connection therewith.

 
3

--------------------------------------------------------------------------------

 

“Patent Collateral” shall mean all domestic and foreign Patents, whether now
owned or hereafter acquired by the Company.


“Patents” shall mean all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, the right to sue for past, present and future infringements thereof,
and all rights corresponding thereto throughout the world.


“Project” shall have the meaning given such term in the recitals.


“Records” shall have the meaning given such term in Section 2.02.


“Securities Act” shall have the meaning given such term in Section 4.07.


“Trademark Collateral” shall mean all Trademarks, whether now owned or hereafter
acquired by the Company.


“Trademarks” shall mean all domestic and foreign trade names, trademarks and
service marks, logos, trademark and service mark registrations, and applications
for trademark and service mark registrations, including, without limitation, all
renewals of trademark and service mark registrations, all rights corresponding
thereto throughout the world, the right to recover for all past, present and
future infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.


“Trigger Event” shall mean that an Event of Default shall have occurred and be
continuing and the Collateral Agent (at the direction of the Required First Lien
Secured Parties pursuant to the Collateral Agency Agreement) shall have
commenced the exercise of any of the remedies available to the Secured Parties
under the Collateral Documents.


“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of the security interest in any Pledged Collateral (including the Collateral
Accounts) is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or priority and for purposes
of definitions related to such provisions.


Section 1.02 Rules of Interpretation. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
rules of interpretation set forth in Section 1.2 of the Collateral Agency
Agreement are hereby incorporated by reference, mutatis mutandis, as if fully
set forth herein.

 
4

--------------------------------------------------------------------------------

 

Section 1.03 Uniform Commercial Code Definitions. All terms defined in the UCC
shall have the respective meanings given to those terms in the UCC, except where
the context otherwise requires.


ARTICLE II


REPRESENTATIONS AND WARRANTIES


The Company represents and warrants to the Collateral Agent, for the benefit of
the Secured Parties, as of the date hereof and on the date of each Credit Event
(as defined in the Credit Agreement), as follows, which representations and
warranties shall survive the execution and delivery of this Agreement:


Section 2.01 Inventory and Equipment. As of the date hereof, to the actual
knowledge of the Company, all existing Inventory and Equipment (other than
Equipment in transit or in the possession of third parties in the ordinary
course of business) is located at the Company’s address for notices set out
beneath its name on the signature pages hereto or at the Project.


Section 2.02 Records. The place of business or, if there is more than one place
of business, the chief executive office of the Company is located at the
Company’s address for notices set out on the signature page hereto, and, to the
actual knowledge of the Company, the Company has no books and records concerning
the Pledged Collateral (collectively, the “Records”) at any location other than
at such address or at the Project. Company is duly organized as a Delaware
limited liability company and is not organized under the laws of any other
jurisdiction.


Section 2.03 Certificated Securities and Instruments. The Company has delivered
to the Collateral Agent without exception, all: (a) Pledged Collateral that is
represented by certificated securities; and (b) Pledged Collateral that consists
of Instruments (other than Instruments deposited or to be deposited for
collection and other Instruments in a face amount of $50,000 or less
(collectively, “Non-Delivered Instruments”)). All Pledged Collateral consisting
of Instruments or certificated securities (other than Non-Delivered Instruments)
and owned by the Company, as of the date hereof, to the actual knowledge of the
Company, is listed on Annex 1 hereto.


Section 2.04 Changes in Circumstances.


(a)           As of the date hereof, the Company has not, within the period of
one year prior to the date hereof: (i) changed its jurisdiction of formation,
(ii) changed its name, or (iii) become a “new debtor” (as defined in Section
9-102(a)(56) of the UCC).


(b)           The Company’s organizational identification number is 22-3767646.

 
5

--------------------------------------------------------------------------------

 

ARTICLE III


PLEDGED COLLATERAL


(a)           As collateral security for the prompt and complete payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the Secured Obligations, whether now existing or hereafter arising and
howsoever evidenced, the Company hereby pledges, grants, assigns, hypothecates,
transfers and delivers to the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected lien (other than with respect to the Empire
L/C) on all of the property of the Company, in each case, wherever located and
now owned or hereafter acquired by the Company or in which the Company now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Pledged Collateral”), including all of the following
property now owned or hereafter acquired by the Company:


(i)            all agreements, contracts and documents, including each Project
Contract, to which the Company is a party (including all exhibits and schedules
thereto), as each such agreement, contract and document may be amended,
supplemented or modified and in effect from time to time (such agreements,
contracts and documents being, individually, an “Assigned Agreement”, and
collectively, the “Assigned Agreements”), including: (A) all rights of the
Company to receive moneys due and to become due under or pursuant to the
Assigned Agreements; (B) all rights of the Company to receive proceeds of any
insurance, bond, indemnity, warranty or guaranty with respect to the Assigned
Agreements; (C) all claims of the Company for damages arising out of or for
breach of or default under the Assigned Agreements and (D) all rights of the
Company to terminate, amend, supplement, modify or waive performance under the
Assigned Agreements, to perform thereunder and to compel performance and
otherwise to exercise all remedies thereunder;


(ii)           all Governmental Actions now or hereafter held in the name, or
for the benefit of, the Company;


(iii)          all (A) Collateral Accounts and all amendments, extensions,
renewals, and replacements thereof whether under the same or different account
number, together with all funds, cash, monies, credit balances, financial
assets, investments, Instruments, certificates of deposit, promissory notes, and
any other property (including any Permitted Investments) at anytime on deposit
therein or credited to any of the foregoing, all rights to payment or withdrawal
therefrom, and all proceeds, accounts receivable arising in the ordinary course,
products, accessions, profits, gains, and interest thereon of or in respect of
any of the foregoing all other deposit accounts and securities accounts (the
“Investment Accounts”);


(iv)          all general intangibles (including payment intangibles and
software) and accounts of the Company constituting any right to the payment of
money, including (I) all moneys due and to become due to the Company in respect
of any loans or advances or for Inventory or Equipment or other goods sold or
leased or for services rendered, (II) all moneys due and to become due to the
Company under any Guarantee (including a letter

 
6

--------------------------------------------------------------------------------

 

of credit) of the purchase price of Inventory or Equipment sold by the Company
and (III) all Tax refunds of the Company (such accounts, general intangibles and
moneys due and to become due, and Tax refunds, being herein, collectively,
called “Accounts”);


(v)           all instruments, chattel paper (whether tangible or electronic) or
letters of credit of the Company, including promissory notes, drafts, bills of
exchange and trade acceptances (herein, collectively, called “Instruments”) and
all interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
Instruments;


(vi)          all inventory of the Company, including fuel, spare parts, Motor
Vehicles held by the Company (as lessor) for lease, tires, all goods obtained by
the Company in exchange for such inventory, and any products made or processed
from such inventory including all substances, if any, commingled therewith or
added thereto (herein, collectively, called “Inventory”);


(vii)         all Intellectual Property and all other accounts or general
intangibles of the Company not constituting Intellectual Property or Accounts;


(viii)        all equipment of the Company, including all Motor Vehicles and all
fixtures (herein, collectively, called “Equipment”);


(ix)           each contract and other agreement of the Company relating to the
sale or other disposition of Inventory or Equipment;


(x)            all documents or other receipts of the Company covering,
evidencing or representing Inventory or Equipment;


(xi)           all securities (whether certificiated or uncertificated) and all
investment property


(xii)          all rights, claims and benefits of the Company against any person
arising out of, relating to or in connection with Inventory or Equipment
purchased by (or services provided to) the Company, including any such rights,
claims or benefits against any person storing or transporting such Inventory or
Equipment; and


(xiii)         all other cash, money, products, offspring, rents, revenues,
issues, profits, payment intangibles, royalties, income, benefits, accessions,
letter-of-credit rights, supporting obligations, and all additions,
substitutions and replacements of and to any and all of the foregoing, including
all proceeds (as defined in Section 4.11 below) and prodcuts of and to any of
the property of the Company described in the preceding paragraphs of this
Article III (including, without limitation, any proceeds of insurance thereon
(whether or not the Collateral Agent is loss payee thereof), and any indemnity,
warranty or guarantee, payable by any reason of loss or damage to or otherwise
with respect to any of the foregoing, and all causes of action, claims and
warranties now or hereafter held by the Company in respect of any of the items
listed above) and, to the extent related to any property described in such
paragraphs or such proceeds, products and accessions, all books, correspondence,
credit files, records, invoices and other papers,

 
7

--------------------------------------------------------------------------------

 

including all tapes, cards, computer runs and other papers and documents in the
possession or under the control of the Company or any computer bureau or service
company from time to time acting for the Company.


Notwithstanding any of the other provisions set forth in this Article III or any
other Collateral Document to the contrary, this Agreement shall not, at any
time, constitute a grant of a Lien on any property of the Company that is, at
such time, an Excluded Asset. The Company and the Collateral Agent hereby
acknowledge and agree that the Liens created hereby in the Pledged Collateral
are not, in and of themselves, to be construed as a grant of a fee interest (as
opposed to a Lien) in any Copyright Collateral, Patent Collateral or Trademark
Collateral.


This Agreement, and the Liens granted and created herein, secure the payment and
the performance of all Secured Obligations now or hereafter in effect, whether
direct or indirect, absolute or contingent, and including all amounts that
constitute part of the Secured Obligations and would be owed by the Company but
for the fact that they are unenforceable or not allowed due to a pending
Bankruptcy Event.


Notwithstanding anything herein to the contrary (i) the Company shall remain
liable for all obligations under and in respect of the Pledged Collateral and
nothing contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any other Secured Party, (ii) the Company shall remain
liable under each of the agreements included in the Pledged Collateral,
including the Assigned Agreements, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any other Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement or any other document related hereto nor shall the
Collateral Agent or any other Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Pledged Collateral, including any agreements relating
to the Assigned Agreements, and (iii) the exercise by the Collateral Agent of
any of its rights hereunder (including any of its rights under any Consent)
shall not release the Company from any of its duties or obligations under the
contracts and agreements included in the Pledged Collateral, including any
agreements relating to the Assigned Agreements.


(b)           Anything herein contained to the contrary notwithstanding, (i) the
Company shall remain liable under each of the Transaction Documents to which it
is a party to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed and (ii) the exercise by the Collateral Agent or the Secured Parties
(or any of their respective directors, officers, employees, affiliates or
agents) of any of their rights, remedies or powers hereunder shall not release
the Company from any of its duties or obligations under each of the Transaction
Documents to which it is a party.

 
8

--------------------------------------------------------------------------------

 

ARTICLE IV


CERTAIN ASSURANCES; REMEDIES


In furtherance of the grant of the Liens on the Pledged Collateral pursuant to
Article III, the Company agrees with the Collateral Agent (for the benefit of
the Secured Parties) as follows:


Section 4.01 Delivery and Other Perfection. The Company shall:


(a)           deliver to the Collateral Agent any and all Instruments (other
than the Non-Delivered Instruments and the Empire L/C) and certificated
securities, endorsed and/or accompanied by instruments of assignment and
transfer in such form and substance as the Collateral Agent may reasonably
request; provided, that so long as no Trigger Event shall have occurred and be
continuing, the Collateral Agent shall, promptly upon request of the Company,
make appropriate arrangements for making any Instrument pledged by the Company
and held by the Collateral Agent available to the Company for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent requested by the Collateral Agent, against trust receipt or like
document);


(b)           give, execute, deliver, file and/or record any Financing
Statement: (i) to create, preserve, perfect or validate the Liens granted
pursuant hereto; or (ii) to enable the Collateral Agent to exercise and enforce
its rights hereunder with respect to such Liens; provided, that notices to
account debtors in respect of any Accounts or Instruments shall be subject to
the provisions of paragraph (e);


(c)           without limiting the obligations of the Company under Section
4.04(c), promptly notify the Collateral Agent upon the acquisition after the
date hereof by the Company of any Equipment covered by a warehouse receipt
(other than Equipment with a fair market value of $200,000 or less
individually), and upon the request of the Collateral Agent (acting at the
direction of the Required First Lien Secured Parties), cause the Collateral
Agent to be listed as the lienholder on such warehouse receipt and within 60
days of the acquisition thereof deliver evidence of the same to the Collateral
Agent;


(d)           the Company agrees that the Collateral Agent may (acting at the
direction of the Required First Lien Secured Parties) visit, or cause to be
visited, the Project during normal business hours from time to time after
reasonable prior written notice to the Company; and


(e)           upon request of the Collateral Agent (acting at the direction of
the Required First Lien Secured Parties delivered in connection with the
occurrence and during the continuation of any Trigger Event), promptly notify
(and the Company hereby authorizes the Collateral Agent so to notify) each
account debtor in respect of any Accounts or Instruments that such Pledged
Collateral has been assigned to the Collateral Agent hereunder, and that any
payments due or to become due in respect of such Pledged

 
9

--------------------------------------------------------------------------------

 

Collateral are to be made directly to the Collateral Agent, with a copy of such
notice to the Company.


Section 4.02 Other Financing Statements and Liens. Except with respect to
Permitted Liens and without limiting the Company’s obligations under the
Transaction Documents, without the prior written consent of the Collateral Agent
(acting at the direction of the Required First Lien Secured Parties), the
Company shall not file or authorize to be filed in any jurisdiction, any
effective Financing Statement or like instrument with respect to the Pledged
Collateral in which the Collateral Agent is not named as the sole secured party
for the benefit of the Secured Parties.


Section 4.03 Preservation of Rights. The Collateral Agent shall not be required
to take any steps to preserve any rights against prior parties to any of the
Pledged Collateral.


Section 4.04 Special Provisions Relating to Certain Pledged Collateral.


(a)           Adverse Claims. The Company shall defend, all at its own cost and
expense, the Company’s title and the existence, perfection (other than with
respect to the Empire L/C) and priority of the Collateral Agent’s (for the
benefit of the Secured Parties) security interests in the Pledged Collateral
against all adverse claims (subject to any Permitted Liens).


(b)           Assigned Agreements. If the Company fails to perform any agreement
contained herein or any material agreement under any of the Assigned Agreements
(including without limitation and provision of any such Assigned Agreement the
ability with the giving of notice the lapse of time or both, to declare an event
of default under or to terminate such Assigned Agreement), the Collateral Agent
may (but shall not be obligated to) with prior written notice to the Company (it
being acknowledged and agreed that the Collateral Agent shall not be required to
deliver any such notice if the Company is the subject of a Bankruptcy Event)
cause the performance of such agreement (acting at the direction of the Required
First Lien Secured Parties or as otherwise provided for in Section 3.3 of the
Collateral Agency Agreement), and the reasonable and documented fees, costs and
expenses (including fees and expenses of outside counsel) of the Collateral
Agent incurred in connection therewith shall be payable by or on behalf of the
Company unless such failure to perform is being contested in good faith by the
Company. Notwithstanding anything to the contrary herein, the Collateral Agent
may exercise any of its rights or remedies under any Consent at any time in
accordance with the terms thereof.


(c)           Intellectual Property.


(i)            For the purpose of enabling the Collateral Agent to exercise
rights and remedies under Section 4.07 at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies (for the
avoidance of doubt, only during the continuation of a Trigger Event), and for no
other purpose, the Company hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive world-wide license (exercisable
without payment of royalty or other compensation to the Company) to use, assign,
license or sublicense any of the Intellectual Property now owned or hereafter
acquired by the Company, wherever the same may be located, including in such

 
10

--------------------------------------------------------------------------------

 

license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.


(ii)           Notwithstanding anything contained herein to the contrary, but
subject to the provisions of the Transaction Documents that limit the rights of
the Company to dispose of its property, so long as no direction of the Required
First Lien Secured Parties has been delivered in connection with a Trigger Event
that has occurred and is continuing, the Company will be permitted to exploit,
use, enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of the
business of the Company. In furtherance of the foregoing, so long as no
direction of the Required First Lien Secured Parties has been delivered in
connection with a Trigger Event that has occurred and is continuing, the
Collateral Agent shall from time to time, upon the request and at the sole cost
and expense of the Company, execute and deliver any instruments, certificates or
other documents, in the form so requested, that the Company shall have certified
are appropriate (in its judgment) to allow it to take any action permitted
above. Further, upon the release of the Collateral Agent’s Liens on the Pledged
Collateral pursuant to Section 5.13 the Collateral Agent shall transfer to the
Company the license granted pursuant to clause (i) immediately above. The
exercise of rights and remedies under Section 4.07 by the Collateral Agent shall
not terminate the rights of the holders of any licenses or sublicenses
theretofore granted by the Company in accordance with the first sentence of this
clause (ii).


(iii)           At any time after a direction of the Required First Lien Secured
Parties has been delivered in connection with a Trigger Event that has occurred
and is continuing, the Company shall, upon the request of the Collateral Agent,
deliver to the Collateral Agent a schedule listing all Copyright Collateral,
Patent Collateral and Trademark Collateral and take such other action as the
Collateral Agent shall deem necessary to perfect the Liens created hereunder in
all such Pledged Collateral.


Section 4.05 Custody and Preservation. Subject to applicable law, the Collateral
Agent’s obligation to use reasonable care in the custody and preservation of
Pledged Collateral shall be satisfied if it uses the same care as it uses in the
custody and preservation of its own property. Beyond the exercise of reasonable
care in the custody thereof, the Collateral Agent shall have no duty as to any
of the Pledged Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and the
Collateral Agent shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Pledged Collateral.


The Collateral Agent shall not be responsible for the existence, genuineness or
value of any of the Pledged Collateral or for the validity, perfection, priority
or enforceability of the Liens in any of the Pledged Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence or willful misconduct on the part of the Collateral Agent, for
the validity or sufficiency of the Pledged Collateral or any agreement or
assignment contained

 
11

--------------------------------------------------------------------------------

 

therein, for the validity of the title of the Company to the Pledged Collateral,
for insuring the Pledged Collateral or for the payment of taxes, charges,
assessments or Liens upon the Pledged Collateral or otherwise as to the
maintenance of the Pledged Collateral.


Section 4.06 Rights of Certain Secured Parties. After the occurrence and during
the continuation of a Trigger Event (acting at the direction of the Required
First Lien Secured Parties), the Collateral Agent may (but shall not be
obligated to) pay or secure payment of any overdue Tax or other claim that may
be secured by or result in a Lien on any Pledged Collateral. After the
occurrence and during the continuation of a Trigger Event, the Collateral Agent
or any other Secured Debt Representative upon prior notice to the Collateral
Agent may (but shall not be obligated to) do or cause to be done any other thing
that is necessary or desirable to preserve, protect or maintain the Pledged
Collateral. The Company shall promptly reimburse the Collateral Agent or any
Secured Party for any reasonable payment or expense (including fees and expenses
of outside counsel) that the Collateral Agent or such other Secured Party may
incur pursuant to this Section 4.06.


Section 4.07 Remedies Generally. Upon the occurrence and during the continuation
of a Trigger Event and subject to terms of the Collateral Agency Agreement:


(a)            the Company shall, at the request of the Collateral Agent (acting
at the direction of the Required First Lien Secured Parties), assemble movable
Pledged Collateral owned by it (and not otherwise in the possession of the
Collateral Agent), if any, at such place or places, reasonably convenient to
both the Collateral Agent and the Company, designated in such request;


(b)           the Collateral Agent, acting at the direction of the Required
First Lien Secured Parties, may (but shall not be obligated to), without notice
to the Company (except as required by applicable law) and at such times as the
Secured Parties in their sole judgment may determine, exercise any or all of the
Company’s rights in, to and under, or in any way connected to the Pledged
Collateral and the Collateral Agent shall otherwise have and, at the direction
of the Required First Lien Secured Parties, may (but shall not be obligated to)
exercise all of the rights, powers, privileges and remedies with respect to the
Pledged Collateral of a secured party under the UCC (whether or not the UCC is
in effect in the jurisdiction where the rights, powers, privileges and remedies
are asserted) and such additional rights, powers, privileges and remedies to
which a secured party is entitled under the laws or equity in effect in any
jurisdiction where any rights, powers, privileges and remedies hereunder may be
asserted, including, without limitation, the right, to the maximum extent
permitted by applicable law, to exercise all voting, consensual and other powers
of ownership pertaining to the Pledged Collateral as if the Collateral Agent
were the sole and absolute owner thereof (and the Company agrees to take all
such action as may be appropriate to give effect to such right);


(c)            the Collateral Agent, acting at the direction of the Required
First Lien Secured Parties, may (but shall not be obligated to) make any
reasonable compromise or settlement it deems desirable with respect to any of
the Pledged Collateral and may (but shall not be obligated to) extend the time
of payment, arrange for payment in installments, or otherwise modify the terms,
of all or any part of the Pledged Collateral;

 
12

--------------------------------------------------------------------------------

 

(d)           the Collateral Agent, acting at the direction of the Required
First Lien Secured Parties, may (but shall not be obligated to), in its name or
in the name of the Company or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Pledged Collateral;


(e)           the Collateral Agent, acting at the direction of the Required
First Lien Secured Parties, may (but shall not be obligated to) sell, lease,
assign or otherwise dispose of all or any part of such Pledged Collateral, at
such place or places as the Secured Parties deem reasonable, and for cash or for
credit or for future delivery (without thereby assuming any credit risk), at
public or private sale, without demand of performance or notice of intention to
effect any such disposition or of the time or place thereof (except such notice
as is required by applicable statute and cannot be waived). If any notice of a
proposed sale or other disposition of Pledged Collateral shall be required by
law, such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition. The Collateral Agent or any other Secured
Party or anyone else may be the purchaser, lessee, assignee or recipient of any
or all of the Pledged Collateral so disposed of at any public sale (or, to the
maximum extent permitted by applicable law, at any private sale) and thereafter
hold the same absolutely, free from any claim or right of whatsoever kind,
including any right or equity of redemption (statutory or otherwise), of the
Company, any such demand, notice and right or equity being hereby expressly
waived and released to the maximum extent permitted by applicable law. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned; and


(f)            the Collateral Agent may, to the full extent provided by law,
have a court having jurisdiction appoint a receiver, which receiver shall take
charge and possession of and protect, preserve and replace the Pledged
Collateral or any part thereof, and manage and operate the same, and receive and
collect all income, receipts, royalties, revenues, issues and profits therefrom
(it being agreed that the Company irrevocably consents and shall be deemed to
have hereby irrevocably consented to the appointment thereof, and upon such
appointment, it shall immediately deliver possession of such Pledged Collateral
to the receiver).


The proceeds of each collection, sale or other disposition under this Agreement
shall be applied in accordance with Section 4.11.


Subject to the terms of the Collateral Agency Agreement, the Company recognizes
that, if a Trigger Event shall have occurred and be continuing, the Collateral
Agent, acting at the direction of the Required First Lien Secured Parties, may
elect to sell all or any part of the Pledged Collateral to one or more
purchasers in privately negotiated transactions in which the purchasers will be
obligated to agree, among other things, to acquire the Pledged Collateral for
their own account, for investment and not with a view to the distribution or
resale thereof. The Company acknowledges that any such private sales may be at
prices and on terms less favorable than those obtainable through a public sale
(including, without limitation, a public

 
13

--------------------------------------------------------------------------------

 

offering made pursuant to a registration statement under the Securities Act of
1933, as amended (the “Securities Act”)) and the Company and the Collateral
Agent agree that such private sales shall be made in a commercially reasonable
manner and that the Collateral Agent has no obligation to engage in public sales
and no obligation to delay sale of any Pledged Collateral to permit the issuer
thereof to register the Pledged Collateral for a form of public sale requiring
registration under the Securities Act. If the Secured Parties exercise their
right to sell any or all of the Pledged Collateral, upon written request, the
Company shall, from time to time, furnish to the Collateral Agent all such
information as is necessary in order to determine the Pledged Collateral and any
other instruments included in the Pledged Collateral which may be sold by the
Collateral Agent as exempt transactions under the Securities Act and rules of
the United States Securities and Exchange Commission thereunder, as the same are
from time to time in effect.


Section 4.08 Deficiency. If the proceeds of sale, collection or other
realization of or upon the Pledged Collateral by virtue of the exercise of
remedies under Section 4.07 are insufficient to cover the costs and expenses of
such realization and the payment in full of the Secured Obligations, the
Collateral Agent shall retain all rights and remedies under the Transaction
Documents, and the Company shall remain liable, with respect to any deficiency
to the extent the Company is obligated under this Agreement.


Section 4.09 Change of Name or Location. Without at least 30 days’ prior written
notice to the Collateral Agent, the Company shall not change its organizational
name from the name shown on the signature pages hereto or its jurisdiction of
organization from the State of Delaware. Additionally, the name change and
change in jurisdiction of organization shall not be effected until all necessary
steps have been taken to maintain the perfection and priority of the Liens
granted herein or in any Collateral Document.


Section 4.10 Private Sale. The Collateral Agent and the other Secured Parties
shall incur no liability as a result of the sale of the Pledged Collateral, or
any part thereof, at any private sale pursuant to Section 4.07 conducted in a
commercially reasonable manner. Subject to and without limitation of the
preceding sentence, the Company hereby waives, to the extent permitted under
applicable law, any claims against the Collateral Agent or any other Secured
Party arising by reason of the fact that the price at which the Pledged
Collateral may have been sold at such a private sale to an unrelated third party
was less than the price that might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the Pledged
Collateral to more than one offeree.


Section 4.11 Application of Proceeds.


(a)           Application of Proceeds. The proceeds of any collection, sale or
other realization of all or any part of the Pledged Collateral pursuant hereto,
and any other cash at the time held by the Collateral Agent under this Article
IV, shall be held by the Collateral Agent as Pledged Collateral hereunder and,
to the extent provided in the Collateral Agency Agreement, shall be applied by
the Collateral Agent to the Secured Obligations in accordance with the
Collateral Agency Agreement.

 
14

--------------------------------------------------------------------------------

 

(b)           Company Remains Obligated. No sale or other disposition of all or
any part of the Pledged Collateral pursuant to Section 4.07 shall be deemed to
relieve the Company of its obligations under any Transaction Document to which
it is a party except to the extent the proceeds thereof are applied to the
payment of such obligations.


(c)           Proceeds. As used in this Agreement, “proceeds” of Pledged
Collateral means (i) all “proceeds” as defined in Article 9 of the UCC, (ii)
payments or distributions made with respect to any Pledged Collateral and (iii)
whatever is receivable or received when Pledged Collateral or proceeds are sold,
leased, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.


(d)           Purchase of Pledged Collateral. The Collateral Agent or any other
Secured Party may be a purchaser of the Pledged Collateral or any part thereof
or any right or interest therein at any sale thereof, whether pursuant to
foreclosure, power of sale or otherwise hereunder and the Collateral Agent may
apply the purchase price to the payment of the Secured Obligations. Any
purchaser of all or any part of the Pledged Collateral shall, upon any such
purchase, acquire good title to the Pledged Collateral so purchased, free of the
Liens created by this Agreement.


Section 4.12 Attorney-in-Fact. Without limiting any rights or powers granted by
this Agreement to the Collateral Agent, the Company hereby irrevocably
constitutes and appoints the Collateral Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the Company and
in the name of the Company or in its own name, at the Company’s sole cost and
expense, for the purpose of carrying out the provisions of this Agreement upon
the occurrence and during the continuation of a Trigger Event or otherwise as
contemplated by Sections 4.04 and 5.01, to (a) take any appropriate action and
to execute any document or instrument that may be necessary or desirable to
accomplish the purposes of this Agreement (including taking actions under any
Consent), (b) preserve the validity, perfection and priority of the Liens
granted by this Agreement and (c) exercise its rights, remedies, powers and
privileges under this Agreement (including taking actions under any Consent).
This appointment as attorney-in-fact is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, the Company hereby
gives the Collateral Agent the power and right, on behalf of the Company,
without notice to or assent by the Company, upon the occurrence and during the
continuation of a Trigger Event (or as otherwise provided in Section 4.04 or
5.01) (i) to ask, demand, collect, sue for, recover, receive and give receipt
and discharge for amounts due and to become due under and in respect of all or
any part of the Pledged Collateral, (ii) to, in the name of the Company or its
own name, or otherwise, take possession of, receive and indorse and collect any
check, Account, chattel paper, draft, note, acceptance or other Instrument for
the payment of moneys due under any Account or general intangible, (iii) to file
any claims or take any action or proceeding that the Collateral Agent may deem
necessary or advisable for the collection of all or any part of the Pledged
Collateral, (iv) to execute, in connection with any sale or disposition of the
Pledged Collateral under this Agreement, any endorsements, assignments, bills of
sale or other instruments of conveyance or transfer with respect to all or any
part of the Pledged Collateral, (v) in the case of any Intellectual Property,
execute and deliver, and have recorded, any agreement, instrument, document or
paper as the Collateral Agent may request to evidence the Collateral Agent’s
security interest in such Intellectual Property and the goodwill

 
15

--------------------------------------------------------------------------------

 

and general intangibles of the Company relating thereto or represented thereby,
(vi) pay or discharge taxes and Liens levied or placed on or threatened against
the Pledged Collateral (other than Permitted Liens), effect any repair or pay or
discharge any insurance called for by the terms of this Agreement (including all
or any part of the premiums therefor and the costs thereof), (vii) execute, in
connection with any sale provided for in this Agreement, any endorsement,
assignment or other instrument of conveyance or transfer with respect to the
collateral; and (viii) (A) direct any party liable for any payment under any
Pledged Collateral to make payment of any moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct, (B)
ask or demand for, collect, and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Pledged Collateral, (C) sign and indorse any invoice, freight
or express bill, bill of lading, storage or warehouse receipt, draft against
debtors, assignment, verification, notice and other document in connection with
any Pledged Collateral, (D) commence and prosecute any suit, action or
proceeding at law or in equity in any court of competent jurisdiction to collect
any Pledged Collateral and to enforce any other right in respect of any Pledged
Collateral, (E) defend any suit, action or proceeding brought against the
Company with respect to any Pledged Collateral, (F) settle, compromise or adjust
any such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate, (G) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Trademark pertains) throughout the world for such term or terms,
on such conditions, and in such manner as the Collateral Agent shall in its sole
discretion determine, including the execution and filing of any document
necessary to effectuate or record such assignment, (H) cure any default by the
Company under any Assigned Agreement, and (I) generally, sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any Pledged
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and the Company’s expense, at any time, or from time to time, all acts
and things that the Collateral Agent reasonably deems necessary to protect,
preserve or realize upon the Pledged Collateral and the Collateral Agent’s and
the other Secured Parties’ Liens thereon and to effect the intent of this
Agreement, all as fully and effectively as the Company might do.


The Company hereby ratifies all that said attorney shall lawfully do or cause to
be done by virtue hereof, in each case pursuant to the powers granted hereunder.
Upon the occurrence and during the continuation of a Trigger Event (or as
otherwise provided in Section 4.04 or 5.01), the Company hereby acknowledges and
agrees that the Collateral Agent shall have no fiduciary duties to the Company
in acting pursuant to this power-of-attorney and the Company hereby waives any
claims or rights of a beneficiary of a fiduciary relationship hereunder.


Section 4.13 Perfection. This Agreement shall also be effective as a financing
statement covering any Pledged Collateral and may be filed in any appropriate
filing or recording office. A carbon, photographic, facsimile or other
reproduction of this Agreement or of any Financing Statement relating to this
Agreement shall be sufficient as a financing statement for any of the purposes
referred to in the preceding sentence. Without limiting the foregoing, the
Company authorizes the Collateral Agent (or, on the Closing Date, the
Administrative Agent or the Loan Insurer) to file (but none of the Collateral
Agent, the Administrative Agent or the Loan Insurer shall be so obligated to
file) such Financing Statements in such offices as are or shall be

 
16

--------------------------------------------------------------------------------

 

necessary or as the Collateral Agent may determine to be appropriate to create,
perfect and establish the priority of the Liens granted by this Agreement in any
and all of the Pledged Collateral, to preserve the validity, perfection or
priority of the Liens granted by this Agreement in any and all of the Pledged
Collateral or to enable the Collateral Agent to exercise its remedies, rights,
powers and privileges under this Agreement. Such Financing Statements may
describe the Pledged Collateral in the same manner as described herein or may
contain an indication or description of collateral that describes the Pledged
Collateral in any other manner as the Collateral Agent may determine, as
directed by any Secured Debt Representative, is necessary, advisable or prudent
to ensure the perfection of the security interests in the Pledged Collateral
granted to the Collateral Agent hereunder, including, without limitation,
describing such property as “all assets whether now owned or hereafter
acquired”, “all assets of the Debtor” or “all personal property whether now
owned or hereafter acquired”. Copies of any such Financing Statement or
amendment thereto shall promptly be delivered to the Company.


Section 4.14 Termination.


(a)           If any of the Pledged Collateral shall be sold or disposed of to
any person in a transaction (i) permitted under the Transaction Documents or
(ii) consented to pursuant to the Transaction Documents and, in each case
subject to the Collateral Agency Agreement, such Pledged Collateral shall be
automatically released from the Liens created hereunder. Upon the release of the
Collateral Agent’s Liens on any portion of the Pledged Collateral, the
Collateral Agent shall take the actions specified in clause (b) below to effect
the termination and release of the Liens on such Pledged Collateral.


(b)           Upon the release of all of the Collateral Agent’s Liens on all of
the Pledged Collateral pursuant to Section 5.13, this Agreement shall terminate,
all rights to the Pledged Collateral shall revert to the Company, and the
Collateral Agent shall (at the written request and sole cost and expense of the
Company) promptly cause to be transferred and delivered, against receipt but
without any recourse, warranty or representation whatsoever, any remaining
Pledged Collateral and money received in respect thereof, to or on the order of
the Company and to be released and cancelled all licenses and rights referred to
in Section 4.04. The Collateral Agent shall also (at the written request and
sole cost and expense of the Company) promptly execute and deliver to the
Company upon such termination such UCC termination statements, and such other
documentation and take such other action as shall be reasonably requested by the
Company to effect the termination and release of the Liens on the Pledged
Collateral.


ARTICLE V


MISCELLANEOUS


Section 5.01 Collateral Agent’s Right to Perform on Company’s Behalf. If the
Company shall fail to observe or perform any of the terms, conditions, covenants
and agreements to be observed or performed by it under this Agreement, the
Collateral Agent, acting at the direction of the Required First Lien Secured
Parties, may (but shall not be obligated to), upon reasonable notice to the
Company, cause it to be done or performed or observed by experts, agents or
attorneys, with reasonable care at the sole cost and expense of the Company,
either in

 
17

--------------------------------------------------------------------------------

 

its name or in the name and on behalf of the Company, and the Company hereby
authorizes the Collateral Agent so to do.


Section 5.02 Waivers of Rights Inhibiting Enforcement. The Company waives, to
the maximum extent permitted by applicable law:


(a)           any claim that, as to any part of the Pledged Collateral, a public
sale, should the Collateral Agent elect so to proceed, is, in and of itself, not
a commercially reasonable method of sale for the Pledged Collateral;


(b)           the right to assert in any action or proceeding between it and the
Collateral Agent any offsets or counterclaims that it may have;


(c)           except as otherwise provided in this Agreement, NOTICE OR JUDICIAL
HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
DISPOSITION OF ANY OF THE PLEDGED COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT THE
COMPANY WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE, AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND
TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE
COLLATERAL AGENT’S RIGHTS HEREUNDER;


(d)           all rights of redemption, appraisement, valuation, stay and
extension or moratorium; and


(e)           all other rights the exercise of which would, directly or
indirectly, prevent, delay or inhibit the enforcement of any of the rights or
remedies of the Collateral Agent and the other Secured Parties under this
Agreement or the absolute sale of the Pledged Collateral, now or hereafter in
force under any applicable law, and the Company, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waive the benefit of all such laws and rights.


Section 5.03 No Waiver; Remedies Cumulative. No failure on the part of the
Collateral Agent, any other Secured Party or any of such person’s agents to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or remedy hereunder shall operate as a waiver thereof. No
single or partial exercise by the Collateral Agent, any other Secured Party or
any of such person’s agents of any right, power or remedy hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The rights, powers and remedies herein or in any other
Transaction Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which either Collateral Agent or any other Secured
Party would otherwise have. No notice to or demand on the Company in any case
shall entitle the Company to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of either Collateral
Agent or any other Secured Party to any other or further action in any
circumstances without notice or demand.

 
18

--------------------------------------------------------------------------------

 

Section 5.04 Notices. All notices, requests and other communications provided
for herein (including, without limitation, any modifications of, or waivers or
consents under, this Agreement) shall be given or made in writing in the manner
set out in the Collateral Agency Agreement. Unless otherwise so changed in
accordance with the Collateral Agency Agreement by the respective parties
hereto, all notices, requests and other communications to each party hereto
shall be sent to the address of such party set out on the signature pages
hereto.


Section 5.05 Amendments, Etc. This Agreement may be amended, supplemented,
modified or waived only by an instrument in writing duly executed by the Company
and the Collateral Agent and only to the extent permitted under the Collateral
Agency Agreement. Any such amendment, supplement, modification or waiver shall
be binding upon the Collateral Agent, the Secured Parties and the Company. Any
waiver shall be effective only in the specific instance and for the specified
purpose for which it was given.


Section 5.06 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, however, that (a) the Company shall not assign or
transfer any of its rights or interests in or under this Agreement or delegate
any of its obligations under this Agreement without the prior written consent of
the Collateral Agent (acting at the direction of an Required First Lien Secured
Parties and otherwise in accordance with the Collateral Agency Agreement and the
other Transaction Documents), (b) the Collateral Agent shall only transfer or
assign its rights under this Agreement in connection with a resignation or
removal of such person from its capacity as “Collateral Agent” in accordance
with the terms of this Agreement and the Collateral Agency Agreement and (c) the
Collateral Agent may delegate certain of its responsibilities and powers under
this Agreement as contemplated by Section 7.2 of the Collateral Agency
Agreement.


Section 5.07 Survival, Etc. The representations and warranties of the Company
set out in this Agreement or contained in any documents delivered to the
Collateral Agent or any other Secured Party pursuant to this Agreement shall be
considered to have been relied upon by the Secured Parties in entering into the
Collateral Agency Agreement and the relevant Transaction Documents and making
the Advances, providing the Commitments or performing the transactions
thereunder, notwithstanding any investigation on their respective parts.


Section 5.08 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original; but such counterparts shall together constitute but
one and the same instrument. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement. This Agreement and the other
Transaction Documents constitute the entire agreement and understanding among
the parties hereto with respect to matters covered by this Agreement and the
other Transaction Documents and supersede any and all prior agreements and
understandings, written or oral, relating to the subject matter hereof. This
Agreement shall become effective at such time as the Collateral Agent shall have
received counterparts hereof signed by all of the intended parties hereto.

 
19

--------------------------------------------------------------------------------

 

Section 5.09 Severability. If any provision hereof is invalid or unenforceable
in any jurisdiction, then, to the fullest extent permitted by applicable law:
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction in order to carry out the intentions of the parties hereto as
nearly as may be possible; and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.


Section 5.10 Headings. Headings appearing herein are used solely for convenience
of reference and are not intended to affect the interpretation of any provision
of this Agreement.


Section 5.11 Limitation of Liability.


(a)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER THE
COLLATERAL AGENT NOR ANY OTHER SECURED PARTY SHALL HAVE LIABILITY WITH RESPECT
TO, AND THE COMPANY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR:


(i)           ANY LOSS OR DAMAGE SUSTAINED BY THE COMPANY, OR ANY LOSS, DAMAGE,
DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY PLEDGED COLLATERAL, THAT
MAY OCCUR AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED TO,
ANY EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS AGREEMENT EXCEPT FOR ANY SUCH
LOSS, DAMAGE, DEPRECIATION OR DIMINUTION TO THE EXTENT THAT THE SAME IS THE
RESULT OF ACTS OR OMISSIONS ON THE PART OF THE COLLATERAL AGENT OR SUCH SECURED
PARTY CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE (AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION); OR


(ii)           ANY SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES SUFFERED
BY THE COMPANY IN CONNECTION WITH ANY CLAIM RELATED TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT.


Section 5.12 Security Interest Absolute. To the maximum extent permitted by
applicable law, the rights and remedies of the Collateral Agent hereunder, the
Liens created hereby, and the obligations of the Company under this Agreement
are absolute, irrevocable and unconditional and will remain in full force and
effect without regard to, and will not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever
(other than termination pursuant to Section 5.13), including:


(a)           any renewal, extension, amendment, or modification of, or addition
or supplement to or deletion from, any of the Transaction Documents or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;


(b)           any waiver of, consent to or departure from, extension, indulgence
or other action or inaction under or in respect of any of the Secured
Obligations, this Agreement, any other Transaction Document or other instrument
or agreement relating thereto, or any

 
20

--------------------------------------------------------------------------------

 

exercise or non-exercise of any right, remedy, power or privilege under or in
respect of the Secured Obligations, this Agreement, any other Transaction
Document or any such other instrument or agreement relating thereto;


(c)           any furnishing of any additional security for the Secured
Obligations or any part thereof to the Collateral Agent or any other person or
any acceptance thereof by the Collateral Agent or any other person or any
substitution, sale, exchange, release, surrender or realization of or upon any
such security by the Collateral Agent or any other person or the failure to
create, preserve, validate, perfect or protect any other Lien granted to, or
purported to be granted to, or in favor of, the Collateral Agent or any other
Secured Party;


(d)           any invalidity, irregularity or unenforceability of all or any
part of the Secured Obligations, any other Transaction Document or any other
agreement or instrument relating thereto or any security therefor;


(e)            the acceleration of the maturity of any of the Secured
Obligations or any other modification of the time of payment thereof;


(f)            any judicial or nonjudicial foreclosure or sale of, or other
election of remedies with respect to, any interest in real property or other
collateral serving as security for all or any part of the Secured Obligations,
even though such foreclosure, sale or election of remedies may impair the
subrogation rights of the Company or may preclude the Company from obtaining
reimbursement, contribution, indemnification or other recovery and even though
the Company may or may not, as a result of such foreclosure, sale or election of
remedies, be liable for any deficiency;


(g)           any act or omission of the Collateral Agent or any other person
(other than payment of the Secured Obligations) that directly or indirectly
results in or aids the discharge or release of the Company or any part of the
Secured Obligations or any security or guarantee (including any letter of
credit) for all or any part of the Secured Obligations by operation of law or
otherwise;


(h)           the election by the Collateral Agent, in any bankruptcy proceeding
of any person, of the application or non-application of Section 1111(b)(2) of
the United States Bankruptcy Code;


(i)            any extension of credit or the grant of any Lien under Section
364 of the United States Bankruptcy Code;


(j)            any use of cash collateral under Section 363 of the United States
Bankruptcy Code;


(k)           any agreement or stipulation with respect to the provision of
adequate protection in any bankruptcy proceeding of any person;


(l)            the avoidance of any Lien in favor of the Collateral Agent for
any reason;

 
21

--------------------------------------------------------------------------------

 

(m)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any person, including any discharge of, or bar or stay against
collecting, all or any part of the Secured Obligations (or any interest on all
or any part of the Secured Obligations) in or as a result of any such
proceeding; or


(n)           any other event or circumstance whatsoever which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor, it being
the intent of this Section 5.12 that the obligations of the Company hereunder
shall be absolute, irrevocable and unconditional under any and all
circumstances.


Section 5.13 Release. On the Discharge Date and subject to Section 5.14, the
Collateral Agent, at the sole cost and expense of the Company, (a) shall execute
and deliver all such documentation, UCC termination statements and instruments
as is necessary to release the Liens created pursuant to this Agreement and to
terminate this Agreement, (b) upon written notice to the Collateral Agent,
authorizes the Company to prepare and file UCC termination statements
terminating all of the Financing Statements filed in connection herewith and (c)
agrees, at the request of the Company, to furnish, execute and deliver such
documents, instruments, certificates, notices or further assurances as the
Company may reasonably request as necessary or desirable to effect such
termination and release, all at the Company’s expense. Upon the transfer by the
Company of its undivided ownership interest in all or any portion of the Pledged
Collateral pursuant to the Empire Buy-In or any transfer in connection with the
disposition of any Excluded Collateral, the Collateral Agent, at the sole cost
and expense of the Company, agrees, at the request of the Company, to furnish,
execute and deliver such documents, instruments, certificates, notices or
further assurances as the Company may reasonably request as necessary or
desirable to effect such transfer.


Section 5.14 Reinstatement. This Agreement and the Liens created hereunder shall
automatically be reinstated if and to the extent that for any reason any payment
by or on behalf of the Company in respect of the Secured Obligations is
rescinded or must otherwise be restored by any Secured Party, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and the
Company shall indemnify the Collateral Agent, each other Secured Party and its
respective employees, officers and agents on demand for all reasonable fees,
costs and expenses (including, without limitation, reasonable fees, costs and
expenses of counsel) incurred by the Collateral Agent, such other Secured Party
or its respective employees, officers or agents in connection with such
reinstatement, rescission or restoration.


Section 5.15 NO THIRD PARTY BENEFICIARIES. THE AGREEMENTS OF THE PARTIES HERETO
ARE SOLELY FOR THE BENEFIT OF THE COMPANY, THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES, AND NO PERSON (OTHER THAN THE PARTIES HERETO, THE SECURED
PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS HEREUNDER AND
UNDER THE COLLATERAL AGENCY AGREEMENT) SHALL HAVE ANY RIGHTS HEREUNDER.

 
22

--------------------------------------------------------------------------------

 

Section 5.16 GOVERNING LAW; SUBMISSION TO JURISDICTION, WAIVER OF JURY TRIAL.


(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE OF LAW PRINCIPLES OF
SUCH LAWS WHICH WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.


(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND
ANY ACTION FOR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND APPELLATE COURTS FROM ANY THEREOF. EACH OF THE PARTIES
HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE PARTIES HERETO
AT ITS ADDRESS REFERRED TO IN THE COLLATERAL AGENCY AGREEMENT. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY DO SO
UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED IN ANY OTHER JURISDICTION.


(c)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY MATTER ARISING HEREUNDER.


Section 5.17 Collateral Agent. Notwithstanding anything herein to the contrary,
the Collateral Agent shall be afforded all of the rights, powers, immunities and
indemnities of the Collateral Agent set forth in the Collateral Agency
Agreement, as if such rights, powers, immunities and indemnities were
specifically set forth herein. The Company hereby acknowledges the appointment
of the Collateral Agent pursuant to the Collateral Agency Agreement. The rights,
privileges, protections and benefits given to the Collateral Agent,

 
23

--------------------------------------------------------------------------------

 

including, without limitation, its rights to be indemnified, are extended to,
and shall be enforceable by, the Collateral Agent in each of its capacities
hereunder, and to each agent, custodian and other persons employed by the
Collateral Agent in accordance herewith to act hereunder.


Section 5.18 Collateral Agency Agreement Controls. In the event of any conflict
between the provisions set forth in this Agreement and those set forth in the
Collateral Agency Agreement, the provisions of the Collateral Agency Agreement
shall supersede and control the terms and provisions of this Agreement.


Section 5.19 Force Majeure. In no event shall the Collateral Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of god, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Collateral Agent shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
 

 
PLUM POINT ENERGY ASSOCIATES, LLC
     
By:
/s/ Illegible      
Name:
     
Title:
   
 
 
Address for Notices:
 
2 Tower Center
 
11th Floor
 
East Brunswick, NJ 08816
 
Telephone: (732) 249-6750
 
Fax: (732) 249-7290
 
Attention: General Counsel





[SECURITY AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


 
THE BANK OF NEW YORK, not in its individual
capacity, but solely as Collateral Agent under the
Collateral Agency and Intercreditor Agreement
     
By:
/s/ BEATA HRYNIEWICKA
     
Name: BEATA HRYNIEWICKA
     
Title: ASSISTANT VICE PRESIDENT
       
Address for Notices:
 
101 Barclay Street, Floor 8W
 
New York, NY 10286
 
Fax: (212) 815-5074
 
Attention: Corporate Trust Administration-
 
Corporate Finance

 


[SECURITY AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

ANNEX 1
Instruments
1.           Empire L/C

 
 

--------------------------------------------------------------------------------

 
 
Exhibit G
EXECUTION VERSION
 

     
PLEDGE AND SECURITY AGREEMENT
 
dated as of
 
March 29, 2007
 
between
 
PPEA HOLDING COMPANY, LLC,
as Pledgor
 
and
 
THE BANK OF NEW YORK,
not in its individual capacity, but solely as Collateral Agent
   

 
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
             
ARTICLE I DEFINITIONS AND INTERPRETATION
 
2
 
Section 1.01.
Definitions
 
2
 
Section 1.02.
Rules of Interpretation
 
3
 
Section 1.03.
Uniform Commercial Code Definitions
 
3
         
ARTICLE II PLEDGED COLLATERAL
 
3
 
Section 2.01.
Pledged Collateral
 
3
 
Section 2.02.
Delivery of Certificates and Instruments
 
4
 
Section 2.03.
Pledgor’s Rights
 
5
 
Section 2.04.
Secured Parties Not Liable
 
5
 
Section 2.05.
Attorney-in-Fact
 
6
 
Section 2.06.
Performance by Collateral Agent
 
7
 
Section 2.07.
Reasonable Care
 
7
 
Section 2.08.
Security Interest Absolute; Waivers
 
8
 
Section 2.09.
Effective as a Financing Statement
 
9
         
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
10
 
Section 3.01.
Authorization; Enforceability; No Conflicts
 
10
 
Section 3.02.
Valid Security Interest
 
10
 
Section 3.03.
Title
 
10
 
Section 3.04.
Other Financing Statements
 
10
 
Section 3.05.
Consents
 
11
 
Section 3.06.
Chief Executive Office
 
11
 
Section 3.07.
Company Interests
 
11
 
Section 3.08.
No Proceedings
 
11
 
Section 3.09.
Investment Company Act
 
12
 
Section 3.10.
Indebtedness
 
12
 
Section 3.11.
Regulation
 
12
         
ARTICLE IV COVENANTS
 
12
 
Section 4.01.
Preservation of Corporate Existence
 
12
 
Section 4.02.
Sale of Pledged Collateral
 
12
 
Section 4.03.
No Other Liens
 
12
 
Section 4.04.
Chief Executive Office
 
12
 
Section 4.05.
Supplements; Further Assurances, etc.
 
13
 
Section 4.06.
Termination or Amendment of Company LLC Agreement
 
13
 
Section 4.07.
Certificates and Instruments
 
13
 
Section 4.08.
Records; Statements and Schedules
 
13
 
Section 4.09.
Improper Distributions
 
13
 
Section 4.10.
Taxes
 
14
 
Section 4.11.
Notices
 
14
 
Section 4.12.
Financing Statements
 
14
 
Section 4.13.
Bankruptcy; Dissolution
 
14
 
Section 4.14.
Compliance with Company LLC Agreement
 
15


 
i

--------------------------------------------------------------------------------

 


ARTICLE V REMEDIES
 
15
 
Section 5.01.
Remedies Generally
 
15
 
Section 5.02.
Sale of Pledged Collateral
 
16
 
Section 5.03.
Purchase of Pledged Collateral
 
17
 
Section 5.04.
Application of Proceeds
 
17
         
ARTICLE VI MISCELLANEOUS
 
17
 
Section 6.01.
Notices
 
17
 
Section 6.02.
Continuing Security Interest
 
17
 
Section 6.03.
Release
 
17
 
Section 6.04.
Reinstatement
 
18
 
Section 6.05.
Independent Security
 
18
 
Section 6.06.
Amendments
 
18
 
Section 6.07.
Successors and Assigns
 
18
 
Section 6.08.
Third Party Beneficiaries
 
19
 
Section 6.09.
Survival
 
19
 
Section 6.10.
No Waiver; Remedies Cumulative
 
19
 
Section 6.11.
Counterparts; Effectiveness
 
19
 
Section 6.12.
Headings
 
19
 
Section 6.13.
Severability
 
19
 
Section 6.14.
GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
 
20
 
Section 6.15.
Independent Obligations
 
21
 
Section 6.16.
Subrogation
 
21
 
Section 6.17.
Collateral Agent
 
21
 
Section 6.18.
Collateral Agency Agreement Controls
 
21
 
Section 6.19.
Limitation of Liability
 
21
 
Section 6.20.
Force Majeure
 
22
           
Schedule I – Company Interests
   


 
ii

--------------------------------------------------------------------------------

 

PLEDGE AND SECURITY AGREEMENT


This PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is dated as of March 29,
2007, by and between PPEA HOLDING COMPANY, LLC a limited liability company
formed and existing under the laws of the State of Delaware (the “Pledgor”) and
THE BANK OF NEW YORK, not in its individual capacity, but solely as collateral
agent for the benefit of the Secured Parties referred to below (in such
capacity, together with its successors and permitted assigns, the “Collateral
Agent”). Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1.01 or Section 1.03 below.
RECITALS
 
WHEREAS, Plum Point Energy Associates, LLC, a limited liability company formed
and existing under the laws of the State of Delaware (the “Company”), proposes
to develop, construct, operate and maintain an approximately 665 MW coal-fired
electric power generation facility to be located in Osceola, Arkansas (the
“Project”);
 
WHEREAS, in order to finance the development, construction, operation and
maintenance of its interests in the Project, the Company has entered into that
certain Credit Agreement, dated as of the date hereof (the “Credit Agreement”),
among the Company, the lenders from time party thereto, the Collateral Agent,
The Royal Bank of Scotland plc, as the Administrative Agent (in such capacity,
together with its successors and permitted assigns, the “Administrative Agent”),
Ambac Assurance Corporation, as Loan Insurer, and the other parties thereto from
time to time;
 
WHEREAS, the Pledgor, the Company, the Administrative Agent, the Collateral
Agent, the Loan Insurer and the other parties thereto from time to time have
entered into the Collateral Agency and Intercreditor Agreement, dated as of the
date hereof (the “Collateral Agency Agreement”), which, among other things, sets
forth the terms on which the Pledgor, the Company, the Loan Insurer and the
Administrative Agent, among others, have appointed the Collateral Agent as agent
for the present and future holders of the Secured Obligations to (a) receive,
hold, maintain, administer and enforce all Collateral Documents and all
interests, rights, powers and remedies of the Collateral Agent hereunder and
thereunder and (b) distribute the proceeds of the Pledged Collateral (as defined
below) in a manner consistent with the priority of liens established by the
Collateral Agency Agreement and the other Collateral Documents (including this
Agreement); and
 
WHEREAS, pursuant to Section 4.01 of the Credit Agreement the Pledgor is
required to execute and deliver this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 

ARTICLE I


DEFINITIONS AND INTERPRETATION


Section 1.01. Definitions. Each capitalized term used and not otherwise defined
herein (including the preamble and recitals) shall have the meaning assigned to
such term (whether directly or by reference to another agreement or document) in
the Collateral Agency Agreement. In addition to the terms defined in the
Collateral Agency Agreement, the following terms shall have the following
respective meanings:


“Administrative Agent” shall have the meaning given such term in the recitals.


“Collateral Agency Agreement” shall have the meaning given such term in the
recitals.


“Company” shall have the meaning given such term in the recitals.


“Company Interests” shall have the meaning given such term in Section
2.01(a)(i).


“Company LLC Agreement” shall mean the Limited Liability Company Operating
Agreement of Plum Point Energy Associates, LLC, dated as of December 4, 2000, as
amended by the Amended and Restated Limited Liability Company Operating
Agreement of Plum Point Energy Associates, LLC, dated March 14, 2006.


“Contest” shall have the meaning given such term in Section 4.10.


“Credit Agreement” shall have the meaning given such term in the recitals.


“Financing Statements” shall mean all financing statements, continuation
statements, recordings, filings or other instruments of registration necessary
or appropriate to perfect a Lien by filing in any appropriate filing or
recording office in accordance with the UCC or any other relevant applicable
law.


“Material Adverse Effect” means a material adverse condition or material adverse
change in or affect on (a) the business, assets, liabilities, operations or
condition (financial or otherwise) of the Pledgor, or (b) the validity or
enforceability of this Agreement or the rights and remedies of the Collateral
Agent or the Secured Parties hereunder.


“Pledged Collateral” shall have the meaning given such term in Section 2.01(a).


“Pledgor” shall have the meaning as defined in the preamble.


“Proceeds” shall mean (a) all “proceeds” as defined in Article 9 of the UCC, (b)
payments or distributions made with respect to any Pledged Collateral and (c)
whatever is receivable or received when Pledged Collateral or proceeds are sold,
leased, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 
2

--------------------------------------------------------------------------------

 

“Project” shall have the meaning given such term in the recitals.


“Securities Act” shall have the meaning given such term in Section 5.02(b).


“Trigger Event” shall mean that an Event of Default shall have occurred and be
continuing and the Collateral Agent (at the direction of the Required First Lien
Secured Parties pursuant to the Collateral Agency Agreement) shall have
commenced the exercise of any of the remedies available to the Secured Parties
under the Collateral Documents.


“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of the security interest in any Pledged Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions related to such provisions.


Section 1.02. Rules of Interpretation. For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
the rules of interpretation set forth in Section 1.2 of the Collateral Agency
Agreement are hereby incorporated by reference, mutatis mutandis, as if fully
set forth herein.


Section 1.03. Uniform Commercial Code Definitions. All terms defined in the UCC
shall have the respective meanings given to those terms in the UCC, except where
the context otherwise requires.


ARTICLE II


PLEDGED COLLATERAL


Section 2.01. Pledged Collateral.


(a) As collateral security for the prompt and complete payment and performance
when due, whether at stated maturity, by acceleration or otherwise, of all of
the Secured Obligations, whether now existing or hereafter arising and howsoever
evidenced, the Pledgor hereby pledges, grants, assigns, hypothecates, transfers
and delivers to the Collateral Agent, for the benefit of the Secured Parties, a
first priority security interest in all of the personal property of the Pledgor
identified below, in each case, wherever located and now owned or hereafter
acquired by the Pledgor or in which the Pledgor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Pledged
Collateral”):


(i)           all of the Pledgor’s membership interests in the Company
(including the membership interests listed on Schedule I), and all after
acquired membership interests in the Company (collectively, the “Company
Interests”), and all of the Pledgor’s rights to acquire membership interests in
the Company in addition to or in exchange or substitution for the Company
Interests;

 
3

--------------------------------------------------------------------------------

 

(ii)           all of the Pledgor’s rights, privileges, authority and powers as
a member of the Company, under the Company LLC Agreement;


(iii)          all certificates or other documents (if any) representing any and
all of the foregoing in clauses (i) and (ii);


(iv)          subject to Section 2.03, all dividends, distributions, cash,
securities, instruments and other Property or proceeds of any kind to which the
Pledgor may be entitled in its capacity as member of the Company by way of
distribution, return of capital or otherwise;


(v)           without affecting any obligations of the Pledgor or the Company
under any of the Collateral Documents or the other Transaction Documents, in the
event of any consolidation or merger in which the Company is not the surviving
person, all ownership interests of any class or character in the successor
person formed by or resulting from that consolidation or merger;


(vi)          any other claim which the Pledgor now has or may in the future
acquire in its capacity as member of the Company against the Company and its
respective Property;


(vii)         all Proceeds, products and accessions of and to any of the
Property described in the preceding clauses (i) through (vi) above; and


(viii)        all rights of access to and inspection and use, at reasonable
times during business hours following reasonable notice (which in any event
shall be at least two Business Days, provided that following any Event of
Default, the Collateral Agent shall have such right of access at any time,
without notice), of all books, correspondence, credit files, records, invoices,
tapes, cards, computer runs and files, and other papers and documents in
connection with, but only to the extent relating to, any of the Pledged
Collateral in the possession of or under the control of the Pledgor.


Section 2.02. Delivery of Certificates and Instruments. All certificates or
instruments representing or evidencing any of the Pledged Collateral, if any,
shall be delivered to and be held by or on behalf of the Collateral Agent in
accordance with Section 4.07 and shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent. The Collateral Agent (at the direction of the Required First Lien Secured
Parties pursuant to the Collateral Agency Agreement) shall have the right, at
any time following the occurrence and during the continuation of an Event of
Default, without prior notice to the Pledgor, to transfer to or to register in
its name or in the name of any of its nominees any or all of the Pledged
Collateral. In the event of such a transfer, the Collateral Agent shall within a
reasonable period of time thereafter give the Pledgor notice of such transfer or
registration; provided, however, that (i) failure to give such notice shall have
no effect on the rights of the Collateral Agent hereunder

 
4

--------------------------------------------------------------------------------

 

and (ii) the Collateral Agent shall not be required to deliver any such notice
if the Pledgor is the subject of a Bankruptcy Event. In addition, the Collateral
Agent shall have the right at any time to exchange certificates or instruments
representing or evidencing any of the Company Interests in the Company for
certificates or instruments of smaller or larger denominations.


Section 2.03. Pledgor’s Rights.


(a)           Voting Rights. Unless a Trigger Event shall have occurred and be
continuing, the Pledgor shall be entitled to exercise all voting and other
rights with respect to the Pledged Collateral; provided, however, that no vote
shall be cast, right exercised or other action taken which would have a Material
Adverse Effect on the Pledged Collateral or which would be inconsistent with or
result in any violation of any provision of any of the Transaction Documents.
Upon the occurrence and during the continuation of a Trigger Event, and after
receiving notice from the Collateral Agent (it being acknowledged and agreed
that the Collateral Agent shall not be required to deliver any such notice if
the Pledgor is the subject of a Bankruptcy Event), all voting and other rights
of the Pledgor with respect to the Pledged Collateral which the Pledgor would
otherwise be entitled to exercise pursuant to the terms of this Agreement or
otherwise shall cease, and all such rights shall be vested in the Collateral
Agent which shall thereupon, at the direction of the Required First Lien Secured
Parties pursuant to the Collateral Agency Agreement, have the sole right to
exercise such rights.


(b)           Distributions. Any and all distributions paid in respect of the
Company Interests shall be paid only to the extent permitted, and then strictly
in accordance with, the Transaction Documents. To the extent that such
distributions and payments are made in accordance with the terms of the
Transaction Documents then the further distribution or payment of such monies
shall not give rise to any claims or cause of action on the part of any of the
Secured Parties against the Company or the Pledgor seeking the return or
disgorgement of any such distributions or other payments unless the
distributions or payments involve or result from the fraud or willful misconduct
of the Company or the Pledgor receiving the distributions or payments. Upon the
occurrence and during the continuation of an Event of Default, all rights of the
Pledgor to receive and retain any such distributions shall cease, and all such
rights shall be vested in the Collateral Agent which shall thereupon have the
sole right to exercise such rights.
(c)           Turnover. All distributions and other amounts which are received
by the Pledgor contrary to the provisions of this Agreement shall be received in
trust for the benefit of the Collateral Agent, shall be segregated from other
funds of the Pledgor and shall be forthwith paid over to the Collateral Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).


Section 2.04. Secured Parties Not Liable. Notwithstanding any other provision
contained in this Agreement, the Pledgor shall remain liable under the Company
LLC Agreement to observe and perform all of the conditions and obligations to be
observed and performed by the Pledgor thereunder. None of the Collateral Agent,
any Secured Party or any of their respective directors, officers, employees,
affiliates or agents shall have any obligations or liability under or with
respect to any Pledged Collateral by reason of or arising out of this Agreement,
except as set forth in Section 9-207 of the UCC or the receipt by the Collateral
Agent of any payment

 
5

--------------------------------------------------------------------------------

 

relating to any Pledged Collateral, nor shall any of the Collateral Agent, any
Secured Party or any of their respective directors, officers, employees,
affiliates or agents be obligated in any manner to (a) perform any of the
obligations of the Pledgor under or pursuant to the Company LLC Agreement or any
other agreement to which the Pledgor is a party, (b) make any payment or inquire
as to the nature or sufficiency of any payment or performance with respect to
any Pledged Collateral, (c) present or file any claim or collect the payment of
any amounts or take any action to enforce any performance with respect to the
Pledged Collateral or (d) take any other action whatsoever with respect to the
Pledged Collateral.


Anything herein contained to the contrary notwithstanding, (a) the Pledgor shall
remain liable under each of the Transaction Documents to which it is a party to
the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed and (b)
the exercise by the Collateral Agent or the Secured Parties (or any of their
respective directors, officers, employees, affiliates or agents) of any of their
rights, remedies or powers hereunder shall not release the Pledgor from any of
its duties or obligations under each of the Transaction Documents to which it is
a party.


Section 2.05. Attorney-in-Fact.


(a)           Without limiting any rights or powers granted by this Agreement to
the Collateral Agent, the Pledgor hereby appoints the Collateral Agent, on
behalf of the Secured Parties, or any person, officer or agent whom the
Collateral Agent may designate, as its true and lawful attorney-in-fact and
proxy, with full irrevocable power and authority in the place and stead of the
Pledgor and in the name of the Pledgor or in its own name, at the Pledgor’s sole
cost and expense, from time to time to take any action and to execute any
instrument which may be necessary or reasonably advisable to enforce its rights
under this Agreement upon and during the continuation of a Trigger Event. This
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Pledgor hereby gives the
Collateral Agent the power and right, on behalf of the Pledgor, without notice
to or assent by the Pledgor, upon the occurrence and during the continuation of
a Trigger Event, (i) to ask, demand, collect, sue for, recover, receive and give
receipt and discharge for amounts due and to become due under and in respect of
all or any part of the Pledged Collateral, (ii) to file any claims or take any
action or proceeding that the Collateral Agent may deem necessary or advisable
for the collection of all or any part of the Pledged Collateral, (iii) to
execute, in connection with any sale or disposition of the Pledged Collateral
under Article V, any endorsements, assignments or other instruments of
conveyance or transfer with respect to all or any part of the Pledged
Collateral, and (iv) (A) direct any party liable for any payment under any
Pledged Collateral to make payment of any monies due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct, (B)
ask or demand for, collect, and receive payment of and receipt for, any monies,
claims and other amounts due or to become due at any time in respect of or
arising out of any Pledged Collateral, (C) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Pledged Collateral and to enforce any other right in respect of
any Pledged Collateral, (D) defend any suit, action or proceeding brought
against the Pledgor with respect to any Pledged Collateral, (E) settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, give such discharges or releases as the Collateral Agent may deem
appropriate, and

 
6

--------------------------------------------------------------------------------

 

(F) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any Pledged Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and the Pledgor’s expense, at any time, or from
time to time, all acts and things that the Collateral Agent reasonably deems
necessary to protect, preserve or realize upon the Pledged Collateral and the
Collateral Agent’s and the other Secured Parties’ Liens thereon and to effect
the intent of this Agreement, all as fully and effectively as it might do.


(b)           The Pledgor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof, in each case pursuant to the powers
granted hereunder. The Pledgor hereby acknowledges and agrees that the
Collateral Agent shall have no fiduciary duties to the Pledgor in acting
pursuant to this power-of-attorney and the Pledgor hereby waives any claims or
rights of a beneficiary of a fiduciary relationship hereunder.


Section 2.06. Performance by Collateral Agent. If the Pledgor fails to perform
any agreement contained herein after receipt of a written request to do so from
the Collateral Agent, the Collateral Agent (acting at the direction of the
Required First Lien Secured Parties) may (but shall not be obligated to) cause
performance of, such agreement and the reasonable expenses of the Collateral
Agent, including such fees and expenses of its outside counsel, incurred in
connection therewith shall be payable by the Pledgor; provided, however, that if
a Bankruptcy Event shall have occurred with respect to the Pledgor, the written
request described in this Section 2.06 shall not be required.


Section 2.07. Reasonable Care. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equivalent to that which the Collateral Agent accords its own
property of the type of which the Pledged Collateral consists, it being
understood that the Collateral Agent shall have no responsibility for (a)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
(b) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral or (c) filing any financing statements or
continuation statements or recording any documents or maintaining the perfection
of any security interests in the Pledged Collateral.


The Collateral Agent shall not be responsible for the existence, genuineness or
value of any of the Pledged Collateral or for the validity, perfection, priority
or enforceability of the Liens in any of the Pledged Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder (except to the extent such action or omission constitutes
gross negligence or willful misconduct on the part of the Collateral Agent), for
the validity or sufficiency of the Pledged Collateral or any agreement or
assignment contained therein, for the validity of the title of the Pledgor to
the Pledged Collateral, for insuring the Pledged Collateral or for the payment
of taxes, charges, assessments or Liens upon the Pledged Collateral or otherwise
as to the maintenance of the Pledged Collateral.

 
7

--------------------------------------------------------------------------------

 

Section 2.08. Security Interest Absolute; Waivers(a) All rights and security
interests of the Collateral Agent purported to be granted hereunder and all
obligations of the Pledgor hereunder shall be absolute and unconditional
irrespective of:


(i)            any lack of validity or enforceability of any of the Transaction
Documents or any other agreement or instrument relating thereto;


(ii)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations or any other amendment or
waiver of or any consent to any departure from the Transaction Documents or any
other agreement or instrument relating thereto;


(iii)           any exchange, release or non-perfection of any other collateral
or any release, amendment or waiver of, or consent to any departure from, any
guaranty, for all or any of the Secured Obligations;


(iv)           any judicial or nonjudicial foreclosure or sale of, or other
election of remedies with respect to, any interest in real property or other
collateral serving as security for all or any part of the Secured Obligations,
even though such foreclosure, sale or election of remedies may impair the
subrogation rights of the Company or the Pledgor or may preclude the Company or
the Pledgor from obtaining reimbursement, contribution, indemnification or other
recovery from the Company or the Pledgor and even though the Company or the
Pledgor may or may not, as a result of such foreclosure, sale or election of
remedies, be liable for any deficiency;


(v)           any act or omission of the Collateral Agent or any other person
(other than payment of the Secured Obligations) that directly or indirectly
results in or aids the discharge or release of the Pledgor or any part of the
Secured Obligations or any security or guarantee (including any letter of
credit) for all or any part of the Secured Obligations by operation of law or
otherwise;


(vi)           the election by the Collateral Agent, in any bankruptcy
proceeding of any person, of the application or non-application of Section
1111(b)(2) of the United States Bankruptcy Code;


(vii)         any extension of credit or the grant of any Lien under Section 364
of the United States Bankruptcy Code;


(viii)        any use of cash collateral under Section 363 of the United States
Bankruptcy Code;


(ix)           any agreement or stipulation with respect to the provision of
adequate protection in any bankruptcy proceeding of any person;


(x)            the avoidance of any Lien in favor of the Collateral Agent for
any reason;

 
8

--------------------------------------------------------------------------------

 

(xi)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any person, including any discharge of, or bar or stay against
collecting, all or any part of the Secured Obligations (or any interest on all
or any part of the Secured Obligations) in or as a result of any such
proceeding; or


(xii)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Pledgor, except as otherwise provided
herein.


(b)           The Pledgor hereby expressly waives (i) promptness, diligence,
presentment, demand for payment or performance and protest; (ii) filing of
claims with any court; (iii) any proceeding to enforce any provision of the
Transaction Documents; (iv) notice of acceptance of and reliance on this
Agreement by any Secured Party; (v) notice of the creation of any Secured
Obligations, and (except with respect to any notice required by the applicable
Transaction Documents relating to the Secured Obligations) any other notice
whatsoever; (vi) any requirement that the Collateral Agent exhausts any right,
power, remedy, proceed or take any other action against the Pledgor under any
Transaction Document to which the Pledgor is a party or any Lien on, or any
claim of payment against, any property of the Pledgor or any other agreement or
instrument referred to therein, or any other person under any guarantee of, or
Lien securing, or claim for payment of, any of the Secured Obligations; (vii)
any right to require a proceeding by the Collateral Agent first against the
Company whether to marshal any assets or to exhaust any right or take any action
against the Company or any other person or any collateral or otherwise, any
diligence in collection or protection for realization upon any Secured
Obligations; (viii) any obligation hereunder or any collateral security for any
of the foregoing; (ix) any claims of waiver, release, surrender, alteration or
compromise; and (x) all other defenses, set-offs counterclaims, recoupments,
reductions, limitations, impairments or terminations, whether arising hereunder
or otherwise. The Pledgor further waives (A) any requirement that any other
person be joined as a party to any proceeding for the enforcement by the
Collateral Agent of any Secured Obligations and (B) the filing of claims by the
Collateral Agent in the event of the receivership or bankruptcy of the Company
or the Pledgor.


Section 2.09. Effective as a Financing Statement. This Agreement shall also be
effective as a Financing Statement covering any Pledged Collateral and may be
filed in any appropriate filing or recording office. A carbon, photographic,
facsimile or other reproduction of this Agreement or of any Financing Statement
relating to this Agreement shall be sufficient as a Financing Statement for any
of the purposes referred to in the preceding sentence. Without limiting the
foregoing, the Pledgor authorizes the Collateral Agent (or, on the Closing Date,
the Administrative Agent or the Loan Insurer) to file (but none of the
Collateral Agent, the Administrative Agent or the Loan Insurer shall be so
obligated to file) such Financing Statements in such offices as are or shall be
necessary or as the Collateral Agent may determine to be appropriate to create,
perfect and establish the priority of the Liens granted by this Agreement in any
and all of the Pledged Collateral, to preserve the validity, perfection or
priority of the Liens granted by this Agreement in any and all of the Pledged
Collateral or to enable the Collateral Agent to exercise its remedies, rights,
powers and privileges under this Agreement.

 
9

--------------------------------------------------------------------------------

 

ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Pledgor, in respect of itself, represents and warrants to the Collateral
Agent for the benefit of the Secured Parties, as of the date hereof and the date
of each Credit Event (under and as defined in the Credit Agreement), as follows,
which representations and warranties shall survive the execution and delivery of
this Agreement:


Section 3.01. Authorization; Enforceability; No Conflicts. The Pledgor is a
limited liability company, duly formed, validly existing and in good standing
under the laws of the State of Delaware and, other than as consented to by the
Collateral Agent, has not changed its jurisdiction of organization in the last
year. The Pledgor has all requisite limited liability company or other relevant
power and authority to own its assets and to carry on the business in which it
is engaged and to execute, deliver, and perform its obligations under this
Agreement. The Pledgor’s execution and delivery of this Agreement and
performance hereunder do not and will not (a) violate in any material respect
any provision of any Legal Requirements presently in effect having applicability
to the Pledgor; (b) result in a breach of or constitute a default under any
agreement or instrument to which the Pledgor is a party or by which its
properties may be bound or affected (including, without limitation, any Project
Contract); or (c) violate any provision of the limited liability company
agreement of the Pledgor.


Section 3.02. Valid Security Interest. Subject to the immediately following
sentence, upon the proper filing thereof by or on behalf of the Collateral Agent
of forms of UCC-1 in the jurisdiction listed in Schedule 3.24 to the Credit
Agreement with respect to the Pledgor, all filings, registrations and recordings
necessary to create, preserve, protect and perfect the Lien granted to the
Collateral Agent hereby in respect of the Pledged Collateral have been
accomplished. Possession by the Collateral Agent of the notes, certificates or
instruments representing Pledged Collateral and possession of the proceeds
thereof is the only action necessary to perfect or protect the Collateral
Agent’s Liens (for the benefit of the Secured Parties) in the Pledged Collateral
represented by such notes, certificates or instruments and the proceeds thereof
under the UCC, and the Lien granted to the Collateral Agent pursuant to this
Agreement in and to the Pledged Collateral constitutes a valid and enforceable
perfected security interest therein superior and prior to the rights of all
other persons therein and, in each case, subject to no other Liens, sales,
assignments, conveyances, settings over or transfers other than Permitted Liens
which arise by operation of law and Liens created pursuant to the Collateral
Documents.


Section 3.03. Title. As of the date hereof, the Pledgor is the sole beneficial
owner of the property in which the Pledgor purports to grant a Lien pursuant to
this Agreement.


Section 3.04. Other Financing Statements. As of the date hereof, there is no
Financing Statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Pledged Collateral, except Financing Statements filed or to be filed
in respect of and covering the Liens granted hereby by Pledgor and under the
other Collateral Documents.

 
10

--------------------------------------------------------------------------------

 

Section 3.05. Consents. Except as set forth on schedules to any of the
Transaction Documents, no consent, authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other person
is required either (a) for the pledge by the Pledgor of the Pledged Collateral
pursuant to this Agreement or for the due execution, delivery or performance of
this Agreement by the Pledgor or (b) for the exercise by the Collateral Agent of
the voting or other rights provided for in this Agreement or of the remedies in
respect of the Pledged Collateral pursuant to this Agreement, except, in the
case of clause (b), such as may be required in connection with the disposition
of the Pledged Collateral by laws affecting the offering and sale of securities
generally or the regulation of ownership or operation of utility assets
(including, the disposition or transfer of facilities subject to the
jurisdiction of FERC).


Section 3.06. Chief Executive Office.


(a)           As of the date hereof, the chief executive office of the Pledgor
and the office where the Pledgor keeps its records concerning the Pledged
Collateral is located at:


PPEA Holding Company, LLC
Two Tower Center, 11th Floor
East Brunswick, NJ 08816
Attn: General Counsel
Facsimile No.: (732) 249-7290


(b)           As of the date hereof, the Pledgor has not, within the period of
twelve months prior to the date hereof, (i) changed its location (as defined in
Section 9-307(a) of the UCC), (ii) changed its name, or (iii) become a “new
debtor” (as defined in Section 9-102(a)(56) of the UCC).


(c)           The Pledgor’s organizational identification number is 20-4446646.
 
Section 3.07. Company Interests.


(a)           Other than the interests held by the Independent Member, the
Company Interests identified on Schedule I comprise 100% of the authorized,
issued and outstanding membership interests in the Company; such Company
Interests are duly authorized, validly existing, fully paid and non-assessable;
and no transfer of those Company Interests in the manner contemplated by this
Agreement is subject to any contractual restriction, or any restriction under
the limited liability company agreement of the Pledgor or the Company LLC
Agreement.


(b)           The Company Interests are “certificated securities” as such term
is defined in Article 8 of the UCC.


Section 3.08. No Proceedings. There is no action, suit or proceeding at law or
in equity or by or before any Governmental Authority, arbitral tribunal or other
body now pending or, to the actual knowledge of the Pledgor, threatened against
or affecting the Pledgor or its Property, which would reasonably be expected to
result in a Material Adverse Effect.

 
11

--------------------------------------------------------------------------------

 

Section 3.09. Investment Company Act. The Pledgor is not an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.


Section 3.10. Indebtedness. The Pledgor does not have outstanding any Debt which
is or purports to be senior in priority to the Pledgor’s obligations under this
Agreement.


Section 3.11. Regulation. The business activities of the Pledgor are not subject
to any special or industry-specific regulation or governmental oversight or
review, other than the Delaware Limited Liability Company Act.


ARTICLE IV


COVENANTS


The Pledgor hereby covenants and agrees from and after the date hereof until the
Discharge Date:


Section 4.01. Preservation of Corporate Existence. The Pledgor shall preserve
and maintain its organizational existence, good standing and all of its material
licenses, rights, privileges and franchises necessary for (a) the maintenance of
its existence, (b) qualification to do business, (c) the conduct of its business
in an orderly, efficient and regular manner, and (d) the fulfillment of its
obligations under this Agreement and under each of the other Transaction
Documents to which it is a party except in the case of clauses (b), (c), and
(d), where failure to preserve, maintain or be so qualified or to be in good
standing could not reasonably be expected to have a Material Adverse Effect.


Section 4.02. Sale of Pledged Collateral. If and to the extent permitted under
the Transaction Documents, the Pledgor shall not without the consent of the
Collateral Agent (acting at the direction of the Required First Lien Secured
Parties), sell or otherwise dispose of, or grant any option or warrant with
respect to, any of the Pledged Collateral, except to the extent such disposition
remains subject to the pledge in favor of the Collateral Agent hereunder.


Section 4.03. No Other Liens. The Pledgor shall not create, incur or permit to
exist, shall defend the Pledged Collateral against and shall take such other
action as is reasonably necessary to remove, any Lien or claim on or to the
Pledged Collateral, other than Permitted Liens which arise by operation of law
and Liens created pursuant to the Collateral Documents and shall defend the
right, title and interest of the Collateral Agent and the other Secured Parties
in and to the Pledged Collateral against the claims and demands of all persons
whomsoever.


Section 4.04. Chief Executive Office.


(a)           The Pledgor shall promptly notify the Collateral Agent of any new
location for its chief executive office. The Pledgor shall clearly describe such
new location and shall have taken all action necessary to maintain the Lien of
the Collateral Agent in the Pledged Collateral intended to be granted hereby at
all times fully perfected and in full force and effect.

 
12

--------------------------------------------------------------------------------

 

(b)           The Pledgor shall not change its name until (i) it has given to
the Collateral Agent not less than thirty (30) days’ prior written notice of its
intention to do so, clearly specifying such new name and (ii) with respect to
such new name, it shall have taken all action necessary to maintain the Lien of
the Collateral Agent in the Pledged Collateral intended to be granted hereby at
all times fully perfected and in full force and effect.


Section 4.05. Supplements; Further Assurances, etc. The Pledgor shall at any
time and from time to time, at its own cost and expense, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable or that the Collateral Agent may reasonably
request in writing in order to perfect and protect any Lien granted or purported
to be granted hereby or to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Pledged Collateral.


Section 4.06. Termination or Amendment of Company LLC Agreement. Unless
otherwise expressly permitted by the terms of the Transaction Documents, the
Pledgor shall not, without the prior written consent of the Collateral Agent
(acting at the direction of the Required First Lien Secured Parties), agree to
or permit the amendment, cancellation or termination of the Company LLC
Agreement.


Section 4.07. Certificates and Instruments.


(a)           The Pledgor shall deliver all certificates or other documents
representing the Pledged Collateral to the Collateral Agent with all necessary
and appropriate instruments of transfer or assignment duly endorsed in blank on
the Closing Date. In the event it obtains possession of any certificates or any
securities or instruments forming a part of the Pledged Collateral, it shall
promptly deliver the same to the Collateral Agent together with all necessary
and appropriate instruments of transfer or assignment duly endorsed in blank.
Prior to any such delivery, any Pledged Collateral in the Pledgor’s possession
shall be held by it in trust for the Collateral Agent.


(b)           The Pledgor shall at all times cause the Company Interests to be
“certificated securities” as such term is defined in Article 8 of the UCC.


Section 4.08. Records; Statements and Schedules. The Pledgor shall keep and
maintain, at its own cost and expense, records of the Pledged Collateral owned
by it, including, but not limited to, records of all payments received with
respect thereto and it shall make the same available to the Collateral Agent for
inspection at Pledgor’s chief executive office, at its own cost and expense upon
reasonable notice, at any time during normal business hours. The Pledgor shall
furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing the Pledged Collateral and such other reports
in connection with the Pledged Collateral as the Collateral Agent may reasonably
request in writing, all in reasonable detail.


Section 4.09. Improper Distributions. Notwithstanding any other provision
contained in this Agreement, the Pledgor shall not accept any distributions,
dividends or other payments (or any collateral in lieu thereof) in respect of
the Pledged Collateral, except to the

 
13

--------------------------------------------------------------------------------

 

extent the same are expressly permitted by the terms of this Agreement, the
Credit Agreement, the Depositary Agreement and the other Transaction Documents.


Section 4.10. Taxes. The Pledgor will pay and discharge all material Taxes
imposed upon it or upon its income or profits or in respect of its property, in
each case before the same shall become delinquent or in default and before
penalties accrue thereon, unless (a) and to the extent the same are being
Contested (as defined below) or (b) the failure to do so could not reasonably be
expected to have a Material Adverse Effect. The term “Contest” (with a
correlative meaning when used as a verb) shall mean, with respect to any person,
with respect to any Taxes or any Lien imposed on Property of such person by any
Governmental Authority, a contest of the amount, validity or application, in
whole or in part, of such claim pursued in good faith and by appropriate legal,
administrative or other proceedings diligently conducted so long as: (a)
adequate reserves have been established and maintained with respect to such
claim in accordance with and to the extent required by GAAP, (b) during the
period of such contest the enforcement of such claim is stayed by proper
proceedings, (c) neither the Administrative Agent nor any Collateral Agent could
reasonably be expected to be exposed to any risk of criminal liability or civil
liability as a result of such contest and (d) the failure to pay such claim
under the circumstances described above could not otherwise reasonably be
expected to have a Material Adverse Effect.


Section 4.11. Notices. The Pledgor shall promptly upon obtaining actual
knowledge of (a) any action, suit or proceeding at law or in equity by or before
any Governmental Authority, arbitral tribunal or other body pending or
threatened against or otherwise affecting the Pledgor which could reasonably be
expected to result in a Material Adverse Effect; (b) the occurrence of any other
circumstance, act or condition (including the adoption, amendment or repeal of
any Government Rule or notice (whether formal or informal, written or oral) of
the failure to comply with the terms and conditions of any Government Rule)
which could reasonably be expected to result in a Material Adverse Effect; or
(c) the occurrence of any breach by the Pledgor of any covenant herein, in each
case, furnish to the Collateral Agent a notice of such event describing the same
in reasonable detail and, together with such notice or as soon thereafter as
possible, a written description of the action that the Pledgor has taken or
proposes to take with respect thereto.


Section 4.12. Financing Statements. The Pledgor shall pay any applicable filing
fees and related expenses in connection with any filing made by the Collateral
Agent in accordance with Section 2.09.


Section 4.13. Bankruptcy; Dissolution. To the maximum extent permitted by law,
the Pledgor shall not authorize or permit the Company to:


(a) (i) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to the Company or the Company’s
debts under any Bankruptcy Law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of the Company or any substantial part of the Company’s property or
(ii) consent to any such relief or to the appointment of or taking

 
14

--------------------------------------------------------------------------------

 

possession by any such official in an involuntary case or other proceeding
commenced against the Company or (iii) make a general assignment for the benefit
of the Company’s creditors;


(b) commence or join with any other person (other than the Collateral Agent and
the other Secured Parties) in commencing any proceeding against the Company
under any Bankruptcy Law or statute now or hereafter in effect in any
jurisdiction; or


(c) except as permitted by the Transaction Documents, liquidate, wind-up or
dissolve, or sell or lease or otherwise transfer or dispose of all or any
substantial part of its property, assets or business or combine, merge or
consolidate with or into any other entity, or change its legal form, or
implement any material acquisition or purchase of assets from any person.


Section 4.14. Compliance with Company LLC Agreement. Pledgor shall comply in all
material respects with the terms of the Company LLC Agreement.
 
ARTICLE V
 
REMEDIES


Section 5.01. Remedies Generally.


(a)           Upon the occurrence and during the continuation of a Trigger
Event, the Collateral Agent may (but shall not be obligated to), without notice
to the Pledgor (except as required by applicable law) and at such times as the
Collateral Agent in its sole judgment may determine, exercise any or all of the
Pledgor’s rights in, to and under, or in any way connected to the Pledged
Collateral and the Collateral Agent shall otherwise have and may (but shall not
be obligated to) exercise all of the rights, powers, privileges and remedies
with respect to the Pledged Collateral of a secured party under the UCC (whether
or not the UCC is in effect in the jurisdiction where the rights, powers,
privileges and remedies are asserted) and such additional rights, powers,
privileges and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights, powers, privileges and remedies
hereunder may be asserted, including, without limitation, the right, to the
maximum extent permitted by applicable law, to exercise all voting, consensual
and other powers of ownership pertaining to the Pledged Collateral as if the
Collateral Agent were the sole and absolute owner thereof (and the Pledgor
agrees to take all such action as may be appropriate to give effect to such
right).


(b)           Without limiting the foregoing, upon the occurrence and during the
continuation of a Trigger Event and subject to the terms of the Collateral
Agency Agreement:


(i)            the Collateral Agent in its discretion may require the Pledgor
to, and the Pledgor shall, assemble the Pledged Collateral owned by it at such
place or places, reasonably convenient to both the Collateral Agent and the
Pledgor, designated in the Collateral Agent’s request; and

 
15

--------------------------------------------------------------------------------

 

(ii)           the Collateral Agent in its discretion may, to the fullest extent
provided by law, have a court having jurisdiction appoint a receiver, which
receiver shall take charge and possession of and protect, preserve and replace
the Pledged Collateral or any part thereof, and manage and operate the same, and
receive and collect all income, receipts, royalties, revenues, issues and
profits therefrom (it being agreed that the Pledgor irrevocably consents and
shall be deemed to have hereby irrevocably consented to the appointment thereof,
and upon such appointment, it shall immediately deliver possession of such
Pledged Collateral to the receiver).


Section 5.02. Sale of Pledged Collateral.


(a)           Without limiting the generality of Section 5.01, if a Trigger
Event shall have occurred and be continuing, the Collateral Agent may, without
notice except as specified below and subject to the terms of the Collateral
Agency Agreement, sell the Pledged Collateral or any part thereof in one or more
parcels at public or private sale or at any of the Collateral Agent’s corporate
trust offices or elsewhere, for cash, on credit or for future delivery and at
such price or prices and upon such other terms as are commercially reasonable,
irrespective of the impact of any such sales on the market price of the Pledged
Collateral at any such sale. Each purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of the
Pledgor, and the Pledgor hereby waives (to the extent permitted by law) all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. The Pledgor agrees that at least ten (10) days’ notice to the Pledgor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Collateral
Agent shall not be obligated to make any sale of Pledged Collateral regardless
of notice of sale having been given. The Collateral Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefore and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Collateral Agent shall incur no
liability as a result of the sale of the Pledged Collateral, or any part
thereof, at any public or private sale. The Pledgor hereby waives any claims
against the Collateral Agent arising by reason of the fact that the price at
which any Pledged Collateral may have been sold at such a private sale, if
commercially reasonable, was less than the price which might have been obtained
at a public sale, even if the Collateral Agent accepts the first offer received
and does not offer the Pledged Collateral to more than one offeree.


(b)           Subject to the terms of the Collateral Agency Agreement, the
Pledgor recognizes that, if a Trigger Event shall have occurred and be
continuing, the Collateral Agent may elect to sell all or any part of the
Pledged Collateral to one or more purchasers in privately negotiated
transactions in which the purchasers will be obligated to agree, among other
things, to acquire the Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. The Pledgor
acknowledges that any such private sales may be at prices and on terms less
favorable than those obtainable through a public sale (including, without
limitation, a public offering made pursuant to a registration statement under
the Securities Act of 1933, as amended (the “Securities Act”)) and the Pledgor
and the Collateral Agent agree that such private sales shall be made in a
commercially reasonable manner and that the Collateral Agent has no obligation
to engage in public sales and no obligation to delay sale of any Pledged

 
16

--------------------------------------------------------------------------------

 

Collateral to permit the issuer thereof to register the Pledged Collateral for a
form of public sale requiring registration under the Securities Act. If the
Secured Parties exercise their right to sell any or all of the Pledged
Collateral, upon written request the Pledgor shall, from time to time, furnish
to the Collateral Agent all such information as is necessary in order to
determine the Company Interest or any other interests in the Pledged Collateral
and any other instruments included in the Pledged Collateral which may be sold
by the Collateral Agent as exempt transactions under the Securities Act and
rules of the United States Securities and Exchange Commission thereunder, as the
same are from time to time in effect.


Section 5.03. Purchase of Pledged Collateral. The Collateral Agent or any other
Secured Party may be a purchaser of the Pledged Collateral or any part thereof
or any right or interest therein at any sale thereof, whether pursuant to
foreclosure, power of sale or otherwise hereunder and the Collateral Agent may
apply the purchase price to the payment of the Secured Obligations. Any
purchaser of all or any part of the Pledged Collateral shall, upon any such
purchase, acquire good title to the Pledged Collateral so purchased, free of the
security interests created by this Agreement.


Section 5.04. Application of Proceeds. The Collateral Agent shall apply any
proceeds from time to time held by it and the net proceeds of any collection,
recovery, receipt, appropriation, realization or sale with respect to the
Pledged Collateral in accordance with the Collateral Agency Agreement. For
avoidance of doubt, it is understood that the Company shall remain liable to the
extent of any deficiency between the amount of proceeds of the Pledged
Collateral and the aggregate amount of the Secured Obligations in accordance
with the Transaction Documents, but that any direct or indirect owner of the
equity of the Pledgor shall not be so liable.
 
ARTICLE VI


MISCELLANEOUS


Section 6.01. Notices. All notices, requests, demands or other communications
provided for herein (including, without limitation, any modifications of, or
waivers or consents under, this Agreement) shall be given or made in writing in
the manner and to the address set forth in the Collateral Agency Agreement, or
any other address which such party shall have specified as its address for the
purpose of communications hereunder, by notice given in accordance with this
subsection to the party sending such communication or (b) if to the Pledgor, at
its address specified in Section 3.06 hereof or any other address which such
party shall have specified as its address for the purpose of communications
hereunder, by notice given in accordance with this subsection to the party
sending such communication.


Section 6.02. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Pledged Collateral until the release thereof
pursuant to Section 6.03.


Section 6.03. Release. On the Discharge Date, and subject to Section 6.04, the
Collateral Agent, at the sole cost and expense of the Pledgor, (a) shall execute
and deliver all

 
17

--------------------------------------------------------------------------------

 

such documentation, UCC termination statements and instruments as is necessary
to release the Liens created pursuant to this Agreement and to terminate this
Agreement, (b) authorizes the Pledgor to prepare and file UCC termination
statements terminating all of the Financing Statements filed in connection
herewith and (c) agrees, at the request of the Pledgor, to furnish, execute and
deliver such documents, instruments, certificates, notices or further assurances
as the Pledgor may reasonably request as necessary or desirable to effect such
termination and release, all at the Pledgor’s expense.


Section 6.04. Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by the
Collateral Agent or any Secured Party hereunder or pursuant hereto is rescinded
or must otherwise be restored or returned by the Collateral Agent or such
Secured Party upon any Bankruptcy Event in respect of the Company or the Pledgor
or upon the appointment of any intervenor or conservator of, or Collateral Agent
or similar official for, the Company or the Pledgor or any substantial part of
the Company’s or the Pledgor’s assets, or upon the entry of an order by any
court avoiding the payment of such amount, or otherwise, all as though such
payments had not been made.


Section 6.05. Independent Security. The security provided for in this Agreement
shall be in addition to and shall be independent of every other security which
the Secured Parties may at any time hold for any of the Secured Obligations
hereby secured, whether or not under the Collateral Documents. The execution of
any other Collateral Document shall not modify or supersede the security
interest or any rights or obligations contained in this Agreement and shall not
in any way affect, impair or invalidate the effectiveness and validity of this
Agreement or any term or condition hereof. The Pledgor hereby waives its right
to plead or claim in any court that the execution of any other Collateral
Document is a cause for extinguishing, invalidating, impairing or modifying the
effectiveness and validity of this Agreement or any term or condition contained
herein. The Collateral Agent shall be at liberty to accept further security from
the Pledgor or from any third party and/or release such security without
notifying Pledgor and without affecting in any way the obligations of the
Pledgor under the Collateral Documents or the other Transaction Documents. The
Collateral Agent shall determine if any security conferred upon the Secured
Parties under the Collateral Documents shall be enforced by the Collateral Agent
as well as the sequence of securities to be so enforced.


Section 6.06. Amendments. This Agreement may be amended, supplemented, modified
or waived only by an instrument in writing duly executed by the Pledgor and the
Collateral Agent and only to the extent permitted under the Collateral Agency
Agreement. Any such amendment, supplement, modification or waiver shall be
binding upon the Collateral Agent, the Secured Parties and the Pledgor. Any
waiver shall be effective only in the specific instance and for the specified
purpose for which it was given.


Section 6.07. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that (a) the Pledgor shall not assign or transfer
any of its rights or interest in or under this Agreement or delegate any of its
obligations under this Agreement without the prior written consent of the
Collateral Agent (acting at the direction of Required First Lien Secured Parties
and otherwise in accordance with the Collateral Agency Agreement), (b) the
Collateral

 
18

--------------------------------------------------------------------------------

 

Agent shall only transfer or assign its rights under this Agreement in
connection with a resignation or removal of such person from its capacity as
“Collateral Agent” in accordance with the terms of this Agreement and the
Collateral Agency Agreement and (c) the Collateral Agent may delegate certain of
its responsibilities and powers under this Agreement as contemplated by Section
7.2 of the Collateral Agency Agreement.


Section 6.08. Third Party Beneficiaries. The agreements of the parties hereto
are solely for the benefit of the Pledgor, the Collateral Agent and the other
Secured Parties, and no person (other than the parties hereto, the Secured
Parties and their respective successors and permitted assigns hereunder and
under the Collateral Agency Agreement) shall have any rights hereunder.


Section 6.09. Survival. All agreements, statements, representations and
warranties made by the Pledgor herein or in any certificate or other instrument
delivered by the Pledgor or on its behalf under this Agreement shall be
considered to have been relied upon by the Collateral Agent and the Secured
Parties and shall survive the execution and delivery of this Agreement and the
other Transaction Documents until the Discharge Date regardless of any
investigation made by the Collateral Agent or the Secured Parties or made on
their behalf.


Section 6.10. No Waiver; Remedies Cumulative. No failure to exercise and no
delay in exercising, on the part of any Collateral Agent or any other Secured
Party, any right, remedy, power or privilege hereunder or under the other
Transaction Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Section 6.11. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original; but such counterparts shall together constitute but
one and the same instrument. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement. This Agreement and the other
Transaction Documents constitute the entire agreement and understanding among
the parties hereto with respect to matters covered by this Agreement and the
other Transaction Documents and supersede any and all prior agreements and
understandings, written or oral, relating to the subject matter hereof. This
Agreement shall become effective at such time as the Collateral Agent shall have
received counterparts hereof signed by all of the intended parties hereto.


Section 6.12. Headings. The headings of the various Articles and Sections of
this Agreement are for convenience of reference only and shall not modify,
define, expand or limit any of the terms or provisions hereof.


Section 6.13. Severability. If any provision hereof is invalid or unenforceable
in any jurisdiction, then, to the fullest extent permitted by applicable law:
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction in order to carry out the intentions

 
19

--------------------------------------------------------------------------------

 

of the parties hereto as nearly as may be possible; and (b) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.


Section 6.14. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.


(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE OF LAW PRINCIPLES OF
SUCH LAWS WHICH WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.


(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND
ANY ACTION FOR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND APPELLATE COURTS FROM ANY THEREOF. EACH OF THE PARTIES
HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE PLEDGOR AT ITS
ADDRESS REFERRED TO IN SECTION 3.06 OF THIS AGREEMENT OR TO THE COLLATERAL AGENT
AT ITS ADDRESS REFERRED TO IN THE COLLATERAL AGENCY AGREEMENT. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY DO SO
UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED IN ANY OTHER JURISDICTION.


(c)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY MATTER ARISING HEREUNDER.

 
20

--------------------------------------------------------------------------------

 

Section 6.15. Independent Obligations. The obligations of the Pledgor under this
Agreement are independent of those of the Company. The Collateral Agent may
bring a separate action against the Pledgor without first proceeding against the
Company or any other person or any other security held by the Collateral Agent
and without pursuing any other remedy.


Section 6.16. Subrogation. Notwithstanding any payment or payments made by the
Pledgor or the exercise by the Collateral Agent of any of the remedies provided
under this Agreement or any other Transaction Document, until the Discharge
Date, the Pledgor shall not have any claim (as defined in 11 U.S.C. § 101(5)) of
subrogation to any of the rights of the Collateral Agent against the Company the
Pledged Collateral or any guaranty held by the Collateral Agent for the
satisfaction of any of the Secured Obligations, nor shall the Pledgor have any
claims (as defined in 11 U.S.C. § 101(5)) for reimbursement, indemnity,
exoneration or contribution from the Company in respect of payments made by the
Pledgor hereunder. Notwithstanding the foregoing, if any amount shall be paid to
the Pledgor on account of such subrogation, reimbursement, indemnity,
exoneration or contribution rights at any time, such amount shall be held by the
Pledgor in trust for the Collateral Agent segregated from other funds of the
Pledgor, and shall be turned over to the Collateral Agent in the exact form
received by the Pledgor (duly endorsed by the Pledgor to the Collateral Agent if
required) to be applied against the Secured Obligations in such amounts and in
such order as the Collateral Agent may elect.


Section 6.17. Collateral Agent. Notwithstanding anything herein to the contrary,
the Collateral Agent shall be afforded all of the rights, powers, immunities and
indemnities of the Collateral Agent set forth in the Collateral Agency
Agreement, as if such rights, powers, immunities and indemnities were
specifically set forth herein. The Pledgor hereby acknowledges the appointment
of the Collateral Agent pursuant to the Collateral Agency Agreement. The rights,
privileges, protections, immunities and benefits given to the Collateral Agent,
including, without limitation, its right to be indemnified, are extended to, and
shall be enforceable by, the Collateral Agent in each of its capacities
hereunder, and to each agent, custodian and other persons employed by the
Collateral Agent in accordance herewith to act hereunder.


Section 6.18. Collateral Agency Agreement Controls. In the event of any conflict
between the provisions set forth in this Agreement and those set forth in the
Collateral Agency Agreement, the provisions of the Collateral Agency Agreement
shall supersede and control the terms and provisions of this Agreement. In
furtherance of the foregoing the Pledgor agrees to be bound by the Collateral
Agency Agreement to the extent of the obligations of a “Loan Party” referred to
therein.


Section 6.19. Limitation of Liability. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, NEITHER THE COLLATERAL AGENT NOR ANY OTHER SECURED PARTIES SHALL
HAVE LIABILITY WITH RESPECT TO, AND THE PLEDGOR HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE FOR:


(a)           ANY LOSS OR DAMAGE SUSTAINED BY THE PLEDGOR, OR ANY LOSS, DAMAGE,
DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY PLEDGED COLLATERAL, THAT
MAY OCCUR AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED TO,
ANY EXERCISE

 
21

--------------------------------------------------------------------------------

 

OF ANY RIGHT OR REMEDY UNDER THIS AGREEMENT EXCEPT FOR ANY SUCH LOSS, DAMAGE,
DEPRECIATION OR DIMINUTION TO THE EXTENT THAT THE SAME IS THE RESULT OF ACTS OR
OMISSIONS ON THE PART OF THE COLLATERAL AGENT OR SUCH SECURED PARTIES
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE (AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION); OR


(b)           ANY SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES SUFFERED
BY THE PLEDGOR IN CONNECTION WITH ANY CLAIM RELATED TO THIS AGREEMENT.


Section 6.20. Force Majeure. In no event shall the Collateral Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of god, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Collateral Agent shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge and Security
Agreement to be duly executed and delivered as of the day and year first above
written.



 
PPEA HOLDING COMPANY, LLC,
as Pledgor
         
By:
Illegible
     
Name:

     
Title:
 




[PLEDGE AND SECURITY AGREEMENT]

 
 

--------------------------------------------------------------------------------

 




 
THE BANK OF NEW YORK, not in its individual
capacity, but solely as Collateral Agent under the
Collateral Agency and Intercreditor Agreement
         
By:
/s/ BEATA HRYNIEWICKA
     
Name: BEATA HRYNIEWICKA
     
Title: ASSISTANT VICE PRESIDENT
 





[PLEDGE AND SECURITY AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

Schedule I
Company Interests
Certificate No. 4, representing 100% of the ownership interests in Plum Point
Energy Associates, LLC, a Delaware limited liability company.

 
2

--------------------------------------------------------------------------------

 
 
Exhibit H
 

logo 2  
Fidelity National Title
 
INSURANCE COMPANY
 
One Park Avenue • New York, New York 10016 • (212) 481-5858 • Fax: (212)
481-5996





May 1, 2007


Latham & Watkins
885 Third Avenue
Suite 1000
New York, NY 10022
ATTN: Betsy Mukamal, Esq.




 
RE:
Our Title No. 07-16939AR

 
Plum Point, Mississippi County, AR

Dear Betsy,
Enclosed herewith are the recorded documents for the above-referenced matter.


1.           Leasehold Mortgage, Security Agreement, Assignment of Leases and
Rents and Fixture Filing;


2.           Two (2) Release of Mortgages




Please note the Loan Policy will follow in a few days.


Very truly yours,


/s/ Andrea S. Kremen
Andrea S. Kremen
Vice President and Senior Counsel
Enc:

 
 

--------------------------------------------------------------------------------

 

BK2007PG2728




WHEN RECORDED MAIL TO:
 
     
 
   
Betsy J. Mukamal, Esq.
 
   
Latham & Watkins
 
   
885 Third Avenue, Suite 1000
 
   
New York, NY 10022
 
 
FILED FOR RECORD
 
 
 
This 30th Day of March 2007
Please Return To
 
 
at 11:30 o’clock AM.
 
 
 
Donna Bray, Clerk
Zonia N. Veal
 
   
First National Financial Title Services, Inc.
 
   
3237 Satellite Blvd., Bldg. 300, Ste 450
 
 
By_____________________________ D.C.
Duluth, GA 30096
 
 
#2724
 
 
   
H2626-S
 
         
(for use by recording office)


 

               





RELEASE OF MORTGAGE




KNOW ALL PERSONS BY THESE PRESENTS:
 
THAT CREDIT SUISSE, the owner and holder of that certain mortgage executed on
March 14, 2006, by PLUM POINT ENERGY ASSOCIATES, LLC, a Delaware limited
liability company, to secure payment of the sum of ONE HUNDRED SEVENTY-FIVE
MILLION AND NO/100 DOLLARS ($175,000,000.00), and interest thereon, and recorded
in the records of the Circuit Clerk of Mississippi County, Arkansas in Book
2006, at Page 2815, on the 3rd day of April, 2006, for value received, does
hereby release, acquit and discharge from the lien and encumbrance of the said
mortgage the following described property, situated in the County of
Mississippi, State of Arkansas, to-wit:


SEE EXHIBIT A ATTACHED HERETO


DATED this 29th day of March, 2007

 
 

--------------------------------------------------------------------------------

 

BK2007PG2729




MORTGAGOR:


PLUM POINT ENERGY ASSOCIATES, LLC,
an Deleware limited liability company
 
 

     
By:
   
Its:
   

 
MORTGAGEE:
 
CREDIT SUISSE,
 
 

 
/s/ THOMAS CANTELLO
 
/s/ LAURENCE LAPEYRE
 
By:
THOMAS CANTELLO
 
LAURENCE LAPEYRE
 
Its:
DIRECTOR
 
ASSOCIATE
 



THIS INSTRUMENT PREPARED BY:


Betsy J. Mukamal, Esq.
Latham & Watkins
885 Third Avenue, Suite 1000
New York, NY 10022

 
 

--------------------------------------------------------------------------------

 
BK2007PG2730
MORTGAGOR:
 
PLUM POINT ENERGY ASSOCIATES, LLC,
an Deleware limited liability company
 

 
/s/ Joseph Esteves
 
By:
Joseph Esteves
 
Its:
SENIOR VICE PRESIDENT
 

 
MORTGAGEE:
 
CREDIT SUISSE,
 
 

     
By:
   
Its:
   





THIS INSTRUMENT PREPARED BY:


Betsy J. Mukamal, Esq.
Latham & Watkins
885 Third Avenue, Suite 1000
New York, NY 10022

 
 

--------------------------------------------------------------------------------

 

BK2007PG2731




ACKNOWLEDGMENT




STATE OF NEW YORK
 
)
   
) ss:
COUNTY OF NEW YORK
 
)



On this 23 day of March, 2007, before me, the undersigned, a Notary Public, (or
before any officer within this State or without this State now qualified under
existing law to take acknowledgments), duly commissioned, qualified and acting
within and for said County and State, appeared in person the within named Thomas
Cantello Laurence Lapeyre (being the person or persons authorized by said
corporation to execute such instrument, stating their respective capacities in
that behalf), to me personally well known, who stated that he/she was the
Director and Associate of CREDIT SUISSE, and is duly authorized in his/her
respective capacity to execute the foregoing instrument for and in the name and
behalf of said corporation, and further stated and acknowledged that he/she had
so signed, executed and delivered said foregoing instrument for the
consideration, uses and purposes therein mentioned and set forth.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal on this 23
day of March, 2007.


MARJORIE E. BULL
   
Notary Public, State of New York
   
No. 01BU6055282
 
Notary Public
Qualified in New York County
   
Commission Expires February 20, 2011
   
My Commission Expires:
   




       
(SEAL)
 


 
 

--------------------------------------------------------------------------------

 


BK2007PG2732




ACKNOWLEDGMENT


STATE OF NEW YORK
 
)
   
) ss:
COUNTY OF NEW YORK
 
)



On this 27 day of March, 2007, before me, the undersigned, a Notary Public, duly
commissioned, qualified and acting, within and for said County and State,
appeared in person the within named JOSEPH ESTEVES, to me personally well known,
who stated that he/she is the Senior Vice Pres of PLUM POINT ENERGY ASSOCIATES,
LLC, a Delaware limited liability company, and was duly authorized in that
capacity to execute the foregoing instrument for and in the name and behalf of
said company, and further stated and acknowledged that he/she had so signed,
executed and delivered the foregoing instrument for the consideration, uses and
purposes therein mentioned and set forth.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 27 day
of March, 2007.



   
 
Notary Public
     
XAVIER M. JONES
NOTARY PUBLIC STATE OF NEW YORK
My commission expires:
No. 60-5001527
(S E A L)
Qualified in Westchester County
Certificate Filed in NY County
Commission Expires Sept. 8, 2010


 
 

--------------------------------------------------------------------------------

 

BK2007PG2733




EXHIBIT A


LEGAL DESCRIPTION OF THE LAND


WHISTLE-TRACT I:


The East Half (El/2) Southeast Quarter (SE1/4) of Section 13, Township Twelve
North (T-12-N), Range Ten East (R-10-E), Mississippi County, Arkansas and
subject to the railroad right-of-way and containing 77.64 acres more or less.


WHISTLE-TRACT II:


The North Half (Nl/2) Southwest Quarter (SW1/4) of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-l1-E), Mississippi County, Arkansas
containing 79.68 acres more or less.


WHISTLE-TRACT III:


A 30.20 acre tract of land lying in the North Half (Nl/2) Southeast Quarter
(SE1/4) of Section 18, Township Twelve North (T-12-N), Range Eleven East
(R-l1-E), Mississippi County, Arkansas and being more particularly described as:


Beginning at the Southwest corner of the Nl/2 SE1/4 of said Section 18, thence
North 00 degrees 11 minutes 20 seconds East 1314.41 feet to the center of said
Section 18, thence North 89 degrees 49 minutes 12 seconds East 681.89 feet along
the North line of the Nl/2 SE1/4 of said Section 18 to its intersection with the
centerline of Browns Bayou, thence the following calls and distances along the
centerline of Browns Bayou,



 
South 09 degrees 55 minutes 20 seconds East
 
259.59 feet,
 
South 14 degrees 25 minutes 17 seconds East
 
174.36 feet,
 
South 21 degrees 06 minutes 59 seconds East
 
181.04 feet,
 
South 37 degrees 20 minutes 06 seconds East
 
168.50 feet,
 
South 46 degrees 12 minutes 02 seconds East
 
195.86 feet,
 
South 51 degrees 39 minutes 25 seconds East
 
275.23 feet,
 
South 49 degrees 04 minutes 54 seconds East
 
433.83 feet



to its intersection with the South line of the Nl/2 SE1/4 of said Section 18,
thence North 89 degrees 56 minutes 58 seconds West 1626.83 feet to the point of
beginning, containing 30.20 acres more or less.


TASCO I:


The West part of the Southwest Quarter (SW1/4) of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-l1-E), being more particularly described
as: Beginning at the Southwest corner of Section 18, thence with the West line
of the SW1/4 SW1/4 North 00 degrees 36 minutes 53 seconds East 1305.58
feet-called (mea.-North 00 degrees 24 minutes 46 seconds East 1305.58 feet) to
the Northwest corner of the Sl/2 SW1/4, thence with the North line of the Sl/2
SW1/4 South 89 degrees 41 minutes 30 seconds East 2361.59 feet-called
(mea.-South 89 degrees 56 minutes 58 seconds East 2361.59 feet) to an iron pipe,
thence with the East line of this tract South 00 degrees 18 minutes 01 seconds
West 1287.61 feet-called (mea.-South 00 degrees 05 minutes 42 seconds West
1297.97 feet) to the south line of Section 18, thence with the South line of
Section 18 South 89 degrees 52 minutes 01 seconds West 2368.82 feet

 
 

--------------------------------------------------------------------------------

 

BK2007PG2734




to the point of beginning, containing 70.68 acres more or less.


TASCO III:


A tract of land lying in the Southwest Quarter (SW1/4) Southeast Quarter (SE1/4)
of Section 18, Township Twelve North (T-12-N), Range Eleven East (R-l1-E),
Mississippi County, Arkansas and being more particularly described as:


Beginning at the Southeast corner of the SW1/4 of Section 18, thence South 89
degrees 52 minutes 01 seconds West 286.55 feet along the South line of the SE1/4
SW1/4, thence North 00 degrees 18 minutes 01 seconds East 1287.61 feet-called
(mea.-North 00 degrees 05 minutes 42 seconds East 1297.97 feet) to the North
line of the SE1/4 SW1/4, thence South 89 degrees 41 minutes 30 seconds East
292.29 feet-called (mea.-South 89 degrees 56 minutes 58 seconds East 292.29
feet) along the North line of the SE1/4 SW1/4 to the Northeast corner of the
SE1/4 SW1/4, thence South 89 degrees 41 minutes 30 seconds East 1167.22
feet-called (mea.-South 89 degrees 56 minutes 58 seconds East 1165.03 feet)
along the North line of the SW1/4 SE1/4 of Section 18, thence South 00 degrees
18 minutes 01 seconds West 1294.01 feet-called (mea.-South 00 degrees 01 minutes
45 seconds West 1293.29 feet) to the South line of the SW1/4 SE1/4 of Section
18, thence North 89 degrees 16 minutes 16 seconds West 1173.0 feet-called
(mea.-South 89 degrees 52 minutes 01 seconds West 1172.27 feet) along the South
line of the SW1/4 SE1/4 to the point of beginning, containing 43.37 acres more
or less and being subject to Arkansas Highway No. 198 right-of-way and
Burlington Northern Railroad right-of-way across the South side.


FAIRLEY TRUST PARCEL:


A 9.68-acre tract of land lying in the Sl/2 SE1/4 of Section 18, T-12-N, R-l1-E,
Mississippi County, Arkansas and being more particularly described as follows:


Commencing at the Southeast corner of the said Section 18, thence North 89
degrees 16 minutes 16 seconds West along the South line of said Section 18 a
distance of 1473.04 feet, thence North 00 degrees 18 minutes 01 seconds East a
distance of 102.73 feet to a point on the North right-of-way line of the
Burlington-Northern Railroad, said point being the point of beginning, thence
continue North 00 degrees 18 minutes 01 seconds East a distance of 1191.35 feet,
thence South 89 degrees 39 minutes 24 seconds East a distance of 147.00 feet,
thence South 00 degrees 18 minutes 00 seconds West a distance of 280.00 feet,
thence North 89 degrees 39 minutes 24 seconds East a distance of 110.00 feet,
thence South 00 degrees 18 minutes 01 seconds West a distance of 235.00 feet,
thence South 85 degrees 57 minutes 11 seconds East a distance of 322.51 feet to
a point on the centerline of Arkansas Highway No. 239, thence South 21 degrees
01 minutes 16 seconds West a distance of 243.84 feet, thence along a curve that
breaks to the left with a radius of 762.47 feet an arc length of 211.61 feet,
thence South 06 degrees 25 minutes 09 seconds West a distance of 224.43 feet to
a point on the North right-of-way line of the Burlington-Northern Railroad,
thence North 89 degrees 51 minutes 48 seconds West a distance of 415.00 feet to
the point of beginning, subject to a 40.0 foot right-of-way for Arkansas Highway
No. 239, as shown on Survey prepared by Sorrell Consulting Engineers dated
November 6, 1995.


DESCRIPTION-SWITCHYARD


A 33.30 acre tract of land lying in the Northeast Quarter (NE1/4) of Section 24,
Township Twelve North (T-12-N), Range Ten East (R-10-E), Mississippi County
(Osceola District), Arkansas and being more

 
 

--------------------------------------------------------------------------------

 

BK2007PG2735




particularly described as:


Commencing at the Northeast corner of Section 24, T-12-N, R-10-E, thence South
89 degrees 43 minutes 56 seconds West 414.54 feet along the North line of said
Section 24 to its intersection with a drainage ditch, said point being the Point
of Beginning, thence South 30 degrees 21 minutes 46 seconds East 784.78 feet
along the ditch centerline, thence South 15 degrees 20 minutes 18 seconds East
98.04 feet along the ditch centerline, thence South 12 degrees 20 minutes 04
seconds West 125.44 feet along the ditch centerline to its intersection with the
centerline of Arkansas Highway No. 198, thence South 50 degrees 14 minutes 21
seconds West 1002.98 feet along the centerline of Arkansas Highway No. 198,
thence North 30 degrees 21 minutes 46 seconds West 1415.15 feet to a point on
the Easterly right-of-way line of the Burlington-Northern Railroad main line,
thence North 17 degrees 57 minutes 19 seconds East 36.18 feet along said
Easterly right-of-way line, thence North 17 degrees 02 minutes 55 seconds East
117.91 feet along said Easterly right-of-way line, thence North 15 degrees 26
minutes 22 seconds East 168.95 feet along said Easterly right-of-way line to its
intersection with the North line of said Section 24, thence North 89 degrees 43
minutes 56 seconds East 999.82 feet along the North line of said Section 24 to
the Point of Beginning, containing 33.30 acres more or less.


DESCRIPTION-EASEMENT


A 320 foot wide easement for a power transmission line lying in Section 24, the
NW1/4 of Section 25 and the NE1/4 of Section 26, T-12-N, R-10-E, Mississippi
County (Osceola District), Arkansas and being more particularly described as:


Beginning at a point lying 555.79 feet South of and 1364.93 feet West of the
Northeast corner of Section 24, T-12-N, R-10-E, thence South 34 degrees 42
minutes 03 seconds West 1725.25 feet to a point on the Easterly right-of-way
line of the Burlington-Northern Railroad main line, said point being 50 feet and
perpendicular to the centerline of said Burlington-Northern Railroad, thence
continue South 34 degrees 42 minutes 03 seconds West 6765.18 feet along the
Easterly right-of-way of the Burlington-Northern Railroad, to its intersection
with the centerline of an existing easement for a 500kV Transmission Line,
thence South 51 degrees 41 minutes 20 seconds East 320.64 feet along the
centerline of the existing easement for a 500kV Transmission Line, thence North
34 degrees 42 minutes 03 seconds East 8362.80 feet along a line 320 feet
parallel to the Easterly right-of-way line and its extension of the
Burlington-Northern Railroad main line, thence North 30 degrees 21 minutes 46
seconds West 352.49 feet to the Point of Beginning. Containing 61.90 acres more
or less.


PRUDENTIAL TRACT I


A 337.72 acre tract of land lying in Sections 7, 17 and 18, Township Twelve
North (T-12-N), Range Eleven East (R-l1-E), Mississippi County, Arkansas and
being more particularly described as:


Beginning at a point lying 40.55 feet North of and 995.04 feet East of the
Southwest corner of Section 17, T-12-N, R-l1-E (said Point of Beginning being
the Southwest corner of the Cargill property), thence North 89 degrees 53
minutes 45 seconds West 725.0 feet to the center of Brown Bayou, thence the
following calls along the center of Brown Bayou,



 
North 47 degrees 24 minutes 56 seconds West
 
196.96 feet,
 
North 45 degrees 09 minutes 51 seconds West
 
1090.2 feet,
 
North 42 degrees 22 minutes 27 seconds West
 
424.67 feet,


 
 

--------------------------------------------------------------------------------

 

BK2007PG2736
 



 
North 48 degrees 41 minutes 04 seconds West
 
718.67 feet,
 
North 47 degrees 24 minutes 16 seconds West
 
303.96 feet,
 
North 37 degrees 10 minutes 55 seconds West
 
150. 11 feet,
 
North 17 degrees 50 minutes 02 seconds West
 
287.89 feet,
 
North 11 degrees 37 minutes 13 seconds West
 
315.76 feet,
 
North 10 degrees 17 minutes 06 seconds West
 
282.18 feet,
 
North 09 degrees 25 minutes 55 seconds West
 
350.44 feet,
 
North 17 degrees 56 minutes 40 seconds West
 
227.79 feet,
 
North 26 degrees 08 minutes 02 seconds West
 
502.54 feet,
 
North 15 degrees 03 minutes 21 seconds West
 
469.53 feet,
 
North 25 degrees 06 minutes 40 seconds West
 
317.23 feet,
 
North 01 degrees 16 minutes 24 seconds East
 
275.68 feet,



to the center of S. County Road 623, thence continue along Brown Bayou North 41
degrees 17 minutes 19 seconds East 273.54 feet, thence North 04 degrees 31
minutes 30 seconds East 361.79 feet to a point, thence North 54 degrees 20
minutes 02 seconds East 1129.04 feet to a point on the West right-of-way line of
the St. Francis Levee District, thence the following calls and distances along
the West right-of-way line of the St. Francis Levee District,



 
South 35 degrees 33 minutes 50 seconds East
 
99.93 feet,
 
North 54 degrees 27 minutes 10 seconds East
 
199.93 feet,
 
South 35 degrees 33 minutes 15 seconds East
 
2935.37 feet,
 
South 01 degrees 17 minutes 59 seconds West
 
283.77 feet,
 
South 41 degrees 44 minutes 54 seconds East
 
866.76 feet,
 
South 63 degrees 22 minutes 42 seconds East
 
360.04 feet,
 
South 08 degrees 37 minutes 40 seconds East
 
356.70 feet,
 
South 22 degrees 09 minutes 14 seconds East
 
307.53 feet,
 
South 00 degrees 30 minutes 25 seconds East
 
26.26 feet,
 
North 69 degrees 18 minutes 20 seconds East
 
42.76 feet,
 
South 37 degrees 09 minutes 00 seconds East
 
308.58 feet,
 
South 50 degrees 21 minutes 45 seconds East
 
547.72 feet,



to a point on the Northern most point of the Cargill property, thence South 39
degrees 15 minutes West 1863.72 feet along the Northwest boundary of the Cargill
property to the Point of Beginning, LESS AND EXCEPT 7.53 acres in the
right-of-way of Arkansas Highway No. 198, and containing 330.19 acres after
exceptions.


PRUDENTIAL TRACT II


A 107.44 acre tract of land lying in Sections 7, 8 and 17, Township Twelve North
(T-12-N), Range Eleven East (R-l1-E), Mississippi County, Arkansas and being
more particularly described as:


Beginning at a point on the riverside right-of-way line of St. Francis Levee
District lying 3236.88 feet North of and 1422.48 feet East of the Southwest
corner of Section 17, T-12-N, R-l 1-E, thence the following calls and distances
along the St. Francis Levee District right-of-way,



 
North 63 degrees 26 minutes 52 seconds West
 
86.09 feet,
 
North 41 degrees 44 minutes 36 seconds West
 
574.04 feet,
 
North 01 degrees 28 minutes 34 seconds East
 
234.78 feet,
 
North 13 degrees 59 minutes 13 seconds East
 
646.50 feet,
 
North 43 degrees 43 minutes 13 seconds West
 
1435.79 feet,
 
North 39 degrees 43 minutes 44 seconds East
 
114.96 feet,


 
 

--------------------------------------------------------------------------------

 

BK2007PG2737





 
North 47 degrees 59 minutes 08 seconds West
 
500.39 feet,
 
North 55 degrees 07 minutes 39 seconds West
 
531.88 feet,
 
North 45 degrees 41 minutes 15 seconds West
 
174.17 feet,
 
North 54 degrees 16 minutes 32 seconds East
 
470.96 feet,
 
North 35 degrees 33 minutes 50 seconds West
 
99.93 feet,
 
South 54 degrees 26 minutes 15 seconds West
 
499.99 feet,
 
North 52 degrees 22 minutes 02 seconds West
 
403.26 feet,
 
North 34 degrees 26 minutes 45 seconds West
 
118.74 feet,
 
North 67 degrees 20 minutes 10 seconds East
 
1485.18 feet,



along said right-of-way line and its extension to a point on the West top bank
of the Mississippi River, thence the following calls and distances along the
West top bank of the Mississippi River,



 
South 32 degrees 13 minutes 06 seconds East
 
1865.46 feet,
 
South 30 degrees 47 minutes 07 seconds East
 
2631.06 feet,
 
South 55 degrees 51 minutes 18 seconds East
 
918.48 feet,



to its intersection with the St. Francis Levee District right-of-way, thence the
following calls and distances along the St. Francis Levee District right-of-way,



 
North 64 degrees 54 minutes 24 seconds West
 
832.67 feet,
 
North 73 degrees 56 minutes 25 seconds West
 
161.10 feet,
 
North 83 degrees 35 minutes 25 seconds West
 
337.92 feet,
 
South 49 degrees 59 minutes 28 seconds West
 
107.82 feet,
 
North 69 degrees 01 minutes 09 seconds West
 
271.31 feet,
 
South 41 degrees 44 minutes 32 seconds West
 
410.99 feet



to the Point of Beginning, containing 107.44 acres more or less.


PRUDENTIAL TRACT III


A 18.17 acre tract of land lying in Section 17, Township Twelve North (T-12-N),
Range Eleven East (R-11-E), Mississippi County, Arkansas and being more
particularly described as:


Beginning at a point on the riverside right-of-way line of the St. Francis Levee
District lying 1918.90 feet North of and 2546.21 feet East of the Southwest
corner of Section 17, T-12-N, R-11-E, thence the following calls and distances
along the St. Francis Levee District right-of-way,



 
North 61 degrees 21 minutes 27 seconds West
 
31.95 feet,
 
North 62 degrees 26 minutes 34 seconds West
 
101.98 feet,
 
North 74 degrees 52 minutes 55 seconds West
 
109.19 feet,
 
North 22 degrees 56 minutes 49 seconds West
 
96.75 feet,
 
North 16 degrees 25 minutes 14 seconds West
 
212.76 feet,
 
North 03 degrees 53 minutes 11 seconds West
 
115.46 feet,
 
South 74 degrees 51 minutes 16 seconds West
 
152.07 feet,
 
North 37 degrees 07 minutes 58 seconds West
 
77.88 feet,
 
North 08 degrees 43 minutes 49 seconds West
 
533.77 feet,
 
North 73 degrees 05 minutes 43 seconds East
 
293.57 feet,
 
South 63 degrees 02 minutes 24 seconds East
 
521.64 feet,
 
North 25 degrees 04 minutes 00 seconds East
 
188.03 feet,
 
South 66 degrees 29 minutes 53 seconds East
 
197.50 feet,
 
South 23 degrees 30 minutes 28 seconds West
 
93.47 feet,
 
South 61 degrees 42 minutes 07 seconds East
 
192.30 feet,
 
South 57 degrees 19 minutes 35 seconds East
 
101.21 feet,


 
 

--------------------------------------------------------------------------------

 

BK2007PG2738




thence leaving the said right-of-way South 39 degrees 15 minutes West 979.09
feet to the Point of Beginning, containing 18.17 acres more or less.


Together with the rights as granted in the Permit by and between the Board of
Directors, St Francis Levee District of Arkansas and Plum Point Energy
Associates, LLC dated September 10, 2001 as modified by Letter dated November
12, 2004.


FAIRLEY TRUST PARCEL 1 (AS SURVEYED)


A 0.78 acre tract of land lying in the SW1/4 SW1/4 of Section 17, Township
Twelve North (T-12-N), Range Eleven East (R-11-E) (Osceola District),
Mississippi County, Arkansas and being more particularly described as:


Commencing at the Southwest corner of said Section 17, thence North 00 degrees
06 minutes 15 seconds East 42.36 feet along the West line of said Section 17 to
a point on the North right-of-way line of Arkansas Highway No. 198, said point
being the Point of Beginning, thence continue North 00 degrees 06 minutes 15
seconds East 256.56 feet along the West line of said Section 17 to its
intersection with the center of Brown Bayou, thence South 45 degrees 09 minutes
51 seconds East 175.54 feet along the center of Brown Bayou, thence South 47
degrees 24 minutes 56 seconds East 196.96 feet along the center of Brown Bayou
to its intersection with the North right-of-way line of Arkansas Highway No.
198, thence North 89 degrees 53 minutes 45 seconds West 269.96 feet along the
North right-of-way line of Arkansas Highway No. 198 to the Point of Beginning,
containing 0.78 acres more or less.


FAIRLEY TRUST PARCEL 2 (AS SURVEYED)


A 14.24 acre tract of land lying in the SE1/4 of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-11-E) (Osceola District), Mississippi
County, Arkansas and being more particularly described as:


Commencing at the Southeast corner of said Section 18, thence North 00 degrees
06 minutes 15 seconds East 42.36 feet along the East line of said Section 18 to
a point on the North right-of-way line of Arkansas Highway No. 198, said point
being the Point of Beginning, thence North 89 degrees 53 minutes 45 seconds West
1061.25 feet along the North right-of-way line of Arkansas Highway No. 198 to
its intersection with the centerline of South County Road No. 623 (formerly
Arkansas Highway No. 239), thence the following calls and distances along the
centerline of South County Road No. 623 (formerly Arkansas Highway No. 239),



 
North 02 degrees 23 minutes 20 seconds East
 
64.71 feet,
 
North 05 degrees 47 minutes 39 seconds East
 
224.43 feet,
 
North 14 degrees 24 minutes 16 seconds East
 
210.90 feet,
 
North 20 degrees 23 minutes 46 seconds East
 
23.68 feet,



 
thence leaving said centerline of said county road North 50 degrees 33 minutes
47 seconds East 314.72 feet, thence North 26 degrees 30 minutes 49 seconds East
200.55 feet to the center of Brown Bayou, thence South 45 degrees 09 minutes 51
seconds East 906.73 feet along the center of Brown Bayou to its intersection
with the East line of said Section 18, thence South 00 degrees 06 minutes 15
seconds West 256.56 feet along the East line of said Section 18 to the Point of
Beginning, containing 14.24 acres more or less.



   
STATE OF ARKANSAS, COUNTY OF MISSISSIPPI OSCEOLA DISTRICT
   
FILED FOR RECORD THE 30th DAY OF March
   
2007 AT 11:30 O’CLOCK AM. AND RECORDED
   
IN BOOK 2007 PAGE 2728
   
DONNA BRAY, CIRCUIT CLERK
   
BY
Illegible
D.C.


 
 

--------------------------------------------------------------------------------

 

BK2007PG2739




This Document Prepared By and When
   
Recorded Mail Original To:
       
FILED FOR RECORD
Please Return To
 
This 30th Day of March 2007
   
at 11:30 o’clock AM.
Zonia N. Veal
 
Donna Bray, Clerk
First National Financial Title Services, Inc.
3237 Satellite Blvd., Bldg. 300, Ste 450
 
By
Illegible
D.C.
Duluth, GA 30096
   
    #2727
 
H2626-S
       




 
LEASEHOLD MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING
Dated as of March 29, 2007
 
by
 
PLUM POINT ENERGY ASSOCIATES, LLC
Mortgagor
 
to
 
BANK OF NEW YORK,
 
not in its individual capacity but solely
as Collateral Agent
Mortgagee
 


 
 

--------------------------------------------------------------------------------

 

BK2007PG2740

 
TABLE OF CONTENTS



       
Page
         
ARTICLE 1
 
DEFINITIONS
 
9
         
1.1
 
Definitions
 
9
1.2
 
Principles of Construction
 
13
         
ARTICLE 2
 
COVENANTS OF MORTGAGOR
 
13
         
2.1
 
Covenants
 
13
         
ARTICLE 3
 
ABSOLUTE ASSIGNMENT OF LEASES AND RENTS
 
17
         
3.1
 
Absolute Assignment of Leases and Rents
 
17
         
ARTICLE 4
 
SECURITY AGREEMENT
 
19
         
4.1
 
Rights to UCC Collateral under the Uniform Commercial Code
 
19
4.2
 
Fixture Filing Financing Statements
 
20
         
ARTICLE 5
 
REPRESENTATIONS OF MORTGAGOR
 
20
         
5.1
 
Representations and Warranties
 
20
         
ARTICLE 6
 
IDA LEASE PROVISIONS
 
21
         
6.1
 
IDA Lease
 
21
6.2
 
Mortgagor’s Acquisition of Interest in Leased Parcel
 
22
         
ARTICLE 7
 
DEFAULT AND FORECLOSURE
 
22
         
7.1
 
Remedies
 
22
7.2
 
Rescission of Notice of Trigger Event
 
27
7.3
 
Application of Proceeds
 
27
7.4
 
Additional Security
 
27
7.5
 
Remedies Cumulative
 
28
7.6
 
Waiver of Notice
 
28
7.7
 
Payment of Costs and Expenses
 
29
7.8
 
Mortgagor’s Waivers
 
29
         
ARTICLE 8
 
MISCELLANEOUS
 
30
         
8.1
 
Performance at Mortgagor’s Expense
 
30
8.2
 
Mortgagee’s Right to Perform the Secured Obligations
 
31
8.3
 
Survival of Secured Obligations
 
31
8.4
 
Notices
 
31
8.5
 
Delay not a Waiver
 
31

 
 
 

--------------------------------------------------------------------------------

 

BK2007PG2741




8.6
 
Covenants Running with the Land
 
32
8.7
 
Further Assurances
 
32
8.8
 
Severability
 
33
8.9
 
Entire Agreement and Modification
 
33
8.10
 
Applicable Law
 
33
8.11
 
Limitation on Mortgagee’s Responsibility
 
33
8.12
 
Headings
 
34
8.13
 
Marshalling
 
34
8.14
 
Waiver of Jury Trial and Consent to Jurisdiction
 
34
8.15
 
Maximum Indebtedness; Future Advances; Revolving Credit
 
35
8.16
 
Lien Absolute; Multiple Collateral Transaction
 
35
8.17
 
Discharge of Mortgage
 
36
8.18
 
Renewal or Extension of Secured Obligations
 
36
8.19
 
Assumption Not a Novation
 
36
8.20
 
Intercreditor Agreement
 
36





Exhibit A – Mortgagor Legal Description

 
3

--------------------------------------------------------------------------------

 

BK2007PG2742




LEASEHOLD MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF
LEASES AND RENTS AND FIXTURE FILING


THIS LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING dated as of March 29, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, this “Mortgage”), by PLUM POINT ENERGY
ASSOCIATES, LLC, a Delaware limited liability company, the grantor hereunder
(together with its permitted successors and assigns, “Mortgagor”), for the
benefit of BANK OF NEW YORK, a New York banking corporation, as Collateral Agent
(together with its successors and assigns, “Mortgagee”).


W I T N E S S E T H :


WHEREAS, Mortgagor is the owner of a tenancy-in-common leasehold interest (the
“TIC Interest”) in and to all of the real estate located in the county of
Mississippi and the State of Arkansas, as more fully described on Exhibit A
annexed hereto and made a part hereof, with such real property being owned in
fee simple by the City of Osceola, Arkansas as of the date hereof (collectively,
the “Land”).


WHEREAS, Mortgagor has entered into certain Project Contracts providing for,
among other things, the joint ownership, operation and maintenance of an
approximately 665 MW coal-fired power generation facility located on the Land.


WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(the “Credit Agreement”), among Mortgagor, Mortgagee, certain lenders party
thereto (the “Lenders”) and the other parties thereto from time to time, the
Lenders have agreed to provide loans and extend other credit to Mortgagor to
finance a portion of the cost of owning, operating and maintaining the Project.


WHEREAS, subject to and under the terms of the Credit Agreement, the
Intercreditor Agreement and the other Transaction Documents, Mortgagor may incur
additional secured debt from time to time after the date hereof and it is the
intention of the parties hereto that the liens created by this Mortgage secure
Mortgagor’s obligations therender;


WHEREAS, this Mortgage is given pursuant to the Credit Agreement and payment,
fulfillment, and performance by Mortgagor of its obligations thereunder and the
Transaction Documents to which it is a party are secured hereby, and each and
every term and provision of the Credit Agreement and the Transaction Documents,
including the rights, remedies, obligations, covenants, conditions, agreements,
indemnities, representations and warranties of the parties therein, are hereby
incorporated by reference herein as though set forth in full and shall be
considered a part of this Mortgage.


WHEREAS, the Credit Agreement contemplates the execution and delivery of this
Mortgage and it is a condition precedent to the transactions contemplated by the
Credit Agreement and the Transaction Documents that Mortgagor shall have
executed and delivered this Mortgage to Mortgagee.
 
 
4

--------------------------------------------------------------------------------

 

BK2007PG2743




NOW, THEREFORE, with reference to the foregoing Recitals, and for ten dollars
cash in-hand and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby:


Mortgagor does hereby irrevocably grant, bargain, sell, convey, confirm,
mortgage, pledge, grant a security interest in, set over, warrant, assign and
transfer to Mortgagee, as Collateral Agent on behalf of the Secured Parties, its
successors and assigns, to the extent permitted under applicable law, WITH POWER
OF SALE AND RIGHT TO ENTRY AND POSSESSION (to the extent permitted by applicable
law), pursuant to this Mortgage and applicable law, all right, title and
interest of Mortgagor in the following property, whether now owned or hereafter
acquired by Mortgagor (collectively, the “Property”) for the purpose of securing
the payment and performance of the Secured Obligations (as hereinafter defined):


(i)            the TIC Interest, and any rights, privileges and appurtenances
thereunto belonging or in any way pertaining thereto, all reversions,
remainders, dower and right of dower, curtesy and right of curtesy, and all of
Mortgagor’s right, title and interest, if any, in and to all transferable
development rights arising therefrom or transferred thereto, and, to the extent
assignable, all appurtenances to such property, including any now or hereafter
belonging or in any way appertaining thereto, and all claims or demands of
Mortgagor, either at law or in equity, in possession or expectancy, now or
hereafter acquired, of, in or to the same;


(ii)           all of the property, rights, title, interest, privileges and
franchises of Mortgagor as tenant-in-common under that certain lease (the “IDA
Lease”) dated as of March 1, 2006, by and between the City of Osceola, Arkansas,
as lessor (“Lessor”) and Mortgagor, as lessee, and all modifications, extensions
and renewals of the IDA Lease and all options set forth therein, together with
(i) all credits, deposits, privileges and rights of Mortgagor as lessee under
the IDA Lease, now or at any time existing, (ii) the leasehold and the leasehold
estate created by the IDA Lease and (iii) all of the estates, rights, titles,
claims or demands whatsoever of Mortgagor, either in law or in equity, in
possession or in expectancy, of, in and to the IDA Lease and the Land, together
with (x) any and all other, further or additional title, estates, interests or
rights which may at any time be acquired by Mortgagor in or to the Land, and
Mortgagor expressly agrees that if Mortgagor shall, at any time prior to payment
in full of all indebtedness secured hereby, acquire fee simple title, an
undivided TIC fee estate or any other greater estate to the Land pursuant to the
IDA Lease, or otherwise, the lien of this Mortgage shall attach, extend to,
cover and be a lien upon such fee simple title or other greater estate and
thereupon the lien of this Mortgage shall be prior to the lien of any mortgage
or deed of trust placed on such acquired title, estate, interest or right
subsequent to the date of this Mortgage and (y) any right to possession or
statutory term of years derived from, or incident to, the IDA Lease pursuant to
Section 365(h) of the U.S. Bankruptcy Code or any comparable provision contained
in any present or future federal, state, local, foreign or other statute, law,
rule or regulation;


(iii)          all Mortgagor’s right, title and interest in and to the
Improvements on the Land, including any alterations thereto or replacements
thereof, now or hereafter erected upon the Land;


(iv)          all of Mortgagor’s right, title and interest in and to all
Fixtures now or at any time hereafter affixed to, attached to, placed upon or
used in any way in connection with the use,

 
5

--------------------------------------------------------------------------------

 

BK2007PG2744




occupancy, enjoyment, development, operation or ownership of the Land or the
Improvements, together with any and all replacements thereof and additions
thereto;


(v)           all of Mortgagor’s right, title and interest in and to all
Equipment and Personalty now or at any time hereafter located at the Land or the
Improvements, together with any and all replacements thereof and additions
thereto;


(vi)          all right, title and interest of Mortgagor in and to all
extensions, improvements, betterments, renewals, substitutes and replacements
of, and all additions and appurtenances to, the Real Property and the Equipment,
hereafter acquired by or released to Mortgagor or constructed, assembled or
placed by Mortgagor on the Real Property, and all conversions of the security
constituted thereby; immediately upon such acquisition, release, construction,
assembling, placement or conversion, as the case may be, and in each such case,
without any further mortgage, conveyance, assignment or other act by Mortgagor,
any of such extensions, improvements, betterments, renewals, substitutes and
replacements shall become subject to the Lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by Mortgagor and
specifically described herein;


(vii)         all of Mortgagor’s right, title and interest in and to all
easements (including, without limitation, the “Easements”), rights of way,
streets, roads, alleys, passages, rights of way, air rights, lateral support,
drainage rights, options to purchase, water rights (whether riparian,
appropriative, or otherwise), utility rights, permits, privileges, franchises,
servitudes, tenements, hereditaments, and appurtenances now or hereafter
belonging or appertaining to any of the foregoing or to the Land, all mineral,
mining, gravel, oil, gas, hydrocarbon substances and other rights to produce or
share in the production of anything related to such property, all drainage,
crop, timber, agricultural, and horticultural rights with respect to such
property, and all of Mortgagor’s right, title and interest in and to any
streets, ways, alleys, roadbeds, inclines, tunnels, culverts, strips or gores of
land adjoining or serving the Land or any part thereof, whether now owned or
hereafter acquired by Mortgagor;


(viii)         all of Mortgagor’s right, title and interest in and to all of the
real estate and personal property tax refunds or rebates or charges in lieu of
Taxes now or hereafter assessed or levied against the Real Property or any other
part of the Property, including interest thereon, and the right to receive the
same, whether such refunds or rebates relate to fiscal periods before or during
the term of this Mortgage, payable to Mortgagor with respect to the Land or the
Improvements, and refunds, credits or reimbursements payable with respect to
bonds, escrow accounts or other sums payable in connection with the use,
occupation, enjoyment, development, operation or ownership of the Land or
Improvements;


(ix)           all of Mortgagor’s right, title and interest in and to all Leases
and Rents;


(x)            all of Mortgagor’s right, title and interest in and to all
insurance policies and the proceeds thereof, now or hereafter in effect with
respect to the Real Property or the UCC Collateral, including any and all title
and property insurance proceeds, and all unearned premiums and premium refunds,
accrued, accruing or to accrue under such insurance policies, and all of
Mortgagor’s right, title and interest in and to all proceeds, judgments, claims,
compensation, awards or payments made for any taking of or damage to all or any
part of the

 
6

--------------------------------------------------------------------------------

 

BK2007PG2745




Real Property or the UCC Collateral by eminent domain or condemnation, or by any
purchase in lieu thereof, and all awards resulting from a change of grade of
streets or for severance damages, and all other proceeds of the conversion,
voluntary or involuntary, of any of the Property into cash or other liquidated
claims, and all judgments, damages, awards, settlements and compensation
(including interest thereon) heretofore or hereafter made to the present and all
subsequent owners of the Property or any part thereof for any injury to or
decrease in the value thereof for any reason;


(xi)           to the extent assignable, all of Mortgagor’s right, title and
interest in and to all abstracts of title, plans, specifications, operating
manuals, computer programs, computer data, maps, surveys, studies, reports,
Permits, records, plans, designs, drawings, surveys, title insurance policies,
agreements, contract rights, approvals, actions, appraisals, architectural,
engineering and construction contracts, books of account, insurance policies and
other documents, of whatever kind or character, relating to the Real Property;


(xii)          all of Mortgagor’s right, title and interest in and to all
present and future Leases, Property Agreements, Contracts and all Proceeds and
Receivables, the proceeds from the sale, transfer, disposition, conveyance or
refinancing of all or any portion of the Property and other benefits paid or
payable and to become due or payable to Mortgagor in respect of the use,
occupancy, license or possession of any portion or portions of the Property;


(xiii)         all the right, as and to the extent set forth in the Collateral
Documents in the name and on behalf of Mortgagor, to appear in and defend any
action or proceeding brought with respect to the Property, and to commence any
action or proceeding to protect the interest of Mortgagor in the Property;


(xiv)         rights, titles, interests, estates or other claims, both in law
and in equity, which Mortgagor now has or may hereafter acquire in the Real
Property or in and to any greater estate in the Real Property or in and to any
greater estate in the Property;


(xv)          all of Mortgagor’s right, title and interest in and to all
property hereafter acquired or constructed by Mortgagor located at or used in
connection with the Land of the type described in the foregoing Granting Clauses
which shall forthwith, upon acquisition or construction thereof by Mortgagor and
without any act or deed by Mortgagor or Mortgagee, become subject to the Lien of
this Mortgage as if such property were now owned by Mortgagor and were
specifically described in this Mortgage and were specifically conveyed or
encumbered hereby;


(xvi)         all of Mortgagor’s right, title and interest in and to accessions,
additions or attachments to, and all receipts, issues, profits, proceeds and
products arising from, any of the foregoing and any and all proceeds of the
conversion, voluntary or involuntary, of any of the foregoing into cash or
liquidated claims;


(xvii)        all of Mortgagor’s right, title and interest in and to all
Inventory now or at any time hereafter located at the Land or the Improvements
or used in any way in connection with the use, occupancy, enjoyment,
development, operation or ownership of the Land or the Improvements, together
with any and all replacements thereof and additions thereto, together with all
of Mortgagor’s right, title and interest in and to all Accounts; and

 
7

--------------------------------------------------------------------------------

 

BK2007PG2746




(xviii)        Mortgagor’s right, title and interest in and to all pipelines and
pipeline gathering systems used in connection with the Project lying on, in or
across lands or any part thereof located in Mississippi County, Arkansas,
including but not limited to the lands, easements, leases and rights of way
described on Exhibit A hereto, together with all equipment, fittings, fixtures,
pipe, machinery, pumps, appliances, valves, meters, tanks and other personal or
real property appertaining to said pipeline gathering systems and all tenements,
hereditaments and appurtenances now owned or hereafter acquired in connection
therewith together with all rights of way, servitudes, easements and permits
(including but not limited to the Permits) for said pipeline gathering systems
including, but not limited to all the rights, titles and interests whether now
owned or hereafter acquired by Mortgagor in, to and under the instruments
granting interests in the Real Property described in attached Exhibit A hereto.


“Property,” including each component thereof, shall be expressly interpreted as
meaning all or, where the context permits or requires, any portion of the above,
and all or, where the context permits or requires, any interest of Mortgagor
therein.


AND without limiting any of the other provisions of this Mortgage, Mortgagor
expressly grants to Mortgagee, as secured party for itself and for the ratable
benefit of the Secured Parties, a security interest in the portion of the
Property which is or may be subject to the provisions of the Uniform Commercial
Code as in effect from time to time in the state in which the Land is located
(as the same may have been or may hereafter be amended, the “Uniform Commercial
Code”) which are applicable to secured transactions; it being understood and
agreed that the Improvements and Fixtures are part and parcel of the Real
Property and appropriated to the use thereof and, whether affixed or annexed to
the Real Property or not, shall for the purposes of this Mortgage be deemed
conclusively to be real estate and conveyed hereby.


TO HAVE AND TO HOLD as provided herein, the above granted and described Property
for the purpose of securing the Secured Obligations for the security benefit of
Mortgagee and its assigns and successors forever, for itself and for the
rateable benefit of the Secured Parties and their respective assigns and
successors forever, and Mortgagor hereby binds itself and its successors and
assigns to warrant and forever defend the title to the Property unto Mortgagee
and its assigns, substitutes and successors forever against the claim or claims
of all parties claiming or to claim the same, or any part thereof, except for
Permitted Liens and Permitted Encumbrances.


THIS IS A CONSTRUCTION MORTGAGE, WITH THE LIEN CONVEYED HEREBY INTENDED TO HAVE
PRIORITY OVER ANY STATUTORY LIENS SET FORTH IN ARK. CODE. ANN. § 18-44-110, OR
OTHERWISE.


AND TO PROTECT THE SECURITY OF THIS MORTGAGE, Mortgagor represents, warrants,
covenants and agrees as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1
Definitions.


 
8

--------------------------------------------------------------------------------

 

BK2007PG2747




Except as otherwise expressly provided herein, capitalized terms used in this
Mortgage shall have the meanings given thereto in the Intercreditor Agreement.
Except as otherwise expressly provided herein, the rules of interpretation set
forth in the Intercreditor Agreement shall apply to this Mortgage. As used
herein, the following terms shall have the following meanings:


“Accounts” shall mean all Mortgagor’s accounts whether now existing or hereafter
arising and resulting from the sale or other disposition of Inventory or from
the services performed at the Project or any other accounts however arising, and
all chattel paper, documents and instruments relating to the Accounts or
constituting the proceeds thereof.


“Contracts” means all contracts to which the Mortgagor now is, or hereafter will
be, bound, or to which Mortgagee is a party, beneficiary or assignee, including,
without limitation, all of the Project Contracts, including exhibits thereto,
and all other instruments, agreements and documents executed and delivered with
respect to such contracts, all Consents, and all revenues, rentals, Proceeds and
other sums of money due and to become due from any of the foregoing, as the same
may be modified, supplemented or amended from time to time in accordance with
their terms.


“Equipment” means all “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code, now owned or hereafter acquired by Mortgagor, which is
used at or in connection with the Improvements or the Land or is located thereon
or therein (including, without limitation, all machinery, appliances, apparatus,
fittings, materials, equipment, pipes, pipelines (including, without limitation,
meters, connections, values and associated equipment), tanks, mains, lines,
pumps, cables, lines, wires, conduits, poles and related equipment, loading and
unloading equipment, motors, switchboards, cleaning, fire prevention, fire
extinguishing, cooling and ventilation equipment, furnishings, and electronic
data-processing and other office equipment now owned or hereafter acquired by
Mortgagor and any and all additions, substitutions and replacements of any of
the foregoing), together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto. Notwithstanding the foregoing,
Equipment shall not include any property belonging to tenants under leases
except to the extent that Mortgagor shall have any right or interest therein.
 
“Fixtures” means all Equipment now owned, or the ownership of which is hereafter
acquired, by Mortgagor which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the state in which the Land is located, including all building or
construction materials intended for construction, reconstruction, alteration or
repair of or installation on the Property, construction equipment, appliances,
machinery, plant equipment, fittings, apparatuses, fixtures and other items now
or hereafter attached to, installed in or used in connection with (temporarily
or permanently) any of the Improvements or the Land, including engines,
generators, combustion turbines, devices for the operation of pumps, pipes,
plumbing, cleaning, call and sprinkler systems, fire extinguishing apparatuses
and equipment, heating, ventilating, plumbing, laundry, incinerating,
electrical, air conditioning and air cooling equipment and systems, gas and
electric machinery, appurtenances and equipment, pollution control equipment,
security systems, disposals,

 
9

--------------------------------------------------------------------------------

 

BK2007PG2748




cables, wires, pipelines (including, without limitation, meters, connections,
valves and other associated equipment), conduits, mains, lines, ducts, fences,
lighting fixtures, recreational equipment and facilities of all kinds, and
water, gas, electrical, storm and sanitary sewer facilities, utility lines and
electric transmission equipment (whether owned individually or jointly with
others, and, if owned jointly, to the extent of Mortgagor’s interest therein)
and all other utilities whether or not situated in easements, all water tanks,
water supply, water power sites, fuel stations, fuel tanks, fuel supply, and all
other structures, together with all accessions, appurtenances, additions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof.


“IDA Lease” has the meaning set forth in the Recitals hereof.


“Impositions” All taxes (including, without limitation, all ad valorem, sales
(including, without limitation, those imposed on lease rentals), use, gross
receipts, value added, intangible transaction, privilege or license or similar
taxes; and excluding mortgage recording taxes, transfer taxes, transfer gains
taxes, gift and inheritance taxes, franchise taxes and analogous taxes on
non-corporate entities, and income taxes), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof and whether or not commenced or
completed within the term of this Mortgage), water, sewer or other rents and
charges, excises, levies, fees (including, without limitation, license, permit,
inspection, authorization and similar fees), and all other governmental charges,
in each case whether general or special, ordinary or extraordinary, or foreseen
or unforeseen, of every character in respect of the Property and/or any Rents
(including all interest and penalties thereon), which at any time prior to,
during or in respect of the term hereof shall be assessed or imposed on or in
respect of or be a Lien upon (a) Mortgagor that are in the nature of a real
estate tax, whether in addition to, or in lieu of, real estate taxes, (b) the
Property, or any other collateral delivered or pledged to Mortgagee in
connection with the Credit Agreement or Transaction Documents, or any part
thereof, or any Rents therefrom or any estate, right, title or interest therein,
or (c) any occupancy, operation, use or possession of, or sales from, or
activity conducted on, or in connection with the Property or the leasing or use
of all or any part thereof.


“Improvements” means any and all buildings, structures, foundations, storage and
other tanks, utility sheds, workrooms, towers, retention basins, generating
units, pump stations, transformers, retaining walls, pipes, cables, landscaping,
irrigation and drainage pipes and facilities, open parking areas, and all other
structures, improvements and fixtures of every kind whatsoever, whether above or
below the land surface, and whether permanent or temporary, and any and all
additions, alterations, betterments or appurtenances thereto, and all renewals,
substitutions or replacements now or at any time owned, or hereafter acquired by
Mortgagor and situated, placed or constructed on, over or under the Land or any
part thereof.
 
“Inventory” means all of Mortgagor’s inventory of liquid and gaseous hydro
carbons whether now owned or hereafter acquired, including, without limitation,
oil, gas, casinghead gas, ethane, butane, propane and other natural gas liquids,
drip gasoline, natural gasoline and condensate, and all ethylene, polyethylene,
propylene,

 
10

--------------------------------------------------------------------------------

 

BK2007PG2749




polypropylene, benzene, stynene, plastic film and other products refined
therefrom and from time to time located in storage or transportation facilities
in or near the Site or in tank trucks or other facilities owned, operated or
used by Mortgagor in connection with the Property.


“Land” has the meaning set forth in the Recitals hereof.


“Leases” means, collectively, any lease or ground lease, or, to the extent of
the interest therein of Mortgagor, any sublease or subsublease, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which Mortgagor holds the interest of lessor,
sublessor, subsublessor or licensor, as the case may be, and pursuant to which
any Person is granted a possessory interest in, or right to use or occupy all or
any portion of the Property, and every modification, amendment or other
agreement relating to such lease, ground lease, sublease, subsublease, license,
concession or other agreement entered into in connection therewith, and every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party or parties thereto.


“Maturity Date” has the meaning the thirtieth anniversary of the earliest
“Commercial Operation Date” under any of the Power Purchase Agreements.


“Mortgage” means this Leasehold Mortgage, Security Agreement, Assignment of
Leases and Rents and Fixture Filing, as the same may be amended, restated,
supplemented or otherwise modified from time to time.


“Mortgagee” has the meaning set forth in the introducing paragraph hereof.


“Mortgagor” has the meaning set forth in the introducing paragraph hereof.


“Permits” has the meaning set forth in the Credit Agreement.


“Permitted Encumbrances” has the meaning set forth in Section 5.1(a) hereof.


“Personalty” means all furniture, furnishings, machinery, goods, tools,
supplies, appliances, general intangibles, contract rights, accounts (including,
without limitation, the Accounts), accounts receivable, franchises, reserve
accounts, escrows, documents, instruments, chattel paper, claims, deposits,
licenses, trade names, trademarks, symbols, service marks, books, records,
business names, company names, trade secrets, certificates and permits, and all
other personal property of any kind or character whatsoever (as defined in and
subject to the provisions of the Uniform Commercial Code), which are now or
hereafter owned by Mortgagor and which are related to the Real Property,
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof.


“Proceeds” means “proceeds” as such term is defined in the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant law and,
in any event, shall include, but shall not be limited to, (i) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to Mortgagor
from time to time, and claims for insurance,

 
11

--------------------------------------------------------------------------------

 

BK2007PG2750




indemnity, warranty or guaranty effected or held for the benefit of Mortgagor,
with respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable to Mortgagor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any governmental authority (or any person
acting under color of governmental authority) and (iii) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.


“Property Agreements” means all material option agreements, purchase and sale
agreements, construction contracts, architect contracts, engineering contracts,
service contracts, utility contracts, equipment leases, equipment maintenance
contracts and equipment warranties, purchase contracts, purchase orders and
similar agreements and all amendments thereto now or hereafter relating to any
portion of the Property and entered into or assumed by or on behalf of
Mortgagor.


“Property” has the meaning set forth in the Granting Clauses hereof.


“Real Property” means, collectively, the Land, the Improvements and the
Fixtures.


“Receivables” means any “account” as such term is defined in the Uniform
Commercial Code as in effect in any relevant jurisdiction and in any event shall
include, but not be limited to, all of the Mortgagor’s rights to payment for
goods (including, without limitation, electricity) sold or leased, or services
performed, by the Mortgagor, whether now in existence or arising from time to
time hereafter, including, without limitation, rights evidenced by an account,
note, contract, contract rights (including any and all rights to liquidated
damage payments), security agreement, chattel paper, or other evidence of
indebtedness or security, together with (i) all security pledged, assigned,
hypothecated or granted to the Mortgagor to secure the foregoing, (ii) all of
each of the Mortgagor’s right, title and interest in and to any goods
(including, without limitation, electricity), the sale of which gave rise
thereto, (iii) all guarantees, warranties, endorsements, indemnifications or
collateral on, or of, any of the foregoing, (iv) all powers of attorney for the
execution of any evidence of indebtedness or security or other writing in
connection therewith, (v) all books, correspondence, credit files, records,
ledger cards, invoices, and other papers relating thereto, including without
limitation all similar information stored on a magnetic medium or other similar
storage device and other papers and documents in the possession or under the
control of the Mortgagor or any computer bureau from time to time acting for the
Mortgagor, (vi) all evidences of the filing of financing statements and other
statements and the registration of other instruments in connection therewith and
amendments thereto, notices to other creditors or secured parties, and
certificates from filing or other registration officers, (vii) all credit
information, reports and memoranda relating thereto, and (viii) all other
writings related in any way to the foregoing.


“Rents” means all rents, issues, revenues, income, proceeds, profits, royalties,
security (including, without limitation, all oil and gas or other hydrocarbon
substances, earnings, receipts, revenues, accounts, accounts receivable,
security deposits and other deposits (subject to the prior right of the tenants
making such deposits)) and income, including

 
12

--------------------------------------------------------------------------------

 

BK2007PG2751




fixed, additional and percentage rents, operating expense reimbursements,
reimbursements for increases in Taxes, sums paid by tenants to Mortgagor to
reimburse Mortgagor for amounts originally paid or to be paid by Mortgagor or
Mortgagor’s agents or affiliates for which such tenants were liable, as, for
example, tenant improvements costs in excess of any work letter, lease takeover
costs, moving expenses and tax and operating expense pass-throughs for which a
tenant is solely liable, parking, maintenance, common area, tax, insurance,
utility and service charges and contributions, deficiency rents and liquidated
damages, and other benefits now or hereafter derived from any portion of the
Real Property or the use, enjoyment, development, operation, ownership or
occupancy thereof and all cash or security deposits, advance rentals, and all
deposits or payments of a similar nature relating thereto, now or hereafter,
including during any period of redemption, derived from the Real Property or any
other portion of the Property and all proceeds from the cancellation, surrender,
sale or other disposition of the Leases and other benefits paid or payable and
to become due or payable to Mortgagor in respect of the use, occupation,
enjoyment, development, operation or ownership of any portion or portions of the
Property pursuant to the Leases.


“Taxes” has the meaning set forth in Section 2.l(h) hereof.


“Transfer” has the meaning set forth in Section 2.1(i) hereof.


“UCC Collateral” has the meaning set forth in Section 4.1 hereof.


“Uniform Commercial Code” has the meaning set forth in the Granting Clauses
hereof.


1.2
Principles of Construction.



All references to sections, schedules and exhibits are to sections, schedules
and exhibits in or to this Mortgage unless otherwise specified. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Mortgage shall refer to this Mortgage as a whole and
not to any particular provision of this Mortgage. The words and phrases
“including,” “shall include,” “inclusive of” and words and phrases of similar
import shall be deemed to be followed by “without limitation” or “but not
limited to.” Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined. All persons stated in the masculine, feminine or neuter
gender shall include other genders as appropriate.


ARTICLE 2
COVENANTS OF MORTGAGOR


2.1
Covenants.



Mortgagor hereby covenants and agrees with Mortgagee that:

 
13

--------------------------------------------------------------------------------

 

BK2007PG2752




 
(a)
Books of Record and Access.



Mortgagor shall keep proper books of record and accounts in accordance with the
provisions of Section 5.05 of the Credit Agreement;


 
(b)
Impositions and Other Liens.



Mortgagor shall duly pay and discharge any Impositions prior to the date the
same become delinquent, provided, however, that Mortgagor may in good faith, by
means of an appropriate proceeding, contest the validity, applicability or
amount of any asserted Imposition in accordance with the provisions of the
Transaction Documents.


 
(c)
Maintenance of Property.



 
(i)
Mortgagor shall maintain and preserve the Property in accordance with the terms
of the Transaction Documents.



 
(ii)
Subject to the provisions of the Transaction Documents, Mortgagor shall promptly
restore or cause to be restored in like manner any portion of the Improvements
which may be damaged or destroyed at the Property from any cause whatsoever, and
pay or cause to be paid when due, except for Permitted Liens, all claims for
labor performed and materials furnished therefore.



 
(iii)
Mortgagor shall comply with all Legal Requirements and governmental approvals in
accordance with Section 5.06 of the Credit Agreement.



 
(d)
Insurance



Mortgagor shall at all times provide, maintain and keep in force or cause to be
provided, maintained and kept in force, at no expense to any Secured Party, the
policies of insurance required pursuant to Section 5.11 of the Credit Agreement
or any other Transaction Document with respect to the Property;


 
(e)
Casualty and Condemnation.



Mortgagor shall comply with the provisions of the Collateral Documents in
respect of any casualty at or condemnation of all or any portion of the
Property;


 
(f)
Recording Taxes and Fees.



Mortgagor shall pay, together with interest, fines, and penalties, if any, any
documentary stamp, recording, transfer, mortgage, intangibles or other Taxes or
fees whatsoever due under applicable law in connection with the making,
execution, delivery, filing of record and recordation of this Mortgage in
accordance with the Transaction Documents, and shall pay all such amounts in
connection with the release or discharge of this Mortgage;

 
14

--------------------------------------------------------------------------------

 

BK2007PG2753




 
(g)
Governmental Approvals; Legal Requirements.



Mortgagor will obtain on or prior to the time required, and maintain in full
force and effect and comply in all material respects with the conditions and
obligations under, all applicable governmental approvals and Legal Requirements,
which may from time to time become necessary in connection with the ownership,
operation, maintenance or use of the Property or the execution, delivery and
performance in accordance with the respective terms of each of the Project
Documents to which it is a party, in each case in accordance with the terms and
conditions of the Credit Agreement and the Transaction Documents;


 
(h)
Taxes.



Subject to the provisions of Section 5.12 of the Credit Agreement, if, as a
result of any change in Legal Requirements occurring after the date hereof, any
tax, assessment, imposition, interest or penalties thereon is levied, assessed
or charged by the United States or any political subdivision or taxing authority
thereof or therein (collectively, “Taxes”) upon this Mortgage (other than taxes
in the nature of an income tax on Mortgagee’s income), the obligations or
indebtedness secured by this Mortgage, the interest of any Secured Party in and
to the Property, or any Secured Party by reason of or as holder of this
Mortgage, Mortgagor shall pay all such Taxes to, for, or on account of Mortgagee
(or provide funds to Mortgagee for such payment) as they become due and payable,
and shall promptly furnish written notice of the date and amount of such payment
to Mortgagee. In the event of passage of any law or regulation occurring after
the date hereof permitting, authorizing or requiring such Taxes to be levied,
assessed or charged, which law or regulation in the opinion of counsel to
Mortgagee may prohibit Mortgagor from paying the Taxes to or for Mortgagee,
Mortgagor shall enter into such further instruments as may be permitted by law
to obligate Mortgagor to pay such Taxes; and


 
(i)
Transfers of Property.



 
(i)
Due on Transfer. Mortgagor acknowledges that a Transfer of the Property may
significantly and materially impair the security for the payment and performance
of the Secured Obligations and Mortgagor agrees that, if Mortgagor, without the
prior written consent of Mortgagee, except as otherwise permitted under this
Mortgage or the Transaction Documents, shall cause, permit or suffer a Transfer
of the Property, or any portion thereof, then Mortgagee shall have the absolute
right, at its option without prior demand or notice (other than as may be
expressly otherwise provided in the Transaction Documents) to declare all sums
secured by this Mortgage immediately due and payable. Mortgagee shall not be
required to demonstrate any actual impairment of the security interest of the
Secured Parties or any increased risk of default hereunder in order to declare
all sums secured by this Mortgage immediately due and payable upon a Transfer in
violation of this Section 2.1(i).


 
15

--------------------------------------------------------------------------------

 

BK2007PG2754




 
(ii)
Definition of Transfer. For the purposes of this Section 2.1, a “Transfer” of
the Property means any transfer, sale, conveyance, assignment, mortgage,
encumbrance, pledge or other disposition of, or the grant of any easements,
leases or other material rights (except those necessary for the continued
operation of the Project) with respect to, all or any portion of the Property or
any interest therein in any manner whatsoever, whether voluntarily or
involuntarily, but shall not include any such “Transfer” which may be otherwise
permitted by the terms of the Transaction Documents.



 
(iii)
Consent May Be Conditioned. The consent of Mortgagee required for a Transfer
without the Mortgagee declaring all sums secured by this Mortgage immediately
due and payable may not be unreasonably withheld, delayed or conditioned by
Mortgagee. Mortgagor agrees that in the event of a Transfer, Mortgagee may,
without notice to Mortgagor, deal in any way with such successor or successors
in interest with reference to this Mortgage and the Secured Obligations hereby
secured without in any way vitiating or discharging Mortgagor’s liability
hereunder or under the documents and instruments evidencing the indebtedness
secured hereby. No transfer or encumbrance of the Property or any interest
herein and no forbearance or assumption by any person with respect to this
Mortgage and no extension to any person of the time for payment of the Secured
Obligations hereby secured given by Mortgagee shall operate to release,
discharge, modify, change or affect the liability of Mortgagor, either in whole
or in part, unless Mortgagee specifically agrees in writing to the contrary.
This provision of this Section 2.1(i) shall apply to each and every Transfer of
the Property or any part thereof regardless of whether or not Mortgagee has
consented to, or waived under this Mortgage with respect to, any previous
Transfer of the Property, or any portion thereof, without the Mortgagee
declaring all sums secured by this Mortgage immediately due and payable.



 
(iv)
Release of Property. If Mortgagor is entitled to remove any part of the
Collateral pursuant to and in accordance with the terms of the Transaction
Documents, after all conditions to such removal have been satisfied, the
Mortgagee, at the request and expense of Mortgagor, will promptly execute and
deliver to Mortgagor the proper instruments acknowledging the release of such
part from the Lien created by this Mortgage. Mortgagor agrees to execute any
amendments to this Mortgage or to execute such other documents that are
reasonably necessary in the opinion of Mortgagee to confirm the first priority
Lien of this Mortgage on the remaining Property.



 
(j)
No Release.



At any time and from time to time, and to the extent permitted by applicable
law, without notice and without regard to the existence of any inferior Liens
affecting

 
16

--------------------------------------------------------------------------------

 

BK2007PG2755




the Real Property or any portion thereof, to the extent that Mortgagee takes any
of the following actions, such action shall in no way release, impair or
adversely affect the priority of the lien of this Mortgage, nor affect or
diminish the liability of Mortgagor or any other person or entity for the
payment or performance of any Debt secured by this Mortgage: (i) release any
person or entity liable for all or any portion of the Secured Obligations, (ii)
extend the time or otherwise alter the terms of payment of any portion of the
Secured Obligations, (iii) accept additional collateral as security for all or
any portion of the Secured Obligations, (iv) alter, substitute or release any
non-real estate collateral securing all or any portion of the Secured
Obligations, (v) release any portion of the Real Property from the lien of this
Mortgage (except with respect to the portion so released), (vi) grant such other
indulgences as Mortgagee may determine in its sole discretion, (vii) consent to
the making of any map or plot of the Real Property, (viii) join in granting any
easements or creating any restrictions on the Real Property, and (ix) join in
any extension agreement or any agreement subordinating the Lien or charge of
this Mortgage.


ARTICLE 3


ABSOLUTE ASSIGNMENT OF LEASES AND RENTS


3.1
Absolute Assignment of Leases and Rents.



Mortgagor absolutely and unconditionally assigns, transfers and sets over to
Mortgagee all right, title and interest in and to all Rents and all right, title
and interest under or by virtue of any and all Leases and, with respect to the
foregoing:


 
(a)
Mortgagee grants to Mortgagor a license to collect, subject to the provisions
herein, all Rents as they respectively become due, but not more than thirty (30)
days in advance, and to enforce the agreements of the Leases, so long as there
is no Trigger Event;



 
(b)
This absolute and present assignment shall be fully operative without any
further action on the part of Mortgagor or Mortgagee and, specifically,
Mortgagee shall be entitled, at its sole option, to all Rents whether or not
Mortgagee takes possession of the Real Property, including, without limitation,
all Rents in Mortgagor’s possession or control. Upon any Trigger Event and at
the direction of the Required First Lien Secured Parties, Mortgagee may, in its
absolute discretion, at any time and without notice (either in person, by agent
or representative, or by a receiver appointed by a court) and without regard to
the adequacy of any security for the Secured Obligations secured by this
Mortgage: (i) enter upon and take possession of the Real Property or any part
thereof, in its own name or in the name of Mortgagor (provided, however, such
entering upon and taking possession of the Real Property shall not be a
condition precedent or limitation of Mortgagee’s right to collect the Rents);
(ii) sue for or otherwise collect the Rents (including those past due and unpaid
or which are in Mortgagor’s possession or control at the time of such Trigger
Event) and apply such Rents,


 
17

--------------------------------------------------------------------------------

 

BK2007PG2756




less costs and expenses of collection, including, without limitation, attorneys’
fees and expenses, and costs of upkeep, maintenance, repair and operation of the
Real Property, to the payment of the Secured Obligations in accordance with the
Transaction Documents; (iii) take all steps which may be desirable in
Mortgagee’s judgment to complete any unfinished construction, and to operate and
manage the Real Property; and (iv) perform such other reasonable acts or repairs
or protections as may be reasonably necessary or proper in Mortgagee’s sole
judgment to conserve the value thereof. The entering upon and taking of
possession of the Real Property and/or the collection and application of the
Rents shall not cure or waive any Trigger Event or notice of default hereunder
or invalidate any act done pursuant to such notice;


 
(c)
Notwithstanding the right to collect the Rents, following a Trigger Event,
Mortgagor agrees that Mortgagee, and not Mortgagor, shall be and be deemed to be
the creditor of each tenant with respect to assignments for the benefit of
creditors and bankruptcy, arrangement, reorganization, insolvency, dissolution
or receivership proceedings affecting such tenant, but without obligation on the
part of Mortgagee, however, to file or make timely filings of claims in such
proceedings or otherwise to pursue creditor’s rights therein. Mortgagee in its
sole and absolute discretion may apply any money received by Mortgagee as such
creditor in reduction of the Secured Obligations, whether or not same is then
due and payable;



 
(d)
Mortgagor irrevocably consents that the tenant(s) under the Leases, upon demand
and notice from Mortgagee to such tenant(s) of a Trigger Event, shall pay all
Rents under the Leases to Mortgagee without liability of the tenant(s) for the
determination of the actual existence of any Trigger Event claimed by Mortgagee.
Mortgagor hereby irrevocably authorizes and directs the tenant(s), upon receipt
of any notice of Mortgagee stating that a Trigger Event exists, to pay to
Mortgagee the Rents due and to become due under the Leases. Mortgagor agrees
that the tenant(s) shall have the right to rely upon any such notices of
Mortgagee and that tenant(s) shall pay such Rents to Mortgagee, without any
obligation or without any right to inquire whether such Trigger Event actually
exists and notwithstanding any claim of or notice by Mortgagor to the contrary.
Mortgagor shall have no claim against tenant(s) for any Rents and Profits paid
by such tenant(s) to Mortgagee;



 
(e)
Mortgagee shall have the right to assign Mortgagee’s right, title and interest
in the Leases to any subsequent holder of this Mortgage and to any person
acquiring title to any of the Real Property through foreclosure or otherwise.
After Mortgagor shall have been barred and foreclosed of all right, title and
interest in the leased premises, no assignee of Mortgagor’s interest in the
Leases shall be liable to account to Mortgagor for the Rents thereafter
accruing;



 
(f)
Nothing herein contained shall be construed to bind Mortgagee to the performance
of any of the terms or provisions contained in the Leases, or otherwise to
impose any obligation on Mortgagee whatsoever. Prior to actual


 
18

--------------------------------------------------------------------------------

 

BK2007PG2757




entry and taking possession of the Real Property by Mortgagee, this assignment
shall not operate to make Mortgagee a “mortgagee-in-possession” or to place any
responsibility for the control, care, management, or repair of the Real Property
upon Mortgagee;


 
(g)
Mortgagor shall duly perform and discharge each covenant, condition and
obligation of the lessor under the Leases, and agrees not to enter into any
Lease, or cancel, terminate, materially modify or otherwise materially vary any
provision of any Lease without Mortgagee’s prior written consent, such consent
not to be unreasonably withheld or delayed, or discount any Rents or collect any
Rents for any period of more than one month in advance. Mortgagor will give
prompt written notice to Mortgagee of any default by any tenant(s) or by the
lessor under the Leases known to Mortgagor, and shall furnish Mortgagee with
complete copies of all notices in respect thereof given or received by
Mortgagor. If requested by Mortgagee, Mortgagor will enforce the Leases and all
remedies available to Mortgagor thereunder in the event of default and, in the
event of default thereof by Mortgagor, Mortgagee may, at its sole option and
without obligation so to do, and without waiving any Trigger Event in respect
thereof, enforce the same at Mortgagor’s expense;



 
(h)
The Leases shall remain in full force and effect irrespective of any merger of
the interest of the lessor and any tenant thereunder. Mortgagor shall, at the
request of Mortgagee, execute such further assignments to Mortgagee of all
Leases and Rents, as Mortgagee shall require, and provide to Mortgagee true and
correct copies of all Leases and documents and instruments, executed in
connection therewith; and



 
(i)
It is the expressed intention of Mortgagor and Mortgagee that this Section 3.1
establish an absolute transfer and assignment of the Leases and Rents, and is
not intended or given as additional security for the Secured Obligations. This
absolute assignment is separate from, and senior in priority to, the security
interest granted in this Mortgage to Mortgagee in such leases and rents.



ARTICLE 4


SECURITY AGREEMENT


4.1
Rights to UCC Collateral under the Uniform Commercial Code.



This Mortgage is both a real property Mortgage and a “security agreement” within
the meaning of the Uniform Commercial Code. The Property includes both real and
personal property and all other rights and interests, whether tangible or
intangible in nature, of Mortgagor in the Property. Mortgagor, by executing and
delivering this Mortgage, has granted and does hereby grant to Mortgagee as
security for the Secured Obligations, a continuing first priority security
interest in the Property to the full extent that the Property may be subject to
the Uniform Commercial Code (said portion of the Property so subject to the
Uniform Commercial Code, the “UCC Collateral”). If a Trigger Event shall occur

 
19

--------------------------------------------------------------------------------

 

BK2007PG2758




and be continuing, Mortgagee, in addition to any other rights and remedies which
it may have, shall have, and may exercise immediately and without demand at the
direction of the Required First Lien Secured Parties, any and all rights and
remedies granted to a secured party under the Uniform Commercial Code, including
the right to take possession of the UCC Collateral or any part thereof, and to
take such other measures as Mortgagee may deem necessary for the care,
protection and preservation of the UCC Collateral. Any sale of UCC Collateral
may be held as part of and in conjunction with a sale of the Land. Upon request
or demand of Mortgagee, Mortgagor shall, at its expense, assemble the moveable
UCC Collateral and make it available to Mortgagee at a convenient place
acceptable to Mortgagee. Mortgagor shall pay to Mortgagee on demand any and all
reasonable expenses, including reasonable legal expenses and attorneys’ fees,
incurred or paid by Mortgagee in protecting its interest in and to the UCC
Collateral and in enforcing its rights hereunder with respect to the UCC
Collateral. Any notice of sale, disposition or other intended action by
Mortgagee with respect to the UCC Collateral sent to Mortgagor in accordance
with the provisions hereof at least ten (10) Business Days prior to such action,
shall, except as otherwise provided by applicable law, constitute reasonable
notice to Mortgagor. The proceeds of any disposition of the UCC Collateral, or
any part thereof, may, except as otherwise required by applicable law, be
applied by Mortgagee to the payment of the Secured Obligations in such priority
and proportions set forth in the Intercreditor Agreement. Mortgagor’s (Debtor’s)
address and principal place of business and the address of Mortgagee (Secured
Party) are as set forth in Section 8.4 hereof.


4.2
Fixture Filing Financing Statements.



Portions of the Property are goods which are or are to become fixtures, and
Mortgagor expressly covenants and agrees that, to the extent permitted by
applicable law, the filing of this Mortgage in the real property records of the
county or counties where the Land is located shall operate, at the time of
filing therein, as a financing statement filed as a fixture filing. The address
of Mortgagor (the debtor) and the address of Mortgagee (the secured party) are
as set forth in Section 8.4 hereof.


ARTICLE 5
REPRESENTATIONS OF MORTGAGOR


5.1
Representations and Warranties.



Mortgagor represents, covenants and warrants that:


 
(a)
subject only to the rights of others provided in the documents and instruments
approved in writing by Mortgagee and those matters described in the Title Policy
insuring the Lien of this Mortgage (collectively, the “Permitted Encumbrances”)
and to the Permitted Liens, Mortgagor has a valid tenancy-in-common leasehold
interest in the Land described in Exhibit A, and Mortgagor has good right, full
power and lawful authority to mortgage and pledge the same as provided herein;


 
20

--------------------------------------------------------------------------------

 

BK2007PG2759




 
(b)
the Property is free and clear of all Liens, security interests, charges,
encumbrances and encroachments whatsoever except as permitted under the terms of
the Transaction Documents; and



 
(c)
Mortgagor will maintain and preserve the first priority Lien and charge of this
Mortgage, subject to Permitted Encumbrances and Permitted Liens, until the
Discharge Date.



ARTICLE 6


IDA LEASE PROVISIONS


6.1
IDA Lease.



Mortgagor represents, warrants and agrees that:


 
(a)
Mortgagor has delivered to Collateral Agent a true, correct and complete copy of
the IDA Lease, including all amendments and modifications, existing as of the
date hereof;



 
(b)
Mortgagor has not executed or entered into any modifications or amendments of
the IDA Lease, either orally or in writing, other than written amendments that
have been disclosed to Collateral Agent in writing. Except as expressly
permitted under the Credit Agreement, Mortgagor shall not enter into any new
leases of all or any portion of the Real Property or any modifications or
amendments of the IDA Lease except with Collateral Agent’s prior written consent
which consent shall not be unreasonably withheld or delayed;



 
(c)
No event has occurred that, with the giving of notice or the passage of time or
both, would constitute a breach of the provisions of Section 3.16 of the Credit
Agreement;



 
(d)
Except with respect to the assignments to ETEC, MJMEUC and Empire pursuant to
the Participation Agreement and except for this Mortgage or other assignments in
favor of Collateral Agent, Mortgagor has not executed any assignment or pledge
of the IDA Lease or of Mortgagor’s right, title and interest in the same;



 
(e)
This Mortgage conforms and complies with the IDA Lease, does not constitute a
violation or default under the IDA Lease, and is and shall at all times
constitute a valid lien (subject only to Permitted Encumbrances, Permitted Liens
and matters permitted by this Mortgage) on Mortgagor’s interests in the IDA
Lease;



 
(f)
Mortgagor shall pay, when due and payable, the rentals, additional rentals, and
other charges required by, and payable under, the IDA Lease in accordance with
the IDA Lease;



 
(g)
Mortgagor shall perform and observe all terms, covenants, and conditions that
Mortgagor must perform and observe as a tenant-in-common under the IDA


 
21

--------------------------------------------------------------------------------

 

BK2007PG2760




Lease, and do everything necessary to preserve and to keep unimpaired
Mortgagor’s rights under the IDA Lease. Mortgagor shall provide all insurance
required by the IDA Lease. All such insurance shall comply with this Mortgage.
Mortgagor shall enforce the Lessor’s obligations under the IDA Lease so that
Mortgagor may enjoy all its rights as lessee under the IDA Lease. Mortgagor
shall furnish to Collateral Agent all information that Collateral Agent may
reasonably request from time to time concerning Mortgagor’s compliance with the
IDA Lease;


 
(h)
Mortgagor shall promptly deliver to Collateral Agent a copy of any notice of
default or termination that it receives from the Lessor. Mortgagor shall
promptly notify Collateral Agent of any request that either party to the IDA
Lease makes for arbitration pursuant to the IDA Lease and the guidelines of the
institution of any such arbitration. Mortgagor shall promptly deliver to
Collateral Agent a copy of the arbitrators’ determination in each such
arbitration. Collateral Agent may participate in any such arbitration in such
manner as Collateral Agent shall determine appropriate, including following a
Trigger Event and during the continuance thereof, to the exclusion of Mortgagor
if so determined by Collateral Agent in its reasonable discretion;



 
(i)
Mortgagor shall not, without Collateral Agent’s consent, consent or refuse to
consent to any action that the Lessor or any third party takes or desires to
take pursuant to the terms and provisions of such IDA Lease if such action has a
material adverse effect on the IDA Lease or Mortgagor’s rights thereunder; and



 
(j)
Mortgagor’s obligations under this Mortgage are independent of and in addition
to Mortgagor’s obligations under the IDA Lease. Nothing in this Mortgage shall
be construed to require Mortgagor or Collateral Agent to take or omit to take
any action that would cause a default under the IDA Lease.



6.2
Mortgagor’s Acquisition of Interest in Leased Parcel. If Mortgagor acquires a
fee interest in any Land or Improvements originally subject to the IDA Lease,
then, such acquired interest shall immediately become subject to the lien of
this Mortgage as fully and completely, and with the same effect, as if Mortgagor
now owned it and as if this Mortgage specifically described it, without need for
the delivery and/or recording of a supplement to this Mortgage or any other
instrument.



ARTICLE 7


DEFAULT AND FORECLOSURE


7.1
Remedies.



Upon the commencement and during the continuance of a Trigger Event, Mortgagee
may, at its election and at the direction of the Required First Lien Secured
Parties, take such action permitted at law or in equity, without notice or
demand, as it deems advisable to protect and enforce its rights and the rights
of the other Secured Parties against

 
22

--------------------------------------------------------------------------------

 

BK2007PG2761




Mortgagor and in and to the Property, in accordance with the requirements of
applicable law, including any one or more of the following actions (to the
extent permitted by applicable law), each of which may be pursued concurrently
or otherwise, at such time and in such order as Mortgagee may determine in its
sole discretion and at the direction of the Required First Lien Secured Parties,
without impairing or otherwise affecting the other rights and remedies of
Mortgagee and without impairing any notice of default or election to cause the
Property to be sold or any sale proceeding predicated thereon:



 
(a)
declare all of the sums secured by this Mortgage to be immediately due and
payable;




 
(b)
demand, collect or realize upon all or any part of the Property and assemble or
require Mortgagor to assemble all or any part of the Property;




 
(c)
commence, appear in or defend any action or proceeding purporting to affect all
or any part of the Property or the interests, rights, powers or duties of any
Secured Party therein, whether brought by or against Mortgagor or any Secured
Party;




 
(d)
pay, purchase, contest or compromise any claim, debt, Lien, charge or
encumbrance which in the judgment of Mortgagee may adversely affect the Property
or the interest, rights, powers or duties of any Secured Party therein;




 
(e)
in such manner and to such extent as Mortgagee may deem necessary to protect the
Property or the interests, rights, powers or duties of any Secured Party
therein, Mortgagee may by itself, its agents or attorneys, enter into and upon
the Property or any part thereof or any other property at which the Property may
be located without being deemed a mortgagee in possession and take and hold
exclusive possession of all or any part of the Property (which Mortgagor agrees
to surrender) and exclude Mortgagor from the Property, and with or without the
appointment of a receiver, whether appointed pursuant to Section 7.1(k) hereof
or otherwise, (i) operate and manage the Property or any part thereof either
itself or by other Persons, (ii) rent and lease the same, (iii) perform such
acts of repair or protection as may be necessary or proper to conserve the value
of the Property, (iv) make such useful additions, alterations, betterments and
improvements to the Property as Mortgagee may deem advisable, (v) collect any
and all income, Rents, issues, profits and proceeds from the Property, the same
being hereby assigned and transferred to Mortgagee, and (vi) from time to time
apply or accumulate such income, Rents, issues, profits and proceeds in such
order and manner as Mortgagee shall determine, it being understood that the
collection or receipt of income, Rents, issues, profits or proceeds from the
Property after a Trigger Event and election to cause the Property to be sold
under and pursuant to the terms of this Mortgage shall not affect or impair any
Trigger Event or election to cause the Property to be sold or any sale
proceedings predicated thereon, but such proceedings may be conducted and sale
effected notwithstanding the collection or receipt of any such income, Rents,
issues, profits and proceeds;


 
23

--------------------------------------------------------------------------------

 

BK2007PG2762





 
(f)
commence an action to foreclose on the Property judicially or (to the extent
permitted by applicable law), commence an action to foreclose on the Property
pursuant to the power of sale (to the extent permitted by applicable law)
granted herein. If Mortgagor shall pay said Secured Obligations promptly when
due and shall perform all covenants made by Mortgagor, then this conveyance
shall be void and of no effect. If a Trigger Event shall occur, then, in that
event, the entire Secured Obligations, together with all interest accrued
thereon, shall, at the option of applicable Secured Parties be and become at
once due and payable without notice to Mortgagor. Should Mortgagee be a
corporation or an unincorporated association, then any officer thereof may
declare a Trigger Event and, to the extent permitted by applicable law and at
the direction of the Required First Lien Secured Parties, sell the Property.
Mortgagee shall have the same right to purchase the Property at the foreclosure
sale as would a purchaser who is not a party to this Mortgage;



Without limiting the foregoing:


 
(i)
In connection with any sale or sales hereunder, Mortgagee shall be entitled to
elect to treat any of the Property which consists of a right in action or which
is property that can be severed from the Real Property covered hereby or any
Improvements without causing structural damage thereto as if the same were
personal property, and dispose of the same in accordance with applicable law,
separate and apart from the sale of Real Property. Where the Property consists
of Real Property and Personalty, whether or not such Personalty is located on or
within the Real Property, Mortgagee at the direction of the Required First Lien
Secured Parties shall be entitled to elect to exercise rights and remedies
against any or all of the Real Property and Personalty in such order, at such
times and in such manner as is now or hereafter permitted by applicable law.



 
(ii)
Mortgagee at the direction of the Required First Lien Secured Parties shall be
entitled to elect to proceed against any or all of the Property in any manner
permitted under applicable law; and if Mortgagee at the direction of the
Required First Lien Secured Parties so elects pursuant to applicable law, the
power of sale (to the extent permitted by applicable law) herein granted shall
be exercisable with respect to all or any of the Property, as designated by
Mortgagee, and Mortgagee is hereby authorized and empowered to conduct any such
sale of any Property in accordance with the procedures applicable to Real
Property.



 
(iii)
If the Property consists of several lots, parcels or items of property,
Mortgagee shall, subject to applicable law, (A) designate the order in which
such lots, parcels or items shall be offered for sale or sold, or (B) elect to
sell such lots, parcels or items through a single sale, or through two or more
successive sales, or in any other manner Mortgagee designates. Any person,
including Mortgagor or Mortgagee, may purchase at any sale hereunder. In the
event Mortgagee elects to dispose of the


 
24

--------------------------------------------------------------------------------

 

BK2007PG2763




Property through more than one sale, Mortgagor agrees to pay the costs and
expenses of each such sale and of any judicial proceedings wherein such sale may
be made.


 
(iv)
Mortgagee may adjourn from time to time any sale by it to be made under or by
virtue of this Mortgage by announcement at the time and place appointed for such
sale or for such adjourned sale or sales; and, except as otherwise provided by
any applicable provision of law, Mortgagee, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned; or Mortgagee may, in its discretion, give a new notice of sale.



 
(v)
Upon any sale made under or by virtue of this Section 7.1(f) (whether made under
the power of sale herein granted, to the extent permitted by applicable law, or
under or by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale), Mortgagee may bid for and acquire the Property or any
part thereof and in lieu of paying cash therefor may make settlement for the
purchase price by crediting upon the Secured Obligations the net sales price
after deducting therefrom the expenses of the sale and the costs of the action
and any other sums which Mortgagee is authorized to deduct under this Mortgage
or any other Transaction Document.



 
(vi)
No recovery of any judgment by Mortgagee and no levy of an execution under any
judgment upon the Property or upon any other property of Mortgagor shall affect
in any manner or to any extent, the Lien of this Mortgage upon the Property or
any part thereof, or any Liens, titles, rights, powers or remedies of Mortgagee
hereunder or under any other Transaction Document, but such Liens, titles,
rights, powers and remedies of Mortgagee shall continue unimpaired as before.



 
(vii)
Mortgagor agrees, to the fullest extent permitted by law, that upon the
occurrence of a Trigger Event, neither Mortgagor nor anyone claiming through or
under Mortgagor shall or will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, homestead, exemption or redemption
laws now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Mortgage, or the absolute sale of the Property, or the final
and absolute putting into possession thereof, immediately after such sale, of
the purchasers thereat, and Mortgagor, for itself and all who may at any time
claim through or under it, hereby waives to the fullest extent that it may
lawfully so do, the benefit of all such laws, and any and all right to have the
assets comprised in the security intended to be created hereby marshalled upon
any foreclosure of the Lien hereof.



 
(viii)
Mortgagee, at its option, is authorized to foreclose this Mortgage subject to
the rights of any tenants of the Property, and the failure to make any


 
25

--------------------------------------------------------------------------------

 

BK2007PG2764




such tenants parties to any such foreclosure proceedings and to foreclose such
tenants’ rights will not be, nor be asserted to be by Mortgagor, a defense to
any proceedings instituted by Mortgagee to collect the sums secured hereby.



 
(g)
subject to any applicable provisions of the Collateral Documents, take over and
direct collection of the Rents, the Proceeds and the Receivables that are
included in the Property and the proceeds thereof, give notice of the Lien of
this Mortgage upon the Rents, the Proceeds and the Receivables and the proceeds
thereof to any or all Persons obligated to Mortgagor thereon, direct such
Persons to make payment of all moneys paid or payable thereon directly to
Mortgagee (and, at the request of Mortgagee, Mortgagor shall indicate on all
billings that payments thereon are to be made to Mortgagee) and give any Person
so notified and directed the receipt of Mortgagee for any such payment as full
release for the amount so paid;




 
(h)
subject to any applicable provisions of the Collateral Documents, take control
of any and all of the Rents, Proceeds and Receivables, accounts, contractual and
other rights that are included in the Property and proceeds arising from any
such contractual and other rights, and enforce collection, either in the name of
Mortgagee or in the name of Mortgagor, of any or all of the Rents, Proceeds and
Receivables, accounts, contractual and other rights that are included in the
Property and proceeds thereof by suit or otherwise, and receive, receipt for,
surrender, release or exchange all or any part thereof or compromise, settle,
extend or renew (whether or not longer than the original period) any
indebtedness thereunder;




 
(i)
endorse in the name of Mortgagor any instrument, howsoever received by
Mortgagee, representing Property, or proceeds of any of the Property;




 
(j)
subject to the provisions of Article 3 hereof, exercise all the rights and
remedies granted to a secured party under Article 9 of the Uniform Commercial
Code in effect in the jurisdiction where the Property is located and all other
rights and remedies given to Mortgagee by this Mortgage or any other Transaction
Document otherwise available at law or in equity; and




 
(k)
to the fullest extent permitted by applicable law, without further notice to
Mortgagor and as a matter of right, and without regard to the then value of the
Property or the interest of Mortgagor in and to the Property, apply to any court
having jurisdiction to appoint a receiver or receivers of the Property, and
Mortgagor hereby irrevocably consents to such appointment. Notwithstanding the
foregoing, Mortgagor hereby waives any right to require appointment of a
receiver.



Mortgagee shall not be under any obligation to make any of the payments or do
any of the acts referred to in this Section 7.1 and, except as otherwise
required by law, any of the actions referred to in this Section 7.1 may be taken
irrespective of whether any notice of

 
26

--------------------------------------------------------------------------------

 

BK2007PG2765




Trigger Event or election to sell has been given hereunder and without regard to
the adequacy of the security for the Secured Obligations. To the fullest extent
permitted by applicable law, Mortgagor hereby expressly waives any and all
rights of redemption from sale under any order or judgment of foreclosure of the
Lien of this Mortgage on behalf of Mortgagor and each and every person acquiring
any interest in or title to the Property subsequent to the date of this Mortgage
and on behalf of any other Persons. The reasonable costs and expenses (including
reasonable attorneys’ fees and disbursements) of Mortgagee incurred in
connection with the preservation, collection and enforcement of this Mortgage or
of the Lien granted hereby, including any amounts advanced by Mortgagee to
protect or preserve the Property, shall be secured by this Mortgage and
Mortgagor covenants and agrees to pay them to the order of Mortgagee promptly
upon demand.


7.2
Rescission of Notice of Trigger Event.



Mortgagee (at the direction of the Required First Lien Secured Parties), at any
time before the sale, may rescind any notice of Trigger Event and/or of election
to cause any portion of the Property to be sold. The exercise by Mortgagee of
such right of rescission shall not (unless otherwise expressly provided by the
terms of such rescission) constitute a waiver of any Trigger Event then existing
or subsequently occurring, shall not impair the right of Mortgagee to cause any
portion of the Property to be sold and shall not otherwise affect any provision,
agreement, covenant or condition of this Mortgage, the Credit Agreement or any
other Transaction Document or the rights, obligations or remedies of the parties
hereunder or thereunder.


7.3
Application of Proceeds.



 
(a)
All proceeds received from the sale or other disposition of any portion of the
Property pursuant to this Mortgage shall be applied by Mortgagee in accordance
with the priority set forth in the Intercreditor Agreement.



 
(b)
If Mortgagee shall be ordered, in connection with any bankruptcy, insolvency or
reorganization of Mortgagor, to restore or repay to or for the account of
Mortgagor or its creditors any amount theretofore received under this Section
7.3, the amount of such restoration or repayment shall be deemed to be a Secured
Obligation as to place Mortgagee in the position it would have been in had such
amount never been received by Mortgagee.



7.4
Additional Security.



Subject to any applicable provisions of the Transaction Documents, if Mortgagee
at any time shall have a security interest under the Transaction Documents
securing any Secured Obligation in addition to the Lien created hereby on the
Property, Mortgagee may enforce the terms of such Transaction Documents in
accordance with their terms or, if a Trigger Event has occurred and is then
continuing, otherwise realize upon the Property, at its option, either before or
concurrently with the exercise of remedies as to such other security or after a
sale is made of such other security, and may apply the proceeds to the

 
27

--------------------------------------------------------------------------------

 

BK2007PG2766




Secured Obligations without affecting the status of or waiving any right to
exhaust all or any other security, including the Property, and without waiving
any breach or Trigger Event or any right or power whether exercised under the
Transaction Documents, contained in the Transaction Documents or provided for in
respect of any such other security.


7.5
Remedies Cumulative.



The rights, powers and remedies of Mortgagee under this Mortgage, or any other
security agreement or any other Transaction Documents shall be cumulative and
not exclusive of any other right, power or remedy which Mortgagee may have
against Mortgagor pursuant to this Mortgage or the other Transaction Documents,
or existing at law or in equity or otherwise. Mortgagee’s rights, powers and
remedies shall be cumulative and concurrent and may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Mortgagee may determine to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Mortgagee
permitted by law, equity or contract or as set forth herein or in the other
Transaction Documents. No delay or omission to exercise any remedy, right or
power accruing upon a Trigger Event shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient. A
waiver of one Default or Trigger Event shall not be construed to be a waiver of
any subsequent Default or Trigger Event or to impair any remedy, right or power
consequent thereon. The obtaining of a judgment or decree on any of the Notes
shall not in any manner affect the Lien of this Mortgage upon the Property, and
any judgment or decree so obtained shall be secured hereby to the same extent as
the Notes are now secured. In case Mortgagee shall have proceeded to enforce any
right or remedy under this Mortgage by receiver, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to Mortgagee, then and in every such case, but
subject to applicable law, Mortgagor and Mortgagee shall be restored to their
former positions and rights hereunder, and all rights, powers and remedies of
Mortgagee shall continue as if no such proceeding had been taken. In the event
of any foreclosure sale hereunder, all net proceeds shall be available for
application to the Secured Obligations whether or not such proceeds exceed the
value of the Property for recordation, tax, insurance or other purposes. The
only limitation upon the foregoing agreements as to the exercise of Mortgagee’s
remedies is that there shall be but one full and complete satisfaction of the
Secured Obligations.


7.6
Waiver of Notice.



TO THE MAXIMUM EXTENT PERMITTED BY LAW, MORTGAGOR HEREBY WAIVES ANY RIGHT
MORTGAGOR MAY HAVE UNDER THE CONSTITUTION OR THE LAW OF THE STATE IN WHICH THE
LAND IS LOCATED OR THE CONSTITUTION OR THE LAWS OF THE UNITED STATES OF AMERICA
TO NOTICE, OTHER THAN EXPRESSLY PROVIDED FOR IN THIS MORTGAGE OR THE OTHER
TRANSACTION DOCUMENTS, OR TO A JUDICIAL HEARING PRIOR TO THE EXERCISE OF ANY
RIGHT

 
28

--------------------------------------------------------------------------------

 

BK2007PG2767
 


OR REMEDY PROVIDED BY THIS MORTGAGE TO MORTGAGEE. ALL WAIVERS BY MORTGAGOR IN
THIS PARAGRAPH HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY, AFTER
MORTGAGOR HAS BY MORTGAGOR’S ATTORNEY BEEN FIRST APPRIZED OF AND COUNSELED WITH
RESPECT TO MORTGAGOR’S POSSIBLE ALTERNATIVE RIGHTS.


7.7
Payment of Costs and Expenses.



Mortgagor shall immediately reimburse Mortgagee and the other Secured Parties
for their respective costs and expenses to the extent set forth in and in
accordance with the Credit Agreement and the other Transaction Documents.


7.8
Mortgagor’s Waivers.



 
(a)
Mortgagor has read and hereby approves the Credit Agreement, the Notes the other
Transaction Documents and all other agreements and documents relating thereto.
Mortgagor acknowledges that it has been represented by counsel of its choice to
review this Mortgage, the Transaction Documents and all other documents relating
thereto and said counsel has explained and Mortgagor understands the provisions
thereof, or that Mortgagor has voluntarily declined to retain such counsel;



 
(b)
Mortgagor hereby expressly waives, to the extent permitted by applicable law,
diligence, demand, presentment, protest and notice of every kind and nature
whatsoever (unless as otherwise required under this Mortgage) and waives any
right to require Mortgagee or any other Secured Party to enforce any remedy
against any guarantor, endorser or other person whatsoever prior to the exercise
of its rights and remedies hereunder or otherwise. Mortgagor waives, to the
extent permitted by applicable law, any right to require Mortgagee or any other
Secured Party to: (i) proceed or exhaust any collateral security given or held
by Mortgagee or any other Secured Party in connection with the Secured
Obligations; (ii) give notice of the terms, time and place of any public or
private sale of any real or personal property security for the Secured
Obligations or other guaranty of the Secured Obligations; or (iii) pursue any
other remedy in Mortgagee’s or any other Secured Party’s power whatsoever;



 
(c)
Until all Secured Obligations shall have been indefeasibly paid in full,
Mortgagor: (i) shall not have any right of subrogation to any of the rights of
Mortgagee or any other Secured Party against any guarantor, maker or endorser;
(ii) waives any right to enforce any remedy which Mortgagee or other Secured
Party now has or may hereafter have against any other guarantor, maker or
endorser; and (iii) waives any benefit of, and any other right to participate
in, any collateral security for the Secured Obligations or any guaranty of the
Secured Obligations now or hereafter held by Mortgagee or any other Secured
Party;


 
29

--------------------------------------------------------------------------------

 

BK2007PG2768




 
(d)
Subject to any applicable provisions of the Transaction Documents, Mortgagor
hereby authorizes and empowers Mortgagee in its sole discretion at the direction
of the Required First lien Secured Parties, without any notice or demand and
without affecting the Lien and charge of this Mortgage, to exercise any right or
remedy which Mortgagee or any other Secured Party may have available to it,
including, but not limited to, judicial foreclosure, exercise of rights of power
of sale without judicial action (to the extent permitted by applicable law) as
to any collateral security for the Secured Obligations, whether real, personal
or intangible property; and



 
(e)
To the full extent permitted by law, Mortgagor hereby covenants and agrees that
it shall not at any time insist upon or plead, or in any manner whatsoever claim
or take any advantage of, any stay, exemption or extension law or any so called
“moratorium law” now or at any time hereafter in force, nor claim, take or
insist upon any benefit or advantage of or from any law now or hereafter in
force providing for the valuation or appraisement of the Property, or any part
thereof, prior to any sale or sales thereof to be made pursuant to any
provisions herein contained, or to any decree, judgment or order of any court of
competent jurisdiction; or after such sale or sales claim or exercise any rights
under any statute now or hereafter in force to redeem the property so sold, or
any part thereof, to the extent such covenant and agreement is permitted by
applicable law, or relating to the marshaling thereof, upon foreclosure sale or
other enforcement hereof. To the full extent permitted by law, Mortgagor hereby
expressly waives any and all rights it may have to require that the Property be
sold as separate tracts or units in the event of foreclosure. To the full extent
permitted by law, Mortgagor hereby expressly waives any and all rights of
redemption after sale under any order or decree of foreclosure of this Mortgage,
on its own behalf, on behalf of all Persons claiming or having an interest
(direct or indirect) by, through or under Mortgagor and on behalf of each and
every Person acquiring any interest in or title to the Real Property subsequent
to the date hereof, it being the intent hereof that any and all such rights of
redemption of Mortgagor and of all other Persons, are and shall be deemed to be
hereby waived to the full extent permitted by applicable law. To the full extent
permitted by law, Mortgagor agrees that it shall not, by invoking or utilizing
any applicable law or laws or otherwise, hinder, delay or impede the exercise of
any right, power or remedy herein or otherwise granted or delegated to Mortgagee
or any other Secured Party, but shall suffer and permit the exercise of every
such right, power and remedy as though no such law or laws have been or will
have been made or enacted.



ARTICLE 8


MISCELLANEOUS


8.1
Performance at Mortgagor’s Expense.



Except as expressly provided herein or in the other Transaction Documents to the
contrary, no portion of the cost and expense of performing or complying with any
of the

 
30

--------------------------------------------------------------------------------

 

BK2007PG2769




obligations imposed on Mortgagor by this Mortgage shall be borne by Mortgagee or
any other Secured Party, and no portion of such cost and expense shall be, in
any way or to any extent, credited against the aggregate amounts payable by
Mortgagor pursuant to the Credit Agreement or any other Transaction Document.


8.2
Mortgagee’s Right to Perform the Secured Obligations.



If Mortgagor shall fail, refuse or neglect to make any payment or to perform any
act required of it by this Mortgage or any other Transaction Document, then at
any time after the occurrence and during the continuance of any Trigger Event or
as otherwise expressly permitted by the terms of the Credit Agreement or any
other Transaction Document, without waiving or releasing any other right, remedy
or recourse Mortgagee may have because of same, Mortgagee may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Mortgagor. All sums paid by Mortgagee pursuant to this Section
8.2 and all other sums expended by Mortgagee in respect of which it shall be
entitled to indemnity, together with interest thereon from the date of such
payment or expenditure, shall constitute additions to the Secured Obligations,
and shall be secured by this Mortgage, and Mortgagor covenants and agrees to pay
them to the order of Mortgagee upon demand.


8.3
Survival of Secured Obligations.



Except as may be otherwise provided in the Transaction Documents, all and every
portion of the Secured Obligations shall survive the execution and delivery of
this Mortgage and the other Transaction Documents, the foreclosure or other
exercise of remedies hereunder and the consummation of the transactions called
for therein and herein until the Secured Obligations shall be satisfied in full.
This Mortgage secures, and until the Secured Obligations shall be paid and
satisfied in full, shall secure the entire amount of the Secured Obligations.
The total amount of the Debt secured by this Mortgage may increase or decrease
from time to time.


8.4
Notices.



All notices, requests, demands and other communications hereunder shall be given
in accordance with the provisions of Section 9.01 of the Credit Agreement to
Mortgagor and to Mortgagee as specified therein.


8.5
Delay not a Waiver.



Neither any failure nor any delay on the part of Mortgagee in insisting upon
strict performance of any term, condition, covenant or agreement, or exercising
any right, power, remedy or privilege hereunder, or under the Credit Agreement,
or under any other Transaction Document, or any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Mortgage, the Credit Agreement, or any other Transaction
Document, Mortgagee shall not be deemed to have waived any right either to
require

 
31

--------------------------------------------------------------------------------

 

BK2007PG2770
 


prompt payment when due of all other amounts due under this Mortgage, the Credit
Agreement, or the other Transaction Documents, or to declare a default for
failure to effect prompt payment of any such other amount.


8.6
Covenants Running with the Land.



The Secured Obligations and all obligations hereunder are intended by the
parties to be, and shall be construed as, covenants running with the Property
until such Property has been released from the Lien of this Mortgage.


8.7
Further Assurances.



 
(a)
Notwithstanding anything to the contrary herein, Mortgagor shall, at Mortgagor’s
sole cost and expense:



 
(i)
execute and deliver to Mortgagee such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Mortgagor under the Transaction Documents,
as Mortgagee may reasonably require; and



 
(ii)
do and execute all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Mortgage and the other Transaction Documents, as Mortgagee
shall reasonably require from time to time; provided that Mortgagor shall not be
required to pay any material out-of-pocket costs or incur any material
obligations not contemplated by this Mortgage or the other Transaction Documents
in connection with the performance of its obligations under this Section
8.7(a)(ii).



 
(b)
If at any time Mortgagee determines, based on applicable law, that all
applicable taxes (including mortgage recording taxes or similar charges, but
excluding Permitted Encumbrances) were not paid in connection with the
recordation of this Mortgage or the perfection of the Liens granted pursuant to
the Transaction Documents, Mortgagor shall pay the same upon demand; and



 
(c)
In the event that the legal description attached to any Transaction Document is
inaccurate or does not fully describe all of the Real Property in which
Mortgagor has an interest, Mortgagor hereby agrees to the amendment of such
legal description and the legal description contained in the corresponding title
insurance policy so that such error is corrected and Mortgagor shall execute and
cause to be recorded, if applicable, such documentation as may be necessary for
such purpose.


 
32

--------------------------------------------------------------------------------

 

BK2007PG2771




8.8
Severability.



If any provision of this Mortgage or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, then neither the remainder of this Mortgage nor the application
of such provision to other Persons or circumstances nor the other instruments
referred to hereinabove shall be affected thereby, but rather shall be enforced
to the greatest extent permitted by applicable law.


8.9
Entire Agreement and Modification.



This Mortgage and the other Transaction Documents contain the entire agreement
of the parties hereto and thereto in respect of the transactions contemplated
hereby and thereby, and all prior agreements among or between such parties,
whether oral or written, are superseded by the terms of this Mortgage and the
other Transaction Documents.


8.10
Applicable Law.



This Mortgage was negotiated in the State of New York and the proceeds of the
Notes and the Credit Agreement will be disbursed from the State of New York,
which State Mortgagor and Mortgagee agree has a substantial relationship to the
parties and to the underlying transaction embodied hereby, and Mortgagor and, by
its acceptance hereof, Mortgagee hereby agree, in accordance with § 5-1401 of
the New York General Obligations Law, in all respects, including matters of
construction, validity and performance, this Mortgage and the Secured
Obligations shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and performed in such State
and any applicable law of the United States of America, except that the
provisions for the creation, perfection, priority and enforcement of the Lien
created hereby shall be governed by and construed according to the law of the
state in which the Land is located, it being understood that, to the fullest
extent permitted by the law of the state in which the Land is located, the law
of the State of New York shall govern the validity and the enforceability of the
representations, warranties, covenants and obligations of Mortgagee under this
Mortgage and all other Transaction Documents and all of the indebtedness arising
hereunder or thereunder. To the fullest extent permitted by law, Mortgagor
hereby unconditionally and irrevocably waives any claim to assert that the law
of any other jurisdiction governs this Mortgage, except as expressly otherwise
provided above.


8.11
Limitation on Mortgagee’s Responsibility.



No provision of this Mortgage shall operate to place any obligation or liability
for the control, care, management or repair of the Property upon Mortgagee or
any other Secured Party, nor shall it operate to make Mortgagee or any other
Secured Party responsible or liable for any waste committed on the Property by
the tenants or any other Person, or for any dangerous or defective condition of
the Property, or for any negligence in the management, upkeep, repair or control
of the Property resulting in loss or injury or death to any tenant, licensee,
employee or stranger. Nothing herein contained shall be construed as
constituting Mortgagee or any other Secured Party “mortgagee in possession.”

 
33

--------------------------------------------------------------------------------

 

BK2007PG2772




8.12
Headings.



The Article and/or Section headings and the Table of Contents herein are
included for convenience of reference only and shall not constitute a part of
this Mortgage for any other purpose.
 
8.13
Marshalling.



Notwithstanding anything herein to the contrary, Mortgagor will not: (a) at any
time insist upon, or plead, or in any manner whatever claim or take any benefit
or advantage of any stay or extension or moratorium law, any exemption from
execution or sale of the Property or any part thereof, whenever or wherever
enacted, which may affect the covenants and terms of performance of this
Mortgage; (b) claim, take or insist upon any benefit or advantage of any law now
or hereafter in force providing for the valuation or appraisal of the Property,
or any part thereof, prior to any sale or sales thereof which may be made
pursuant to any provision herein, or pursuant to the decree, judgment or order
of any court of competent jurisdiction; or (c) after any such sale or sales,
claim or exercise any right under any statute heretofore or hereafter enacted to
redeem the property so sold or any part thereof. Additionally, Mortgagor hereby
expressly waives all benefit or advantage of any such law or laws. Mortgagor,
for itself and all who may claim under it, waives, to the extent that it
lawfully may, all right to have the Property marshaled upon any foreclosure
hereof. Mortgagee shall have the right to determine the order in which any or
all portions of the Secured Obligations are satisfied from the proceeds realized
upon the exercise of the remedies provided herein. Mortgagor, any party who
consents to this Mortgage and any party who now or hereafter acquires a Lien or
security interest in any of the Property and who has actual or constructive
notice hereof hereby waives any and all right to require the marshaling of
assets in connection with the exercise of any of the remedies permitted by
applicable law or provided herein.


8.14
Waiver of Jury Trial and Consent to Jurisdiction.



MORTGAGOR AND MORTGAGEE EACH HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
MORTGAGE, ANY OTHER TRANSACTION DOCUMENT, OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS MORTGAGE. The scope of this waiver is intended to
encompass any and all disputes that may be filed in any court and that relate to
the subject matter of this transaction, including contract claims, tort claims,
breach of duty claims, and all other common laws and statutory claims. Mortgagor
and Mortgagee each acknowledges that this waiver is a material inducement to
enter into this Mortgage, and that each will continue to rely on the waiver in
their related future dealing. Mortgagor warrants and represents that it has
reviewed this waiver with its legal counsel, and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS MORTGAGE, OR ANY OTHER
TRANSACTION DOCUMENTS. In the event of litigation, this Mortgage may be filed as
a written consent to a trial by the court.

 
34

--------------------------------------------------------------------------------

 

BK2007PG2773




Mortgagor hereby irrevocably submits to the jurisdiction of any court of
competent jurisdiction located in the state in which any portion of the Property
is located in connection with any proceeding arising out of or relating to this
Mortgage involving such portion of the Property.


8.15
Maximum Indebtedness; Future Advances; Revolving Credit.



(A)
This Mortgage shall secure not only existing Secured Obligations, but also such
future advances, whether such advances are obligatory or are to be made at the
option of Mortgagee or the Secured Parties or otherwise related to or in
connection with the Credit Agreement or the other Transaction Documents, as are
made by Mortgagee and/or the Secured Parties to Mortgagor to the same extent as
if such future advances were made on the date of the execution of this Mortgage,
including (a) any and all additional advances made by Mortgagee or the Secured
Parties to protect or preserve the Property or the Lien hereof on the Property,
or to pay taxes, to pay premiums on insurance on the Property (whether or not
the original Mortgagor remains the owner of the Property at the time of such
advances and whether or not the original Mortgagee remains the Administrative
Agent and/or the Collateral Agent); (b) any and all expenses incident to the
collection of the Secured Obligations and the foreclosure hereof by action in
any court or by exercise of the power of sale herein contained (to the extent
permitted by applicable law); (c) any and all amounts now owing or which may
hereafter be owing by Mortgagor to Mortgagee, and/or the Secured Parties
pursuant to the Transaction Documents, however and whenever incurred or
evidenced, whether direct or indirect, absolute or contingent, due or to become
due, together with any and all renewal or renewals and extension or extensions
of the Secured Obligations; (d) the full and prompt payment and performance of
any and all obligations or covenants of Mortgagor to Mortgagee and/or the
Secured Parties under the terms of any other agreements, assignments or other
instruments now or hereafter evidencing, securing or otherwise relating to the
Secured Obligations, including the Transaction Documents; and (e) any other
amounts advanced pursuant to the Credit Agreement. All such future advances are
intended to and shall have priority from the date the Mortgage is recorded; and



(B)
The maximum amount of the indebtedness secured hereby may increase or decrease
from time to time, but the total unpaid balance so secured at any one time shall
not exceed One Billion Five Hundred Seventy-Five Million Dollars
($1,575,000,000).



8.16
Lien Absolute; Multiple Collateral Transaction.



Mortgagor acknowledges that this Mortgage and a number of other Transaction
Documents and those documents required by the Transaction Documents together
secure the Secured Obligations. Mortgagor agrees that the Lien of this Mortgage
and all Secured Obligations shall be absolute and unconditional and shall not in
any manner be affected or impaired by any lack of validity or enforceability of
the Credit Agreement or any other Transaction Document, any agreement with
respect to any of the Secured Obligations or any other agreement or instrument
relating to any of the foregoing, and the Lien hereof shall not be impaired by
any acceptance by Mortgagee of any security for or guarantees of any of the
Secured Obligations, or by any failure, neglect or omission on the part of

 
35

--------------------------------------------------------------------------------

 

BK2007PG2774




Mortgagee to realize upon or protect any of the Secured Obligations or any
collateral security therefor, including the Transaction Documents, or due to any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, Mortgagor in respect of the Secured Obligations or this Mortgage
(other than the indefeasible payment in full of all the Secured Obligations).
The Lien hereof shall not in any manner be impaired or affected by any change in
the time, manner or place of payment of, or in any other term of, all or any of
the Secured Obligations or by any release (except as to the property released),
sale, pledge, surrender, compromise, settlement, nonperfection, renewal,
extension, indulgence, alteration, exchange, modification or disposition of any
of the Secured Obligations or of any of the collateral security therefor, or any
amendment or waiver of or any consent to any departure from the Credit Agreement
or any other Transaction Document or of any guaranty thereof, if any, and
Mortgagee may foreclose, exercise any power of sale (to the extent permitted by
applicable law), or exercise any other remedy available under any or all of the
Transaction Documents without first exercising or enforcing any other rights and
remedies hereunder. Such exercise of rights and remedies under any or all of the
Transaction Documents shall not in any manner impair the Secured Obligations or
the Lien of this Mortgage, and any exercise of any rights or remedies hereunder
shall not impair the Lien of any of the other Transaction Documents or any
rights and remedies of any Secured Party thereunder. Mortgagor specifically
consents and agrees that Mortgagee may exercise any rights and remedies
hereunder and under the other Transaction Documents separately or concurrently
and in any order that Mortgagee may deem appropriate.


8.17
Discharge of Mortgage.



On the Discharge Date, Mortgagee shall discharge this Mortgage. Mortgagor shall
pay all of Mortgagee’s reasonable costs incurred in discharging this Mortgage.


8.18
Renewal or Extension of Secured Obligations.



This Mortgage and all other instruments evidencing or securing the Secured
Obligations shall likewise secure any extension, modification, renewal, or
substitution of the Secured Obligations and any note issued in substitution for
the Notes. The Lien of this Mortgage shall in no manner be affected by any such
extension, modification, renewal, or substitution.


8.19
Assumption Not a Novation.



Mortgagee’s acceptance of an assumption of the obligations of this Mortgage, the
Credit Agreement and the Notes, and the release of Mortgagor hereof, shall not
constitute a novation.


8.20
Intercreditor Agreement.



 
(a)
Notwithstanding anything herein to the contrary, the lien and security interest
granted to Mortgagee pursuant to this Mortgage and the exercise of any right or
remedy by Mortgagee hereunder are subject to the provisions of that certain
Collateral Agency and Intercreditor Agreement, dated as of the date hereof, by


 
36

--------------------------------------------------------------------------------

 

BK2007PG2775




and between Mortgagor, the Administrative Agent, the Collateral Agent and
certain other entities party thereto (the “Intercreditor Agreement”). In the
event of any inconsistency or conflict between the terms and provisions of the
Intercreditor Agreement and this Mortgage, the terms and provisions of the
Intercreditor Agreement shall control;



 
(b)
No amendment or waiver of any provision of this Mortgage shall be effective
unless such amendment or waiver is made in compliance with the Intercreditor
Agreement, to the extent provided for therein. The lien and security interests
granted to the Mortgagee are subject to the provisions of the Intercreditor
Agreement, as therein provided; and




 
(c)
each of the parties hereto acknowledges and agrees that the Collateral Agent
shall not take any action hereunder, other than administrative or ministerial
acts or other acts contemplated by the Intercreditor Agreement, unless it is
directed to do so by the Required First Lien Secured Parties.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
37

--------------------------------------------------------------------------------

 

BK2007PG2776




IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be signed by
Mortgagor’s duly authorized representative as of the day and year first above
written.



 
MORTGAGOR:
 
PLUM POINT ENERGY ASSOCIATES, LLC,
a Delaware-limited liability company
       
By:
/s/ JOSEPH E STEVES
   
Name:
JOSEPH E STEVES
   
Title:
SENIOR VICE PRESIDENT





Signature Page to Mortgage
 
 
S-1

--------------------------------------------------------------------------------

 

BK2007PG2777




ACKNOWLEDGEMENTS




STATE OF New York
COUNTY OF New York


Personally appeared before me, the undersigned authority in and for said county
and state, on this the 27 day of March, 2007, within my jurisdiction, the within
named Joseph Esteves who acknowledged that he is the SENIOR VICE PRESIDENT of
PLUM POINT ENERGY ASSOCIATES, LLC a Delaware limited liability company, as its
act and deed he executed the above and foregoing instrument, after first being
duly authorized by said company so to do, and further stated and acknowledged
that he had so signed, executed and delivered said foregoing instrument for the
consideration, uses and purposes therein mentioned and therein set forth.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal on this 27
day of March, 2007.
(SEAL)



  /s/ Xavier M. Jones  
NOTARY PUBLIC
     
XAVlER M. JONES
NOTARY PUBLIC STATE OF NEW YORK
My commission expires:
Sept. 8, 2010
No. 60-5001527
Qualified in Westchester County
Certificate Filed in NY County
Commission Expires Sept. 8, 2010


 
 

--------------------------------------------------------------------------------

 

BK2007PG2778




EXHIBIT A


LEGAL DESCRIPTION OF THE LAND


WHISTLE-TRACT I:


The East Half (El/2) Southeast Quarter (SE1/4) of Section 13, Township Twelve
North (T-12-N), Range Ten East (R-10-E), Mississippi County, Arkansas and
subject to the railroad right-of-way and containing 77.64 acres more or less.
WHISTLE-TRACT II:


The North Half (N1/2) Southwest Quarter (SW1/4) of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-11-E), Mississippi County, Arkansas
containing 79.68 acres more or less.


WHISTLE-TRACT III:


A 30.20 acre tract of land lying in the North Half (Nl/2) Southeast Quarter
(SE1/4) of Section 18, Township Twelve North (T-12-N), Range Eleven East (R-l
1-E), Mississippi County, Arkansas and being more particularly described as:


Beginning at the Southwest corner of the Nl/2 SE1/4 of said Section 18, thence
North 00 degrees 11 minutes 20 seconds East 1314.41 feet to the center of said
Section 18, thence North 89 degrees 49 minutes 12 seconds East 681.89 feet along
the North line of the Nl/2 SE1/4 of said Section 18 to its intersection with the
centerline of Browns Bayou, thence the following calls and distances along the
centerline of Browns Bayou,



 
South 09 degrees 55 minutes 20 seconds East
  259.59 feet,  
South 14 degrees 25 minutes 17 seconds East
  174.36 feet,  
South 21 degrees 06 minutes 59 seconds East
  181.04 feet,  
South 37 degrees 20 minutes 06 seconds East
  168.50 feet,  
South 46 degrees 12 minutes 02 seconds East
  195.86 feet,  
South 51 degrees 39 minutes 25 seconds East
  275.23 feet,  
South 49 degrees 04 minutes 54 seconds East
  433.83 feet



to its intersection with the South line of the Nl/2 SE1/4 of said Section 18,
thence North 89 degrees 56 minutes 58 seconds West 1626.83 feet to the point of
beginning, containing 30.20 acres more or less.


TASCO I:


The West part of the Southwest Quarter (SW1/4) of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-l1-E), being more particularly described
as: Beginning at the Southwest corner of Section 18, thence with the West line
of the SW1/4 SW1/4 North 00 degrees 36 minutes 53 seconds East 1305.58
feet-called (mea.-North 00 degrees 24 minutes 46 seconds East 1305.58 feet) to
the Northwest corner of the S1/2 SW1/4, thence with the North line of the S1/2
SW1/4 South 89 degrees 41 minutes 30 seconds East 2361.59 feet-called
(mea.-South 89 degrees 56 minutes 58 seconds East 2361.59 feet) to an iron pipe,
thence with the East line of this tract South 00 degrees 18 minutes 01 seconds
West 1287.61 feet-called (mea.-South 00 degrees 05 minutes 42 seconds West
1297.97 feet) to the south line of Section 18, thence with the South line of
Section 18 South 89 degrees 52 minutes 01 seconds West 2368.82 feet to the point
of beginning, containing 70.68 acres more or less.


TASCO III:

 
 

--------------------------------------------------------------------------------

 

BK2007PG2779




A tract of land lying in the Southwest Quarter (SW1/4) Southeast Quarter (SE1/4)
of Section 18, Township Twelve North (T-12-N), Range Eleven East (R-l1-E),
Mississippi County, Arkansas and being more particularly described as:


Beginning at the Southeast corner of the SW1/4 of Section 18, thence South 89
degrees 52 minutes 01 seconds West 286.55 feet along the South line of the SE1/4
SW1/4, thence North 00 degrees 18 minutes 01 seconds East 1287.61 feet-called
(mea.-North 00 degrees 05 minutes 42 seconds East 1297.97 feet) to the North
line of the SE1/4 SW1/4, thence South 89 degrees 41 minutes 30 seconds East
292.29 feet-called (mea.-South 89 degrees 56 minutes 58 seconds East 292.29
feet) along the North line of the SE1/4 SW1/4 to the Northeast corner of the
SE1/4 SW1/4, thence South 89 degrees 41 minutes 30 seconds East 1167.22
feet-called (mea.-South 89 degrees 56 minutes 58 seconds East 1165.03 feet)
along the North line of the SW1/4 SE1/4 of Section 18, thence South 00 degrees
18 minutes 01 seconds West 1294.01 feet-called (mea.-South 00 degrees 01 minutes
45 seconds West 1293.29 feet) to the South line of the SW1/4 SE1/4 of Section
18, thence North 89 degrees 16 minutes 16 seconds West 1173.0 feet-called
(mea.-South 89 degrees 52 minutes 01 seconds West 1172.27 feet) along the South
line of the SW1/4 SE1/4 to the point of beginning, containing 43.37 acres more
or less and being subject to Arkansas Highway No. 198 right-of-way and
Burlington Northern Railroad right-of-way across the South side.


FAIRLEY TRUST PARCEL:


A 9.68-acre tract of land lying in the S1/2 SE1/4 of Section 18, T-12-N, R-l1-E,
Mississippi County, Arkansas and being more particularly described as follows:


Commencing at the Southeast corner of the said Section 18, thence North 89
degrees 16 minutes 16 seconds West along the South line of said Section 18 a
distance of 1473.04 feet, thence North 00 degrees 18 minutes 01 seconds East a
distance of 102.73 feet to a point on the North right-of-way line of the
Burlington-Northern Railroad, said point being the point of beginning, thence
continue North 00 degrees 18 minutes 01 seconds East a distance of 1191.35 feet,
thence South 89 degrees 39 minutes 24 seconds East a distance of 147.00 feet,
thence South 00 degrees 18 minutes 00 seconds West a distance of 280.00 feet,
thence North 89 degrees 39 minutes 24 seconds East a distance of 110.00 feet,
thence South 00 degrees 18 minutes 01 seconds West a distance of 235.00 feet,
thence South 85 degrees 57 minutes 11 seconds East a distance of 322.51 feet to
a point on the centerline of Arkansas Highway No. 239, thence South 21 degrees
01 minutes 16 seconds West a distance of 243.84 feet, thence along a curve that
breaks to the left with a radius of 762.47 feet an arc length of 211.61 feet,
thence South 06 degrees 25 minutes 09 seconds West a distance of 224.43 feet to
a point on the North right-of-way line of the Burlington-Northern Railroad,
thence North 89 degrees 51 minutes 48 seconds West a distance of 415.00 feet to
the point of beginning, subject to a 40.0 foot right-of-way for Arkansas Highway
No. 239, as shown on Survey prepared by Sorrell Consulting Engineers dated
November 6, 1995.


DESCRIPTION-SWITCHYARD


A 33.30 acre tract of land lying in the Northeast Quarter (NE1/4) of Section 24,
Township Twelve North (T-12-N), Range Ten East (R-10-E), Mississippi County
(Osceola District), Arkansas and being more particularly described as:


Commencing at the Northeast corner of Section 24, T-12-N, R-10-E, thence South
89 degrees 43 minutes 56 seconds West 414.54 feet along the North line of said
Section 24 to its intersection with a drainage ditch, said point being the Point
of Beginning, thence South 30 degrees 21 minutes 46 seconds East 784.78 feet
along the ditch centerline, thence South 15 degrees 20 minutes 18 seconds East
98.04 feet along the ditch centerline, thence South 12 degrees 20 minutes 04
seconds West 125.44 feet along the

 
 

--------------------------------------------------------------------------------

 

BK2007PG2780




ditch centerline to its intersection with the centerline of Arkansas Highway No.
198, thence South 50 degrees 14 minutes 21 seconds West 1002.98 feet along the
centerline of Arkansas Highway No. 198, thence North 30 degrees 21 minutes 46
seconds West 1415.15 feet to a point on the Easterly right-of-way line of the
Burlington-Northern Railroad main line, thence North 17 degrees 57 minutes 19
seconds East 36.18 feet along said Easterly right-of-way line, thence North 17
degrees 02 minutes 55 seconds East 117.91 feet along said Easterly right-of-way
line, thence North 15 degrees 26 minutes 22 seconds East 168.95 feet along said
Easterly right-of-way line to its intersection with the North line of said
Section 24, thence North 89 degrees 43 minutes 56 seconds East 999.82 feet along
the North line of said Section 24 to the Point of Beginning, containing 33.30
acres more or less.


DESCRIPTION-EASEMENT


A 320 foot wide easement for a power transmission line lying in Section 24, the
NW1/4 of Section 25 and the NE1/4 of Section 26, T-12-N, R-10-E, Mississippi
County (Osceola District). Arkansas and being more particularly described as:


Beginning at a point lying 555.79 feet South of and 1364.93 feet West of the
Northeast corner of Section 24, T-12-N, R-10-E, thence South 34 degrees 42
minutes 03 seconds West 1725.25 feet to a point on the Easterly right-of-way
line of the Burlington-Northern Railroad main line, said point being 50 feet and
perpendicular to the centerline of said Burlington-Northern Railroad, thence
continue South 34 degrees 42 minutes 03 seconds West 6765.18 feet along the
Easterly right-of-way of the Burlington-Northern Railroad, to its intersection
with the centerline of an existing easement for a 500kV Transmission Line,
thence South 51 degrees 41 minutes 20 seconds East 320.64 feet along the
centerline of the existing easement for a 500kV Transmission Line, thence North
34 degrees 42 minutes 03 seconds East 8362.80 feet along a line 320 feet
parallel to the Easterly right-of-way line and its extension of the
Burlington-Northern Railroad main line, thence North 30 degrees 21 minutes 46
seconds West 352.49 feet to the Point of Beginning. Containing 61.90 acres more
or less.


PRUDENTIAL TRACT I


A 337.72 acre tract of land lying in Sections 7, 17 and 18, Township Twelve
North (T-12-N), Range Eleven East (R-l1-E), Mississippi County, Arkansas and
being more particularly described as:


Beginning at a point lying 40.55 feet North of and 995.04 feet East of the
Southwest corner of Section 17, T-12-N, R-l1-E (said Point of Beginning being
the Southwest corner of the Cargill property), thence North 89 degrees 53
minutes 45 seconds West 725.0 feet to the center of Brown Bayou, thence the
following calls along the center of Brown Bayou,



 
North 47 degrees 24 minutes 56 seconds West
  196.96 feet,  
North 45 degrees 09 minutes 51 seconds West
  1090.2 feet,  
North 42 degrees 22 minutes 27 seconds West
  424.67 feet,  
North 48 degrees 41 minutes 04 seconds West
  718.67 feet,  
North 47 degrees 24 minutes 16 seconds West
  303.96 feet,  
North 37 degrees 10 minutes 55 seconds West
  150.11 feet,  
North 17 degrees 50 minutes 02 seconds West
  287.89 feet,  
North 11 degrees 37 minutes 13 seconds West
  315.76 feet,  
North 10 degrees 17 minutes 06 seconds West
  282.18 feet,  
North 09 degrees 25 minutes 55 seconds West
  350.44 feet,  
North 17 degrees 56 minutes 40 seconds West
  227.79 feet,  
North 26 degrees 08 minutes 02 seconds West
  502.54 feet,  
North 15 degrees 03 minutes 21 seconds West
  469.53 feet,


 
 

--------------------------------------------------------------------------------

 



BK2007PG2781





 
North 25 degrees 06 minutes 40 seconds West
 
317.23 feet,
 
North 01 degrees 16 minutes 24 seconds East
 
275.68 feet,



to the center of S. County Road 623, thence continue along Brown Bayou North 41
degrees 17 minutes 19 seconds East 273.54 feet, thence North 04 degrees 31
minutes 30 seconds East 361.79 feet to a point, thence North 54 degrees 20
minutes 02 seconds East 1129.04 feet to a point on the West right-of-way line of
the St. Francis Levee District, thence the following calls and distances along
the West right-of-way line of the St. Francis Levee District,



 
South 35 degrees 33 minutes 50 seconds East
 
99.93 feet,
 
North 54 degrees 27 minutes 10 seconds East
 
199.93 feet,
 
South 35 degrees 33 minutes 15 seconds East
 
2935.37 feet,
 
South 01 degrees 17 minutes 59 seconds West
 
283.77 feet,
 
South 41 degrees 44 minutes 54 seconds East
 
866.76 feet,
 
South 63 degrees 22 minutes 42 seconds East
 
360.04 feet,
 
South 08 degrees 37 minutes 40 seconds East
 
356.70 feet,
 
South 22 degrees 09 minutes 14 seconds East
 
307.53 feet,
 
South 00 degrees 30 minutes 25 seconds East
 
26.26 feet,
 
North 69 degrees 18 minutes 20 seconds East
 
42.76 feet,
 
South 37 degrees 09 minutes 00 seconds East
 
308.58 feet,
 
South 50 degrees 21 minutes 45 seconds East
 
547.72 feet,



to a point on the Northern most point of the Cargill property, thence South 39
degrees 15 minutes West 1863.72 feet along the Northwest boundary of the Cargill
property to the Point of Beginning, LESS AND EXCEPT 7.53 acres in the
right-of-way of Arkansas Highway No. 198, and containing 330.19 acres after
exceptions.


PRUDENTIAL TRACT II


A 107.44 acre tract of land lying in Sections 7, 8 and 17, Township Twelve North
(T-12-N), Range Eleven East (R-l1-E), Mississippi County, Arkansas and being
more particularly described as:


Beginning at a point on the riverside right-of-way line of St. Francis Levee
District lying 3236.88 feet North of and 1422.48 feet East of the Southwest
corner of Section 17, T-12-N, R-l1-E, thence the following calls and distances
along the St. Francis Levee District right-of-way,



 
North 63 degrees 26 minutes 52 seconds West
 
86.09 feet,
 
North 41 degrees 44 minutes 36 seconds West
 
574.04 feet,
 
North 01 degrees 28 minutes 34 seconds East
 
234.78 feet,
 
North 13 degrees 59 minutes 13 seconds East
 
646.50 feet,
 
North 43 degrees 43 minutes 13 seconds West
 
1435.79 feet,
 
North 39 degrees 43 minutes 44 seconds East
 
114.96 feet,
 
North 47 degrees 59 minutes 08 seconds West
 
500.39 feet,
 
North 55 degrees 07 minutes 39 seconds West
 
531.88 feet,
 
North 45 degrees 41 minutes 15 seconds West
 
174.17 feet,
 
North 54 degrees 16 minutes 32 seconds East
 
470.96 feet,
 
North 35 degrees 33 minutes 50 seconds West
 
99.93 feet,
 
South 54 degrees 26 minutes 15 seconds West
 
499.99 feet,
 
North 52 degrees 22 minutes 02 seconds West
 
403.26 feet,
 
North 34 degrees 26 minutes 45 seconds West
 
118.74 feet,
 
North 67 degrees 20 minutes 10 seconds East
 
1485.18 feet,



along said right-of-way line and its extension to a point on the West top bank
of the Mississippi River, thence the following calls and distances along the
West top bank of the Mississippi River,



 
South 32 degrees 13 minutes 06 seconds East
  1865.46 feet,  
South 30 degrees 47 minutes 07 seconds East
  2631.06 feet,


 
 

--------------------------------------------------------------------------------

 

BK2007PG2782





 
South 55 degrees 51 minutes 18 seconds East
 
918.48 feet,

to its intersection with the St. Francis Levee District right-of-way, thence the
following calls and distances along the St. Francis Levee District right-of-way,



 
North 64 degrees 54 minutes 24 seconds West
 
832.67 feet,
 
North 73 degrees 56 minutes 25 seconds West
 
161.10 feet,
 
North 83 degrees 35 minutes 25 seconds West
 
337.92 feet,
 
South 49 degrees 59 minutes 28 seconds West
 
107.82 feet
 
North 69 degrees 01 minutes 09 seconds West
 
271.31 feet,
 
South 41 degrees 44 minutes 32 seconds West
 
410.99 feet



to the Point of Beginning, containing 107.44 acres more or less.
 
PRUDENTIAL TRACT III


A 18.17 acre tract of land lying in Section 17, Township Twelve North (T-12-N),
Range Eleven East (R-11-E), Mississippi County, Arkansas and being more
particularly described as:


Beginning at a point on the riverside right-of-way line of the St. Francis Levee
District lying 1918.90 feet North of and 2546.21 feet East of the Southwest
corner of Section 17, T-12-N, R-ll-E, thence the following calls and distances
along the St. Francis Levee District right-of-way,



 
North 61 degrees 21 minutes 27 seconds West
 
31.95 feet,
 
North 62 degrees 26 minutes 34 seconds West
 
101.98 feet,
 
North 74 degrees 52 minutes 55 seconds West
 
109.19 feet,
 
North 22 degrees 56 minutes 49 seconds West
 
96.75 feet,
 
North 16 degrees 25 minutes 14 seconds West
 
212.76 feet,
 
North 03 degrees 53 minutes 11 seconds West
 
115.46 feet,
 
South 74 degrees 51 minutes 16 seconds West
 
152.07 feet,
 
North 37 degrees 07 minutes 58 seconds West
 
77.88 feet,
 
North 08 degrees 43 minutes 49 seconds West
 
533.77 feet,
 
North 73 degrees 05 minutes 43 seconds East
 
293.57 feet,
 
South 63 degrees 02 minutes 24 seconds East
 
521.64 feet,
 
North 25 degrees 04 minutes 00 seconds East
 
188.03 feet,
 
South 66 degrees 29 minutes 53 seconds East
 
197.50 feet,
 
South 23 degrees 30 minutes 28 seconds West
 
93.47 feet,
 
South 61 degrees 42 minutes 07 seconds East
 
192.30 feet,
 
South 57 degrees 19 minutes 35 seconds East
 
101.21 feet,



thence leaving the said right-of-way South 39 degrees 15 minutes West 979.09
feet to the Point of Beginning, containing 18.17 acres more or less.


Together with the rights as granted in the Permit by and between the Board of
Directors, St Francis Levee District of Arkansas and Plum Point Energy
Associates, LLC dated September 10, 2001 as modified by Letter dated November
12, 2004 .


FAIRLEY TRUST PARCEL 1 (AS SURVEYED)


A 0.78 acre tract of land lying in the SW1/4 SW1/4 of Section 17, Township
Twelve North (T-12-N), Range Eleven East (R-ll-E) (Osceola District),
Mississippi County, Arkansas and being more particularly described as:


Commencing at the Southwest corner of said Section 17, thence North 00 degrees
06 minutes 15 seconds East 42.36 feet along the West line of said Section 17 to
a point on the North right-of-way line of Arkansas Highway No. 198, said point
being the Point of Beginning, thence continue North 00 degrees 06

 
 

--------------------------------------------------------------------------------

 

BK2007PG2783




minutes 15 seconds East 256.56 feet along the West line of said Section 17 to
its intersection with the center of Brown Bayou, thence South 45 degrees 09
minutes 51 seconds East 175.54 feet along the center of Brown Bayou, thence
South 47 degrees 24 minutes 56 seconds East 196.96 feet along the center of
Brown Bayou to its intersection with the North right-of-way line of Arkansas
Highway No. 198, thence North 89 degrees 53 minutes 45 seconds West 269.96 feet
along the North right-of-way line of Arkansas Highway No. 198 to the Point of
Beginning, containing 0.78 acres more or less.


FAIRLEY TRUST PARCEL 2 (AS SURVEYED)


A 14.24 acre tract of land lying in the SE1/4 of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-l1-E) (Osceola District), Mississippi
County, Arkansas and being more particularly described as:


Commencing at the Southeast corner of said Section 18, thence North 00 degrees
06 minutes 15 seconds East 42.36 feet along the East line of said Section 18 to
a point on the North right-of-way line of Arkansas Highway No. 198, said point
being the Point of Beginning, thence North 89 degrees 53 minutes 45 seconds West
1061.25 feet along the North right-of-way line of Arkansas Highway No. 198 to
its intersection with the centerline of South County Road No. 623 (formerly
Arkansas Highway No. 239), thence the following calls and distances along the
centerline of South County Road No. 623 (formerly Arkansas Highway No. 239),



 
North 02 degrees 23 minutes 20 seconds East
 
64.71 feet,
 
North 05 degrees 47 minutes 39 seconds East
 
224.43 feet,
 
North 14 degrees 24 minutes 16 seconds East
 
210.90 feet,
 
North 20 degrees 23 minutes 46 seconds East
 
23.68 feet,



thence leaving said centerline of said county road North 50 degrees 33 minutes
47 seconds East 314.72 feet, thence North 26 degrees 30 minutes 49 seconds East
200.55 feet to the center of Brown Bayou, thence South 45 degrees 09 minutes 51
seconds East 906.73 feet along the center of Brown Bayou to its intersection
with the East line of said Section 18, thence South 00 degrees 06 minutes 15
seconds West 256.56 feet along the East line of said Section 18 to the Point of
Beginning, containing 14.24 acres more or less.



 
STATE OF ARKANSAS, COUNTY OF MISSISSIPPI
OSCEOLA DISTRICT
 
FILED FOR RECORD THE 30th DAY OF March
 
2007 AT 11:30 O’CLOCK AM. AND RECORDED
 
IN BOOK 2007 PAGE 2739
 
DONNA BRAY, CIRCUIT CLERK
     
BY
/s/ Arcadia Thompson
D.C.

 
 
 

--------------------------------------------------------------------------------

 

BK2007PG2717






WHEN RECORDED MAIL TO:
 
     
 
   
Betsy J. Mukamal, Esq.
 
   
Latham & Watkins
 
   
885 Third Avenue, Suite 1000
 
   
New York, NY 10022
 
 
FILED FOR RECORD
 
 
 
This 30th Day of March 2007
Please Return To
 
 
at 11:30 o’clock AM.
 
 
 
Donna Bray, Clerk
Zonia N. Veal
 
   
First National Financial Title Services, Inc.
 
   
3237 Satellite Blvd., Bldg. 300, Ste 450
 
 
By_____________________________ D.C.
Duluth, GA 30096
 
 
#2725
 
 
   
H2626-S
 
         
(for use by recording office)

 



               


RELEASE OF MORTGAGE
KNOW ALL PERSONS BY THESE PRESENTS:


THAT CREDIT SUISSE, the owner and holder of that certain mortgage executed on
March 14, 2006, by PLUM POINT ENERGY ASSOCIATES, LLC, a Delaware limited
liability company, to secure payment of the sum of FIVE HUNDRED SEVENTY-FIVE
MILLION AND NO/100 DOLLARS ($575,000,000.00), and interest thereon, and recorded
in the records of the Circuit Clerk of Mississippi County, Arkansas in Book
2006, at Page 2766, on the 3rd day of April, 2006, for value received, does
hereby release, acquit and discharge from the lien and encumbrance of the said
mortgage the following described property, situated in the County of
Mississippi, State of Arkansas, to-wit:


SEE EXHIBIT A ATTACHED HERETO


DATED this 29th day of March, 2007.

 
 

--------------------------------------------------------------------------------

 

BK2007PG2718




MORTGAGOR:


PLUM POINT ENERGY ASSOCIATES, LLC,
an Delaware limited liability company
 
 

     
By:
   
Its:
   



MORTGAGEE:
 
CREDIT SUISSE,
 
 

 
/s/ THOMAS CANTELLO
 
/s/ LAURENCE LAPEYRE
 
By:
THOMAS CANTELLO
 
LAURENCE LAPEYRE
 
Its:
DIRECTOR
 
ASSOCIATE
 





THIS INSTRUMENT PREPARED BY:


Betsy J. Mukamal, Esq.
Latham & Watkins
885 Third Avenue, Suite 1000
New York, NY 10022

 
 

--------------------------------------------------------------------------------

 

BK2007PG2719
 
 
MORTGAGOR:


PLUM POINT ENERGY ASSOCIATES, LLC,
an Deleware limited liability company





  /s/ Joseph Esteves  
By:
Joseph Esteves
 
Its:
   



MORTGAGEE:


CREDIT SUISSE,





     
By:
   
Its:
   





THIS INSTRUMENT PREPARED BY:


Betsy J. Mukamal, Esq.
Latham & Watkins
885 Third Avenue, Suite 1000
New York, NY 10022

 
 

--------------------------------------------------------------------------------

 

BK2007PG2720




ACKNOWLEDGMENT


STATE OF NEW YORK
 
)
   
) ss:
COUNTY OF NEW YORK
 
)

 
On this 23 day of March, 2007, before me, the undersigned, a Notary Public, (or
before any officer within this State or without this State now qualified under
existing law to take acknowledgments), duly commissioned, qualified, and acting,
within and for said County and State, appeared in person the within named Thomas
Cantello Laurence Lepeyre (being the person or persons authorized by said
corporation to execute such instrument, stating their respective capacities in
that behalf), to me personally well known, who stated that he/she was the
Director and Associate of CREDIT SUISSE, and is duly authorized in his/her
respective capacity to execute the foregoing instrument for and in the name and
behalf of said corporation, and further stated and acknowledged that he/she had
so signed, executed and delivered said foregoing instrument for the
consideration, uses and purposes therein mentioned and set forth.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal on this 23
day of March, 2007.


MARJORIE E. BULL
Notary Public, State of New York
No. 01BU6055282
Qualified in New York County
Commission Expires February 20, 2011
 
/s/ MARJORIE E. BULL
Notary Public



My Commission Expires:
             
(SEAL)
 


 
 

--------------------------------------------------------------------------------

 

BK2007PG2721




ACKNOWLEDGMENT




STATE OF NEW YORK
 
)
   
) ss:
COUNTY OF NEW YORK
 
)

 
On this 27 day of March, 2007, before me, the undersigned, a Notary Public, duly
commissioned, qualified and acting, within and for said County and State,
appeared in person the within named JOSEPH ESTEVES, to me personally well known,
who stated that he/she is the Senior V. Pres of PLUM POINT ENERGY ASSOCIATES,
LLC, a Delaware limited liability company, and was duly authorized in that
capacity to execute the foregoing instrument for and in the name and behalf of
said company, and further stated and acknowledged that he/she had so signed,
executed and delivered the foregoing instrument for the consideration, uses and
purposes therein mentioned and set forth.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 27 day
of March, 2007.


 
/s/ XAVIER M. JONES
 
Notary Public
My commission expires:
 
(SEAL)
 
XAVIER M. JONES
NOTARY PUBLIC STATE OF NEW YORK
No. 60-5001527
Qualified in Westchester County
Certificate Filed in NY County
Commission Expires Sept. 8, 2010




 
 

--------------------------------------------------------------------------------

 


BK2007PG2722




EXHIBIT A


LEGAL DESCRIPTION OF THE LAND


WHISTLE-TRACT I:


The East Half (El/2) Southeast Quarter (SE1/4) of Section 13, Township Twelve
North (T-12-N), Range Ten East (R-10-E), Mississippi County, Arkansas and
subject to the railroad right-of-way and containing 77.64 acres more or less.


WHISTLE-TRACT II:


The North Half (Nl/2) Southwest Quarter (SW1/4) of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-l1-E), Mississippi County, Arkansas
containing 79.68 acres more or less.


WHISTLE-TRACT III:


A 30.20 acre tract of land lying in the North Half (Nl/2) Southeast Quarter
(SE1/4) of Section 18, Township Twelve North (T-12-N), Range Eleven East
(R-11-E), Mississippi County, Arkansas and being more particularly described as:


Beginning at the Southwest corner of the Nl/2 SE1/4 of said Section 18, thence
North 00 degrees 11 minutes 20 seconds East 1314.41 feet to the center of said
Section 18, thence North 89 degrees 49 minutes 12 seconds East 681.89 feet along
the North line of the Nl/2 SE1/4 of said Section 18 to its intersection with the
centerline of Browns Bayou, thence the following calls and distances along the
centerline of Browns Bayou,



 
South 09 degrees 55 minutes 20 seconds East
 
259.59 feet,
 
South 14 degrees 25 minutes 17 seconds East
 
174.36 feet,
 
South 21 degrees 06 minutes 59 seconds East
 
181.04 feet,
 
South 37 degrees 20 minutes 06 seconds East
 
168.50 feet,
 
South 46 degrees 12 minutes 02 seconds East
 
195.86 feet,
 
South 51 degrees 39 minutes 25 seconds East
 
275.23 feet,
 
South 49 degrees 04 minutes 54 seconds East
 
433.83 feet



to its intersection with the South line of the Nl/2 SE1/4 of said Section 18,
thence North 89 degrees 56 minutes 58 seconds West 1626.83 feet to the point of
beginning, containing 30.20 acres more or less.


TASCO I:


The West part of the Southwest Quarter (SW1/4) of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-l1-E), being more particularly described
as: Beginning at the Southwest corner of Section 18, thence with the West line
of the SW1/4 SW1/4 North 00 degrees 36 minutes 53 seconds East 1305.58
feet-called (mea.-North 00 degrees 24 minutes 46 seconds East 1305.58 feet) to
the Northwest corner of the Sl/2 SW1/4, thence with the North line of the Sl/2
SW1/4 South 89 degrees 41 minutes 30 seconds East 2361.59 feet-called
(mea.-South 89 degrees 56 minutes 58 seconds East 2361.59 feet) to an iron pipe,
thence with the East line of this tract South 00 degrees 18 minutes 01 seconds
West 1287.61 feet-called (mea.-South 00 degrees 05 minutes 42 seconds West
1297.97 feet) to the south line of Section

 
 

--------------------------------------------------------------------------------

 

BK2007PG2723




18, thence with the South line of Section 18 South 89 degrees 52 minutes 01
seconds West 2368.82 feet to the point of beginning, containing 70.68 acres more
or less.


TASCO III:


A tract of land lying in the Southwest Quarter (SW1/4) Southeast Quarter (SE1/4)
of Section 18, Township Twelve North (T-12-N), Range Eleven East (R-11-E),
Mississippi County, Arkansas and being more particularly described as:


Beginning at the Southeast corner of the SW1/4 of Section 18, thence South 89
degrees 52 minutes 01 seconds West 286.55 feet along the South line of the SE1/4
SW1/4, thence North 00 degrees 18 minutes 01 seconds East 1287.61 feet-called
(mea.-North 00 degrees 05 minutes 42 seconds East 1297.97 feet) to the North
line of the SE1/4 SW1/4, thence South 89 degrees 41 minutes 30 seconds East
292.29 feet-called (mea.-South 89 degrees 56 minutes 58 seconds East 292.29
feet) along the North line of the SE1/4 SW1/4 to the Northeast corner of the
SE1/4 SW1/4, thence South 89 degrees 41 minutes 30 seconds East 1167.22
feet-called (mea.-South 89 degrees 56 minutes 58 seconds East 1165.03 feet)
along the North line of the SW1/4 SE1/4 of Section 18, thence South 00 degrees
18 minutes 01 seconds West 1294.01 feet-called (mea.-South 00 degrees 01 minutes
45 seconds West 1293.29 feet) to the South line of the SW1/4 SE1/4 of Section
18, thence North 89 degrees 16 minutes 16 seconds West 1173.0 feet-called
(mea.-South 89 degrees 52 minutes 01 seconds West 1172.27 feet) along the South
line of the SW1/4 SE1/4 to the point of beginning, containing 43.37 acres more
or less and being subject to Arkansas Highway No. 198 right-of-way and
Burlington Northern Railroad right-of-way across the South side.


FAIRLEY TRUST PARCEL:


A 9.68-acre tract of land lying in the Sl/2 SE1/4 of Section 18, T-12-N, R-11-E,
Mississippi County, Arkansas and being more particularly described as follows:


Commencing at the Southeast corner of the said Section 18, thence North 89
degrees 16 minutes 16 seconds West along the South line of said Section 18 a
distance of 1473.04 feet, thence North 00 degrees 18 minutes 01 seconds East a
distance of 102.73 feet to a point on the North right-of-way line of the
Burlington-Northern Railroad, said point being the point of beginning, thence
continue North 00 degrees 18 minutes 01 seconds East a distance of 1191.35 feet,
thence South 89 degrees 39 minutes 24 seconds East a distance of 147.00 feet,
thence South 00 degrees 18 minutes 00 seconds West a distance of 280.00 feet,
thence North 89 degrees 39 minutes 24 seconds East a distance of 110.00 feet,
thence South 00 degrees 18 minutes 01 seconds West a distance of 235.00 feet,
thence South 85 degrees 57 minutes 11 seconds East a distance of 322.51 feet to
a point on the centerline of Arkansas Highway No. 239, thence South 21 degrees
01 minutes 16 seconds West a distance of 243.84 feet, thence along a curve that
breaks to the left with a radius of 762.47 feet an arc length of 211.61 feet,
thence South 06 degrees 25 minutes 09 seconds West a distance of 224.43 feet to
a point on the North right-of-way line of the Burlington-Northern Railroad,
thence North 89 degrees 51 minutes 48 seconds West a distance of 415.00 feet to
the point of beginning, subject to a 40.0 foot right-of-way for Arkansas Highway
No. 239, as shown on Survey prepared by Sorrell Consulting Engineers dated
November 6, 1995.


DESCRIPTION-SWITCHYARD


A 33.30 acre tract of land lying in the Northeast Quarter (NE1/4) of Section 24,
Township Twelve North

 
 

--------------------------------------------------------------------------------

 

BK2007PG2724




(T-12-N), Range Ten East (R-10-E), Mississippi County (Osceola District),
Arkansas and being more particularly described as:
Commencing at the Northeast corner of Section 24, T-12-N, R-10-E, thence South
89 degrees 43 minutes 56 seconds West 414.54 feet along the North line of said
Section 24 to its intersection with a drainage ditch, said point being the Point
of Beginning, thence South 30 degrees 21 minutes 46 seconds East 784.78 feet
along the ditch centerline, thence South 15 degrees 20 minutes 18 seconds East
98.04 feet along the ditch centerline, thence South 12 degrees 20 minutes 04
seconds West 125.44 feet along the ditch centerline to its intersection with the
centerline of Arkansas Highway No. 198, thence South 50 degrees 14 minutes 21
seconds West 1002.98 feet along the centerline of Arkansas Highway No. 198,
thence North 30 degrees 21 minutes 46 seconds West 1415.15 feet to a point on
the Easterly right-of-way line of the Burlington-Northern Railroad main line,
thence North 17 degrees 57 minutes 19 seconds East 36.18 feet along said
Easterly right-of-way line, thence North 17 degrees 02 minutes 55 seconds East
117.91 feet along said Easterly right-of-way line, thence North 15 degrees 26
minutes 22 seconds East 168.95 feet along said Easterly right-of-way line to its
intersection with the North line of said Section 24, thence North 89 degrees 43
minutes 56 seconds East 999.82 feet along the North line of said Section 24 to
the Point of Beginning, containing 33.30 acres more or less.


DESCRIPTION-EASEMENT


A 320 foot wide easement for a power transmission line lying in Section 24, the
NW1/4 of Section 25 and the NE1/4 of Section 26, T-12-N, R-10-E, Mississippi
County (Osceola District), Arkansas and being more particularly described as:


Beginning at a point lying 555.79 feet South of and 1364.93 feet West of the
Northeast corner of Section 24, T-12-N, R-10-E, thence South 34 degrees 42
minutes 03 seconds West 1725.25 feet to a point on the Easterly right-of-way
line of the Burlington-Northern Railroad main line, said point being 50 feet and
perpendicular to the centerline of said Burlington-Northern Railroad, thence
continue South 34 degrees 42 minutes 03 seconds West 6765.18 feet along the
Easterly right-of-way of the Burlington-Northern Railroad, to its intersection
with the centerline of an existing easement for a 500kV Transmission Line,
thence South 51 degrees 41 minutes 20 seconds East 320.64 feet along the
centerline of the existing easement for a 500kV Transmission Line, thence North
34 degrees 42 minutes 03 seconds East 8362.80 feet along a line 320 feet
parallel to the Easterly right-of-way line and its extension of the
Burlington-Northern Railroad main line, thence North 30 degrees 21 minutes 46
seconds West 352.49 feet to the Point of Beginning. Containing 61.90 acres more
or less.


PRUDENTIAL TRACT I


A 337.72 acre tract of land lying in Sections 7, 17 and 18, Township Twelve
North (T-12-N), Range Eleven East (R-11-E), Mississippi County, Arkansas and
being more particularly described as:


Beginning at a point lying 40.55 feet North of and 995.04 feet East of the
Southwest corner of Section 17, T-12-N, R-l1-E (said Point of Beginning being
the Southwest corner of the Cargill property), thence North 89 degrees 53
minutes 45 seconds West 725.0 feet to the center of Brown Bayou, thence the
following calls along the center of Brown Bayou,



 
North 47 degrees 24 minutes 56 seconds West
 
196.96 feet,
 
North 45 degrees 09 minutes 51 seconds West
 
1090.2 feet,


 
 

--------------------------------------------------------------------------------

 

BK2007PG2725





 
North 42 degrees 22 minutes 27 seconds West
 
424.67 feet,
 
North 48 degrees 41 minutes 04 seconds West
 
718.67 feet,
 
North 47 degrees 24 minutes 16 seconds West
 
303.96 feet,
 
North 37 degrees 10 minutes 55 seconds West
 
150.11 feet,
 
North 17 degrees 50 minutes 02 seconds West
 
287.89 feet,
 
North 11 degrees 37 minutes 13 seconds West
 
315.76 feet,
 
North 10 degrees 17 minutes 06 seconds West
 
282.18 feet,
 
North 09 degrees 25 minutes 55 seconds West
 
350.44 feet,
 
North 17 degrees 56 minutes 40 seconds West
 
227.79 feet,
 
North 26 degrees 08 minutes 02 seconds West
 
502.54 feet,
 
North 15 degrees 03 minutes 21 seconds West
 
469.53 feet,
 
North 25 degrees 06 minutes 40 seconds West
 
317.23 feet,
 
North 01 degrees 16 minutes 24 seconds East
 
275.68 feet,



to the center of S. County Road 623, thence continue along Brown Bayou North 41
degrees 17 minutes 19 seconds East 273.54 feet, thence North 04 degrees 31
minutes 30 seconds East 361.79 feet to a point, thence North 54 degrees 20
minutes 02 seconds East 1129.04 feet to a point on the West right-of-way line of
the St. Francis Levee District, thence the following calls and distances along
the West right-of-way line of the St. Francis Levee District,



 
South 35 degrees 33 minutes 50 seconds East
 
99.93 feet,
 
North 54 degrees 27 minutes 10 seconds East
 
199.93 feet,
 
South 35 degrees 33 minutes 15 seconds East
 
2935.37 feet,
 
South 01 degrees 17 minutes 59 seconds West
 
283.77 feet,
 
South 41 degrees 44 minutes 54 seconds East
 
866.76 feet,
 
South 63 degrees 22 minutes 42 seconds East
 
360.04 feet,
 
South 08 degrees 37 minutes 40 seconds East
 
356.70 feet,
 
South 22 degrees 09 minutes 14 seconds East
 
307.53 feet,
 
South 00 degrees 30 minutes 25 seconds East
 
26.26 feet,
 
North 69 degrees 18 minutes 20 seconds East
 
42.76 feet,
 
South 37 degrees 09 minutes 00 seconds East
 
308.58 feet,
 
South 50 degrees 21 minutes 45 seconds East
 
547.72 feet,



to a point on the Northern most point of the Cargill property, thence South 39
degrees 15 minutes West 1863.72 feet along the Northwest boundary of the Cargill
property to the Point of Beginning, LESS AND EXCEPT 7.53 acres in the
right-of-way of Arkansas Highway No. 198, and containing 330.19 acres after
exceptions.


PRUDENTIAL TRACT II


A 107.44 acre tract of land lying in Sections 7, 8 and 17, Township Twelve North
(T-12-N), Range Eleven East (R-l1-E), Mississippi County, Arkansas and being
more particularly described as:


Beginning at a point on the riverside right-of-way line of St. Francis Levee
District lying 3236.88 feet North of and 1422.48 feet East of the Southwest
corner of Section 17, T-12-N, R-l1-E, thence the following calls and distances
along the St. Francis Levee District right-of-way,



 
North 63 degrees 26 minutes 52 seconds West
 
86.09 feet,
 
North 41 degrees 44 minutes 36 seconds West
 
574.04 feet,
 
North 01 degrees 28 minutes 34 seconds East
 
234.78 feet,
 
North 13 degrees 59 minutes 13 seconds East
 
646.50 feet,
 
North 43 degrees 43 minutes 13 seconds West
 
1435.79 feet,


 
 

--------------------------------------------------------------------------------

 

BK2007PG2726





 
North 39 degrees 43 minutes 44 seconds East
 
114.96 feet,
 
North 47 degrees 59 minutes 08 seconds West
 
500.39 feet,
 
North 55 degrees 07 minutes 39 seconds West
 
531.88 feet,
 
North 45 degrees 41 minutes 15 seconds West
 
174.17 feet,
 
North 54 degrees 16 minutes 32 seconds East
 
470.96 feet,
 
North 35 degrees 33 minutes 50 seconds West
 
99.93 feet,
 
South 54 degrees 26 minutes 15 seconds West
 
499.99 feet,
 
North 52 degrees 22 minutes 02 seconds West
 
403.26 feet,
 
North 34 degrees 26 minutes 45 seconds West
 
118.74 feet,
 
North 67 degrees 20 minutes 10 seconds East
 
1485.18 feet,



along said right-of-way line and its extension to a point on the West top bank
of the Mississippi River, thence the following calls and distances along the
West top bank of the Mississippi River,



 
South 32 degrees 13 minutes 06 seconds East
 
1865.46 feet,
 
South 30 degrees 47 minutes 07 seconds East
 
2631.06 feet,
 
South 55 degrees 51 minutes 18 seconds East
 
918.48 feet,



to its intersection with the St. Francis Levee District right-of-way, thence the
following calls and distances along the St. Francis Levee District right-of-way,



 
North 64 degrees 54 minutes 24 seconds West
 
832.67 feet,
 
North 73 degrees 56 minutes 25 seconds West
 
161.10 feet,
 
North 83 degrees 35 minutes 25 seconds West
 
337.92 feet,
 
South 49 degrees 59 minutes 28 seconds West
 
107.82 feet
 
North 69 degrees 01 minutes 09 seconds West
 
271.31 feet,
 
South 41 degrees 44 minutes 32 seconds West
 
410.99 feet



to the Point of Beginning, containing 107.44 acres more or less.


PRUDENTIAL TRACT III


A 18.17 acre tract of land lying in Section 17, Township Twelve North (T-12-N),
Range Eleven East (R-11-E), Mississippi County, Arkansas and being more
particularly described as:


Beginning at a point on the riverside right-of-way line of the St. Francis Levee
District lying 1918.90 feet North of and 2546.21 feet East of the Southwest
corner of Section 17, T-12-N, R-11-E, thence the following calls and distances
along the St. Francis Levee District right-of-way,



 
North 61 degrees 21 minutes 27 seconds West
 
31.95 feet,
 
North 62 degrees 26 minutes 34 seconds West
 
101.98 feet,
 
North 74 degrees 52 minutes 55 seconds West
 
109.19 feet,
 
North 22 degrees 56 minutes 49 seconds West
 
96.75 feet,
 
North 16 degrees 25 minutes 14 seconds West
 
212.76 feet,
 
North 03 degrees 53 minutes 11 seconds West
 
115.46 feet,
 
South 74 degrees 51 minutes 16 seconds West
 
152.07 feet,
 
North 37 degrees 07 minutes 58 seconds West
 
77.88 feet,
 
North 08 degrees 43 minutes 49 seconds West
 
533.77 feet,
 
North 73 degrees 05 minutes 43 seconds East
 
293.57 feet,
 
South 63 degrees 02 minutes 24 seconds East
 
521.64 feet,
 
North 25 degrees 04 minutes 00 seconds East
 
188.03 feet,
 
South 66 degrees 29 minutes 53 seconds East
 
197.50 feet,
 
South 23 degrees 30 minutes 28 seconds West
 
93.47 feet,
 
South 61 degrees 42 minutes 07 seconds East
 
192.30 feet,


 
 

--------------------------------------------------------------------------------

 

BK2007PG2727





 
South 57 degrees 19 minutes 35 seconds East
 
101.21 feet,



thence leaving the said right-of-way South 39 degrees 15 minutes West 979.09
feet to the Point of Beginning, containing 18.17 acres more or less.


Together with the rights as granted in the Permit by and between the Board of
Directors, St Francis Levee District of Arkansas and Plum Point Energy
Associates, LLC dated September 10, 2001 as modified by Letter dated November
12, 2004 .
 
FAIRLEY TRUST PARCEL 1 (AS SURVEYED)


A 0.78 acre tract of land lying in the SW1/4 SW1/4 of Section 17, Township
Twelve North (T-12-N), Range Eleven East (R-11-E) (Osceola District),
Mississippi County, Arkansas and being more particularly described as:


Commencing at the Southwest corner of said Section 17, thence North 00 degrees
06 minutes 15 seconds East 42.36 feet along the West line of said Section 17 to
a point on the North right-of-way line of Arkansas Highway No. 198, said point
being the Point of Beginning, thence continue North 00 degrees 06 minutes 15
seconds East 256.56 feet along the West line of said Section 17 to its
intersection with the center of Brown Bayou, thence South 45 degrees 09 minutes
51 seconds East 175.54 feet along the center of Brown Bayou, thence South 47
degrees 24 minutes 56 seconds East 196.96 feet along the center of Brown Bayou
to its intersection with the North right-of-way line of Arkansas Highway No.
198, thence North 89 degrees 53 minutes 45 seconds West 269.96 feet along the
North right-of-way line of Arkansas Highway No. 198 to the Point of Beginning,
containing 0.78 acres more or less.


FAIRLEY TRUST PARCEL 2 (AS SURVEYED)


A 14.24 acre tract of land lying in the SE1/4 of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-l1-E) (Osceola District), Mississippi
County, Arkansas and being more particularly described as:


Commencing at the Southeast corner of said Section 18, thence North 00 degrees
06 minutes 15 seconds East 42.36 feet along the East line of said Section 18 to
a point on the North right-of-way line of Arkansas Highway No. 198, said point
being the Point of Beginning, thence North 89 degrees 53 minutes 45 seconds West
1061.25 feet along the North right-of-way line of Arkansas Highway No. 198 to
its intersection with the centerline of South County Road No. 623 (formerly
Arkansas Highway No. 239), thence the following calls and distances along the
centerline of South County Road No. 623 (formerly Arkansas Highway No. 239),



 
North 02 degrees 23 minutes 20 seconds East
 
64.71 feet,
 
North 05 degrees 47 minutes 39 seconds East
 
224.43 feet,
 
North 14 degrees 24 minutes 16 seconds East
 
210.90 feet,
 
North 20 degrees 23 minutes 46 seconds East
 
23.68 feet,

 
thence leaving said centerline of said county road North 50 degrees 33 minutes
47 seconds East 314.72 feet, thence North 26 degrees 30 minutes 49 seconds East
200.55 feet to the center of Brown Bayou, thence South 45 degrees 09 minutes 51
seconds East 906.73 feet along the center of Brown Bayou to its intersection
with the East line of said Section 18, thence South 00 degrees 06 minutes 15
seconds West 256.56 feet along the East line of said Section 18 to the Point of
Beginning, containing 14.24 acres more or less.



 
STATE OF ARKANSAS, COUNTY OF MISSISSIPPI
 
OSCEOLA DISTRICT
 
FILED FOR RECORD THE 30th DAY OF March
 
2007 AT 11:30 O’CLOCK AM. AND RECORDED
 
IN BOOK 2007 PAGE 2717
 
DONNA BRAY, CIRCUIT CLERK
 
BY:
/S/ Arcadia Thompson
D.C.

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit I – Form of Non-Bank Certificate


NON-BANK CERTIFICATE


Reference is made to that certain Credit Agreement, dated as of March 29, 2007
(the “Credit Agreement”), among Plum Point Energy Associates, LLC, a Delaware
limited liability company, as borrower, the lenders from time to time party
thereto, Ambac Assurance Corporation, as loan insurer, The Royal Bank of
Scotland plc, as administrative agent and issuing bank, The Bank of New York, as
collateral agent, RBS Securities Corporation, as sole lead bookrunner and sole
lead arranger.


The undersigned is not a bank (as such term is used in Section 881(c)(3)(A)) of
the Internal Revenue Code of 1986, as amended.


Please also find attached a completed Form W-8BEN (or successor form), attached
as Exhibit A to this Non-Bank Certificate.



 
[NAME OF LENDER]
     
By: ____________________________________
 
Name:
 
Title:
     
[ADDRESS]



Dated: ______________________, 2007.


 
 

--------------------------------------------------------------------------------

 


Exhibit A to Non-Bank Certificate


[See attached Form W-8BEN (or successor form)]


 
 

--------------------------------------------------------------------------------

 


Exhibit J – Form of Certificate of Insurance Consultant




March [__], 2007


Ambac Assurance Corporation,
as Loan Insurer,
One State Street Plaza
New York, New York 10004


The Royal Bank of Scotland plc,
as Administrative Agent, 101 Park Avenue – 6th Floor
New York, New York 10178


 
Re:
Plum Point Energy Associates, LLC



Ladies and Gentlemen:


The undersigned, a duly authorized officer of Moore-McNeil, LLC (the “Insurance
Consultant”), hereby provides this letter to you in accordance with Section
4.01(h) of the Credit Agreement, dated as of March 29, 2007 (the “Credit
Agreement”), among Plum Point Energy Associates, LLC, a Delaware limited
liability company (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”), Ambac Assurance Corporation, as the Loan Insurer (in such
capacity, the “Loan Insurer”), The Royal Bank of Scotland plc, as administrative
agent (in such capacity, the “Administrative Agent”) and as issuing bank, The
Bank of New York, as collateral agent, and RBS Securities Corporation, as sole
lead arranger and as sole lead bookrunner. Capitalized terms used but not
otherwise defined in this Insurance Consultant’s Certificate shall have the
meanings assigned to such terms (whether directly or by reference to another
agreement or document) in the Credit Agreement.


The Insurance Consultant acknowledges that, pursuant to the Credit Agreement,
the Loan Insurer and the Lenders will each be relying on this certificate and
the updated Insurance Consultant’s Report, a true and correct copy of which is
attached hereto as Exhibit A. Based on our review of Section 5.11 of the Credit
Agreement and Schedule 5.11 to the Credit Agreement (the “Insurance
Requirements”), the Insurance Consultant finds the types and, when specified,
the necessary limits, of insurance called for in the Insurance Requirements to
be normal and customary for a project of the size, location and type as the
Project.


The Insurance Consultant has also been provided and attaches hereto as Schedule
A evidence of insurance submitted by the Borrower and/or the EPC Contractor and
their respective insurance brokers, reflecting the insurance currently in force
covering the Project. The Insurance Consultant has compared the insurance
provided therein or evidenced thereby, as the case may be, to the Insurance
Requirements. Based upon such review and comparison, it is the Insurance
Consultant’s opinion that such insurance coverage appears to provide the types
and, when specified, the necessary limits of, coverage in force as to the
coverage required by the Insurance Requirements in Schedule 5.11 (with the
exception of loss payee designations in the


 
J-1

--------------------------------------------------------------------------------

 


builders all risk policy and the marine cargo policy which are in the process of
being corrected by the Borrower) and such insurance is in full force and effect.


The Insurance Consultant hereby confirms that each of the Loan Insurer and the
Lenders shall be permitted to rely on the Insurance Consultant’s Report as if it
was specifically addressed to each of the Loan Insurer and the Lenders (subject,
in each case, to the limitations of liability set forth in the professional
services agreement between the Insurance Consultant and LS Power Associates with
respect to the Insurance Consultant’s Report).


This letter does not constitute legal advice or a legal opinion, nor shall any
statement made herein be deemed to be relied upon as legal advice. This letter
is not intended to be construed as a warranty or guaranty that the insurance
currently in force or required to be in force will remain in full force and
effect.



 
Respectfully submitted,
       
MOORE-McNEIL, LLC
       
By:
   
Name:  
Charles C. Moore
   
President



 
J-2

--------------------------------------------------------------------------------

 


Exhibit K-1 – Form of Initial Credit Event
Certificate of Independent Engineer


[LETTERHEAD OF STONE & WEBSTER MANAGEMENT CONSULTANTS, INC.]


March [__], 2007


Ambac Assurance Corporation,
as Loan Insurer,
One State Street Plaza
New York, New York 10004


The Royal Bank of Scotland plc,
as Administrative Agent,
101 Park Avenue – 6th Floor
New York, New York 10178


Subject:
Plum Point Energy Associates, LLC



Ladies and Gentlemen:


The undersigned, a duly authorized officer of Stone & Webster Management
Consultants, Inc. (the “Independent Engineer”), hereby provides this letter to
you in accordance with Section 4.01(j) of that certain Credit Agreement, dated
as of March 29, 2007 (the “Credit Agreement”), among Plum Point Energy
Associates, LLC, the lenders from time to time party thereto (the “Lenders”),
Ambac Assurance Corporation, as the Loan Insurer (in such capacity, the “Loan
Insurer”), The Royal Bank of Scotland plc, as administrative agent (in such
capacity, the “Administrative Agent”) and as issuing bank, The Bank of New York,
as collateral agent, and RBS Securities Corporation, as sole lead arranger and
as sole lead bookrunner. Except as provided herein, all terms used herein which
are defined in the Credit Agreement shall have the meanings given therein.


The Independent Engineer acknowledges that pursuant to the Credit Agreement, the
Loan Insurer will be insuring, and the Lenders will be providing, certain
financing to the Borrower and in so doing will each be relying on this
Certificate and the updated Independent Technical Review of the Plum Point
Energy Station, dated March 23, 2007 (the “Independent Technical Review”). The
Independent Engineer certifies that attached hereto as Exhibit A is a true,
correct and complete copy of the Independent Technical Review, and that the
Independent Technical Review represents the Independent Engineer’s professional
opinion as of the date hereof. Further, the Independent Engineer confirms, as of
the date hereof, the evaluation, estimates, projections, conclusions and
recommendations contained in the Independent Technical Review. The Independent
Engineer confirms that each of the Loan Insurer and the Lenders shall be
permitted, subject to the Terms & Conditions set out in the “Proposal for
Independent Engineering Services” dated October 25, 2005 entered into between
Plum Point Energy Associates, LLC and Stone & Webster Management Consultants,
Inc., to rely on the Independent Technical Review as if such Independent
Technical Review was specifically addressed to each of the Loan Insurer and the
Lenders.


 
K-1-1

--------------------------------------------------------------------------------

 


Very truly yours,


STONE & WEBSTER MANAGEMENT CONSULTANTS, INC.


By:__________________________

 
  Name:
[                                 ]

 
Title:
  [                                 ]



 
K-1-2

--------------------------------------------------------------------------------

 


Exhibit A to Certificate of Independent Engineer


[See attached Independent Technical Review]


 
K-1-3

--------------------------------------------------------------------------------

 


Exhibit K-2 – Form of Credit Event
Certificate of Independent Engineer


[LETTERHEAD OF STONE & WEBSTER MANAGEMENT CONSULTANTS, INC.]


[Date]


Ambac Assurance Corporation, as Loan Insurer
One State Street Plaza
New York, NY 10004
Fax: (212) 668-0340
Attention: Surveillance - Utilities


The Royal Bank of Scotland plc, as Administrative Agent
101 Park Avenue – 6th Floor
New York, NY 10178
Fax: (212) 404-1478
Attention: Luis Montanti


Subject:
Plum Point Energy Associates, LLC



Ladies and Gentlemen:


The undersigned, a duly authorized officer of Stone & Webster Management
Consultants, Inc. (the “Independent Engineer”), hereby provides this letter to
you in accordance with Section 4.02(f) of that certain Credit Agreement, dated
as of March 29, 2007 (the “Credit Agreement”), among Plum Point Energy
Associates, LLC, the lenders from time to time party thereto (the “Lenders”),
Ambac Assurance Corporation, as the Loan Insurer (in such capacity, the “Loan
Insurer”), The Royal Bank of Scotland plc, as administrative agent (in such
capacity, the “Administrative Agent”) and as issuing bank, The Bank of New York,
as collateral agent, and RBS Securities Corporation, as sole lead arranger and
as sole lead bookrunner. Except as provided herein, all terms used herein which
are defined in the Credit Agreement shall have the meanings given therein.


This Certificate related to a request for Borrowing of Construction Loans to be
made on [______________] (the “Borrowing Request”). The Independent Engineer has
discussed matters set forth in this Certificate, where it deems such discussions
to be pertinent, with the EPC Contractor, the Borrower and appropriate third
parties. The Independent Engineer has performed the services required in
connection with the delivery of this Certificate in a professional manner using
sound project management and supervisory principles and procedures in accordance
with the standard of care for the level of services as practiced by consulting
engineers on generation facilities similar to the Project. The Independent
Engineer hereby represents that it has the required skills and capacity to
perform such services in the foregoing manner and has made such reviews,
examinations and investigations as the Independent Engineer believes in its
professional judgment to be reasonably necessary for the purposes of making the
certifications set forth herein.


 
K-2-1

--------------------------------------------------------------------------------

 


On the basis of the foregoing and on the understanding and assumption (after due
inquiry) that the Independent Engineer has been provided true, correct and
complete information from such other parties as to the matters set forth herein,
the Independent Engineer hereby makes the following certifications to the Loan
Insurer and the Administrative Agent (for the benefit of the Lenders) as of the
date hereof:


1.             We have reviewed the Scope of Work (and other specifications)
under and as defined in the EPC Contract, material and data made available to us
by the Borrower since the Closing Date and have performed such other
investigations as we believed to be necessary for the purpose of making the
certifications set forth herein. We have visited the Project on a periodic basis
and have observed the status of construction progress and startup activities at
the Project. We last visited the Project on [__________]. We have reviewed the
Project Schedule and Progress Invoices (each as defined in the EPC Contract)
from the EPC Contractor. We have also reviewed each amendment and each other
material notice given to or by the Borrower under an EPC Contract, including,
without limitation, any change order or request for any change order thereunder
and the monthly progress report from the EPC Contractor (which we hereby confirm
is in form and substance reasonably satisfactory to the Independent Engineer).


2.             To the extent practicable, we have verified that the materials
procured and work performed to date under the EPC Contract were procured and
performed in accordance with generally accepted engineering practices and the
costs incurred therefor were incurred in accordance with generally accepted
engineering practices.


3.             Based on our review of the information discussed above, and any
other information or data that we deemed necessary to making the certifications
herein, we are of the opinion that:


 
(a)
[Except _______]1, after giving effect to the making of the Construction Loan to
be made pursuant to the Borrowing Request and any Sponsor Support Payments made
on or prior to the date hereof, the funds available to the Borrower, when taken
together with unutilized amounts then available to be drawn under the Credit
Agreement, the Sponsor Support Agreement and the Bond Loan Agreement, is
reasonably expected to be sufficient to cause the Commercial Operations Date to
occur in accordance with all Legal Requirements, the Project Contracts and the
Credit Documents on or prior to the Date Certain and to pay or provide for all
anticipated non-construction Project Costs, all as set forth in the then current
Project Budget [(except as provided under any change orders under the EPC
Contract listed on Schedule 1 hereto which have been previously delivered to
us)].



 
(b)
After giving effect to the making of the Construction Loan to be made pursuant
to the Borrowing Request, the aggregate amount of funds on deposit in the
Construction Account and the Construction Discretionary

____________________


1
Insert language if appropriate.



 
K-2-2

--------------------------------------------------------------------------------

 


Sub-Account will not exceed the sum of (i) $2,000,000 plus (ii) the amount of
Project Costs due and payable as of the date hereof plus (iii) the aggregate
amount of Project Costs expected to become due and payable or scheduled to
become due and payable within one month after the date hereof.


 
(c)
(i) We believe that the work performed under the EPC Contract as of the date
hereof has in all material respects been performed in a good and workman like
manner and in accordance with generally accepted engineering and construction
and project management practices and (ii) [except _______]2, since the date of
our last Certificate, there has been no claim by the EPC Contractor that it is
entitled to a material change in the Substantial Completion Date, the Scope of
Work, or the Contract Price (as each such term is defined in the EPC Contract).



 
(d)
[Except _____]3, the major construction and operation activities (if any) and
the progress of the construction of the Project through the date of this
Certificate are proceeding in a satisfactory manner in accordance with the EPC
Contract.



 
(e)
To the best of our knowledge, which knowledge is based upon our review conducted
in accordance with the scope of services as Independent Engineer for the
Lenders, payment requested by delivery of the monthly reports required by the
EPC Contract, and the written invoices related thereto, are in accordance with
the Schedule of Values and the Project Payment Schedules (each as defined in the
EPC Contract), in each case, taken in their entirety.



 
(f)
[Except ________],4 we are not aware that any events of Force Majeure (as
defined in the EPC Contract) have occurred and are continuing.



 
(g)
To the best of our knowledge, all Applicable Permits as required by Section 3.12
of the Credit Agreement and as listed in Schedule 3.12 of the Credit Agreement
have been obtained, are in full force and effect as of the date hereof or are
reasonably expected to be obtained. Such Applicable Permits (to the extent
obtained) are not subject to any condition (other than compliance with the terms
thereof) and do not impose restrictions or requirements inconsistent in any
material respect with the transactions or the Scope of Work or other
specifications in the EPC Contract and operation contemplated by the Project
Documents.

____________________


2
Insert language if appropriate.



3
Insert language if appropriate.



4
Insert language if appropriate.



 
K-2-3

--------------------------------------------------------------------------------

 


 
(h)
[The work contemplated by the total current change orders under the EPC
Contract, in our opinion, is necessary and reasonable and such change orders
comply with the terms of the Credit Agreement and the EPC Contract.]



4.           [We have reviewed the Foundation Drawings received by the
Collateral Agents in accordance with Section 4.02(m) of the Credit Agreement and
hereby confirm that the foundations and footings have been actually placed or
constructed in the locations depicted in such Foundation Drawings.]


 
K-2-4

--------------------------------------------------------------------------------

 


The person signing this Certificate is a duly qualified representative of the
Independent Engineer and as such is authorized to execute this Certificate on
behalf of the Independent Engineer.


Very truly yours,


STONE & WEBSTER MANAGEMENT CONSULTANTS, INC.
 
By:__________________________

 
  Name:
[                                 ]

 
Title:
  [                                 ]

 
 
K-2-5

--------------------------------------------------------------------------------

 


Schedule 1 to Independent Engineer’s Certificate


Change Orders [to be included only when applicable]


Change
Order
Adjustment
to the
Scope of
Work,
if any
Adjustment
to
Guaranteed
Values,
if any
Adjustment to
Guaranteed
Completion
Date,
if any
Adjustment
to Project
Payment
Schedule,
if any
Adjustment
to
Contract
Price,
if any
Adjustment
to any other
terms and
conditions,
if any
                                         
[Insert additional rows as necessary]
           



 
K-2-6

--------------------------------------------------------------------------------

 
 
EXHIBIT L
 
CONSTRUCTION BUDGET
 

   
Borrower’s
Budget
         
Shared Project Costs
   
574,762,428
           
EPC Contract
   
500,747,876
           
Other Construction
   
17,890,322
           
O&M Contractor Labor and Fee
   
8,576,745
           
Operational General & Admin
   
713,143
           
Commissioning
   
10,876,784
           
Test Energy Revenue
   
(7,361,077
)
         
Equipment, Material, Spares and Inventories
   
12,613,541
           
Construction Management
   
12,452,349
           
Sales / Use Tax
   
5,565,350
           
Insurance
   
998,156
           
Land & Easements
   
4,868,167
           
PILOT Payment
   
687,885
           
Solid Waste Facility Trust Fund
   
163,938
           
Major Maintenance Reserve
   
284,250
           
Development Reimbursement
   
5,685,000
           
Reimbursement from PPA Counterparties
   
(17,862,953
)
         
Interest Expense and Commitment Fees
   
110,980,871
           
Interest Earnings
   
(6,874,950
)
         
Commitment Fee on WC and DSR Surety
   
487,214
           
Project Administration
   
2,009,000
           
LC Reimbursement for Equity Commitment
   
2,690,625
           
Third Party Fees and Expenses
   
28,580,940
           
Prior Debt Payoff for Non-Shareable
   
45,701,650
           
Outstanding Tax Exempt Financing
   
20,179,522
           
Contingency
   
39,000,000
           
Total
   
799,654,347
 

 
 
L-1

--------------------------------------------------------------------------------

 


Exhibit M – Form of Construction Schedule
 
[chart1.jpg]
 
 
M-1

--------------------------------------------------------------------------------

 


Exhibit N – Form of Construction Schedule
 
Plum Point Project
Cash Flow
All figures in $mm unless otherwise indicated
 

                                                                               
                                                                         
Partial Year of Operations
    0.38       1.00       1.00       1.00       1.00       1.00       1.00      
1.00       1.00       1.00       1.00       1.00       1.00       1.00      
1.00       1.00       1.00       1.00       1.00  
Contract Year
    1       2       3       4       5       6       7       8       9       10  
    11       12       13       14       15       16       17       18       19  
Year
    2010       2011       2012       2013       2014       2015       2016      
2017       2018       2019       2020       2021       2022       2023      
2024       2025       2026       2027       2028                                
                                                                               
                                           
Revenue
                                                                               
                                                                       
Contracted Capacity Payments
  $ 25.6     $ 67.9     $ 69.5     $ 71.1     $ 72.8     $ 74.6     $ 76.3     $
78.2     $ 80.0     $ 82.0     $ 83.9     $ 86.0     $ 88.0     $ 90.2     $
92.4     $ 94.6     $ 96.9     $ 99.3     $ 101.7  
Contracted VOM Reimbursement
    3.4       8.6       8.9       9.3       9.2       10.0       10.4       10.8
      10.2       11.7       12.2       12.8       12.8       14.0       14.7    
  15.4       14.3       16.1       16.4  
Contracted FOM Payment
    4.9       14.0       14.5       15.3       15.6       16.0       16.3      
16.7       17.0       17.4       17.8       18.1       18.5       18.9      
19.4       19.8       20.2       20.7       21.1  
Contracted Fuel Payment
    16.6       41.6       42.3       43.1       42.2       44.7       45.6      
46.5       43.3       48.2       49.8       51.0       50.2       53.6      
54.9       56.3       52.7       58.9       60.2  
Total Revenue
  $ 50.6     $ 132.1     $ 135.3     $ 138.8     $ 139.9     $ 145.3     $ 148.6
    $ 152.1     $ 150.6     $ 159.3     $ 163.7     $ 167.9     $ 169.6     $
176.7     $ 181.3     $ 186.1     $ 184.2     $ 194.9     $ 199.5              
                                                                               
                                                             
Expenses
                                                                               
                                                                       
Delivered Fuel Expense
  $ (16.5 )   $ (41.2 )   $ (42.0 )   $ (42.8 )   $ (41.9 )   $ (44.4 )   $
(45.2 )   $ (46.1 )   $ (43.0 )   $ (47.9 )   $ (49.4 )   $ (50.6 )   $ (49.8 )
  $ (53.2 )   $ (54.5 )   $ (55.9 )   $ (52.3 )   $ (58.4 )   $ (59.7 )
Non-fuel Variable O&M (includes emissions)
    (3.4 )     (8.6 )     (8.9 )     (9.3 )     (9.2 )     (10.0 )     (10.4 )  
  (10.8 )     (10.2 )     (11.7 )     (12.2 )     (12.8 )     (12.8 )     (14.0
)     (14.7 )     (15.4 )     (14.3 )     (16.1 )     (16.4 )
Total Variable Expenses
    (19.9 )     (49.8 )     (50.9 )     (52.0 )     (51.1 )     (54.4 )    
(55.6 )     (56.9 )     (53.2 )     (59.6 )     (61.6 )     (63.4 )     (62.6 )
    (67.2 )     (69.2 )     (71.3 )     (66.6 )     (74.5 )     (76.2 )        
                                                                               
                                                                 
Site Labor, inc benefits
    (1.9 )     (5.2 )     (5.3 )     (5.4 )     (5.6 )     (5.7 )     (5.8 )    
(6.0 )     (6.1 )     (6.2 )     (6.4 )     (6.5 )     (6.7 )     (6.8 )    
(7.0 )     (7.1 )     (7.3 )     (7.4 )     (7.6 )
O&M Contractor Fee
    (0.2 )     (0.5 )     (0.5 )     (0.5 )     (0.5 )     (0.5 )     (0.5 )    
(0.5 )     (0.5 )     (0.5 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )    
(0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.7 )
Subcontractors / Professional Services
    (0.1 )     (0.4 )     (0.4 )     (0.4 )     (0.4 )     (0.4 )     (0.4 )    
(0.4 )     (0.5 )     (0.5 )     (0.5 )     (0.5 )     (0.5 )     (0.5 )    
(0.5 )     (0.5 )     (0.5 )     (0.6 )     (0.6 )
General & Administrative
    (0.1 )     (0.3 )     (0.3 )     (0.3 )     (0.3 )     (0.4 )     (0.4 )    
(0.4 )     (0.4 )     (0.4 )     (0.4 )     (0.4 )     (0.4 )     (0.4 )    
(0.4 )     (0.4 )     (0.5 )     (0.5 )     (0.5 )
Property Taxes
    0.0       0.0       (0.2 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )    
(0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )    
(0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )
Permit Fees
    (0.1 )     (0.2 )     (0.2 )     (0.2 )     (0.3 )     (0.3 )     (0.3 )    
(0.3 )     (0.3 )     (0.3 )     (0.3 )     (0.3 )     (0.3 )     (0.3 )    
(0.3 )     (0.3 )     (0.3 )     (0.3 )     (0.3 )
Insurance
    (0.9 )     (2.5 )     (2.5 )     (2.6 )     (2.7 )     (2.7 )     (2.8 )    
(2.8 )     (2.9 )     (3.0 )     (3.0 )     (3.1 )     (3.2 )     (3.3 )    
(3.3 )     (3.4 )     (3.5 )     (3.6 )     (3.6 )
Maintenance Parts & Services
    (0.8 )     (2.0 )     (2.1 )     (2.1 )     (2.2 )     (2.2 )     (2.3 )    
(2.3 )     (2.4 )     (2.4 )     (2.5 )     (2.5 )     (2.6 )     (2.6 )    
(2.7 )     (2.8 )     (2.8 )     (2.9 )     (2.9 )
Firm Electrical Transmission
    0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0  
    0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0  
    0.0       0.0       0.0  
Backfeed Energy
    (0.2 )     (0.5 )     (0.5 )     (0.5 )     (0.6 )     (0.6 )     (0.6 )    
(0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.7 )     (0.7 )    
(0.7 )     (0.7 )     (0.7 )     (0.7 )     (0.8 )
Monoline Insurance
    (1.2 )     (3.3 )     (3.3 )     (3.3 )     (3.2 )     (3.2 )     (3.2 )    
(3.2 )     (3.1 )     (3.1 )     (3.0 )     (3.0 )     (2.9 )     (2.8 )    
(2.8 )     (2.7 )     (2.6 )     (2.4 )     (2.3 )
Operations Management
    0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0  
    0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0  
    0.0       0.0       0.0  
Major Maintenance
    (0.4 )     (1.1 )     (1.1 )     (1.1 )     (1.2 )     (1.2 )     (1.2 )    
(1.2 )     (1.3 )     (1.3 )     (1.3 )     (1.3 )     (1.4 )     (1.4 )    
(1.4 )     (1.5 )     (1.5 )     (1.5 )     (1.6 )
Project Administration
    (0.2 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.7 )     (0.7 )    
(0.7 )     (0.7 )     (0.7 )     (0.7 )     (0.8 )     (0.8 )     (0.8 )    
(0.8 )     (0.8 )     (0.8 )     (0.9 )     (0.9 )
Third Party Fees and Expenses
    (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.2 )     (0.2 )    
(0.2 )     (0.2 )     (0.2 )     (0.2 )     (0.2 )     (0.2 )     (0.2 )    
(0.2 )     (0.2 )     (0.2 )     (0.2 )     (0.2 )
Total Fixed Expenses
    (6.3 )     (16.7 )     (17.2 )     (17.9 )     (18.2 )     (18.6 )     (18.9
)     (19.2 )     (19.5 )     (19.8 )     (20.1 )     (20.4 )     (20.7 )    
(21.0 )     (21.3 )     (21.6 )     (21.9 )     (22.2 )     (22.5 )            
                                                                               
                                                             
Total Operating Expenses
  $ (26.2 )   $ (66.6 )   $ (68.1 )   $ (70.0 )   $ (69.3 )   $ (73.0 )   $
(74.5 )   $ (76.1 )   $ (72.7 )   $ (79.4 )   $ (81.7 )   $ (83.8 )   $ (83.3 )
  $ (88.2 )   $ (90.5 )   $ (92.9 )   $ (88.6 )   $ (96.7 )   $ (98.7 )        
                                                                               
                                                                 
Solid Waste Facility Trust Fund
    (0.2 )     (0.2 )     0.0       0.0       0.0       0.0       0.0       0.0
      0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0
      0.0       0.0       0.0                                                  
                                                                               
                         
EBITDA
  $ 24.2     $ 65.4     $ 67.2     $ 68.9     $ 70.6     $ 72.3     $ 74.2     $
76.0     $ 78.0     $ 80.0     $ 82.0     $ 84.1     $ 86.3     $ 88.6     $
90.9     $ 93.2     $ 95.6     $ 98.2     $ 100.8                              
                                                                               
                                             
CADS
  $ 24.2     $ 65.4     $ 67.2     $ 68.9     $ 70.6     $ 72.3     $ 74.2     $
76.0     $ 78.0     $ 80.0     $ 82.0     $ 84.1     $ 86.3     $ 88.6     $
90.9     $ 93.2     $ 95.6     $ 98.2     $ 100.8  

 
 
N-1

--------------------------------------------------------------------------------

 


Plum Point Project
Cash Flow
All figures in $mm unless otherwise indicated



                                                                         
Partial Year of Operations
    1.00       1.00       1.00       1.00       1.00       1.00       1.00      
1.00       1.00       1.00       1.00       0.62  
Contract Year
    20       21       22       23       24       25       26       27       28  
    29       30       31  
Year
    2029       2030       2031       2032       2033       2034       2035      
2036       2037       2038       2039       2040                                
                                                                   
Revenue
                                                                               
               
Contracted Capacity Payments
  $ 104.2     $ 103.7     $ 101.0     $ 102.7     $ 104.5     $ 106.4     $
108.3     $ 110.3     $ 112.3     $ 114.4     $ 116.6     $ 73.0  
Contracted VOM Reimbursement
    16.8       16.5       17.6       18.0       18.4       17.1       19.2      
19.6       20.1       19.7       21.0       13.1  
Contracted FOM Payment
    21.6       22.0       22.5       23.0       23.5       24.0       24.6      
25.1       25.6       26.2       26.8       16.7  
Contracted Fuel Payment
    61.5       60.5       64.4       65.8       67.3       63.0       70.3      
71.9       73.6       72.2       76.9       48.7  
Total Revenue
  $ 204.2     $ 202.7     $ 205.4     $ 209.5     $ 213.7     $ 210.5     $
222.4     $ 227.0     $ 231.6     $ 232.5     $ 241.3     $ 151.6              
                                                                               
     
Expenses
                                                                               
               
Delivered Fuel Expense
  $ (61.1 )   $ (60.0 )   $ (63.8 )   $ (65.3 )   $ (66.7 )   $ (62.5 )   $
(69.8 )   $ (71.4 )   $ (73.0 )   $ (71.7 )   $ (76.3 )   $ (48.3 )
Non-fuel Variable O&M (includes emissions)
    (16.8 )     (16.5 )     (17.6 )     (18.0 )     (18.4 )     (17.1 )    
(19.2 )     (19.6 )     (20.1 )     (19.7 )     (21.0 )     (13.3 )
Total Variable Expenses
    (77.9 )     (76.5 )     (81.4 )     (83.3 )     (85.1 )     (79.6 )    
(89.0 )     (91.0 )     (93.1 )     (91.4 )     (97.3 )     (61.6 )            
                                                                               
     
Site Labor, inc benefits
    (7.8 )     (7.9 )     (8.1 )     (8.3 )     (8.5 )     (8.7 )     (8.9 )    
(9.1 )     (9.3 )     (9.5 )     (9.7 )     (3.7 )
O&M Contractor Fee
    (0.7 )     (0.7 )     (0.7 )     (0.7 )     (0.7 )     (0.8 )     (0.8 )    
(0.8 )     (0.8 )     (0.8 )     (0.8 )     (0.3 )
Subcontractors / Professional Services
    (0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.7 )     (0.7 )    
(0.7 )     (0.7 )     (0.7 )     (0.7 )     (0.3 )
General & Administrative
    (0.5 )     (0.5 )     (0.5 )     (0.5 )     (0.5 )     (0.5 )     (0.6 )    
(0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.2 )
Property Taxes
    (0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.6 )    
(0.6 )     (0.6 )     (0.6 )     (0.6 )     (0.2 )
Permit Fees
    (0.4 )     (0.4 )     (0.4 )     (0.4 )     (0.4 )     (0.4 )     (0.4 )    
(0.4 )     (0.4 )     (0.4 )     (0.4 )     (0.2 )
Insurance
    (3.7 )     (3.8 )     (3.9 )     (4.0 )     (4.1 )     (4.2 )     (4.2 )    
(4.3 )     (4.4 )     (4.5 )     (4.6 )     (1.8 )
Maintenance Parts & Services
    (3.0 )     (3.1 )     (3.1 )     (3.2 )     (3.3 )     (3.4 )     (3.4 )    
(3.5 )     (3.6 )     (3.7 )     (3.8 )     (1.4 )
Firm Electrical Transmission
    0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0  
    0.0       0.0       0.0       0.0  
Backfeed Energy
    (0.8 )     (0.8 )     (0.8 )     (0.8 )     (0.8 )     (0.9 )     (0.9 )    
(0.9 )     (0.9 )     (0.9 )     (1.0 )     (0.4 )
Monoline Insurance
    (2.2 )     (2.0 )     (1.9 )     (1.7 )     (1.5 )     (1.4 )     (1.2 )    
(0.9 )     (0.7 )     (0.5 )     (0.3 )     (0.1 )
Operations Management
    0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0  
    0.0       0.0       0.0       0.0  
Major Maintenance
    (1.6 )     (1.6 )     (1.7 )     (1.7 )     (1.8 )     (1.8 )     (1.8 )    
(1.9 )     (1.9 )     (2.0 )     (2.0 )     (1.3 )
Project Administration
    (0.9 )     (0.9 )     (0.9 )     (1.0 )     (1.0 )     (1.0 )     (1.0 )    
(1.0 )     (1.1 )     (1.1 )     (1.1 )     (0.7 )
Third Party Fees and Expenses
    (0.2 )     (0.2 )     (0.2 )     (0.2 )     (0.2 )     (0.2 )     (0.2 )    
(0.2 )     (0.2 )     (0.2 )     (0.2 )     (0.1 )
Total Fixed Expenses
    (22.8 )     (23.2 )     (23.5 )     (23.8 )     (24.1 )     (24.4 )    
(24.7 )     (25.0 )     (25.3 )     (25.6 )     (25.9 )     (10.8 )            
                                                                               
     
Total Operating Expenses
  $ (100.7 )   $ (99.6 )   $ (104.9 )   $ (107.0 )   $ (109.2 )   $ (104.0 )   $
(113.7 )   $ (116.0 )   $ (118.4 )   $ (116.9 )   $ (123.2 )   $ (72.4 )        
                                                                               
         
Solid Waste Facility Trust Fund
    0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0  
    0.0       0.0       0.0       0.0                                          
                                                         
EBITDA
  $ 103.5     $ 103.1     $ 100.6     $ 102.5     $ 104.5     $ 106.6     $
108.8     $ 111.0     $ 113.3     $ 115.6     $ 118.1     $ 79.2                
                                                                               
   
CADS
  $ 103.5     $ 103.1     $ 100.6     $ 102.5     $ 104.5     $ 106.6     $
108.8     $ 111.0     $ 113.3     $ 115.6     $ 118.1     $ 79.2  

 
 
N-2

--------------------------------------------------------------------------------

 
 
Plum Point Project
Financing
All figures in $mm unless otherwise indicated
 

                                                                               
                                                                             
Partial Year of Operations
        0.38       1.00       1.00       1.00       1.00       1.00       1.00  
    1.00       1.00       1.00       1.00       1.00       1.00       1.00      
1.00       1.00       1.00       1.00       1.00  
Contract Year
        1       2       3       4       5       6       7       8       9      
10       11       12       13       14       15       16       17       18      
19  
Year
        2010       2011       2012       2013       2014       2015       2016  
    2017       2018       2019       2020       2021       2022       2023      
2024       2025       2026       2027       2028                                
                                                                               
                                               
Cash Waterfall
                                                                               
                                                                           
CAFDS
      $ 24.2     $ 65.4     $ 67.2     $ 68.9     $ 70.6     $ 72.3     $ 74.2  
  $ 76.0     $ 78.0     $ 80.0     $ 82.0     $ 84.1     $ 86.3     $ 88.6     $
90.9     $ 93.2     $ 95.6     $ 98.2     $ 100.8  
less: Working Capital
        (0.3 )     (0.8 )     (0.8 )     (0.8 )     (0.8 )     (0.8 )     (0.9 )
    (0.9 )     (0.9 )     (0.9 )     (0.9 )     (1.0 )     (1.0 )     (1.0 )    
(1.0 )     (1.0 )     (1.0 )     (1.1 )     (1.1 )
less: Interest Expense
        (16.5 )     (43.4 )     (43.3 )     (43.2 )     (43.0 )     (42.7 )    
(42.4 )     (42.0 )     (41.5 )     (40.9 )     (40.2 )     (39.4 )     (38.5 )
    (37.4 )     (36.3 )     (35.0 )     (33.5 )     (31.9 )     (30.1 )
less: Mandatory Amortization
        0.0       (0.4 )     (3.0 )     (4.4 )     (4.1 )     (5.5 )     (7.1 )
    (8.9 )     (10.8 )     (11.6 )     (13.2 )     (15.5 )     (17.6 )     (19.7
)     (21.8 )     (24.6 )     (27.4 )     (30.4 )     (33.3 )
Cash Available for DSR
        7.5       20.8       20.0       20.4       22.7       23.3       23.8  
    24.3       24.8       26.6       27.7       28.3       29.3       30.5      
31.8       32.7       33.8       34.9       36.3  
DSR Draw / (Funding)
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0  
Cash Available for Working Capital
        7.5       20.8       20.0       20.4       22.7       23.3       23.8  
    24.3       24.8       26.6       27.7       28.3       29.3       30.5      
31.8       32.7       33.8       34.9       36.3  
Working Capital Draw / (Funding)
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0  
Cash Available for Excess Cash Flow Sweep
        7.5       20.8       20.0       20.4       22.7       23.3       23.8  
    24.3       24.8       26.6       27.7       28.3       29.3       30.5      
31.8       32.7       33.8       34.9       36.3  
less: Backstop LC Sweep
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0  
Plus: Management Fee
        0.2       1.3       1.3       1.4       1.4       1.4       1.5      
1.5       1.5       1.6       1.6       1.6       1.7       1.7       1.8      
1.8       1.8       1.9       1.9  
Cash Available for Distribution
      $ 7.6     $ 22.1     $ 21.3     $ 21.8     $ 24.1     $ 24.7     $ 25.2  
  $ 25.8     $ 26.4     $ 28.1     $ 29.3     $ 29.9     $ 30.9     $ 32.2     $
33.6     $ 34.4     $ 35.6     $ 36.8     $ 38.2                                
                                                                               
                                               
Credit Facilities
                                                                               
                                                                           
Beginning Balance
      $ 700.0       700.0       699.6       696.6       692.1       688.0      
682.5       675.4       666.6       655.8       644.2       630.9       615.5  
    597.9       578.2       556.4       531.9       504.5       474.1  
Unhedged LIBOR Rate
        5.065 %     5.145 %     5.195 %     5.249 %     5.304 %     5.357 %    
5.407 %     5.453 %     5.489 %     5.514 %     5.528 %     5.531 %     5.525 %
    5.514 %     5.501 %     5.484 %     5.464 %     5.441 %     5.419 %
Interest Rate
        5.54 %     5.54 %     5.55 %     5.55 %     5.56 %     5.57 %     5.57 %
    5.58 %     5.58 %     5.58 %     5.58 %     5.58 %     5.58 %     5.58 %    
5.58 %     5.58 %     5.58 %     5.57 %     5.57 %
Interest Expense
        (14.8 )     (38.8 )     (38.7 )     (38.6 )     (38.4 )     (38.1 )    
(37.8 )     (37.4 )     (36.9 )     (36.3 )     (35.6 )     (34.8 )     (33.9 )
    (32.8 )     (31.7 )     (30.4 )     (28.9 )     (27.3 )     (25.5 )
Amortization Schedule
        0.00 %     0.06 %     0.43 %     0.63 %     0.59 %     0.78 %     1.01 %
    1.27 %     1.54 %     1.66 %     1.89 %     2.21 %     2.51 %     2.81 %    
3.11 %     3.51 %     3.91 %     4.34 %     4.76 %
Amortization
        0.0       (0.4 )     (3.0 )     (4.4 )     (4.1 )     (5.5 )     (7.1 )
    (8.9 )     (10.8 )     (11.6 )     (13.2 )     (15.5 )     (17.6 )     (19.7
)     (21.8 )     (24.6 )     (27.4 )     (30.4 )     (33.3 )
Ending Balance
        700.0       699.6       696.6       692.1       688.0       682.5      
675.4       666.6       655.8       644.2       630.9       615.5       597.9  
    578.2       556.4       531.9       504.5       474.1       440.8  
Closing Balance
        700.0       699.6       696.6       692.1       688.0       682.5      
675.4       666.6       655.8       644.2       630.9       615.5       597.9  
    578.2       556.4       531.9       504.5       474.1       440.8          
21.0yr Avg Life 31Yr Term
                                                                               
                                                                               
                                                                               
                               
Tax-Exempt Notes
                                                                               
                                                                           
Beginning Balance
      $ 100.0     $ 100.0     $ 100.0     $ 100.0     $ 100.0     $ 100.0     $
100.0     $ 100.0     $ 100.0     $ 100.0     $ 100.0     $ 100.0     $ 100.0  
  $ 100.0     $ 100.0     $ 100.0     $ 100.0     $ 100.0     $ 100.0  
Total Interest Rate
        4.60 %     4.60 %     4.60 %     4.60 %     4.60 %     4.60 %     4.60 %
    4.60 %     4.60 %     4.60 %     4.60 %     4.60 %     4.60 %     4.60 %    
4.60 %     4.60 %     4.60 %     4.60 %     4.60 %
Interest Expense
        (1.8 )     (4.6 )     (4.6 )     (4.6 )     (4.6 )     (4.6 )     (4.6 )
    (4.6 )     (4.6 )     (4.6 )     (4.6 )     (4.6 )     (4.6 )     (4.6 )    
(4.6 )     (4.6 )     (4.6 )     (4.6 )     (4.6 )
Scheduled Amortization Pct
        0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %
    0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %    
0.00 %     0.00 %     0.00 %     0.00 %     0.00 %
Scheduled Amortization
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0  
Cash Sweep Amortization
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0  
Ending Balance
        100.0       100.0       100.0       100.0       100.0       100.0      
100.0       100.0       100.0       100.0       100.0       100.0       100.0  
    100.0       100.0       100.0       100.0       100.0       100.0          
28.0yr Avg Life 31Yr Term
                                                                               
                                                                               
                                                                               
                           
Working Capital Facility
                                                                               
                                                                           
Facility Size
      $ 17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0  
  $ 17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0     $
17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0  
Amount Drawn for Ongoing Needs
        (7.7 )     (8.2 )     (8.4 )     (8.6 )     (8.5 )     (9.0 )     (9.2 )
    (9.4 )     (9.0 )     (9.8 )     (10.1 )     (10.3 )     (10.3 )     (10.9 )
    (11.2 )     (11.5 )     (10.9 )     (11.9 )     (12.2 )
Balance Available for Additional Draw
        9.3       8.8       8.6       8.4       8.5       8.0       7.8      
7.6       8.0       7.2       6.9       6.7       6.7       6.1       5.8      
5.5       6.1       5.1       4.8  
Funding / (Draw)
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0  
Commitment Fee Rate
        0.50 %     0.50 %     0.50 %     0.50 %     0.50 %     0.50 %     0.50 %
    0.50 %     0.50 %     0.50 %     0.50 %     0.50 %     0.50 %     0.50 %    
0.50 %     0.50 %     0.50 %     0.50 %     0.50 %
Drawn Interest Rate
        7.57 %     7.64 %     7.69 %     7.75 %     7.80 %     7.86 %     7.91 %
    7.95 %     7.99 %     8.01 %     8.03 %     8.03 %     8.02 %     8.01 %    
8.00 %     7.98 %     7.96 %     7.94 %     7.92 %
Commitment Fee
        (0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )
    (0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )    
(0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )
Interest Expense on Drawn Amount
        (0.2 )     (0.6 )     (0.6 )     (0.7 )     (0.7 )     (0.7 )     (0.7 )
    (0.7 )     (0.7 )     (0.8 )     (0.8 )     (0.8 )     (0.8 )     (0.9 )    
(0.9 )     (0.9 )     (0.9 )     (0.9 )     (1.0 )                              
                                                                               
                                               
DSR Facility
                                                                               
                                                                           
Facility Size
      $ 34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0  
  $ 34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0     $
34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0  
Amount Drawn During Period
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0  
Balance Available for Additional Draw
        34.0       34.0       34.0       34.0       34.0       34.0       34.0  
    34.0       34.0       34.0       34.0       34.0       34.0       34.0      
34.0       34.0       34.0       34.0       34.0  
Commitment Fee Rate
        0.30 %     0.30 %     0.30 %     0.30 %     0.30 %     0.30 %     0.30 %
    0.30 %     0.30 %     0.30 %     0.30 %     0.30 %     0.30 %     0.30 %    
0.30 %     0.30 %     0.30 %     0.30 %     0.30 %
Commitment Fee
        (0.0 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )
    (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )    
(0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )
Interest Expense on Drawn Amount
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0                                              
                                                                               
                                 
Credit Metrics
Min
Avg
                                                                               
                                                                       
Mandatory DSCR
1.42x
1.58x
    1.44 x     1.47 x     1.42 x     1.42 x     1.47 x     1.47 x     1.47 x    
1.47 x     1.47 x     1.50 x     1.51 x     1.51 x     1.51 x     1.52 x    
1.54 x     1.54 x     1.55 x     1.55 x     1.56 x

 
 
 
N-3

--------------------------------------------------------------------------------

 
 
Plum Point Project
Financing
All figures in $mm unless otherwise indicated



                                                                             
Partial Year of Operations
        1.00       1.00       1.00       1.00       1.00       1.00       1.00  
    1.00       1.00       1.00       1.00       0.62  
Contract Year
        20       21       22       23       24       25       26       27      
28       29       30       31  
Year
        2029       2030       2031       2032       2033       2034       2035  
    2036       2037       2038       2039       2040                            
                                                                           
Cash Waterfall
                                                                               
                   
CAFDS
      $ 103.5     $ 103.1     $ 100.6     $ 102.5     $ 104.5     $ 106.6     $
108.8     $ 111.0     $ 113.3     $ 115.6     $ 118.1     $ 79.2  
less: Working Capital
        (1.1 )     (1.1 )     (1.1 )     (1.2 )     (1.2 )     (1.1 )     (1.2 )
    (1.2 )     (1.3 )     (1.2 )     (1.3 )     (0.5 )
less: Interest Expense
        (28.1 )     (26.0 )     (23.9 )     (21.7 )     (19.3 )     (16.8 )    
(14.1 )     (11.2 )     (8.2 )     (5.0 )     (2.3 )     (0.4 )
less: Mandatory Amortization
        (36.5 )     (38.2 )     (38.2 )     (41.4 )     (44.9 )     (48.2 )    
(52.3 )     (56.3 )     (58.4 )     (59.8 )     (42.3 )     (24.5 )
Cash Available for DSR
        37.8       37.7       37.3       38.3       39.2       40.5       41.2  
    42.2       45.5       49.6       72.2       53.8  
DSR Draw / (Funding)
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0  
Cash Available for Working Capital
        37.8       37.7       37.3       38.3       39.2       40.5       41.2  
    42.2       45.5       49.6       72.2       53.8  
Working Capital Draw / (Funding)
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0  
Cash Available for Excess Cash Flow Sweep
        37.8       37.7       37.3       38.3       39.2       40.5       41.2  
    42.2       45.5       49.6       72.2       53.8  
less: Backstop LC Sweep
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0  
Plus: Management Fee
        2.0       2.0       2.0       2.1       2.1       2.2       2.2      
2.3       2.3       2.4       2.4       1.5  
Cash Available for Distribution
      $ 39.7     $ 39.7     $ 39.3     $ 40.4     $ 41.3     $ 42.7     $ 43.4  
  $ 44.5     $ 47.8     $ 52.0     $ 74.6     $ 55.4                            
                                                                           
Credit Facilities
                                                                               
                   
Beginning Balance
        440.8       404.3       366.1       327.9       286.5       241.6      
207.8       169.8       127.8       83.7       38.2       10.2  
Unhedged LIBOR Rate
        5.395 %     5.372 %     5.349 %     5.325 %     5.302 %     5.302 %    
5.302 %     5.302 %     5.302 %     5.302 %     5.302 %     5.302 %
Interest Rate
        5.57 %     5.57 %     5.56 %     5.56 %     5.56 %     5.56 %     5.56 %
    5.56 %     5.56 %     5.56 %     5.56 %     5.56 %
Interest Expense
        (23.5 )     (21.4 )     (19.3 )     (17.1 )     (14.7 )     (12.5 )    
(10.5 )     (8.3 )     (5.9 )     (3.4 )     (1.3 )     (0.2 )
Amortization Schedule
        5.21 %     5.46 %     5.46 %     5.91 %     6.41 %     4.84 %     5.43 %
    6.00 %     6.30 %     6.50 %     4.00 %     1.46 %
Amortization
        (36.5 )     (38.2 )     (38.2 )     (41.4 )     (44.9 )     (33.9 )    
(38.0 )     (42.0 )     (44.1 )     (45.5 )     (28.0 )     (10.2 )
Ending Balance
        404.3       366.1       327.9       286.5       241.6       207.8      
169.8       127.8       83.7       38.2       10.2       0.0  
Closing Balance
        404.3       366.1       327.9       286.5       241.6       207.8      
169.8       127.8       83.7       38.2       10.2       0.0                    
                                                                               
   
Tax-Exempt Notes
                                                                               
                   
Beginning Balance
      $ 100.0     $ 100.0     $ 100.0     $ 100.0     $ 100.0     $ 100.0     $
85.7     $ 71.4     $ 57.1     $ 42.9     $ 28.6     $ 14.3  
Total Interest Rate
        4.60 %     4.60 %     4.60 %     4.60 %     4.60 %     4.60 %     4.60 %
    4.60 %     4.60 %     4.60 %     4.60 %     4.60 %
Interest Expense
        (4.6 )     (4.6 )     (4.6 )     (4.6 )     (4.6 )     (4.3 )     (3.6 )
    (3.0 )     (2.3 )     (1.6 )     (1.0 )     (0.2 )
Scheduled Amortization Pct
        0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     14.29 %     14.29
%     14.29 %     14.29 %     14.29 %     14.29 %     14.29 %
Scheduled Amortization
        0.0       0.0       0.0       0.0       0.0       (14.3 )     (14.3 )  
  (14.3 )     (14.3 )     (14.3 )     (14.3 )     (14.3 )
Cash Sweep Amortization
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0  
Ending Balance
        100.0       100.0       100.0       100.0       100.0       85.7      
71.4       57.1       42.9       28.6       14.3       0.0                      
                                                                               
 
Working Capital Facility
                                                                               
                   
Facility Size
      $ 17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0  
  $ 17.0     $ 17.0     $ 17.0     $ 17.0     $ 17.0  
Amount Drawn for Ongoing Needs
        (12.4 )     (12.3 )     (12.9 )     (13.2 )     (13.5 )     (12.8 )    
(14.0 )     (14.3 )     (14.6 )     (14.4 )     (15.2 )     (8.9 )
Balance Available for Additional Draw
        4.6       4.7       4.1       3.8       3.5       4.2       3.0      
2.7       2.4       2.6       1.8       8.1  
Funding / (Draw)
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0  
Commitment Fee Rate
        0.50 %     0.50 %     0.50 %     0.50 %     0.50 %     0.50 %     0.50 %
    0.50 %     0.50 %     0.50 %     0.50 %     0.50 %
Drawn Interest Rate
        7.90 %     7.87 %     7.85 %     7.83 %     7.80 %     7.80 %     7.80 %
    7.80 %     7.80 %     7.80 %     7.80 %     7.80 %
Commitment Fee
        (0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )
    (0.0 )     (0.0 )     (0.0 )     (0.0 )     (0.0 )
Interest Expense on Drawn Amount
        (1.0 )     (1.0 )     (1.0 )     (1.0 )     (1.1 )     (1.0 )     (1.1 )
    (1.1 )     (1.1 )     (1.1 )     (1.2 )     (0.4 )                          
                                                                           
DSR Facility
                                                                               
                   
Facility Size
      $ 34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0  
  $ 34.0     $ 34.0     $ 34.0     $ 34.0     $ 34.0  
Amount Drawn During Period
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0  
Balance Available for Additional Draw
        34.0       34.0       34.0       34.0       34.0       34.0       34.0  
    34.0       34.0       34.0       34.0       34.0  
Commitment Fee Rate
        0.30 %     0.30 %     0.30 %     0.30 %     0.30 %     0.30 %     0.30 %
    0.30 %     0.30 %     0.30 %     0.30 %     0.30 %
Commitment Fee
        (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )
    (0.1 )     (0.1 )     (0.1 )     (0.1 )     (0.1 )
Interest Expense on Drawn Amount
        0.0       0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0                                    
                                                                   
Credit Metrics
Min
Avg
                                                                               
               
Mandatory DSCR
1.42x
1.58x
    1.57 x     1.58 x     1.59 x     1.60 x     1.60 x     1.61 x     1.61 x    
1.61 x     1.67 x     1.75 x     2.57 x     3.12 x

 
 
N-4

--------------------------------------------------------------------------------

 


Exhibit O – Form of Construction Loan Note


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT. THE RIGHTS OF THE HOLDER OF THIS NOTE ARE
SUBJECT TO THE COLLATERAL AGENCY AGREEMENT AND ARTICLE X OF THE CREDIT
AGREEMENT. THE HOLDER OF THIS NOTE AGREES TO ASSIGN OVER TO THE LOAN INSURER THE
APPLICABLE PORTION OF THE NOTE AS AND WHEN REQUIRED UNDER ARTICLE X OF THE
CREDIT AGREEMENT.
$[_________]
New York, New York
 
[●], 2007



FOR VALUE RECEIVED, the undersigned, PLUM POINT ENERGY ASSOCIATES, LLC, a
Delaware limited liability company (the “Borrower”), hereby unconditionally
promises to pay to [●] (the “Term Lender”) or its registered assigns at the
office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the
Construction Loan Maturity Date the principal amount of (a) [●] DOLLARS ($[●]),
or, if less, (b) the unpaid principal amount of the Construction Loan made by
the Term Lender pursuant to Section 2.01 of the Credit Agreement. The principal
amount shall be paid in the amounts and on the dates specified in Sections 2.04
and 2.11 of the Credit Agreement and as otherwise provided for in the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
office specified in the Credit Agreement on the unpaid principal amount hereof
from time to time outstanding at the rates and on the dates specified in Section
2.06 of the Credit Agreement and as otherwise provided for in the Credit
Agreement.


The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Construction Loan
and the date and amount of each payment or prepayment of principal with respect
thereto, each conversion of all or a portion thereof to another Type, each
continuation of all or a portion thereof as the same Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of the Construction Loan.


This Note (a) is one of the promissory notes relating to Construction Loans
referred to in the Credit Agreement, dated as of March 29, 2007 (as amended,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party hereto,
Ambac Assurance Corporation, as loan insurer (in such capacity, the “Loan
Insurer”), The Royal Bank of Scotland plc, as administrative agent (in such
capacity and together with its successors, the “Administrative Agent”), The
Royal Bank of Scotland plc, as issuing bank, The Bank of New York, as collateral
agent, and RBS Securities Corporation, as sole bookrunner and as sole lead
arranger, (b) is subject to the


 
O-1

--------------------------------------------------------------------------------

 


provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. This Note is
secured as provided in the Collateral Documents. Reference is hereby made to the
Collateral Documents for a description of the assets in which a security
interest has been granted, the nature and extent of the security, the terms and
conditions upon which the security interests have been granted and the rights of
the holder of this Note in respect thereof.


Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.


The maker of this Note hereby waives presentment, demand, protest and all other
notices of any kind.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 9.04 OF THE CREDIT AGREEMENT.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



 
PLUM POINT ENERGY ASSOCIATES, LLC
     
By:_________________________________
 
Name:
 
Title:



 
O-2

--------------------------------------------------------------------------------

 


Schedule A


LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS


Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
                                                                               
                                                                               
                                   



 
O-3

--------------------------------------------------------------------------------

 


Schedule B


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS


Date
Amount of Eurodollar Loans
Amount Converted to Eurodollar Loans
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to ABR Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
                                                                               
                                                                               
                                                               



 
O-1

--------------------------------------------------------------------------------

 


Exhibit P – Form of Term Note


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT. THE RIGHTS OF THE HOLDER OF THIS NOTE ARE
SUBJECT TO THE COLLATERAL AGENCY AGREEMENT AND ARTICLE X OF THE CREDIT
AGREEMENT. THE HOLDER OF THIS NOTE AGREES TO ASSIGN OVER TO THE LOAN INSURER THE
APPLICABLE PORTION OF THE NOTE AS AND WHEN REQUIRED UNDER ARTICLE X OF THE
CREDIT AGREEMENT.


$[_________]
New York, New York
[●], 2007



FOR VALUE RECEIVED, the undersigned, PLUM POINT ENERGY ASSOCIATES, LLC, a
Delaware limited liability company (the “Borrower”), hereby unconditionally
promises to pay to [●] (the “Term Lender”) or its registered assigns at the
office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Term Loan
Maturity Date the principal amount of (a) [●] DOLLARS ($[●]), or, if less, (b)
the unpaid principal amount of the Term Loan made by the Term Lender pursuant to
Section 2.01 of the Credit Agreement. The principal amount shall be paid in the
amounts and on the dates specified in Sections 2.04 and 2.11 (including Schedule
2.11(b)) of the Credit Agreement and as otherwise provided for in the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
office specified in the Credit Agreement on the unpaid principal amount hereof
from time to time outstanding at the rates and on the dates specified in Section
2.06 of the Credit Agreement and as otherwise provided for in the Credit
Agreement.


The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of the Term Loan.


This Note (a) is one of the promissory notes relating to Term Loans referred to
in the Credit Agreement, dated as of March 29, 2007 (as amended, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the lenders from time to time party hereto, Ambac Assurance
Corporation, as loan insurer (in such capacity, the “Loan Insurer”), The Royal
Bank of Scotland plc, as administrative agent (in such capacity and together
with its successors, the “Administrative Agent”), The Royal Bank of


 
P-1

--------------------------------------------------------------------------------

 


Scotland plc, as issuing bank, The Bank of New York, as collateral agent, and
RBS Securities Corporation, as sole bookrunner and as sole lead arranger, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured as provided in the Collateral Documents.
Reference is hereby made to the Collateral Documents for a description of the
assets in which a security interest has been granted, the nature and extent of
the security, the terms and conditions upon which the security interests have
been granted and the rights of the holder of this Note in respect thereof.


Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.


The maker of this Note hereby waives presentment, demand, protest and all other
notices of any kind.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 9.04 OF THE CREDIT AGREEMENT.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



 
PLUM POINT ENERGY ASSOCIATES, LLC
     
By:_________________________________
 
Name:
 
Title:



 
P-2

--------------------------------------------------------------------------------

 


Schedule A


LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS


Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
                                                                               
                                                                               
                     



 
P-3

--------------------------------------------------------------------------------

 


Schedule B


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS


Date
Amount of Eurodollar Loans
Amount Converted to Eurodollar Loans
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to ABR Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
                                                                               
                                                                               
                                               



 
P-4

--------------------------------------------------------------------------------

 


Exhibit Q – Form of Revolving Note


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT. THE RIGHTS OF THE HOLDER OF THIS NOTE ARE
SUBJECT TO THE COLLATERAL AGENCY AGREEMENT AND ARTICLE X OF THE CREDIT
AGREEMENT. THE HOLDER OF THIS NOTE AGREES TO ASSIGN OVER TO THE LOAN INSURER THE
APPLICABLE PORTION OF THE NOTE AS AND WHEN REQUIRED UNDER ARTICLE X OF THE
CREDIT AGREEMENT.


$[_________]
New York, New York
 
[●], 2007



FOR VALUE RECEIVED, the undersigned, Plum Point Energy Associates, LLC, a
Delaware limited liability company (the “Borrower”), hereby unconditionally
promises to pay to [●] (the “Revolving Credit Lender”) or its registered assigns
at the office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, on the
Revolving Credit Maturity Date the principal amount of (a) [●] DOLLARS ($[●]),
or, if less, (b) the aggregate unpaid principal amount of all Revolving Loans
made by the Revolving Credit Lender to the Borrower pursuant to Section 2.01 of
the Credit Agreement. The principal amount shall be paid in the amounts and on
the dates specified in Section 2.04 of the Credit Agreement and as otherwise
provided for in the Credit Agreement. The Borrower further agrees to pay
interest in like money at such office specified in the Credit Agreement on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in Section 2.06 of the Credit Agreement and as otherwise
provided for in the Credit Agreement.


The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto. Each such endorsement
shall constitute prima facie evidence of the accuracy of the information
endorsed. The failure to make any such endorsement or any error in any such
endorsement shall not affect the obligations of the Borrower in respect of any
Revolving Loan.


This Note (a) is one of the promissory notes relating to Revolving Loans
referred to in the Credit Agreement dated as of March 29, 2007 (as amended,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party hereto,
Ambac Assurance Corporation, as loan insurer (in such capacity, the “Loan
Insurer”), The Royal Bank of Scotland plc, as administrative agent (in such
capacity and together with its successors, the “Administrative Agent”), The
Royal Bank of Scotland plc, as issuing bank, The Bank of New York, as collateral
agent, and RBS Securities


 
Q-1

--------------------------------------------------------------------------------

 


Corporation, as sole bookrunner and as sole lead arranger, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured as
provided in the Collateral Documents. Reference is hereby made to the Collateral
Documents for a description of the assets in which a security interest has been
granted, the nature and extent of the security, the terms and conditions upon
which the security interests have been granted and the rights of the holder of
this Note in respect thereof.


Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.


The maker of this Note hereby waives presentment, demand, protest and all other
notices of any kind, except as expressly set forth in the Credit Agreement.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 9.04 OF THE CREDIT AGREEMENT.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



 
PLUM POINT ENERGY ASSOCIATES, LLC
     
By:
     
Name:
   
Title:



 
Q-2

--------------------------------------------------------------------------------

 


Schedule A


LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS


Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
                                                                               
                                                                               
                     



 
Q-3

--------------------------------------------------------------------------------

 


Schedule B


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS


Date
Amount of Eurodollar Loans
Amount Converted to Eurodollar Loans
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to ABR Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
                                                                               
                                                                               
                                               



 
Q-4

--------------------------------------------------------------------------------

 


Exhibit R – Form of Backstop LC Loan Note


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT. THE RIGHTS OF THE HOLDER OF THIS NOTE ARE
SUBJECT TO THE COLLATERAL AGENCY AGREEMENT AND ARTICLE X OF THE CREDIT
AGREEMENT. THE HOLDER OF THIS NOTE AGREES TO ASSIGN OVER TO THE LOAN INSURER THE
APPLICABLE PORTION OF THE NOTE AS AND WHEN REQUIRED UNDER ARTICLE X OF THE
CREDIT AGREEMENT.


$[_______]
New York, New York
 
[●], 2007



FOR VALUE RECEIVED, the undersigned, PLUM POINT ENERGY ASSOCIATES, LLC, a
Delaware limited liability company (the “Borrower”), hereby unconditionally
promises to pay to [●] (the “Backstop LC Lender”) or its registered assigns at
the office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Backstop
LC Maturity Date the principal amount of (a) [●] DOLLARS ($[●]), or, if less,
(b) the unpaid principal amount of the Backstop LC Loan made by the Backstop LC
Lender pursuant to Section 2.01 of the Credit Agreement. The principal amount
shall be paid in the amounts and on the dates specified in Sections 2.04 and
2.11 (including Schedule 2.11(c)) of the Credit Agreement and as otherwise
provided for in the Credit Agreement. The Borrower further agrees to pay
interest in like money at such office specified in the Credit Agreement on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in Section 2.06 of the Credit Agreement and as otherwise
provided for in the Credit Agreement.


The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Backstop LC Loan
and the date and amount of each payment or prepayment of principal with respect
thereto, each conversion of all or a portion thereof to another Type, each
continuation of all or a portion thereof as the same Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of the Backstop LC Loan.


This Note (a) is one of the promissory notes relating to Backstop LC Loans
referred to in the Credit Agreement, dated as of March 29, 2007 (as amended,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party hereto,
Ambac Assurance Corporation, as loan insurer (in such capacity, the “Loan
Insurer”), The Royal Bank of Scotland plc, as administrative agent (in such
capacity and together with its successors, the “Administrative Agent”), The
Royal Bank of Scotland plc, as issuing bank, The Bank of New York, as collateral
agent, and RBS


 
R-1

--------------------------------------------------------------------------------

 


Securities Corporation, as sole bookrunner and as sole lead arranger, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured as provided in the Collateral Documents.
Reference is hereby made to the Collateral Documents for a description of the
assets in which a security interest has been granted, the nature and extent of
the security, the terms and conditions upon which the security interests have
been granted and the rights of the holder of this Note in respect thereof.


Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.


The maker of this Note hereby waives presentment, demand, protest and all other
notices of any kind.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 9.04 OF THE CREDIT AGREEMENT.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



 
PLUM POINT ENERGY ASSOCIATES, LLC
     
By:
     
 Name:
   
 Title:



 
R-2

--------------------------------------------------------------------------------

 


Schedule A


LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
                                                                               
                                                                               
                     



 
R-3

--------------------------------------------------------------------------------

 


Schedule B


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS


Date
Amount of Eurodollar Loans
Amount Converted to Eurodollar Loans
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to ABR Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
                                                                               
                                                                               
                                               



 
R-1

--------------------------------------------------------------------------------

 


Exhibit S-1 – Form of Backstop Letter of Credit (Credit Suisse)


IRREVOCABLE STANDBY LETTER OF CREDIT
NO. _________________


Credit Suisse
One Madison Avenue
New York, NY 10010
Attn: Trade Finance/Services


March 29, 2007


Ladies and Gentlemen:


1.             Effective immediately and expiring at 5:00 P.M., New York City
time, on April 26, 2008 (as the same may be extended from time to time pursuant
to the terms hereof, the “Stated Termination Date”), Credit Suisse (the
“Beneficiary”) is hereby irrevocably authorized to draw from time to time (a
“Drawing”) on The Royal Bank of Scotland plc (the “Bank”), Irrevocable Letter of
Credit No. _____________ for the account of Plum Point Energy Associates, LLC
(“Account Party”), upon the terms and conditions hereinafter set forth. No
Drawing may be submitted for an amount in excess of US$101,472,603 (subject to
reduction in accordance with paragraph 4 below, the “Available Amount”).


2.             Funds under this Letter of Credit are available to the
Beneficiary against its completed certificate, dated the date of its
presentation to the Bank, in the form of Exhibit A attached hereto.


3.             Presentation of Drawings shall be made at the office of the Bank
located at 101 Park Avenue, 6th Floor, New York, New York 10178, Attention:
Standby Letter of Credit Department (telephone: (212) 401-3411) (or at such
other address as the Bank may designate by written notice). Presentation of such
Drawings may be made (a) by physical presentation or (b) by telefacsimile at fax
number (212) 401-1494 with phone advice at the above office confirming that the
originals have been overnighted to our above address. The Bank hereby agrees
that all Drawings made under and in compliance with the terms of this Letter of
Credit will be duly honored by it upon delivery of the documents to be presented
in connection therewith as specified herein if presented at such office on or
before the Cancellation Date (defined below). If a Drawing is made hereunder at
or prior to 1:00 P.M., New York City time, on a business day, and provided that
such Drawing and the documents presented in connection therewith strictly
conform to the terms and conditions hereof, payment shall be made of the amount
specified, in immediately available funds, on such business day. If a Drawing is
made hereunder after 1:00 P.M., New York City time, on a business day, and
provided that such Drawing and the documents presented in connection therewith
strictly conform to the terms and conditions hereof, payment shall be made of
the amount specified, in immediately available funds, by 12:00 noon, New York
City time, on the next succeeding


 
1

--------------------------------------------------------------------------------

 


business day. Payment of a Drawing under this Letter of Credit shall be made to
the Beneficiary by wire transfer of federal funds to the account, located in the
United States of America, specified by the Beneficiary in the certificate
submitted with respect to such Drawing.


As used herein “business day” shall mean any day other than a Saturday, Sunday
or a day on which banking institutions in the City of New York, New York, United
States of America, are authorized or required by law to close.


4.             No Drawing may be submitted for an amount in excess of the
Available Amount. Each Drawing honored by the Bank hereunder shall pro tanto
reduce the Available Amount.


5.             Only the Beneficiary may make a Drawing under this Letter of
Credit. Upon the payment to the Beneficiary (or its account) as provided in
paragraph 3 of the amount specified in a certificate presented hereunder, the
Bank shall be fully discharged on its obligations under this Letter of Credit
with respect to such amount, and the Bank shall not thereafter be obligated to
make any further payments under this Letter of Credit in respect of such amount
to the Beneficiary or to any other person.


6.             The Bank may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary.


7.             Upon the date of the earliest to occur of (a) receipt by the Bank
of one or more certificates executed by the Account Party and the Beneficiary
stating that no more Drawings are to be made hereunder, (b) the expiration, in
accordance with its terms, of that certain Irrevocable Standby Letter of Credit
No. [TS-07003452] (the “Regions Bank Letter of Credit”) having an initial
available amount of One Hundred One Million, Four Hundred Seventy-Two Thousand,
Six Hundred and Three Dollars (US$101,472,603.00) issued by the Beneficiary in
favor of Regions Bank, as Trustee, which expiration will be evidenced by
telefacsimile from the Beneficiary to the Bank at fax number (212) (212)
401-1494, and (c) the Stated Termination Date (such earlier date being herein
referred to as the “Cancellation Date”), this Letter of Credit shall
automatically terminate. It is a condition of this Letter of Credit that the
Stated Termination Date shall be deemed automatically extended without amendment
for additional and consecutive periods of one year from the then-effective
Stated Termination Date (as the same may be extended from time to time pursuant
to this paragraph 7), unless the Bank notifies the Beneficiary, at least sixty
(60) days prior to the then-effective Stated Termination Date, that such Stated
Termination Date shall not be extended; provided, however, that, notwithstanding
the foregoing, in no event shall this Letter of Credit extend beyond March 24,
20121. Such notice shall be delivered to the Beneficiary by a
nationally-recognized courier service, with receipt confirmed at the address of
the Beneficiary stated
____________________
1 Stated Termination Date shall not extend beyond the fifth (5th) Business Day
prior to the fifth (5th) anniversary of the Closing Date.


 
2

--------------------------------------------------------------------------------

 


above. Upon receipt of such notification, the Beneficiary may draw hereunder for
an amount not exceeding the then Available Amount of the Letter of Credit.


8.             THIS LETTER OF CREDIT SHALL BE GOVERNED BY THE UNIFORM CUSTOMS
AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO 500 (THE “UCP”); PROVIDED, HOWEVER, THAT THE LAWS OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, THE UNIFORM COMMERCIAL CODE)
SHALL BE APPLICABLE AS TO MATTERS NOT GOVERNED BY THE UCP.


9.             This Letter of Credit may not be assigned or transferred under
any circumstances and no person or entity (other than the Beneficiary) shall
have any rights against the Bank hereunder.


10.           All charges of the Bank related to the issuance or performance of
this Letter of Credit (including, but not limited to, the negotiation, payment,
or extension hereof) shall be borne by the Account Party and under no
circumstances shall be charged to the Beneficiary by the Bank.


11.           Communications (other than drawings and certificates presented in
accordance with paragraph 3 above) with respect to this Letter of Credit shall
be delivered to us at the address and in the manner specified for delivery of
certificates pursuant to paragraph 3 above (or at such other office as the Bank
may designated by written notice), specifically referring to the number of this
Letter of Credit.


12.           This Letter of Credit sets forth in full our undertaking and,
except as expressly set forth herein, such undertaking, shall not in any way be
modified, amended, amplified or limited by reference to any document, instrument
or agreement referred to herein, except only the certificates referred to
herein; and any such reference shall not be deemed to incorporate herein by
reference any document, instrument or agreement except for such certificates.
Whenever and wherever the terms of this Letter of Credit shall refer to the
purpose of a Drawing hereunder, or the provisions of any agreement or document
pursuant to which such Drawing may be presented hereunder, such purpose or
provisions shall be conclusively determined by reference to the certificates
presented hereunder.


Yours truly,


The Royal Bank of Scotland plc

         



 
3

--------------------------------------------------------------------------------

 


EXHIBIT A TO LETTER OF CREDIT


FORM OF LETTER OF CREDIT DRAWING CERTIFICATE


Credit Suisse (the “Beneficiary”), hereby certifies to The Royal Bank of
Scotland plc (the “Bank”), with reference to Irrevocable Letter of Credit No.
________________ (the “Letter of Credit”; any capitalized term used herein and
not defined shall have its respective meaning as set forth in the Letter of
Credit) issued by the Bank in favor of the Beneficiary, that:


1.             The Beneficiary is hereby making a Drawing under the Letter of
Credit in the amount of US$[ ] (the “Subject Drawing”),


[with respect to a drawing presented to the Beneficiary on its Regions
Bank Letter of Credit (the “Applicable Regions Bank Drawing”) and for which the
Beneficiary has not previously made a Drawing under the Letter of Credit of the
amount of such Applicable Regions Bank Drawing.]


[OR]


[upon receipt of a notice from the Bank stating that the Letter of Credit No.
[___] will not be extended beyond the current expiration date.]


2.             The amount of the Applicable Regions Bank Drawing is equal to
US$[ ].


3.             The amount of the Subject Drawing is not in excess of the
Available Amount in effect on the date hereof under the Letter of Credit.


4.             Payment in respect of the Drawing requested hereunder shall be
made to the following account located in the United States of America [INSERT
WIRE TRANSFER INFORMATION].


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Beneficiary has executed this Certificate on [         ]
200_.*



 
CREDIT SUISSE
           
By:
 
*
   
Name and Title
                   
By:
 
*
   
Name and Title
 



*Signature and date required if submitted by physical presentation.


 
5

--------------------------------------------------------------------------------

 


Exhibit S-2 – Form of Backstop Letter of Credit (Trustee)


THE ROYAL BANK OF SCOTLAND PLC


IRREVOCABLE LETTER OF CREDIT NO. LCA [______________] NY


DATE: April 27, 2008


Regions Bank, as Trustee
400 West Capitol Avenue
Little Rock, Arkansas 72201
Attention: Corporate Trust Services


USD 101,472,603
City of Osceola, Arkansas
Solid Waste Disposal Revenue Bonds
(Plum Point Energy Associates, LLC Project)
Series 2006_____


Ladies and Gentlemen:


At the request and for the account of Plum Point Energy Associates, LLC (the
“Borrower”), we hereby establish in your favor, as Trustee under the Trustee
Indenture dated as of April 1, 2006 (as the same may hereafter be supplemented
and amended from time to time, the “Indenture”) between The City of Osceola,
Arkansas (the “Issuer”) and you, pursuant to which $100,000,000 aggregate
outstanding principal amount of City of Osceola, Arkansas Solid Waste Disposal
Revenue Bonds (Plum Point Energy Associates, LLC Project) Series 2006 (the
“Bonds”) have been issued by the Issuer, our Irrevocable Letter of Credit No.
LCA [ ] (the “Letter of Credit”) in the amount of $101,472,603 (as more fully
described below), effective immediately and expiring at 5:00 p.m. New York City
time on April 27, 2009 or, if such day is not a Business Day, on the next
succeeding Business Day (the “Stated Expiration Date”); provided, however, that
this Letter of Credit will be automatically extended without amendment for
successive one year periods from the present or any future Stated Expiration
Date hereof but in no event beyond March 24, 20121, unless we provide you with
written notice referring to this Letter of Credit of our election not to renew
this Letter of Credit at least thirty (30) days prior to
____________________
1
Final expiration date should be five (5) days prior to the fifth (5th)
anniversary of the Closing Date.



 
 

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


any such Stated Expiration Date, it being understood that we shall be under no
obligation herein to grant such extension; provided, further, that any time
ninety (90) or more days prior to the then current Stated Expiration Date the
Borrower may deliver a written request to us that we confirm to you whether we
will provide you with such notice of our election not to renew this Letter of
Credit and we will respond to any such request, referring to this Letter of
Credit and irrevocably indicating to you and the Borrower in writing either that
we are making an election not to renew this Letter of Credit or that we will
make no such election, within sixty (60) days of our receipt of such notice from
the Borrower. This Letter of Credit is subject to automatic termination as
provided in Section 1 hereof.


1.              Expiration. This Letter of Credit shall automatically terminate
upon the first to occur of: (a) the Stated Expiration Date (as such date may
have been extended), (b) the date on which we receive a certificate from you in
the form of Exhibit A attached hereto to the effect that there are no Bonds
outstanding other than (x) Bonds secured by a letter of credit, insurance
policy, line of credit, surety bond, standby purchase agreement or other
security or liquidity instrument, as the case may be, issued in accordance with
the terms of the Indenture, as a replacement for any credit enhancement or
liquidity facility, as applicable, then in effect, or (y) Bonds bearing interest
at the per annum interest rate determined pursuant to Section 2.7(b) of the
Indenture or (c) the date on which the final drawing available hereunder by a
Redemption Draw Certificate (as defined below) is honored. This Letter of Credit
shall be promptly surrendered to us by you upon such termination.


2.              Letter of Credit Amount. We hereby irrevocably authorize you to
draw on us in accordance with the terms and conditions hereinafter set forth, by
one or more certificates and demands for payment in the forms prescribed hereby
an aggregate amount not exceeding One Hundred One Million, Four Hundred
Seventy-Two Thousand, Six Hundred and Three Dollars ($101,472,603) (as reduced
and reinstated from time to time in accordance with the provisions hereof, the
“Letter of Credit Amount”), of which (i) an aggregate amount not exceeding
$100,000,000 (as reduced and reinstated from time to time in accordance with the
provisions hereof, the “Principal Component”) may be drawn upon with respect to
principal of the Bonds and (ii) an aggregate amount not exceeding $1,472,603 (as
reduced and reinstated from time to time in accordance with the provisions
hereof, the “Interest Component”) may be drawn upon with respect to interest on
the Bonds. The Interest Component has been initially established on the basis of
fifty (50) days interest and a year of 365 days, at an assumed maximum interest
rate of 10.75% per annum, applied to the aggregate principal amount of the
Bonds. The Principal Component shall not be available to pay amounts
corresponding to the interest on the Bonds, and the Interest Component shall not
be available to pay amounts corresponding to principal of the Bonds.


3.              Reductions in the Letter of Credit Amount. Each drawing honored
by us hereunder shall reduce the Letter of Credit Amount and the respective
Principal and Interest Components thereof by the respective amounts of such
drawing and the corresponding components of such drawing. In addition, the
Letter of Credit Amount and the respective Principal and Interest Components
thereof shall be reduced automatically, without notice to you, upon our receipt
from you of a certificate in the form of Exhibit B attached hereto appropriately
completed and executed, each such reduction to be (i) in the amounts necessary
to reduce the Letter of Credit Amount and the Principal and Interest Components
thereof to the respective


 
-2-

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


amounts specified by you in such certificate and (ii) effective on the Business
Day on which we receive such certificate from you. No drawing hereunder honored
by us shall exceed the Letter of Credit Amount at the time of such drawing, as
the Letter of Credit Amount has been reduced and reinstated in accordance with
the terms hereof, and no component of any such drawing corresponding to
principal of or interest on the Bonds shall exceed the corresponding Principal
or Interest Component of the Letter of Credit Amount as such Component has been
reduced and reinstated in accordance with the terms hereof.


 
4.
Automatic Reinstatement.



(a)            On the seventh (7th) calendar day following the date of each
drawing under this Letter of Credit by your Interest Draw Certificate (as
defined below), the Letter of Credit Amount and the Interest Component shall be
automatically reinstated by an amount equal to the amount of such drawing,
unless before said seventh (7th) day, we give written notice to you specifically
referring to The Royal Bank of Scotland plc, Irrevocable Letter of Credit No.
LCA [ ] signed by our authorized officer and received by you, to the effect that
we have not been reimbursed by the Borrower for the amount of the Interest
Component that was drawn pursuant to such Interest Draw Certificate and such
reinstatement shall not occur, in which case such reinstatement shall not occur.


(b)            Following any drawing under this Letter of Credit by your Tender
Draw Certificate (as defined below), the Principal and Interest Component of the
Letter of Credit Amount shall be reinstated with respect to such drawing
automatically when and to the extent that both (i) we have received immediately
available funds for application to the Borrower’s reimbursement obligation for
such drawing (such funds shall be remitted to the attention of our Letters of
Credit Department, Account Name: The Royal Bank of Scotland plc, Account Number
400931052 LCA [_] NY, JPMorgan Chase Bank, N.A., ABA# 021000021 with a statement
that they constitute reimbursement for such Tender Draw Certificate under The
Royal Bank of Scotland plc, Irrevocable Letter of Credit No. LCA [ ] and (ii)
you have delivered to us a certificate in respect of such reinstatement in the
form of Exhibit C attached hereto appropriately completed and executed, may be
sent by telecopier in the manner, to the number and with the confirmation and
follow up delivery described in Section 5 of this Letter of Credit.


 
5.
Method and Notice of Presentment.



(a)            Funds under this Letter of Credit are available to you, at the
times specified below, (i) in one or more drawings by one or more of your
certificates and demands for payment in the form of Exhibit D attached hereto
appropriately completed and executed and dated the date of its presentation (any
such certificate and demand for payment being herein called an “Interest Draw
Certificate”); (ii) in one or more drawings by one or more of your certificates
and demands for payment in the form of Exhibit E attached hereto appropriately
completed and executed and dated the date of its presentation (any such
certificate and demand for payment being herein called a “Tender Draw
Certificate”); and (c) in one or more drawings by one or more of your
certificates for payment in the form of Exhibit F attached hereto appropriately
completed and


 
-3-

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


executed and dated the date of its presentation (any such certificate and demand
for payment being herein called a “Redemption Draw Certificate”).


(b)            Each such certificate and demand for payment shall be presented
at our office at 101 Park Avenue, 6th Floor, New York, New York 10178,
Attention: Letter of Credit Department, or to any other office which may be
designated by us on at least five (5) Business Days’ prior written notice to
you, and shall be made either (i) in the form of a certificate and demand for
payment manually signed by one of your authorized signatories and addressed to
us at such office, or (ii) in the form of a telecopy transmission of the
certificate and demand for payment described in clause (i) of this sentence to
Telecopier No. (212) 401-1494 (with transmission confirmed by call to Telephone
No. (212) 401-1406) or such other telecopier and telephone numbers that may be
designated by us by written notice delivered to you. If a drawing is made by
telecopier, it must contain an additional certification by you that the original
of the certificate and demand for payment manually signed by one of your
authorized signatories is being sent to us concurrently by next Business Day
delivery service.


6.              Time and Method for Payment Regarding Interest Draw Certificates
and Redemption Certificates. (a) If we receive your Interest Draw Certificate or
Redemption Draw Certificate at our office, described in Section 5, all in strict
conformity with the terms and conditions of this Letter of Credit, at or prior
to 4:00 p.m. New York City time, on a Business Day, we will honor the same in
accordance with your payment instructions by 1:00 p.m. New York City time on the
later of (i) the Business Day immediately following the Business Day on which
you present such Interest Draw Certificate or Redemption Draw Certificate to us
and (ii) the “Funding Date” set forth in such Interest Draw Certificate or
Redemption Draw Certificate; and (b) if we receive your Interest Draw
Certificate or Redemption Draw Certificate at such office, all in strict
conformity with the terms and conditions of this Letter of Credit, after 4:00
p.m. New York City time, on a Business Day, we will honor the same in accordance
with your payment instructions by 1:00 p.m. New York City time on the later of
(i) the second Business Day following the Business Day on which you present such
Interest Draw Certificate or Redemption Certificate to us and (ii) the “Funding
Date” set forth in such Interest Draw Certificate or Redemption Draw
Certificate.


7.              Time and Method of Payment Regarding Tender Draw Certificates.
(a) If we receive your Tender Draw Certificate at such office, all in strict
conformity with the terms and conditions of this Letter of Credit, at or prior
at 12:00 noon New York City time, on a Business Day, we will honor the same in
accordance with your payment instructions by 2:30 p.m. New York City time on the
later of (i) the Business Day on which you present such Tender Draw Certificate
to us and (ii) the “Funding Date” set forth in such Tender Draw Certificate; (b)
and if we receive your Tender Draw Certificate at such office, all in strict
conformity with the terms and conditions of this Letter of Credit, after 12:00
noon New York City time, on a Business Day, we will honor the same in accordance
with your payment instructions by 2:30 p.m. New York City time on the later of
(i) the Business Day following the Business Day on which you present such Tender
Draw Certificate to us and (ii) the “Funding Date” set forth in such Tender Draw
Certificate.


 
-4-

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


8.              Rights of the Beneficiary. Only you (or a transferee permitted
by the terms of this Letter of Credit) may make drawings under this Letter of
Credit. Upon the payment to you or your account of the amount specified in a
certificate and demand for payment presented hereunder, we shall be fully
discharged of our obligation under this Letter of Credit with respect to such
certificate and demand for payment, and we shall not thereafter be obligated to
make any further payments under this Letter of Credit with respect to such
certificate and demand for payment.


9.              Transferability. This Letter of Credit may not be transferred or
assigned either in whole or in part, except to a successor trustee properly
appointed and qualified pursuant to Article XII of the Indenture. We agree to
issue a substitute Letter of Credit to any such successor trustee (and to
successively replace any such substitute Letter of Credit) upon the return to us
for cancellation of the original of the Letter of Credit to be replaced,
accompanied by a transfer of such Letter of Credit, which (i) shall be in the
form of Exhibit G attached hereto with the blanks appropriately completed, (ii)
shall be purportedly signed by an Authorized Officer, (iii) shall specify where
indicated therein the same Letter of Credit number as the number of the Letter
of Credit to be replaced, and (iv) shall state the name and address of the
successor trustee. Each substitute Letter of Credit will be in substantially the
form of this Letter of Credit except for the date and Letter of Credit number.


10.            GOVERNING LAW AND CUSTOMS. THIS LETTER OF CREDIT SHALL BE
GOVERNED BY THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993
REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO 500 (THE “UCP”);
PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, THE UNIFORM COMMERCIAL CODE) SHALL BE APPLICABLE AS TO MATTERS NOT
GOVERNED BY THE UCP.


11.            Irrevocability. This Letter of Credit shall be irrevocable.


12.            No Negotiation. A demand for payment under this Letter of Credit
shall be presented directly to us and shall not be negotiated to or by any third
party.


13.            Address for Communications. Communications with respect to this
Letter of Credit shall be in writing and shall be addressed to us at The Royal
Bank of Scotland plc, 101 Park Avenue, 6th Floor, New York, New York 10178,
Attention: Letters of Credit, Telephone No. (212) 401-3411, Telecopy number
(212) 401-1494, specifically referring thereon to this Letter of Credit by
number.


14.            Complete Agreement Interpretation. This Letter of Credit sets
forth in full our undertaking, and such undertaking shall not in any way be
modified, amended, amplified or limited by reference to any document, instrument
or agreement referred to herein (including, without limitation, the Bonds),
except only the references to the Indenture and the certificate(s) referred to
herein; and any such reference shall not be deemed to incorporate herein by
references any document, instrument or agreement except for such references to
the Indenture and the certificate(s).


 
-5-

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


As used herein (a) “Authorized Officer” shall mean any of your vice presidents,
assistant vice presidents, trust officers or assistant trust officers; (b)
“Business Day” shall mean any day other than (i) a Saturday or Sunday or legal
holiday or a day on which banking institutions in the city of New York, New York
or in the city in which the principal offices or the office of the Bank at which
drawing documents are required to be presented under the Letter of Credit are
located are authorized or required by law to close; or (ii) a day on which the
New York Stock Exchange is closed; and (c) “Trustee” shall have the meaning
assigned to such term in the Indenture.


15.            Funds to be Used. We agree that each funding under this Letter of
Credit will be made solely from our own funds and not with any funds of the
Borrower or any other Person.


We hereby agree with you to honor your demands for payment presented in strict
compliance with the terms and conditions of this Letter of Credit.



 
Very truly yours,
       
THE ROYAL BANK OF SCOTLAND plc
        By:    
Name:  
   
Title:
          By:    
Name:
   
Title:
 



 
-6-

--------------------------------------------------------------------------------

 


Exhibit A to The Royal Bank of Scotland plc
Irrevocable Letter of Credit No. LCA [] NY


[Date]


To:
The Royal Bank of Scotland plc

101 Park Avenue
New York, New York 10178
Attention: Letter of Credit Department


CERTIFICATE FOR TERMINATING THE ROYAL BANK OF SCOTLAND PLC (THE “BANK”)
IRREVOCABLE LETTER OF CREDIT NO. LCA[ ]NY (THE “LETTER OF CREDIT”) SUPPORTING
CITY OF OSCEOLA, ARKANSAS SOLID WASTE DISPOSAL REVENUE BONDS (PLUM POINT ENERGY
ASSOCIATES, LLC PROJECT) SERIES 2006 (THE “BONDS”) ISSUED BY THE CITY OF
OSCEOLA, ARKANSAS (THE “ISSUER”)


The undersigned, a duly authorized signatory of Regions Bank, as Trustee (the
“Trustee”) under the Trust Indenture dated as of April 1, 2006 (the “Indenture”)
between the Issuer and the Trustee, under which the Bonds have been issued for
the benefit of Plum Point Energy Associates, LLC (the “Borrower”), hereby
certifies that (the capitalized terms used herein and not defined herein shall
have the meanings ascribed to them in the Letter of Credit or if such
capitalized term is not defined in the Letter of Credit, such capitalized term
shall have the meaning ascribed to it in the Indenture):


1.           The Trustee is the Trustee under the Indenture for the holders of
the Bonds.


2.           Pursuant to the Indenture and the Letter of Credit, the Letter of
Credit shall be terminated on the date the Bank receives this Certificate, and
the Trustee is herewith delivering the Letter of Credit for cancellation,
because no Bonds remain Outstanding other than Bonds secured by an Alternate
Credit Enhancement or Bonds bearing interest at a Fixed Rate.


IN WITNESS WHEREOF, the Trustee has executed and delivered this Certificate this
day of , 20__.



 
REGIONS BANK, as Trustee
     
By:
   
Name:
 
Title:



 
Page 1 of Exhibit A

--------------------------------------------------------------------------------

 


Exhibit B to The Royal Bank of Scotland plc


Irrevocable Letter of Credit No. LCA [] NY


[Date]


To:
The Royal Bank of Scotland plc

101 Park Avenue
New York, New York 10178
Attention: Letter of Credit Department


CERTIFICATE FOR REDUCING THE ROYAL BANK OF SCOTLAND PLC (THE “BANK”) IRREVOCABLE
LETTER OF CREDIT NO. LCA[ ]NY (THE “LETTER OF CREDIT”) SUPPORTING CITY OF
OSCEOLA, ARKANSAS SOLID WASTE DISPOSAL REVENUE BONDS (PLUM POINT ENERGY
ASSOCIATES, LLC PROJECT) SERIES 2006 (THE “BONDS”) ISSUED BY THE CITY OF
OSCEOLA, ARKANSAS (THE “ISSUER”)


The undersigned, a duly authorized signatory of Regions Bank, as Trustee (the
“Trustee”) under the Trust Indenture dated as of April 1, 2006 (the “Indenture”)
between the Issuer and the Trustee, under which the Bonds have been issued for
the benefit of Plum Point Energy Associates, LLC (the “Borrower”), hereby
certifies that (the capitalized terms used herein and not defined herein shall
have the meanings ascribed to them in the Letter of Credit, such capitalized
term shall have the meaning ascribed to it in the Indenture):


1.             The Trustee is the Trustee under the Indenture for the holders of
the Bonds.


2.             Pursuant to the terms of the Letter of Credit, the Bank is hereby
directed to reduce the Letter of Credit Amount and the Principal and Interest
Components thereof, effective on the Business Day on which you receive this
Certificate, so that after such reduction the Letter of Credit Amount shall be
$_______ , of which $_______ shall be the Principal Component and $__________
shall be the Interest Component (calculated on the basis of fifty (50) days
interest and a 365 day year, at an assumed maximum interest rate of 10.75% per
annum, applied to the Outstanding Bonds, less the amounts, if any, drawn with
Tender Draw Certificates to purchase Outstanding Bonds in respect of which the
Letter of Credit has not been reinstated).


3.             The Trustee is presenting this Certificate and directing the Bank
to reduce the Letter of Credit Amount because $_______ principal amount of the
Bonds have been redeemed or are deemed to have been paid, and the aggregate
principal amount of the Bonds Outstanding (other than Bonds which have been
purchased with the proceeds of a Tender Draw Certificate and not remarketed) is
$_______.


4.             If this Certificate is initially presented by telecopier, the
original of this Certificate manually signed by one of the Trustee’s authorized
signatories is being sent to you concurrently by next Business Day delivery
service.


 
Page 1 of Exhibit B

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


IN WITNESS WHEREOF, the Trustee has executed and delivered this Certificate this
day of               , 20__.



 
REGIONS BANK, as Trustee
     
By:
   
Name:
 
Title:



 
Page 2 of Exhibit B

--------------------------------------------------------------------------------

 


[Date]


Exhibit C to The Royal Bank of Scotland plc
Irrevocable Letter of Credit No. LCA [] NY


To:
The Royal Bank of Scotland plc

101 Park Avenue
New York, New York 10178
Attention: Letter of Credit Department


CERTIFICATE FOR REINSTATING THE ROYAL BANK OF SCOTLAND PLC (THE “BANK”)
IRREVOCABLE LETTER OF CREDIT NO. LCA [ ]NY (THE “LETTER OF CREDIT”) SUPPORTING
CITY OF OSCEOLA, ARKANSAS SOLID WASTE DISPOSAL REVENUE BONDS (PLUM POINT ENERGY
ASSOCIATES, LLC PROJECT) SERIES 2006 (THE “BONDS”) ISSUED BY THE CITY OF
OSCEOLA, ARKANSAS (THE “ISSUER”)


The undersigned, a duly authorized signatory of Regions Bank, as Trustee (the
“Trustee”) under the Trust Indenture dated as of April 1, 2006 (the “Indenture”)
between the Issuer and the Trustee, under which the Bonds have been issued for
the benefit of Plum Point Energy Associates, LLC (the “Borrower”), hereby
certifies that (the capitalized terms used herein and not defined herein shall
have the meanings ascribed to them in the Letter of Credit, such capitalized
term shall have the meaning ascribed to it in the Indenture):


1.             The Trustee is the Trustee under the Indenture for the holders of
the Bonds.


2.             On the date of this Certificate $___________ aggregate principal
amount of Bonds are being purchased upon a remarketing thereof by Goldman, Sachs
& Co., in its capacity as remarketing agent, (the “Remarketing Agent”) or any
other investment banking firm which may be substituted in its place as provided
in the Indenture. All of such Bonds were heretofore purchased (or anticipated to
be purchased) with the proceeds of one or more Tender Draw Certificates in the
total drawing amount of $________, of which proceeds $________ was drawn in
respect of principal of such Bonds and $________ was drawn in respect of accrued
interest on such Bonds. Prior to the date of this Certificate there has been no
reinstatement of the Letter of Credit Amount with respect to amounts drawn by
such Tender Draw Certificates to purchase such Bonds.


3.             The Trustee has received for immediate payment (or repayment) to
the Bank in respect of the Bonds described in paragraph 2 of this Certificate
the total amount of $________, consisting of $________ from the Remarketing
Agent (representing remarketing proceeds) and $________ from the Bank
(representing excess proceeds of the Tender Draw Certificates described in
paragraph 2). Such total amount is being paid to the Bank at the above address
with reference to The Royal Bank of Scotland plc, Irrevocable Letter of Credit
No. LCA [ ]NY, as reimbursement for amounts drawn under the Letter of Credit by
the Tender Draw Certificates described in paragraph 2 of this Certificate.


 
Page 1 of Exhibit C

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


4.             Of the total amount referred to in paragraph 3 of this
Certificate, $_________ corresponds to the aggregate principal amount of Bonds
described in paragraph 2 of this Certificate and $________ corresponds to
accrued interest on such Bonds.


5.             Payment of the total amount referred to in paragraph 3 of this
Certificate, together with other amounts heretofore paid to the Bank by or on
behalf of the Borrower, represents reimbursement for the entire outstanding
balance of all amounts drawn in respect of the Bonds described in paragraph 2 of
this Certificate. The foregoing certification is made in reliance upon
representations by the Borrower and/or the Bank to the Trustee that, upon
payment of such amounts, the Bank will be fully reimbursed for all Tender Draw
Certificates (or allocable portions thereof) honored by the Bank to purchase
such Bonds. No Certification is made by the Trustee as to the payment of
interest accrued pursuant to the Reimbursement Agreement on the amounts drawn by
such Tender Draw Certificates.


6.             Pursuant to paragraph 4(b) of the Letter of Credit, the Letter of
Credit Amount shall be automatically reinstated by an amount equal to $________
(which does not exceed the aggregate amount of the Tender Draw Certificates, or
allocable portions thereof, honored by the Bank to purchase such Bonds), of
which $________ (which does not exceed the aggregate amount of such Tender Draw
Certificates, or allocable portions thereof, drawn against the Principal
Component) shall be applied to the Principal Component and $________ (which does
not exceed the aggregate amount of such Tender Draw Certificates, or allocable
portions thereof, drawn against the Interest Component) shall be applied to the
Interest Component. PLEASE CONFIRM SUCH REINSTATEMENT BY TELEPHONE TO THE
TRUSTEE AT [_____________], ATTENTION: CORPORATE TRUST SERVICES, AND BY WRITING
TO THE TRUSTEE AT ITS ADDRESS ON FILE WITH YOU (it being understood that such
confirmation by you is not a condition precedent to the automatic reinstatement
provided for by paragraph 4(b) of the Letter of Credit).


7.             Attached to this Certificate is a certificate from the Borrower
certifying that no Event of Default has occurred and is continuing under the
Credit Agreement dated as of March 29, 2007 among the Borrower, the lenders
party thereto, The Royal Bank of Scotland plc, as Administrative Agent and
Issuing Bank, The Bank of New York, as Collateral Agent, RBS Securities
Corporation, as Sole Lead Arranger and Sole Lead Bookrunner, and the other
agents party thereto.


8.             If this Certificate is initially presented by telecopier, the
original of this Certificate manually signed by one of the Trustee’s authorized
signatories is being sent to you concurrently by next Business Day delivery
service.
 
 
Page 2 of Exhibit C

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


IN WITNESS WHEREOF, the Trustee has executed and delivered this Certificate this
day of , 20__.



 
REGIONS BANK, as Trustee
     
By:
   
Name:
 
Title:



 
Page 3 of Exhibit C

--------------------------------------------------------------------------------

 


Exhibit D to The Royal Bank of Scotland plc
Irrevocable Letter of Credit No. LCA [] NY


[Date]


To:
The Royal Bank of Scotland plc

101 Park Avenue
New York, New York 10178
Attention: Letter of Credit Department


CERTIFICATE AND DEMAND FOR PAYMENT IN RESPECT OF INTEREST ON CITY OF OSCEOLA,
ARKANSAS SOLID WASTE DISPOSAL REVENUE BONDS (PLUM POINT ENERGY ASSOCIATES, LLC
PROJECT) SERIES 2006 (THE “BONDS”) ISSUED BY THE CITY OF OSCEOLA, ARKANSAS (THE
“ISSUER”)


The undersigned, a duly authorized signatory of Regions Bank, as Trustee (the
“Trustee”) under the Trust Indenture dated as of April 1, 2006 (the “Indenture”)
between the Issuer and the Trustee, under which the Bonds have been issued for
the benefit of Plum Point Energy Associates, LLC (the “Borrower”), hereby
certifies and demands payment, with reference to Irrevocable Letter of Credit
No. LCA[ ]NY (the “Letter of Credit”) issued by The Royal Bank of Scotland plc
(the “Bank”) in favor of the Trustee (the capitalized terms used herein and not
defined herein shall have the meanings ascribed to them in the Letter of Credit,
such capitalized term shall have the meaning ascribed to it in the Indenture),
as follows:


1.             The Trustee is the Trustee under the Indenture for the holders of
the Bonds.


2.             The Trustee demands payment in the amount of $____________ under
the Letter of Credit to be applied to payment of accrued interest on Bonds (none
of which is presently beneficially owned by the Borrower, pledged to the Bank or
were purchased by any bank, insurance company, pension fund or other financial
institution (the “Liquidity Provider”) with funds drawn on or advanced by the
Liquidity Provider pursuant to a letter of credit, line of credit, standby
purchase agreement or other instrument). Payment of such demand is requested to
be made on _______________________ (the “Funding Date”).


3.             The amount demanded by this Interest Draw Certificate (i) is
being drawn against the Interest Component of the Letter of Credit Amount and
does not exceed the Letter of Credit Amount, as reduced and reinstated in
accordance with the terms of the Letter of Credit, or the Interest Component, as
reduced and reinstated in accordance with the terms of the Letter of Credit,
(ii) was computed in accordance with the terms and conditions of the Indenture
and the Bonds, (iii) does not include any amount in respect of interest on Bonds
which was included in any Interest Draw Certificate, Tender Draw Certificate or
Redemption Draw Certificate previously presented and not dishonored on or prior
to the date of this Interest Draw Certificate, and (iv) shall be applied
pursuant to the provisions of the Indenture to the payment of accrued interest
on Bonds which are not beneficially owned by the Borrower, pledged to the Bank
or were purchased by a Liquidity Provider with funds drawn on or advanced by the
Liquidity


 
Page 1 of Exhibit D

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


Provider pursuant to a letter of credit, line of credit, standby purchase
agreement or other instrument.


4.             Upon receipt of payment of the amount demanded by this Interest
Draw Certificate, the Trustee shall immediately pay or cause to be paid by wire
transfer of immediately available funds to the Bank an amount equal to the
amount of such demand to the extent funds are available therefor pursuant to the
Indenture.


5.             Pursuant to Section 4(a) of the Letter of Credit, the Letter of
Credit shall be automatically reinstated by the amount drawn hereunder unless
you notify us that such reinstatement shall not occur before the seventh
calendar day following the date hereof.


6.             If this Interest Draw Certificate is initially presented by
telecopier, the original of this Interest Draw Certificate manually signed by
one of the Trustee’s authorized signatories is being sent to you concurrently by
the next Business Day delivery service.


IN WITNESS WHEREOF, the Trustee has executed and delivered this Interest Draw
Certificate as of the day of , 20__.



 
REGIONS BANK, as Trustee
     
By:
   
Name:
 
Title:



 
Page 2 of Exhibit D

--------------------------------------------------------------------------------

 


Exhibit E to The Royal Bank of Scotland plc
Irrevocable Letter of Credit No. LCA [] NY


[Date]


To:
The Royal Bank of Scotland plc

101 Park Avenue
New York, New York 10178
Attention: Letter of Credit Department


CERTIFICATE FOR TENDER DRAWING IN RESPECT OF PURCHASE PRICE CORRESPONDING TO
PRINCIPAL OF AND ACCRUED INTEREST ON CITY OF OSCEOLA, ARKANSAS SOLID WASTE
DISPOSAL REVENUE BONDS (PLUM POINT ENERGY ASSOCIATES, LLC PROJECT) SERIES 2006
(THE “BONDS”) ISSUED BY THE CITY OF OSCEOLA, ARKANSAS (THE “ISSUER”)


The undersigned, a duly authorized signatory of Regions Bank, as Trustee (the
“Trustee”) under the Trust Indenture dated as of April 1, 2006 (the “Indenture”)
between the Issuer and the Trustee, under which the Bonds have been issued for
the benefit of Plum Point Energy Associates, LLC (the “Borrower”), hereby
certifies and demands payment, with reference to Irrevocable Letter of Credit
No. LCA[ ]NY (the “Letter of Credit”) issued by The Royal Bank of Scotland plc
(the “Bank”) in favor of the Trustee (the capitalized terms used herein and not
defined herein shall have the meanings ascribed to them in the Letter of Credit,
such capitalized term shall have the meaning ascribed to it in the Indenture),
as follows:


1.             The Trustee is the Trustee under the Indenture for the holders of
the Bonds.


2.             The Trustee demands payment in the amount of $____________ under
the Letter of Credit in respect of the payment of the purchase price of Bonds,
corresponding to the principal thereof and unpaid accrued interest thereon,
tendered for purchase pursuant to the provisions of the Indenture and the Bonds
and not successfully remarketed pursuant to the Indenture. Such Bonds are herein
called “Unremarketed Tendered Bonds”. Payment of such demand is requested to be
made on _________________ (the “Funding Date”), which is the date the purchase
payment for the Unremarketed Tendered Bonds is due. None of the Unremarketed
Tendered Bonds is presently beneficially owned by the Borrower, pledged to the
Bank or was purchased by any bank, insurance company, pension fund or other
financial institution (the “Liquidity Provider”) with funds drawn on or advanced
by the Liquidity Provider pursuant to a letter of credit, line of credit,
standby purchase agreement or other instrument.


3.             The amount demanded by this Tender Draw Certificate consists of
the sum of (i) $__________ being drawn against the Principal Component of the
Letter of Credit Amount in respect of the payment of the portion of the purchase
price of the Unremarketed Tendered Bonds corresponding to the principal thereof
and (ii) $________ being drawn against the Interest Component of the Letter of
Credit Amount in respect of the portion of the purchase price of the
Unremarketed Tendered Bonds corresponding to accrued and unpaid interest
thereon.


 
Page 1 of Exhibit E

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


4.             The amount demanded by this Tender Draw Certificate does not
exceed the Letter of Credit Amount, as reduced and reinstated in accordance with
the terms of the Letter of Credit. Neither of the components of the amount set
forth in paragraph 3 of this Tender Draw Certificate exceeds the corresponding
component of the Letter of Credit Amount as reduced and reinstated in accordance
with the terms of the Letter of Credit. The amount demanded by this Tender Draw
Certificate (i) was computed in accordance with the terms and conditions of the
Indenture and the Bonds, (ii) does not include any amount in respect of
principal of or interest on the Bonds which was included in any Interest Draw
Certificate, Tender Draw Certificate or Redemption Draw Certificate presented
and not dishonored on or prior to the date of this Tender Draw Certificate, and
(iii) shall be applied pursuant to the provisions of the Indenture and the Bonds
to the payment of purchase price of the Unremarketed Tendered Bonds.


5.             If this Tender Draw Certificate is initially presented by
telecopier, the original of this Tender Draw Certificate manually signed by one
of the Trustee’s authorized signatories is being sent to you concurrently by
next Business Day delivery service.


IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate this
day of , 20__.



 
REGIONS BANK, as Trustee
     
By:
   
Name:
 
Title:



 
Page 2 of Exhibit E

--------------------------------------------------------------------------------

 


Exhibit F to The Royal Bank of Scotland plc


Irrevocable Letter of Credit No. LCA [] NY


[Date]
To:
The Royal Bank of Scotland plc

101 Park Avenue
New York, New York 10178
Attention: Letter of Credit Department


CERTIFICATE AND DEMAND FOR PAYMENT IN RESPECT OF PRINCIPAL OF AND ACCRUED
INTEREST CITY OF OSCEOLA, ARKANSAS SOLID WASTE DISPOSAL REVENUE BONDS (PLUM
POINT ENERGY ASSOCIATES, LLC PROJECT) SERIES 2006 (THE “BONDS”) ISSUED BY THE
CITY OF OSCEOLA, ARKANSAS (THE “ISSUER”)


The undersigned, a duly authorized signatory of Regions Bank, as Trustee (the
“Trustee”) under the Trust Indenture dated as of April 1, 2006 (the “Indenture”)
between the Issuer and the Trustee, under which the Bonds have been issued for
the benefit of Plum Point Energy Associates, LLC (the “Borrower”), hereby
certifies and demands payment, with reference to Irrevocable Letter of Credit
No. LCA[ ]NY (the “Letter of Credit”) issued by The Royal Bank of Scotland plc
(the “Bank”) in favor of the Trustee (the capitalized terms used herein shall
have the meanings ascribed to them in the Letter of Credit), as follows:


1.             The Trustee is the Trustee under the Indenture for the holders of
the Bonds.


2.             The Trustee demands payment in the amount of $____________ under
the Letter of Credit in respect of the payment of principal of and accrued
interest on Bonds (other than Bonds which are beneficially owned by the
Borrower, such Bonds being herein called “Borrower Bonds”, or Bonds beneficially
pledged to the Bank, such Bonds being herein called “Pledged Bonds”) upon the
applicable event indicated in paragraph 3 of this Certificate. Payment of such
demand is requested to be made on ______________________ (the “Funding Date”),
which is the date such payment of principal of and interest on the Bonds is due.


3.             The Trustee is presenting this Redemption Draw Certificate and
the accompanying draft in connection with (check and complete one):


£ An optional redemption of Bonds in the principal amount of $________ pursuant
to the Indenture and the Bonds. After such redemption $ __________ principal
amount of the Bonds will remain Outstanding, none of which are presently
beneficially owned by the Borrower, pledged to the Bank or were purchased by the
Bank, insurance company, pension fund or other financial institution (the
“Liquidity Provider”) with funds drawn on or advanced by the Liquidity Provider
pursuant to a letter of credit, line of credit, standby purchase agreement or
other instrument


£ A mandatory redemption of Bonds in the principal amount of $_______ pursuant
to the Indenture and the Bonds. After such redemption $_______ principal amount
of the Bonds


 
Page 1 of Exhibit F

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


will remain Outstanding, none of which are presently beneficially owned by the
Borrower, pledged to the Bank or were purchased by the Bank, insurance company,
pension fund or other financial institution (the “Liquidity Provider”) with
funds drawn on or advance by the Liquidity Provider pursuant to a letter of
credit, line of credit, standby purchase agreement or other instrument.


£ The acceleration of the maturity of the Bonds and the payment thereof pursuant
to the Indenture.


£ The payment of the Bonds at maturity pursuant to the Indenture.


If the drawing under the Letter of Credit by this Redemption Draw Certificate is
being made in respect of an optional or mandatory redemption in whole of the
Bonds, an acceleration of the maturity of the Bonds or the payment of the Bonds
at maturity, such drawing shall be the final drawing available under the Letter
of Credit.


4.             The amount demanded by this Redemption Draw Certificate consists
of the sum of (i) $_______ being drawn against the Principal Component of the
Letter of Credit Amount in respect of the principal of Bonds (other than Bonds
which are Borrower Bonds or Pledged Bonds) and (ii) $_______ being drawn against
the Interest Component of the Letter of Credit Amount in respect of interest
accrued and unpaid on such Bonds.


5.             The amount demanded by this Redemption Draw Certificate does not
exceed the Letter of Credit Amount, as reduced and reinstated in accordance with
the terms of the Letter of Credit. Neither of the components of the amount of
the draft set forth in paragraph 4 of this Redemption Draw Certificate exceeds
the corresponding component of the Letter of Credit Amount, as reduced and
reinstated in accordance with the terms of the Letter of Credit. The amount
demanded by this Redemption Draw Certificate (i) was computed in accordance with
the terms and conditions of the Indenture and the Bonds, (ii) does not include
any amount in respect of principal of or interest on the Bonds which was
included in any Interest Draw Certificate, Tender Draw Certificate or Redemption
Draw Certificate presented and not dishonored on or prior to the date of this
Redemption Draw Certificate, and (iii) shall be applied pursuant to the
provisions of the Indenture and the Bonds to the payment of the principal of and
accrued interest on Bonds which are not beneficially owned by the Borrower,
pledged to the Bank or were purchased by any bank, insurance company, pension
fund or other financial institution (the “Liquidity Provider”) with funds drawn
on or advance by the Liquidity Provider pursuant to a letter of credit, line of
credit, standby purchase agreement or other instrument.


6.             Upon receipt of payment of the amount demanded by this Redemption
Draw Certificate, the Trustee shall immediately pay or cause to be paid by wire
transfer of immediately available funds to the Bank an amount equal to the
amount of such demand to the extent funds are available therefor pursuant to the
Indenture.


7.             If this Redemption Draw Certificate is initially presented by
telecopier, the original of this Redemption Draw Certificate manually signed by
one of the Trustee’s authorized signatories is being sent to you concurrently by
next Business Day delivery service.


 
Page 2 of Exhibit F

--------------------------------------------------------------------------------

 


Standby Letter of Credit No. LCA________________


IN WITNESS WHEREOF, the Trustee has executed and delivered this Redemption Draw
Certificate this day of , 20__.



 
REGIONS BANK, as Trustee
     
By: ____________________________________
 
Name:
 
Title:



 
Page 3 of Exhibit F

--------------------------------------------------------------------------------

 


Exhibit G to The Royal Bank of Scotland plc
Irrevocable Letter of Credit No. LCA [] NY


(Date)


To:
The Royal Bank of Scotland plc

101 Park Avenue
New York, New York 10178
Attention: Letter of Credit Department



 
Re:
The Royal Bank of Scotland plc
     
Irrevocable Letter of Credit
     
No. LCA[ ]NY
 



Ladies and Gentlemen:


For value received, the undersigned beneficiary hereby irrevocably transfers to:


(Name of Transferee)


(Address)


all rights of the undersigned beneficiary to draw under the above-referenced
Letter of Credit in its entirety. Said transferee has succeeded to the
undersigned as Trustee under the Trust Indenture dated as of April 1, 2006
between Regions Bank, as Trustee, and The City of Osceola, Arkansas.


By this transfer, all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee and the transferee shall have the sole
rights as beneficiary thereof, including sole rights relating to any amendments
whether increases or extensions or other amendments and whether now existing or
hereafter made. All amendments are to be advised direct to the transferee
without necessity of any consent of or notice to the undersigned beneficiary.


The original of such Letter of Credit is returned herewith, and in accordance
therewith we ask you to transfer the Letter of Credit to the transferee in the
Letter of Credit Amount (as defined in the Letter of Credit) with provision for
reinstating the Letter of Credit Amount with respect to all drawings by Interest
Draw Certificates and Tender Draw Certificates (as defined in the Letter of
Credit) with respect to which the Letter of Credit Amount may be reinstated, and
forward it directly to the transferee with your customary notice of transfer.


Yours very truly,


SIGNATURE AUTHENTICATED
REGIONS BANK, as Trustee
   
____________________________
By: ________________________________
(Authorized Signature)
Name:
 
Title:



 
Page 1 of Exhibit G

--------------------------------------------------------------------------------

 


Exhibit T – Form of Revolving Letter of Credit


THE ROYAL BANK OF SCOTLAND PLC
IRREVOCABLE STANDBY LETTER OF CREDIT NO. LCA [____] NY


[Beneficiary Name
Effective Date: [_____]
& Address]
Letter of Credit No.: __________



1.
At the request of Plum Point Energy Associates, LLC (the “Applicant”), we, The
Royal Bank of Scotland plc (the “Bank”) hereby issue this irrevocable Letter of
Credit No. ________ in your favour as beneficiary available for an aggregate
amount up to the maximum amount of US$[_______________] Dollars)1 (the
“Available Amount”) , effective as of the date first set forth above and
expiring at our office located at 101 Park Avenue, 6th Floor, New York, New York
10178 on the earliest to occur of (i) [Insert date that is exactly one year from
the Effective Date] (the “Stated Expiration Date”), (ii) payment by the Bank
hereunder of the maximum amount written above, or (iii) surrender of this
original Letter of Credit to us for cancellation (such earlier date being herein
referred to as the “Cancellation Date”).



2.
The Bank has been requested to issue this Letter of Credit in connection with
the Credit Agreement, dated as of March 29, 2007 (the “Credit Agreement”), Plum
Point Energy Associates, LLC, as Borrower, the Lenders from time to time party
thereto, Ambac Assurance Corporation, as Loan Insurer, The Royal Bank of
Scotland plc, as Administrative Agent and Issuing Bank, The Bank of New York, as
Collateral Agent, RBS Securities Corporation, as Sole Lead Bookrunner and Sole
Lead Arranger. However, the Bank assumes no obligations thereunder or
responsibility therefor.



3.
It is a condition of this Letter of Credit that the Stated Expiration Date shall
be automatically extended without amendment, for successive periods of one year
each from the Stated Expiration Date hereof or any such automatically extended
Stated Expiration Date, but in no event beyond March 29, 2014 unless, no less
than thirty (30) days before any such Stated Expiration Date, the Bank sends you
notice stating that this Letter of Credit will not be extended beyond the then
current Stated Expiration Date. Any such notice of non-extension shall be in
writing, shall be sent by hand, by certified mail (return receipt requested), or
by Federal Express or other overnight delivery service, and shall be addressed
to Beneficiary at the address set forth above.



4.
This Letter of Credit sets forth in full the terms of our undertaking to you
(but not any of your duties or responsibilities to the Bank hereunder or
otherwise). Such undertaking to you shall not in any way be modified, amended or
amplified by reference to any document or instrument referred to herein or in
which this Letter of Credit is referred to or to which this Letter of Credit
relates and any such reference shall not be deemed to incorporate herein by
reference any document or instrument.

____________________
1
After giving effect to amount specified, the Aggregate Revolving Credit Exposure
shall not exceed the Total Revolving Credit Commitment.



 
 

--------------------------------------------------------------------------------

 


5.
Funds under this Letter of Credit are available to you against your sight
draft(s) in the form of Exhibit A attached hereto (the “Drawing Certificate”),
drawn on The Royal Bank of Scotland plc, signed by one purporting to be your
duly authorized representative, bearing the clause “Drawing under the Letter of
Credit No. _________.” Partial and multiple drawings are permitted. Each such
Drawing Certificate shall be presented at our office at 101 Park Avenue, 6th
Floor, New York, New York 10178, Attention: Letter of Credit Department, or to
any other office which may be designated by us on at least five (5) Business
Days’ prior written notice to you, and shall be made either (i) in the form of
the Drawing Certificate manually signed by one of your authorized signatories
and addressed to us at such office, or (ii) in the form of a telecopy
transmission of the Drawing Certificate described in clause (i) of this sentence
to Telecopier No. (212) 401-1494 (with transmission confirmed by call to
Telephone No. (212) 401-1406) or such other telecopier and telephone numbers
that may be designated by us by written notice delivered to you. If a drawing is
made by telecopier, it must contain an additional certification by you that the
original of the Drawing Certificate manually signed by one of your authorized
signatories is being sent to us concurrently by next Business Day delivery
service. If a drawing is made hereunder at or prior to 11:00 A.M., New York City
time, on a business day, and provided that such drawing and the documents
presented in connection therewith strictly conform to the terms and conditions
hereof, payment shall be made of the amount specified, in immediately available
funds, on such business day. If a drawing is made hereunder after 11:00 A.M.,
New York City time, on a business day, and provided that such drawing and the
documents presented in connection therewith strictly conform to the terms and
conditions hereof, payment shall be made of the amount specified, in immediately
available funds, by 12:00 noon, New York City time, on the next succeeding
business day. Payment of a drawing under this Letter of Credit shall be made to
the Beneficiary by wire transfer of federal funds to the account, located in the
United States of America, specified by the Beneficiary in the certificate
submitted with respect to such drawing.



6.
Payments by the Bank under this Letter of Credit shall be made from the Bank’s
own funds.



7.
As used herein “business day” shall mean any day other than a Saturday, Sunday
or a day on which banking institutions in the City of New York, New York, United
States of America, are authorized or required by law to close.



8.
Only you, as beneficiary may make a drawing under this Letter of Credit. Upon
the payment to you (or your account) of the amount specified in a certificate
presented hereunder, the Bank shall be fully discharged on its obligations under
this Letter of Credit with respect to such amount, and the Bank shall not
thereafter be obligated to make any further payments under this Letter of Credit
in respect of such amount to you or to any other person.



9.
The Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.



10.
Except as otherwise expressly stated herein, this Letter of Credit is subject to
the International Standby Practices 1998, I.C.C. Publication No. 590 (“ISP98”)
and shall be governed by and construed in accordance with the laws of the State
of New York. In the event of conflict between the ISP98 and a non-mandatory
(variable) provision of such laws, the ISP98 shall govern.



11.
This Letter of Credit may not be assigned or transferred under any circumstances
and no person or entity (other than you, as beneficiary) shall have any rights
against the Bank hereunder.



 
2

--------------------------------------------------------------------------------

 


12.
All charges of the Bank related to the issuance or performance of this Letter of
Credit (including, but not limited to, the negotiation, payment, or extension
hereof) shall be borne by the Applicant and under no circumstances shall be
charged to you by the Bank.



13.
Communications (other than drawings and Drawing Certificates) with respect to
this Letter of Credit shall be delivered to us at the address and in the manner
specified for delivery of Drawing Certificates pursuant to paragraph 6 above (or
at such other office as the Bank may designated by written notice), specifically
referring to the number of this Letter of Credit.



Yours faithfully,


THE ROYAL BANK OF SCOTLAND plc

       
Authorized Signature
 
Authorized Signature
 



 
3

--------------------------------------------------------------------------------

 


EXHIBIT A TO LETTER OF CREDIT


FORM OF LETTER OF CREDIT DRAWING CERTIFICATE


[Date]


[____________] (the “Beneficiary”), hereby certifies to The Royal Bank of
Scotland plc (the “Bank”), with reference to Irrevocable Letter of Credit No.
________________ (the “Letter of Credit”; any capitalized term used herein and
not defined shall have its respective meaning as set forth in the Letter of
Credit) issued by the Bank in favor of the Beneficiary, that:


 
1.
The Beneficiary is hereby making a drawing under the Letter of Credit in the
amount of US$[ ] (the “Subject Drawing”).



 
2.
The amount of the Subject Drawing is not in excess of the Available Amount in
effect on the date hereof under the Letter of Credit.



 
3.
Payment in respect of the drawing requested hereunder shall be made to the
following account located in the United States of America [INSERT WIRE TRANSFER
INFORMATION].



IN WITNESS WHEREOF, the Beneficiary has executed this Certificate on [ ] 200_.*



 
[Name of Beneficiary]
 
By:________________*
 
 Name and Title
     
By:________________*
 
 Name and Title



*Signature and date required if submitted by physical presentation.


 
4

--------------------------------------------------------------------------------

 


Schedule 1.1(a)


EXCLUDED COLLATERAL


Items to be transferred in connection with Unit I


 
1.
Switchyard Easement



A 33.30 acre easement for a switchyard lying in the Northeast Quarter (NE1/4) of
Section 24, Township Twelve North (T-12-N), Range Ten East (R-10-E), Mississippi
County (Osceola District), Arkansas and being more particularly described as:


Commencing at the Northeast corner of Section 24, T-12-N, R-10-E, thence South
89 degrees 43 minutes 56 seconds West 414.54 feet along the North line of said
Section 24 to its intersection with a drainage ditch, said point being the Point
of Beginning, thence South 30 degrees 21 minutes 46 seconds East 784.78 feet
along the ditch centerline, thence South 15 degrees 20 minutes 18 seconds East
98.04 feet along the ditch centerline, thence South 12 degrees 20 minutes 04
seconds West 125.44 feet along the ditch centerline to its intersection with the
centerline of Arkansas Highway No. 198, thence South 50 degrees 14 minutes 21
seconds West 1002.98 feet along the centerline of Arkansas Highway No. 198,
thence North 30 degrees 21 minutes 46 seconds West 1415.15 feet to a point on
the Easterly right-of-way line of the Burlington-Northern Railroad main line,
thence North 17 degrees 57 minutes 19 seconds East 36.18 feet along said
Easterly right-of-way line, thence North 17 degrees 02 minutes 55 seconds East
117.91 feet along said Easterly right-of-way line, thence North 15 degrees 26
minutes 22 seconds East 168.95 feet along said Easterly right-of-way line to its
intersection with the North line of said Section 24, thence North 89 degrees 43
minutes 56 seconds East 999.82 feet along the North line of said Section 24 to
the Point of Beginning, containing 33.30 acres more or less.


 
2.
Transmission Line Easement



A 320 foot wide easement for a power transmission line lying in Section 24, the
NW 1/4 of Section 25 and the NE1/4 of Section 26, T-12-N, R-10-E, Mississippi
County (Osceola District), Arkansas and being more particularly described as:


Beginning at a point lying 555.79 feet South of and 1364.93 feet West of the
Northeast corner of Section 24, T-12-N, R-10-E, thence South 34 degrees 42
minutes 03 seconds West 1725.25 feet to a point on the Easterly right-of-way
line of the Burlington-Northern Railroad main line, said point being 50 feet and
perpendicular to the centerline of said Burlington-Northern Railroad, thence
continue South 34 degrees 42 minutes 03 seconds West 6765.18 feet along the
Easterly right-of-way of the Burlington-Northern Railroad, to its intersection
with the centerline of an existing easement for a 500kV Transmission Line,
thence South 51 degrees 41 minutes 20 seconds East 320.64 feet along the
centerline of the existing easement for a 500kV Transmission Line, thence North
34 degrees 42 minutes 03 seconds East 8362.80 feet along a line 320 feet
parallel to the Easterly right-of-way line and its extension of the
Burlington-Northern Railroad main line, thence North 30 degrees 21 minutes 46
seconds West 352.49 feet to the Point of Beginning. Containing 61.90 acres more
or less.


 
 

--------------------------------------------------------------------------------

 


 
3.
BNSF Easements:1

a) BNSF Easement #1


An easement for a railroad in the Northeast Quarter of Section 24 Township 12
North, Range 10 East, Mississippi County, Arkansas being more particularly
described as:


Commencing at a FOUND BRASS CAP at the Northeast corner of Section 24, also
being on the South line of the Plum Point Power Property; thence along the North
line of Section 24, the line being the South line of the Plum Point Power
Property S88°21’04”W, 1149.31 feet to the point being the beginning of a
non-tangent curve, concave to the southeast, having a radius of 739.49 feet, a
central angle of 37°31’41”, a chord of 475.74 feet bearing S41°19’41”W and point
also being the point of beginning; thence Southwest along said curve, 484.36
feet; thence S22°33’52”W, 13.57 feet; thence N31°55’13”W, 52.58 feet; thence
N15°29’28”E, 42.55 feet to the point of curvature of a non-tangent curve,
concave to the southeast, having a radius of 789.49 feet a central angle of
27°05’29”, and a chord of 369.83 feet bearing N40°23’50”E; thence Northeast
along said curve, 373.30 feet; thence N88°21’04”E, 96.01 feet to the point of
beginning; and containing 0.52 Acres, more or less.


b) BNSF Easement #2


An easement for a railroad in the North Half of Section 24 Township 12 north,
Range 10 East, Mississippi County, Arkansas being more particularly described
as:


Commencing at a FOUND BRASS CAP at the Northeast corner of Section 24, also
being on the South line of Plum Point Power Property; thence along the North
line of Section 24, the line being the South line of the Plum Point Power
Property S88°21’04”W, 1149.31 feet to the point being the beginning of a
non-tangent curve, concave to the southeast, having a radius of 739.49 feet, a
central angle of 37°31’41”, a chord of 475.74 feet bearing S41°19’41”W, thence
Southwest along said curve, 484.36 feet; thence S22°33’52”W, 13.57 feet to the
POINT OF BEGINNING; thence S22°33’52”W, 620.54 feet to the point of curvature of
a tangent curve, concave to the northwest, having a radius of 5754.71 feet and a
central angle of 13°31’22”; thence Southwest along said curve, 1358.21 feet,
curving to the right; thence N34°04’39”E, 141.45 feet to the point of curvature
of a non-tangent curve, concave to the northwest, having a radius of 5877.71
feet a central angle of 18°12’30”, and a chord of 1860.06 feet bearing
N25°17’58”E, point also being on the existing East right-of-way of the BNSF
Railroad; thence Northeast along said curve and the East right-of-way of the
BNSF Railroad, 1867.91 feet; thence S31°55’13”E, 52.28 feet to the POINT OF
BEGINNING; and containing 0.41 Acres, more or less.
____________________
1 Note that the BNSF Easement descriptions are not final and should not be
considered final until such time, after the Closing Date, as a survey may be
completed.


 
 

--------------------------------------------------------------------------------

 


Schedule 1.01(b)


MORTGAGED PROPERTIES


SWITCHYARD EASEMENT and TRANSMISSION LINE EASEMENT


The Switchyard Easement and Transmission Line Easement described in Schedule
1.01(a).


WHISTLE-TRACT I:


The East Half (E1/2) Southeast Quarter (SE1/4) of Section 13, Township Twelve
North (T-12-N), Range Ten East (R-10-E), Mississippi County, Arkansas and
subject to the railroad right-of-way and containing 77.64 acres more or less.


WHISTLE-TRACT II:


The North Half (N1/2) Southwest Quarter (SW1/4) of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-11-E), Mississippi County, Arkansas
containing 79.68 acres more or less.


WHISTLE-TRACT III:


A 30.20 acre tract of land lying in the North Half (N1/2) Southeast Quarter
(SE1/4) of Section 18, Township Twelve North (T-12-N), Range Eleven East
(R-11-E), Mississippi County, Arkansas and being more particularly described as:


Beginning at the Southwest corner of the N1/2 SE1/4 of said Section 18, thence
North 00 degrees 11 minutes 20 seconds East 1314.41 feet to the center of said
Section 18, thence North 89 degrees 49 minutes 12 seconds East 681.89 feet along
the North line of the N1/2 SE1/4 of said Section 18 to its intersection with the
centerline of Browns Bayou, thence the following calls and distances along the
centerline of Browns Bayou,



 
South 09 degrees 55 minutes 20 seconds East
259.59 feet,
 
South 14 degrees 25 minutes 17 seconds East
174.36 feet,
 
South 21 degrees 06 minutes 59 seconds East
181.04 feet,
 
South 37 degrees 20 minutes 06 seconds East
168.50 feet,
 
South 46 degrees 12 minutes 02 seconds East
195.86 feet,
 
South 51 degrees 39 minutes 25 seconds East
275.23 feet,
 
South 49 degrees 04 minutes 54 seconds East
433.83 feet



to its intersection with the South line of the N1/2 SE1/4 of said Section 18,
thence North 89 degrees 56 minutes 58 seconds West 1626.83 feet to the point of
beginning, containing 30.20 acres more or less.


TASCO I:


The West part of the Southwest Quarter (SW1/4) of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-11-E), being more particularly described
as: Beginning at the Southwest corner of Section 18, thence with the West line
of the SW1/4 SW1/4 North 00 degrees 36 minutes 53 seconds East 1305.58
feet-called (mea.-North 00 degrees 24 minutes 46 seconds


 
 

--------------------------------------------------------------------------------

 


East 1305.58 feet) to the Northwest corner of the S1/2 SW1/4, thence with the
North line of the S1/2 SW1/4 South 89 degrees 41 minutes 30 seconds East 2361.59
feet-called (mea.-South 89 degrees 56 minutes 58 seconds East 2361.59 feet) to
an iron pipe, thence with the East line of this tract South 00 degrees 18
minutes 01 seconds West 1287.61 feet-called (mea.-South 00 degrees 05 minutes 42
seconds West 1297.97 feet) to the south line of Section 18, thence with the
South line of Section 18 South 89 degrees 52 minutes 01 seconds West 2368.82
feet to the point of beginning, containing 70.68 acres more or less.


TASCO III:


A tract of land lying in the Southwest Quarter (SW1/4) Southeast Quarter (SE1/4)
of Section 18, Township Twelve North (T-12-N), Range Eleven East (R-11-E),
Mississippi County, Arkansas and being more particularly described as:


Beginning at the Southeast corner of the SW1/4 of Section 18, thence South 89
degrees 52 minutes 01 seconds West 286.55 feet along the South line of the SE1/4
SW1/4, thence North 00 degrees 18 minutes 01 seconds East 1287.61 feet-called
(mea.-North 00 degrees 05 minutes 42 seconds East 1297.97 feet) to the North
line of the SE1/4 SW1/4, thence South 89 degrees 41 minutes 30 seconds East
292.29 feet-called (mea.-South 89 degrees 56 minutes 58 seconds East 292.29
feet) along the North line of the SE1/4 SW1/4 to the Northeast corner of the
SE1/4 SW1/4, thence South 89 degrees 41 minutes 30 seconds East 1167.22
feet-called (mea.-South 89 degrees 56 minutes 58 seconds East 1165.03 feet)
along the North line of the SW1/4 SE1/4 of Section 18, thence South 00 degrees
18 minutes 01 seconds West 1294.01 feet-called (mea.-South 00 degrees 01 minutes
45 seconds West 1293.29 feet) to the South line of the SW1/4 SE1/4 of Section
18, thence North 89 degrees 16 minutes 16 seconds West 1173.0 feet-called
(mea.-South 89 degrees 52 minutes 01 seconds West 1172.27 feet) along the South
line of the SW1/4 SE1/4 to the point of beginning, containing 43.37 acres more
or less and being subject to Arkansas Highway No. 198 right-of-way and
Burlington Northern Railroad right-of-way across the South side.


FAIRLEY TRUST PARCEL:


A 9.68-acre tract of land lying in the S1/2 SE1/4 of Section 18, T-12-N, R-11-E,
Mississippi County, Arkansas and being more particularly described as follows:


Commencing at the Southeast corner of the said Section 18, thence North 89
degrees 16 minutes 16 seconds West along the South line of said Section 18 a
distance of 1473.04 feet, thence North 00 degrees 18 minutes 01 seconds East a
distance of 102.73 feet to a point on the North right-of-way line of the
Burlington-Northern Railroad, said point being the point of beginning, thence
continue North 00 degrees 18 minutes 01 seconds East a distance of 1191.35 feet,
thence South 89 degrees 39 minutes 24 seconds East a distance of 147.00 feet,
thence South 00 degrees 18 minutes 00 seconds West a distance of 280.00 feet,
thence North 89 degrees 39 minutes 24 seconds East a distance of 110.00 feet,
thence South 00 degrees 18 minutes 01 seconds West a distance of 235.00 feet,
thence South 85 degrees 57 minutes 11 seconds East a distance of 322.51 feet to
a point on the centerline of Arkansas Highway No. 239, thence South 21 degrees
01 minutes 16 seconds West a distance of 243.84 feet, thence along a curve that
breaks to the left with a radius of 762.47 feet an arc length of 211.61 feet,
thence South 06 degrees 25 minutes 09


 
 

--------------------------------------------------------------------------------

 


seconds West a distance of 224.43 feet to a point on the North right-of-way line
of the Burlington-Northern Railroad, thence North 89 degrees 51 minutes 48
seconds West a distance of 415.00 feet to the point of beginning, subject to a
40.0 foot right-of-way for Arkansas Highway No. 239, as shown on Survey prepared
by Sorrell Consulting Engineers dated November 6, 1995.


PRUDENTIAL TRACT I


A 337.72 acre tract of land lying in Sections 7, 17 and 18, Township Twelve
North (T-12-N), Range Eleven East (R-11-E), Mississippi County, Arkansas and
being more particularly described as:


Beginning at a point lying 40.55 feet North of and 995.04 feet East of the
Southwest corner of Section 17, T-12-N, R-11-E (said Point of Beginning being
the Southwest corner of the Cargill property), thence North 89 degrees 53
minutes 45 seconds West 725.0 feet to the center of Brown Bayou, thence the
following calls along the center of Brown Bayou,



 
North 47 degrees 24 minutes 56 seconds West
196.96 feet,
 
North 45 degrees 09 minutes 51 seconds West
1090.2 feet,
 
North 42 degrees 22 minutes 27 seconds West
424.67 feet,
 
North 48 degrees 41 minutes 04 seconds West
718.67 feet,
 
North 47 degrees 24 minutes 16 seconds West
303.96 feet,
 
North 37 degrees 10 minutes 55 seconds West
150.11 feet,
 
North 17 degrees 50 minutes 02 seconds West
287.89 feet,
 
North 11 degrees 37 minutes 13 seconds West
315.76 feet,
 
North 10 degrees 17 minutes 06 seconds West
282.18 feet,
 
North 09 degrees 25 minutes 55 seconds West
350.44 feet,
 
North 17 degrees 56 minutes 40 seconds West
227.79 feet,
 
North 26 degrees 08 minutes 02 seconds West
502.54 feet,
 
North 15 degrees 03 minutes 21 seconds West
469.53 feet,
 
North 25 degrees 06 minutes 40 seconds West
317.23 feet,
 
North 01 degrees 16 minutes 24 seconds East
275.68 feet,



to the center of S. County Road 623, thence continue along Brown Bayou North 41
degrees 17 minutes 19 seconds East 273.54 feet, thence North 04 degrees 31
minutes 30 seconds East 361.79 feet to a point, thence North 54 degrees 20
minutes 02 seconds East 1129.04 feet to a point on the West right-of-way line of
the St. Francis Levee District, thence the following calls and distances along
the West right-of-way line of the St. Francis Levee District,



 
South 35 degrees 33 minutes 50 seconds East
99.93 feet,
 
North 54 degrees 27 minutes 10 seconds East
199.93 feet,
 
South 35 degrees 33 minutes 15 seconds East
2935.37 feet,
 
South 01 degrees 17 minutes 59 seconds West
283.77 feet,
 
South 41 degrees 44 minutes 54 seconds East
866.76 feet,
 
South 63 degrees 22 minutes 42 seconds East
360.04 feet,
 
South 08 degrees 37 minutes 40 seconds East
356.70 feet,
 
South 22 degrees 09 minutes 14 seconds East
307.53 feet,
 
South 00 degrees 30 minutes 25 seconds East
26.26 feet,
 
North 69 degrees 18 minutes 20 seconds East
42.76 feet,
 
South 37 degrees 09 minutes 00 seconds East
308.58 feet,



 
 

--------------------------------------------------------------------------------

 





 
South 50 degrees 21 minutes 45 seconds East
547.72 feet,

 
to a point on the Northern most point of the Cargill property, thence South 39
degrees 15 minutes West 1863.72 feet along the Northwest boundary of the Cargill
property to the Point of Beginning, LESS AND EXCEPT 7.53 acres in the
right-of-way of Arkansas Highway No. 198, and containing 330.19 acres after
exceptions.


PRUDENTIAL TRACT II


A 107.44 acre tract of land lying in Sections 7, 8 and 17, Township Twelve North
(T-12-N), Range Eleven East (R-11-E), Mississippi County, Arkansas and being
more particularly described as:


Beginning at a point on the riverside right-of-way line of St. Francis Levee
District lying 3236.88 feet North of and 1422.48 feet East of the Southwest
corner of Section 17, T-12-N, R-11-E, thence the following calls and distances
along the St. Francis Levee District right-of-way,



 
North 63 degrees 26 minutes 52 seconds West
86.09 feet,
 
North 41 degrees 44 minutes 36 seconds West
574.04 feet,
 
North 01 degrees 28 minutes 34 seconds East
234.78 feet,
 
North 13 degrees 59 minutes 13 seconds East
646.50 feet,
 
North 43 degrees 43 minutes 13 seconds West
1435.79 feet,
 
North 39 degrees 43 minutes 44 seconds East
114.96 feet,
 
North 47 degrees 59 minutes 08 seconds West
500.39 feet,
 
North 55 degrees 07 minutes 39 seconds West
531.88 feet,
 
North 45 degrees 41 minutes 15 seconds West
174.17 feet,
 
North 54 degrees 16 minutes 32 seconds East
470.96 feet,
 
North 35 degrees 33 minutes 50 seconds West
99.93 feet,
 
South 54 degrees 26 minutes 15 seconds West
499.99 feet,
 
North 52 degrees 22 minutes 02 seconds West
403.26 feet,
 
North 34 degrees 26 minutes 45 seconds West
118.74 feet,
 
North 67 degrees 20 minutes 10 seconds East
1485.18 feet,



along said right-of-way line and its extension to a point on the West top bank
of the Mississippi River, thence the following calls and distances along the
West top bank of the Mississippi River,



 
South 32 degrees 13 minutes 06 seconds East
1865.46 feet,
 
South 30 degrees 47 minutes 07 seconds East
2631.06 feet,
 
South 55 degrees 51 minutes 18 seconds East
918.48 feet,



to its intersection with the St. Francis Levee District right-of-way, thence the
following calls and distances along the St. Francis Levee District right-of-way,



 
North 64 degrees 54 minutes 24 seconds West
832.67 feet,
 
North 73 degrees 56 minutes 25 seconds West
161.10 feet,
 
North 83 degrees 35 minutes 25 seconds West
337.92 feet,
 
South 49 degrees 59 minutes 28 seconds West
107.82 feet,
 
North 69 degrees 01 minutes 09 seconds West
271.31 feet,
 
South 41 degrees 44 minutes 32 seconds West
410.99 feet



to the Point of Beginning, containing 107.44 acres more or less.


 
 

--------------------------------------------------------------------------------

 


PRUDENTIAL TRACT III


An 18.17 acre tract of land lying in Section 17, Township Twelve North (T-12-N),
Range Eleven East (R-11-E), Mississippi County, Arkansas and being more
particularly described as:


Beginning at a point on the riverside right-of-way line of the St. Francis Levee
District lying 1918.90 feet North of and 2546.21 feet East of the Southwest
corner of Section 17, T-12-N, R-11-E, thence the following calls and distances
along the St. Francis Levee District right-of-way,



 
North 61 degrees 21 minutes 27 seconds West
31.95 feet,
 
North 62 degrees 26 minutes 34 seconds West
101.98 feet,
 
North 74 degrees 52 minutes 55 seconds West
109.19 feet,
 
North 22 degrees 56 minutes 49 seconds West
96.75 feet,
 
North 16 degrees 25 minutes 14 seconds West
212.76 feet,
 
North 03 degrees 53 minutes 11 seconds West
115.46 feet,
 
South 74 degrees 51 minutes 16 seconds West
152.07 feet,
 
North 37 degrees 07 minutes 58 seconds West
77.88 feet,
 
North 08 degrees 43 minutes 49 seconds West
533.77 feet,
 
North 73 degrees 05 minutes 43 seconds East
293.57 feet,
 
South 63 degrees 02 minutes 24 seconds East
521.64 feet,
 
North 25 degrees 04 minutes 00 seconds East
188.03 feet,
 
South 66 degrees 29 minutes 53 seconds East
197.50 feet,
 
South 23 degrees 30 minutes 28 seconds West
93.47 feet,
 
South 61 degrees 42 minutes 07 seconds East
192.30 feet,
 
South 57 degrees 19 minutes 35 seconds East
101.21 feet,



thence leaving the said right-of-way South 39 degrees 15 minutes West 979.09
feet to the Point of Beginning, containing 18.17 acres more or less.


Together with the rights as granted in the Permit by and between the Board of
Directors, St Francis Levee District of Arkansas and Plum Point Energy
Associates, LLC dated September 10, 2001 as amended, supplemented or otherwise
modified from time to time.


FAIRLEY TRUST PARCEL 1 (AS SURVEYED)


A 0.78 acre tract of land lying in the SW1/4 SW1/4 of Section 17, Township
Twelve North (T-12-N), Range Eleven East (R-11-E) (Osceola District),
Mississippi County, Arkansas and being more particularly described as:


Commencing at the Southwest corner of said Section 17, thence North 00 degrees
06 minutes 15 seconds East 42.36 feet along the West line of said Section 17 to
a point on the North right-of-way line of Arkansas Highway No. 198, said point
being the Point of Beginning, thence continue North 00 degrees 06 minutes 15
seconds East 256.56 feet along the West line of said Section 17 to its
intersection with the center of Brown Bayou, thence South 45 degrees 09 minutes
51 seconds East 175.54 feet along the center of Brown Bayou, thence South 47
degrees 24 minutes 56 seconds East 196.96 feet along the center of Brown Bayou
to its intersection with the North right-of-way line of Arkansas Highway No.
198, thence North 89 degrees 53 minutes 45 seconds West 269.96 feet along the
North right-of-way line of Arkansas Highway No. 198 to the Point of Beginning,
containing 0.78 acres more or less.


 
 

--------------------------------------------------------------------------------

 


FAIRLEY TRUST PARCEL 2 (AS SURVEYED)


A 14.24 acre tract of land lying in the SE1/4 of Section 18, Township Twelve
North (T-12-N), Range Eleven East (R-11-E) (Osceola District), Mississippi
County, Arkansas and being more particularly described as:


Commencing at the Southeast corner of said Section 18, thence North 00 degrees
06 minutes 15 seconds East 42.36 feet along the East line of said Section 18 to
a point on the North right-of-way line of Arkansas Highway No. 198, said point
being the Point of Beginning, thence North 89 degrees 53 minutes 45 seconds West
1061.25 feet along the North right-of-way line of Arkansas Highway No. 198 to
its intersection with the centerline of South County Road No. 623 (formerly
Arkansas Highway No. 239), thence the following calls and distances along the
centerline of South County Road No. 623 (formerly Arkansas Highway No. 239),



 
North 02 degrees 23 minutes 20 seconds East
64.71 feet,
 
North 05 degrees 47 minutes 39 seconds East
224.43 feet,
 
North 14 degrees 24 minutes 16 seconds East
210.90 feet,
 
North 20 degrees 23 minutes 46 seconds East
23.68 feet,



thence leaving said centerline of said county road North 50 degrees 33 minutes
47 seconds East 314.72 feet, thence North 26 degrees 30 minutes 49 seconds East
200.55 feet to the center of Brown Bayou, thence South 45 degrees 09 minutes 51
seconds East 906.73 feet along the center of Brown Bayou to its intersection
with the East line of said Section 18, thence South 00 degrees 06 minutes 15
seconds West 256.56 feet along the East line of said Section 18 to the Point of
Beginning, containing 14.24 acres more or less.


 
 

--------------------------------------------------------------------------------

 


Schedule 2.11(b)


TERM LOAN AMORTIZATION SCHEDULE



 
PPEA Basecase Amortization Schedule
             
Basecase Drawing ($MM)
 
700.00
   
Assumed Term Conversion
 
Aug 14th 2010
                       
Quarter
         
1.00
2.00
3.00
4.00
   
Year
               
2010
   
0.00%
0.00%
     
2011
0.00%
0.00%
0.02%
0.04%
     
2012
0.11%
0.11%
0.11%
0.11%
     
2013
0.16%
0.16%
0.16%
0.16%
     
2014
0.15%
0.15%
0.15%
0.15%
     
2015
0.20%
0.20%
0.20%
0.20%
     
2016
0.25%
0.25%
0.25%
0.25%
     
2017
0.32%
0.32%
0.32%
0.32%
     
2018
0.38%
0.38%
0.38%
0.38%
     
2019
0.42%
0.42%
0.42%
0.42%
     
2020
0.47%
0.47%
0.47%
0.47%
     
2021
0.55%
0.55%
0.55%
0.55%
     
2022
0.63%
0.63%
0.63%
0.63%
     
2023
0.70%
0.70%
0.70%
0.70%
     
2024
0.78%
0.78%
0.78%
0.78%
     
2025
0.88%
0.88%
0.88%
0.88%
     
2026
0.98%
0.98%
0.98%
0.98%
     
2027
1.08%
1.08%
1.08%
1.08%
     
2028
1.19%
1.19%
1.19%
1.19%
     
2029
1.30%
1.30%
1.30%
1.30%
     
2030
1.37%
1.37%
1.37%
1.37%
     
2031
1.37%
1.37%
1.37%
1.37%
     
2032
1.48%
1.48%
1.48%
1.48%
     
2033
1.60%
1.60%
1.60%
1.60%
     
2034
1.21%
1.21%
1.21%
1.21%
     
2035
1.36%
1.36%
1.36%
1.36%
     
2036
1.50%
1.50%
1.50%
1.50%
     
2037
1.58%
1.58%
1.58%
1.58%
     
2038
1.63%
1.63%
1.63%
1.63%
     
2039
1.00%
1.00%
1.00%
1.00%
     
2040
0.73%
0.73%
0.00%
0.00%
 



 
 

--------------------------------------------------------------------------------

 


Schedule 2.11(c)


BACKSTOP LC LOAN AMORTIZATION SCHEDULE



 
PPEA Backstop LC Loan Repayment Profile
               
Basecase Drawing ($MM)
102.00
   
Assumed LC Loan Conversion at Maturity
March 28th 2012
                       
Quarter
         
1.00
2.00
3.00
4.00
   
Year
               
2012
 
0.80%
0.80%
0.80%
     
2013
0.85%
0.85%
0.85%
0.85%
     
2014
1.36%
1.36%
1.36%
1.36%
     
2015
1.50%
1.50%
1.50%
1.50%
     
2016
1.61%
1.61%
1.61%
1.61%
     
2017
1.74%
1.74%
1.74%
1.74%
     
2018
1.88%
1.88%
1.88%
1.88%
     
2019
2.33%
2.33%
2.33%
2.33%
     
2020
2.65%
2.65%
2.65%
2.65%
     
2021
2.88%
2.88%
2.88%
2.88%
     
2022
3.21%
3.21%
3.21%
3.21%
     
2023
3.61%
3.61%
3.61%
3.61%
     
2024
3.16%
0.00%
0.00%
0.00%
                 



 
 

--------------------------------------------------------------------------------

 


Schedule 3.12


PERMITS


Part I. Applicable Permits Obtained Prior to Closing


1.
Operating Air Permit No. 1995-AOP-R1 issued on May 24, 2006 by Arkansas
Department of Environmental Quality to LSP Services Plum Point, LLC as operator
for the following owners: Plum Point Energy Associates, LLC, East Texas Electric
Cooperative, Inc., Missouri Joint Municipal Electric Utility Commission, The
Empire District Electric Company.



2.
Permit No. AR0049557 issued by Arkansas Department of Environmental Quality to
LSP Services Plum Point, LLC as operator for the following owners: Plum Point
Energy Associates, LLC, East Texas Electric Cooperative, Inc., Missouri Joint
Municipal Electric Utility Commission, The Empire District Electric Company
providing Authorization to Discharge Wastewater under the National Pollutant
Discharge and Elimination System and the Arkansas Water and Air Pollution
Control Act effective February 1, 2007.



3.
Permit for the Construction and Operation of a Solid Waste Disposal Facility;
Class 3N Landfill Permit Number 0303-S3N; issued by State of Arkansas Department
of Environmental Quality on April 17, 2006 to LSP Services Plum Point, LLC as
operator for the following owners: Plum Point Energy Associates, LLC, East Texas
Electric Cooperative, Inc., Missouri Joint Municipal Electric Utility
Commission, The Empire District Electric Company.



4.
Addendum to Permit; Class 3N Landfill Permit Number 0303-S3N; issued by State of
Arkansas Department of Environmental Quality on September 27, 2006 to LSP
Services Plum Point, LLC.



5.
Construction Permit No. 49557C authorizing the construction of a (NPDES) waste
disposal system; issued by Arkansas Department of Environmental Quality on May
22, 2006 to Plum Point Energy Associates, LLC, East Texas Electric Cooperative,
Inc., Missouri Joint Municipal Electric Utility Commission, and The Empire
District Electric Company d/b/a LSP Services Plum Point, LLC c/o LS Power
Development, LLC.



6.
Department of the Army Permit issued under Section 10 of the Rivers and Harbors
Act and Section 404 of the Clean Water Act; Permit Number Mississippi 2001-060
[GWW]; issued to Plum Point Energy Associates, LLC on March 21, 2002; extended
on January 12, 2005; transferred to LSP Services Plum Point, LLC as operator for
the following owners: Plum Point Energy Associates, LLC, East Texas Electric
Cooperative, Inc., Missouri Joint Municipal Electric Utility Commission, The
Empire District Electric Company on March 23, 2006.



 
 

--------------------------------------------------------------------------------

 


7.
Water Quality Certification under 401 of the Clean Water Act for USACE Public
Notice Mississippi 2001-060 issued by Arkansas Department of Environmental
Quality on October 15, 2001.



8.
Levee Crossing Permit issued by the St. Francis Levee District of Arkansas to
Plum Point Energy Associates, LLC on September 10, 2001; extended on November
12, 2004; extended on September 6, 2006.



9.
Federal Aviation Administration Determination of No Hazard to Air Navigation for
Stack (2006-ASW-2502-OE) issued to LSP Services Plum Point, LLC on April 21,
2006.



10.
Federal Aviation Administration Determination of No Hazard to Air Navigation for
Crane (2006-ASW-1438-OE) issued to Plum Point Energy Associates, LLC on March
14, 2006.



11.
General Permit for Stormwater Discharges Associated with Construction Activities
filed by EPC Contractor and approved by Arkansas Department of Environmental
Quality on March 14, 2006.



12.
Arkansas Floodplain Development Permit for structures on the river side of the
levee (pumphouse, outfall structure, etc.) issued by Mississippi County,
Arkansas on January 29, 2007.



Part II. Applicable Permits Obtained Subsequent to Closing


1.
Modification to Operating Air Permit No. 1995-AOP-R1 to reflect modifications to
emissions limits for auxiliary boiler as requested in the application for permit
modification submitted by LSP Services Plum Point, LLC on March 6, 2007.



2.
General Permit for Stormwater Discharges Associated with Industrial Activity
issued by Arkansas Department of Environmental Quality; submittal of Notice of
Intent is due 30 days prior to commencement of Project operations.



3.
Exempt Wholesale Generator Determination issued by the Federal Energy Regulatory
Commission; to be filed prior to commercial operations.



4.
Above Ground Storage Tank Permit for 250,000 gallon fuel oil tank issued by the
Arkansas State Fire Marshal; to be filed prior to installation of the tank.



5.
Above Ground Storage Tank Permit for 8,000 gallon diesel fuel tank issued by the
Arkansas State Fire Marshal; to be filed prior to installation of the tank.



6.
Registration of Water Diversion with the Arkansas Soil and Water Conservation
Commission; to be filed no later than March 1 for the previous water year.



 
 

--------------------------------------------------------------------------------

 


7.
Drainage District approval for stormwater facilities and construction in
drainage ditches issued by Drainage District No. 8; drainage plans to be
submitted for review and administrative approval prior to filling and rerouting
any drainage ditches.



8.
Federal Power Act Section 205 approval to sell power at market-based rates
issued by the Federal Energy Regulatory Commission; to be filed as contemplated
by Section 5.16 of the Credit Agreement.



 
 

--------------------------------------------------------------------------------

 


Schedule 3.13


ENVIRONMENTAL MATTERS


I.
Material Violations and Releases



None


II.
Pending or Threatened Governmental Actions



None


III.
Environmental Site Assessments



 
1)
Mostardi Platt. Phase I Environmental Site Assessment on the Property Consisting
of Fairley Parcels 1 & 2, Prudential, Tasco and Whistle Parcels in Mississippi
County, Arkansas. November 7, 2001.



 
2)
Mostardi Platt. Phase I Environmental Site Assessment on the Property Consisting
of Fairley Trust Parcel 3 - Switchyard Location and Proposed Transmission Line
Route in Mississippi County, Arkansas. November 7, 2001.



 
3)
Mostardi Platt. Phase I Environmental Site Assessment Update on the Property
Consisting of Fairley Parcels 1, 2 and 3 in Mississippi County, Arkansas.
February 7, 2006.



 
4)
Mostardi Platt. Phase I Environmental Site Assessment Update on the Property
Consisting of Prudential, Tasco and Whistle Parcels in Mississippi County,
Arkansas. February 6, 2006.



 
5)
Mostardi Platt. Phase I Environmental Site Assessment Update on the Property
Commonly Known as 2732 South Country Road 239, Osceola, Arkansas. March 23,
2007.



 
6)
Mostardi Platt. Phase I Environmental Site Assessment Update on the Property
Consisting of Fairley Trust Parcel 3 - Switchyard Location and Proposed
Transmission Line Route in Mississippi County, Arkansas. March 23, 2007.



 
 

--------------------------------------------------------------------------------

 


Schedule 3.14


LITIGATION


1.
EIF Plum Point, LLC (“EIF”) has informed LSP Plum, LLC (“LSP Plum”) that it is
considering initiating an action (the “EIF Claim”) against LSP Plum in
connection with the PPEA Holding Limited Liability Agreement (the “Operating
Agreement”). The EIF Claim is believed to involve assertions that LSP Plum (i)
breached its fiduciary duties to EIF in LSP Plum’s capacity as manager of PPEA
Holding Company, LLC under the Operating Agreement; (ii) breached the implied
covenant of good faith and fair dealing; and (iii) breached certain provisions
of the Operating Agreement. In the event the EIF Claim is pursued, Borrower
believes that EIF intends to seek both monetary and equitable relief against LSP
Plum and will not seek relief from either the Borrower or the Pledgor.



 
 

--------------------------------------------------------------------------------

 


Schedule 3.16


CONTRACTS


1.
Project Contracts



 
a.
Power Purchase Agreement, dated as of March 3, 2006, by and between the Borrower
and The Empire District Electric Company (“Empire” or “EDEC”).



 
b.
Power Purchase Agreement, dated as of April 4, 2006, by and between the Borrower
and Missouri Joint Municipal Utility Commission (“MJMEUC”).



 
c.
Power Purchase Agreement, dated as of July 31, 2006, by and between the Borrower
and South Mississippi Electric Power Association (“SMEPA”).



 
d.
Power Purchase Agreement, dated as of November 20, 2006, by and between the
Borrower and Southwestern Electric Cooperative, Inc. (“SWECI”), as amended and
restated by means of the Amended and Restated Power Purchase Agreement, dated as
of March 28, 2007, by and between the Borrower and SWECI.



 
e.
Amended and Restated Limited Liability Company Operating Agreement of the
Borrower, dated as of March 14, 2006.



 
f.
PILOT Lease Agreement, dated as of March 1, 2006, by and between City of
Osceola, Arkansas (the “City”) and the Borrower.



 
g.
PILOT Bond Trust Indenture, dated as of March 1, 2006, by and between the City
and the Trustee.



 
h.
PILOT Guaranty Agreement, dated as of March 1, 2006, made by Borrower in favor
of the Trustee.



 
i.
PILOT Agreement, dated as of January 26, 2001, by and between the Borrower and
the City.



 
j.
Project Management Agreement, dated as of March 14, 2006, by and among the
Borrower, Empire, SMEPA, SWECI, MJMEUC, and LSP Services Plum Point, LLC (the
“Project Manager”).



 
k.
Participation Agreement, dated as of March 3, 2006, by and between the Borrower,
East Texas Electric Cooperative, Inc. (“ETEC”), MJMEUC, Empire and MEAM.



 
l.
Joinder Agreement, dated June 8, 2006, by MEAM.



 
 

--------------------------------------------------------------------------------

 


 
m.
Assignment of Undivided Tenancy in Common Interest, dated as of March 3, 2006,
executed by the Borrower in favor of Empire.



 
n.
Assignment of Undivided Tenancy in Common Interest, dated as of March 3, 2006,
executed by the Borrower in favor of ETEC.



 
o.
Assignment of Undivided Tenancy in Common Interest, dated as of March 3, 2006,
executed by the Borrower in favor of MJMEUC.



 
p.
Assignment of Undivided Tenancy in Common Interest, dated as of June 8, 2006,
executed by the Borrower in favor of Municipal Energy Agency of Mississippi
(“MEAM”).



 
q.
Empire Participating Co-Tenant Agreement, dated as of March 3, 2006, by and
between Empire and the Borrower.



 
r.
Empire Escrow Agreement, dated as of March 14, 2006, by and among the Borrower,
ETEC, MJMEUC and the Project Manager.



 
s.
Home Office Payment Agreement, dated as of March 1, 2006, by and between the
Borrower and the Trustee.



 
t.
Home Office Payment Agreement, dated as of March 3, 2006, by and between the
Borrower, Empire and the Trustee.



 
u.
Amended and Restated Turnkey Engineering, Procurement and Construction Contract,
dated as of December 1, 2005 (EPC Contract), by and between Borrower and Plum
Point Power Partners (the “EPC Contractor”), a joint venture among Zachry
Construction Corporation (“Zachry”), Overland Contracting Inc. and Gilbert
Central Corp.



 
v.
The Switchyard EPC Contract, dated as of November 13, 2006, by and between
National Conductor Constructors and the Borrower.



 
w.
Agreement for the Engineering Procurement & Construction of the San Souci
Switchyard, dated as of November 10, 2006, by and between the Borrower and
Entergy Arkansas Inc.



 
x.
Engineering, Procurement and Construction Contract Guaranty, dated as of
December 30, 2005, by Black & Veatch Holding Company (“Black & Veatch”) for the
benefit of the Borrower.



 
y.
Engineering, Procurement and Construction Contract Guaranty, dated as of
December 30, 2005, by Kiewit Construction Company (“Kiewit”) for the benefit of
the Borrower.



 
z.
Engineering, Procurement and Construction Contract Guaranty, dated as of
December 30, 2005, by Zachry for the benefit of the Borrower.



 
 

--------------------------------------------------------------------------------

 


 
aa.
Coal Transportation Contract BNSF-C-12469, dated as of December 10, 2005, by and
between the Borrower and BNSF Railway Company (“BNSF”).



 
bb.
Interconnection and Operating Agreement, dated as of November 24, 2004, by and
between the Borrower and Entergy Arkansas, Inc.



 
cc.
Locomotive Use and Liability Agreement, dated as of February 28, 2006, by and
between BNSF and the Borrower.



 
dd.
Management Services Agreement, dated as of March 28, 2007, by and between the
Borrower and Plum Point Management Company, LLC.



 
ee.
Lease of Land between BNSF Railway Company and Project Manager dated as of March
8, 2007.



2.
Tax Exempt Bond Documents



 
a.
Trust Indenture, dated as of April 1, 2006, between the City, as issuer, and the
Trustee.



 
b.
Loan Agreement, dated as of April 1, 2006, between the Borrower and the City.



 
c.
Remarketing Agreement, dated as of April 1, 2006, by and between the Borrower
and Goldman, Sachs &Co.



3.
Credit Documents



 
a.
The Credit Agreement.



 
b.
Loan Insurance Agreement, by and between the Borrower and the Loan Insurer.



 
c.
Forward Commitment Letter, by and between the Borrower and the Loan Insurer.



 
d.
Sponsor Support Agreement, by and among the Borrower, the Loan Insurer and the
Administrative Agent.



 
e.
Depositary Agreement, by and among the Borrower , the Loan Insurer, the Bank of
New York, as the Depositary, the Administrative Agent and the Collateral Agent.



 
f.
Collateral Agency and Intercreditor Agreement, by and among the Borrower, PPEA
Holding Company, LLC, the Loan Insurer, the Collateral Agent, and the
Administrative Agent.



 
g.
Security Agreement, by the Borrower in favor of the Collateral Agent.



 
h.
Pledge and Security Agreement by Pledgor in favor of the Collateral Agent.



 
 

--------------------------------------------------------------------------------

 


 
i.
Leasehold Mortgage, Security Agreement, Assignment of leases and Rents and
Fixture Filing and Mortgage executed by the Borrower in favor of the Collateral
Agent.



 
j.
Notice and Acknowledgment Letter dated as of the Closing Date, between the East
Texas Electric Cooperative, Inc, the Borrower and the Collateral Agent, in
connection with the Co-Tenant Consent and Agreement dated March 14, 2006.



 
k.
Notice and Acknowledgment Letter dated as of the Closing Date, between the
Missouri Joint Municipal Utility Commission, the Borrower and the Collateral
Agent, in connection with the Co-Tenant Consent and Agreement dated March 14,
2006.



 
l.
Notice and Acknowledgment Letter dated as of the Closing Date, between the
Missouri Joint Municipal Utility Commission, the Borrower and the Collateral
Agent, in connection with the Consent and Agreement dated December 4, 2006.



 
m.
Notice and Acknowledgment Letter dated as of the Closing Date, between Empire
District Electric Company, the Borrower and the Collateral Agent, in connection
with the Third Party Consent and Agreement dated March 14, 2006.



 
n.
Notice and Acknowledgment Letter dated as of the Closing Date, between Empire
District Electric Company, the Borrower and the Collateral Agent, in connection
with the Co-Tenant Consent and Agreement dated March 14, 2006.



 
o.
Notice and Acknowledgment Letter dated as of the Closing Date, between Entergy
Arkansas, Inc., the Borrower and the Collateral Agent, in connection with the
Consent and Agreement dated March 14, 2006.



 
p.
Notice and Acknowledgment Letter dated as of the Closing Date, between LSP
Services Plum Point, LLC, the Borrower and the Collateral Agent, in connection
with the Consent and Agreement dated March 14, 2006.



 
q.
Notice and Acknowledgment Letters dated as of the Closing Date, between Plum
Point Power Partners (represented by Zachry Construction Corporation), the
Company, the Collateral Agent, and each of the Guarantors thereto, in connection
with the Consent and Agreement dated March 14, 2006.



 
r.
Notice and Acknowledgment Letter dated as of the Closing Date, between BNSF
Railway Company, the Borrower and the Collateral Agent, in connection with the
Third Party Consent and Agreement dated March 14, 2006.



 
s.
Notice and Acknowledgment Letter dated as of the Closing Date, between the
Municipal Energy Agency of Mississippi, the Borrower and the Collateral Agent,
in connection with the Co-Tenant Consent and Agreement dated June 8, 2006.



 
t.
Notice and Acknowledgment Letter dated as of the Closing Date, among
Southwestern Electric Cooperative, Inc., the Borrower and the Collateral Agent,



 
 

--------------------------------------------------------------------------------

 


in connection with the Third Party Consent and Agreement dated as of December 1,
2006.


 
u.
Notice and Acknowledgment Letter dated as of the Closing Date, among South
Mississippi Electric Power Association, the Borrower and the Collateral Agent,
in connection with the Third Party Consent and Agreement dated as of August 25,
2006.



 
v.
Lessor Acknowledgment agreement dated as of the Closing Date, among the
Borrower, the City of Osceola and the Collateral Agent.



 
w.
Pay-off Letter Agreement, dated as of March 28, 2007, among Credit Suisse, in
its capacity as collateral agent and administrative agent under the Existing
Credit Facilities, and as issuing bank of the CS Letter of Credit, and the
Borrower.



 
x.
Note executed by the Borrower in favor of The Royal Bank of Scotland plc.



 
y.
Fee Letter between the Borrower and The Royal Bank of Scotland plc.



 
 

--------------------------------------------------------------------------------

 


Schedule 3.24


COLLATERAL


1.
UCC-1 Financing Statement filed with the Secretary of State of the State of
Delaware (Debtor: Plum Point Energy Associates, LLC)



2.
UCC-1 Financing Statement filed with the Secretary of State of the State of
Delaware (Debtor: PPEA Holding Company, LLC)



3.
The Leasehold Mortgage, Security Agreement, Assignment of Leases and Rents and
Fixture Filing dated as of March 27, 2007 by Plum Point Energy Associates, LLC
for the benefit of The Bank of New York, as Collateral Agent.



 
 

--------------------------------------------------------------------------------

 


Schedule 4.01(y)


PERMITTED DEBT


1.
All obligations under the PILOT Agreements.



2.
All obligations under the Bond Loan Agreement.



3.
The CS Letter of Credit.



 
 

--------------------------------------------------------------------------------

 


Schedule 4.02(d)


LEGAL OPINIONS


1           DLA Piper US LLP, as special NY and federal energy regulatory
counsel to Borrower, Pledgor, LSP Plum Point Holdings, LLC and LSP Services
Opinion;


2           DLA Piper US LLP, Non-consolidation Opinion


3           Chisenhall, Nestrud & Julian, P.A., as local counsel to Borrower,
Pledgor and LSP Services – Federal Permitting Opinion


4           Chisenhall, Nestrud & Julian, P.A., Local Permitting and Regulatory
Opinion


5           Chisenhall, Nestrud & Julian, P.A., Mortgage Opinion


6           LS Power In-House Opinion


 
 

--------------------------------------------------------------------------------

 


Schedule 5.11


INSURANCE REQUIREMENTS


Defined terms used in this Schedule 5.11 and not otherwise defined herein shall
have the meaning set forth in Article I to that certain Credit Agreement, dated
as of March 28, 2007 (the “Credit Agreement”), by and among Plum Point Energy
Associates, LLC, a Delaware limited liability company (the “Borrower”), the
lenders from time to time party thereto, Ambac Assurance Corporation, as the
loan insurer (the “Loan Insurer”), The Royal Bank of Scotland plc, as
administrative agent for the lenders (in such capacity, the “Administrative
Agent”) and as issuing bank, The Bank of New York as collateral agent (in such
capacity, the “Collateral Agent”) and RBS Securities Corporation, as sole
bookrunner and sole lead arranger..


A.           Insurance by the EPC Contractor: The Borrower shall cause the EPC
Contractor to maintain in full force and effect the insurance required to be
provided by the EPC Contractor under the insurance provisions of the EPC
Agreement, but in no event shall the EPC Contractor provide less than the
minimum standards set forth below in C.(1) through C.(5) below. Such minimum
requirements may be met through separate EPC Contractor policies or through
policies naming both the EPC Contractor and the Borrower as named insureds.


B.           Insurance by the Operator: The Borrower shall cause the Operator to
maintain in full force and effect the insurance required to be provided by the
Operator under the insurance provisions of the O&M Agreement, but in no event
shall the Operator provide less than the minimum standards set forth below in
C.(1) through C.(5). Such minimum requirements may be met through separate
Operator policies or through policies naming both the Operator and the Borrower
as named insureds.


C.           Insurance by the Borrower: The Borrower shall procure at its own
expense and maintain (or require others to maintain) in full force and effect at
all times on and after the Closing Date (unless otherwise specified below) and
continuing throughout the end of this Agreement (unless otherwise specified
below) insurance policies with responsible insurance companies authorized to do
business in Arkansas (if required by law or regulation) with (i) a Best
Insurance Reports rating of “A-” or better and a financial size category of
“VIII” or higher, or (ii) a Standard & Poor’s financial strength rating of
“BBB+” or higher, or (iii) other companies acceptable to the Administrative
Agent, with limits and coverage provisions sufficient to satisfy the
requirements set forth in each of the Project Contracts, but in no event less
than the limits and coverage provisions set forth below.


(1)           Workers Compensation and Employer’s Liability Insurance: Statutory
Worker’s compensation and Employer’s Liability insurance for the Borrower’s
liability arising out of injury to or death of employees of the Borrower in the
amount of $1,000,000 per accident. In the event exposure exists with respect to
USL&H or Jones Act, appropriate cover/endorsements shall be arranged.


(2)           General Liability Insurance: Liability insurance on an occurrence
policy form against claims filed anywhere in the world and occurring anywhere in
the world for the


 
 

--------------------------------------------------------------------------------

 


Borrower’s liability arising out of claims for personal injury (including bodily
injury and death) and property damage. Such insurance shall provide coverage for
products-completed operations, blanket contractual, broad form property damage,
personal injury insurance, independent contractors and sudden and accidental
pollution liability (starting at the operation of the Project) with a minimum
limit per occurrence of $1,000,000 per occurrence and in the aggregate for
combined bodily injury and property damage provided that policy aggregates, if
any, shall apply separately to claims occurring with respect to the Project.


The commercial general liability policy shall also include a severability of
interest clause and a cross liability clause in the event more than one entity
is “named insured” under the liability policy. Work performed by others for the
Borrower at the Project shall not commence until a certificate of insurance has
been delivered verifying coverages outlined above to be in place and naming
Borrower as an insured or additional insured and the Loan Insurer,
Administrative Agent and the Lenders as additional insured.


Borrower shall fulfill contractual obligations with respect to the Locomotive
Use and Liability Agreement including railroad protective liability for work
performed on, over, under or adjacent to non-owned railroad property, either
under the commercial general liability policy or through separate cover.


(3)           Automobile Liability Insurance: Automobile liability insurance for
the Borrower’s liability arising out of claims for bodily injury and property
damage covering all owned (if any), leased, non-owned and hired vehicles of the
Borrower, including loading and unloading, with a $1,000,000 minimum limit per
accident for combined bodily injury and property damage and containing
appropriate no-fault insurance provisions wherever applicable.


(4)           Excess Liability Insurance: Excess liability insurance on an
occurrence basis covering claims (on at least a following form basis) in excess
of the underlying insurance described in the foregoing subsections (1), except
workers compensation, (2) and (3), with a $25,000,000 minimum limit per
occurrence and in the aggregate. In the event the excess liability applies to
multiple locations / projects, a “per project” aggregate provision shall be
endorsed on the policy. The amounts of insurance required in the foregoing
subsections (1), (2), (3) and this subsection (4) may be satisfied by Borrower
purchasing coverage in the amounts specified or by any combination of primary
and excess insurance, so long as the total amount of insurance meets the
requirements specified above.


(5)           Aircraft / Watercraft Liability Insurance: If the performance of
any of the Project Contracts requires the use of any aircraft or watercraft that
is owned, leased or chartered by the Borrower, the Borrower shall obtain
appropriate aircraft liability insurance or watercraft liability insurance with
a $15,000,000 minimum limit per occurrence and in the aggregate.


(6)           From the point of groundbreaking for the Project and through the
date of Final Completion, builder’s risk insurance covering the Project on an
“all risk basis” on a


 
 

--------------------------------------------------------------------------------

 


completed value form with “extended coverage” (including earthquake, flood,
collapse, sinkhole and subsidence) machinery breakdown (including testing and
commissioning) and strike, riot and civil commotion and “soft cost coverage” on
a no coinsurance basis. Such policy shall provide coverage for (i) the Project
site, including removal of debris, (ii) the building and structures, (iii)
machinery and equipment including rail cars, if applicable (iv) facilities and
fixtures, (v) other properties constituting a part of the Project including
spares, rail lines, substation, etc, and (vi) the transmission lines to the
interconnection facilities.


The limit of insurance shall be not less than (i) the full replacement value of
the Project for all risk perils, (ii) $200,000,000 construction aggregate limit
for earthquake and flood, (iii) $10,000,000 of loss for debris removal, (iv)
off-site coverage with a per occurrence limit of $5,000,000 or such higher
amount as is sufficient to cover off-site equipment associated with the Project,
(v) $10,000,000 expediting expense cover, (vi) first party cleanup and hazardous
materials subject to a sublimit of $1,000,000 and (vii) inland transit in an
amount not less than the greater of $10,000,000 or replacement value of property
at risk. The builder’s risk policy (including inland transit) shall include (i)
delay in opening coverage on an all risk basis (including inland transit) for
interest during construction, debt service and continuing expenses in an amount
not less than $100,000,000 on a net 18 month indemnification period and (ii)
unless covered on a direct basis on the builder’s risk policy or under a
separate policy, contingent delay in opening coverage on an all risk basis with
respect to the electric interconnection in an amount not less than $35,000,000
on a net four month indemnification period.


Builder’s risk insurance shall be written on LEG 2/96 or DE-4 cover and shall
not contain an exclusion for freezing, mechanical breakdown, or resultant damage
caused by faulty workmanship, design or materials. The builder’s risk policy
shall also include a 50/50 endorsement with respect to marine and air cargo
shipments. In the event the earthquake and/or flood aggregate limit is reduced
by 25% or more during the term of the builder’s risk policy, the Controlling
Party shall have the right, but not the obligation, to request buying back
impaired limits.


The policies may have deductibles of not greater than (i) $500,000 per loss for
all losses, except for (ii) $1,500,000 testing and commissioning (iii)
$1,000,000 machinery breakdown once testing and commissioning is completed, (iv)
5% of the value at risk for earthquake coverage (subject to a maximum deductible
of $10,000,000) and (v) flood not greater than 2% of the value at risk (subject
to a maximum deductible of $5,000,000). Delay in opening coverage (builder’s
risk and transit) shall have a deductible not greater than a waiting period of
60 days for testing and commissioning and machinery breakdown and for all other
perils.


At least 30 days prior to the shipment of equipment for the Project manufactured
outside the United States, ocean cargo coverage shall be secured in an amount
not less than the full replacement costs of the value of equipment shipped. Such
coverage shall apply to all equipment which is valued in excess of $500,000 and
has a replacement lead time exceeding five (5) months. The ocean cargo policy
shall attach coverage prior to equipment departing the premises of the
manufacturer and shall continue in force until


 
 

--------------------------------------------------------------------------------

 


the shipment arrives at the Project Site including 60 days storage, or is
insured under the builder’s risk policy. Marine delay in opening shall be
insured in an amount not less than $100,000,000 (net indemnity period of no less
than eighteen (18) months) unless otherwise agreed by the Controlling Party. The
waiting period shall not exceed 60 days. The ocean cargo policy shall not be
subject to cancellation with the exception of wars and strikes preventing
passage to the United States and nonpayment of premium.


Earthquake coverage shall include coverage for movement, earthquakes, shocks,
tremors, landslides, subsidence, volcanic activity, sinkhole coverage, mud-flow
or rock-fall, or any other earth movement, all whether direct or indirect,
approximate or remote or in whole or in part caused by, contributed to or
aggravated by any physical damage insured against by such policy regardless of
any other cause or event that contributes, concurrently or in sequence, to the
loss. Flood coverage shall include, but not be limited to, coverage for waves,
tide or tidal water, inundation, rainfall and/or resulting runoff or the rising
(including the overflowing or breaking boundaries) of lakes, ponds, reservoirs,
rivers, harbors, streams, or other bodies of water, whether or not driven by
wind.


(7)           Operational Property Damage Insurance: Upon the expiration of the
builder’s risk insurance policy / policies, or with respect to Work or insurable
Project assets not included under the EPC Contractor’s all risk builder’s risk
policy or another all risk builder’s risk policy, property damage insurance on
an “all risk” basis insuring the Borrower and Secured Parties, as their
interests may appear, including but not limited to, coverage against damage or
loss caused by earth movement (including earthquake, landslide, subsidence and
volcanic eruption), flood, machinery breakdown accidents and other all risk
perils typically insured for projects of this size and nature.


Operational property damage insurance shall provide coverage for (i) the
buildings, structures, boilers, machinery, equipment, facilities, fixtures,
supplies and other properties constituting a part of the Project and the
Pipelines, (ii) electrical transmission lines along with related equipment for
which the Borrower has an insurable interest, (iii) the cost of recreating
plans, drawings or any other documents or computer system records, (iv)
electronic equipment (v) foundations and other property below the surface of the
ground and (vi) rail facilities and railroad rolling stock owned by the Borrower
or for which the Borrower is responsible for loss.


The limit of insurance shall be not less than (i) the full replacement value of
the Project for all risk perils (sublimit permitted for machinery breakdown
equivalent to 100% replacement cost of machinery and equipment, (ii)
$200,000,000 aggregate limit for earthquake and flood, (iii) $10,000,000 of loss
for debris removal, (iv) off-site coverage with a per occurrence limit of
$5,000,000 or such higher amount as is sufficient to cover off-site equipment
associated with the Project, (v) $10,000,000 expediting expense cover, (vi)
$10,000,000 extra expense (under direct physical damage or business interruption
cover), (vii) first party cleanup and hazardous materials subject to a sublimit
of $1,000,000. and (viii) increased cost of construction and loss to undamaged
property as the result of enforcement of building laws or ordinances with
sub-limits not less than $10,000,000. Inland marine and/or ocean cargo insurance
is only required to the extent


 
 

--------------------------------------------------------------------------------

 


that property is shipped off-site, with cover and policy form appropriate to
provide 100% replacement cost cover for property at risk.


The operational all risk property and machinery breakdown policies of insurance
shall include (i) business interruption (all risk basis) with a limit equivalent
to 18 months gross revenues, less non-continuing expenses, with a net 18 month
indemnification period and (ii) contingent business interruption (all risk
basis) with respect to the electric interconnection with a limit equivalent to
four months gross revenues but not less than $35,000,000, less non continuing
expense, with a net four month indemnification period.


The property damage policy shall include a (i) 72 hour clause for flood,
windstorm and earthquakes, (ii) unintentional errors and omissions clause, (iii)
requirement that the insurer pay losses within 30 days after receipt of an
acceptable proof of loss or partial proof of loss, and (iv) other insurance
clause making this insurance primary over any other insurance. Losses shall be
valued at their repair or replacement cost, without deductible for physical
depreciation or obsolescence, including custom duties, taxes and fees.


The policy deductibles shall not be greater than (i) $500,000 per loss for all
losses, except for (ii) $1,000,000 for the steam turbine generator (iii)
$1,000,000 machinery breakdown, (iv) 5% of the value at risk for earthquake
coverage (subject to a maximum deductible of $10,000,000) and (v) flood not
greater than 2% of the value at risk (subject to a maximum deductible of
$5,000,000). The waiting period for business interruption insurance shall not
exceed 60 days for the steam turbine and machinery breakdown peril and 45 days
for all other perils.


The property damage policy shall not contain any (i) coinsurance provision, (ii)
exclusion for loss or damage resulting from freezing, mechanical breakdown,
(iii) exclusion for loss or damage covered under any guarantee or warranty
arising out of an insured peril or (iv) exclusion for resultant damage caused by
ordinary wear and tear, gradual deterioration, normal subsidence, settling
cracking, expansion or contraction, and (v) a faulty workmanship, design or
materials exclusion not substantially different from the “DE-4” or “LEG-2”
exclusion as respect mechanical or electrical breakdown.


(8)           Endorsements and Additional Certificates: All policies of
liability insurance required to be maintained by the Borrower under the
provisions of this Schedule shall be:


 
(i)
endorsed to name the Loan Insurer and the Collateral Agent, on behalf of the
Secured Parties and their respective officers and employees as additional
insureds;



 
(ii)
appended by an additional certificate naming the City of Osceola, Arkansas as an
additional insured; and



 
(iii)
primary and not excess to or contributing with any insurance or self-insurance
maintained by the Loan Insurer and/or the Collateral Agent, on behalf of the
Secured Parties.



 
 

--------------------------------------------------------------------------------

 


(9)            Waiver of Subrogation: The Borrower hereby waives any and every
claim for recovery from the Secured Parties and the Borrower for any and all
loss or damage covered by any of the insurance policies to be maintained under
this Agreement to the extent that such loss or damage is recovered under any
such policy. Inasmuch as the foregoing waiver will preclude the assignment of
any such claim to the extent of such recovery, by subrogation (or otherwise), to
an insurance company (or other- person), the Borrower shall give written notice
of the terms of such waiver to each insurance company which has issued, or which
may issue in the future, any such policy of insurance (if such notice is
required by the insurance policy) and shall cause each such insurance policy to
be properly endorsed by the issuer thereof to, or to otherwise contain one or
more provisions that, prevent the invalidation of the insurance coverage
provided thereby by reason of such waiver.


D.            Amendment of Requirements:


(1)           Amendment by the Controlling Party: The Controlling Party may at
any time amend the requirements of this Schedule 5.11 due to (i) new information
not known by the Secured Parties on the Closing Date and which posed a material
risk to the Project or (ii) changed exposures after the Closing Date which in
the reasonable judgment of the Controlling Party renders such coverage
materially inadequate.


(2)           Amendment Due To Commercial Unfeasibility: In the event any
insurance (including the limits or deductibles thereof) hereby required to be
maintained shall not be reasonably available and commercially feasible in the
commercial insurance market, the Controlling Party shall not unreasonably
withhold its agreement to waive such requirement to the extent the maintenance
thereof is not so available; provided, however, that (i) the Borrower shall
first request any such waiver in writing, which request shall be accompanied by
a written report prepared by the Insurance Consultant, certifying that such
insurance is “not reasonably available and commercially feasible” (and, in any
case where the required amount is not so available, certifying as to the maximum
amount which is so available) and explaining in detail the basis for such
conclusions; (ii) at any time after the granting of any such waiver, but not
more often than once a year, the Controlling Party may request, and the Borrower
shall furnish to the Controlling Party within thirty (30) days after such
request, supplemental reports reasonably acceptable to the Controlling Party
from the Insurance Consultant updating its prior report and reaffirming such
conclusion; and (iii) any such waiver shall be effective only so long as such
insurance shall not be reasonably available and commercially feasible in the
commercial insurance market, it being understood that the failure of the
Borrower to timely furnish any such supplemental report shall be conclusive
evidence that such waiver is no longer effective because such condition no
longer exists, but that such failure is not the only way to establish such
non-existence. The failure at any time to satisfy the condition to any waiver of
an insurance requirement set forth in the proviso to the preceding sentence
shall not impair or be construed as a relinquishment of the Borrower’s ability
to obtain a waiver of an insurance requirement pursuant to the preceding
sentence at any other time upon satisfaction of such conditions. For the
purposes of this sub-section, insurance will be considered “not reasonably
available and commercially feasible” if it is obtainable only at excessive costs
which are not justified in


 
 

--------------------------------------------------------------------------------

 


terms of the risk to be insured and is generally not being carried by or
applicable to projects or operations similar to the Project because of such
excessive costs.


E.            Conditions:


(1)           Loss Notification: The Borrower shall promptly notify the
Administrative Agent and the Controlling Party of any single loss or event
likely to give rise to a claim against an insurer for an amount in excess of
$5,000,000 covered by the builder’s risk, delay in opening, inland transit,
marine cargo (ocean and inland), marine/transit delay in opening, operational
physical damage, machinery breakdown and business interruption insurance
policies.


(2)           Payment of Loss Proceeds: The builder’s risk, delay in opening,
inland transit, marine cargo (ocean and inland), marine/transit delay in
opening, operational physical damage, machinery breakdown and business
interruption insurance policies shall provide that the proceeds greater than
$5,000,000 shall be payable solely to the Controlling Party. For such losses
greater than $5,000,000, the Controlling Party shall have the right, but not the
obligation to participate in claims meetings with the insurer and the Borrower.


(3)           Loss Adjustment and Settlement: Any loss insured by the builder’s
risk, delay in opening, inland transit, marine cargo (ocean and inland),
marine/transit delay in opening, operational physical damage, machinery damage
or business interruption insurance policies shall be adjusted with the
respective insurance companies, including the filing in a timely manner of
appropriate proceedings, by the Borrower, subject to the approval of the
Controlling Party if such loss is in excess of $5,000,000. In addition the
Borrower may in its reasonable judgment consent to the settlement of any loss,
provided that in the event that the amount of the loss exceeds $5,000,000 the
terms of such settlement is concurred with the Controlling Party.


(4)           Policy Cancellation and Chance: All policies of insurance required
to be maintained pursuant to this Schedule 5.11 by the Borrower, other than the
insurance in C.(6) above, shall be endorsed so that if at any time they should
be canceled, or coverage be reduced (by any party including the assured) which
affects the interests of the Secured Parties, such cancellation or reduction
shall not be effective as to the Secured Parties for 45 days (30 days for EPC
Contractor policies), except for non-payment of premium which shall be for 10
days, after receipt by the Administrative Agent and the Controlling Party of
written notice from such insurer of such cancellation or reduction. Insurance
set forth in section C.(6) above can only be cancelled for non-payment of
premium except the air and ocean marine cargo insurance which shall not be
subject to cancellation with the exception of wars and strikes preventing
passage to the United States and nonpayment of premium.


(5)           Miscellaneous Policy Provisions: The builder’s risk, delayed
startup, physical damage and business interruption insurance policies shall (i)
not include any annual or term aggregate limits of liability or clause requiring
the payment of additional premium to reinstate the limits after loss except as
regards the insurance applicable to the perils of flood, earth movement,
sabotage and terrorism, (ii) include the Loan Insurer and the


 
 

--------------------------------------------------------------------------------

 


Collateral Agent on behalf of the Secured Parties as additional insureds as
their interest may appear, and (iii) include a clause requiring the insurer to
make final payment on any claim within 30 days after the submission of proof of
loss and its acceptance by the insurer.


(6)           Separation of Interests: The builder’s risk, delayed startup,
physical damage and business interruption insurance policies shall insure the
interests of the Secured Parties regardless of any breach or violation by the
Borrower or any other party of warranties, declarations or conditions contained
in such policies, any action or inaction of the Borrowers or others. This
requirement may be satisfied by the attachment of Form 438BFU (or something
substantially similar thereto) to the policy.


(7)           Acceptable Policy Terms and Conditions: All policies of insurance
required to be maintained pursuant to this Schedule 5.11 shall contain terms and
conditions reasonably acceptable to the Controlling Party after consultation
with the Insurance Consultant.


(8)           Draft Insurance Policy Review: To the extent that the Borrower
furnishes the Insurance Consultant with draft copies of the policies of
insurance it intends to procure for the physical damage and business
interruption insurance including the identities of the insurer(s) and insured
amounts with the deductibles, all of which the Insurance Consultant has
approved, the Borrower warrants that the insurance policies procured by the
Borrower for the builder’s risk, delayed startup, physical damage and business
interruption insurance shall to the extent commercially reasonable, be the same
in all material respects as the policies previously approved by the Insurance
Consultant.


F.           Evidence of Insurance: On the Closing Date and on an annual basis
at least 10 days prior to each policy anniversary, the Borrower shall furnish
the Controlling Party and the Administrative Agent with (1) certificates of
insurance or binders, in a form acceptable to the Controlling Party, evidencing
all of the insurance required by the provisions of this Schedule 5.11 and (2) a
schedule of the insurance policies held by or for the benefit of the Borrower
and required to be in force by the provisions of this Schedule 5.11. Such
certificates of insurance/binders shall be executed by each insurer or by an
authorized representative of each insurer where it is not practical for such
insurer to execute the certificate itself. Such certificates of
insurance/binders shall identify underwriters, the type of insurance, the
insurance limits and the policy term and shall specifically list the special
provisions enumerated for such insurance required by this Schedule 5.11. Upon
reasonable request, the Borrower will promptly furnish the Controlling Party and
the Administrative Agent with copies of all insurance policies, binders and
cover notes or other evidence of such insurance relating to the insurance
required to be maintained by the Borrower. The schedule of insurance shall
include the name of the insurance company, policy number, type of insurance,
major limits of liability and expiration date of the insurance policies.


G.           Reports: Concurrently with the furnishing of the certification
referred to in Section (F), the Borrower shall furnish the Controlling Party and
the Administrative Agent with a report of an independent broker, signed by an
officer of the broker, stating that in the opinion of such broker, the insurance
then carried or to be renewed is in accordance with the terms of this Schedule
5.11. In addition the Borrower will advise the Controlling Party and the


 
 

--------------------------------------------------------------------------------

 


Administrative Agent in writing promptly of any default in the payment of any
premium and of any other act or omission on the part of the Borrower which may
invalidate or render unenforceable, in whole or in part, any insurance being
maintained by the Borrower pursuant to this Schedule 5.11.


H.           Failure to Maintain Insurance: In the event the Borrower fails, or
fails to cause the Operator to take out or maintain the full insurance coverage
required by this Schedule 5.11, the Controlling Party, upon 30 days’ prior
notice (unless the aforementioned insurance would lapse within such period, in
which event notice should be given as soon as reasonably possible) to the
Borrower of any such failure, may (but shall not be obligated to) take out the
required policies of insurance and pay the premiums on the same. All amounts so
advanced thereof by the Controlling Party shall become an additional obligation
of the Borrower to the Controlling Party, and the Borrower shall forthwith pay
such amounts to the Controlling Party together with interest thereon from the
date so advanced.


I.           No Duty of Controlling Party to Verify or Review: No provision of
this Schedule 5.11 or any provision of the Credit Agreement or any Project
Contract shall impose on the Controlling Party any duty or obligation to verify
the existence or adequacy of the insurance coverage maintained by the Borrower,
nor shall the Controlling Party be responsible for any representations or
warranties made by or on behalf of the Borrower to any insurance company or
underwriter. Any failure on the part of the Controlling Party to pursue or
obtain the evidence of insurance required by this Agreement from the Borrower
and/or failure of the Controlling Party to point out any non-compliance of such
evidence of insurance shall not constitute a waiver of any of the insurance
requirements in the Credit Agreement, including, without limitation, this
schedule.


J.           Maintenance of Insurance: The Borrower shall at all times maintain
or cause to be maintained the insurance coverage required under the terms of the
Project Contracts.


 
 

--------------------------------------------------------------------------------

 


Schedule 6.12


AFFILIATE TRANSACTIONS


1. Management Services Agreement, dated as of March 28, 2007, by and between the
Borrower and Plum Point Management Company, LLC.


2. Project Management Agreement, dated as of March 14, 2006, by and among the
Borrower, Empire, SMEPA, SWECI, MJMEUC, and the Project Manager.


3. Coal Transportation Agreement.
 
 

--------------------------------------------------------------------------------